Name: Commission Regulation (EEC) No 3285/80 of 19 December 1980 amending the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 80 Official Journal of the European Communities 1 I (Acts whose publication is obligatory) COMMISSION REGULATION ( EEC) No 3285/80 of 19 December 1980 amending the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE) Whereas it is necessary, in order to ensure that the nomenclature of the Common Customs Tariff and that of NIMEXE remain consistent , to amend the latter accordingly ; Whereas it is necessary to adapt the statistical breakdown of certain tariff headings or subheadings in NIMEXE in line with trade developments ; THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation ( EEC) No 1445/72 of 24 April 1972 on the nomenclature of goods for the external trade statistics of the Com ­ munity and statistics of trade between Member States (NIMEXE) (1), as amended by Regulation ( EEC) No 3065/75 (2), and in particular Article 5 thereof, Whereas the Annex to Regulation ( EEC) No 1445/72 was last amended by Commission Regulation ( EEC) No 3062/79 ( 3); whereas further amendments are necessary ; Whereas the Annex headed ' Common Customs Tariff ' to Council Regulation ( EEC) No 950/68 (4) was last amended by Regulation ( EEC) No 3034/80 ( 5); Whereas , moreover, consistency with the nomen ­ clature of the Common Customs Tariff as well as the adaptations in line with trade developments can only be effected uniformly by means of certain changes to the text of NIMEXE ; Whereas Article 36 of Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States (6) requires the Commission to publish the version of NIMEXE valid on 1 January each year ; Whereas the measures provided for in this Regula ­ tion are in accordance with the opinion of the Com ­ mittee on External Trade Statistics ,H OJ No L 161 , 17. 7. 1972, p . 1 .(a) OJ No L 307, 27. 11 . 1975, p. 1 . (3) OJ No L 346, 31 . 12 . 1979 , p . 1 . (4) OJ No L 172 , 22. 7. 1968 , p . 1 . ( «) OJ No L 323 , 29. 11 . 1980, p. 7 . (6 ) OJ No L 183 , 14. 7. 1975 , p. 3 . 2 Official Journal of the European Communities 22. 12. 80 HAS ADOPTED THIS REGULATION : Article 1 The Annex headed ' NIMEXE ' to Regulation (EEC) No 1445/72 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1980. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President 22 . 12 . 80 Official Journal of the European Communities 3 ANNEX NOMENCLATURE OF GOODS for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE) class="page"> 22. 12 . 80 Official Journal of the European Communities 5 SUMMARY Page Preliminary provisions 8 Signs , abbreviations and symbols 10 Supplementary units 11 NOMENCLATURE Chapter Section I Live animals ; animal products Chapter Page cleavage products ; prepared edible fats ; animal and vegetable waxes 65 Section IV Prepared foodstuffs ; beverages , spirits and vinegar ; tobacco 16 Preparations of meat, of fish , of crustaceans or molluscs 71 17 Sugars and sugar confectionery 74 18 Cocoa and cocoa preparations 79 19 Preparations of cereals , flour or starch ; pastry ­ cooks ' products 83 20 Preparations of vegetables , fruit or other parts of plants 89 21 Miscellaneous edible preparations 98 22 Beverages , spirits and vinegar 106 23 Residues and waste from the food industries ; prepared animal fodder 113 24 Tobacco 116 Section V Mineral products 1 Live animals 13 2 Meat and edible meat offals 15 3 Fish , crustaceans and molluscs 23 4 Dairy produce ; birds ' eggs ; natural honey ; edible products of animal origin , not elsewhere specified or included 28 5 Products of animal origin , not elsewhere speci ­ fied or included 34 Section II Vegetable products 6 Live trees and other plants ; bulbs , roots and the like ; cut flowers and ornamental foliage . . 36 7 Edible vegetables and certain roots and tubers . 39 8 Edible fruit and nuts ; peel of melons or citrus fruit 43 9 Coffee , tea , mate and spices 48 10 Cereals 51 11 Products of the milling industry ; malt and starches ; gluten ; inulin 53 12 Oil seeds and oleaginous fruit ; miscellaneous grains , seeds and fruit ; industrial and medical plants ; straw and fodder 58 13 Lacs , gums , resins and other vegetable saps and extracts 62 14 Vegetable plaiting materials , vegetable products not elsewhere specified or included 64 25 Salt ; sulphur ; earths and stone ; plastering materials , lime and cement 118 26 Metallic ores, slag and ash 124 27 Mineral fuels , mineral oils and products of their distillation ; bituminous substances ; mineral waxes 127 Section VI Products of the chemical and allied industries 28 Inorganic chemicals ; organic and inorganic compounds of precious metals , of rare earth metals , of radio-active elements and of isotopes 135 29 Organic chemicals 150 30 Pharmaceutical products 172 31 Fertilisers 175 32 Tanning and dyeing extracts ; tannins and their derivatives ; dyes , colours , paints and varnishes ; putty, fillers and stoppings ; inks 178 33 Essential oils and resinoids ; perfumery, cos ­ metic or toilet preparations 183 Section III Animal and vegetable fats and oils and their cleavage products ; prepared edible fats ; animal and vegetable waxes 15 Animal and vegetable fats and oils and their 6 Official Journal of the European Communities 22 . 12. 80 Chapter Page 34 Soap, organic surface-active agents , washing preparations, lubricating preparations, artificial waxes , prepared waxes , polishing and scouring preparations, candles and similar articles , mo ­ delling pastes and ' dental waxes ' 186 35 Albuminoidal substances ; glues ; enzymes ... 189 Chapter Page Section XI Textile and textile articles 50 Silk and waste silk 248 51 Man-made fibres (continuous) 250 52 Metallised textiles 255 53 Wood and other animal hair 256 54 Flax and ramie 260 55 Cotton 262 56 Man-made fibres (discontinuous) 267 57 Other vegetable textile materials ; paper yarn and woven fabrics of paper yarn 273 36 Explosives ; pyrotechnic products ; matches ; py ­ rophoric alloys ; certain combustible prepara ­ tions 191 37 Photographic and cinematographic goods 192 38 Miscellaneous chemical products 195 Section VII Artificial resins and plastic materials , cellulose esters and ethers , and articles thereof ; rubber , synthetic rubber , factice , and articles thereof 39 Artificial resins and plastic materials , cellulose esters and ethers ; articles thereof 201 40 Rubber, synthetic rubber, factice, and articles thereof 211 58 Carpets , mats , matting and tapestries ; pile and chenille fabrics ; narrow fabrics ; trimmings ; tulle and other net fabrics ; lace ; embroidery 275 59 Wadding and felt ; twine, cordage, ropes and cables ; special fabrics ; impregnated and coated fabrics ; textile articles of a kind suitable for Section VIII Raw hides and skins , leather , furskins and articles thereof ; saddlery and harness ; travel goods , handbags and similar containers ; articles of gut (other than silk ­ worm gut) industrial use 280 60 Knitted and crocheted goods 286 61 Articles of apparel and clothing accessories of textile fabric, other than knitted or croche ­ ted goods 294 62 Other made up textile articles 301 63 Old clothing and other textile articles ; rags . . . 30441 Raw hides and skins (other than furskins) and leather 217 42 Articles of leather, saddlery and harness ; travel goods , handbags and similar containers ; articles of animal gut (other than silk-worm gut) 221 43 Furskins and artificial fur ; manufactures thereof 224 Section XII Footwear , headgear , umbrellas , sunshades , whips , riding-crops and parts thereof ; prepared feathers and articles made therewith ; artificial flowers ; articles of human hair 64 Footwear , gaiters and the like ; parts of such Section IX Wood and articles of wood ; wood charcoal ; cork and articles of cork ; manufactures of straw , of esparto and of other plaiting materials ; basketware and wickerwork articles 305 65 Headgear and parts thereof 308 66 Umbrellas , sunshades , walking-sticks , whips , riding-crops and parts thereof 310 67 Prepared feathers and down and articles made of feathers or of down ; artificial flowers ; articles of human hair 311 44 Wood and articles of wood ; wood charcoal . . 226 45 Cork and articles of cork 232 46 Manufactures of straw, of esparto and of other plaiting materials ; basketware and wicker ­ work 233 Section X Paper-making material ; paper and paperboard and articles thereof 47 Paper-making material 234 48 Paper and paperboard ; articles of paper pulp , of paper or of paperboard 235 49 Printed books , newspapers , pictures and other products of the printing industry ; manuscripts, typescripts and plans 243 Section XIII Articles of stone , of plaster , of cement , of asbestos , of mica and of similar materials ; ceramic products ; glass and glassware 68 Articles of stone , of plaster, of cement, of asbestos , of mica and similar materials 313 69 Ceramic products 318 70 Glass and glassware 322 22. 12. 80 Official Journal of the European Communities 7 Chapter Page Chapter Page Section XIV Section XVIII Pearls , precious and semi-precious stones , precious metals , rolled precious metals , and articles thereof ; imitation jewellery ; coin 71 Pearls, precious and semi-precious stones , pre ­ cious metals , rolled precious metals , and arti ­ cles thereof ; imitation jewellery 330 72 Coin 336 Optical , photographic , cinematographic , measuring, checking , precision , medical and surgical instruments and apparatus ; clocks and watches ; musical instruments ; sound recorders or reproducers ; television image and sound recorders or reproducers ; parts thereof 90 Optical , photographic, cinematographic, mea ­ suring, checking, precision , medical and surgic ­ al instruments and apparatus ; parts thereof . . 468 91 Clocks and watches and parts thereof 482 92 Musical instruments ; sound recorders or reproducers ; television image and sound recor ­ ders or reproducers ; parts and accessories of such articles 486 Section XIX Arms and ammunition ; parts thereof 93 Arms and ammunition ; parts thereof 490 Section XV Base metals and articles of base metal 73 Iron and steel and articles thereof 338 74 Copper and articles thereof 365 75 Nickel and articles thereof 370 76 Aluminium and articles thereof 372 77 Magnesium and beryllium and articles thereof . 376 78 Lead and articles thereof 377 79 Zinc and articles thereof 379 80 Tin and articles thereof 381 81 Other base metals employed in metallurgy and articles thereof 383 82 Tools , implements , cutlery, spoons and forks , of base metal ; parts thereof 386 83 Miscellaneous articles of base metal 391 Section XVI Machinery and mechanical appliances ; electrical equipment ; parts thereof 84 Boilers, machinery and mechanical appliances ; parts thereof 396 85 Electrical machinery and equipment ; parts thereof 436 Section XX Miscellaneous manufactured articles 94 Furniture and parts thereof ; bedding, mat ­ tresses, mattress supports, cushions and similar stuffed furnishings 492 95 Articles and manufactures of carving or moulding material 496 96 Brooms, brushes , powder-puffs and sieves . . . 498 97 Toys , games and sports requisites ; parts thereof 500 98 Miscellaneous manufactured articles 503 Section XXI Works of art , collectors ' pieces , and antiques 99 Works of art , collectors ' pieces , and antiques . . 507 Addendum Goods not classified elsewhere and data not included in totals 508 Supplement List of headings for exports of component parts of complete industrial plant 509 List of special SITC code numbers for convert ­ ing data from NIMEXE to SITC and vice versa 514 SITC-NIMEXE correlation tables 516 Section XVII Vehicles , aircraft , and parts thereof ; vessels and certain associated transport equipment 86 Railway and tramway locomotives , rolling ­ stock and parts thereof ; railway and tramway track fixtures and fittings ; traffic signalling equipment of all kinds (not electrically pow ­ ered ) 455 87 Vehicles , other than railway or tramway roll ­ ing-stock , and parts thereof 458 88 Aircraft and parts thereof ; parachutes ; cata ­ pults and similar aircraft launching gear, ground flying trainers 464 89 Ships , boats and floating structures 466 8 Official Journal of the European Communities 22 . 12 . 80 PRELIMINARY PROVISIONS 1 . The NIMEXE headings correspond either to headings of the nomenclature for the classification of goods in customs tariffs (Customs Cooperation Council Nomenclature or CCCN) or subheadings of the Common Customs Tariff nomenclature ( CCT), in so far as these have not been grouped together or replaced by statistical subdivisions , or to statistical subdivisions of headings of the CCCN or of subheadings of the nomenclature of the CCT. In addition , certain items which do not so correspond have been introduced for specific pur ­ poses (for example , goods carried by post, goods declared as ships ' stores , etc.). The application of some of the NIMEXE headings which correspond to statistical subdivisions or have been introduced for specific purposes is optional . 2 . Each NIMEXE heading comprises a code number, a text and, where appropriate , a supplementary unit . However, the optional NIMEXE headings have no code numbers . 3 . The code is made up of six digits ; of these , the first four are those of the CCCN headings ( for some of these , such as heading No 73.15 and others , the numbering has had to be modified for technical reasons) and the last two identify the NIMEXE items . 4 . NIMEXE incorporates alphanumeric references to the nomenclature of the CCT. 5 . Against each NIMEXE item is shown the five-digit code number of the relevant item of the SITC, rev. 2 , i.e. the Standard International Trade Classification , second revision , which is the version used in the Community. 6 . The interpretation of NIMEXE, to the level of the CCT subheadings , is governed by General Rules A and C of the CCT. By analogy, these rules also apply to the statistical subdivisions . 7 . Amendments to NIMEXE enter into force only on 1 January of each year . Note on export of complete industrial plant Commission Regulation ( EEC ) No 518 /79 of 19 March 1979 ( J ) set up a simplified declaration procedure for recording exports of complete industrial plant in the external trade statistics of the Community and in the statistics of trade between Member States . To make use of this pro ­ cedure , the parties responsible for supplying statistical information must have obtained the necessary prior authorisation from the competent department , as listed in the following table. ( ») OJ No L 69 , 20. 3 . 1979 . p. 10. 22 . 12. 80 Official Journal of the European Communities 9 Member State Name and address of the competent department Belgium Institut national de statistique Rue de. Louvain 44 B - 1000 Bruxelles Nationaal Instituut voor de Statistiek Leuvenseweg 44 B - 1000 Brussel Denmark Direktoratet for ToldvÃ ¦senet Amaliegade 44 DK - 1256 KÃ ¸benhavn K Germany ( FR) Statistisches Bundesamt Gruppe VI C  AuÃ enhandel Gustav-Stresemann-Ring 11 Postfach 5528 D - 6200 "Wiesbaden 1 France Direction gÃ ©nÃ ©rale des douanes et droits indirects Division de la rÃ ©glementation des Ã ©changes Bureau E/5 93 , rue de Rivoli F - 75001 Paris Italy Ministero delle finanze Direzione generale delle dogane e delle imposte indirette I - 00100 Roma-EUR Ireland Central Statistics Office Earlsfort Terrace IRL-Dublin 2 Office of the Revenue Commissioners Dublin Castle IRL-Dublin 2 Luxembourg Institut national de statistique 44 , Rue de Louvain B - 1000 Bruxelles Netherlands Inspecteur der Invoerrechten en Accijnzen , en wiens ambtsgebied belanghebbende woont of is gevestigd United Kingdom The Controller HM Customs and Excise Statistical Office Portcullis House 27 Victoria Avenue UK - Southend-on-Sea SS2 6AL 10 Official Journal of the European Communities 22. 12 . 80 SIGNS , ABBREVIATIONS AND SYMBOLS *  a.c . Al2O3 x °C Ca F » CCT eg cm cm3 d d . c . DIN EC ECSC ECU EEC EUA EURATOM fob Fe203 g GBq hi H.T. INN INNM ISO kg Ã º2 Ã ¿ kV kVA kvar kW 1 m m 2 m 3 % mas mbar mg ml mm mm 2 N n.e.s . No(s ) PbO Si SiO2 SITC, rev . 2 spp t U 235 u.a . % vol V W International Organization for Standardi ­ zation Kilogram(s) Potassium oxide Kilovolt Kilovoltampere Kilovar Kilowatt Litre(s) Metre(s) Square metre(s) Cubic metre(s) Alcoholic strength by mass Millibar Milligram(s) Millilitre(s) Millimetre(s) Square millimetre(s) Newton Not elsewhere specified Number(s) Lead oxide Silicon Silica Standard International Trade Classifi ­ cation, second revision (Nomenclature of the United Nations Statistical Office) Species plures Tonne(s) (metric ton(s)) Uranium 235 Unit(s) of account Alcoholic strength by volume Volt Watt Refers to cases where the heading has been amended, in one or more respects Refers to code numbers already used the previous year but with differing coverage Alternating current Aluminium oxide x degrees Celsius Calcium fluoride Customs Tariff of the European Com ­ munities ( Common Customs Tariff) Centigram(s) Centimetre(s) Cubic centimetre(s) Denier Direct current Deutsche Industrie-Norm European Communities European Coal and Steel Community European currency unit European Economic Community European unit of account European Atomic Energy Community Free on board Iron oxide Gram(s ) Gigabecquerel Hectolitre (s) High tension International non-proprietary names International non-proprietary names , mo ­ dified See also ' Supplementary units ' for the abbreviations and symbols used for supplementary units , page 11 . 22. 12. 80 Official Journal of the European Communities 11 SUPPLEMENTARY UNITS carat CC(t) g g fissile isotopes GBq CRT Hundred kg 90 % dry kg K2O kg KOH kg N kg NaOH KG P 2 O 5 kg U kWh 1 1 100 % ale . m m 2 m 3 N Pair Thousand Carats ( one metric carat = 2 X 10-4 kg) Carrying capacity in tonnes (*) Gram Gram of fissile isotopes Gigabecquerel Gross register ton (2-8316 m 3) Hundred items Kilogram of substance 90 % dry Kilogram of potassium oxide Kilogram of potassium hydroxide (caustic potash) Kilogram of nitrogen Kilogram of sodium hydroxide ( caustic soda) Kilogram of phosphorus pentoxide (phosphoric anhydride) Kilogram of uranium Kilowatt/hour Litre Litre pure ( 100 % ) alcohol Metre Square metre Cubic metre Number of items Number of pairs Thousand items ( l ) ' Carrying capacity in tonnes ' ( CC(t)) means the carrying capacity of a vessel expressed in tonnes , not including ships stores (fuel , equipment , food supplies , etc.). Persons carried on board (crew and passengers), and their baggage , are also excluded . class="page"> 22. 12. 80 Official Journal of the European Communities 13 01.01 SECTION I LIVE ANIMALS ; ANIMAL PRODUCTS CHAPTER 1 LIVE ANIMALS Notes 1 . This Chapter covers all live animals except : (a) Fish, crustaceans and molluscs , of headings Nos 03.01 and 03.03 ; (b) Microbial cultures and other products of heading No 30.02 ; and (c) Animals of heading No 97.08 . 2 . Any reference in this Chapter to a particular genus or species , except where the context otherwise requires, includes a reference to the young of that genus or species . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 01.01 Live horses , asses , mules and hinnies : \ A Horses : \ 01.01-11 I Pure-bred breeding animals 001.50 N 01.01-15 II I For slaughter 001.50 N 01.01-19 III I Other 001.50 N 01.01-30 B Asses 001.50 N 01.01-50 C Mules and hinnies 001.50 N 01.02 Live animals of the bovine species : \ A Domestic species : I\ 01.02-11 I Pure-bred breeding animals 001.11 N II Other : \ 01.02-32I a Of a live weight of 220 kg or less 001.19 N \ b Of a weight of more than 220 kg : \ 01.02-34 1 Heifers (female bovines that have never calved) . 001.19 N 01.02-36|| 2 Cows 001.19 N 01.02-42 3 Bulls 001.19 N 01.02-48 4 Steers (bullocks) 001.19 N 01.02-90 B Other 001.19 N 01.03 Live swine : \ \ A Domestic species : \ 01.03-11 I Pure-bred breeding animals 001.30 N II Other : \ 01.03-15 a II Sows having farrowed at least once , of a weightII \ of not less than 160 kg 001.30 N b Other : I\ 01.03-16 1 Of a weight of less than 50 kg 001.30 N 01.03-18 2 Of a weight of 50 kg or more 001.30 N 14 Official Journal of the European Communities 22. 12. 80 01 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 01.03 I I\ || (cont'd) l lI 01.03-90 B I Other 001.30 N || 01.04 I Live sheep and goats : I\ \\ A l Pure-bred breeding animals : l\ 01.04-11 I l Sheep 001.21 N 01.04-21 II \ Goats 001.22 N B l Other : l\ 01.04-31 I l Sheep ; 001.21 N 01.04-39 II I Goats 001.22 N || 01.05 \ Live poultry , that is to say, fowls , ducks , geese , tur ­ keys and guinea fowls : \\ Il \ \\ II A l Of a weight not exceeding 185 g : l 01.05-20 I l Turkeys and geese 001.41 N 01.05-30 II l Other 001.41 N \\ B l Other : l\ 01.05-91 I \ Fowls 001.49 N 01.05-93 II l Ducks 001.49 N 01.05-95 III l Geese 001.49 N 01.05-97 IV l Turkeys 001.49 N 01.05-98 V I Guinea fowls 001.49 N Il 01.06 I Other live animals : I 01.06-10 A l Domestic rabbits 001.90  01.06-30 B l Pigeons 001.90  II C Other : \Il 01.06-91Il / Primarily for human consumption 001.90  01.06-99 11 Other 941.00 T  Official Journal of the European Communities 1522 . 12 . 80 CHAPTER 2 MEAT AND EDIBLE MEAT OFFALS Note This Chapter does not cover : ( a ) Products of the kinds described in headings Nos 02.01 , 02.02, 02.03 , 02.04 and 02.06, unfit or unsuitable for human consumption ; ( b) Guts , bladders or stomachs of animals (heading No 05.04) and animal blood (heading No 05.15); or ( c) Animal fat, other than products of heading No 02.05 ( Chapter 15 ). Additional Notes 1 . A. For the purposes of heading No 02.01 , the following expressions shall have the meanings hereunder assigned to them : (a) " Carcases of bovine animals for the purposes of subheading A 11 : whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint . When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints ; " carcase" shall include the front part of the carcase comprising all the bones and the scrag, neck and shoulder having more than 10 pairs of ribs ; (b ) "Half-carcases of bovine animals", for the purposes of subheading A 11 : the product resulting from the symme ­ trical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic-symphysis ; "half-carcase" shall include the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder having more than 10 ribs ; (c ) " Compensated quarters", for the purposes of subheadings All a ) 1 and A 11 b ) 1 : portions composed of either :  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the 10th rib ; and hind ­ quarters comprising all the bones and the thigh and sirloin, and cut at the third rib ; or  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib, with the whole of the flank and breast attached; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the eighth cut rib . The forequarters and the hindquarters constituting "compensated quarters" must be imported at the same time and in equal numbers, and the total weight of the forequarters must be the same as that of the hindquarters ; however, a difference between the weights of the two parts of the consignment is allowed provided that this does not exceed 5% of the weight of the heavier part (forequarters or hindquarters ) ; (d) " Unseparated forequarters" , for the purposes of subheadings A 11 a ) 2 and A lib ) 2 : the front part of a carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs of ribs must be whole, the others may be cut) with or without the thin flank ; (e) " Separated forequarters " , for the purposes of subheadings A II a ) 2 and A 11 b ) 2 : the front part of a half ­ carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four ribs and a maximum of 10 ribs (the first four ribs must be whole, the others may be cut) with or without the thin flank ; (f) " Unseparated hindquarters ", for the purposes of subheadings All a ) 3 and A lib) 3 : the rear part of a carcase comprising all the bones and the thigh and sirloin, with a minimum of three pairs of whole or cut ribs, with or without the knuckle and with or without the thin flank ; (g) " Separated hindquarters", for the purposes of subheadings All a) 3 and A lib) 3 : the rear part of a half-carcase comprising all the bones and the thigh and sirloin, with a minimum of three whole or cut ribs , with or without the knuckle and with or without the thin flank : 16 Official Journal of the European Communities 22 . 12 . 80 (h) 11 . " Crop" and "chuck and blade" cuts, for the purposes of subheading A 11 b ) 4 bb ) 22 : the dorsal part of the forequarter, including the upper part of the shoulder, obtained from a forequarter with a minimum of four ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the 10th rib ; 22 . " Brisket" cut, for the purposes of subheading A II b ) 4 bb ) 22 : the lower part of the forequarter comprising the brisket navel end and the brisket point end. B. In determining the number of whole or cut ribs referred to in paragraph A, only those attached to the backbone shall be taken into consideration . 2 . A. For the purposes of heading No 02.01 , the following expressions shall have the meanings hereunder assigned to them : (a) "carcases", for the purposes of subheadings 02.01 A IV a) 1 and b) 1 : whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints ; (b ) "half-carcases" , for the purposes of subheadings 02.01 A IV a) 1 and b ) 1 : the product resulting from the sym ­ metrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis ; (c) "short-forequarters", for the purposes of subheading 02.01 A IV a) 2 and b)2 : the anterior part of the carcase with or without the breast including all the bones and the shoulders, scrag and middle neck, cut at right-angles to the backbone with a minimum of five and a maximum of seven pairs of whole or cut ribs ; (d) "short forequarter" , for the purposes of subheading 02.01 A IV a) 2 and b ) 2 : the anterior part of the half carcase with or without the breast including all the bones and the shoulder, scrag and middle neck, cut at right-angles to the backbone with a minimum of five and a maximum of seven whole or cut ribs ; (e) "chines and/or best ends", for the purposes of subheading 02.01 A IV a) 3 and b ) 3 : the remaining part of the carcase after the legs and short forequarters have been removed with or without the kidneys ; the chines when separated from the best ends must include a minimum of five lumbar vertebrÃ ; the best ends when separated from the chines must include a minimum of five pairs of whole or cut ribs ; (f) "chine and/or best end", for the purposes of subheading 02.01 A IV a) 3 and b ) 3 : the remaining part of the half-carcase after the legs and short forequarters have been removed with or without the kidney, the chine when separated from the best end must include a minimum of five lumbar vertebrÃ ; the best end when separated from the chine must include a minimum of five whole or cut ribs ; (g) "legs", for the purposes of subheading 02.01 A IV a ) 4 and b ) 4 : the rear part of the carcase comprising all the bones and the legs and cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis ; (h ) " leg", for the purposes of subheading 02.01 A IV a ) 4 and b ) 4 : the rear part of the half carcase comprising all the bones and the leg and cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis. B. In determining the number of whole or cut ribs referred to in paragraph A, only those attached to the backbone shall be taken into consideration . 3 . A. For the purposes of subheadings 02.06 B I a ) 2 aa ) and 02.06 B I b ) 2 aa), "bacon sides" shall be taken to mean pig half-carcases without the head, chaps, neck, feet, tail, flare fat, kidneys, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm. B. For the purposes of subheadings 02.06 B I a) 2 bb) and 02.06 B I b ) 2 bb), "spencers" shall be taken to mean bacon sides without the ham, whether or not boned. 1722. 12. 80 Official Journal of the European Communities 02.01 C. For the purposes of subheadings 02.06 B I a) 2 cc) and 02.06 B I b ) 2 cc), "3/4 sides" shall be taken to mean bacon sides without the shoulder, whether or not boned. D. For the purposes of subheadings 02.06 B I a ) 2 cc) and 02.06 B I b ) 2 cc ), "middles" shall be taken to mean bacon sides without the ham and the shoulder, whether or not boned. 4. For the purposes of subheadings 02.06 B I b ) 3 aa), 4 aa), 5 aa), 6 aa ) and 7 aa), products whose water/protein ratio in the meat (nitrogen content multiplied by 6-25 ) is more than 2-8 shall be considered as slightly dried and slightly smoked. NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04 , fresh , chilled or frozen : A \ Meat : \ 02.01-01 I II a 1 Of horses, asses , mules and hinnies Of bovine animals : Fresh or chilled : Carcases, half-carcases or "compensated" quarters : 011.50 02.01-04 aa Of veal 011.11  02.01-05 2 bb Other Separated or unseparated forequarters : 011.11 02.01-08\ aa Of veal 011.11  02.01-10 3 bb Other Separated or unseparated hindquarters : 011.11 02.01-12 aa Of veal 011.11  . 02.01-13 4 bb Other Other : 011.11\ 02.01-14 aa l Unboned (bone-in) 011.11  02.01-15 bb b I Boned or bonelessFrozen : 011.12 02.01-16 1 I Carcases , half-carcases or "compensated"quarters 011.11 02.01-18 2 \ Separated or unseparated forequarters . . . 011.11  02.01-19 3 4 I Separated or unseparated hindquarters . . .Other : 011.11 ' 02.01-22 aa bb I Unboned (bone-in)Boned or boneless : 011.11 02.01-24 11 Forequarters , whole or cut into a maxi ­ mum of five pieces , each quarter being in a single block ; "compensated" quar ­ ters in two blocks , one of which contains the forequarter, whole or cut into a maxi ­ mum of five pieces , and the other, the hindquarter, excluding the tenderloin, in one piece 011.12 02.01-25 22 \ Crop, chuck and blade and brisket cuts . 011.12  02.01-27 33 Other 011.12  18 Official Journal of the European Communities 22. 12. 80 02.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 02.01 A II (cont'd) \\ Il || III Of swine : a Of domestic swine : 1 I Carcases or half-carcases , with or without heads , feet or flare fat : Il \\ 02.01-31 aa Fresh or chilled 011.30  02.01-32 bb Frozen 011.30  2 Hams and cuts of ham , unboned (bone-in): 02.01-35 aa Fresh or chilled 011.30  02.01-36 bb Frozen 011.30  li 3 Shoulders (fores ) and cuts of shoulders , unboned (bone-in): Il li Il 02.01-37 aa Fresh or chilled 011.30  02.01-38\ bb Frozen 011.30  \\ 4 I Loins and cuts of loins , unboned (bone-in): 02.01-42 aa Fresh or chilled 011.30  02.01-43 bb Frozen 011.30  \\ 5 l Bellies (streaky) and cuts of bellies : II 02.01-44 aa Fresh or chilled 011.30  02.01-46 bb Frozen 011.30  \\ 6 Other : || 02.01-49 aa \\ Boned or boneless and frozen 011.30  li bb Other : lilll 02.01-52|| 11 Fresh or chilled 011.30  02.01-53li 22 Frozen 011.30  02.01-54 b Other 011.30  \ IV \ Of sheep or goats : \ a Fresh or chilled : \\\ 02.01-56 1 Carcases or half-carcases 011.20  02.01-58 2 l Short forequarters 011.20  02.01-59 3 l Chines and/or best ends 011.20  02.01-60 4 Legs 011.20  5 Other : 02.01-61 aa Unboned ( bone-in) 011.20  02.01-62 bb Boned or boneless 011.20  b Frozen : li 02.01-64 1 Carcases or half-carcases 011.20  02.01-66 2 Short forequarters 011.20  02.01-67 3 Chines and/or best ends 011.20  02.01-68 4 Legs 011.20  5 Other : II 02.01-70 aa \\ Unboned ( bone-in) 011.20  02.01-71 bb Boned or boneless 011.20  22. 12 . 80 Official Journal of the European Communities 19 02.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 02.01 (cont'd) B Offals : \ 02.01-72 I II For the manufacture of pharmaceutical products Other : 011.60  02.01-74 a b Of horses , asses , mules and hinnies Of bovine animals : 011.60  02.01-75 1 Livers 011.60  02.01-76 2 c Other Of domestic swine : 011.60  02.01-78 1 \ Heads and cuts of heads ; necks 011.60  02.01-82 2 Feet and tails 011.60  02.01-84 3 Kidneys 011.60  02.01-85 4 || Livers 011.60  02.01-88 5 Hearts , tongues and lungs 011.60  02.01-92 6 Livers, hearts, tongues and lungs attached to the trachea and gullet 011.60 02.01-94 7 I Other 011.60  02.01-99 d 02.02 A I Other Dead poultry (that is to say , fowls , ducks , geese , tur ­ keys and guinea fowls) and edible offals thereof (except liver), fresh , chilled or frozen : Whole poultry : Fowls : 011.60 02.02-01 a Plucked and gutted , with heads and feet, known as "83% chickens" 011.40 02.02-03 b Plucked and drawn, without heads and feet but with hearts, livers and gizzards , known as "70 % chickens" 011.40 02.02-05 c II Plucked and drawn, without heads and feet and without hearts , livers and gizzards , known as " 65 % chickens" Ducks : 011.40  02.02-06 a Plucked , bled, gutted but not drawn , with heads and feet, known as " 85% ducks" 011.40 02.02-07 b Plucked and drawn , without heads and feet but with hearts , livers and gizzards , known as "70% ducks" 011.40 02.02-08 c III Plucked and drawn, without heads and feet and without hearts , livers and gizzards , known as "63 % ducks " Geese : 011.40  02.02-11 a Plucked, bled , not drawn, with heads and feet , known as " 82 % geese" 011.40  02.02-14 b Plucked and drawn , without heads and feet , with or without hearts and gizzards , known as "75% geese" 011.40 _ 02.02-17 IV Turkeys ................... 011.40  02.02-18 V Guinea fowls ................. 011.40  20 Official Journal of the European Communities 22 . 12 . 80 02 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 02.02 I \ Il (cont'd) IlIl Il\ B l Poultry cuts (excluding offals): \ 02.02-50 I l Boned or boneless 011.40  \\ II l Unboned (bone-in) : \ a Halves or quarters : \ 02.02-61 1 Of fowls 011.40  02.02-62 2 \ Of ducks 011.40  02.02-63 3 Of geese " 011.40  02.02-64 4 \ Of turkeys 011.40  02.02-66 5 Of guinea fowls 011.40  02.02-68 b \ Whole wings , with or without tips 011.40  02.02-69 c Il Backs , necks , backs with necks attached, rumps and wing tips Il Il l 011.40  d Breasts and cuts of breasts : liII 02.02-71 1 Of geese 011.40  02.02-73 2 \ Of turkeys 011.40  02.02-75 3 Of other poultry 011.40  \\ e l Legs and cuts of legs : Ill 02.02-81 1 Of geese 011.40  Il 2 l Of turkeys : \ 02.02-83 aa \ Drumsticks and cuts of drumsticks .... 011.40  02.02-85 bb l Other 011.40  02.02-86 3 l Of other poultry 011.40  02.02-89 f l Other 011.40  02.02-90 C IOffals ............ .. ...... 011.40  02.03 I Poultry liver , fresh , chilled , frozen , salted or in brine : \ 02.03-10 A I Fatty liver of goose or duck 011.81  02.03-90 B I Other 011.81  li 02.04 I Other meat and edible meat offals , fresh , chilled or. frozen : \ IIIll 02.04-10 A I Of domestic pigeons and domestic rabbits .... 011.89  02.04-30 B I Of game 011.89  C I Other : 02.04-92 I \ Whale and seal meat ; frogs ' legs 011.89  02.04-98 II \ Other 011.89  li 02.05 I Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh , chilled , frozen , salted , in brine , dried or smoked : II\I \II Il l \ A \ Back-fat : \ 02.05-01 I l Fresh , chilled, frozen , salted or in brine .... 411.31  22 . 12 . 80 Official Journal of the European Communities 21 02.05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 02.05 A (cont'd) 02.05-20 II \ Dried or smoked 411.31  02.05-30 B I Pig fat, other than that falling within subheading A 411.31  02.05-50 C 02.06 Poultry fat Meat and edible meat offals (except poultry liver), salted , in brine , dried or smoked : 411.31 02.06-01 A B I a Horsemeat , salted, in brine or dried . Meat and edible meat offals of domestic swine : Meat : Salted or in brine : 012.90 02.06-11 1 2 Carcases or half-carcases , with or without heads , feet or flare fat Bacon sides , spencers, 3/4 sides and middles : 012.10  02.06-13 aa l Bacon sides 012.10  02.06-16 bb l Spencers 012.10  02.06-18 cc l 3/4 sides and middles 012.10  02.06-31 3 l Hams and cuts of ham, unboned (bone-in) . . 012.10  02.06-33 4 I Shoulders (fores) and cuts of shoulders , un ­boned (bone-in ) 012.10  02.06-35 5 l Loins and cuts of loins , unboned (bone-in ) . 012.10  02.06-37 6 l Bellies (streaky) and cuts of bellies 012.10  02.06-39 7 b Other Dried or smoked : 012.10 02.06 41 1 2 Carcases or half-carcases , with or without heads , feet or flare fat Bacon sides , spencers , 3 /4 sides and middles : 012.10  02.06-43 aa Bacon sides 012.10  02.06-46 bb Spencers 012.10  02.06-48 cc 3 3/4 sides and middles Hams and cuts of ham , unboned (bone-in) : 012.10 02.06-51 aa Slightly dried or slightly smoked 012.10  02.06-53 bb 4 Other Shoulders (fores ) and cuts of shoulders , unboned ( bone-in): 012.10 02.06-55 aa Slightly dried or slightly smoked 012.10  02.06-57 bb 5 Other Loins and cuts of loins , unboned (bone-in ): 012.10 02.06-61 aa Slightly dried or slightly smoked 012.10  02.06-63 bb 6 Other Bellies (streaky) and cuts of bellies : 012.10 " 02.06-65 aa Slightly dried or slightly smoked ..... 012.10  02.06-67 bb Other ................. 012.10  22 Official Journal of the European Communities 22. 12. 80 02.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 02.06 B I b ( cont'd ) I 7 l Other : \ 02.06-71 aa l Slightly dried or slightly smoked 012.10  02.06-73 bb II I OtherEdible meat offals : 012.10 _ 02.06-74 a l Heads and cuts of heads ; necks 012.90  02.06-76 b \ Feet and tails 012.90  02.06-77 c \ Kidneys 012.90  02.06-78 d l Livers 012.90  02.06-79 e \ Hearts, tongues and lungs 012.90  02.06-80 f I Livers , hearts , tongues and lungs attached tothe trachea and gullet 012.90 _ 02.06-82 g C I a Other Other : Of bovine animals : Meat : 012.90 02.06-84 1 Unboned (bone-in) 012.90  02.06-90 2 Boned or boneless 012.90  02.06-91 b II a Offals Of sheep and goats : Meat : 012.90 02.06-93 1 Unboned (bone-in) 012.90  02.06-95 2 Il Boned or boneless 012.90  02.06-97 b Offals 012.90  02.06-99 III I Other 012.90 _ 22. 12 . 80 Official Journal of the European Communities 23 03.01 CHAPTER 3 FISH , CRUSTACEANS AND MOLLUSCS Note This Chapter does not cover : ( a ) Marine mammals (heading No 01.06) or meat thereof (heading No 02.04 or 02.06); ( b) Fish ( including livers and roes thereof), crustaceans and molluscs , dead , unfit or unsuitable for human consump ­ tion by reason of either their species or their condition ( Chapter 5); or ( c) Caviar or caviar substitutes ( heading No 16.04). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.01 I Fish , fresh (live or dead), chilled or frozen : I Il A Freshwater fish : ll \\ I l Trout and other salmonidae : l\ II a Trout : II 03.01-01 1 Fresh or chilled 034.10  03.01-02Il 2 Frozen 034.20  b \ Salmon : \ 03.01-03 1 Fresh or chilled 034.10  03.01-04 2 Frozen 034.20  03.01-05 c l Lake white fish 034.10  03.01-06 d l Other 034.10  II II l Eels : lI 03.01-07 a Fresh or chilled 034.10  . 03.01-08 b Frozen 034.20  \\ III l Carp : l\ 03.01-09 a Fresh or chilled 034.10  03.01-10 b Frozen 034.20  Il IV l Other : l 03.01-11\ a Fresh or chilled 034.10  03.01-12 b Frozen 034.20  B I Saltwater fish : \\ \\ I l Whole, headless or in pieces : l\ li a I Herring : l\ Il 1 I From 15 February to 15 June : \\ 03.01-13 aa Fresh or chilled 034.10  03.01-14 bb I Frozen 034.20  II 2 From 16 June to 14 February : l\ 03.01-15 aa Fresh or chilled 034.10  03.01-16 bb Frozen 034.20  b Sprats : ll li 1 From 15 February to 15 June : l\ 03.01-17 aa Fresh or chilled 034.10  03.01-18 bb Frozen 034.20  24 Official Journal of the European Communities 22 . 12. 80 03.oi NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I 03.01 B I b (cont'd) I Il 2 From 16 June to 14 February : 03.01-19 aa Fresh or chilled 034.10  03.01-20 bb Frozen 034.20  Il c Tunny : II 1 For the industrial manufacture of products falling within heading No 16.04 :\ aa Whole : 11 Yellow-finned tunny : 03.01-21 aaa Weighing not more than 10 kg each 034.20  03.01-22 bbb Other 034.20  03.01-23 22 \ Long-finned tunny 034.20  03.01-24 33 Other 034.20  \ bb Gilled and gutted : \ \ 11 Yellow-finned tunny : \ 03.01-25 aaaIl Weighing not more than 10 kg each 034.20  03.01-26 bbb Other 034.20  03.01-27 22 II Long-finned tunny 034.20  03.01-28 33 li Other 034.20  \ cc Other (for example , "heads off") : \ 11 Il Yellow-finned tunny : 03.01-29 aaa|| Weighing not more than 10 kg each 034.20  03.01-30 bbb Other 034.20  03.01-31 22 Long-finned tunny 034.20  03.01-32 33 Other 034.20  2 Other : \ 03.01-34 aa Fresh or chilled 034.10  03.01-36 bb Frozen 034.20  d Sardines ( Clupea pilchardus Walbaum): 03.01-37 1 Fresh or chilled 034.10  03.01-38 2 Frozen 034.20  e Sharks : 03.01-41 1 Fresh or chilled 034.10  03.01-42 2 Frozen 034.20  f Redfish ( Sebastes marinus): 03.01-43 1 Fresh or chilled 034.10  03.01-44 2 Frozen 034.20  g Halibut ( Hippoglossus vulgaris , Hippoglossus reinhardtius) : 03.01-45 I Fresh or chilled 034.10  03.01-47 2 Frozen 034.20  h Cod ( Gadus morrhua or Gadus callarias): 03.01-48 1 Fresh or chilled 034.10  03.01-49 2 Frozen 034.20  I ij Coalfish ( Pollachius virens or Gadus virens): I 03.01-51 1 Fresh or chilled 034.10  03.01-52 2 Frozen 034.20  22 . 12 . 80 Official Journal of the European Communities 25 03.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.01 B I (cont'd) k Haddock : 03.01-53 1 Fresh or chilled 034.10  03.01-55 2 Frozen 034.20  \ 1 \ Whiting (Merlangus merlangus): Il 03.01-56 1 \ Fresh or chilled 034.10  03.01-57 2 Frozen 034.20  \ m Mackerel : l 1 From 15 February to 15 June : 03.01-58 aa Fresh or chilled 034.10  03.01-59 bb li Frozen 034.20  \ 2 From 16 June to 14 February : II 03.01-61 aa || Fresh or chilled 034.10  03.01-63 bb Frozen 034.20  II n Il Anchovies (Engraulis spp) : \II 03.01-64 1 li Fresh or chilled 034.10 03.01-65 2 II Frozen 034.20  II o \ Plaice : \ 03.01-66 1 II Fresh or chilled 034.10  03.01-67 2 Frozen 034.20  \\ P \ Sea-bream of the species Dentex dentex and Pagellus :Il \ lI 03.01-68 1 I Fresh or chilled 034.10  03.01-69 2 Frozen . 034.20  II q I Other : \\ 1 Sole : \I 03.01-71 II aa Fresh or chilled 034.10  03.01-73 bb Frozen 034.20  Il 2 Other: \\ 03.01-75\ aa Fresh or chilled 034.10  03.01-76I bb Frozen 034.20  ii Fillets : l Il a Fresh or chilled : lI 03.01-81\ 1 Of cod (Gadus morrhua or Gadus callarias) . . . 034.30  03.01-85 2 Other 034.30  II b Frozen : 03.01-91 1 Of cod ( Gadus morrhua or Gadus callarias) 034.40  03.01-92 2 Of coalfish ( Pollachius virens or Gadus Il virens ) 034.40  03.01-93 3 Of haddock 034.40  03.01-94 4 Of redfish ( Sebastes marinus) 034.40  03.01-95 5 Of tunny 034.40   03.01-96 6 Of mackerel 034.40  03.01-97 7 Other 034.40  C Livers and roes : 03.01-98 I Fresh or chilled 034.10  03.01-99 11 Frozen 034.20  26 Official Journal of the European Communities 22 . 12. 80 03 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.02 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : \ A Dried , salted or in brine : \\ \ I Whole, headless or in pieces : 03.02-01 a b Herring - Cod : 035.03  03.02-03 1 Dried, unsalted 035.02  03.02-05|| 2 Dried, salted 035.02  03.02-07|| 3 Wet salted, or in brine 035.03  03.02-15 c || Anchovies ( Engraulis spp) 035.03  03.02-17 d Common halibut ( Hippoglossus vulgaris ) . . . 035.03  03.02-18 e Salmon , salted or in brine 035.03  03.02-19 f II Other Fillets : 035.03  03.02-21 a Of cod 035.03  03.02-25 b Of salmon, salted or in brine 035.03  03.02-28 c Of lesser or Greenland halibut ( Hippoglossus reinhardtius), salted or in brine 035.03 03.02-28 d B Other Smoked, whether or not cooked before or during the smoking process : 035.03 03.02-31 I I Herring 035.04  03.02-33 II Salmon 035.04  03.02-39 III Lesser or Greenland halibut (Hippoglossus rein ­ hardtius) 035.04  03.02-39 IV Common halibut (Hippoglossus vulgaris) .... 035.04  03.02-39 V Other 035.04  03.02-60 C Livers and roes 035.03  03.02-70 D 03.03 A Fish meal Crustaceans and molluscs , whether in shell or not , fresh (live or dead), chilled , frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water : Crustaceans : 035.01 03.03-12 I II Crawfish of the genera Palinurus, Panulirus and Jasus Lobsters (Homarus spp ) : 036.00  03.03-21 a b Live Other : 036.00 " 03.03-23 1 2 Whole Other : 036.00 03.03-31 aa Frozen ................ 036.00  03.03-33 bb III Crabs and freshwater crayfish : 036.00 03.03-35 a Crabs of the species Paralithodes camchaticus, Chionoecetes spp and Callinectes sapidus .... 036.00  03.03-37 b Other ...... ...... .... 036.00  22 . 12 . 80 Official Journal of the European Communities 27 03 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.03 A (cont'd) IV Il Shrimps and prawns : II 03.03-43 a b I Prawns ( Pandalidae spp)Shrimps of the genus " Crangon" spp : 036.00  03.03-43 1 Fresh , chilled or simply boiled in water .... 036.00  03.03-43 2 \ Other 036.00  03.03-43 c l Other 036.00  03.03-50 V B I Other (for example , Norway lobsters) Molluscs : Oysters : 036.00 03.03-61 a I European flat oysters weighing not more than40 g each 036.00 03.03-63 b l Other 036.00  03.03-65 II \ Mussels 036.00  03.03-66 III IV a 1 Snails , other than sea snails Other : Frozen : Squid : 036.00 03.03-68 aa Ommastrephes sagittatus and Loligo spp . 036.00  03.03-68 bb Other 036.00  03.03-68 2 Cuttle-fish of the species Sepia officinalis , Rossia macrosoma and Sepiola rondeleti . . . 036.00  03.03-68 3 Octopus 036.00  03.03-68 4 b Other Other : 036.00  03.03-68 1 Squid ( Ommastrephes sagittatus and Loligo spp) 036.00  03.03-68 2 \ Other 036.00  28 Official Journal of the European Communities 22 . 12 . 80 CHAPTER 4 DAIRY PRODUCE ; BIRDS ' EGGS ; NATURAL HONEY ; EDIBLE PRODUCTS OF ANIMAL ORIGIN , NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . The expression "milk" means full cream or skimmed milk, buttermilk , whey, curdled milk , kephir , yoghourt and other fermented or acidified milk. 2 . Milk and cream put up in hermetically sealed cans are regarded as preserved within the meaning of heading No 04.02. However, milk and cream are not regarded as so preserved merely by reason of being pasteurised , sterilised or peptonised , if they are not put up in hermetically sealed cans . Additional Notes 1 . The term "cans ", as used in Note 2 to this Chapter, shall be taken to apply only to such containers of a net capacity not exceeding 5 kg . 2 . The expression "special milk for infants", as used in subheading 04.02 B I a), shall be taken to mean products free from pathogenic and toxigenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria. 3 . For the purpose of calculating the fat content of products falling within subheadings 04.02 Bib) and B II b ), the weight of any added sugar shall be disregarded. 4 . The expression "whole cheeses ", as used in subheading 04.04 Ala), shall be taken to apply to whole cheeses of the conventional flat cylindrical shape of the following net weights :  Emmentaler : not less than 60 kg but not more than 130 kg,  Gruyere and Sbrinz : not less than 20 kg but not more than 45 kg,  Bergkase : not less than 20 kg but not more than 60 kg,  Appenzell : not less than 6 kg but not more than 8 kg. 5 . Subheading 04.04 A 1 b ) 2 shall be taken to apply only to goods the packings of which bear at least the following particulars :  the description of the cheese ;  the fat content, by weight, in the dry matter ;  the packer responsible ;  the country of origin of the cheese. 6 . For the purposes of subheading 04.04 D I, the expression "put up for retail sale" shall be taken to apply to cheese of kinds classified under that subheading put up in immediate packings of a net weight not exceeding 1 kg containing portions or slices of an individual net weight not exceeding 100 g. 7 . For the purposes of subheadings 04.04 A I a), A I b ) and D 1, the term "free-at-frontier value" shall be taken to mean the free-at-frontier price or free on board price in the country of exportation, plus a lump sum to be determined in respect of the expenses of delivery to the customs territory of the Community . 8 . Levy applicable to certain mixtures falling within this Chapter : The levy applicable to mixtures falling within this Chapter and composed of products classified under headings or subheadings 04.01 B, 04.02, 04.03, 04.04, 17.02 A or 21.07 F I shall be that applicable to the ingredient which involves the higher or highest levy and which also forms at least 10% by weight of the mixture concerned. Where this method of assessing the levy cannot be applied, the levy to be applied to such mixtures shall be that determined by the tariff classification of the mixtures . 22 . 12 . 80 Official Journal of the European Communities 29 04.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 04.01 Milk and cream , fresh , not concentrated or sweet ­ ened : li A I Of a fat content, by weight, not exceeding 6 % : Yoghourt, kephir, curdled milk , whey, buttermilk and other fermented or acidified milk : I I I 04.01-11 a I In immediate packings of a net capacity of twolitres or less 022.30 04.01-11 b II a 1 Other Other : In immediate packings of a net capacity of two litres or less and of a fat content, by weight : Not exceeding 4% : 022.30 04.01-21 aa Skimmed milk 022.30  04.01-25 bb Other 022.30  04.01-25 2 b 1 Exceeding 4 % Other, of a fat content, by weight : Not exceeding 4% : 022.30 04.01-31 aa Skimmed milk 022.30  04.01-35I bb Other 022.30  04.01-35 2 B Exceeding 4% Other, of a fat content, by weight : 022.30 04.01-80 I I Exceeding 6 % but not exceeding 21% 022.30  04.01-80 II I Exceeding 21% but not exceeding 45% 022.30  04.01-80 III 04.02 A Exceeding 45% Milk and cream , preserved, concentrated or sweet ­ ened : Not containing added sugar : 022.30 04.02-11 I II a Whey Milk and cream, in powder or granules : In immediate packings of a net capacity of 2-5 kg or less and of a fat content, by weight : 022.41 04.02-21 1 Not exceeding 1.5 % 022.42  04.02-23 2 Exceeding 1*5% but not exceeding 27% . . . 022.43  04.02-28 3 Exceeding 27% but not exceeding 29 % ... 022.43  04.02-29 4 b Exceeding 29 % Other, of a fat content, by weight : 022.43 " 04.02-31 1 Not exceeding 1.5 % 022.42  04.02-33 2 Exceeding 1*5% but not exceeding 27% . . . 022.43  30 Official Journal of the European Communities 22 . 12 . 80 04 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 04.02 A II b (cont'd) 04.02-38 3 Exceeding 27 % but not exceeding 29% . . . 022.43  04.02-39 4 III a Exceeding 29 % Milk and cream , other than in powder or granules : In immediate packings of a net capacity of 2-5 kg or less and of a fat content, by weight, not exceeding 11% : 022.43 04.02-42 1 I Of a fat content , by weight, not exceeding8-9 % 022.49 04.02-45 2 b Other Other, of a fat content, by weight : 022.49  04.02-47 1 Not exceeding 45 % ' 022.49  04.02-49 2 B I Exceeding 45 % Containing added sugar : Milk and cream , in powder or granules : 022.49 04.02-50 a b 1 Special milk for infants , in hermetically sealed containers of a net capacity of 500 g or less and of a fat content , by weight, exceeding 10% but not exceeding 27% Other : In immediate packings of a net capacity of 2.5 kg or less and of a fat content, by weight : 022.43  04.02-61 aa l Not exceeding 1*5% 022.42  04.02-63 bb l Exceeding 1*5% but not exceeding 27% 022.43  04.02-69 cc 2 I Exceeding 27 %Other, of a fat content, by weight : 022.43  04.02-71 aa l Not exceeding 1*5% 022.42  04.02-73 bb Exceeding 1*5% but 'not exceeding 27% . . 022.43  04.02-79 cc II Exceeding 27% Milk and cream, other than in powder or granules : 022.43 04.02-81 a b In immediate packings of a net capacity of 2-5 kg or less and of a fat content , by weight, not exceeding 9.5 % Other, of a fat content, by weight : 022.49  04.02-92 1 Not exceeding 45% 022.49  04.02-99 2 04.03 Exceeding 45 % Butter : 022.49 04.03-10 A Of a fat content, by weight, not exceeding 85% . . 023.00  04.03-90 B Other 023.00  22. 12. 80 Official Journal of the European Communities 31 04 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplement ary 1 unit 04.04 I Cheese and curd : \ A I Emmentaler, GruyÃ ¨re, Sbrinz, Bergkase and Appen ­zell , not grated or powdered : \ I I Of a minimum fat content of 45 % by weight,in the dry matter, matured for at least three months : a I Whole cheeses of a free-at-frontier value per 100 kgnet weight of : 04-04-01 1 284*78 ECU or more, but less than 308.96 ECU. 024.00  04-04-01 2 b 1 308.96 ECU or more Pieces packed in vacuum or in inert gas : . With rind on at least one side, of a net weight : 024.00 04-04-09 aa Of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than 308.96 ECU but less than 342.81 ECU per 100 kg net weight 024.00 04-04-09 bb Of not less than 450 g and of a free-at-frontier value of not less than 342.81 ECU per 100 kg net weight 024.00\ 04-04-09 2 Other, of a net weight of not less than 75 g but not more than 250 g and of a free-at-frontier value of not less than 366*99 ECU per 100 kg net weight 024.00 04.04-19 II \ Other 024.00  04.04-20 B Glarus herb cheese (known as Schabziger), made from skimmed milk and mixed with finely-ground herbs 024.00 _ 04.04-30 C D Blue-veined cheese, not grated or powdered .... Processed cheese, not grated or powdered : 024.00 04.04-40 I II a In the blending of which only Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale , of a free-at-frontier value of not less than 181'34 ECU per 100 kg net weight and of a fat content by weight, in the dry matter, not exceeding 56 % Other, of a fat content, by weight : Not exceeding 36% and of a fat content, by weight, in the dry matter : 024.00  04.04-40 1 \ Not exceeding 48 % 024.00  04.04-40 2 \ Exceeding 48% 024.00  04.04-40 b E I a Exceeding 36% Other : Not grated or powdered, of a fat content, by weight, not exceeding 40% and a water content, calculated by weight, of the non-fatty matter : Not exceeding 47% : 024.00 04.04-52I 1 Gratia, Parmigiano Reggiano 024.00  04.04-57\ 2 Fiore Sardo, Pecorino 024.00  04.04-59\ 3 Other . 024.00  32 Official Journal of the European Communities 22 . 12 . 80 04 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 04.04 E I (cont'd) li b Exceeding 47 % but not exceeding 72% : 04.04-61 1 2 Cheddar Tilsit and Butterkase , of a fat content, by weight, in the dry matter : 024.00 04.04-63 aa Not exceeding 48% 024.00  04.04-65 bb Exceeding 48% 024.00  04.04-67 3 Kashkaval 024.00  04.04-68 4 5 Cheese of sheep's milk or buffalo milk , in containers containing brine , or in sheep or goatskin bottles Other : 024.00  04.04-77 aa Fresh cheese (cream cheese) and curd . . . 024.00  04.04-81 bb Asiago, Caciocavallo, Provolone, Ragusano . 024.00  04.04-83 cc Danbo, Edam, Fontal, Fontina, Fynbo, Gouda, Havarti, Maribo, Samsoe 024.00 04.04-84 dd Esrom, Italico, Kernhem, Saint-Nectaire, Saint- Paulin, Taleggio 024.00 04.04-85 ee Cantal 024.00  04.04-87 if Ricotta, salted 024.00  04.04-88 gg Feta 024.00  04.04-89 hh Colby, Monterey . 024.00  04.04-92 c ijij Other Exceeding 72% : 024.00  04.04-93 1 In immediate packings of a net capacity not exceeding 500 g 024.00  04.04-94 2 II Other Other : 024.00 04.04-96 a b Grated or powdered Other : 024.00  04.04-98 1 Fresh cheese (cream cheese) and curd .... 024.00  04.04-99 04.05 A I a 2 Other Birds ' eggs and egg yolks , fresh , dried or otherwise preserved , sweetened or not : Eggs in shell , fresh or preserved : Poultry eggs : Eggs for hatching : 024.00 04.05-01 1 || Of turkeys or geese 025.10 thousand 04.05-09 2 || Other 025.10 thousand 04.05-14 b Other 025.10 thousand 04.05-18 II Other eggs 025.10 thousand 31 . 12 . 80 Official Journal of the European Communities 33 04.05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 04.05 (cont'd) li B l Eggs , not in shell ; egg yolks : l II I l Suitable for human consumption : II a \ Eggs , not in shell : 04.05-31 1 \ Dried 025.20  04.05-39 2 b I OtherEgg yolks : 025.20  04.05-51 1 \ Liquid 025.20  04.05-53 2 l Frozen 025.20  04.05-55 3 l Dried 025.20  04.05-70 II l Other 025.20 ¢  04.06-00 04.06 l Natural honey 061.60  04.07-00 04.07 Edible products of animal origin , not elsewhere spe ­ cified or included 098.08  34 Official Journal of the European Communities 22 . 12 . 80 05 .01 CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN , NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This Chapter does not cover : ( a ) Edible products (other than guts , bladders and stomachs of animals , whole and pieces thereof , and animal blood , liquid or dried); (b) Hides or skins ( including furskins ) other than goods falling within heading No 05.05 or 05.07 and parings and similar waste of raw hides or skins falling within heading No 05.15 (Chapter 41 or 43); (c) Animal textile materials , other than horsehair and horsehair waste ( Section XI); or (d ) Prepared knots or tufts for broom or brush making ( heading No 96.01 ). 2 . For the purposes of heading No 05.01 , the sorting of hair by length (provided the root ends and tip ends respec ­ tively are not arranged together) shall be deemed not to constitute working. 3 . Throughout the Tariff elephant , mammoth , mastodon , walrus , narwhal and wild boar tusks , rhinoceros horns and the teeth of all animals are regarded as ivory . 4 . Throughout the Tariff the expression " horsehair " means hair of the manes and tails of equine or bovine animals. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 05.01-00 05.01 05.02 A Human hair , unworked, whether or not washed or scoured ; waste of human hair . . . . Pigs ', hogs ' and boars ' bristles or hair ; badger hair and other brush making hair ; waste of such bristles and hair : Pigs ', hogs ' and boars ' bristles or hair and waste there ­ of : 291.91  05.02-01 I Unworked bristles or hair, whether or not washed, degreased or disinfected ; waste 291.92 05.02-09\ 11 Other bristles or hair 291.92  05.02-50 05.03 B Badger hair and other brush making hair ; waste of such hair Horsehair and horsehair waste , whether or not put up on a layer or between two layers of other material : 291.92  . 05.03-10 A I Neither curled nor put up on a layer or between twolayers of other material . 268.51  05.03-90 B I Other 268.51  05.04-00 05.04 Guts , bladders and stomachs of animals (other than fish), whole and pieces thereof 291.93  05.05-00 05.05 Fish waste 291.94  22 . 12. 80 Official Journal of the European Communities 35 05 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementar unit 05.07 Skins and other parts of birds , with their feathers or down , feathers and parts of feathers (whether or not with trimmed edges ) and down , not further worked than cleaned , disinfected or treated for preservation ; powder and waste of feathers or parts of feathers : A II Bed feathers ; down : llII 05.07-31 I II Raw 291.96  05.07-39 II ll Other 291.96  05.07-80 B I Other 291.96  05.08-00 05.08 Bones and horn-cores , unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised ; powder and waste of these products . . 291.11 05.09-00 05.09 Ivory , tortoise-shell , horns , antlers , hooves , nails , claws and beaks , unworked or simply prepared but not cut to shape, and waste and powder of these products ; whale ­ bone and the like , unworked or simply prepared but not cut to shape , and hair and waste of these products . . 291.16 05.12-00 05.12 05.13 Coral and similar substances , unworked or simply prepared but not otherwise worked ; shells , unworked or simply prepared but not cut to shape ; powder and waste of shells Natural sponges : 291.15  05.13-10 A Raw..................... 291.97  05.13-90 B Other 291.97  05.14-00 05.14 05.15 Ambergris , castoreum , civet and musk ; cantharides ; bile , whether or not dried ; animal products , fresh , chilled or frozen , or otherwise provisionally preserved , of a kind used in the preparation of pharmaceutical products Animal products not elsewhere specified or included ; dead animals of Chapter 1 or Chapter 3 , unfit for hu ­ man consumption : 291.98  05.15-20 A I Fish , crustaceans and molluscs 291.99  05.15-91 05.15-99 B I II Other : Bulls ' semen, frozen Other 291.99 291.99  22 . 12 . 8036 Official Journal of the European Communities 06.01 SECTION U VEGETABLE PRODUCTS CHAPTER 6 LIVE TREES AND OTHER PLANTS ; BULBS , ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE Notes 1 . This Chapter covers only live trees and goods (including seedling vegetables ) of a kind commonly supplied by nursery gardeners or florists for planting or for ornamental use ; nevertheless it does not include potatoes , onions , shallots , garlic and other products of Chapter 7 . 2 . Any reference in heading No 06.03 or 06.04 to goods of any kind shall be construed as including a reference to bouquets , floral baskets , wreaths and similar articles made wholly or partly of goods of that kind , account not being taken of accessories of other materials . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit II 06.01 I Bulbs , tubers , tuberous roots , corms, crowns and rhizomes , dormant , in growth or in flower : \ Il||Il ||II Il A Dormant : li 06.01-11Il / Hyacinths 292.61 N 06.01-13\ II Narcissi 292.61 N 06.01-15Il III Tulips 292.61 N 06.01-17 II IV Gladioli 292.61 N 06.01-19 V Other 292.61  Il B In growth or in flower : II 06.01-31 I l Orchids , hyacinths , narcissi and tulips 292.61  06.01-39 II Other 292.61  06.02 \ Other live plants , including trees , shrubs , bushes , roots , cuttings and slips : \ \\ I A l Unrooted cuttings and slips : \ 06.02-10 I l Of vines 292.69  06.02-19 . II l Other 292.69  06.02-30 B l Vine slips , grafted or rooted 292.69  06.02-40 C \ Pineapple plants 292.69  D \ Other : l 06.02-52\ I Mycelium (spawn of mushrooms and other edible fungi) \\ Il I 292.69  IIl II Rhododendrons (azaleas): \l 06.02-54 a Rhododendrons Simsii (Azalea indica ) 292.69  06.02-58I b Other 292.69  III Roses (all the species Rosa): a Neither budded nor grafted : 06.02-61 1 With stock of a diameter of 10 mm or less . . . 292.69 N 06.02-65 2 Other 292.69 N 06.02-68 b Budded or grafted 292.69 N 06.02-72 /V Vegetable and strawberry plants 292.69  22 . 12 . 80 Official Journal of the European Communities 37 06.02 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit l 06.02 D (cont'd)Il I \\ V Other : II a Outdoor plants : II 1 Trees , shrubs and bushes : \\ aa Fruit trees and bushes : Il 06.02-74 11 Neither budded nor grafted 292.69  06.02-76\ 22 Budded or grafted 292.69  06.02-78 bb Forest trees 292.69  II cc Other : IIl 06.02-81I 11 Rooted cuttings and young plants .... 292.69  06.02-83 22 Other 292.69  I 2 Other outdoor plants : I 06.02-92 aa Perennial plants 292.69  06.02-93 bb Other 292.69 Il b Indoor plants : IIl 06.02-94II 1 Rooted cuttings and young plants , excluding cacti IIl Il 292.69  2 Other : I 06.02-96II aa Flowering plants with buds or flowers, exclud ­ ing cacti I Il \ 292.69  06.02-99 bb Other 292.69  \\ 06.03 Cut flowers and flower buds of a kind suitable for bou ­ quets or for ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared : Il \ I IIIIIl III II A I Fresh : II Il I || From 1 June to 31 October : I 06.03-01 a Roses 292.71 N 06.03-05Il b Carnations 292.71 N 06.03-07II c Orchids 292.71 N 06.03-11Il d Gladioli 292.71 N 06.03-15 e Chrysanthemums 292.71 N 06.03-19 f Other 292.71  I-I II Il From 1 November to 31 May : IlI 06.03-51 a Roses 292.71 N 06.03-55 b Carnations 292.71 N 06.03-57li c Orchids 292.71 N 06.03-61 d Gladioli 292.71 N 06.03-65 e Chrysanthemums 292.71 N 06.03-69 f Other 292.71  06.03-90 B Other 292.71  li 06.04 || Foliage , branches and other parts (other than flowers or buds) of trees , shrubs , bushes and other plants , and mosses , lichens and grasses , being goods of a kind suitable for bouquets or ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise pre ­ pared : ||II II Il II \\li II IIIlIl IIII Il Il II IlII\\ liII 06.04-20 A || Reindeer moss 292.72  38 Official Journal of the European Communities 22. 12 80 06.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 06.04 (cont'd) \ Il B l Other : lI Il I \ Fresh : \I 06.04-41 06.04-49 a b Christmas trees and conifer branches Other 292.72 292.72  06.04-50 II Not further prepared than dried 292.72  06.04-90 III \ Other 292.72  22 . 12 . 80 Official Journal of the European Communities 39 07.01 CHAPTER 7 EDIBLE VEGETABLES AND CERTAIN ROOTS AND TUBERS Note In headings Nos 07.01 , 07.02 and 07.03 , the word " vegetables " is to be taken to include edible mushrooms, truffles, olives , capers , tomatoes, potatoes, salad beetroot, cucumbers, gherkins, marrows, pumpkins, aubergines , sweet peppers , fennel , parsley, chervil , tarragon , cress , sweet marjoram ( Majorana hortensis or Origanum majorana), horse-radish and garlic . Heading No 07.04 covers all dried, dehydrated or evaporated vegetables of the kinds falling within headings Nos 07.01 to 07.03 , other than : ( a ) Dried leguminous vegetables , shelled (heading No 07.05); ( b) Ground sweet peppers (heading No 09.04) ; ( c) Flours of the dried leguminous vegetables of heading No 07.05 ( heading No 11.04); (d) Flour, meal and flakes of potato ( heading No 11.05 ). Additional Note The expression "cultivated mushrooms", as used in subheading 07.01 Q I, shall be taken to apply only to the following cultivated mushrooms of the Psalliota (Agaricus ) species : hortensis, alba or dispora and subedulis . Other species, including those cultivated artificially (for example, Rhodopaxillus nudus and Polypurus tuberaster), fall within sub ­ heading 07.01 Q IV. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 07.01 I Vegetables , fresh or chilled : I\ A \ Potatoes : I 07.01-11 I I Seed potatoes 054.10  Il II l New potatoes : l 07.01-13 a \ From 1 January to 15 May 054.10  07.01-15 b l From 16 May to 30 June 054.10  III l Other : l\ 07.01-17 a For the manufacture of starch 054.10  07.01-19 b l Other 054.10  II B I Cabbages , cauliflowers and Brussels sprouts : I\ II I l Cauliflowers : l\ 07.01-21 a From 15 April to 30 November 054.59  07.01-22 b From 1 December to 14 April 054.59  07.01-23 II l White cabbages and red cabbages 054.59  III l Other : l\ 07.01-26II a Brussels sprouts 054.59  07.01-27|| b Other 054.59  07.01-29 C l Spinach 054.59  li D l Salad vegetables , including endive and chicory : l\ II I l Cabbage lettuce : \ 07.01-31 a From 1 April to 30 November 054.59  07.01-33 b I From 1 December to 31 March 054.59  40 Official Journal of the European Communities 22 . 12 . 80 07 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit l 07.01 D II \ (cont'd) II Other : l 07.01-34Il a Chicory (blanched) (Cichorium intybus, varietas foliosum)I 054.59  07.01-36\ b Other 054.59  07.01-37 E l Chard (or white beet) and cardoons 054.59  l F Leguminous vegetables , shelled or unshelled : I Peas : l 07.01-41 ' a From 1 September to 31 May 054.59  07.01-43 b l From 1 June to 31 August 054.59  \ II Beans (of the species Phaseolus ) : \ 07.01-45 a From 1 October to 30 June 054.59  07.01-47 b l From 1 July to 30 September 054.59  07.01-49 III Other 054.59  \\ G Carrots , turnips , salad beetroot, salsify , celeriac, radishes and similar edible roots : \ \ Il 1 l Celeriac (rooted celery or German celery) : \ 07.01-51 a \ From 1 May to 30 September 054.59  07.01-53 b From 1 October to 30 April 054.59  07.01-54 II l Carrots and turnips 054.59  07.01-56 III l Horse-radish (Cochlearia armoracia) 054.59  07.01-59 IV l Other 054.59  H l Onions , shallots and garlic : l \ I Onions : l 07.01-62\ a Sets 054.51  07.01-63I b Other 054.51  07.01-66I II Shallots 054.51  07.01-67 III Garlic 054.51  07.01-68 IJ Leeks and other alliaceous plants (for example , chives , Welsh onions)II 054.51  07.01-71 K Asparagus 054.59  07.01-73 L Artichokes 054.59  M Tomatoes : 07.01-75 I From 1 November to 14 May 054.40  07.01-77 II I From 15 May to 31 October 054.40  li N I Olives : 07.01-78 I I For uses other than the production of oil 054.59  07.01-79 II Other 054.59  07.01-80 O Capers 054.59  II P l Cucumbers and gherkins : I Cucumbers : 07.01-81 a Il From 1 November to 15 May 054.59  07.01-82 b From 16 May to 31 October 054.59  07.01-83 II I Gherkins 054.59  22. 12. 80 Official Journal of the European Communities 41 07.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 07.01 (cont'd)II ||II II Q I Mushrooms and truffles : || 07.01-84 I Cultivated mushrooms 054.59  07.01-85 II Chantarelles 054.59  07.01-86 HI Flap mushrooms 054.59  07.01-89 IV Other 054.59  07.01-91 R Fennel 054.59  07.01-93 S Sweet peppers 054.59  II T || Other : 07.01-94Il 1 Aubergines ( Solanum melongena L. ) ..... . 054.59  IIIl 11 Vegetable marrows (including courgettes) and pumpkins : \ \ \ 07.01-96I a Vegetable marrows (including courgettes) (Cucur ­ bita pepo L. var. medullosa Alef.) \I Il\II 054.59  07.01-98|| b Other 054.59  07.01-99 III Other 054.59  \\ 07.02 Vegetables (whether or not cooked), preserved by free ­ zing : l Il\\ \ 07.02-10 A Olives 054.61  Il B Other : l 07.02-20|| I Peas (including chick peas) 054.61  07.02-30\ 11 Beans 054.61  07.02-40Il III Spinach 054.61   07.02-50 II IV Potatoes 054.61  07.02-80 V Other 054.61  II 07.03 I Vegetables provisionally preserved in brine , in sul ­ phur water or in other preservative solutions , but not specially prepared for immediate consumption : I\ Il II III IlII|| \l l A Olives : \ 07.03-11 I \ For uses other than the production of oil . . . . 054.62  07.03-13 II Other . . . . 054.62  07.03-15 B Capers 054.62  07.03-30 C Onions 054.62  07.03-50 D Cucumbers and gherkins 054.62  II E Other vegetables : \ 07.03-61 I Mushrooms 054.62  07.03-69I II Other 054.62  07.03-91 F Mixtures of vegetables specified above 054.62  li 07.04 Dried , dehydrated or evaporated vegetables , whole , cut , sliced , broken or in powder , but not further pre ­ pared : \ Il \ \I li \ \ 07.04-10 A Onions 056.10  42 Official Journal of the European Communities 22. 12. 80 07 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 07.04 (cont'd) \ B I Other : lII 07.04-50 I Potatoes 056.10  07.04-60. II Mushrooms and truffles 056.10  07.04-70 III Tomatoes 056.10  07.04-80 07.05 A I /V a Other Dried leguminous vegetables , shelled, whether or not skinned or split : For sowing : Peas (including chick peas) and beans (of the species Phaseolus) : Peas (including chick peas): 056.10 07.05-11Il 1 Field peas 054.20  07.05-19Il 2 Other 054.20  07.05-25 b Beans (of the species Phaseolus) 054.20  07.05-30 II III Lentils Other : 054.20  07.05-41 a Horse-beans (field beans) (Vicia faba L. var. minor ( Peterm.) bull and Vicia faba L. ssp faba var. equina Pers. ) 054.20 07.05-49\ b Broad beans (Vicia faba major L. ) 054.20  07.05-59 B I c Other Other : Peas (including chick peas) and beans (of the species Phaseolus) : 054.20 07.05-61\ a Peas (including chick peas) 054.20  07.05-65l b Beans (of the species Phaseolus) 054.20   07.05-70 II III Lentils Other : 054.20  07.05-93 a Broad beans and, horse-beans (field beans) . . . 054.20  07.05-99 07.06 b Other Manioc , arrowroot , salep , Jerusalem artichokes , sweet potatoes and other similar roots and tubers with high starch or inulin content , fresh or dried , whole or sliced ; sago pith : 054.20 07.06-30 A Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes 054.81 07.06-90 B Other....... .............. 054.81  22 . 12 . 80 Official Journal of the European Communities 43 08.01 CHAPTER 8 EDIBLE FRUIT AND NUTS ; PEEL OF MELONS OR CITRUS FRUIT Notes 1 . This Chapter does not cover inedible nuts or fruits . 2 . The word "fresh" is to be taken to extend to goods which have been chilled . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 08.01 Dates , bananas , coconuts , Brazil nuts , cashew nuts , pineapples , avocados , mangoes , guavas and mango ­ steens , fresh or dried , shelled or not : 08.01-10 A B Dates Bananas : 057.96  08.01-31 I Fresh 057.30  08.01-35 II Dried 057.30  08.01-50 C I Pineapples 057.95  08.01-60 D E Avocados Coconuts : 057.97  08.01-71 I Desiccated coconut 057.71  08.01-75 II Other 057.71  08.01-77 F I Cashew nuts 057.73  08.01-80 G I Brazil nuts 057.72  08.01-99 H 08.02 A I a Other Citrus fruit , fresh or dried : Oranges : Sweet oranges , fresh : From 1 April to 30 April : 057.97 08.02-02 1 2 Sanguines and semi-sanguines Other: 057.11  08.02-03 aa Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 057.11 08.02-05 b bb Other From 1 May to 15 May : 057.11  08.02-06 1 2 Sanguines and semi-sanguines Other : 057.11  08.02-07 aa Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 057.11 08.02-09 c bb Other From 16 May to 15 October : 057.11  08.02-12 1 Sanguines and semi-sanguines ........ 057.11  44 Official Journal of the European Communities 22 . 12 . 80 08.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 08.02 A I c \ (cont'd) I 2 Other: Il 08.02-13 aa Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins IIl \II Il 057.11  08.02-15 bb Other 057.11  \ d l From 16 October to 31 March : 08.02-16I 1 Sanguines and semi-sanguines 057.11  \ 2 Other: III 08.02-17I aa Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins I li I I 057.11  08.02-19 bb Other 057.11  \ II Other : || 08.02-24 a li From 1 April to 15 October 057.11  08.02-27 b From 16 October to 31 March 057.11  II B || Mandarins (including tangerines and satsumas); Cle ­ mentines , wilkings and other similar citrus hybrids : ||II Il 08.02-29 I Monreales and satsumas . . . 057.12  08.02-31Il II Mandarins and wilkings 057.12  08.02-32Il III Clementines 057.12  08.02-34II IV Tangerines 057.12  08.02-37 V Other 057.12  08.02-50 C Lemons 057.21  08.02-70 D I Grapefruit 057.22  08.02-90 E Other....... ...... ...... 057.29  li 08.03 Figs , fresh or dried : \ 08.03-10 A Fresh 057.60  08.03-30 B Dried 057.60  li 08.04 Grapes , fresh or dried : li A Fresh : II 1 Table grapes : Il a From 1 November to 14 July : I 08.04-11 1 Of the variety Emperor ( Vitis vinifera c.v.) from 1 December to 31 January 057.51  08.04-19 2 Other 057.51  08.04-23 b From 15 July to 31 October 057.51  II II Other : 08.04-25 a From 1 November to 14 July ' . . 057.51  08.04-27 b From 15 July to 31 October 057.51  B Dried : Il I In immediate containers of a net capacity of 15 kg or less :II 08.04-31 a Currants 057.52  08.04-39 b Other 057.52  08.04-90 II Other 057.52  22 . ,12. 80 Official Journal of the European Communities 45 08 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 08.05 * Nuts other than those falling within heading No 08.01 , fresh or dried, shelled or not : \ \ II \ A II Almonds : 08.05-11 I Bitter 057.74  08.05-19 II Other 057.74  l B Walnuts : Il 08.05-31I I In shell 057.79  08.05-35I II Shelled 057.79  08.05-50 C Chestnuts 057.79  08.05-70 D II Pistachios 057.79  08.05-80 E Pecans 057.79  08.05-85 F II Areca (or betel) and cola 057.79  II G Other : Il I Hazelnuts : 08.05-91|| a In shell . . 057.75  08.05-93 II b Shelled 057.75  08.05-97 II Other 057.79  \ 08.06 I Apples , pears and quinces , fresh : \ A I Apples : 08.06-11 I \ Cider apples , in bulk, from 16 September to 15 De ­ cember \\ \ 057.40  II l Other : \ 08.06-13 a \ From 1 August to 31 December 057.40  08.06-15 b \ From 1 January to 31 March 057.40  08.06-17 c l From 1 April to 31 July 057.40  Il B Pears : \ 08.06-32 I Perry pears, in bulk, from 1 August to 31 De ­ cember \ 057.92  || II \ Other : 08.06-33 a From 1 January to 31 March 057.92  08.06-35 b From 1 April to 15 July 057.92  08.06-37 c From 16 July to 31 July 057.92  08.06-38 d From 1 August to 31 December 057.92  08.06-50 C Quinces 057.92  || 08.07 Stone fruit , fresh : 08.07-10 A Apricots 057.93  08.07-32 B Peaches , including nectarines 057.93  C I Cherries : \ 08.07-51 I I From 1 May to 15 July 057.93  08.07-55 II From 16 July to 30 April 057.93  46 Official Journal of the European Communities 22 . 12 . 80 08 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 08.07 (cont'd) t II D I Plums : l\ 08.07-71 I I From 1 July to 30 September 057.93  08.07-75 II I From 1 October to 30 June 057.93  08.07-90 E 08.08 A Other Berries , fresh : Strawberries : 057.93 08.08-11 I From 1 May to 31 July 057.94  08.08-15 II From 1 August to 30 April 057.94  08.08-31 B Cowberries , foxberries or mountain cranberries (fruit of the species Vaccinium vitis idaea) 057.94  08.08-35 C D Fruit of the species Vaccinium myrtillus Raspberries , black currants and red currants : 057.94  08.08-41I / Black currants 057.94  08.08-49I II Other 057.94  08.08-50 E F Papaws Other : 057.94  08.08-60 I Fruit of the species Vaccinium macrocarpum and Vaccinium corymbosum 057.94  08.08-80 II 08.09 A Other Other fruit , fresh : Melons, including water melons : 057.94 08.09-11I I Water melons 057.98  08.09-19I II Other 057.98  08.09-90 ­ 08.10 A B Other Fruit (whether or not cooked), preserved by freezing , not containing added sugar : Strawberries , raspberries and black currants : 057.98 08.10-11 I Strawberries 058.61  08.10-19|| II Raspberries and black currants 058.61  08.10-30 B Red currants , fruit of the species Vaccinium myrtillus , blackberries ( brambleberries), mulberries and cloud ­ 058.61 08.10-50 C Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium 058.61  08.10-90 D 08.11 Other Fruit provisionally preserved (for example , by sul ­ phur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 058.61 08.11-10 A Apricots 058.63  08.11-30 B Oranges 058.63  22 . 12 . 80 Official Journal of the European Communities 47 08.11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary- unit 08.11 ( cont'd) 08.11-50 C Papaws 058.63  08.11-60 D E I Fruit of the species Vaccinium myrtillusOther : 058.63  08.11-91 I Cherries 058.63  08.il-95II II Strawberries 058.63  08.11-99 08.12 III Other Fruit , dried , other than that falling within heading No 08.0i , 08.02 , 08.03 , 08.04 or 08.05 : 058.63 08.12-10 A I Apricots 057.99  08.12-20 B I Peaches , including nectarines 057.99  08.12-30 C \ Prunes 057.99  08.12-40 D l Apples and pears 057.99  08.12-50 E F Papaws Fruit salads : 057.99  08.12-61 I Not containing prunes 057.99  08.12-65 II Containing prunes 057.99  08.12-80 G Other 057.99  08.13-00 08.13 Peel of melons and citrus fruit , fresh , frozen , dried , or provisionally preserved in brine , in sulphur water or in other preservative solutions 058.64 _ 48 Official Journal of the European Communities 22 . 12 . 80 09 .01 CHAPTER 9 COFFEE , TEA, MATE AND SPICES Notes 1 . Mixtures of the products of headings Nos 09.04 to 09.10 are to be classified as follows : (a ) Mixtures of two or more of the products falling within the same heading are to be classified in that heading and, if that heading contains subheadings, under the subheading applicable to the constituent bearing the highest rate of duty (J), this rate being chargeable on the whole mixture ; ( b) Mixtures of two or more of the products falling within different headings are to be classified under heading No 09.10. The addition of other substances to the products of headings Nos 09.04 to 09.10 (or to the mixtures referred to in paragraph ( a ) or ( b ) above) shall not affect their classification provided that the resulting mixtures retain the essential character of the goods falling in those headings . Otherwise such mixtures are not classified in this Chapter, those constituting mixed condiments or mixed seasonings are classified in heading No 21.04. 2 . This Chapter does not cover : ( a ) Sweet peppers , unground ( Chapter 7) ; or ( b ) Cubeb pepper ( Piper cubeba) and other products of heading No 12.07 . (2 ) Determination of the "highest rate of duty" is to be made solely in accordance with the provisions of paragraph 1 of General Rule B in the Preliminary Provisions of the Common Customs Tariff . NIMEXE code CCT reference Statistical subdivision Description ¢&gt; SITCcode Supplementary unit 09.01 Coffee , whether or not roasted or freed of caffeine ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : \ li A I Coffee : II II I l Unroasted : lI 09.01-11 a ll Not freed of caffeine 071.11  09.01-13 b II Freed of caffeine Roasted : 071.11 09.01-15 a l Not freed of caffeine 071.12  09.01-17 b \ Freed of caffeine . 071.12  09.01-30 B \ Husks and skins 071.11  09.01-90 C 09.02 Coffee substitutes containing coffee in any pro ­ portion Tea : 071.13  09.02-10 A In immediate packings of a net capacity not excee ­ ding 3 kg 074.10  09.02-90 B Other ...... .............. 074.10  09.03-00 09.03 MatÃ © ............... ..... 074.20  22 . 12 . 80 Official Journal of the European Communities 49 09 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 09.04 Pepper of the genus " Piper"; pimento of the genus " Capsicum" or the genus " Pimenta": 09.04-11 09.04-11 09.04-13 09.04-15 09.04-19 09.04-60 09.04-70 A I a b II a b c B I II Neither crushed nor ground : Pepper : For the industrial manufacture of essential oils or resinoids Other Pimento : Of the genus " Capsicum", for the manufacture of capsicin or Capsicum oleoresin dyes For the industrial manufacture of essential oils or resinoids Other Crushed or ground : Pimento of the genus " Capsicum" Other 075.10 075.10 075.10 075.10 075.10 075.10 075.10 09.05-00 09.06-20 09.06-90 09.07-00 09.05 09.06 A B 09.07 Vanilla Cinnamon and cinnamon-tree flowers : Ground Other Cloves (whole fruit , cloves and stems) 075.21 075.22 075.22 075.23 09.08-11 09.08-13 09.08-16 09.08-18 09.08-60 09.08-70 09.08-80 09.08 A I II a b B I II III 1 2 Nutmeg , mace and cardamoms : Neither crushed nor ground : For the industrial manufacture of essential oils or resinoids Other : Nutmeg Other : Mace Cardamoms Crushed or ground : Nutmeg Mace Cardamoms 075.24 075.24 075.24 075.24 075.24 075.24 075.24 &amp; 09.09-11 09.09 A I Seeds of anise , badian , fennel , coriander , cumin , caraway and juniper : Neither crushed nor ground : Aniseed 075.25 50 Official Journal of the European Communities 22 . 12. 80 09 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 09.09 A (cont'd ) I I\ Il \I 09.09-13 II Badian seed 075.25  III Seeds of fennel , coriander, cumin , caraway and juniper :IIII li 09.09-15 a For the industrial manufacture of essential oils or resinoids li II 075.25  Il b Other : II 09.09-17 1 Coriander seed 075.25  09.09-18 2 l Other 075.25  B \ Crushed or ground : \I 09.09-51 I l Badian seed 075.25  09.09-55 II l Coriander seed 075.25  09.09-57 III I Other 075.25  09.10 I Thyme , saffron and bay leaves ; other spices : II A \ Thyme : \ Il I l Neither crushed nor ground : lI 09.10-12 a \ Wild thyme (Thymus serpyllum) 075.28  09.10-14 b l Other 075.28  09.10-15 II l Crushed or ground 075.28  09.10-20 B I Bay leaves 075.28  C Saffron : 09.10-31 I Neither crushed nor ground 075.28  09.10-35 II ! Crushed or ground 075.28  09.10-50 D Ginger ........ . .. ...... 075.26  09.10-60 E Turmeric (curcuma); fenugreek seed 075.28  F Other spices , including the mixtures referred to in Note 1 ( b ) to this Chapter : l Il 09.10-71 I Neither crushed nor ground 075.28  Il II Crushed or ground : 09.10-76 a Curry powder and paste 075.28  09.10-78 V b \ Other 075.28  22 . 12 . 80 Official Journal of the European Communities 51 10 .01 CHAPTER 10 CEREALS Note This Chapter only covers those grains which have been neither hulled nor otherwise worked. However , rice husked milled , polished, glazed , parboiled, converted or broken remains classified in heading No 10.06 . Additional Notes 1 . The term "durum wheat", as used in subheading 10.01 B, shall be taken to mean wheat of the " triticum durum " species and the hybrids derived from the interspecific crossing of " triticum durum " with the same number of chromo ­ somes as that species . Durum wheat thus defined must be of a colour ranging from amber-yellow to brown and show a translucent horn-like vitreous fracture. 2 . The following terms shall have the meanings hereunder assigned to them : (a ) "Round grain rice" (10.06 B I a ) 1 , B I b ) 1 , B II a) 1 and B II b ) 1 ): rice, the grains of which are of a length not exceeding 5.2 mm and of a length/width ratio of less than 2 ; (b) " Long grain rice" (10.06 B I a) 2, B I b) 2, B II a) 2 and B II b) 2): rice, the grains of which are of a length exceeding 5.2 mm ; (c) " Paddy rice" (10.06 B I a)): rice which has retained its husk after threshing ; (d) "Husked rice" (10.06 B lb)): paddy rice from which only the husk has been removed. Examples of rice falling within this definition are those with the commercial descriptions "brown rice", "cargo rice", " loozain" and "riso sbramato" ; (e ) " Semi-milled rice" (10.06 B II a )): paddy rice from which the husk, part of the germ, and the whole or part of the outer layers of the pericarp, but not the inner layers, have been removed ; (f) " Wholly milled rice" (10.06 B II b)): rice from which the husk, the whole of the outer and inner layers of the pericarp, the whole of the germ in the case of long or semi-long grain rice, and at least part thereof in the case of round grain rice, have been removed, but in which longitudinal white striations may remain on not more than 10 % of the grains ; (g) " Broken rice" (10.06 B III): grain fragments the length of which does not exceed three quarters of the average length of the whole grain . NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 10.01 I Wheat and meslin (mixed wheat and rye): I A l Common wheat, and meslin : ll 10.01-11 I For sowing 041.20  10.01-19 11 Other 041.20  li B l Durum wheat : l\ 10.01-51|| 1 For solving 041.10  10.01-59 II Other 041.10  10.02-00 10.02 IRye ...................... 045.10  \\ 10.03 I Barley : I\ 10.03-10 A For sowing .................. 043.00  10.03-90 B Other ...... .............. 043.00  52 Official Journal of the European Communities 22 . 12 . 80 10 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 10.04 I Oats : \ 10.04-10 A For sowing 045.20  10.04-90 B Other 045.20  li 10.05 Maize : II A Hybrids , for sowing : li 10.05-11 I Double hybrids and top cross hybrids 044.00  10.05-13 II Three-cross hybrids 044.00  10.05-15 III Simple hybrids 044.00  10.05-19 IV Other 044.00  10.05-92 B I Other 044.00  10.06 I Rice : \ 10.06-01 A For sowing 042.11  II B Other : || Il I \ Paddy rice ; husked rice : Il\ II a \ Paddy rice : ||II 10.06-11 1 Round grain 042.11  10.06-19 2 \ Long grain 042.11  Il b \ Husked rice : \\ 10.06-25 1 \ Round grain 042.12  10.06-27 2 \ Long grain 042.12  II \ Semi-milled or wholly milled rice : \ \\ a \ Semi-milled rice : I 10.06-41 1 \ Round grain 042.21  10.06-43 2 \ Long grain 042.21  Il b \ Wholly milled rice : \ 10.06-45 1 \ Round grain 042.21  10.06-47 2 I Long grain 042.21  10.06-50 III I Broken rice 042.22  10.07 Buckwheat , millet , canary seed and grain sorghum ; other cereals : \ \\ I \ 10.07-10 A I Buckwheat 045.99  10.07-91 B IMillet...... ............... 045.91  10.07-95 C Grain sorghum 045.92  D Other : 10.07-96 / Canary seed 045.99  10.07-99 II Other 045.99  22 . 12 . 80 Official Journal of the European Communities 53 CHAPTER 11 PRODUCTS OF THE MILLING INDUSTRY ; MALT AND STARCHES ; GLUTEN ; INULIN Notes 1 . This Chapter does not cover : ( a ) Roasted malt put up as coffee substitutes ( heading No 09.01 or 21.02); (b) Flours and meal prepared for use as infant food or for dietetic or culinary purposes of heading No 19.02 ; (c) Corn flakes and other products falling within heading No 19.05 ; (d) Pharmaceutical products (Chapter 30); or (e) Starches having the character of perfumery or cosmetic or toilet preparations falling within heading No 33.06. 2 . A. Products from the milling of the cereals listed in the table below fall within this Chapter if they have , by weight on the dry product : (a) a starch content (determined by the modified Ewers polarimetric method) exceeding that indicated in column 2 ; and (b) an ash content (after deduction of any added minerals ) not exceeding that indicated in column 3 . Otherwise, they fall to be classified in heading No 23.02. However, germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 11.02 . B. Products falling within this Chapter under the above provisions shall be classified in heading No 11.01 (cereal flours) if the percentage passing through a silk gauze or man-made textile sieve with the aperture indicated in column 4 or 5 is not less , by weight, than that shown against the cereal concerned. Otherwise, they fall to be classified in heading No 11.02 . Cereal Starch content Ash content Rate of passage through a sieve with an aperture of \ Ill 315 micrometres 500 micrometres (1 ) (2) (3 ) (4) (5 ) Wheat and rye 45% 2-5% 80% _ Barley 45% 3% 80%  Oats 45% 5% 80%  Maize and sorghum 45% 2%  90% Rice 45% 1-6% 80%  Buckwheat 45% 4% 80%  Other cereals 45% 2% 50%  Additional Notes 1 . For the purposes of subheading 11.02 A, the expression " cereal groats and cereal meal" means products obtained by the fragmentation of cereal grains, of which : (a ) in the case of maize products, at least 95% by weight passes through a silk gauze or man-made textile sieve with an aperture of 2 mm ; (b ) in the case of other cereal products, at least 95 % by weight passes through a silk gauze or man-made textile sieve with an aperture of 1*25 mm . 54 Official Journal of the European Communities 22 . 12 . 80 11.01 2 . Products from the milling of the cereals of this Chapter which have been pelletised either directly by compression or by the addition of a binder in a proportion of up to 3 % by weight, are to be classified in subheading 11.02 F. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 11.01 Cereal flours : \ 11.01-20 A Wheat or meslin flour 046.01  11.01-51 B Rye flour 047.01  11.01-53 C Barley flour 047.01  11.01-55 D Oat flour 047.01  l E Maize flour : 11.01-61 I I Of a fat content not exceeding 1.5 % by weight . . 047.01  11.01-69 II Other 047.01  11.01-92 F li Rice flour 047.01  11.01-99 G Other . . . 047.01  I 11.02 Cereal groats and cereal meal ; other worked cereal grains (for example , rolled, flaked , polished, pearled or kibbled but not further prepared), except rice falling within heading No 10.06 ; germ of cereals , whole , rolled, flaked or ground : li|| II II liII II II Il Il IIII II II ||\ li A \ Cereal groats and cereal meal : \ li I "Wheat : \ 11.02-01 a Durum wheat 046.02  11.02-03 b Common wheat 046.02  11.02-05 II Rye ..................... 047.02  11.02-07 III l Barley 047.02  11.02-09 IV Oats 047.02  li V Maize : a Of a fat content not exceeding 1*5% by weight : 11.02-12 1 For the brewing industry 047.02  11.02-14 2 Other 047.02  11.02-16 b Other 047.02  11.02-18 VI Rice ..................... 047.02  11.02-19 VII Other 047.02  II B Hulled grains (shelled or husked), whether or not sliced or kibbled : I Barley and oats : II a Hulled (shelled or husked): 11.02-21 1 Barley 048.11  II 2 Oats : 11.02-23 aa Clipped oats 048.11  11.02-25 bb Other 048.11  22 . 12 . 80 Official Journal of the European Communities 55 11.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 11.02 B I (cont'd)II \ \\ b Hulled and sliced or kibbled (" GrÃ ¼tze" or "grut ­ ten"):II 11.02-28 1 Barley 048.11  11.02-29 2 Oats 048.11  II II Other cereals : 11.02-32 a Wheat 048.11  11.02-34 b Rye 048.11  11.02-35 c Maize 048.11  11.02-39 d Other 048.11  C Pearled grains : 11.02-41 I Wheat 048.11  11.02-43 II Rye 048.11  11.02-45 III Barley 048.11 11.02-47 IV \ Oats 048.11  11.02-48 V Maize 048.11  11.02-49 VI Other 048.11  \\ D Grains not otherwise worked than kibbled : 11.02-52 I Wheat 048.11  11.02-54 II \ Rye 048.11  11.02-55 III ¢ Barley 048.11  11.02-56 IV II Oats 048.11  11.02-58 V Maize 048.11  11.02-59 VI Other 048.11  \ E || Rolled grains ; flaked grains : I || Barley and oats : Il \ a II Rolled : IIl 11.02-61 1 || Barley 048.11  11.02-63 2 || Oats 048.11  b Flaked : 11.02-65 1 || Barley 048 ; 11  11.02-67 2 || Oats 048.11  II || Other cereals : Il 11.02-72 a || Wheat 048.11  11.02-74 b li Rye 048.11  11.02-75 c Maize . . . 048.11  \ d Other : 11.02-76 1 \Flaked rice . . . 048.11  11.02-79 2 \Other . . . 048.11  F Pellets : 11.02-81 I Wheat . . . 046.02  11.02-82 II Rye . . . 047.02  56 Official Journal of the European Communities 22 . 12 . 80 11.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 11.02 F (cont'd) 11.02-87 III Barley 047.02  11.02-88 IV Oats 047.02  11.02-91 V Maize 047.02  11.02-92 VI Rice 047.02  11.02-93 VII Other 047.02  \ G Germ of cereals , whole , rolled , flaked or ground : 11.02-95 I Wheat 048.11  11.02-98 II II Other 048.11  11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : 11.04-01 A I Flour of the dried leguminous vegetables fallingwithin heading No 07.05 056.49 \ B I Flour of the fruits falling within any heading inChapter 8 : Il 11.04-10 I Of bananas 056.49  11.04-90 II Other 056.49  C I Flour and meal of sago and of roots and tubersfalling within heading No 07.06 : I\ 11.04-91 I II I ¢ DenaturedOther : 056.49  11.04-99 a I For the manufacture of starches 056.49  11.04-99 b Other 056.49  11.05-00 11.05 Flour , meal and flakes of potato 056.43  \ 11.07 Malt , roasted or not : li A l Unroasted : Il I Obtained from wheat : 11.07-10 a In the form of flour 048.20  11.07-10 b II Other Other : 048.20\ 11.07-30 a In the form of flour 048.20  11.07-30 b Other 048.20  11.07-60 B 11.08 A Roasted Starches ; inulin : Starches : 048.20 11.08-11 I Maize starch 592.11  11.08-20 II Rice starch 592.11  22 . 12 . 80 Official Journal of the European Communities 57 11.08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 11.08 A (cont'd) \ II ||I \ 11.08-30 III Wheat starch 592.11  11.08-40 IV Potato starch 592.11  11.08-50 V Other 592.11  11.08-80 B Inulin 592.11  11.09-00 11.09 Wheat gluten , whether or not dried 592.12  58 Official Journal of the European Communities 22 . 12 . 80 12.oi CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUIT ; MISCELLANEOUS GRAINS , SEEDS AND FRUIT ; INDUSTRIAL AND MEDICAL PLANTS ; STRAW AND FODDER Notes 1 . Heading No 12.01 is to be taken to apply, inter alia , to ground-nuts , soya beans , mustard seeds , oil poppy seeds , poppy seeds and copra . It is to be taken not to apply to coconuts or other products of heading No 08.01 or to olives ( Chapter 7 or Chapter 20). 2 . For the purposes of heading No 12.03 , beet seeds , grass and other herbage seeds , seeds of ornamental flowers , vegetable seeds , seeds of forest trees , seeds of fruit trees , seeds of vetches (other than those of the species Vicia faba ) and of lupines are to be regarded as seeds of a kind used for sowing. Heading No 12.03 is , however , to be taken not to apply to the following even if for sowing : ( a ) Leguminous vegetables ( Chapter 7 ) ; ( b ) Spices and other products of Chapter 9 ; ( c) Cereals ( Chapter 10); or (d) Products falling within heading No 12.01 or 12.07 . 3 . Heading No 12.07 is to be taken to apply, inter alia, to the following plants or parts thereof : basil , borage , hyssop , all species of mint , rosemary, rue , sage and wormwood . Heading No 12.07 is , however , to be taken not to apply to : (a ) Oil seeds and oleaginous fruit (heading No 12.01 ) ; ( b ) Medicaments falling within Chapter 30 ; ( c) Perfumery or toilet preparations falling within Chapter 33 ; or ( d ) Disinfectants , insecticides , fungicides , herbicides or similar products falling within heading No 38.11 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 12.01 Oil seeds and oleaginous fruit , whole or broken : 12.01-12 12.01-14 12.01-1? A 1 II III For sowing : Linseed (flaxseed) Colza and rape seed Other 223.40 222.60 223.80 12.01-31 12.01-35 12.01-42 12.01-44 12.01-46 12.01-48 12.01-52 12.01-54 12.01-56 12.01-58 12.01-62 B / a b II III /V V V/ VII VIII IX X Other : Ground-nuts : In shell . . . Shelled Copra Palm nuts and kernels Soya beans Castor seed Linseed (flaxseed) . . Colza and rape seed Mustard seed Oil poppy and poppy seed Hemp seed 222.10 222.10 223.10 223.20 222.20 223.50 223.40 222.60 223.80 223.80 223.80 22. 12. 80 Official Journal of the European Communities 59 12.01 NIMEXE code CCT reference Statistical subdivision Description Supplementary i unit SITC code 12.01 B (cont'd) 12.01-64 12.01-66 12.01-68 12.01-99 XI XII XIII XIV 222.40 222.30 222.50 223.80 Sunflower seed Cotton seed Sesamum seed Other Flours or meals of oil seeds or oleaginous fruit , non- defatted (excluding mustard flour): Of soya beans Other 12.02 12.02-10 12.02-90 A B 223.90 223.90 12.03 A I II 12.03-11 12.03-19 12.03-20 292.50 292.50 292.50B C I Seeds , fruit and spores , of a kind used for sowing : Beet seeds : Sugar beet . . . . Other Forest-tree seeds Grass and other herbage seeds : Meadow fescue ( Festuca pratensis) seed ; vetch seed ; seeds of the genus Poa (Poa palustris , Poa trivialis, Poa pratensis); rye grass ( Lolium perenne, Lolium multiflorum) ; timothy grass ( Phleum pra ­ tense); red fescue ( Festuca rubra); cocksfoot grass ( Dactylis glomerata); bent grass ( Agrostis): Vetch seed : Of the " Vicia sativa L. " species Other Meadow fescue (Festuca pratensis Huds.) seed . . Smooth-stalked meadowgrass ( Poa pratensis L. ) . Rough-stalked meadowgrass ( Poa trivialis L. ) and swamp meadowgrass ( Poa palustris L. ). . . . Perennial ryegrass (Lolium perenne L. ) Italian ryegrass (including westerwolds) ( Lolium multiflorum Lam.) Timothy ( Phleum pratense L. ) Red fescue (Festuca rubra L. ) Cocksfoot (Dactylis glomerata L. ) Bent grass (Agrostis ) Clover (Trifolium spp): Red clover (Trifolium pratense L.) White clover (Trifolium repens L. ) Other Other : Lucerne seed (Medicago sativa L.) Lupine seed Sheep 's fescue ( Festuca ovina L. ) ....... Hybrid ryegrass ( Lolium X hybridum Hausskn.) . a 1 2 b c d e f g h &gt;i k a b c a b c d 12.03-21 12.03-29 12.03-32 12.03-34 12.03-36 12.03-41 12.03-42 12.03-43 12.03-45 12.03-47 12.03-48 12.03-51 12.03-52 12.03-53 12.03-54 12.03-56 12.03-61 12.03-63 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 II III Official Journal of the European Communities 22 . 12 . 8060 12 .03 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 12.03 C III (cont'd) 12.03-65 e Wood meadowgrass ( Poa nemoralis L. ), tall oat ­ grass (Arrhenatherum elatius (L. ) J. et C. Presl.) and tall fescue ( Festuca arundinacea Schreb.) . .l 292.50  12.03-69 f Other 292.50  D Flower seeds ; kohlrabi seeds ( Brassica oleracea , caulorapa and gongylodes varieties): l I \ I 12.03-81\ I Flower seeds 292.50  12.03-84 II Kohlrabi seeds 292.50  l E Other : IIl 12.03-86|| I Vegetable seeds 292.50  12.03-89 II Other 292.50  \ 12.04 || Sugar beet , whole or sliced , fresh , dried or powdered ; sugar cane :li || \ A || Sugar beet : || 12.04-11 I || Fresh 054.82  12.04-15 II || Dried or powdered 054.82  12.04-30 B | Sugar cane 054.82  || 12.06 Hop cones and lupulin : l 12.06-10 A Hop cones, neither crushed nor ground 054.84  12.06-90 B Hop cones, crushed or ground ; lupulin ; waste . . . . 054.84  12.07 Plants and parts (including seeds and fruit ) of trees , bushes , shrubs or other plants , being goods of a kind used primarily in perfumery , in pharmacy , or for insec ­ ticidal , fungicidal or similar purposes , fresh or dried , whole , cut , crushed , ground or powdered : \ Il I \I IIIl \I Il\ I\ I \ 12.07-10 A Pyrethrum ( flowers , leaves , stems , peel and roots) 292.40  12.07-30 B Liquorice roots 292.40  12.07-50 C Tonquin beans 292.40  II D Other : 12.07-61 1 Cinchona bark 292.40  12.07-65 II Other wood, roots, bark and peel ; mosses, lichens and seaweedsIl 292.40  12.07-98 III Other 292.40  II 12.08 Chicory roots , fresh or dried , whole or cut , unroasted ; locust beans , fresh or dried, whether or not kibbled or ground , but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food , not falling within any other heading : Il Il II II 12.08-01 A Chicory roots 054.88  12.08-10 B Locust beans 054.88  C Locust bean seeds : 12.08-31 I Not decorticated, crushed or ground 054.88  12.08-39 II Other 054.88  22 . 12 . 80 Official Journal of the European Communities 61 12.08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 12.08 (cont'd) 12.08-50 D Il Apricot, peach and plum stones , and kernels thereof Other 054.88  12.08-90 E 054.88  12.09-00 12.09 12.10 Cereal straw and husks , unprepared, or chopped but not otherwise prepared Mangolds , swedes , fodder roots ; hay , lucerne, clover , sainfoin , forage kale , lupines , vetches and similar fo ­ rage products : 081.11  12.10-10 A Mangolds , swedes and other fodder roots .... 081.12  12.10-91 12.10-99 B I II Other : Lucerne meal, pelletised or not Other 081.12 081.12  12.97-00 Goods of Chapter 12 carried by post . - ... - - , 292.50  62 Official Journal of the European Communities 22 . 12 . 80 13 .02 CHAPTER 13 LACS ; GUMS , RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS Note Heading No 13.03 is to be taken to apply, inter alia, to liquorice extract and extract of pyrethrum , extract of hops , extracts of aloes and opium . The heading is to be taken not to apply to : (a ) Liquorice extract containing more than 10% by weight of sucrose or when put up as confectionery (heading No 17.04) ; ( b ) Malt extract (heading No 19.02) ; (c) Extracts of coffee , tea or mat6 (heading No 21.02) ; (d) Alcoholic saps and extracts constituting beverages , and compound alcoholic preparations (known as "concen ­ trated extracts") for the manufacture of beverages ( Chapter 22); (e) Camphor, glycyrrhizin and other products of headings Nos 29.13 and 29.41 ; (f) Medicaments falling within heading No 30.03 or blood-grouping reagents (heading No 30.05) ; (g) Tanning or dyeing extracts (heading No 32.01 or 32.04) ; ( h) Essential oils , concretes , absolutes and resinoids (heading No 33.01 ) or aqueous distillates and aqueous solutions of essential oils (heading No 33.06) ; or (ij ) Rubber, balata , gutta-percha or similar natural gums (heading No 40.01 ). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 13.02 Shellac , seed lac , stick lac and other lacs ; natural gums , resins , gum-resins and balsams : 13.02-30 A B Conifer resins Other : 292.20  13.02-91 / II Gum arabic Shellac and other lacs : 292.20  13.02-93\ a Unbleached 292.20  13.02-95 b Bleached 292.20  13.02-99 13.03 A III Other Vegetable saps and extracts ; pectic substances , pec ­ tinates and pectates ; agar-agar and other mucilages and thickeners , derived from vegetable products : Vegetable saps and extracts : 292.20 13.03-11 I I Opium 292.91  13.03-12 II I Aloes and manna 292.91  13.03-13 III I Of quassia amara 292.91  13.03-14 IV I Of liquorice 292.91  13.03-15 V I Of pyrethrum and of the roots of plants containingrotenone 292.91  13.03-16 VI I Of hops 292.91  13.03-17 VII I Intermixtures of vegetable extracts , for the manu ­facture of beverages or of food preparations . . . 292.91  22 . 12 . 80 Official Journal of the European Communities 63 13.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 13.03 A (cont'd) VIII \ Other : \ 13.03-18 a Medicinal 292.91- 13.03-19 b B Other Pectic substances , pectinates and pectates : 292.91 13.03-31 I Dry 292.91  13.03-39 II C Other Agar-agar and other mucilages and thickeners , derived from vegetable products : 292.91 13.03-51 I Agar-agar 292.91  13.03-55 II Mucilages and thickeners extracted from locust beans or locust bean seeds 292.91  13.03-59 III Other 292.91  Official Journal of the European Communities 22 . 12 . 8064 14.01 CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This Chapter does not cover the following products which are to be classified in Section XI : vegetable materials or fibres of vegetable materials of a kind used primarily in the manufacture of textiles , however prepared , or other vegetable materials which have undergone treatment so as to render them suitable for use only as textile materials . 2 . Heading No 14.01 is to be taken to apply , inter alia, to split osier , reeds , bamboos and the like , to rattan cores and to drawn or split rattans . The heading is to be taken not to apply to chipwood ( heading No 44.09). 3 . Heading No 14.02 is to be taken not to apply to wood wool ( heading No 44.12). 4 . Heading No 14.03 is to be taken not to apply to prepared knots or tufts for broom or brush making (heading No 96.01 ). N1MEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 14.01 Vegetable materials of a kind used primarily for plai ­ ting (for example , cereal straw , cleaned , bleached or dyed , osier , reeds , rushes , rattans , bamboos , raffia and lime bark): I Il A ll Osier : Ill 14.01-11 I I Not peeled , split or otherwise prepared 292.30  14.01-19 II I Other 292.30  14.01-70 B C Cereal straw, cleaned , bleached or dyed Other : 292.30  14.01-91 I II Bamboos ; reeds and the like Rattans ; rushes and the like : 292.30  14.01-93 a Unworked or not further worked than split . . . 292.30  14.01-95 b Other 292.30  14.01-99 14.02 111 Other Vegetable materials , whether or not put up on a layer or between two layers of other material , of a kind used primarily as stuffing or as padding (for example , ka ­ pok , vegetable hair and eel-grass ) : 292.30 14.02-30 A Vegetable hair 292.92  14.02-90 B Other 292.92  14.03-00 14.03 Vegetable materials of a kind used primarily in brushes or in brooms (for example , sorgho , piassava , couch ­ grass and istle), whether or not in bundles or hanks . . 292.93  14.05-00 14.05 Vegetable products not elsewhere specified or included 292.98  22 . 12 . 80 Official Journal of the European Communities 65 SECTION III ANIMAL AND VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL AND VEGETABLE WAXES CHAPTER 15 ANIMAL AND VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL AND VEGETABLE WAXES Notes 1 . This Chapter does not cover : (a ) Pig fat or poultry fat of heading No 02.05 ; ( b) Cocoa butter (fat or oil ) (heading No 18.04); ( c) Greaves (heading No 23.01 ) and residues of heading No 23.04 ; (d ) Fatty acids in an isolated state , prepared waxes , medicaments , paints , varnishes , soap , perfumery, cosmetic or toilet preparations , sulphonated oils or other goods falling within any heading in Section VI ; or (e) Factice derived from oils ( heading No 40.02). 2 . Soapstocks , oil foots and dregs , stearin , wool grease and glycerol residues are to be taken as falling within heading No 15.17. Additional Notes 1 . For the purposes of subheading 15.07 D : A. Fixed vegetable oils, fluid or solid, obtained by pressure, shall be considered as " crude" if they have undergone no other processing than :  decantation within the normal time limits ;  centrifugation or filtration, provided that, in order to separate the oils from their solid constituents, only mechanical force, such as gravity , pressure or centrifugal force, has been employed (excluding any adsorption filtering process or any other physical or chemical process) ; B. Fixed vegetable oils, fluid or solid, obtained by extraction shall continue to be considered as "crude" when they cannot be distinguished, by their colour, odour or taste, nor by recognised special analytical properties, from vegetable oils and fats obtained by pressure ; C. The expression " crude oils " shall be taken to extend to de-gummed soya bean oil and to cotton seed oil from which the gossypol has been removed. 2 . A. For the purposes of subheading 15.07 A, "olive oil" means oil derived solely from the treatment of olives, excluding re-esterified olive oil and mixtures of olive oil with other oils . B. " Untreated olive oil" means oil with characteristics as defined in Sections I, II and III below. I. For the purposes of subheading 15.07 Ala), "virgin olive oil" means natural olive oil obtained exclusively by mechanical processes, including pressure (but does not include mixtures with olive oil obtained otherwise), having the following characteristics : (a ) a free fatty acid content, expressed as oleic acid, not greater than3'3% ; (b ) a K27O extinction coefficient (absorption under a thickness of 1 cm of solution of 1 g of oil per 100 ml in iso-octane (2,2,4-trimethylpentane ) at a wavelength of 270 nm ) not higher than 0-25 and, after treatment of the sample of oil with activated alumina, not higher than O'll ; 66 Official Journal of the European Communities 22 . 12 . 80 (c ) an extinction coefficient variation, in the 270 nm region, not higher than 0.01 . This variation is defined by : Ax = Km  OS (Km -, + Km+4) where Km is the extinction coefficient at the wavelength of the maximum of the absorption curve in the 270 nm region and Km-4 and Km are the extinction coefficients at wavelengths 4 nm lower and higher, respectively, than that of Km ; (d) negative Bellier and modified Vizern reactions ; (e) a negative soap test ; (f) such a taste that it is suitable in that state for immediate consumption . II . For the purposes of subheading 15.07 A I b ), "virgin lampante oil", whatever its acidity, means olive oil :  either having the following characteristics : (a) a K270 extinction coefficient higher than 0.25 and, after treatment of the sample with activated alumina, not higher than 0.11 . Some oils having a free fatty acid content, expressed as oleic acid, of more than 3 '3% may have, after passage through activated alumina, a K270 extinction coefficient higher than 0.11 . If so, after neutralisation and decolourisation in the laboratory, they must have the following characteristics :  a K270 extinction coefficient not higher than 1.10,  an extinction coefficient variation, in the 270 nm region, higher than 0-01 but not higher than 0-16 ; (b ) negative Bellier and modified Vizern reactions ; (c) negative soap test ;  for having the characteristics under 1 (a), (b ), (c ), (d) and (e), but a taste which renders it unsuitable in that state for immediate consumption. 111. Subheading 15.07 Ale) covers oils, especially oils from "olive residues", having the following characteristics : (a ) a free fatty acid content, expressed as oleic acid, higher than 3 % ; (b ) positive Bellier and/or modified Vizern reaction ; (c) a negative soap test. C. Subheading 15.07 All a ) covers olive oil obtained by the treatment of olive oils falling within subheading 15.07 Ala) or 15.07 A I b), whether or not blended with virgin olive oil, having the following characteristics : (a ) a free fatty acid content, expressed as oleic acid, not exceeding 3% ; (b )  a positive soap test, or a K270 extinction coefficient higher than 0'25 but not higher than 1.10 and, after treatment of the sample of oil with activated alumina, higher than 0.11 , and  an extinction coefficient variation, in the 270 nm region, higher than 0.01 but not higher than 0.16. This variation is defined by : AK  Km  O'S (Km-4 +- Km + 4 ) where Km is the extinction coefficient at the wavelength of maximum absorption curve in the 270 nm region and Km -4 and Km+4 are the extinction coefficients at wavelengths 4 nm lower and higher, respectively, than that of Km ; (c) negative Bellier and modified Vizern reactions. 3 . Subheading 15.17 B 1 does not coyer : (a) residues resulting from the treatment of fatty substances containing oil having an iodine index, determined by the Wijs method, without catalyst, lower than 70 or higher than 100 ; (b ) residues resulting from the treatment of fatty substances containing oil having an iodine index not lower than 70 or higher than 100, of which the peak area representing the retention volume of (3-sitosterol, determined in accor ­ dance with the provisions in Annex VIII to the Regulation mentioned in Additional Note 4 below, is less than 93% of the total sterol peak areas. 4. The analytical methods for the determination of the characteristics of the products referred to above are those laid down in the Annexes to Regulation (EEC) No 1058/77. 22. 12. 80 Official Journal of the European Communities 67 15 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 15.01 Lard, other pig fat and poultry fat , rendered or solvent ­ extracted : \\ A Lard and other pig fat : 15.01-11 I For industrial uses other than the manufacture of foodstuffs for human consumption 091.30  15.01-19 II Other 091.30  15.01-30 B 15.02 Poultry fat Fats of bovine cattle , sheep or goats , unrendered ; rendered or solvent-extracted fats (including "pre ­ mier jus") obtained from those unrendered fats : 091.30 15.02-10 A B For industrial uses other than the manufacture of foodstuffs for human consumption Other : 411.32  15.02-60 I Unrendered fats of bovine cattle ; rendered or solvent-extracted fats (including "premier jus") obtained from those fats 411.32 15.02-90 II 15.03 A Unrendered fats of sheep or goats ; rendered or solvent-extracted fats (including "premier jus") obtained from those fats Lard stearin , oleostearin and tallow stearin ; lard oil , oleo-oil and tallow oil , not emulsified or mixed or pre ­ pared in any way : Lard stearin and oleostearin : 411.32  15.03-11 I ll For industrial uses 411.33  15.03-19 II \\ Other 411.33  15.03-91 B Tallow oil for industrial uses other than the manu ­ facture of foodstuffs for human consumption . . . 411.33  15.03-99 C 15.04 A Other Fats and oils , of fish and marine mammals , whether or not refined : Fish-liver oil : 411.33 15.04-11 I Of a vitamin A content not exceeding 2 500 international units per gram 411.11  15.04-19 II Other 411.11  15.04-51 B C Whale oil and oils of other cetaceans Other : 411.13  15.04-55 I Of fish 411.12  15.04-59 15.05 II Of marine mammals Wool grease and fatty substances derived therefrom (including lanolin): 411.13 15.05-10 A Wool grease, crude 411.34  15.05-90 B Other 411.34  68 Official Journal of the European Communities 22 . 12 . 80 15.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 15.06-00 15.06 Other animal oils and fats (including neat's-foot oil and fats from bones or waste) \ \ 411.39  15.07 Fixed vegetable oils , fluid or solid , crude , refined or purified : i A Olive oil : I Untreated : l 15.07-05 a Virgin olive oil 423.50  15.07-09 b Virgin lampante olive oil 423.50  15.07-11 c Other 423.50  II Other : 15.07-12 a Obtained by processing oils falling within sub ­ heading 15.07 A I a or 15.07 Alb, whether or not blended with virgin olive oil 423.50  15.07-13 b Other 423.50  15.07-14 B China-wood and oiticica oils ; myrtle wax and Japan wax 424.90  C Castor oil : 15.07-15 I For the production of aminoundecanoic acid for \|| use in the manufacture of synthetic textile fibres I or of artificial plastic materials 424.50  15.07-17 II Other . 424.50  D Other oils : I I For technical or industrial uses other than thel IIIl manufacture of foodstuffs for human consump l. II tion : II a li Crude : \ 15.07-19 1 I Palm oil 424.20  15.07-22 2 \\ Tobacco-seed oil 424.90  3 Il Other : 15.07-26\ aa Soya bean oil 423.20  15.07-27 bb Rape oil, colza oil and mustard oil 423.91  15.07-28\ cc Linseed oil 424.10  15.07-29 dd Coconut (copra) oil 424.30  15.07-31\ ee Palm kernel oil 424.40  15.07-39 ft Other 424.90  b I Other : 15.07-51 1 I Tobacco-seed oil 424.90  2 Other : \ 15.07-54 aa Soya bean oil 423.20  15.07-57 bb Linseed oil 424.10  15.07-58 cc Other 424.90   II Other : . a Palm oil : Il 15.07-61 1 Crude 424.20  15.07-63 2 Other 424.20  22 . 12 . 80 Official Journal of the European Communities 69 15 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 15.07 D II(cont'd) b Other : \ 15.07-65 1 2 aa Solid , in immediate packings of a net capacity of 1 kg or less Solid , other ; fluid : Crude : 424.90  15.07-72 11 Cotton seed oil 423.30  15.07-73 22 Soya bean oil 423.20  15.07-74 33 Ground-nut oil 423.40  15.07-75 44 Sunflower seed oil 423.60  15.07-76 55 Rape oil, colza oil and mustard oil . . . 423.91  15.07-77 66 Coconut (copra) oil 424.30  15.07-78 77 Palm kernel oil 424.40  15.07-79 88 Maize oil (corn oil) 424.90  15.07-82 bb 99 Other Other : 424.90  15.07-85l 11 Cotton seed oil 423.30  15.07-86 22 Soya bean oil 423.20  15.07-87 33 Ground-nut oil 423.40  15.07-88 44 Sunflower seed oil 423.60  15.07-89 55 Rape oil, colza oil and mustard oil . . . 423.91  15.07-92II 66 Coconut (copra) oil 424.30  15.07-93li 77 Palm kernel oil 424.40  15.07-94 88 Maize oil (corn oil) 424.90  15.07-98 99 Other 424.90  15.08-00 15.08 15.10 Animal and vegetable oils , boiled , oxidised , dehydra ­ ted , sulphurised , blown or polymerised by heat in vacuum or in inert gas , or otherwise modified .... Fatty acids ; acid oils from refining ; fatty alcohols : 431.10  15.10-10 A Stearic acid 431.31  15.10-30 B C Oleic acid Other fatty acids ; acid oils from refining : 431.31  15.10-51li I Other fatty acids 431.31  15.10-55 11 Acid oils from refining 431.31  15.10-70 D 15.11 Fatty alcohols Glycerol and glycerol lyes : 512.17 15.11-10 A Crude glycerol and glycerol lyes 512.18  15.11-90 B Other, including synthetic glycerol 512.18  70 Official Journal of the European Communities 22 . 12 . 80 15 . 12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 15.12 Animal or vegetable oils and fats , wholly or partly hydrogenated , or solidified or hardened by any other process , whether or not refined , but not further pre ­ pared : In immediate packings of a net capacity of 1 kg or less 15.12-10 A B / 431.20 Other : Animal : 15.12-92 a Whale oil and sperm oil 431.20 --I 15.12-94 b Other 431.20 15.12-95 15.13 U Vegetable Margarine , imitation lard and other prepared edible fats : 431.20 15.13-10 A Margarine 091.41 -I 15.13-90 15.15 fi Other Spermaceti , crude , pressed or refined , whether or not coloured ; beeswax and other insect waxes , whether or not coloured : 091.49 15.15-01 A B Spermaceti , crude, pressed or refined , whether or not coloured Beeswax and other insect waxes , whether or not coloured : 431.44 15.15-10 I Raw 431.44 - 15.15-90 II 15.16 Other Vegetable waxes , whether or not coloured : 431.44 15.16-10 A Raw 431.43 - 15.16-90 B 15.17 Other Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : 431.43 Degras .15.17-10 A B I Residues resulting from the treatment of fatty sub ­ stances or animal or vegetable waxes : Containing oil having the characteristics of olive oil : 431.33 15.17-20 a Soapstocks 431.33 - 15.17-30 b II Other Other : 431.33 15.17-40 a Oil foots and dregs ; soapstocks 431.33 - 15.17-50 b Other 431.33 - 22 . 12 . 80 Official Journal of the European Communities 71 16.01 SECTION IV PREPARED FOODSTUFFS ; BEVERAGES , SPIRITS AND VINEGAR ; TOBACCO CHAPTER 16 PREPARATIONS OF MEAT, OF FISH , OF CRUSTACEANS OR MOLLUSCS Note This Chapter does not cover meat , meat offal , fish , crustaceans or molluscs , prepared or preserved by the processes specified in Chapters 2 and 3 . Additional Note For the purposes of subheadings 16.02 B 1 a ) 1 , B III a) 1 and B 111 b ) 1 aa ), the term "uncooked" shall apply to products which have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which, in the case of subheadings 16.02 B 111 a ) 1 and B III b ) 1 aa ), therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. N1MEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 16.01-10 16.01-92 16.01-98 16.01 A B I II Sausages and the like , of meat , meat offal or animal blood : Liver sausages Other : Sausages , dry or for spreading, uncooked . . . . Other 014.20 014.20 014.20 16.02-11 16.02-13 16.02 A I II B Other prepared or preserved meat or meat offal : Liver : Goose or duck liver Other Other : 014.90 014.90 16.02-15 16.02-17 16.02-21 16.02-23 16.02-24 16.02-25 I a 1 aa bb 2 b c II Poultry meat or offal : Containing 57% or more by weight of poultry meat ( a) : Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : Containing only turkey meat Other Other Containing 25% or more but less than 57% by weight of poultry meat (a) Other Game or rabbit meat or offal 014.90 014.90 014.90 014.90 014.90 014.90 ( a ) For the purpose of determining the percentage of poultry meat, the weight of any bones is to be disregarded . 72 Official Journal of the European Communities 22. 12. 80 16.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 16.02 B (cont'd) Il III Other : II a Containing meat or offal of domestic swine : 16.02-26 1 2 aa 11 Containing bovine meat , uncooked Other, containing, by weight : 80 % or more of meat or offal , of any kind , including fats of any kind or origin : Hams, fillets and loins ; pieces thereof : 014.90 16.02.31 aaa Hams and pieces thereof 014.90  16.02-33 bbb Fillets and loins and pieces thereof . . . 014.90  16.02-37 22 Shoulders and pieces thereof 014.90  16.02-38 33 Other 014.90  16.02-42 bb 40% or more but less than 80 % of meat or offal , of any kind , including fats of any kind or origin 014.90 16.02-49 cc b 1 Less than 40% of meat or offal , of any kind , including fats of any kind or origin .... Other : Containing bovine meat or offal : 014.90  16.02-52 aa Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal .... 014.90  16.02-53 bb 2 Other Other : 014.90  16.02-60 aa Of sheep or goats 014.90  16.02-99 bb 16.03 A Other Meat extracts , meat juices and fish extracts , in im ­ mediate packings of a net capacity of : 20 kg or more : 014.90 16.03-11li I Bovine meat extracts or juices 014.10  16.03-19|| II Other 014.10  16.03-30 B More than 1 kg but less than 20 kg 014.10  16.03-50 C 16.04 A 1 kg or less Prepared or preserved fish , including caviar and caviar substitutes : Caviar and caviar substitutes : 014.10 16.04-11 I Caviar (sturgeon roe) 037.10  16.04-19 II Other .................... 037.10  22 . 12 . 80 Official Journal of the European Communities 73 16.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 16.04 I\ II (cont'd) IlI IlIl Il B Salmonidae : 16.04-31 I \ Salmon 037.10  16.04-39 II l Other 037.10  C l Herring : 16.04-51 I l Fillets , raw , coated with batter or breadcrumbs , II \ deep frozen . 037.10  16.04-59 II l Other . . . 037.10  16.04-71 D l Sardines .... 037.10  16.04-75 E l Tunny . . . . , 037.10  II F l Bonito ( Sarda spp), mackerel and anchovies : ll 16.04-82l / Bonito ( Sarda spp) 037.10  16.04-83 II Mackerel 037.10  16.04-85 III Anchovies . . 037.10  II G l Other : l 16.04-92 I \ Fillets , raw, coated with batter or breadcrumbs , III\ deep frozen 037.10  II II I Other : 16.04-94 a Coalfish ( Pollachius virens or Gadus virens). . 037.10  16.04-98 b Other 037.10  16.05 Crustaceans and molluscs , prepared or preserved : \ 16.05-20 A Crabs 037.20  Il B Other : 16.05-30 I Other crustaceans 037.20  16.05-50 II Molluscs 037.20  74 Official Journal of the European Communities 22 . 12 . 80 17.01 CHAPTER 17 SUGARS AND SUGAR CONFECTIONERY Notes 1 . This Chapter does not cover : ( a ) Sugar confectionery containing cocoa ( heading No 18.06) ; ( b) Chemically pure sugars (other than sucrose , glucose and lactose) and other products of heading No 29.43 ; or ( c) Medicaments and other products of Chapter 30 . 2 . Chemically pure sucrose , whatever its origin , is to be classified in heading No 17.01 . Additional Notes 1 . For the purposes of heading No 17.01 :  " White sugar" means sugar, not flavoured or coloured, containing, in the dry state, 99.5 % or more by weight of sucrose, determined by the polarimetric method;  "Raw sugar" means sugar, not flavoured or coloured, containing, in the dry state, less than 99 '5% by weight of sucrose, determined by the polarimetric method. 2 . For the purposes of subheading 17.02 D I, " isoglucose" means the syrup obtained from glucose syrup, with a content by weight in the dry state of :  at least 10 % fructose, and  at least 1 % in total of oligosaccharides and polysaccharides. 3 . When imported in the form of an assortment, goods falling within subheading 17.04 D are to be classified according to the average content in milkfats, sucrose and starch of the assortment as a whole . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 17.01 Beet sugar and cane sugar , in solid form : I 17.01-10 A B White sugar ; flavoured or coloured sugar Raw sugar : 061.20  17.01-71 17.01-99 I II 17.02 A For refining Other Other sugars in solid form ; sugar syrups , not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : Lactose and lactose syrup : 061.10 061.10 17.02-11 I Containing, in the dry state, 99 % or more by weight of the pure product 061.90  17.02-18 II Other 061.90  22 . 12 . 80 Official Journal of the European Communities 75 17.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 17.02 (cont'd) B Glucose and glucose syrup : I Containing, in the dry state, 99% or more by weight of the pure product : \ 17.02-21 a Glucose in the form of white crystalline powder, whether or not agglomerated 061.90 17.02-25 b II Other Other : 061.90  17.02-27 a Glucose in the form of white crystalline powder, whether or not agglomerated 061.90 17.02-29 b C Other Maple sugar and syrup : 061.90 17.02-31 I li Maple sugar in solid form, flavoured or coloured . 061.90  17.02-31 II D Other Other sugars and syrups : 061.90  17.02-41 I Isoglucose 061.90  17.02-49 II Other 061.90  17.02-50 E Artificial honey, whether or not mixed with natural honey 061.90  17.02-60 F Caramel 061.90  17.03-00 17.03 17.04 Molasses Sugar confectionery , not containing cocoa : 061.50  17.04-01 A B Liquorice extract containing more than 10% by weight of sucrose but not containing other added substances . Chewing gum containing by weight of sucrose (includ ­ ing invert sugar expressed as sucrose) : 062.00  17.04-02 I Less than 60 % 062.00  17.04-04 II 60 % or more 062.00  17.04-06 C D I White chocolate Other : Containing no milkfats or. containing less than 1.5 % by weight of such fats : 062.00 17.04-08 a b 1 Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) Containing by weight of sucrose (including invert sugar expressed as sucrose) : 5% or more but less than 30% : 062.00  17.04-11 aa Pastes and masses 062.00  76 Official Journal of the European Communities 22 . 12 . 80 17.04 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit \ 17.04 D I b 1 I II (cont'd ) l|| 17.04-12 bb Panned and sugar coated goods 062.00  17.04-13 cc Gums and other jelly confectionery .... 062.00  17.04-14 dd Boiled sweets 062.00  17.04-15 ee Toffees and caramels 062.00  17.04-16 ft Other 062.00  \ 2 I 30 % or more but less than 40 % : \ 17.04-18 aa Pastes and masses 062.00  17.04-19 bb Panned and sugar coated goods 062.00  17.04-20 cc Gums and other jelly confectionery .... 062.00  17.04-21 dd Boiled sweets 062.00  17.04-22 ee Toffees and caramels 062.00  17.04-23 ft Other 062.00  \ 3 I 40 % or more but less than 50 % : \ II aa I Containing no starch : 17.04-24 11 Pastes and masses 062.00  17.04-25 22 Panned and sugar coated goods .... 062.00  17.04-26 33 Gums and other jelly confectionery . . . 062.00  17.04-27 44 Boiled sweets 062.00  17.04-28 55 Toffees and caramels 062.00  17.04-29I 66 Other 062.00  bb I Other : \I 17.04-31 11 Pastes and masses 062.00  17.04-33 22 Panned and sugar coated goods .... 062.00  17.04-34 33 Gums and other jelly confectionery . . . 062.00  17.04-36 44 Boiled sweets 062.00  17.04-37 55 Toffees and caramels 062.00  17.04-38 66 Other 062.00  II 4 I 50 % or more but less than 60 % : I 17.04-39 aa Pastes and masses 062.00  17.04-40 bb Panned and sugar coated goods 062.00  17.04-42 cc Gums and other jelly confectionery .... 062.00  17.04-43I dd Boiled sweets 062.00  17.04-44 ee Toffees and caramels 062.00  17.04-45 ft Other 062.00  22 . 12 . 80 Official Journal of the European Communities 77 17.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 17.04 D I b (cont'd) 5 60 % or more but less than 70 % : 17.04-46 aa Pastes and masses 062.00  17.04-47 bb Panned and sugar coated goods 062.00  17.04-48 cc Gums and other jelly confectionery .... 062.00  17.04-49 dd Boiled sweets 062.00  17.04-50li ee Toffees and caramels 062.00  17.04-56 6 ff Other 70 % or more but less than 80 % : 062.00  17.04-57 aa Pastes and masses 062.00  17.04-58 bb Panned and sugar coated goods 062.00  17.04-60|| cc Gums and other jelly confectionery .... 062.00  17.04-62li dd Boiled sweets 062.00  17.04-63|| ee Toffees and caramels 062.00  17.04-64 7 ff Other 80 % or more but less than 90 % : 062.00  17.04-65 aa Pastes and masses 062.00  17.04-66 bb Panned and sugar coated goods 062.00  17.04-67 cc Gums and other jelly confectionery .... 062.00  17.04-68 dd Boiled sweets 062.00  17.04-69I ee Toffees and caramels 062.00  .17.04-70 8 ff Other 90 % or more : 062.00  17.04-71I aa Pastes and masses 062.00  17.04-73 bb Panned and sugar coated goods 062.00  17.04-74\ cc Gums and other jelly confectionery .... 062.00  17.04-75 dd Boiled sweets 062.00  17.04-76 ee Toffees and caramels 062.00  17.04-78 II ff Other Other : 062.00  17.04-79 a b 1 Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) Containing by weight of sucrose (including invert sugar expressed as sucrose): 5% or more but less than 30% : 062.00  17.04-80 aa Pastes and masses 062.00  78 Official Journal of the European Communities 22 . 12 . 80 17 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 17.04 D II b 1I I\ II (cont'd) l l 17.04-81|| bb Boiled sweets 062.00  17.04-82Il cc Toffees and caramels 062.00  17.04-83 2 dd Other 30% or more but less than 50% : 062.00  17.04-84 aa Pastes and masses 062.00  17.04-85 bb Boiled sweets 062.00  17.04-86I cc Toffees and caramels 062.00  17.04-87 3 dd Other 50% or more but less than 70 % : 062.00  17.04-88I aa Pastes and masses 062.00  17.04-89 bb Boiled sweets 062.00  17.04-90 cc Toffees and caramels 062.00  17.04-92 4 dd Other 70 % or more : 062.00  17.04-93 aa Pastes and masses 062.00  17.04-96 bb Boiled sweets 062.00  17.04-97 cc Toffees and caramels 062.00  17.04-98 dd Other 062.00  22 . 12 . 80 Official Journal of the European Communities 79 18.01 CHAPTER 18 COCOA AND COCOA PREPARATIONS Notes 1 . This Chapter does not cover the preparations described in heading No 19.02 , 19.08 , 22.02, 22.09 or 30.03 contain ­ ing cocoa or chocolate . 2 . Heading No 18.06 includes sugar confectionery containing cocoa and , subject to Note 1 of this Chapter, other food preparations containing cocoa . Additional Note When imported in the form of an assortment, goods falling within subheading 18.06 C are to be classified according to the average content in sucrose and milkfats of the assortment as a whole . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 18.01-00 18.01 Cocoa beans , whole or broken , raw or roasted .... 072.10 18.02-00 18.02 18.03 Cocoa shells , husks , skins and waste Cocoa paste ( in bulk or in block), whether or not de ­ fatted : 081.92 18.03-10 18.03-30 A B Not defatted Wholly or partly defatted 072.31 072.31 18.04-00 18.04 Cocoa butter (fat or oil ) 072.32 18.05-00 18.05 18.06 A Cocoa powder , unsweetened Chocolate and other food preparations containing co ­ coa : Cocoa powder , not otherwise sweetened than by the addition of sucrose , containing by weight of sucrose : 072.20 18.06-01 I Less than 65% 073.00 18.06-02 II 65% or more but less than 80% 073.00 18.06-03 III B 80% or more Ice-cream (not including ice-cream powder) and other ices : 073.00 18.06-05 I Containing no milkfats or containing less than 3% by weight of such fats 073.00 Containing by weight of milkfats : 3% or more but less than 7%18.06-06 18.06-09 II a b 073.00 073.007% or more 80 Official Journal of the European Communities 22 . 12 . 80 18.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary- unit 18.06 (cont'd) \ C Chocolate and chocolate goods , whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa : I I a Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expres ­ sed as sucrose) : Chocolate and chocolate goods, not filled : \ 18.06-11 1 Couverture 073.00  18.06-13 2 Tablets or bars 073.00  18.06-15 3 b Other Chocolate and chocolate goods, filled : 073.00  18.06-16l 1 Tablets or bars 073.00  18.06-17 2 Filled chocolates and other filled chocolate confectionery 073.00 18.06-19 II a 1 c aa Other Other : Containing no milkfats or containing less than 1.5 % by weight of such fats and containing by weight of sucrose (including invert sugar expressed as sucrose) : Less than 50 % : Chocolate and chocolate goods, not filled : 073.00 18.06-22|| 11 Couverture 073.00  18.06-24|| 22 Tablets or bars 073.00  18.06-26 33 bb Other Chocolate and chocolate goods, filled : 073.00  18.06-27 11 Tablets or bars 073.00  18.06-28 22 Filled chocolates and other filled chocolate confectionery 073.00  18.06-29 2 cc aa Other 50 % or more : Chocolate and chocolate goods, not filled : 073.00 18.06-32 11 Couverture 073.00  18.06-34 22 Tablets or bars 073.00  18.06-36 33 bb Other Chocolate and chocolate goods, filled : 073.00  18.06-37 11 Tablets or bars 073.00  18.06-38 22 Filled chocolates and other filled chocolate confectionery 073.00  18.06-39 b 1 cc aa Other Containing by weight of milkfats : 1-5% or more but less than 3% : Chocolate and chocolate goods, not filled : 073.00 18.06-42 11 Couverture 073.00  18.06-44 22 Tablets or bars 073.00  18.06-46 33 Other 073.00 |  22 . 12 . 80 Official Journal of the European Communities 81 18.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 18.06 C II b 1 (cont'd ) bb Chocolate and chocolate goods, filled: \ 18.06-47 11 ' Tablets or bars 073.00  18.06-48 22 Filled chocolates and other filled chocolate confectionery 073.00 18.06-49 2 cc aa Other 3% or more but less than 4-5 % : Chocolate and chocolate goods, not filled : 073.00 18.06-62 11 Couverture 073.00  18.06-64li 22 Tablets or bars 073.00  18.06-66 33 bb Other Chocolate and chocolate goods, filled : 073.00  18.06-67 11 Tablets or bars 073.00  18.06-68 22 Filled chocolates and other chocolate con ­ fectionery 073.00 18.06-69 3 cc aa Other 4-5 % or more but less than 6 % : Chocolate and chocolate goods, not filled : 073.00 18.06-72 11 Couverture 073.00  18.06-74 22 Tablets or bars 073.00  18.06-76 33 bb Other Chocolate and chocolate goods, filled : 073.00  18.06-77 11 Tablets or bars 073.00  18.06-78 22 Filled chocolates and other filled chocolate confectionery 073.00  18.06-79 4 cc aa Other 6% or more : Chocolate and chocolate goods, not filled : 073.00 18.06-82 11 Couverture 073.00  18.06-83 II 22 Tablets or bars 073.00  18.06-84 33 bb Other Chocolate and chocolate goods, filled: 073.00  18.06-86 11 Tablets or bars 073.00  18.06-87 22 Filled chocolates and other filled chocolate confectionery 073.00  18.06-88 D I cc Other r Other : Containing no milkfats or containing less than 1*5% by weight of such fats : 073.00 18.06-90 a In immediate packings of a net capacity of 500 g or less 073.00 18.06-91 b II a Other Containing by weight of milkfats : 1*5% or more but not more than 6-5% : 073.00 18.06-92 1 In immediate packings of a net capacity of 500 g or less 073.00 18.06-93 2 Other 073.00  82 Official Journal of the European Communities 22. 12. 80 18.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 18.06 D II (cont'd) \\ b \ More than 6.5 % but less than 26% : \\ 18.06-94 1 I In immediate packings of a net capacity of 500 gor less 073.00 _ 18.06-96 2 c I Other26% or more : 073.00 18.06-97 1 I In immediate packings of a net capacity of500 g or less 073.00 18.06-98 2 I Other 073.00 22 . 12 . 80 Official Journal of the European Communities 83. 19 .02 CHAPTER 19 PREPARATIONS OF CEREALS , FLOUR OR STARCH ; PASTRYCOOKS ' PRODUCTS Notes 1 . This Chapter does not cover : ( a ) Preparations of flour , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing 50% or more by weight of cocoa (heading No 18.06); (b) Biscuits or other articles made from flour or from starch , specially prepared for use as animal feeding stuffs (heading No 23.07); or (c) Medicaments and other products of Chapter 30 . 2 . In this Chapter the expression " flour" includes the flour of fruits or of vegetables , and products of such flour are to be classified with similar products of cereal flour . Additional Note When imported in the form of an assortment, goods falling within subheading 19.08 B are to be classified according to the average content in starch, sucrose and milkfats of the assortment as a whole . NIMEXE code CCT reference Statistical subdivision Description S1TCcode Supplementary unit 19.02 Malt extract ; preparations of flour , meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50% by weight of cocoa : A Malt extract : 19.02-01 I With a dry-extract content of 90% or more by weight 048.80 19.02-09 II B Other Other : 048.80 19.02-20 I II a 1 Containing malt extract and not less than 30% by weight of reducing sugars (expressed as maltose) . Other : Containing no milkfats or containing less than 1-5% by weight of such fats : Containing less than 14% by weight of starch : 048.80 19.02-21 aa bb Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) Containing by weight of sucrose (including invert sugar expressed as sucrose) : 048.80 19.02-25 11 5% or more but less than 60% 048.80 19.02-29 22 60% or more 048.80 84 Official Journal of the European Communities 22 . 12 . 80 19 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.02 B II a (cont'd) \ 2 I Containing 14% or more but less than 32% byweight of starch : 19.02-31 aa Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) 048.80 19.02-39 bb 3 Other Containing 32% or more but less than 45 % by weight of starch : 048.80 19.02-41 aa Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 048.80 19.02-49 bb 4 Other Containing 45% or more but less than 65 % by weight of starch : 048.80 19.02-51 aa Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 048.80 19.02-59 bb 5 Other Containing 65 % or more but less than 80 % by weight of starch : 048.80 19.02-61 aa Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 048.80 19.02-69 bb 6 Other Containing 80% or more but less than 85% by weight of starch : 048.80 19.02-71 aa Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) 048.80 19.02-79 bb l Other 048.80  19.02-80 7 b Containing 85% or more by weight of starch . Containing by weight of milkfats : 048.80  19.02-91 1 l 1-5 % or more but less than 5 % 048.80  19.02-99 2 19.03 5% or more Macaroni , spaghetti and similar products : 048.80 19.03-10 A B Containing eggs Other : 048.30  19.03-90 I Containing no common wheat flour or meal . . . 048.30  19.03-90 II Other 048.30  22 . 12 . 80 Official Journal of the European Communities 85 19 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.04-00 19.04 19.05 Tapioca and sago ; tapioca and sago substitutes ob ­ tained from potato or other starches Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn (lakes and similar products ) : 056.45  19.05-10 A Obtained from maize 048.12  19.05-30 B Obtained from rice 048.12  19.05-90 C 19.07 Other Bread , ships ' biscuits and other ordinary bakers ' wares , not containing added sugar, honey, eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products : 048.12 19.07-10 A Crispbread 048.41  » 19.07-20 B \ Matzos 048.41  19.07-50 C D Communion wafers , cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Other, containing by weight of starch : 048.41  19.07-90 I Less than 50 % 048.41  19.07-90 II 19.08 A 50% or more Pastry , biscuits , cakes and other fine bakers ' wares , whether or not containing cocoa in any proportion : Gingerbread and the like , containing by weight of sucrose (including invert sugar expressed as sucrose) : 048.41 19.08-10 I li Less than 30% 048.42  19.08-10 II \ 30 % or more but less than 50 % 048.42  19.08-10 III B I 50 % or more Other : Containing no starch or containing less than 5% by weight of starch , and containing by weight of sucrose (including invert sugar expressed as sucrose) : 048.42 19.08-21 a Less than 70 % 048.42  19.08-21 b II a 70% or more Containing 5% or more but less than 32% by weight of starch : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) : 048.42 19.08-31 1 Biscuits, waffles and wafers 048.42  19.08-39 2 Other 048.42  8 6 Official Journal of the European Communities 22 . 12 . 80 19 .08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.08 B II (cont'd) b Containing 5 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose): \ 1 I Containing no milkfats or containing less than1.5 % by weight of such fats : 19.08-41 aa Biscuits, waffles and wafers 048.42  19.08-49 2 bb Other Other : 048.42  19.08-41 aa Biscuits, waffles and wafers ........ 048.42  19.08-49 c 1 bb Other Containing 30 % or more but less than 40% by weight of sucrose (including invert sugar expressed as sucrose): Containing no milkfats or containing less than 1.5 % by weight of such fats : 048.42 19.08-41|| aa Biscuits, waffles and wafers 048.42  19.08-49 2 bb Other Other : 048.42I 19.08-41 aa Biscuits, waffles and wafers 048.42  19.08-49 d 1 bb Other Containing 40 % or more by weight of sucrose ( including invert sugar expressed as sucrose): Containing no milkfats or containing less than 1.5 % by weight of such fats : 048.42 19.08-41 aa Biscuits, waffles and wafers 048.42  19.08-49 2 bb Other Other : 048.42 ' 19.08-41l aa Biscuits, waffles and wafers 048.42  19.08-49 III a 1 bb Other Containing 32% or more but less than 50% by weight of starch : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose): Containing no milkfats or containing less than 1.5 % by weight of such fats : 048.42 19.08-51 aa Biscuits, waffles and wafers 048.42  19.08-59 2 bb Other : 048.42 19.08-51 aa Biscuits, waffles and wafers 048.42  19.08-59 bb Other ...... ........... 048.42  22 . 12 . 80 Official Journal of the European Communities 87 19.08 I NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 19.08 B III(cont'd) b Containing 5% or more but less than 20% by weight of sucrose (including invert sugar expressed as sucrose) : 1 Containing no milkfats or containing less than 1-5 % by weight of such fats : I 19.08-61 aa Biscuits, waffles and wafers 048.42  19.08-69 2 bb Other Other : 048.42  19.08-61 aa Biscuits, waffles and wafers 048.42  19.08-69 c 1 bb Other Containing 20% or more by weight of sucrose (including invert sugar expressed as sucrose) : Containing no milkfats or containing less than 1.5 % by weight of such fats : 048.42 19.08-61 aa Biscuits, waffles and wafers 048.42  19.08-69 2 bb Other Other : 048.42  19.08-61 aa Biscuits, waffles and wafers 048.42  19.08-69 IV a 1 bb Other Containing 50 % or more but less than 65% by weight of starch : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) : Containing no milkfats or containing less than 1-5 % by weight of such fats : 048.42 19.08-71 aa Biscuits, waffles and wafers 048.42  19.08-79 2 bb Other Other : 048.42  19.08-71\ aa Biscuits, waffles and wafers 048.42  19.08-79 b 1 bb Other Containing 5% or more by weight of sucrose (including invert sugar expressed as sucrose) : Containing no milkfats or containing less than 1-5 % by weight of such fats : 048.42 19.08-81\ aa Biscuits, waffles and wafers 048.42  19.08-85 bb Rusks 048.42  19.08-89 2 cc Other Other : 048.42  19.08-81 aa Biscuits, waffles and wafers 048.42  19.08-85 bb Rusks 048.42  19.08-89\ cc Other 048.42  88 Official Journal of the European Communities 22 . 12 . 80 19 .08 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 19.08 B (cont'd) V I Containing 65 % or more by weight of starch : l\ a Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) : 19.08-71 1 Biscuits, waffles and wafers 048.42  19.08-79 b 2 Other Other : 048.42  19.08-81\ 1 Biscuits, waffles and wafers 048.42  19.08-85I 2 Rusks 048.42  19.08-89 3 Other 048.42  22 . 12 . 80 Official Journal of the European Communities 89 CHAPTER 20 PREPARATIONS OF VEGETABLES , FRUIT OR OTHER PARTS OF PLANTS Notes 1 . This Chapter does not cover : (a ) Vegetables or fruit , prepared or preserved by the processes specified in Chapters 7 and 8 ; or ( b ) Fruit jellies , fruit pastes or the like in the form of sugar confectionery (heading No 17.04) or chocolate confec ­ tionery ( heading No 18.06). 2 . The vegetables of headings Nos 20.01 and 20.02 are those which fall in headings Nos 07.01 to 07.05 when imported in the states provided for in those headings . 3 . Edible plants , parts of plants and roots of plants conserved in syrup (for example , ginger and angelica) are to be classified with the preserved fruit falling under heading No 20.06.; roasted ground-nuts are also to be classified in heading No 20.06. 4. Tomato juice the dry weight content of which is 7% or more is to be classified under heading No 20.02 . Additional Notes 1 . The content of various sugars expressed as sucrose ("sugar content") of the products classified within this Chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in Annex III to Council Regulation (EEC) No 516/77 of 14 March 1977) at a temperature of 20 °C and multiplied by the factor :  0.93 in respect of products of heading No 20.06, or  0.95 in respect of products of the other headings; 2 . The products classified under heading No 20.06 shall be considered as " containing added sugar" when the "sugar content " thereof exceeds by weight the percentages given hereunder, according to the kind of fruit concerned:  pineapples and grapes : 13 % ,  other fruits, including mixtures of fruit : 9% . 3 . For the purposes of subheading 20.06 B 1, the following expressions have the meanings hereby assigned to them :  "actual alcoholic strength by mass": the number of kilograms of pure alcohol contained in 100 kg of the product ;  "% mas": the symbol for alcoholic strength by mass. 4 . The added sugar content of products classified under heading No 20.07 corresponds to the "sugar content" less the figures given hereunder, according to the kind of juice concerned:  lemon or tomato juice : 3,  apple juice : 11 ,  grape juice : 15,  other fruit or vegetable juices, including mixtures of juices : 13 . 5 . For the purposes of subheadings 20.07 A I, 20.07 B I a ) 1 and b ) 1 :  "unfermented and not containing spirit" means grape juice (including grape must ) with an actual alcoholic strength by volume of not more than 1% vol;  "actual alcoholic strength by volume" means the number of volumes of pure alcohol at a temperature of 20 °C contained in 100 volumes of the product at that temperature. 6 . For the purposes of subheadings 20.07 B 1 a ) 1 aa ) and 20.07 B I b ) 1 aa), "concentrated grape juice (including grape must)" means grape juice (including grape must) the volumetric mass of which at 20 °C is not less than 1'240 g/cmB. 90 Official Journal of the European Communities 22. 12 . 80 20.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.01 Vegetables and fruit , prepared or preserved by vi \ negar or acetic acid , with or without sugar , whether \ or not containing salt ; spices or mustard : 20.01-10 A Mango chutney 056.51  20.01-20 B Cucumbers and gherkins 056.51  20.01-80 C Other 056.51  20.02 Vegetables prepared or preserved otherwise than byI \ vinegar or acetic acid : 20.02-10 A Mushrooms 056.59  20.02-20 B Truffles 056.59  I C Tomatoes : I\ \ I With a dry matter content of less than 12% by weight :l 20.02-31li a Peeled tomatoes 056.59  20.02-33l b Other 056.59  20.02-35 II II With a dry matter content of not less than 12 % but Il not more than 30% by weight 056.59  20.02-37|| III With a dry matter content of more than 30% by weight 056.59  20.02-40 D Asparagus 056.59  20.02-50 E Sauerkraut 056.59  20.02-60 F Capers and olives 056.59  II G Peas ; beans in pod : l\ 20.02-91|| I Teas 056.59  20.02-95 II Beans in pod 056.59  20.02-98 H Other, including mixtures 056.59  li 20.03 Fruit preserved by freezing, containing added sugar : 20.03-00 A With a sugar content exceeding 13% by weight . . 058.62  20.03-00 B Other 058.62  li 20.04 Fruit , fruit-peel and parts of plants , preserved by sugar (drained , glacÃ © or crystallised): 20.04-10 A Ginger *. . . . 058.20  B Other : 20.04-90 I With a sugar content exceeding 13 % by weight 058.20  20.04-90 II Other 058.20  20.05 Jams , fruit jellies , marmalades , fruit purÃ ©e and fruit Il pastes , being cooked preparations , whether or not III containing added sugar : A Chestnut puree and paste : 20.05-21 I With a sugar content exceeding 13% by weight 058.30  20.05-29 II Other 058.30  22. 12 . 80 Official Journal of the European Communities 91 20.05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.05 (cont'd) B Jams and marmalades of citrus fruit : li 20.05-32 I With a sugar content exceeding 30 % by weight 058.30  20.05-36 II With a sugar content exceeding 13 % but not exceeding 30 % by weight 058.30  20.05-39 III C I Other Other : With a sugar content exceeding 30 % by weight : 058.30 20.05-43 a Plum purÃ ©e and plum paste, in immediate packings of a net capacity exceeding 100 kg, for industrial processing 058.30 20.05-45 b Other 058.30  20.05-46 II With a sugar content exceeding 13% but not ex ­ ceeding 30 % by weight 058.30  20.05-49 III 20.06 A Other Fruit otherwise prepared or preserved , whether or not containing added sugar or spirit : Nuts (including ground-nuts), roasted, in immediate packings of a net capacity : 058.30 20.06-01 I Of more than 1 kg 058.91  20.06-03 II B I a Of 1 kg or less Other : Containing added spirit : Ginger : 058.91 20.06-04 1 Of an actual alcoholic strength by mass not exceeding 11*85% mas 058.99  20.06-06 2 b 1 Other Pineapples, in immediate packings of a net capacity : Of more than 1 kg : 058.99 20.06-07 aa With a sugar content exceeding 17% by weight 058.99  20.06-09 bb 2 Other Of 1 kg or less : 058.99 20.06-11 aa With a sugar content exceeding 19 % by weight 058.99  20.06-13 bb c Other Grapes : 058.99 _ 20.06-15 1 With a sugar content exceeding 13 % by weight 058.99  20.06-17 2 Other 058.99  92 Official Journal of the European Communities 22 . 12. 80 20.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.06 B I (cont'd) \ d I Peaches , pears and apricots , in immediatepackings of a net capacity : li 1 Of more than 1 kg : \ aa I With a sugar content exceeding 13 % byweight : \ 20.06-20 11 I Of an actual alcoholic strength by massnot exceeding 11-85 % mas 058.99 20.06-21 22 bb I OtherOther : 058.99 20.06-22 11 I Of an actual alcoholic strength by massnot exceeding 11*85% mas 058.99  20.06-23 22 2 I OtherOf 1 kg or less : 058.99  20.06-24 aa I With a sugar content exceeding 15% byweight 058.99  20.06-25 bb e 1 Other Other fruits : With a sugar content exceeding 9 % by weight : 058.99 20.06-26 aa I Of an actual alcoholic strength by mass notexceeding 11.85 % mas 058.99  20.06-27 bb 2 I OtherOther : 058.99 20.06-28 aa I Of an actual alcoholic strength by mass notexceeding 11-85 % mas 058.99  20.06-29 bb f 1 Other Mixtures of fruit : With a sugar content exceeding 9% by weight : 058.99 20.06-30 aa I Of an actual alcoholic strength by mass notexceeding 11-85% mas 058.99  20.06-31 bb 2 I OtherOther : 058.99  20.06-32 aa I Of an actual alcoholic strength by mass notexceeding 11-85% mas 058.99  20.06-33 bb II a Other Not containing added spirit : Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 058.99 20.06-34 1 l Ginger 058.99  20.06-35 2 I Grapefruit segments 058.99  20.06-36 3 Mandarins (including tangerines and sat ­ sumas) ; Clementines , wilkings and other similar citrus hybrids 058.99 20.06-37 4 Grapes 058.99  22. 12. 80 Official Journal of the European Communities 93 20.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.06 B II a (cont'd) 5 Pineapples : 20.06-38 aa With a sugar content exceeding 17 % by weight 058.99 20.06-39 bb 6 Other Pears : 058.99  20.06-41 aa l With a sugar content exceeding 13 % byweight 058.99 20.06-43 bb 7 aa Other Peaches and apricots : With a sugar content exceeding 13 % by weight : 058.99 20.06-45\ 11 Peaches 058.99  20.06-47 bb 22 Apricots Other : 058.99  20.06-48 11 Peaches 058.99  20.06-50 22 Apricots 058.99  20.06-51 8 9 I Other fruitsMixtures of fruit : 058.99  20.06-53 aa I Mixtures in which no single fruit exceeds50 % of the total weight of the fruits . . . 058.99 20.06-55 bb b Other Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 058.99 20.06-57 1 \ Ginger 058.99  20.06-58 2 l Grapefruit segments 058.99  20.06-61 3 Mandarins (including tangerines and sat ­ sumas) ; Clementines , wilkings and other similar citrus hybrids 058.99 20.06-63 4 5 I Grapes . . :Pineapples : 058.99 20.06-65 aa I With a sugar content exceeding 19 % byweight 058.99  20.06-67 bb 6 I OtherPears : 058.99 20.06-68 aa I With a sugar content exceeding 15 % byweight 058.99  20.06-69 bb 7 aa Other Peaches and apricots : With a sugar content exceeding 15 % by weight : 058.99 20.06-76 11 Il Peaches 058.99  20.06-77 22 bb I ApricotsOther : 058.99 " 20.06-78 11 Peaches 058.99  20.06-81 22 Apricots 058.99  94 Official Journal of the European Communities 22 . 12 . 80 20.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.06 B II b \ (cont'd) 20.06-82 8 Other fruits 058.99  9 Mixtures of fruit : 20.06-83 aa Mixtures in which no single fruit exceeds\\ II 50% of the total weight of the fruits . . 058.99  20.06-84 bb Other 058.99  II c Not containing added sugar, in immediate l packings of a net capacity : \\ 1 l Of 4.5 kg or more : \ 20.06-87 aa I Apricots 058.99  20.06-88 bb I Peaches (including nectarines) and plums 058.99  20.06-91 cc l Pears 058.99  20.06-93 dd \ Other fruits 058.99  20.06-94 ee \ Mixtures of fruit 058.99  2 \ Of less than 4.5 kg : \ 20.06-95 aa \ Pears 058.99  bb \ Other fruits and mixtures of fruit : \ 20.06-96\\ 11 Apricots 058.99  20.06-99 22 Other 058.99  20.07 \ Fruit juices (including grape must) and vegetable jui ­ ces , whether or not containing added sugar , but unfer ­ mented and not containing spirit : .!\ IIIlII II II IIIl A I Of a specific gravity exceeding 1.33 at 15 °C : I l Grape juice (including grape must): 20.07-01 a l Of a value exceeding 22 EUA per 100 kg net \\II l weight 058.57  II b II Of a value not exceeding 22 EUA per 100 kg netli Il\Il weight : || 20.07-02 1 With an added sugar content exceeding Il Illi 30% by weight 058.57  20.07-03 2 Other 058.57  II Apple and pear juice ; mixtures of apple and pear|| II juice : IIIl 20.07-04 a \l Of a value exceeding 22 EUA per 100 kg net Il||l weight 058.57  b Of a value not exceeding 22 EUA per 100 kg net\\\ IlI weight : II 20.07-05 1 II With an added sugar content exceeding li 30% by weight 058.57  20.07-06 2 Other 058.57  III Other : a Of a value exceeding 30 EUA per 100 kg net\II Illi weight : l II 1 Citrus fruit juices (excluding mixtures): III 20.07-07 aa Orange juice 058.51  20.07-08 bb Other 058.53  20.07-09 2 Other 058.57  22 . 12 . 80 Official Journal of the European Communities 95 20 ,07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 20.07 A III(cont'd) b Of a value not exceeding 30 EUA per 100 kg net weight : With an added sugar content exceeding 30% by weight : 20.07.11\ aa Citrus fruit juices (excluding mixtures ) . 058.51  20.07-14 bb aa Other Other : Citrus fruit juices (excluding mixtures): 058.57 20.07-16 11 Orange juice 058.51  20.07-17I 22 Other 058.53  20.07-18 B I a 1 aa bb Other Of a specific gravity of 1.33 or less at 15 °C : Grape , apple and pear juice (including grape must); mixtures of apple and pear juice : Of a value exceeding 18 EUA per 100 kg net weight : Grape juice (including grape must): Concentrated : 058.57 20.07-19 11 I With an added sugar content exceeding30% by weight 058.57  20.07-20 22 bb I OtherOther : 058.57  20.07-21 11 I With an added sugar content exceeding30% by weight 058.57  20.07-22 22 2 I OtherApple and pear juice : 058.57 20.07-23 aa Il Containing added sugar 058.57  20.07-24 bb Il Other 058.57  20.07-25 3 b 1 aa Mixtures of apple and pear juice Of a value of 18 EUA or less per 100 kg net weight : Grape juice (including grape must): Concentrated : 058.58 20.07-26 11 I With an added sugar content exceeding30% by weight 058.57  20.07-27 22 bb I OtherOther : 058.57 " 20.07-29 11 I With an added sugar content exceeding30 % by weight 058.57  20.07-30 22 2 I OtherApple juice : 058.57\ 20.07-32 aa I With an added sugar content exceeding30 % by weight 058.57  20.07-33 bb II With an added sugar content of 30% orless by weight 058.57  20.07-35 cc Not containing added sugar 058.57  96 Official Journal of the European Communities 22 . 12 . 80 20 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.07-37 20.07-38 20.07-39 20.07-40 20.07-42 20.07 B I b (cont 'd ) 3 aa bb cc 4 aa bb Pear juice : With an added sugar content exceeding 30% by weight With an added sugar content of 30% or less by weight Not containing added sugar Mixtures of apple and pear juice : With an added sugar content exceeding 30% by weight Other 058.57 058.57 058.57 058.58 058.58 20.07-44 20.07-45 20.07-46 20.07-50 20.07-51 20.07-53 20.07-55 20.07-57 20.07-60 20.07-61 II a 1 2 3 aa bb 4 aa bb 5 aa bb 6 aa bb Other : Of a value exceeding 30 EUA per 100 kg net weight : Orange juice Grapefruit juice Lemon juice and other citrus fruit juices : Containing added sugar Other Pineapple juice : Containing added sugar Other Tomato juice : Containing added sugar Other Other fruit and vegetable juices : Containing added sugar Other 058.51 058.52 058.53 058.53 058.54 058.54 058.55 058.55 058.57 058.57 20.07-66 20.07-67 20.07-68 20.07-70 7 aa 11 22 bb 11 22 Mixtures : Of citrus fruit juices and pineapple juice : Containing added sugar Other Other : Containing added sugar Other 058.58 058.58 058.58 058.58 20.07-72 20.07-73 b 1 aa bb Of a value of 30 EUA or less per 100 kg net weight : Orange juice : With an added sugar content exceeding 30% by weight Other 058.51 058.51 20.07-74 20.07-75 2 aa bb Grapefruit juice : With an added sugar content exceeding 30% by weight Other 058.52 058.52 22 . 12 . 80 Official Journal of the European Communities 97 20.07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unic 20.07 B II b (cont'd) 3 Lemon juice : II 20.07-76 aa With an added sugar content exceeding 30 % by weight 058.53 20.07-77 bb With an added sugar content of 30% or less by weight 058.53 _ 20.07-78 cc 4 Not containing added sugar Other citrus fruit juices : 058.53  20.07-81 aa With an added sugar content exceeding 30% by weight 058.53   20.07-82 bb With an added sugar content of 30% or less by weight 058.53 20.07-83 cc 5 Not containing added sugar Pineapple juice : 058.53  20.07-84 aa With an added sugar content exceeding 30 % by weight 058.54 20.07-85 bb With an added sugar content of 30% or less by weight 058.54 20.07-86 cc 6 Not containing added sugar Tomato juice : 058.54  20.07-87 aa With an added sugar content exceeding 30% by weight 058.55 _ 20.07-88 bb With an added sugar content of 30% or less by weight 058.55 20.07-89 cc 7 Not containing added sugar Other fruit and vegetable juices : 058.55\ 20.07-91 aa With an added sugar content exceeding 30% by weight 058.57 20.07-92 bb With an added sugar content of 30 % or less by weight 058.57 20.07-93 cc 8 aa Not containing added sugar Mixtures : Of citrus fruit juices and pineapple juice : 058.57 20.07-94 11 With an added sugar content exceeding 30% by weight 058.58  20.07-95 22 With an added sugar content of 30 % or less by weight 058.58  20.07-96 33 bb Not containing added sugar Other : 058.58 20.07-97 11 With an added sugar content exceeding 30% by weight 058.58  20.07-98 22 With an added sugar content of 30 % or less by weight 058.58  20.07-99 33 Not containing added sugar 058.58  98 Official Journal of the European Communities 22 . 12 . 80 21.02 CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS Notes 1 . This Chapter does not cover : ( a ) Mixed vegetables of heading No 07.04 ; ( b) Roasted coffee substitutes containing coffee in any proportion ( heading No 09.01 ); (c) Spices and other products of headings Nos 09.04 to 09.10 ; (d) Yeast put up as a medicament and other products of heading No 30.03 ; or (e) Prepared enzymes of heading No 35.07 . 2 . Extracts of the substitutes referred to in Note 1 ( b ) above are to be classified in heading No 21.02 . 3 . For the purposes of heading No 21.05 , the expression " homogenised composite food preparations" means preparations of a kind used as infant food or for dietetic purposes , consisting of a finely homogenised mixture of two or more basic ingredients such as meat (including meat offal), fish , vegetables and fruit . For the appli ­ cation of this definition , no account is to be taken of small quantities of any ingredients which may be added to the mixture for seasoning, preservation or other purposes . Such preparations may contain a small quantity of visible pieces of ingredients other than meat , meat offal or fish . Additional Notes 1 . For the purposes of subheading 21.07 E, the term "cheese fondues" shall be taken to mean preparations containing 12 % or more but less than 18% of milkfats and made from melted cheese (Emmentaler and Gruyere exclusively ) with the addition of white wine, kirsch, starch and spices and put up in immediate packings of a net capacity of 1 kg or less . Entry under the aforementioned subheading is furthermore subject to the production of a certificate issued in the condi ­ tions laid down by the competent authorities of the European Communities . 2 . For the purposes of subheading 21.07 F 111, u isoglucose" means the syrup obtained from glucose syrup, with a content by weight in the dry state of:  at least 10% fructose, and  at least 1 % in total of oligosaccharides and polysaccharides . NIMEXE code CCT reference Statistical subdivision Description S1TCcode Supplementary unit 21.02 Extracts , essences or concentrates , of coffee , tea or mat £ and preparations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof : A / Extracts , essences or concentrates of coffee and preparations with a basis of those extracts , essences or concentrates : Extracts, essences or concentrates : 21.02-11 a Solid 071.20  21.02-15 b Other 071.20  21.02-19l 11 Preparations 071.20  21.02-30 B C Extracts, essences or concentrates of tea or mat6 and preparations with a basis of those extracts , essences or concentrates Roasted chicory and other roasted coffee substitutes : 098.02  21.02-40 I Roasted chicory 071.20  21.02-40 II Other 071.20 22 . 12 . 80 Official Journal of the European Communities 99 21.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.02 (cont'd) \ D Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes : I\ 21.02-50 I Of roasted chicory 071.20  21.02-50 II 21.03 A Other Mustard flour and prepared mustard : Mustard flour, in immediate packings of a net capa ­ city : 071.20 21.03-11 I Of 1 kg or less 098.03  21.03-15 II Of more than 1 kg 098.03  21.03-30 B 21.04 Prepared mustard Sauces ; mixed condiments and mixed seasonings : 098.03 21.04-05 A Mango chutney, liquid 098.04  21.04-20 B Sauces with a basis of tomato purÃ ©e 098.04  21.04-90 C 21.05 Other Soups and broths , in liquid , solid or powder form ; ho ­ mogenised composite food preparations : 098.04 21.05-10 A Soups and broths , in liquid, solid or powder form 098.05  21.05-30 B 21.06 A Homogenised composite food preparations .... Natural yeasts ( active or inactive); prepared baking powders : Active natural yeasts : 098.01 21.06-11 I Culture yeast 098.06  21.06-15 II a Bakers ' yeast : Dried 098.06 21.06-15 b Other 098.06  21.06-17 III B Other Inactive natural ¢ yeasts : 098.06 21.06-31 I In tablet, cube or similar form, or in immediate packings of a net capacity of 1 kg or less .... 098.06  21.06-39 II Other 098.06  21.06-50 C 21.07 A Prepared baking powders Food preparations not elsewhere specified or included : Cereals in grain or ear form , pre-cooked or otherwise prepared : 098.06 21.07-01 I Maize 098.09  100 Official Journal of the European Communities 22. 12. 80 21 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 21.07 A » \ (cont'd) IlII 21.07-02 II Rice 098.09  21.07-03 III Other 098.09  B Ravioli , macaroni , spaghetti and similar products , II not stuffed, cooked ; the foregoing preparations, li stuffed, whether or not cooked :  I Not stuffed, cooked : 21.07-04 a Dried 098.09  21.07-05 b Other 098.09  II Stuffed : l-I 21.07-06 a I Cooked 098.09  21.07-07 b Other 098.09  l C Ice-cream (not including ice-cream powder) and otherl I || ices : Ill 21.07-08 I li Containing no milkfats or containing less than Ili|| 3% by weight of such fats 098.09  \ II li Containing by weight of milkfats : llil 21.07-09 a || 3% or more but less than 7% 098.09  21.07-11 b || 7% or more 098.09  D || Prepared yoghourt ; prepared milk , in powder form,l II for use as infants ' food or for dietetic or culinary III II purposes : l I Prepared yoghourt : l  Il a I In powder form, containing by weight of milk Il Il\l fats : IIl 21.07-12 1 I Less than 1-5% 098.09  21.07-13 2 1-5% or more 098.09  Il b Other, containing by weight of milkfats : 21.07-14 1 Less than 1-5% 098.09  21.07-15 2 1-5% or more but less than 4% 098.09  21.07-16 3 4% or more 098.09  II Other, containing by weight of milkfats : a Less than 1-5% , and containing by weight of Il Il milk proteins (nitrogen content X 6-38) : I 21.07-17 1 Less than 40% 098.09  21.07-18 2 40% or more but less than 55% 098.09  21.07-19 3 55% or more but less than 70% 098.09  21.07-20 4 70% or more 098.09  21.07-21 b 1-5% or more 098.09  21.07-22 E Cheese fondues 098.09  F Flavoured or coloured sugar syrups : III 21.07-23 I Lactose syrup 098.09  21.07-24 II Glucose syrup ...... 098.09  22 . 12 . 80 Official Journal of the European Communities 101 21 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07 F (cont'd) 21.07-25 III II Isoglucose . 098.09  21.07-26 IV G I a Other Other : Containing no milkfats or containing less than 1-5% by weight of such fats : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) : 098.09 21.07-27 1 2 Containing no starch or containing less than 5% by weight of starch Containing by weight of starch : 098.09  21.07-28 aa ¢ l 5% or more but less than 32% 098.09  21.07-29 bb l 32% or more but less than 45% 098.09  21.07-30 cc b 45% or more Containing 5% or more but less than 15% by weight of sucrose (including invert sugar expressed as sucrose): 098.09 21.07-32 1 2 Containing no starch or containing less than 5% by weight of starch Containing by weight of starch : 098.09  21.07-33 aa l 5% or more but less than 32% 098.09  21.07-34 bb l 32% or more but less than 45% 098.09  21.07-36 cc c 45% or more Containing 15% or more but less than 30% by weight of sucrose (including invert sugar expressed as sucrose): 098.09 21.07-37 1 2 Containing no starch or containing less than 5% by weight of starch Containing by weight of starch : 098.09  21.07-38 aa l 5% or more but less than 32% 098.09  21.07-39 bb I 32% or more but less than 45% 098.09  21.07-40 cc d 45% or more Containing 30% or more but less than 50% by weight of sucrose (including invert sugar expressed as sucrose): 098.09 21.07-42 1 2 Containing no starch or containing less than 5% by weight of starch Containing by weight of starch : 098.09  21.07-43 aa 5% or more but less than 32% 098.09  21.07-44 bb 32% or more 098.09  102 Official Journal of the European Communities 22 . 12 . 80 21 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07 G I (cont'd) e Containing 50% or more but less than 85% by weight of sucrose (including invert sugar expressed as sucrose): 21.07-46 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-47 2 Other 098.09  21.07-48 f II a Containing 85% or more by weight of sucrose ( including invert sugar expressed as sucrose) . . Containing 1-5% or more but less than 6% by. weight of milkfats : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) : 098.09 21.07-49 1 2 Containing no starch or containing less than 5% by weight of starch Containing by weight of starch : 098.09  21.07-51 aa \ 5% or more but less than 32% 098.09  21.07-52 bb 32% or more but less than 45% 098.09  21.07-53 cc b 45% or more Containing 5% or more but less than 15% by weight of sucrose (including invert sugar expressed as sucrose): 098.09 21.07-54 1 2 Containing no starch or containing less than 5% by weight of starch Containing by weight of starch : 098.09  21.07-55 aa 5% or more but less than 32% ...... 098.09  21.07-56 bb c 32% or more Containing 15% or more but less than 30% by weight of sucrose (including invert sugar expressed as sucrose) : 098.09 21.07-57 1 2 Containing no starch or containing less than 5% by weight of starch Containing by weight of starch : 098.09  21.07-58 aa 5% or more but less than 32% 098.09  21.07-59 bb d 32% or more Containing 30% or more but less than 50% by weight of sucrose (including invert sugar expressed as sucrose): 098.09 21.07-60 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-62 2 Other 098.09  22 . 12 . 80 103Official Journal of the European Communities 21 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07 G II (cont'd) 21.07-64 e III a Containing 50% or more by weight of sucrose ( including invert sugar expressed as sucrose) . . Containing 6% or more but less than 12% by weight of milkfats : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): 098.09 21.07-66 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-67 21.07-68 2 aa bb b Containing by weight of starch : 5% or more but less than 32% 32% or more Containing 5% or more but less than 15% by weight of sucrose (including invert sugar expressed as sucrose) : 098.09 098.09  21.07-70 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-72 2 c Other Containing 15% or more but less than 30% by weight of sucrose (including invert sugar expressed as sucrose) : 098.09 21.07-74 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-76 2 d Other Containing 30% or more but less than 50% by weight of sucrose (including invert sugar expressed as sucrose): 098.09 21.07-77 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-78 2 Other 098.09  21.07-79 e IV a Containing 50% or more by weight of sucrose (including invert sugar expressed as sucrose) . . Containing 12% or more but less than 18% by weight of milkfats : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): 098.09 21.07-80 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-81 2 Other 098.09  104 Official Journal of the European Communities 22 . 12 . 80 21 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07 G IV (cont'd) b Containing 5% or more but less than 15% by weight of sucrose (including invert sugar expressed as sucrose): 21.07-82 1 I Containing no starch or containing less than5% by weight of starch 098.09  21.07-83 2 II Other 098.09  21.07-84 c V a Containing 15% or more by weight of sucrose (including invert sugar expressed as sucrose) . . Containing 18% or more but less than 26% by weight of milkfats : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) : 098.09 21.07-85 1 I Containing no starch or containing less than5% by weight of starch 098.09  21.07-86 2 I Other 098.09  21.07-87 b VI a Containing 5% or more by weight of sucrose (including invert sugar expressed as sucrose) . . Containing 26% or more but less than 45% by weight of milkfats : Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose): 098.09 21.07-88 1 I Containing no starch or containing less than5% by weight of starch 098.09  21.07-89 2 b Other Containing 5% or more but less than 25% by weight of sucrose (including invert sugar expressed as sucrose) : 098.09 21.07-90 1 I Containing no starch or containing less than5% by weight of starch 098.09  21.07-91 2 Other 098.09  21.07-92 c VII a Containing 25% or more by weight of sucrose (including invert sugar expressed as sucrose) . . Containing 45% or more but less than 65% by weight of milkfats : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) : 098.09 21.07-93 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-94 2 Other 098.09  22 . 12 . 80 Official Journal of the European Communities 105 21 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07 G VII (cont'd) II b Containing 5% or more by weight of sucrose(including invert sugar expressed as sucrose) : I 21.07-95 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-96 2 VIII Other Containing 65% or more but less than 85% by weight of milkfats : 098.09 21.07-97 a Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 098.09 21.07-98 b Other 098.09  21.07-99 IX Containing 85% or more by weight of milkfats . . 098.09  106 Official Journal of the European Communities 22 . 12 . 80 CHAPTER 22 BEVERAGES , SPIRITS AND VINEGAR Notes 1 . This Chapter does not cover : (a ) Sea water ( heading No 25.01 ); ( b ) Distilled and conductivity water and water of similar purity (heading No 28.58 ); (c) Acetic acid of a concentration exceeding 10% by weight of acetic acid (heading No 29.14); (d ) Medicaments of heading No 30.03 ; or ( e ) Perfumery or toilet preparations ( Chapter 33 ). 2 . For the purposes of headings Nos 22.08 and 22.09, the alcoholic strength is to be taken to be the alcoholic strength by volume at a temperature of 20 °C. "% vol" is the symbol for alcoholic strength by volume . Additional Notes 1 . For the purpose of headings Nos 22.04, 22.05 and 22.06 and subheading 22.07 A : (a ) "actual alcoholic strength by volume" means the number of volumes of pure alcohol contained at a temperature of 20 °C in 100 volumes of the product at that temperature ; Cb ) "potential alcoholic strength by volume" means the number of volumes of pure alcohol at a temperature of 20 °C capable of being produced by total fermentation of the sugars contained in 100 volumes of the product at that temperature ; (c ) "total alcoholic strength by volume" means the sum of the actual and potential alcoholic strengths ; (d) "natural alcoholic strength by volume" means the total alcoholic strength by volume of a product before any enrichment ; (e ) "% vol" is the symbol for alcoholic strength by volume. 2 . For the purposes of headings Nos 22.08 and 22.09, the alcoholic strength is to be taken to be the alcoholic strength by volume at a temperature of 20 °C. vol" is the symbol for alcoholic strength by volume. 3 . For the purposes of heading No 22.05 : A. " Sparkling wine" (subheading 22.05 A ) means a product having an actual alcoholic strength by volume of not less than 8 '5% vol, obtained:  either by first or second alcoholic fermentation of fresh grapes, grape must or wine, and releasing, when the container is opened, carbon dioxide derived exclusively from the fermentation,  or from wine and releasing, when the container is opened, carbon dioxide derived wholly or partly from the addition of this gas, and having, when kept at a temperature of20 °C in closed containers, an excess pressure of not less than three bar. B. " Total dry extract " means the content in grams per litre of all the substances in a product which, under given physical conditions, do not volatilise. The total dry extract must be determined with the densimeter at 20 °C. C. (a ) The presence in the products falling within subheading 22.05 C of the quantities of total dry extract per litre indicated in 1, II, 111 and IV below does not affect their classification : 1. Products of an actual alcoholic strength by volume of not more than 13 % vol : 90 g or less of total dry extract per litre : 22 . 12 . 80 Official Journal of the European Communities 107 II . Products of an actual alcoholic strength by volume of more than 13% vol but not more than 15% vol: 130 g or less of total dry extract per litre ; III . Products of an actual alcoholic strength by volume of more than 15% vol but not more than 18% vol: 130 g or less of total dry extract per litre ; IV. Products of an actual alcoholic strength by volume of more than 18% vol but not more than 22% vol : 330 g or less of total dry extract per litre. Products with a total dry extract exceeding the maximum quantity shown above in each category are to be classified in the following category, except that if the total dry extract exceeds 330 g per litre the products are to be classified in subheading 22.05 C V. (b ) The above rules do not apply to products falling within subheadings 22.05 C III a ) 1 , b ) 1 and b)2 and 22.05 C IV a) 1 , b ) 1 and b) 2 . 4. Subheading 22.05 C shall be taken to include : (a ) Grape must with fermentation arrested by the addition of alcohol, that is to say a product :  having an actual alcoholic strength by volume of not less than 12% vol but less than 15% vol, and  obtained by the addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8 '5% vol of a product derived from the distillation of wine ; (b ) Wine fortified for distillation, that is to say a product :  having an actual alcoholic strength by volume of not less than 18% vol but not more than 24% vol,  obtained exclusively by the addition to wine containing no residual sugar of an unrectified product derived from the distillation of wine and having a maximum actual alcoholic strength by volume of 86% vol, and  having a maximum volatile acidity of 2-40 g/l, expressed as acetic acid ; (c) Liqueur wine, that is to say a product :  having a total alcoholic strength by volume of not less than 17-5% vol and an actual alcoholic strength by volume of not less than 15% vol, but not more than 22% vol, and  obtained from grape must or wine, which must come from vine varieties approved in the third country of origin for the production of liqueur wine and have a minimum natural alcoholic strength by volume of 12 % vol :  by freezing, or  by the addition during or after fermentation  of a product derived from the distillation of wine, or  of concentrated grape must or, in the case of certain quality liqueur wines appearing on a list to be adopted of wines for which such practice is traditional, of grape must concentrated by direct heat, which, apart from this operation, corresponds to the definition of concentrated grape must, or  of a mixture of these products. However, certain quality liqueur wines appearing on a list to be adopted may be obtained from unfermented fresh grape must which does not need to have a minimum natural alcoholic strength by volume of 12% vol. 5 . For the purposes of subheading 22.07 A, the expression "piquette" means the product obtained by the fermentation of untreated grape marc macerated in water or by extraction of fermented grape marc with water. 6 . For the purposes of subheading 22.07 B I, the following are regarded as "sparkling" :  fermented beverages in bottles with "mushroom" stoppers held in place by ties or fastenings,  fermented beverages otherwise put up, with an excess pressure of not less than 1'5 bar, measured at a temperature of 20 °C. 7. For the purposes of subheading 22.10 A, the expression "wine vinegar" means vinegar obtained exclusively by acetous fermentation of wine and having a total acidity of not less than 60 g/l, expressed as acetic acid. 108 Official Journal of the European Communities 22 . 12 . 80 22.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 22.01 Waters , including spa waters and aerated waters ; ice and snow : \ 22.01-10 A Spa waters , natural or artificial ; aerated waters . . 111.01  22.01-90 B 22.02 Other Lemonade , flavoured spa waters and flavoured aera ­ ted waters , and other non-alcoholic beverages , not in ­ cluding fruit and vegetable juices falling within heading No 20.07 : 111.01 22.02-05 A B I Not containing milk or milkfatsOther, containing by weight of milkfats : 111.02 1 22.02-10 I Less than 0-2% 111.02 1 22.02-10 II 0*2% or more but less than 2% 111.02 1 22.02-10 III 22.03 2% or more Beer made from malt : 111.02 1 22.03-10|| A In containers holding more than 10 litres 112.30 1 22.03-90 B Other 112.30l 22.04-00 22.04 22.05 Grape must , in fermentation or with fermentation arrested otherwise than by the addition of alcohol . . . Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : 112.11 1 22.05-01 22.05-09 A I II Sparkling wine : Champagne Other 112.12 112.12 1 1 22.05-15 B C I a 1 Wine in bottles with "mushroom" stoppers held in place by ties or fastenings, and wine otherwise put up with an excess pressure of not less than one bar but less than three bar, measured at a temperature of 20 °C Other : Of an actual alcoholic strength by volume not exceeding 13% vol , in containers holding : Two litres or less : Quality wines produced in specified regions : 112.12 1 * 22.05-16 aa White 112.12 1 * 22.05-17 bb 2 Other Other: 112.12 1 * 22.05-18 aa White 112.12 1 * 22.05-19 b bb 1 Other More than two litres : Quality wines produced in specified regions : 112.12 1 * 22.05-20 aa White 112.12 1 * 22.05-22 bb Other 112.12 1 22. 12. 80 Official Journal of the European Communities 109 22 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 22.05 C I b \ II (cont'd) Il|| || » 2 Other : ||\ * 22.05-23 aa White 112.12 1 * 22.05-24 bb Other 112.12 1 II \ Of an actual alcoholic strength by volume \ IIIlII exceeding 13% vol but not exceeding 15% vol, in III Il|| containers holding : II\ a l Two litres or less : Il II 1 Quality wines produced in specified regions : I\ * 22.05-26I aa White 112.12 1 * 22.05-27I bb Other 112.12 1 IlI 2 Other: I * 22.05-28 aa White 112.12 1 * 22.05-29 bb Other 112.12 1 II b \ More than two litres : IlII || 1 Quality wines produced in specified regions : ||\ * 22.05-32|| aa White 112.12 1 * 22.05-33 bb Other 112.12 1 || 2 Other: * 22.05-34 aa White 112.12 1 * 22.05-36 bb Other 112.12 1 || III \ Of an actual alcoholic strength by volume \ IIIlII exceeding 15% vol but not exceeding 18% vol , in IlI Il\ containers holding : IIII || a l Two litres or less : \\ 22.05-37 1 Port, Madeira, sherry, Tokay ( Aszu and II II|| Szamorodni) and Setubal muscatel 112.12 1 22.05-39 2 l Other 112.12 1 I b l More than two litres : \ 22.05-42 1 l Port, Madeira, sherry and Setubal muscatel . . 112.12 1 22.05-43 2 l Tokay ( Aszu and Szamorodni) 112.12 1 22.05-49 3 I Other 112.12 1 \\ IV \ Of an actual alcoholic strength by volume \ \\I exceeding 18% vol but not exceeding 22% vol , I \I in containers holding : II \ a I Two litres or less : \ 22.05-52 1 l Port, Madeira , sherry, Tokay ( Aszu and \ I l Szamorodni) and Setubal muscatel 112.12 1 22.05-54 2 I Other 112.12 1 b I More than two litres : \ 22.05-56 1 Port, Madeira, sherry and Setubal muscatel . . 112.12 1 22.05-62 2 Tokay ( Aszu and Szamorodni) 112.12 1 22.05-68 3 Other 112.12 1 110 Official Journal of the European Communities 22. 12 . 80 22 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 22.05 C (cont'd) l V I Of an actual alcoholic strength by volumeexceeding 22% vol , in containers holding : I 22.05-91 a Two litres or less 112.12 1 22.05-98 b 22.06 A More than two litres Vermouths , and other wines of fresh grapes flavoured with aromatic extracts : Of an actual alcoholic strength by volume of 18% vol or less , in containers holding : 112.12 1 22.06-11 I Two litres or less 112.13 1 22.06-15 II B More than two litres Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22% vol , in containers holding : 112.13 1 22.06-31 I Two litres or less 112.13 1 22.06-35 II C More than two litres Of an actual alcoholic strength by volume exceeding 22% vol , in containers holding : 112.13 1 22.06-51 I l Two litres or less 112.13 1 22.06-59 II 22.07 More than two litres Other fermented beverages (for example , cider , perry and mead): 112.13 1 22.07-10 A B . Piquette Other : 112.20 1 22.07-20 I II Sparkling Still , in containers holding : 112.20 1 22.07-41 a I Two litres or less 112.20 1 22.07-45 b 22.08 More than two litres Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80% vol or higher ; denatured spirits (including ethyl alcohol and neutral spirits ) of any strength : 112.20 1 22.08-10 A Denatured spirits ( including ethyl alcohol and neutral spirits) of any strength 512.16 1 22.08-30 B 22.09 A Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80% vol or higher Spirits (other than those of heading No 22.08); li ­ queurs and other spirituous beverages ; compound al ­ coholic preparations ( known as "concentrated extracts") for the manufacture of beverages : Spirits (other than those of heading No 22.08), in containers holding : 512.16 1 22.09-10 I I Two litres or less . ; 112.49 1 100 % ale. 22.09-10 II I More than two litres 112.49 1 100 % ale. Official Journal of the European Communities22 . 12 . 80 111 22 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 22.09 I\ II (cont'd) lI II B Compound alcoholic preparations (known as "concen trated extracts ") for the manufacture of beverages : 22.09-31 I Aromatic bitters of an alcoholic strength of 44-2 to l Il I 49-2% vol containing from 1-5 to 6% by weightlII Il of gentian , spices and various ingredients and II Il I from 4 to 10% of sugar, in containers of a capacity II \\ of 0-5 litre or less 112.49 1 100 % ale. 22.09-39 II Other 112.49 1 100 % ale . C l Spirituous beverages : l \\ I Rum, arrack and tafia , in containers holding : l 22.09-52 a Two litres or less 112.49 1 100 % ale. 22.09-53 b I More than two litres 112.49 1 100 % ale. II Gin, in containers holding : \I 22.09-56 a Two litres or less 112.49 1 100 % ale. 22.09-57 b I More than two litres 112.49 1 100 % ale. || III Whisky : \I II a I Bourbon whiskey, in containers holding : \II 22.09-62 1 Two litres or less 112.41 1 100 % ale. 22.09-64 2 More than two litres 112.41 1 100 % ale. \\ b Other, in containers holding : lII 22.09-66 i Il Two litres or less 112.41 1 100 % ale. 22.09-68 2 More than two litres 112.41 1 100 % ale. II IV Vodka with an alcoholic strength of 45-4% vol orlII IIIl less and plum , pear or cherry spirit (excludingIII II II liqueurs), in containers holding : II li a II Two litres or less : 22.09-71Il 1 Vodka 112.49 1 100 % ale. 22.09-72Il 2 Plum, pear or cherry spirit (excluding liqueurs) 112.49 1 100 % ale. 22.09-79 b More than two litres 112.49 1 100 % ale. \ V Other, in containers holding : \ II a Il Two litres or less : li III 1 Spirits (excluding liqueurs): IlII 22.09-81II aa Distilled from wine or grape marc .... 112.42 1 100 % ale. 22.09-83Il bb Distilled from fruit 112.49 1 100 % ale. 22.09-85 II cc Other 112.49 1 100% ale. 22.09-87Il 2 Liqueurs 112.49 1 100 % ale. 22.09-88 II 3 Other spirituous beverages 112.49 1 100 % ale. Il b || More than two litres : II II|| 1 Spirits (excluding liqueurs): IlII 22.09-91 II aa Distilled from wine or grape marc .... 112.42 1 100 % ale. 22.09-93 II bb Distilled from fruit 112.49 1 100% ale. 22.09-95 cc Other 112.49 1 100 % ale. 22.09-99 2 Liqueurs and other spirituous beverages . . . . 112.49 1 100 % ale. 112 Official Journal of the European Communities 22 . 12 . 80 22.10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 22.10 Vinegar and substitutes for vinegar : II II A l Wine vinegar, in containers holding : lII 22.10-41 I l Two litres or less 098.07 1 ¢ 22.10-45 II l More than two litres 098.07 1 Il B \ Other, in containers holding : \I 22.10-51 I I Two litres or less 098.07 1 22.10-55 II I More than two litres 098.07 1 22 . 12 . 80 Official Journal of the European Communities 113 23 . 01 CHAPTER 23 RESIDUES AND WASTE FROM THE FOOD INDUSTRIES ; PREPARED ANIMAL FODDER Additional Notes 1 . For the purposes of subheadings 23.05 A and 23.06 A I, the following expressions shall have the meanings hereby assigned to them :  "actual alcoholic strength by mass": the number of kilograms of pure alcohol contained in 100 kg of the product;  "potential alcoholic strength by mass": the number of kilograms of pure alcohol capable of being produced by total fermentation of the sugars contained in 100 kg of the product ;  "total alcoholic strength by mass" : the sum of the actual and potential alcohol strengths by mass ;  "% mas": the symbol for alcoholic strength by mass . 2 . For the purposes of subheading 23.07 B, the expression "milk products" means the products falling within headings Nos 04.01 , 04.02, 04.03 and 04.04 and within subheadings 17.02 A and 21.07 F I. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 23.01 Flours and meals , of meat , offals , fish , crustaceans or molluscs , unfit for human consumption ; greaves : 23.01-10 A Flours and meals of meat and offals ; greaves . . . 081.41  23.01-30 B 23.02 A I Flours and meals of fish , crustaceans or molluscs Bran , sharps and other residues derived from the sif ­ ting , milling or working of cereals or of leguminous vegetables : Of cereals : Of maize or rice : 081.42 23.02-01 a With a starch content not exceeding 35% by weight 081.21  23.02-09 b II Other Of other cereals : 081.21  23.02-21 a Of which the starch content does not exceed 28% by weight, and of which the proportion that passes through a sieve with an aperture of 0*2 mm does not exceed 10% by weight or altern ­ atively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1-5% by weight 081.22 23.02-29 b Other 081.22  23.02-30 B 23.03 A Of leguminous vegetables Beet-pulp , bagasse and other waste of sugar manu ­ facture ; brewing and distilling dregs and waste ; re ­ sidues of starch manufacture and similar residues : Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product : 081.23 23.03-11 I Exceeding 40% by weight 081.93  23.03-15 II Not exceeding 40% by weight 081.93  114 Official Journal of the European Communities 22 . 12 . 80 23 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 23.03 (cont'd) \ B Other : I Beet-pulp , bagasse and other waste of sugar manu ­ facture : 23.03-81 a Beet-pulp 081.93  23.03-88 b Other 081.93  23.03-90 II 23.04 A Other Oil-cake and other residues (except dregs ) resulting from the extraction of vegetable oils : Oil-cake and other residues resulting from the extrac ­ tion of olive oil : 081.93 23.04-01 I Containing 3% or less by weight of olive oil . . 081.39  23.04-03 II B I Containing more than 3% by weight of olive oil . . Other : Of germ of maize, having an oil content calculated by weight on the dry product of: 081.39 23.04-06 a Less than 3 % 081.39  23.04-08 b Not less than 3% , but not more than 8% .... 081.39  23.04-10II II Of ground-nuts 081.32  23.04-15 III Of linseed 081.34  23.04-20li /V Of copra 081.37  23.04-30 V Of palm nuts or kernels 081.38  23.04-40 V/ Of soya beans 081.31  23.04-50 VII Of cotton seeds 081.33  23.04-60II VIII Of colza or rape seeds 081.36  23.04-70li IX Of sunflower seeds . 081.35  23.04-80 X Of sesamum seeds 081.39  23.04-99 23.05 A XI Other Wine lees ; argol : Wine lees : 081.39 23.05-10 I Having a total alcoholic strength by mass not exceeding 7-9% mas and a dry matter content not less than 25% by weight 081.94 _ 23.05-10 II Other 081.94  23.05-30 B 23.06 A I Argol Products of vegetable origin of a kind used for animal food , not elsewhere specified or included : Acorns , horse chestnuts and pomace or marc of fruit : Grape marc : 081.94 23.06-20 a Having a total alcoholic strength by mass not exceeding 4-3% mas and a dry matter content not less than 40% by weight 081.19 _ 23.06-20 b Other 081.19 22 . 12 . 80 Official Journal of the European Communities 115 23 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 23.06 A (cont'd) \ 23.06-50 II Other 081.19  23.06-90 B 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : 081.19 23.07-10 A B I a Fish or marine mammal solubles Other , containing starch , glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II or milk products : Containing starch or glucose or glucose syrup : Containing no starch or containing 10% or less by weight of starch : 081.99 23.07-21 1 Containing no milk products or containing less than 10% by weight of such products . . 081.99  23.07-21 2 Containing not less than 10% but less than 50% by weight of milk products 081.99  23.07-21 3 Containing not less than 50% but less than 75% by weight of milk products 081.99  23.07-21 4 b Containing not less than 75% by weight of milk products Containing more than 10% but not more than 30% by weight of starch : 081.99  23.07-25 1 Containing no milk products or containing less than 10% by weight of such products . . 081.99 ­  23.07-25 2 Containing not less than 10% but less than 50% by weight of milk products 081.99  23.07-25 3 c Containing not less than 50% by weight of milk products Containing more than 30% by weight of starch : 081.99  23.07-29 1 Containing no milk products or containing less than 10% by weight of such products . . 081.99  23.07-29 2 Containing not less than 10% but less than 50% by weight of milk products 081.99  23.07-29 3 Containing not less than 50% by weight of milk products 081.99  23.07-50 II Containing no starch , glucose or glucose syrup , but containing milk products 081.99  23.07-90 C Other 081.99  116 Official Journal of the European Communities 22. 12. 80 24.01 CHAPTER 24 TOBACCO NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 24.01 Unmanufactured tobacco ; tobacco refuse : II \ A Flue cured Virginia type and light air cured Burley I I\ type tobacco (including Burley hybrids) ; light air cured li \I Maryland type and fire cured tobacco : II \I 1 Flue cured Virginia type : IlII 24.01-02 a Not stripped 121.11  24.01-09 b Wholly or partly stripped 121.21  li 11 Light air cured Burley type (including Burley I II|||| hybrids): II 24.01-12I a Not stripped 121.19  24.01-19li b Wholly or partly stripped 121.29  li|| 111 Light air cured Maryland type: lI 24.01-21II a Not stripped 121.19  24.01-29I b Wholly or partly stripped 121.29  l /V Fire cured tobacco : II li a Kentucky type: \II 24.01-41 II 1 Not stripped 121.19  24.01-49I 2 Wholly or partly stripped 121.29  II b Other: \I 24.01-51 1 Not stripped 121.19  24.01-59\ 2 Wholly or partly stripped 121.29  \ B Other : lI li 1 Light air cured tobacco : lIl 24.01-61I a Not stripped 121.19  24.01-63I b Wholly or partly stripped 121.29  li 11 Sun cured Oriental type tobacco : l 24.01-65 a Not stripped 121.19  24.01-69 b Wholly or partly stripped 121.29  II III Dark air cured tobacco : Il 24.01-71 a Not stripped 121.19  24.01-73 b Wholly or partly stripped 121.29  II IV Flue cured tobacco : 24.01-74 a Not stripped 121.11  24.01-76 b Wholly or partly stripped 121.11  li V Other tobacco : 24.01-77 a Not stripped 121.19  24.01-78 b Wholly or partly stripped 121.29  24.01-80 V/ Tobacco refuse 121.30  24.02 Manufactured tobacco ; tobacco extracts and essences : II 24.02-10 A Cigarettes 122.20 thousand 24.02-20 B Cigars ..................... 122.10 hundred 22 . 12 . 80 Official Journal of the European Communities 117 24 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 24.02(cont'd) 24.02-30 C \ Smoking tobacco 122.30  24.02-40 D E Chewing tobacco and snuff Other, including agglomerated tobacco in the form of sheets or strip : 122.30 24.02-91 / Agglomerated tobacco in the form of sheets or strip 122.30  24.02-99 II Other 122.30  24.98-90 Goods of Chapters 1 to 24 declared as ships ' stores . . 931.00  24.99-00 Foodstuffs, beverages and tobacco goods, insufficiently specified 931.00  1 18 Official Journal of the European Communities 22 . 12 . 80 25 .01 SECTION V MINERAL PRODUCTS CHAPTER 25 SALT ; SULPHUR ; EARTHS AND STONE ; PLASTERING MATERIALS , LIME AND CEMENT Notes 1 . Except where their context or Note 3 to this Chapter otherwise require , the headings of this Chapter are to be taken to apply only to goods which are in the crude state , or which have been washed (even with chemical substances eliminat ­ ing the impurities without changing the structure of the product), crushed, ground, powdered, levigated, sifted , screened, concentrated by flotation, magnetic separation or other mechanical or physical processes (not including crystallisation) but not calcined or subjected to any further process than a process specially mentioned in any heading in respect of the goods described therein . 2 . This Chapter does not cover : (a ) Sublimed sulphur, precipitated sulphur or colloidal sulphur (heading No 28.02); ( b ) Ferrous earth colours containing 70% or more by weight of combined iron evaluated as Fe203 (heading No 28.23); (c) Medicaments and other products of Chapter 30 ; (d) Perfumery, cosmetic or toilet preparations of heading No 33.06 ; (e) Road and paving setts , curbs and flagstones (heading No 68.01), mosaic cubes (heading No 68.02) and roofing, facing and damp course slates (heading No 68.03); (f ) Precious or semi-precious stones (heading No 71.02); (g) Cultured crystals (other than optical elements) weighing not less than 2- 5 g each, of sodium chloride or of magnesium oxide of heading No 38.19 ; optical elements of sodium chloride or of magnesium oxide (heading No 90.01); or (h ) Writing or drawing chalks , tailors ' or billiards chalks (heading No 98.05). 3 . Heading No 25.32 is to be taken to apply, inter alia, to : earth colours , whether or not calcined or mixed together ; natural micaceous iron oxides ; meerschaum (whether or not in polished pieces ) and amber ; agglomerated meer ­ schaum and agglomerated amber, in plates , rods , sticks or similar forms , not worked after moulding ; jet ; strontianite (whether or not calcined), other than strontium oxide ; broken pottery. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.01 Common salt (including rock salt , sea salt and table salt); pure sodium chloride ; salt liquors ; sea water : A Common salt (including rock salt , sea salt and table salt) and pure sodium chloride, whether or not in aqueous solution : 25.01-12 I II For chemical transformation (separation of Na from CI) for the manufacture of other products Other : 278.30  25.01-14 a Denatured or for industrial uses (including refining) other than the preservation or pre ­ paration of foodstuffs for human consumption 278.30  22 . 12 . 80 Official Journal of the European Communities 119 25.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.01 A II (cont'd) b Other : 25.01-16 1 Salt suitable for human consumption .... 278.30  25.01-18 2 Other ; 278.30  25.01-50 B Salt liquors ; sea water 278.30  25.02-00 25.02 25.03 Unroasted iron pyrites Sulphur of all kinds , other than sublimed sulphur , precipitated sulphur and colloidal sulphur : 274.20 " 25.03-10 A Crude 274.10  25.03-90 B 25.04 Other Natural graphite : 274.10 25.04-10I A Crystalline 278.22  25.04-50 25.05 B Other Natural sands of all kinds , whether or not coloured , other than metal-bearing sands falling within head ­ ing No 26.01 : 278.22 25.05-10 A Natural sands for industrial uses (founding, glassmak ­ ing, ceramics manufacture and the like) 273.30 25.05-90 25.06 B Other Quartz (other than natural sands); quartzite , including quartzite not further worked than roughly split , roughly squared or squared by sawing : 273.30 25.06-10I A Crude, roughly split or roughly squared 278.51  25.06-90 25.07 B A Other Clay (for example , kaolin and bentonite), andalusite , kyanite and sillimanite , whether or not calcined , but not including expanded clays falling within heading No 68.07 ; mullite ; chamotte and dinas earths : Kaolin and kaolin clay : 278.51 25.07-11 1 Crude 278.21  25.07-19 II B Other Andalusite, kyanite, sillimanite and mullite : 278.21 25.07-21 1 Crude 278.21  25.07-29 II Other 278.21  25.07-40 C Chamotte earth 278.21  25.07-50 D Dinas earth 278.21  25.07-60 E F Bentonite Other : 278.21 25.07-70 1 De-colourising earths ; fuller's earth 278.21  25.07-80 II Other 278.21  25.08-00 25.08 Chalk . . 278.91  120 Official Journal of the European Communities 22 . 12 . 80 25 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.10 I Natural calcium phosphates , natural aluminium cal ­ \ IIII cium phosphates , apatite and phosphatic chalk : || 25.10-10I A Not ground 271.31  25.10-90 B Ground 271.32  II 25.11 \ Natural barium sulphate (barytes); natural barium \ IIIIII carbonate (witherite), whether or not calcined , otherIIII IIII than barium oxide : II 25.11-10 A l Barium sulphate 278.92  25.11-30 B I Barium carbonate , whether or not calcined . . . 278.92  25.12-00 25.12 l Siliceous fossil meals and similar siliceous earths (for \ Il\I example j kieselguhr , tripolite or diatomite), whether I Illi or not calcined , of an apparent specific gravity of 1 lor less ... . ... ...... 278.95  25.13 l Pumice stone ; emery ; natural corundum , natural gar ­ \ IIIIII net and other natural abrasives , whether or not heat ­||II l treated : A Crude or in irregularly-shaped pieces : || 25.13-21|| 1 Pumice stone, including crushed pumice (Bim l I skies) 277.22  25.13-29 II Other 277.22  B Other : I 25.13-91 I Pumice stone 277.22  25.13-99 II Other 277.22  25.14-00 25.14 l Slate , including slate not further worked than roughly \ IIIl split , roughly squared or squared by sawing .... 273.11  II 25.15 l Marble , travertine , ecaussine and other calcareous \ \\ I monumental and building stone of an apparent specific I Il||II gravity of 2-5 or more and alabaster , including such II IIIlI stone not further worked than roughly split , roughly Il IIIll squared or squared by sawing : ||II II A l Crude ; roughly split or roughly squared ; not further II Il\\I worked than squared by sawing or splitting , of a \ IIIlI thickness exceeding 25 cm : IlII 25.15-11 I Marble and travertine 273.12  25.15-18|| II Other 273.12  B \ Not further worked than squared by sawing or split \ IIIll ting , of a thickness not exceeding 25 cm : III 25.15-31 I \ Alabaster 273.12  II II \ Other : Il\ 25.15-41\ a Marble and travertine 273.12  25.15-48 b Other 273.12  25.16 l Granite , porphyry , basalt , sandstone and other monu \ I mental and building stone , including such stone notII Il I further worked than roughly split , roughly squared or I IlIl squared by sawing : IlII Il A l Crude ; roughly split or roughly squared ; not further I II\l worked than squared by sawing or splitting , of a\II III thickness exceeding 25 cm : \l 25.16-11 I Granite ............ .... 273.13  25.16-13 II Porphyry and basalt 273.13  22 . 12 . 80 Official Journal of the European Communities 121 25 . 16 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.16 A (cont'd) 25.16-15 III Sandstone 273.13  25.16-19 B IV Other Not further worked than squared by sawing or split ­ ting , of a thickness not exceeding 25 cm : 273.13 25.16-31 I II Granite , porphyry, syenite , lava , basalt , gneiss , trachyte and other similar hard rocks ; sandstone Other monumental and building stone : 273.13  25.16-35 a Calcareous stone of an apparent specific gra ­ vity of less than 2-5 273.13  25.16-39 b 25.17 Other Pebbles and crushed or broken stone ( whether or not heat-treated), gravel , macadam and tarred macad ­ am , of a kind commonly used for concrete aggregates , for road metalling or for railway or other ballast ; flint and shingle , whether or not heat-treated ; granules and chippings (whether or not heat-treated ) and powder of stones falling within heading No 25.15 or 25.16 : 273.13 25.17-10 A Pebbles, gravel, flint and shingle 273.40  25.17-30 B Macadam and tarred macadam, of slag 273.40  25.17-50 C Other tarred macadam 273.40  25.17-90 25.18 D Other Dolomite , whether or not calcined , including dolomite not further worked than roughly split , roughly squared or squared by sawing ; agglomerated dolomite (includ ­ ing tarred dolomite): 273.40 25.18-10 A Crude dolomite 278.23  25.18-30 B Calcined dolomite 278.23  25.18-50 C 25.19 Agglomerated dolomite Natural magnesium carbonate (magnesite); fused magnesia ; dead-burned (sintered) magnesia , whether or not containing small quantities of other oxides added before sintering ; other magnesium oxide , whether or not chemically pure : 278.23 25.19-01 A B Magnesium oxide other than calcined natural magnesium carbonate Other : 278.24  25.19-10 I II Not calcined Calcined : 278.24  25.19-51 a Agglomerated 278.24  25.19-59 b Other 278.24  122 Official Journal of the European Communities 22 . 12 . 80 25 .20 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.20 Gypsum ; anhydrite ; calcined gypsum , and plasters with a basis of calcium sulphate , whether or not coloured , but not including plasters specially prepared for use in dentistry : 25.20-10 A B Gypsum and anhydrite Plasters : 273.23  25.20-51 I Building 273.24  25.20-59 II Other 273.24  25.21-00 25.21 25.22 Limestone flux and calcareous stone , commonly used for the manufacture of lime or cement Quicklime , slaked lime and hydraulic lime , other than calcium oxide and hydroxide : 273.22  25.22-10I A Quicklime 661.10  25.22-30 B Slaked lime 661.10  25.22-50 25.23 C Hydraulic lime Portland cement , ciment fondu , slag cement , super ­ sulphate cement and similar hydraulic cements , whether or not coloured or in the form of clinker : 661.10 25.23-10 A Clinker 661.20  25.23-15 B C I Cements containing blast furnace slag and/or pozzolana, other than supersulphate cement Other : Portland cement : 661.20  25.23-20\\ a White Portland cement, whether or not coloured . 661.20  25.23-30ll b Other 661.20  25.23-70 II Aluminous cement (ciment fondu) 661.20  25.23-90 25.24 III Other Asbestos : 661.20 25.24-10|| A Crude, in rock form, including concentrates . . . 278.40  25.24-50 B Fibres, flakes or powder 278.40  25.24-90 25.26 C Other Mica , including splittings ; mica waste : 278.40 25.26-20 A Crude, or rifted into sheets or splittings 278.52  25.26-30 B Powder 278.52  25.26-50 25.27 C Natural steatite , including natural steatite not further worked than roughly split , roughly squared or squared by sawing ; talc : 278.52 25.27-10 A B Natural steatite , including natural steatite not further worked than roughly split , roughly squared or squared by sawing Natural steatite, crushed or powdered : 278.93  25.27-31 I I Talc in immediate packings of a net capacity of1 kg or less 278.93  25.27-39 II ll Other 278.93  22 . 12 . 80 Official Journal of the European Communities 123 25 .28 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.28-00 25.28 25.30 Natural cryolite and natural chiolite Crude natural borates and concentrates thereof (cal ­ cined or not), but not including borates separated from natural brine ; crude natural boric acid containing not more than 85% of H3 BO3 calculated on the dry weight : 278.53  25.30-10 A Crude natural sodium borates 278.94  25.30-90 25.31 A B Other Felspar , leucite , nepheline and nepheline syenite ; fluorspar : Fluorspar : 278.94 25.31-11 I Containing more than 97% by weight of calcium fluoride ( CaF2) 278.54  25.31-15 B II Containing 97% or less by weight of calcium fluoride (CaF2 ) Other : 278.54  25.31-91 I Felspar 278.54  25.31-99 25.32 II Other Mineral substances not elsewhere specified or included : 278.54 25.32-20 A B Natural micaceous iron oxides Other : 278.99  25.32-30 I Vermiculite, perlite and chlorite (unexpanded) . . 278.99  25.32-50I II Kieserite (natural magnesium sulphate) 278.99  25.32-60Il III Earth colours 278.99  25.32-90 /V Other 278.99  124 Official Journal of the European Communities 22 . 12 . 80 26.oi CHAPTER 26 METALLIC ORES , SLAG AND ASH Notes 1 . This Chapter does not cover : (a ) Slag and similar industrial waste prepared as macadam (heading No 25.17); (b ) Natural magnesium carbonate (magnesite), whether or not calcined (heading No 25.19); (c ) Basic slag of Chapter 31 ; (d) Slag wool , rock wool or similar mineral wools (heading No 68.07); (e) Goldsmiths ', silversmiths ' and jewellers ' sweepings , residues , lemels and other waste and scrap , of precious metal (heading No 71.11); or (f ) Copper , nickel or cobalt mattes produced by any process of smelting ( Section XV). 2 . For the purposes of heading No 26.01 , the term "metallic ores " means minerals of mineralogical species actually used in the metallurgical industry for the extraction of mercury, of the metals of heading No 28.50 or of the metals of Section XIV or XV, even if they are intended for non-metallurgical purposes . The heading does not, however, include minerals which have been submitted to processes not normal to the metallurgical industry . 3 . Heading No 26.03 is to be taken to apply only to ash and residues of a kind used in industry either for the extraction of metals or as a basis for the manufacture of chemical compounds of metals . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 26.01 Metallic ores and concentrates and roasted iron pyrites : \ A Iron ores and concentrates and roasted iron pyrites : \ II I I Roasted iron pyrites : I\ 26.01-12 a With a copper content of 0-5% or more by weight 281.40 26.01-14 II b a Other Other (ECSC): Iron ores and concentrates, non-agglomerated: 281.40 26.01-15\ 1 With an iron content of 42% or more by weight 281.50  26.01-18 2 Other 281.50  26.01-19 B b Iron ore agglomerates (sinters, pellets, briquet ­ tes, etc. ) Manganese ores and concentrates , including man ­ ganiferous iron ores and concentrates with a man ­ ganese content of 20% or more by weight (ECSC): 281.60  26.01-21 I With a manganese content, by weight, of 20% or more but less than 30% 287.70 26.01-29 C II Other Uranium ores and concentrates : 287.70  26.01-31 I Uranium ores and pitchblende , and concentrates thereof, with a uranium content of more than 5% by weight (EURATOM) 286.00I 26.01-39 II D Other Thorium ores and concentrates : 286.00  26.01-41 I Monazite ; urano-thorianite and other thorium ores and concentrates , with a thorium content of more than 20% by weight (EURATOM) . . . 286.00 26.01-49 II Other 286.00  22 . 12 . 80 Official Journal of the European Communities 125 26.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 26.01 \ (cont'd) l E Other ores and concentrates : l 26.01-50 / Lead 287.40  26.01-60 II Zinc 287.50  26.01-71 III Copper 287.11  26.01-73 /V Aluminium 287.31  26.01-75 V Tin 287.60  26.01-77\ VI Chromium 287.91  26.01-81 VII Tungsten (Wolfram) 287.92  I VIII Titanium : IlII 26.01-82 a Ilmenite 287.93  26.01-84 b Other 287.93  26.01-86 IX Niobium and tantalum 287.93  26.01-87 X Precious metals 289.01  26.01-91|| XI Antimony 287.99  26.01-93li XII Molybdenum 287.93  26.01-94Il XIII Zirconium 287.93  26.01-95 XIV Nickel 287.21  26.01-96II XV Vanadium 287.93  26.01-97 XVI Cobalt 287.99  26.01-99 XVII Other 287.99  26.02 Slag , dross , scalings and similar waste from the manu I IlI facture of iron or steel : \\ 26.02-10 A Blast-furnace dust (ECSC) 278.61  II B I Other : l\ 26.02-91 I Waste suitable for the recovery of iron or man I II\I ganese .... ; 278.61  26.02-93\ II Granulated dross (slag sand) 278.61  26.02-95 III Other 278.61  \ 26.03 Ash and residues (other than from the manufacture Il of iron or steel), containing metals or metallic com pounds : l A Containing mainly zinc : 26.03-11 I Mattes 288.10  26.03-16 11 Other 288.10  26.03-30 B Containing mainly lead 288.10  26.03-41 C Containing mainly copper 288.10  26.03-45 D Containing mainly aluminium 288.10  26.03-51 E Containing mainly nickel 288.10 '  26.03-57 F Containing mainly niobium and tantalum 288.10  26.03-61 G Containing mainly tungsten , . 288.10  26.03-65 H Containing mainly vanadium 288.10  26.03-71 IJ Containing mainly tin 288.10  26.03-73 K Containing mainly molybdenum 288.10  126 Official Journal of the European Communities 22 . 12 . 80 26 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 26.03 I \ I (cont'd) \ ||l * 26.03-75 L Containing mainly titanium 288.10  * 26.03-77 M Containing mainly antimony 288.10  * 26.03-81 N Containing mainly cobalt 288.10  * 26.03-83 O Containing mainly zirconium 288.10  * 26.03-99 P Other ...... ............... 288.10  26.04-00 26.04 Other slag and ash , including kelp 278.62  22 . 12 . 80 Official Journal of the European Communities 127 CHAPTER 27 MINERAL FUELS , MINERAL OILS AND PRODUCTS OF THEIR DISTILLATION ; BITUMINOUS SUBSTANCES ; MINERAL WAXES Notes 1 . This Chapter does not cover : (a ) Separate chemically defined organic compounds , other than chemically pure methane and propane which are to be classified in heading No 27.11 ; (b ) Medicaments falling within heading No 30.03 ; or ( c) Mixed unsaturated hydrocarbons falling within heading No 33.01 , 33.04 or 38.07. 2 . Heading No 27.07 is to be taken to include products similar to those obtained by the distillation of high temperature coal tar but which are obtained by the distillation of low temperature coal tar or other mineral tars , by processing petroleum or by any other process , provided that the weight of the aromatic constituents exceeds that of the non ­ aromatic constituents . 3 . References in heading No 27.10 to petroleum oils and oils obtained from bituminous minerals are to be taken to include not only petroleum oils and oils obtained from bituminous minerals but also similar oils , as well as those consisting of mixed unsaturated hydrocarbons , obtained by any process , provided that the weight of the non ­ aromatic constituents exceeds that of the aromatic constituents . 4 . Heading No 27.13 is to be taken to include not only paraffin wax and the other products specified therein , but also similar products obtained by synthesis or by other processes . Additional Notes (a) 1 . For the purposes of heading No 27.10 : A. " Light oils " (subheading 27.10 A ) means oils and preparations of which 90% or more by volume (including losses) distils at 210 °C (ASTM D 86 method); B. " Special spirits" (subheading 27.10 A 111 a )) means light oils as defined in paragraph A above, not containing any anti-knock preparations, and with a difference of not more than 60 °C between the temperatures at which 5% and 90% (including losses ) distil by volume ; C. " White spirit" (subheading 27.10 A III a ) 1 ) means special spirits as defined in paragraph B above with a flash point higher than 21 °C by the Abel-Pensky method (b ); D. "Medium oils " (subheading 27.10 B ) means oils and preparations of which less than 90% by volume (including losses ) distils at 210 °C and 65% or more by volume (including losses ) distils at 250 °C (ASTM D 86 method); E. "Heavy oils " (subheading 27.10 C ) means oils and preparations of which less than 65% by volume (including losses ) distils at 250 °C by the ASTM D 86 method or of which the distillation percentage at 250 °C cannot be determined by that method; F. "Gas oils " (subheading 27.10 CI) means heavy oils as defined in paragraph E above of which 85% or more by volume (including losses ) distils at 350 °C (ASTM D 86 method); (a ) Unless otherwise stated, the term "ASTM method" means the methods laid down by the American Society for Testing and Materials in the 1976 edition of standard definitions and specifications for petroleum and lubricating products . (b ) The term "Abel-Pensky method" means method DIN (Deutsche Industrienormen) 51755-MÃ ¤rz 1974 published by the DNA (Deutsche NormenausschuÃ ), Berlin 15 . 128 Official Journal of the European Communities 22 . 12 . 80 G. " Fuel oils" (subheading 27.10 C II ) means heavy oils as defined in paragraph E above (other than gas oils as defined in paragraph F above) which, for a corresponding diluted colour C, have a viscosity V :  not exceeding that shown in line I of the following table when the sulphated ashes content is less than 1% by the ASTM D 874 method and the saponification index is less than 4 by the ASTM D 939-54 method ;  exceeding that shown in line 11 when the pour point is not less than 10 °C by the ASTM D 97 method ;  exceeding that shown in line 1 but not exceeding that shown in line II when 25 % or more by volume distils at 300 °C by the ASTM D 86 method or, if less than 25% by volume distils at 300 °C, when the pour point is higher than 10 °C below zero by the ASTM D 97 method. These provisions apply only to oils having a diluted colour C of less than 2 . Diluted colour C/Viscosity V concordance table Colour C 0 0-5 1 1-5 2 2-5 3 3-5 4 4-5 5 5-5 6 6-5 7 7-5 and above Viscosity V I 4 4 4 5-4 9 15-1 25-3 42-4 71-1 119 200 335 562 943 1 580 2 650 II 7 7 7 7 9 15-1 25-3 42-4 71-1 119 200 335 562 943 1 580 2 650 The term "viscosity V " means the kinematic viscosity at 50 C expressed in 10 6 m2s 1 by the ASTM D 445 method. The term "diluted colour C" means the colour of a product, as determined by the ASTM D 1500 method, after one part of such product has been mixed with 99 parts by volume of carbon tetrachloride . The colour must be deter ­ mined immediately after dilution . This subheading covers only fuel oils of natural colour. Subheading 27.10 C II does not cover heavy oils defined in paragraph E above for which it is not possible to deter ­ mine : the distillation percentage at 250 °C by the ASTM D 86 method (zero shall be deemed to be a percentage ) ; the kinematic viscosity at 50 °C by the ASTMD 445 method ; or the diluted colour C by the ASTMD 1500 method. Such products . fall within subheading 27.10 C III. 2 . For the purposes of heading No 27.11 , the expressions " commercial propane" and "commercial butane" (subheading 27.11 B I ) shall be taken to apply to products with a relative vapour pressure in the liquid state and at 37'8 °C of not more than 24-5 bar by the ASTM D 1267 method. 3 . For the purposes of heading No 27.12, the expression " crude petroleum jelly" (subheading 27.12 A ) shall be taken to apply to petroleum jelly of a natural colour higher than 4-5 by the ASTM D 1500 method. 4 . For the purposes of subheading 27.13 B I, the term " crude" shall be taken to apply to products : (a) with an oil content of 3-5 or higher by the ASTM D 721 method, if their viscosity at 100 °C is lower than 9 X 10~6 m2s-1 by the ASTM D 445 method; or (b ) of a natural colour higher than 3 by the ASTM D 1500 method, if their viscosity at 100 °C is 9 X 10~6 m2s-1 or higher by the ASTM D 445 method. 5 . For the purposes of headings Nos 27.10, 27.11 and 27.12 and subheading 27.13 B, the term "specific process" shall be taken to apply to the following operations : (a ) vacuum distillation ; (b ) re-distillation by a very thorough fractionation process ; (c ) cracking ; (d) reforming; 22 . 12 . 80 Official Journal of the European Communities 129 (e ) extraction by means of selective solvents ; (f ) the process comprising all the following operations : processing with concentrated sulphuric acid, oleum or sulphuric anhydride ; neutralisation with alkaline agents ; decolourisation and purification with naturally active earth, acti ­ vated earth, activated charcoal or bauxite ; (g) polymerisation ; (h ) alkylation ; (ij) isomerisation ; (k ) (in respect of products of subheading 27.10 C only ) desulphurisation with hydrogen resulting in a reduction of at least 85% of the sulphur content of the products processed (ASTM D 1266 59 T method); (I) (in respect of products of heading No 27.10 only ) deparaffining by a process other than filtering ; (m)-(in respect of products of subheading 27.10 C only ) treatment with hydrogen at a pressure of more than 20 bar and a temperature of more than 250 °C with the use of a catalyst, other than to effect desulphurisation, when the hydrogen constitutes an active element in a chemical reaction . The further treatment with hydrogen of , lubricating oils of subheading 27.10 C HI (e.g. hydrofinishing or decolourisation) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process ; (n ) (in respect of products of subheading 27.10 C 11 only ) atmospheric distillation, on condition that less than 30% of these products distils, by volume, including losses, at 300 °C by the ASTM D 86 method. If 30% or more by volume, including losses, of such product distils at 300 °C by the ASTM D 86 method, the quantities of products which may be obtained during the atmospheric distillation and which fall within subheadings 27.10 A and 27.10 B shall be dutiable at the same rates as those provided for under subheading 27.10 C II c) according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to products so obtained which, within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or chemical transformation by a process not being a specific process ; (o ) (in respect of products of subheading 27.10 C III only ) treatment by means of a high-frequency electrical brush - discharge . Should any preparatory treatment prior to the above-mentioned treatments be necessary by reason of technical require ­ ments, the customs exemption shall apply only to the quantities of the products intended for and actually subjected to such above-mentioned treatments ; any waste products arising during preparatory treatment shall also, be exempt from customs duty . 6. The quantities of products which may be obtained during chemical transformation, or during preparatory treatment which may be necessary by reason of technical requirements, and which fall within headings or subheadings 27.07 B I, 27.10, 27.11 , 27.12, 27.13 B, 27.14 C, 29.01 A I, 29.01 B II a ) and 29.01 D I a ) shall be dutiable at the same rates as those provided for in respect of products "for other purposes", according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to such products falling within headings or subheadings 27.10, 27.11 , 27.12 and 27.13 B which, within a period of six months and subject to such other condi ­ tions as may be determined by the competent authorities, are to undergo a specific process or further chemical transfor ­ mation . 7. Subheading 27.10 C 111 c ) covers only oils to be mixed with other oils, with the products of headingNo 38.14 or with thickeners in order to produce oils, greases or lubricating preparations by enterprises which, because of the plant with which they are equipped, cannot claim exemption from customs duty under the terms of Additional Note 5 above relating to heading No 27.10, and which process such oils for resale in plants equipped with all the following :  at least two storage tanks for the basic oils in bulk ;  at least one mixing tank, with power-driven mixing equipment, with or without heating equipment, and with provi ­ sion for the incorporation of additives ; and  packaging equipment. These last three requirements concerning plant equipment are also applicable when the mixing is carried out in rented plants or by a subcontractor. 130 Official Journal of the European Communities 22 . 12 . 80 27.oi NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 27.01 Coal ; briquettes , ovoids and similar solid fuels manu ­ factured from coal : A Coal (ECSC): l 27.01-11 I Anthracite 322.10  27.01-14 II Dry steam coal 322.20  27.01-16 III Coking coal 322.20  27.01-18 IV Other 322.20  27.01-90 B 27.02 Other (ECSC) Lignite , whether pr not agglomerated : 323.11 27.02-10 A Lignite ( ECSC) 322.30  27.02-30 B 27.03 Agglomerated lignite (ECSC) Peat (including peat litter), whether or not agglome ­ rated : 323.12 27.03-10 A Peat .......... ..... 322.40  27.03-30 B 27.04 A Agglomerated peat Coke and semi-coke of coal , of lignite or of peat , whether or not agglomerated ; retort carbon : Coke and semi-coke of coal : 323.13 27.04-11 I For the manufacture of electrodes 323.21  27.04-19 II Other (ECSC) .' 323.21  27.04-30 B Coke and semi-coke of lignite ( ECSC) 323.22  27.04-80 C Other....... . ........ 323.22  27.05-00 27.05 bis Coal gas , water gas , producer gas and similar gases 341.50 thousand m8 27.06-00 27.06 27.07 A Tar distilled from coal , from lignite or from peat, and other mineral tars , including partially distilled tars and blends of pitch with creosote oils or with other coal tar distillation products Oils and other products of the distillation of high tem ­ perature coal tar ; similar products as defined in Note 2 to this Chapter : Crude oils : 335.21  27.07-11 I Crude light oils of which 90% or more by volume distils at temperatures of up to 200 °C 335.25  27.07-19 II B I Other Benzole, toluole , xylole, solvent naphtha (heavy ben ­ zole); similar products as defined in Note 2 to this Chapter, of which 65% or more by volume distils at temperatures of up to 250 °C (including mixtures of petroleum spirit and benzole) ; sulphuretted toppings : For use as power or heating fuels : 335.25 27.07-21 a Benzole 335.22  22 . 12 . 80 Official Journal of the European Communities 131 27 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I 27.07 B I \\ \ (cont'd) II 27.07-25I b Xylole 335.24  27.07-29 C Other 335.25  \ II For other purposes : 27.07-31 a Benzole 335.22  27.07-33 b Toluole 335.23  27.07-35 c Xylole 335.24  27.07-37I d Solvent naphtha 335.25  27.07-39 e Other 335.25  27.07-40 C Basic products 335.25  D || Phenols : lIl 27.07-53 I Cresols 335.25  27.07-55 II Xylenols 335.25  27.07-59 III Other, including mixtures of phenols 335.25  27.07-60 E Naphthalene 335.25  27.07-70 F I Anthracene 335.25  Il G Other : I\ 27.07-91 I I For the manufacture of the products of headingl\ ||I No 28.03 335.25  Il II Other : l\ 27.07-95 a Creosote oils 335.25  27.07-98 b Other 335.25  27.08 Pitch and pitch coke , obtained from coal tar or fromI\ II other mineral tars : l\ 27.08-10l A Pitch....... ..... ..... 335.31  27.08-30 B Pitch coke 335.32  27.09-00 27.09 Petroleum oils and oils obtained from bituminous Il minerals , crude 333.00  Il 27.10 Petroleum oils and oils obtained from bituminous mi nerals , other than crude ; preparations not elsewhere \\ specified or included , containing not less than 70% by II weight of petroleum oils or of oils obtained from bitu minous minerals , these oils being the basic constituents of the preparations : II A Light oils : 27.10-11 I For undergoing a specific process 334.19  27.10-13 II For undergoing chemical transformation by a Il process other than those specified in respect of subheading 27.10 A I 334.19\ 132 Official Journal of the European Communities 22 . 12. 80 27 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 27.10 A (cont'd) li III For other purposes : a II Special spirits : || 27.10-15 1 White spirit 334.19  27.10-17 2 b Other Other : 334.19  27.10-21|| 1 Motor spirit, including aviation spirit .... 334.11  27.10-25|| 2 Spirit type jet fuel 334.12  27.10-29 B 3 Other light oils Medium oils : 334.19 27.10-31 I For undergoing a specific process 334.29  27.10-33 II III a For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 B I For other purposes : Kerosene : 334.29  27.10-34 1 Jet fuel 334.21  27.10-38|| 2 Other 334.21  27.10-39 C I b Other : Heavy oils : Gas oils : 334.29 27.10-51 a For undergoing a specific process 334.30  27.10-53 b For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 Cla 334.30 27.10-59 c II For other purposes Fuel oils : 334.30 27.10-61 a For undergoing a specific process 334.40  27.10-63 b For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 C II a 334.40 _ 27.10-69 c III For other purposes Lubricating oils ; other oils : 334.40 27.10-71 a For undergoing a specific process 334.51  27.10-73 b l For undergoing chemical transformation by aprocess other than those specified in respect ofsubheading 27.10 C III a 334.51 27.10-75 c To be mixed in accordance with the terms of Additional Note 7 to this Chapter 334.51  27.10-79 d For other purposes 334.51  22 . 12 . 80 Official Journal of the European Communities 133 27.11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 27.11 Petroleum gases and other gaseous hydrocarbons : Il A Propane of a purity not less than 99% : II 27.11-03 I For use as power or heating fuel 341.31  27.11-05 II B I For other purposes Other : Commercial propane and commercial butane : 341.31 27.11-11 a For undergoing a specific process 341.31  27.11-13 b For undergoing chemical transformation by a process other than those specified in respect of subheading 27.11 Bla 341.31 27.11-19 c II For other purposes Other : 341.31 27.11-91 a In gaseous form 341.40  27.11-99 b 27.12 A Other Petroleum jelly : Crude : 341.39 27.12-11 I For undergoing a specific process 335.11  27.12-13 II For undergoing chemical transformation by a process other than those specified in respect of subheading 27.12 A I 335.11 _ 27.12-19 III I For other purposes 335.11  27.12-90 B 27.13 A Other Paraffin wax , micro-crystalline wax , slack wax, ozokerite , lignite wax , peat wax and other mineral waxes , whether or not coloured : Ozokerite, lignite wax or peat wax (natural products) : 335.11 27.13-11 I Crude 335.12  27.13-19 II B I Other Other : Crude : 335.12 27.13-81 a For undergoing a specific process 335.12  27.13-83 b For undergoing chemical transformation by a process other than those specified in respect of subheading 27.13 Bla 335.12  27.13-89 c For other purposes 335.12  27.13-90 II Other 335.12  134 Official Journal of the European Communities 22 . 12 . 80 27.14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 27.14 Petroleum bitumen , petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals : 27.14-10 A Petroleum bitumen 335.41  27.14-30 B C Petroleum coke Other : 335.42  27.14-91 I For the manufacture of the products of heading No 28.03 335.41 27.14-99 II Other 335.41  27.15-00 27.15 Bitumen and asphalt , natural ; bituminous shale , asphal ­ tic rock and tar sands 278.96  27.16-00 27.16 Bituminous mixtures based on natural asphalt , on na ­ tural bitumen , on petroleum bitumen , on mineral tar or on mineral tar pitch (for example , bituminous mastics , cut-backs) 335.43 27.17-00 27.17 Electric current 351.00 thousand kWh 27.98-00 Goods of Chapter 27 declared as ships ' stores 334.00  22 . 12 . 80 Official Journal of the European Communities 135 SECTION VI PRODUCTS OF THE CHEMICAL AND ALLIED INDUSTRIES Notes 1 . (a) Goods (other than radio-active ores) answering to a description in heading No 28.50 or 28.51 are to be classified in those headings and in no other heading of the Tariff . (b ) Subject to paragraph ( a) above, goods answering to a description in heading No 28.49 or 28.52 are to be classified in those headings and in no other heading of this Section . 2 . Subject to Note 1 above, goods classifiable within heading No 30.03 , 30.04, 30.05, 32.09, 33.06, 35.06, 37.08 or 38.11 by reason of being put up in measured doses or for sale by retail are to be classified in those headings and in no other heading of the Tariff . 3 . Goods put up in sets consisting of two or more separate constituents, some or all of which fall within the present Section and are intended to be mixed together to obtain a product of Section VI or VII, are to be classified in the heading appropriate to that product, provided that the constituents are : ( i ) having regard to the manner in which they are put up , clearly identifiable as being intended to be used together without first being repacked ; (ii ) imported together ; and (iii ) identifiable , whether by their nature or by the relative proportions in which they are present, as being comple ­ mentary one to another . CHAPTER 28 INORGANIC CHEMICALS ; ORGANIC AND INORGANIC COMPOUNDS OF PRECIOUS METALS , OF RARE EARTH METALS , OF RADIO-ACTIVE ELEMENTS AND OF ISOTOPES Notes 1 . Except where their context or these Notes otherwise require , the headings of this Chapter are to be taken to apply only to : (a ) Separate chemical elements and separate chemically defined compounds, whether or not containing impurities ; (b ) Products mentioned in (a ) above dissolved in water ; (c) Products mentioned in ( a) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for some types of use rather than for general use ; (d) The products mentioned in (a ), (b ) or (c) above with an added stabiliser necessary for their preservation or transport ; (e) The products mentioned in (a), (b), (c ) or (d) above with an added anti-dusting agent or a colouring substance added to facilitate their identification or for safety reasons, provided that the additions do not render the product particularly suitable for some types of use rather than for general use . 2 . In addition to dithionites stabilised with organic substances and to sulphoxylates (heading No 28.36), carbonates and percarbonates of inorganic bases (heading No 28.42), cyanides and complex cyanides of inorganic bases (heading No 28.43), fulminates , cyanates and thiocyanates , of inorganic bases (heading No 28.44), organic products included in headings Nos 28.49 to 28.52 and metal and non-metal carbides (heading No 28.56), only the following compounds of carbon are also to be classified in the present Chapter : (a ) Oxides of carbon ; hydrocyanic , fulminic , isocyanic , thiocyanic and other simple or complex cyanogen acids (heading No 28.13) ; 136 Official Journal of the European Communities 22 . 12 . 80 (b ) Oxyhalides of carbon (heading No 28.14) ; (c ) Carbon disulphide (heading No 28.15); (d) Thiocarbonates , selenocarbonates , tellurocarbonates , selenocyanates , tellurocyanates , tetrathiocyanatodiam ­ minochromates (reineckates ) and other complex cyanates , of inorganic bases (heading No 28.48); (e) Solid hydrogen peroxide (heading No 28.54), carbon oxysulphide , thiocarbonyl halides , cyanogen , cyanogen halides and cyanamide and its metallic derivatives (heading No 28.58) other than calcium cyanamide containing not more than 25% by weight of nitrogen, calculated on the dry anhydrous product ( Chapter 31 ). 3 . Subject to the provisions of Note 1 to Section VI, this Chapter does not cover : (a ) Sodium chloride and magnesium oxide, whether or not chemically pure, and other products falling within Section V ; (b ) Organo-inorganic compounds other than those mentioned in Note 2 above ; (c ) Products mentioned in Note 1 , 2 , 3 or 4 of Chapter 31 ; (d) Inorganic products of a kind used as luminophores , falling within heading No 32.07 ; (e ) Artificial graphite (heading No 38.01 ) ; products put up as charges for fire-extinguishers or put up in fire ­ extinguishing grenades, of heading No 38.17 ; ink removers put up in packings for sale by retail , of heading No 38.19 ; cultured crystals (other than optical elements ) weighing not less than 2- 5 g each, of the halides of the alkali or of the alkaline-earth metals , of heading No 38.19 ; (f) Precious or semi-precious stones (natural , synthetic or reconstructed) or dust or powder of such stones (headings Nos 71.02 to 71.04), and precious metals and precious metal alloys , falling within Chapter 71 ; (g) The metals , whether or not chemically pure , and metal alloys , falling within any heading of Section XV ; or (h) Optical elements , for example , of the halides of the alkali or of the alkaline-earth metals (heading No 90.01 ). 4 . Chemically defined complex acids consisting of a non-metal acid falling within sub-Chapter II and a metallic acid falling within sub-Chapter IV are to be classified in heading No 28.13 . 5 . Headings Nos 28.29 to 28.48 inclusive are to be taken to apply only to metallic or ammonium salts or peroxysalts . Except where the context otherwise requires , double or complex salts are to be classified in heading No 28.48 . 6 . Heading No 28.50 is to be taken to apply only to : ( a ) The following fissile chemical elements and isotopes : natural uranium and uranium isotopes 233 and 235, plutonium and plutonium isotopes ; ( b ) The following radio-active chemical elements : technetium , promethium , polonium , astatine , radon , francium , radium , actinium , protactinium , neptunium , americium and other elements of higher atomic number ; (c) All other radio-active isotopes , natural or artificial , including those of the precious metals and of the base metals of Sections XIV and XV ; (d) Compounds , inorganic or organic , of these elements or isotopes , whether or not chemically defined and whether or not mixed together ; (e ) Alloys (other than ferro-uranium), dispersions and cermets , containing any of these elements or isotopes or their inorganic or organic compounds ; (f ) Nuclear reactor cartridges , spent or irradiated . The term "isotopes " mentioned above and in headings Nos 28.50 and 28.51 includes "enriched isotopes", but does not include chemical elements which occur in nature as pure isotopes nor uranium depleted in U 235 . 7 . Heading No 28.55 is to be taken to include ferro-phosphorus containing 15% or more by weight of phosphorus and phosphor copper containing more than 8% by weight of phosphorus . 22 . 12. 80 Official Journal of the European Communities 137 28.oi Chemical elements (for example, silicon and selenium) doped for use in electronics are to be classified in the present Chapter , provided that they are in forms unworked as drawn , or in the form of cylinders or rods . When cut in the form of discs , wafers or similar forms , they fall in heading No 38.19 . Additional Note Unless provided otherwise, the salts specified in subheadings include acid salts and basic salts . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I. CHEMICAL ELEMENTS 28.01 Halogens (fluorine , chlorine , bromine and iodine): 28.01-10 A || Fluorine 522.14  28.01-30 B li Chlorine 522.13  28.01-50 C || Bromine 522.14  28.01-70 D Iodine 522.14  28.02-00 28.02 Sulphur , sublimed or precipitated ; colloidal sulphur 522.15  II 28.03 Carbon ( including carbon black): I 28.03-10 A Methane black 522.18  28.03-20|| B Acetylene black 522.18  28.03-30II C Anthracene black 522.18  28.03-80 D Other 522.18  II 28.04 Hydrogen , rare gases and other non-metals : \ 28.04-10 A Hydrogen 522.11 m3 28.04-30 B Rare gases 522.11 m3 C I Other non-metals : \ 28.04-40 I Oxygen 522.11 m3 28.04-50 II Selenium 522.12  28.0.4-60 HI Tellurium and arsenic 522.12  28.04-70 IV Phosphorus 522.12  V Other : l 28.04-91\ a Nitrogen 522.11 m3 28.04-93 b Silicon containing not less than 99-99 % of silicon 522.12  28.04-95l c Other silicon 522.12  28.04-97l d Boron 522.12  II 28.05 Alkali and alkaline-earth metals ; rare earth metals , \ Il \ yttrium and scandium and intermixtures or inter II \ alloys thereof ; mercury : \ A Alkali metals : 28.05-11 I Sodium ................... 522.17  138 Official Journal of the European Communities 22 . 12 . 80 28 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.05 A (cont'd) 28.05-13 II l Potassium 522.17  28.05-15 III I Lithium 522.17  28.05-17 IV I Caesium and rubidium 522.17  28.05-30 B C Alkaline-earth metals Rare earth metals , yttrium and scandium and inter ­ mixtures or interalloys thereof : 522.17 28.05-40 I I Intermixtures or interalloys 522.17  28.05-50 II D Other Mercury : 522.17  28.05-71 I In flasks of a net capacity of 34-5 kg ( standard weight), of a fob value , per flask, not exceeding 224 EUA 522.16 28.05-79 II 28.06 Other II . INORGANIC ACIDS AND OXYGEN COMPOUNDS OF NON-METALS Hydrochloric acid and chlorosulphuric acid : 522.16 28.06-10 A Hydrochloric acid (hydrogen chloride) ....... 522.21  28.06-90 28.08 B Chlorosulphuric acid Sulphuric acid ; oleum : 522.21 28.08-11 A Sulphuric acid 522.22  28.08-30 B Oleum 522.22  28.09-00 28.09 I Nitric acid ; sulphonitric acids 522.23  28.10-00 28.10 Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-) 522.24 kg P2 05 28.12-00 28.12 28.13 Boric oxide and boric acid Other inorganic acids and oxygen compounds of non ­ metals (excluding water): 522.25 28.13-10 A I Hydrogen fluoride (hydrofluoric acid) 522.29  28.13-15 B I Sulphur dioxide 522.29  28.13-20 C I Sulphur trioxide (sulphuric anhydride) 522.29  28.13-30 D II Nitrogen oxides 522.29  22 . 12. 80 Official Journal of the European Communities 139 28 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I 28.13(cont'd) 28.13-33 E I Diarsenic trioxide 522.29  28.13-35 F I Diarsenic pentaoxide and acids of arsenic .... 522.29  28.13-40 G I Carbon dioxide 522.29  28.13-50 H I Silicon dioxide 522.29  28.13-93 28.13-98 IJ 28.14 A I II Other : Sulphur compounds Other III . HALOGEN AND SULPHUR COMPOUNDS OF NON-METALS Halides , oxyhalides and other halogen compounds of non-metals : Chlorides and oxychlorides of non-metals : 522.29 522.29  28.14-20 I II Sulphur chlorides Other : 522.31  28.14-41 28.14-48 a b Phosphorus chlorides and phosphorus oxy ­ chlorides Other 522.31 522.31  28.14-90 B 28.15 Other halogen compounds of non-metals .... Sulphides of non-metals ; phosphorus trisulphide : 522.31 28.15-10 A Phosphorus sulphides ; phosphorus trisulphide . . 522.32  28.15-30 B I Carbon disulphide 522.32  28.15-90 C 28.16 Other IV. INORGANIC BASES AND METALLIC OXIDES, HYDROXIDES AND PEROXIDES Ammonia , anhydrous or in aqueous solution : 522.32 28.16-10 28.16-30 28.17 A B Anhydrous In aqueous solution Sodium hydroxide (caustic soda); potassium hydrox ­ ide (caustic potash); peroxides of sodium or potas ­ sium : 522.51 522.51  28.17-11 28.17-15 A I II Sodium hydroxide (caustic soda): Solid In aqueous solution 522.52 522.53 kg NaOH 28.17-31 28.17-35 B I II Potassium hydroxide (caustic potash): Solid In aqueous solution 522.54 522.54 kg KOH 28.17-50 C Sodium peroxide and potassium peroxide .... 522.54  140 Official Journal ot the European Communities 22 . 12 . 80 28.18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.18 Hydroxide and peroxide of magnesium ; oxides , hydro ­ xides and peroxides , of strontium or barium : I 28.18-01 A l Magnesium hydroxide and magnesium peroxide . . 522.55  28.18-10 B I Strontium oxide , strontium hydroxide and strontiumperoxide 522.55  28.18-30 C I Barium oxide , barium hydroxide and barium peroxide 522.55  28.19-00 28.19 28.20 A Zinc oxide and zinc peroxide Aluminium oxide and hydroxide ; artificial corun ­ dum : Aluminium oxide and aluminium hydroxide : 522.41 28.20-11|| I Aluminium oxide 287.32  28.20-15|| II Aluminium hydroxide 522.56  28.20-30 B 28.21 Artificial corundum Chromium oxides and hydroxides : 522.57 28.21-10\ A Chromium trioxide 522.42  28.21-30 28.22 B Other Manganese oxides : 522.42 28.22-10 A Manganese dioxide 522.43  28.22-90 B I Other 522.43  28.23-00 28.23 Iron oxides and . hydroxides ; earth colours containing 70% or more by weight of combined iron evaluated as Fe2 O3 522.44  28.24-00 28.24 I Cobalt oxides and hydroxides ; commercial cobalt oxides 522.45  28.25-00 28.25 28.27 Titanium oxides Lead oxides ; red lead and orange lead : 522.46  28.27-20\ A Red lead and orange lead (trilead tetraoxide) .... 522.47  28.27-80 28.28 B Other Hydrazine and hydroxylamine and their inorganic salts ; other inorganic bases and metallic oxides , hydro ­ xides and peroxides : 522.47 28.28-05 A \ Hydrazine and hydroxylamine and their inorganic 522.59  28.28-10 B C Lithium oxide and lithium hydroxide Calcium oxide , calcium hydroxide and calcium peroxide : 522.59 28.28-21 I Calcium oxide and calcium hydroxide 522.59  28.28-25 II \ Calcium peroxide 522.59  22 . 12. 80 Official Journal of the European Communities 141 28.28 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 28.28 I\ || (cont'd) ||II 28.28-30 D Beryllium oxide and beryllium hydroxide 522.59  28.28-35 E I Tin oxides 522.59  28.28-40 F I Nickel oxides and nickel hydroxides 522.59  28.28-50 G I Molybdenum oxides and molybdenum hydroxides . 522.59  28.28-60 H Tungsten oxides and tungsten hydroxides 522.59  li IJ II Vanadium oxides and vanadium hydroxides : l\ 28.28-71 I || Divanadium pentaoxide (vanadic pentoxide) . . 522.59  28.28-79 II Other 522.59  Il K || Zirconium oxide and germanium oxides : l\ 28.28-80 Il / Zirconium oxide 522.59  28.28-82 11 Germanium oxides 522.59  L \ Copper oxides and copper hydroxides : ll 28.28-83 I \ Copper oxides 522.59  28.28-85 II Copper hydroxides 522.59  28.28-87 M \ Mercury oxides 522.59  II N Il Other : l\ 28.28-91 II 1 Antimony oxides 522.59  28.28-99 II Other 522.59 II V. METALLIC SALTS AND PEROXYSALTS, I\ liII|| OF INORGANIC ACIDS lII II 28.29 Fluorides ; fluorosilicates , fluoroborates and other com IlIlII plex fluorine salts : Il Il A I Fluorides : l 28.29-20 I Of ammonium ; of sodium 523.11  li II || Other : 28.29-41 Il a Of aluminium ............. 523.11  28.29-48 II b Other 523.11  II B Il Fluorosilicates , fluoroborates and other complex\II IlIl fluorine salts : Il 28.29-50 I II Disodium hexafluorosilicate and dipotassium hexa II IlIfluorosilicate ................. 523.11  28.29-60 II Il Dipotassium hexafluorozirconate 523.11  28.29-70 in I Trisodium hexafluoroaluminate 523.11  28.29-80 IV Other .................... 523.11  28.30 Chlorides , oxychlorides, and hydroxychlorides ; bromides\ Il and oxybromides ; iodides and oxyiodides : II A I Chlorides : l II I I Of ammonium ; of aluminium : \ 28.30-12 II a or. .. ............. 523.12  28.30-16 Il b Of aluminium ............. 523.12  28.30-20 II Of barium .............. 523.12  142 Official Journal of the European Communities 22 . 12 . 80 28 . 30 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 28.30 A I \ (cont'd) \ III Of calcium ; of magnesium : IIl 28.30-31\ a Of calcium 523.12  28.30-35 b Of magnesium 523.12  28.30-40 IV Of iron 523.12  \ V Il Of cobalt ; of nickel : 28.30-51 a Of cobalt 523.12  28.30-55 b Of nickel 523.12  28.30-60 VI Of tin 523.12  \ VII Other : 28.30-71 a Of zinc 523.12  28.30-79 b Other 523.12  \ B Oxychlorides and hydroxychlorides : l 28.30-80 I Of copper ; of lead 523.12  28.30-90 II Other 523.12  C Other : || II I Bromides and oxybromides : \ 28.30-93 a Sodium bromide ; potassium bromide 523.12  28.30-95|| b Other 523.12  28.30-98 II Iodides and oxyiodides 523.12  28.31 I Hypochlorites ; commercial calcium hypochlorite ; li\ IlI chlorites ; hypobromites : Il\ 28.31-31 A l Sodium hypochlorite and potassium hypochlorite . 523.13  28.31-40 B l Chlorites 523.13  || C l Other : I\ 28.31-61 1 Commercial calcium hypochlorite 523.13  28.31-99 II Other 523.13  li 28.32 \ Chlorates and perchlorates ; bromates and perbromates ; l \I iodates and periodates : Il A l Chlorates : \ II 1 l Of ammonium ; of sodium ; of potassium : I\ 28.32-14 a Of sodium 523.14  28.32-18 b Of ammonium ; of potassium 523.14  28.32-20 II Of barium 523.14  28.32-30 III Other 523.14  B Perchlorates : I 28.32-40 I Of ammonium 523.14  28.32-50 II Of sodium 523.14  28.32-60 III Of potassium 523.14  28.32-70 IV Other 523.14  28.32-90 C Other ...... .. . ..... 523.14  22 . 12 . 80 Official Journal of the European Communities 143 28 . 35 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit l 28.35 Sulphides ; polysulphides : I \ A II Sulphides : II\\ 28.35-10 I Of potassium ; of barium ; of tin ; of mercury . . . . 523.15  28.35-20 II Of calcium ; of antimony ; of iron 523.15  l III l Other : 28.35-41|| a Of sodium 523.15  28.35-43\ b Of zinc 523.15  28.35-45 c Of cadmium 523.15  28.35-47 d Other 523.15  || B II Polysulphides : II 2835-51 I Il Of potassium ; of calcium ; of barium ; of iron ; of IlIl \\ Iltill........ ..... .... 523.15  28.35-59 II I Other 523.15  28.36-00 28.36 I Dithionites , including those stabilised with organicI I substances ; sulphoxylates 523.16  \ 28.37 I Sulphites and thiosulphates : I II|| A Sulphites : l 28.37-11 II I Sodium hydrogensulphite 523.17  28.37-19I II Other 523.17  28.37-30 B Thiosulphates 523.17  28.38 I Sulphates (including alums) and persulphates : I\ || A I Sulphates (excluding alums): I\ 28.38-10 I I Of sodium ; of cadmium 523.18  II l Of potassium ; of copper : l\ 28.38-25I a Of potassium 523.19  28.38-27 b Of copper 523.19  Il III Of barium ; of zinc : l\ 28.38-41I a Of barium 523.19  28.38-43l b Of zinc 523.19  IV Of magnesium ; of aluminium ; of chromium : l\ 28.38-45 a Of magnesium 523.19  28.38-47 b Of aluminium 523.19  28.38-49 c Of chromium 523.19  28.38-50 V Of cobalt ; of titanium 523.19  VI Of iron ; of nickel : 28.38-61 a Of iron 523.19  28.38-65 b Of nickel 523.19  28.38-71 VII Of mercury ; of lead 523.19  28.38-75 VIII Other 523.19  144 Official Journal of the European Communities 22 . : 12 . 80 28 . 38 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 28.38 I \ (cont'd) II || B l Alums : ||\ 28.38-81 I Aluminium ammonium bis(sulphate) 523.19  28.38-82 II Aluminium potassium bis(sulphate) 523.19  28.38-83 III Chromium potassium bis(sulphate) 523.19  28.38-89 IV Other 523.19  28.38-90 C I Peroxosulphates (persulphates) 523.19  \ 28.39 I Nitrites and nitrates : \ 28.39-10 A II Nitrites 523.21\ II B II Nitrates : I 28.39-29 I II Of sodium 523.21  28.39-30 II II Of potassium 523.21  Il III Il Of barium ; of beryllium ; of cadmium ; of cobalt ;|| Il\II of nickel : I\ 28.39-51 a Of barium 523.21  28.39-59I b Of beryllium ; of cadmium ; of cobalt ; of nickel 523.21  28.39-60 IV l Of copper ; of mercury 523.21  28.39-70 V l Of lead - 523.21  VI Other : I 28.39-91I a Of bismuth 523.21  28.39-98 b Other 523.21  \ 28.40 I Phosphites , hypophosphites and phosphates : \ 28.40-10 A Phosphonates ( phosphites) and phosphinates (hypo ­\\ phosphites) 523.22  B I Phosphates ( including polyphosphates): II I \ Of ammonium : \ 28.40-21 a \ Polyphosphates 523.22  28.40-29 b l Other 523.22  II 11 l Other : Il 28.40-30I a Polyphosphates 523.22  \ b Other phosphates : l\ 1 Of calcium : I\ 28.40-62I aa Calcium hydrogenorthophosphate ( Udicalcium\l \I phosphate "" ) 523.22  28.40-65 bb Other 523.22  III 2 Of sodium : Il 28.40-71I aa Trisodium orthophosphate (tribasic sodiumI\ IIII phosphate ) 523.22  28.40-79 bb Other 523.22  28.40-81 3 Of potassium 523.22  28.40-85 4 Other 523.22  22 . 12 . 80 Official Journal of the European Communities 145 28 .42 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.42 I Carbonates and percarbonates ; commercial ammo I nium carbonate containing ammonium carbamate : l \\ A I Carbonates : I 28.42-20 I I Of ammonium (including commercial ammoniumlI \\ l carbonate containing ammonium carbamate) . . . 523.24  II l Of sodium : ll 28.42-31 a Sodium carbonate (neutral) 523.23  28.42-35\ b Other 523.24  28.42-40 III I Of calcium 523.24  II IV l Of magnesium ; of copper : ' \ 28.42-51 a Of magnesium 523.24  28.42-55 b Of copper 523.24  Il V l Of beryllium ; of cobalt ; of bismuth : l 28.42-61I a Of beryllium ; of cobalt 523.24  28.42-65 b Of bismuth 523.24  28.42-68 VI I Of lithium 523.24  li VII l Other : l\ 28.42-71 a Of potassium 523.24  28.42-72 b Of barium 523.24  28.42-74 c Of lead 523.24  28.42-79 d Other 523.24  28.42-90 B I Peroxocarbonates (percarbonates) 523.24  \ 28.43 I Cyanides and complex cyanides : I li A I Cyanides : III Il I l Of sodium ; of potassium ; of calcium : l\ 28.43-21|| a Of sodium 523.25  28.43-25 b Of potassium ; of calcium 523.25  28.43-30 II I Of cadmium 523.25  28.43-40 III I Other 523.25  B l Complex cyanides : l 28.43-91 I Hexacyanoferrates (ferrocyanides and ferri IIIII cyanides ) 523.25  28.43-99 II Other 523.25  \\ 28.44 I Fulminates , cyanates and thiocyanates : I\ 28.44-10 A I Fulminates 523.26  28.44-30 B I Cyanates 523.26  28.44-50 C I Thiocyanates 523.26  28.45 I Silicates ; commercial sodium and potassium silicates :I\ 28.45-10 A I Of zirconium 523.27  146 Official Journal of the European Communities 22 . 12 . 80 28 .45 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 28.45 I li (cont'd) || ||II II B Other : || li / Of sodium : II 28.45-81li a Metasilicate 523.27  28.45-89li b Other 523.27  28.45-93li II Of potassium 523.27  28.45-98 III Other 523.27  . \ 28.46 I Borates and perborates : \ li A II Borates : li I Of sodium, anhydrous : || 28.46-11 a Il For the manufacture of sodium peroxoborate . 523.28  28.46-13 b Other 523.28  li II Other : I 28.46-15 a Of sodium, hydrated 523.28  28.46-19|| b Other 523.28  28.46-90 B I Peroxoborates (perborates) 523.28  Il 28.47 I Salts of metallic acids (for example , chromates , per ­ \\ \ manganates , stannates ): \\ 28.47-10 A I Aluminates 523.31  \\ B I Chromates , dichromates and perchromates : \\\ Il I l Chromates : \ 28.47-31 a Of lead ; of zinc 523.31  28.47-39 b Other 523.31  II II l Other : \ 28.47-41 a Sodium dichromate 523.31  28.47-43\ b Potassium dichromate 523.31  28.47-49 c Other 523.31  28.47-60 C \ Manganites , manganates and permanganates . . 523.31  28.47-70 D \ Antimonates and molybdates 523.31  28.47-80 E \ Zincates and vanadates 523.31  28.47-90 F l Other 523.31  li 28.48 Other salts and peroxysalts of inorganic acids , but \ \\ not including azides : \I 28.48-10 A Salts , double salts or complex salts of selenium orIl Il tellurium acids 523.29  li B Other : 28.48-20 I Arsenates 523.29  28.48-63 II Double or complex phosphates 523.29  22. 12. 80 Official Journal of the European Communities 147 28 .48 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.48 B I \ (cont'd) II 28.48-65 III Double or complex carbonates 523.29  28.48-71 IV Double or complex silicates 523.29  V Other : li 28.48-81 a Ammonium zinc trichloride (ammonium zinc li I chloride) 523.29  28.48-99 b Other 523.29  l VI. MISCELLANEOUS l 28.49 Colloidal precious metals ; amalgams of precious me* lil Ill tals ; salts and other compounds , inorganic or organic ,l IIII of precious metals , including albuminates , proteinates ,\ l\l tannates and similar compounds , whether or not chemi III \ cally defined : \ A Colloidal precious metals : 28.49-10 I || Silver 523.32  28.49-19 II li Other 523.32   28.49-30 B li Amalgams of precious metals 523.32  Il C Il Salts and other compounds , inorganic or organic, ofli precious metals : IlIll II I I Of silver : 28.49-52\ a Silver nitrate 523.32  28.49-54 b Other 523.32  28.49-59 II l Of other precious metals 523.32 g \\ 28.50 Fissile chemical elements and isotopes ; other radio active chemical elements and radio-active isotopes ; II Il compounds , inorganic or organic , of such elements II or isotopes , whether or not chemically defined ; alloys , II dispersions and cermets , containing any of these ele Il ments , isotopes or compounds : Il A Fissile chemical elements and isotopes ; compounds , II alloys , dispersions and cermets , containing such ele Il ments or isotopes , including spent or irradiated II II nuclear reactor fuel elements ( cartridges) ( EURA Il TOM): II 28.50-10 I Spent or irradiated nuclear reactor fuel elements II Il (cartridges) 524.10 g fissile Il t isotopes Il II Other : 28.50-21 a Natural uranium, and compounds, alloys, disper 524.10 Il Il sions and cermets thereof kg U II b Other: 1 Uranium, and compounds, alloys, dispersions Il Il and cermets thereof, with a U 235 or U 233 II Il content by weight of: 28.50-41 aa Less than 20 % 524.10 g fissile II II isotopes 28.50-49 bb 20% or more 524.10 g fissile Il isotopes 148 Official Journal of the European Communities 22. 12 . 80 28 .50 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.50 A (cont'd) lib 28.50-51 28.50-59 2 aa bb Other : Mixtures of uranium and plutonium .... Other 524.10 524.10 g fissile isotopes g fissile isotopes 28.50-80 B 28.51 Other Isotopes and their compounds , inorganic or organic, whether or not chemically defined, other than isotopes and compounds falling within heading No 28.50 : 524.10 GBq 28.51-10 A Deuterium, deuterium oxide (heavy water) and other compounds of deuterium ; hydrogen and compounds thereof, enriched in deuterium ; mixtures and solutions containing these products (EURATOM) 524.91 28.51-90 B 28.52 A Other Compounds , inorganic or organic , of thorium , of ura ­ nium depleted in U 235 , of rare earth metals , of yttrium or of scandium , whether or not mixed together : Of thorium or of uranium depleted in U 235 , whether or not mixed together (EURATOM) : 524.91 28.52-11 28.52-19 B I II Of uranium depleted in U 235 Other Other : 524.92 524.92 kg U 28.52-81I I Of cerium 524.92  28.52-89 28.54 II Other Hydrogen peroxide (including solid hydrogen per ­ oxide) : 524.92 28.54-10 A lSolid....... .............. 523.91  28.54-90 B 28.55 Other Phosphides , whether or not chemically defined : 523.91 28.55-30 A B Of iron (ferro-phosphorus), containing 15% or more by weight of phosphorus Other : 523.92  28.55-91 I Of copper 523.92  28.55-98 28.56 II Other Carbides , whether or not chemically defined : 523.92 28.56-10 A Of silicon 523.94  28.56-30 B Of boron 523.94  28.56-50 C Of calcium 523.93  22. 12. 80 Official Journal of the European Communities 149 28.56 NIMEXE code CCT reference Statistical sudbivision Description SITC code Supplementary unit 28.56 (cont'd) D Of aluminium ; of chromium ; of molybdenum ; of tungsten ; of vanadium ; of tantalum ; of titanium : 28.56-71 28.56-73 I II Of tungsten Other 523.94 523.94 28.56-90 E 28.57 Other Hydrides , nitrides , azides , silicides and borides , whether or not chemically defined : 523.94 28.57-10 A Hydrides 523.95  28.57-20 B Nitrides 523.95  28.57-30 C Azides 523.95  28.57-40 D Silicides 523.95  28.57-50 E 28.58 Borides Other inorganic compounds (including distilled and conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air ; amalgams, other than amalgams of precious metals : 523.95 28.58-10 A Distilled and conductivity water and water of similar 523.99  28.58-20 B Liquid air (whether or not rare gases have been remo ­ ved); compressed air 523.99   28.58-80 C Other ..................... 523.99  150 Official Journal of the European Communities 22 . 12 . 80 CHAPTER 29 ORGANIC CHEMICALS Notes 1 . Except where the context otherwise requires , the headings of this Chapter are to be taken to apply only to : ( a ) Separate chemically defined organic compounds , whether or not containing impurities ; ( b) Mixtures of two or more isomers of the same organic compound (whether or not containing impurities), except mixtures of acyclic hydrocarbon isomers (other than stereoisomers), whether or not saturated ( Chapter 27); (c ) The products of headings Nos 29.38 to 29.42 inclusive, or the sugar ethers and sugar esters , and their salts , of heading No 29.43 , or the products of heading No 29.44, whether or not chemically defined ; (d) Products mentioned in ( a), (b) or (c) above dissolved in water ; (e ) Products mentioned in (a ), (b) or (c ) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for some types of use rather than for general use ; (f) The products mentioned in (a), (b), (c), (d) or (e ) above with an added stabiliser necessary for their preservation or transport ; (g) The products mentioned in (a), ( b), (c), (d), (e ) or (f) above with an added anti-dusting agent or a colouring or odoriferous substance added to facilitate their identification or for safety reasons , provided that the additions do not render the product particularly suitable for some types of use rather than for general use ; (h) The following products , diluted to standard strengths , for the production of azo dyes : diazonium salts , couplers used for these salts and diazotisable amines and their salts . 2 . This Chapter does not cover : ( a ) Goods falling within heading No 15.04 or glycerol (heading No 15.11 ); (b ) Ethyl alcohol (heading No 22.08 or 22.09) ; ( c ) Methane and propane (heading No 27.11); (d) The compounds of carbon mentioned in Note 2 of Chapter 28 ; (e ) Urea (heading No 31.02 or 31.05 as the case may be); (f ) Colouring matter of vegetable or animal origin (heading No 32.04); synthetic organic dyestuffs (including pigment dyestuffs), synthetic organic products of a kind used as luminophores and products of the kind known as optical bleaching agents substantive to the fibre and natural indigo (heading No 32.05) and dyes or other colouring matter put up in forms or packings of a kind sold by retail (heading No 32.09) ; (g) Enzymes (heading No 35.07); (h) Metaldehyde , hexamethylenetetramine and similar substances put up in forms (for example , tablets , sticks , or similar forms) for use as fuels , and liquid fuels of a kind used in mechanical lighters in containers of a capacity not exceeding 300 cm3 (heading No 36.08); ( ij ) Products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades , of heading No 38.17 ; ink removers put up in packings for sale by retail , of heading No 38.19 ; or (k) Optical elements , for example , of ethylenediamine tartrate (heading No 90.01 ). 3 . Goods which could be included in two or more of the headings of this Chapter are to be classified in the latest of those headings . 4. Unless otherwise stipulated in the subheadings of headings Nos 29.03 to 29.05 , 29.07 to 29.10, 29.12 to 29.21 , inclusive, and 29.22 and 29.23, any reference to halogenated , sulphonated , nitrated or nitrosated derivatives is to be taken to include a reference to any combinations of these derivatives (for example , sulphohalogenated , nitrohalogenated, nitrosulphonated and nitrosulphohalogenated derivatives). Nitro and nitroso groups are not to be taken as nitrogen-functions for the purpose of heading No 29.30 . « 5 . (a ) The esters of acid-function organic compounds falling within sub-Chapters I to VII with organic compounds of these sub-Chapters are to be classified with that compound which is classified in the heading placed last in the sub-Chapters . 22. 12 . 80 Official Journal of the European Communities 151 29.01 (b) Esters of ethyl alcohol or glycerol with acid-function organic compounds of sub-Chapters I to VII are to be classified with the corresponding acid-function compounds. (c) The salts of the esters referred to in paragraph (a ) or (b) above with inorganic bases are to be classified with the corresponding esters . (d) The salts of other acid- or phenol-function organic compounds falling within sub-Chapters I to VII with inor ­ ganic bases are to be classified with the corresponding acid- or phenol-function organic compounds . (e) Halides of carboxylic acids are to be classified with the corresponding acids . 6. The compounds of headings Nos 29.31 to 29.34 are organic compounds the molecules of which contain, in addition to atoms of hydrogen, oxygen or nitrogen, atoms of other non-metals or of metals (such as sulphur, arsenic, mercury or lead) directly linked to carbon atoms . Heading No 29.31 (organo-sulphut compounds) and heading No 29.34 (other organo-inorganic compounds) are to be taken not to include sulphonated or halogenated derivatives (including compound derivatives) which, apart from hydrogen , oxygen and nitrogen, only have directly linked to carbon the atoms of sulphur and of halogens which give them their nature of sulphonated or halogenated derivatives (or compound derivatives). 7. Heading No 29.35 (heterocyclic compounds) is to be taken not to include internal ethers , internal hemiacetals , methylene ethers of orthodihydric phenols , epoxides with three or four member rings , cyclic acetals , cyclic polymers of aldehydes, of thioaldehydes or of aldimines , anhydrides of polybasic acids , cyclic esters of polyhydric alcohols with polybasic acids , cyclic ureides and cyclic thioureides, imides of polybasic acids , hexamethylenetetramine and trimethylenetrinitramine. Additional Note Within any one heading, derivatives of a chemical compound (or a group of chemical compounds ) falling within a sub ­ heading are to be classified, unless otherwise stipulated, within that subheading, provided that, in the same series of sub ­ headings, there exists no final subheading "other" (with no additional text). If such a subheading exists, the derivatives in question shall be classified under that final subheading "other". NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I. HYDROCARBONS AND THEIR IllI HALOGENATED, SULPHONATED , NITRATED I \\ I OR NITROSATED DERIVATIVES II || 29.01 I Hydrocarbons : I \\ A l Acyclic : l\ 29.01-11 I l For use as power or heating fuels 511.19  II II l For other purposes : l\ 29.01-14 a Saturated 511.19  Il b Unsaturated : l\ 29.01-22 1 Ethylene 511.11  29.01-24I 2 Propene (propylene) 511.12  29.01-25I 3 Butenes (butylenes), butadienes and methyl I lI butadienes 511.13  29.01-29I 4 Other ...... ........... 511.19 .  22 . 12 . 80152 Official Journal of the European Communities 29 .01 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 29.01 (cont'd ) \ B Cyclanes and cyclenes : l 29.01-31 I Azulene and its alkyl derivatives 511.29  29.01-33 29.01-36 29.01-39 II a b C 1 2 Other : For use as power or heating fuels For other purposes : Cyclohexane Other Cycloterpenes : 511.29 511.21 511.29  29.01-51 I Pinenes , camphene and dipentene 511.29  29.01-59 II D Other Aromatic : 511.29  29.01-61 29.01-63 29.01-64 29.01-65 29.01-66 29.01-67 29.01-68 I a b 1 2 3 aa bb cc dd Benzene , toluene and xylenes : For use as power or heating fuels For other purposes : Benzene Toluene Xylenes : o-Xylene m-Xylene p-Xylene Mixed isomers 511.29 511.22 511.23 511.24 511.24 511.24 511.24  29.01-71 29.01-73 II III Styrene Ethylbenzene 511.25 511.26  29.01-75 IV Cumene ( isopropylbenzene) 511.29  , 29.01-77 29.01-79 V a b Naphthalene and anthracene : Naphthalene Anthracene 511.29 511.29  29.01-81 VI Biphenyl and terphenyls 511.29  29.01-99 VII 29.02 A c Other Halogenated derivatives of hydrocarbons : Halogenated derivatives of acyclic hydrocarbons : 511.29 29.02-10 I Fluorides 511.39  29.02-21 29.02-23 29.02-24 II a 1 2 aa bb Chlorides : Saturated : Chloromethane and chloroethane Other : Dichloromethane (methylene dichloride) . Chloroform (trichloromethane ) 511.39 511.39 511.39  22 . 12 . 80 Official Journal of the European Communities 153 29.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 29.02 A II a 2(cont'd) 29.02-25 CC Carbon tetrachloride 511.39  29.02-26 dd 1,2-Dichloroethane (ethylene dichloride) . . 511.39  29.02-29l ee Other 511.39  \\ b \ Unsaturated : \ 29.02-31 1 Chloroethylene (vinyl chloride) 511.31  29.02-33 2 Trichloroethylene 511.32  29.02-35 3 Tetrachloroethylene (perchlorethylene) .... 511.33  29.02-36 4 3-Chloropropene (allyl chloride) and 3-chloro ­\I .\l 2-methylpropene (methallyl chloride ) .... 511.3?  29.02-38 5 Other 511.39  29.02-40 III l Bromides 511.39  29.02-60 IV l Iodides 511.39  29.02-70 V l Mixed derivatives 511.39  Il B Halogenated derivatives of cyclanes , cyclenes and \ IlIl cycloterpenes : IlII 29.02-81 II 1 Hexachlorocyclohexanes 511.39  29.02-89 II II Other 511.39  C l Halogenated derivatives of aromatic hydrocarbons : l 29.02-91 II 1 Chlorobenzene 511.39  29.02-93\ 11 p-Dichlorobenzene . . . 511.39  29.02-95 III Trichlorodi (chlorophenyl) ethane (DDT) 511.39  29.02-98 IV Other 511.39  \\ 29.03 I Sulphonated , nitrated or nitrosated derivatives of hydro ­\ Il\ carbons : II 29.03-10 A l Sulphonated derivatives 511.40  B l Nitrated and nitrosated derivatives : 29.03-31 I \ Trinitrotoluenes and dinitronaphthalenes . . . 511.40  29.03-39 II l Other 511.40  li C l Mixed derivatives : I\ 29.03-51 I \ Sulphohalogenated derivatives 511.40  29.03-59 II I Other 511.40  \ II . ALCOHOLS AND THEIR HALOGENATED, Il I SULPHONATED , NITRATED OR ||II Il \ NITROSATED DERIVATIVES l li 29.04 Acyclic alcohols and their halogenated, sulphonated, \ II l nitrated or nitrosated (derivatives : I li A l Saturated monohydric alcohols : I\ 29.04-11 I Methanol (methyl alcohol) 512.11  29.04-12 II \ Propan-1-ol (propyl alcohol) and propan-2-ol \ ll (isopropyl alcohol) . .  512.12  154 Official Journal of the European Communities 22 . 12 . 80 29 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.04 A (cont'd) III Butanol and isomers thereof : 29.04-14 a 2-Methylpropan-2-ol (tert-butyl alcohol) . . . 512.13  b Other : II 29.04-16 1 Butan-1-ol (normal butyl alcohol) 512.13  29.04-18 2 Other 512.13  29.04-21 IV Pentanol ( amyl alcohol) and isomers thereof . . 512.19  V Other : l a Octyl alcohols : l 29.04-22I 1 2-Ethylhexan-l-ol 512.14  29.04-24I 2 Other 512.14  29.04-25 b Dodecyl, stearyl and cetyl alcohols 512.19  29.04-27I c Other 512.19  \ B Unsaturated monohydric alcohols : \ 29.04-31 I Allyl alcohol 512.19  II II Other : || 29.04-35li a Geraniol, citronellol, linalol, rhodinol and nerol 512.19  29.04-39 b Other 512.19  II C \ Polyhydric alcohols : l II I l Diols , triols and tetraols : \ 29.04-61|| a Ethylene glycol 512.15  29.04-62|| b. Propylene glycol 512.19  29.04-64II c 2-Methylpentane-2,4-diol (hexylene glycol) . . 512.19  29.04-65 d Other diols . . . . 512.19  29.04-66 e Pentaerythritol 512.19  29.04-67 t Triols and other tetraols 512.19  29.04-71 II \\ D -Mannitol (mannitol) 512.19  III D - Glucitol ( sorbitol ) : \ II a In aqueous solution : 29.04-73 1 Containing 2% or less by weight of D -mannitol , l calculated on the D-glucitol content 512.19  29.04-75 2 Other 512.19  I-I b Other : 29.04-77 1 I Containing 2% or less by weight of D -mannitol , Il calculated on the D-glucitol content .... 512.19  29.04-79 2 I Other 512.19  29.04-80 IV I Other polyhydric alcohols 512.19  29.04-90 V Il Halogenated , sulphonated, nitrated or nitrosated Il , derivatives of polyhydric alcohols 512.19  || 29.05 \ Cyclic alcohols and their halogenated , sulphonated , lIl nitrated or nitrosated derivatives : \\ A Cyclanic, cyclenic and cycloterpenic : 29.05-11 I Il Cyclohexanol , methylcyclohexanols and dimethyl ­ \\ cyclohexanols 512.20  22 . 12 . 80 Official Journal of the European Communities 155 29 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.05 A I (cont'd) \ 29.05-13 II Menthol 512.20  III Sterols and inositols : 29.05-15 a Sterols 512.20  29.05-16 b Inositols 512.20  29.05-19 IV Other 512.20  l B Aromatic : 29.05-31 I Cinnamyl alcohol 512.20  \ II I Other : 29.05-51 a Benzyl alcohol 512.20  29.05-55 b 2-Phenylethanol (phenylethyl alcohol) 512.20  29.05-59 c Other 512.20  I III . PHENOLS , PHENOL-ALCOHOLS, AND l Il||Il THEIR HALOGENATED , SULPHONATED , IIII li li NITRATED OR NITROSATED DERIVATIVES li li 29.06 Phenols and phenol-alcohols : |||| II A Monophenols : 29.06-11 I II Phenol and its salts 512.34  II Cresols , xylenols , and their salts : l 29.06-12|| a Cresols and their salts 512.35  29.06-14 b Xylenols and their salts 512.36  29.06-15 III Naphthols and their salts 512.36  II IV Other : I\ 29.06-17 a Octylphenol, nonylphenol and their salts 512.36  29.06-18 b Other 512.36  li B l Polyphenols : I 29.06-31 I Resorcinol and its salts 512.36  29.06-33 II Hydroquinone (quinol) 512.36  29.06-35 III Dihydroxynaphthalenes and their salts 512.36  29.06-37 IV 4,4'-Isopropylidenediphenol (2,2-bis(4-hydroxyphe nyl)propane , bisphenol A) 512.36  29.06-38 V Other 512.36  29.06-50 C Phenol-alcohols 512.36  li 29.07 Halogenated , sulphonated , nitrated or nitrosated deri vatives of phenols or phenol-alcohols : 29.07-10 A Halogenated derivatives 512.37  29.07-30 B Sulphonated derivatives 512.37  C Nitrated and nitrosated derivatives : 29.07-51 I Picric acid (2,4,6-trinitrophenol) ; lead styphnate Il ( lead trinitroresorcinoxide) ; trinitroxylenols and their salts 512.37  156 Official Journal of the European Communities 22 . 12 . 80 29 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 29.07 C II (cont'd) \I 29.07-55 II \ Dinitrocresols ; trinitro-m-cresol 512.37  29.07-59 III Other 512.37  29.07-70 D Mixed derivatives 51 ?.. 37  IV. ETHERS , ALCOHOL PEROXIDES , ETHER PEROXIDES , EPOXIDES WITH A THREE OR FOUR MEMBER RING , ACETALS AND HEMIACETALS , AND THEIR HALOGENATED , SULPHONATED , NITRATED OR NITROSATED DERIVATIVES \ II 29.08 Ethers , ether-alcohols , ether-phenols , ether-alcohol ­ \ II\ phenols , alcohol peroxides and ether peroxides , and I Il their halogenated , sulphonated , nitrated or nitrosated \ \ derivatives : \ A I Ethers : l \\ I I Acyclic : \\ 29.08-11 a I Diethyl ether and dichlorodiethyl ethers . . . 516.11  29.08-12 b I Other 516.11  29.08-14 II Cyclanic, cyclenic and cycloterpenic 516.11  II III I Aromatic : I 29.08-15 a I 4-tert-Butyl-3-methoxy-2,6-dinitrotoluene . . . 516.11  29.08-16 b \ Diphenyl ether 516.11  29.08-18 c Other 516.11  li B Ether-alcohols : ||Il I Acyclic : Il\ 29.08-32 a 2,2'-Oxydiethanol (diethylene glycol) 516.11  Ill b Monoethers of ethylene glycol and 2,2'-oxydiethanol||Il Il (diethylene glycol): \\ 29.08-33Il 1 2-Methoxyethanol (ethylene glycol monomethyl II IIIIII ether) and 2-(2-methoxyethoxy)ethanol (diethy \\ IIIIII lene glycol monomethyl ether) 516.11  29.08-35I 2 2-Butoxyethanol (ethylene glycol monobutylIIl Il\II ether) and 2-(2-butoxyethoxy)ethanol (diethy II lene glycol monobutyl ether) 516.11  29.08-37\ 3 Other 516.11  29.08-39 c Other 516.11  29.08-40 II Cyclic 516.11  \\ C Ether-phenols and ether-alcohol-phenols : li 29.08-51 I Il Guaiacol ; potassium guaiacolsulphonates .... 516.11  29.08-59 II Other 516.11  29.08-70 D Alcohol peroxides and ether peroxides 516.11  29.09 Epoxides , epoxyalcohols , epoxyphenols and epoxy ­\\ \\liIl ethers , with a three or four member ring , and theirIIII IlIIIl halogenated , sulphonated , nitrated or nitrosated deri Il Il vatives : IIII 29.09-01 A l 1-Chloro-2,3-epoxypropane (epichlorhydrin) .... 516.19  II B II Other : || 29.09-10\\ I Oxirane (ethylene oxide) 516.13  29.09-30 II Methyloxirane (propylene oxide) 516.14  22 . 12 . 80 Official Journal of the European Communities 157 29 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.09 B (cont'd) \ 29.09-80 29.10 III Other Acetals and hemiacetals and single or complex oxygen-function acetals and hemiacetals , and their halogenated , sulphonated , nitrated or nitrosated deri ­ vatives : 516.19 29.10-10 A 2-(2-Butoxyethoxy)ethyl 6-propylpiperonyl ether ( piperonyl butoxide) 516.12  29.10-90 B 29.11 A Other V. ALDEHYDE-FUNCTION COMPOUNDS Aldehydes , aldehyde-alcohols , aldehyde-ethers , al ­ dehyde-phenols and other single or complex oxygen ­ function aldehydes ; cyclic polymers of aldehydes ; para ­ formaldehyde : Acyclic aldehydes : 516.12 29.11-12 I I Formaldehyde (methanal) 516.21  29.11-13 II I Acetaldehyde (ethanal) 516.21  29.11-17 III Butyraldehyde (butanal) 516.21  29.11-18 IV Other 516.21  29.11-30 B C Cyclanic, cyclenic and cycloterpenic aldehydes . . Aromatic aldehydes : 516.21  29.11-51 I II Cinnamaldehyde Other : 516.21  29.11-53 a Benzaldehyde 516.21  29.11-59 b Other 516.21  29.11-70 D E I Aldehyde-alcohols Aldehyde-ethers, aldehyde-phenols and other single or complex oxygen-function aldehydes : Vanillin (4-hydroxy-3-methoxybenzaldehyde) and 3-ethoxy-4-hydroxybenzaldehyde ("ethylvanillin") : 516.21 29.11-81 a Vanillin (4-hydroxy-3-methoxybenzaldehyde) . . 516.21  29.11-83 b 3-Ethoxy-4-hydroxybenzaldehyde ("ethylvanillin ") 516.21  29.11-85 II F Other Cyclic polymers of aldehydes : 516.21 " 29.11-91 I 1,3,5-Trioxane 516.21  29.11-93 II \ Other 516.21  29.11-97 G Polyformaldehyde (paraformaldehyde) 516.21  29.12-00 29.12 Halogenated, sulphonated , nitrated or nitrosated deri ­ vatives of products falling within heading No 29.11 . . 516.22  158 Official Journal of the European Communities 22 . 12. 80 29 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit VI. KETONE-FUNCTION COMPOUNDS AND QUINONE-FUNCTION COMPOUNDS 29.13 Ketones , ketone-alcohols , ketone-phenols , ketone ­ aldehydes , quinones , quinone-alcohols , quinone-phenols , quinone-aldehydes and other single or complex oxygen ­ function ketones and quinones , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A Acyclic ketones : 29.13-11 29.13-12 29.13-13 29.13-16 I &lt;/ b c d Monoketones : Acetone Butan-2-one (ethyl methyl ketone) 4-Methylpentan-2-one (methyl isobutyl ketone) . . Other 516.23 516.24 516.29 516.29  29.13-18 II B Polyketones Cyclanic , cyclenic and cycloterpenic ketones : 516.29  29.13-21 29.13-23 I a b Bornan-2-one ( camphor) : Natural crude Other (natural refined and synthetic) .... 516.29 516.29  29.13-25 29.13-26 29.13-28 II C a b c Other : Cyclohexanone, methylcyclohexanones .... Ionones and methylionones Other Aromatic ketones : 516.29 516.29 516.29  29.13-31 I I Methyl naphthyl ketones ( acetonaphthones) . . 516.29  29.13-33 II 4-Phenylbutenone ( benzylidenacetone) 516.29  29.13-39 III D Other Ketone-alcohols and ketone-aldehydes : 516.29 "* 29.13-42 29.13-43 I a b Acyclic, cyclanic, cyclenic and cycloterpenic : 4-Hydroxy-4-methylpentan-2-one (diacetone alco ­ hol) . Other 516.29 516.29  29.13-45 II Aromatic ........ .... .... 516.29  29.13-50 E Ketone-phenols and other single or complex oxygen ­ function ketones 516.29  29 13-61 29.13-69 F G I II Quinones , quinone-alcohols , quinone-phenols , qui ­ none-aldehydes and other single or complex oxygen ­ function quinones : Anthraquinone Other Halogenated , sulphonated , nitrated or nitrosated de ­ rivatives : 516.29 516.29  29.13-71 I 4'-tert-Butyl-2',6'-dimethyl-3',5'-dinitroacetophenone 516.29  29.13-78 II Other ...... . ...... 516.29  22 . 12 . 80 Official Journal of the European Communities 159 29.14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit VII . CARBOXYLIC ACIDS , AND THEIR ANHYDRIDES , HALIDES , PEROXIDES AND PERACIDS, AND THEIR HALOGENATED, SULPHONATED , NITRATED OR NITROSATED DERIVATIVES 29.14 Monocarboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sul ­ phonated, nitrated or nitrosated derivatives : I A Saturated acyclic monocarboxylic acids : I \\ I Formic acid and its salts and esters : \ 29.14-12 a Formic acid 513.79  29.14-13I b Salts of formic acid 513.79  29.14-14 II c Esters of formic acid Acetic acid and its salts and esters : 513.79 29.14-17 a b Acetic acid Salts of acetic acid : 513.71  29.14-21 1 \ Pyrolignites (for example, of calcium) . . . 513.71  29.14-23 2 Sodium acetate 513.71  29.14-25 3 || Cobalt acetates 513.71  29.14-29 4 c 1 Other Esters of acetic acid : Ethyl acetate , vinyl acetate , propyl acetate and isopropyl acetate : 513.71 29.14-31|| aa Ethyl acetate 513.72  29.14-32II bb Vinyl acetate 513.72  29.14-33 2 cc Propyl acetate and isopropyl acetate . . . Methyl acetate, butyl acetate, isobutyl acetate, pentyl acetate (amyl acetate), isopentyl acetate (isoamyl acetate) and glycerol acetates : 513.72 29.14-35\ aa Methyl acetate 513.72  29.14-37\ bb Butyl acetate 513.72  29.14-38I cc Isobutyl acetate 513.72  29.14-39 dd Pentyl acetate (amyl acetate), isopentyl acetate (isoamyl acetate) and glycerol acetates . . . 513.72  29.14-41 3 4 p-Tolyl acetate, phenylpropyl acetates , benzyl acetate, rhodinyl acetate, santalyl acetate and the acetates of phenylethane-1,2-diol . . Other : 513.72  29.14-43|| aa 2-Ethoxyethyl acetate (ethylglycol acetate ) . . 513.72  29.14-45I bb Other 513.72  29.14-47 III Acetic anhydride 513.79  29.14-49 IV || Acetyl halides 513.79  29.14-53 V Bromoacetic acids and their salts and esters . . 513.79  29.14-55 VI Propionic acid and its salts and esters 513.79  160 Official Journal of the European Communities 22 . 12 . 80 29 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.14 A (cont'd) 29.14-57 VII Butyric acid and isobutyric acid and their salts and esters 513.79 29.14-59 VIII Valeric acid and its isomers and their salts and esters 513.79 29.14-61 29.14-62 IX a b Palmitic acid and its salts and esters : Palmitic acid Salts and esters of palmitic acid 513.79 513.79  29.14-64 29.14-65 29.14-66 29.14-67 X a b 1 2 aa bb Stearic acid and its salts and esters : Stearic acid Salts and esters of stearic acid : Zinc stearate and magnesium stearate .... Other : Salts of stearic acid Esters of stearic acid 513.79 513.79 513.79 513.79 : 29.14-68 29.14-69 XI a b Other : Mono-, di- and trichloroacetic acids and their salts and esters Other 513.79 513.79  II B Unsaturated acyclic monocarboxylic acids : \ 29.14-71 I Methacrylic acid and its salts and esters .... 513.73  29.14-73 29.14-74 II a b Undecenoic acids and their salts and esters : Undecenoic acids Salts and esters of undecenoic acids 513.79 513.79  29.14-76 29.14-77 III a b Oleic acid and its salts and esters : Oleic acid Salts and esters of oleic acid 513.79 513.79  29.14-81 29.14-83 IV a b Other : Hexa-2,4-dienoic acid ( sorbic acid) and acrylic acid Other 513.79 513.79  29.14-86 C Cyclanic, cyclenic and cycloterpenic monocarboxylic 513.79  li D Aromatic monocarboxylic acids : 29.14-91 I Benzoic acid and its salts and esters 513.79  29.14-93 II Benzoyl chloride 513.79  29.14-95 III Phenylacetic acid and its salts and esters . . . 513.79  29.14-96 29.14-98 IV a b Other : Dibenzoyl peroxide (benzoyl peroxide) .... Other 513.79 513.79 29.15 Polycarboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sul ­ phonated , nitrated or nitrosated derivatives : II A Acyclic polycarboxylic acids : 29.15-11 I Oxalic acid and its salts and esters 513.89  22 . 12 . 80 Official Journal of the European Communities 161 29 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I 29.15 A I\ (cont'd) I II Malonic acid and adipic acid and their salts and \ esters : IIII 29.15-12I a Malonic acid and its salts and esters 513.89  29.15-14I b Adipic acid and its salts 513.89  29.15-16I c Esters of adipic acid 513.89  29.15-17 III Maleic anhydride 513.81  \ IV I Azelaic acid and sebacic acid and their salts and IIIl esters : II 29.15-21 a || Azelaic acid and sebacic acid 513.89  29.15-23 b I Salts and esters of azelaic acid and sebacic acid 513.89  29.15-27 V Other 513.89  29.15-30 B li Cyclanic, cyclenic and cycloterpenic polycarboxylic Il ||II acids 513.89  I C || Aromatic polycarboxylic acids : II 29.15-40 I Phthalic anhydride 513.82  li II Terephthalic acid and its salts and esters : Il 29.15-51|| a Terephthalic acid and its salts 513.89  29.15-59|| b Esters of terephthalic acid 513.84  II III Other : l\ 29.15-61 a Dibutyl phthalates (ortho ) 513.89  29.15-63I b Dioctyl phthalates 513.83  29.15-65I c Diisooctyl, diisononyl and diisodecyl phthalates . . 513.89  29.15-71Il d Other esters of phthalic acids 513.89  29.15-75 e Other 513.89  || 29.16 Carboxylic acids with alcohol , phenol , aldehyde orI\ Il\I ketone function and other single or complex oxygen I IIIl function carboxylic acids and their anhydrides ,I\ IlI halides , peroxides and peracids , and their halogen I ated , sulphonated , nitrated or nitrosated derivatives : \ II A Carboxylic acids with alcohol function : 29.16-11 I Lactic acid and its salts and esters 513.90  29.16-13 II Malic acid and its salts and esters 513.90  li III Tartaric acid and its salts and esters : 29.16-15 a Crude calcium tartrate 513.90  \\ b \ Other : 29.16-16 1 Tartaric acid 513.90  29.16-18 2 Other ...... .. ..... ... 513.90  IV Citric acid and its salts and esters : 29.16-21 a Citric acid .... .... 513.90  29.16-23 b Crude calcium citrate 513.90  29.16-29 c Other 513.90  162 Official Journal of the European Communities 22 . 12 . 80 29 . 16 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.16 A (cont'd) 29.16-31 V \ Gluconic acid and its salts and esters 513.90  29.16-33 VI Mandelic acid (phenylglycollic acid) and its salts and esters 513.90 29.16-36 VII VIII Cholic acid and 3Ã ±,12Ã ±-dihydroxy-5Ã ²-cholan-24-oic acid (deoxycholic acid) and their salts and esters . . Other : 513.90  29.16-41 a \ Acyclic 513.90  29.16-45 b B I Cyclic Carboxylic acids with phenol function : Salicylic acid and O-acetylsalicylic acid and their salts and esters : 513.90 29.16-51 a \ Salicylic acid 513.90 _ 29.16-53 b c I Salts of salicylic acidEsters of salicylic acid : 513.90  29.16-55 1 Methyl salicylate and phenyl salicylate (salol) 513.90  29.16-57 2 l Other 513.90  29.16-59 d l O-Acetylsalicylic acid and its salts and esters . . . 513.90  29.16-61 II I Sulphosalicylic acids and their salts and esters . . . 513.90  29.16-63 III IV 4-Hydroxybenzoic acid and its salts and esters . . . Gallic acid (3,4,5-trihydroxybenzoic acid) and its salts and esters : 513.90 29.16-65 a \ Gallic acid (3,4,5-trihydroxybenzoic acid) .... 513.90  29.16-67 b I Salts and esters of gallic acid (3,4,5-trihydroxy ­benzoic acid) 513.90  29.16-71 V I Hydroxynaphthoic acids and their salts and esters 513.90  29.16-75 VI C Other Carboxylic acids with aldehyde or ketone function : 513.90 29.16-81 I I Dehydrocholic acid ( INN) and its salts 513.90  29.16-85 II I Ethyl acetoacetate and its salts 513.90  29.16-89 III \ Other 513.90  29.16-90 D 29.19 Other single or complex oxygen-function carboxylic VIII . INORGANIC ESTERS AND THEIR SALTS , AND THEIR HALOGENATED, SULPHONATED , NITRATED OR NITROSATED DERIVATIVES Phosphoric esters and their salts , including lactophos ­ phates , and their halogenated , sulphonated , nitrated or nitrosated derivatives : 513.90 29.19-10 A I myo-Inositol hexakis(dihydrogen phosphate) ( phyticacid) arid its salts (phytates) and lactophosphates . . 516.31  22 . 12. 80 Official Journal of the European Communities 163 29.19 NIMEXE code CCT reference Statistica subdivision Description SITC code Supplementary unit 29.19 (cont'd) 29.19-31 29.19-39 B I II Tributyl phosphates , triphenyl phosphate, tritolyl phosphates , trixylyl phosphates and tris(chloroethyl) phosphate : Tritolyl phosphates Tributyl phosphates, triphenyl phosphate, trixylyl phosphates and tris(chloroethyl) phosphate . . . 516.31 516.31  29.19-91 29.19-99 C 29.21 I II Other : Glycerophosphoric acids and glycerophosphates ; o-methoxyphenyl phosphate (guaiacol phosphate) . . Other Other esters of mineral acids (excluding halides ) and their salts , and their halogenated, sulphonated, nitrated or nitrosated derivatives : 516.31 516.31  29.21-10 A B Sulphuric esters and carbonic esters and their salts , and their halogenated, sulphonated , nitrated or nitro ­ sated derivatives Other products : 516.39  29.21-20 I Ethylene dinitrate (ethylene glycol dinitrate), D -man ­ nitol hexanitrate, glycerol trinitrate, pentaerythritol tetranitrate (penthrite) and oxydiethylene dinitrate (digol dinitrate) 516.39 29.21-90 II 29.22 A Other IX . NITROGEN-FUNCTION COMPOUNDS Amine-function compounds : Acyclic monoamines : 516.39 29.22-11 I Methylamine , dimethylamine and trimethylamine, and their salts 514.50  29.22-13 II || Diethylamine and its salts 514.50  29.22-14 29.22-16 29.22-18 III B a b c Other : Triethylamine and its salts Isopropylamine and its salts Other Acyclic polyamines : 514.50 514.50 514.50  29.22-21 I || Hexamethylenediamine and its salts 514.50  29.22-25 29.22-29 II C a b Other : Ethylenediamine (diaminoethane) and its salts . . Other Cyclanic, cyclenic and cycloterpenic mono- and poly ­ amines : 514.50 514.50  29.22-31 I Cyclohexylamine and cyclohexyldimethylamine, 514.50  29.22-39 II || Other 514.50  164 Official Journal of the European Communities 22 . 12 . 80 29 .22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.22-43 29.22-49 29.22 (cont'd) D I a b Aromatic monoamines : Aniline and its halogenated , sulphonated, nitrated and nitrosated derivatives , and their salts : Aniline and its salts Other 514.50 514.50 29.22-51 29.22-52 29.22-54 29.22-55 29.22-61 29.22-69 II III IV V a b a b N-Methyl-N,2,4,6-tetranitroaniline (tetryl) .... Toluidines and their halogenated , sulphonated, nitrated and nitrosated derivatives , and their salts : Toluidines and their salts Other . Xylidines and their halogenated, sulphonated , nitrated and nitrosated derivatives , and their salts Diphenylamine and its halogenated , sulphonated , nitrated and nitrosated derivatives , and their salts : Dipicrylamine ( hexyl ) Other 514.50 514.50 514.50 514.50 514.50 514.50 29.22-71 29.22-79 29.22-80 29.22-91 29.22-99 VI a b VII E I II 1-Naphthylamine and 2-naphthylamine and their halogenated, sulphonated , nitrated and nitrosated derivatives , and their salts : 2-Naphthylamine and its salts Other Other Aromatic polyamines : Phenylenediamines and methylphenylenediamines ( diaminotoluenes), and their halogenated , sulpho ­ nated , nitrated and nitrosated derivatives, and their salts Other 514.50 514.50 514.50 514.50 514.50 29.23-11 29.23-14 29.23-16 29.23-17 29.23-19 29.23 A I II a b c d Single or complex oxygen-function amino-compounds : Amino-alcohols and their ethers and esters : 2-Aminoethanol (ethanolamine) and its salts . . . Other : Diethanolamine and its salts 2,2 ',2"-Nitrilotriethanol (triethanolamine) and its salts Arylethanolamines and their salts Other 514.60 514.60 514.60 514.60 514.60 29.23-31 29.23-39 B I II Amino-naphthols and other amino-phenols ; amino- arylethers ; amino-arylesters : Anisidines , dimethoxybiphenylylenediamines ( biani ­ sidines), phenetidines , and their salts Other 514.60 514.60 22 . 12 . 80 Official Journal of the European Communities 165 29 .23 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 29.23 I \ I (cont'd) Il 29.23-50 C Amino-aldehydes ; amino-ketones ; amino-quinones 514.60  D I Amino-acids : | 29.23-71 I Lysine and its esters , and their salts 514.60  29.23-73 II Sarcosine and its salts 514.60  29.23-75 III Glutamic acid and its salts 514.60  29.23-77 IV \ Glycine 514.60  \ V || Other : I 29.23-78|| a 4-Aminobenzoic acid (p-aminobenzoic acid) and||Il its salts and esters 514.60  29.23-79 b Other 514.60  li E Amino-alcohol-phenols ; amino-acid-phenols ; other|| Il single or complex oxygen-function amino-compounds :I 29.23-81|| I 4-Aminosalicylic acid (p-aminosalicylic acid) andIIl IlIl its salts and esters 514.60  29.23-89 II Other 514.60  Il 29.24 Quaternary ammonium salts and hydroxides ; lecithins l IIII and other phosphoaminolipins : \ 29.24-10 A Lecithins and other phosphoaminolipins .... 514.81  29.24-90 B Other 514.81  \\ 29.25 Carboxyamide-function compounds ; amide-function || compounds of carbonic acid : \ Il A Acyclic amides : l l.\ I Asparagine and its salts : l 29.25-13 a Asparagine 514.70  29.25-15 b Asparagine salts 514.70  29.25-19 II Other . 514.70  li B Cyclic amides : I Ureines : 29.25-31 a 4-Ethoxyphenylurea (dulcin) 514.70  29.25-39 b Other 514.70  li II Ureides : 29.25-41 a Phenobarbital ( INN) and its salts 514.70  29.25-45 b Barbital ( INN) and its salts 514.70  29.25-49 c Other ........ ..... .... 514.70  li III Other cyclic amides : 29.25-51 a Lidocaine ( INN ) 514.70  29.25-59 b Other 514.70  166 Official Journal of the European Communities 22 . 12. 80 29 .26 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 29.26 Carboxyimide-function compounds (including ortho II benzoicsulphimide and its salts ) and imine-function li compounds (including hexamethylenetetramine and li Il trimethylenetrinitramine) : \II A Imides : 29.26-11 I 1,2-Benzisothiazol-3-one 1,1-dioxide (o-benzoicsul Il phimide , saccharin) and its salts 514.82  29.26-19 II Other 514.82  B l Imines : 29.26-31 I Aldimines 514.82  \ II Other imines : 29.26-35 a Methenamine ( INN) ( hexamethylenetetramine) . 514.82  29.26-37 b Hexahydro-1,3,5-trinitro-1,3,5-triazine ( hexogen , Il \l trimethylenetrinitramine) 514.82  I c Il Other : ||Ill 29.26-38li 1 Guanidine and its salts 514.82  29.26-39 2 Other 514.82  \ 29.27 II Nitrile-function compounds : II 29.27-10|| A Acrylonitrile 514.83  29.27-50 B 2-Hydroxy-2-methylpropiononitrile (acetone cyanohy IIIl drin) . . .. ...... 514.84  29.27-90 C Other 514.84  29.28-00 29.28 I Diazo-, azo- and azoxy-compounds 514.85  29.29-00 29.29 I Organic derivatives of hydrazine or of hydroxylamine 514.86  29.30-00 29.30 Compounds with other nitrogen-functions 514.89  l X. ORGANO- INORGANIC COMPOUNDS II Il AND HETEROCYCLIC COMPOUNDS \\ 29.31 Organo-sulphur compounds : 29.31-10 A Xanthates 515.40  B Other : 29.31-30 I Thiocarbamates and dithiocarbamates 515.40  29.31-50 II Thiuram sulphides 515.40  29.31-80 III Other 515.40  29.33-00 29.33 I Organo-mercury compounds 515.51  li 29.34 Other organo-inorganic compounds : 29.34-01 A Organo-arsenic compounds 515.59  29.34-10 B Tetraethyl-lead 515.59  29.34-90 C Other 515.59  22 . 12. 80 Official Journal of the European Communities 167 29.35 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.35 I Heterocyclic compounds ; nucleic acids : \ 29.35-01 A I 2-Furaldehyde (furfuraldehyde, furfural , furfurol)and benzofuran (coumarone) 515.69  29.35-15 B I Furfuryl alcohol and tetrahydrofurfuryl alcohol . . 515.69  29.35-17 C I Thiophen 515.69  29.35-25 D I Pyridine and its salts 515.69  29.35-27 E I Indole and 3-methylindole (skatole) and their salts . 515.69  29.35-31 F I Esters of nicotinic acid ( INN); nikethamide ( INN)and its salts 515.69  29.35-35 G H Quinoline and its salts Phenazone ( INN) and aminophenazone ( INN) (amido ­ pyrine), and their derivatives : 515.69 29.35-41 I II Propyphenazone ( INN) Other : 515.69  29.35-47 a Phenazone (INN) and aminophenazone (INN) (amidopyrine), and their salts 515.69  29.35-49II b Other 515.69  29.35-51 IJ I Nucleic acids and their salts 515.69  29.35-55 K L 3-Picoline Di(benzothiazol-2-yl) disulphide ; benzimidazole-2 ­ thiol ( mercaptobenzimidazole) ; benzothiazole-2-thiol ( mercaptobenzothiazole) and its salts : 515.69 29.35-61II 1 Benzimidazole-2-thiol (mercaptobenzimidazole) . . 515.69  29.35-63 II Di(benzothiazol-2-yl) disulphide 515.69  29.35-67 III Benzothiazole-2-thiol (mercaptobenzothiazole ) and its salts 515.69  29.35-71 M II Santonin 515.69  29.35-76 N I Coumarin , methylcoumarins and ethylcoumarins . . 515.69  29.35-85 O P Phenolphthalein 6-Allyl-6,7-dihydro-5H-dibenz/c,e/azepine ( azapetine) and - its salts ; Atrazine ( ISO); Chlordiazepoxide ( INN) and its salts ; Chlorprothixene (INN ) ; Dextromethorphan ( INN ) and its salts ; Diazinon ( ISO); Halogen derivatives of quinoline ; Imipramine hydrochloride ( INNM); Iproniazid ( INN) ; Ketobemidone hydrochloride ( INNM); Naphazoline hydrochloride ( INNM) and naphazoline nitrate ( INNM); 515.69 168 Official Journal of the European Communities 22 . 12. 80 29 .35 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 29.35 P I (cont'd) Il|| \ \\ Phenindamine ( INN) and its salts ; \ IlIlIl Phentolamine ( INN); \ Il Phenylbutazone ( INN); I\ lil.\ Propazine ( ISO); I \ Pyridostigmine bromide ( INN); \\ \\II Quinolinecarboxylic acid derivatives ; I\ Simazine ( ISO); \\ Il Thenalidine ( INN) and its tartrates and maleates ; l II|| Thiethylperazine ( INN); \\ IlII Thioridazine ( INN) and its salts ; I\ Il \ Tolazoline hydrochloride ( INNM): \ 29.35-86I / Halogen derivatives of quinoline ; quinolinecarboxylicIl IlIIII acid derivatives 515.69  29.35-87 II Other 515.69  Q l Other : \ 29.35-88|| I Furazolidone (INN) . ... . 515.69  29.35-89II II Ethoxyquinolines ; 5 -nitro-2-furaldehyde semicarba zone (nitrofurazone ) 515.69  29.35-91\ III Lactams 515.61  29.35-93\ IV Piperazine (diethylenediamine) and 2,5-dimethyl l IIIIII piperazine (2,5-dimethyldiethylenediamine) and their\I Il II salts 515.69  29.35-94 V Tetrahydrofuran 515.69  29.35-96Il V/ Cocarboxylase (INN) 515.69  29.35-97\\ VII Benzothiazole-2-thiol (mercaptobenzothiazole) deri \ vatives (other than salts ) 515.69  29.35-98 VIII Other 515.69  29.36-00 29.36 I Sulphonamides 515.71  29.37-00 29.37 k Sultones and sultams 515.72  \ I XI . PROVITAMINS , VITAMINS Il II AND HORMONES , NATURAL OR REPRODUCED\II li I BY SYNTHESIS \ || 29.38 \ Provitamins and vitamins , natural or reproduced by I li I synthesis (including natural concentrates), derivatives\\ IlII thereof used primarily as vitamins , and intermixtures IIII Il \ of the foregoing , whether or not in any solvent : \ 29.38-10 A \ Provitamins , unmixed, whether or not in aqueous \ II\l solution 541.10  li B l Vitamins , unmixed , whether or not in aqueous solu tion : \ 29.38-21 I l Vitamins A 541.10  22 . 12. 80 Official Journal of the European Communities 169 29 .38 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.38 B (cont'd) \\ II Vitamins B2 , Bs , Be , B12 and H : I 29.38-25 a Vitamin B 12 541.10  29.38-31 b Vitamin B » 541.10  29.38-33 c Vitamin Bs 541.10  29.38-35 d Vitamin Be and vitamin H 541.10  29.38-40 III Vitamin B9 541.10  29.38-50 IV Vitamin C 541.10  29.38-60 V c Other vitamins Natural concentrates of vitamins : 541.10  29.38-71 I Natural concentrates of vitamins A + D 541.10  29.38-79 II Other 541.10  29.38-80 D 29.39 Intermixtures , whether or not in any solvent ; non- aqueous solutions of provitamins or vitamins .... Hormones , natural or reproduced by synthesis ; deri ­ vatives thereof, used primarily as hormones ; other steroids used primarily as hormones : 541.10  29.39-10 A I Adrenaline 541.59 g 29.39-30 B C Insulin Pituitary (anterior) and similar hormones : 541.51 g 29.39-51 I II Gonadotrophic hormones 541.52 g 29.39-59 II D Other Adrenal (cortex) hormones : 541.52 g 29.39-71 I II Cortisone ( INN) and hydrocortisone ( INN), and their acetates ; prednisone ( INN ) and pred ­ nisolone (INN) Other : 541.53 g 29.39-75\ a Halogenated adrenal hormone derivatives .... 541.53 g 29.39-78 b Other 541.53 g 29.39-91 E 29.41 Other hormones and other steroids XII . GLYCOSIDES AND VEGETABLE ALKALOIDS , NATURAL OR REPRODUCED BY SYNTHESIS , AND THEIR SALTS , ETHERS , ESTERS AND OTHER DERIVATIVES Glycosides , natural or reproduced by synthesis , and their salts , ethers , esters and other derivatives : 541.59 g 29.41-10 A Digitalis glycosides 541.61  170 Official Journal of the European Communities 22 . 12 . 80 29 .41 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 29.41 \ II (cont'd) |||| 29.41-30 B || Glycyrrhizic acid and glycyrrhizates 541.61  29.41-50 C || Rutin and its derivatives 541.61  29.41-90 D Other . . ¢ 541.61  Il 29.42 Vegetable alkaloids , natural or reproduced by synthe \\IIII sis , and their salts , ethers , esters and other derivatives : IIII || A Of the opium group : || 29.42-11 I I Thebaine and its salts 541.40 g 29.42-19 II Other 541.40 g li B Of cinchona : \ 29.42-21 I Quinine and quinine sulphate 541.40  29.42-29 II Other 541.40  li C Other alkaloids : I\ 29.42-30 I Caffeine and its salts 541.40  Il II \ Cocaine and its salts : || 29.42-41 a I Crude cocaine 541.40 g 29.42-49 b Other 541.40 g 29.42-51 III Emetine and its salts 541.40  29.42-55 IV Ephedrines and their salts 541.40  29.42-64 V I Theobromine and its derivatives 541.40  29.42-70 VI Theophylline and aminophylline ( INN), and their \ I.! \\ salts 541.40  Il VII Other : \\ 29.42-81 Il a Rye ergot alkaloids 541.40  29.42-89 b Other 541.40 XIII . OTHER ORGANIC COMPOUNDS \ 29.43 Sugars , chemically pure , other than sucrose , glucose l IlIl and lactose ; sugar ethers and sugar esters , and theirII Il salts , other than products of headings Nos 29.39 , 29.41II Il and 29.42 : I 29.43-50 A Rhamnose , raffinose and mannose 516.92  li B Other : l 29.43-91I I Fructose (laevulose) 516.92  29.43-98 II Other 516.92  || 29.44 Antibiotics : 29.44-10 A Penicillins 541.31  29.44-20 B Chloramphenicol ( INN) 541.39  22 . 12. 80 Official Journal of the European Communities 171 29 .44 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 29.44 I I\ (cont'd) \\ \\ II C Other antibiotics : \\ IlI I Streptomycins : \\ 29.44-35|| a Dihydrostreptomycin 541.32  29.44-39 b Other streptomycins 541.32  29.44-91II II Tetracyclines 541.33  29.44-99 III Other antibiotics 541.39  29.45-00 29.45 Other organic compounds 516.99  29.97-00 Goods of Chapter 29 carried by post 911.00  172 Official Journal of the European Communities 22 . 12. 80 CHAPTER 30 PHARMACEUTICAL PRODUCTS Notes 1 . For the purposes of heading No 30.03 , "medicaments" means goods (other than foods or beverages such as dietetic , diabetic or fortified foods , tonic beverages , spa water) not falling within heading No 30.02 or 30.04 which are either : (a ) Products comprising two or more constituents which have been mixed or compounded together for therapeutic or prophylactic uses ; or (b ) Unmixed products suitable for such uses put up in measured doses or in forms or in packings of a kind sold by retail for therapeutic or prophylactic purposes . For the purposes of these provisions and of Note 3 (d) to this Chapter , the following are to be treated : ( A) As unmixed products : ( 1 ) Unmixed products dissolved in water ; (2) All goods falling in Chapter 28 or 29 ; and (3 ) Simple vegetable extracts falling in heading No 13.03 , merely standardised or dissolved in any solvent ; ( B) As products which have been mixed : ( 1 ) Colloidal solutions and suspensions (other than colloidal sulphur); (2) Vegetable extracts obtained by the treatment of mixtures of vegetable materials ; and (3 ) Salts and concentrates obtained by evaporating natural mineral waters . 2. The headings of this Chapter are to be taken not to apply to : ( a ) Aqueous distillates and aqueous solutions of essential oils , suitable for medicinal uses (heading No 33.06) ; ( b ) Dentifrices of all kinds, including those having therapeutic or prophylactic properties , which are to be consi ­ dered as falling within heading No 33.06 ; or (c) Soap or other products of heading No 34.01 containing added medicaments . 3 . Heading No 30.05 is to be taken to apply, and to apply only, to : (a) Sterile surgical catgut and similar sterile suture materials ; ( b) Sterile laminaria and sterile laminaria tents ; (c) Sterile absorbable surgical haemostatics ; (d) Opacifying preparations for X-ray examinations and diagnostic reagents (excluding those of heading No 30.02) designed to be administered to the patient , being unmixed products put up in measured doses or products consisting of two or more products which have been mixed or compounded together for such uses ; (e) Blood-grouping reagents ; (f) Dental cements and other dental fillings ; and (g) First-aid boxes and kits . 22 . 12 . 80 Official Journal of the European Communities 173 30.oi NIMEXE code . CCT reference Statistical subdivision Description SITC code Supplementary unit 30.01 Organo-therapeutic glands or other organs , dried , whether or not powdered ; organo-therapeutic ex ­ tracts of glands or other organs or of their secretions ; other animal substances prepared for therapeutic or prophylactic uses , not elsewhere specified or included : li A Glands or other organs , dried : 30.01-10 I || Powdered 541.62  30.01-30 II B Not powdered Other : 541.62  30.01-40 I II Of human origin Other : 541.62  30.01-91 a Organo-therapeutic extracts of glands or other organs or of their secretions 541.62 30.01-98 30.02 A b Other Antisera ; microbial vaccines , toxins , microbial cul ­ tures (including ferments but excluding yeasts) and similar products : Antisera and vaccines : 541.62 30.02-11 I II Antisera Vaccines : 541.64  30.02-13 a b Antiaphthous Other : 541.64  30.02-17|| 1 For veterinary use 541.64  30.02-19 2 Other 541.64  30.02-40 B I Microbial cultures 541.65  30.02-90 C 30.03 A Other Medicaments (including veterinary medicaments) : Not put up in forms or in packings of a kind sold by retail : 541.65 30.03-11 I II a 1 Containing iodine or iodine compounds Other : Containing penicillin , streptomycin or their derivatives : Containing penicillin or its derivatives : 541.79 30.03-13 aa Containing a mixture of penicillin or derivatives thereof and streptomycin or derivatives therof 541.71  30.03-15 bb Other 541.71  30.03-17 2 b Other Other : 541.71  30.03-21 1 2 Containing antibiotics or derivatives thereof, other than those falling in subheading A II a Other : 541.71  30.03-23 aa bb Containing hormones or products with a hormone function Other : 541.72  30.03-25 11 Containing alkaloids or derivatives thereof 541.73  30.03-29 ¢ 22 Other 541.79  174 Official Journal of the European Communities 22 . 12. 80 30 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 30.03 (cont'd) B Put up in forms or in packings of a kind sold by retail : \ 30.03-31 I II a Containing iodine or iodine compounds Other : Containing penicillin , streptomycin or their derivatives : 541.79 30.03-32 1 2 Containing a mixture of penicillin or derivatives thereof and streptomycin or derivatives thereof Other : 541.71  30.03-34 aa Containing penicillin or derivatives thereof 541.71  30.03-36 b bb Containing streptomycin or derivatives thereof Other : 541.71  30.03-41 1 2 Containing antibiotics or derivatives thereof, other than those falling in subheading B II a . . Other : 541.71  30.03-43 aa bb Containing hormones or products with a hormone function Other : 541.72  30.03-45I 11 Containing alkaloids or derivatives thereof 541.73  30.03-49 22 Other 541.79  30.04-00 30.04 30.05 Wadding , gauze, bandages and similar articles (for example , dressings , adhesive plasters , poultices ) , impregn ­ ated or coated with pharmaceutical substances or put up in retail packings for medical or surgical purposes , other than goods specified in Note 3 to this Chapter . . Other pharmaceutical goods : 541.91  30.05-10 A Sterile catgut 541.99  30.05-20 B Other sterile suture materials, sterile laminaria and laminaria tents, and sterile absorbable surgical haemo ­ 541.99 30.05-25 C Blood-grouping reagents 541.99  30.05-30 D Opacifying preparations for X-ray examinations and diagnostic reagents 541.99  30.05-40 E Dental alloys, dental cements and other dental fillings 541.99  30.05-90 F First-aid boxes and kits 541.99  30.97-00 . Goods of Chapter 30 carried by post 541.00  22 . 12 . 80 Official Journal of the European Communities 175 CHAPTER 31 FERTILISERS Notes 1 . Heading No 31.02 is to be taken to apply, and to apply only, to the following goods , provided that they are not put up in the forms or packings described in heading No 31.05 : ( A) Goods which answer to one or other of the descriptions given below : ( i ) Sodium nitrate containing not more than 16-3% by weight of nitrogen ; (ii ) Ammonium nitrate , whether or not pure ; ( iii ) Ammonium sulphonitrate , whether or not pure ; (iv) Ammonium sulphate , whether or not pure ; (v) Calcium nitrate containing not more than 16% by weight of nitrogen ; (vi) Calcium nitrate-magnesium nitrate , whether or not pure ; (vii ) Calcium cyanamide containing not more than 25% by weight of nitrogen , whether or not treated with oil ; (viii ) Urea , whether or not pure . ( B) Fertilisers consisting of any of the goods described in ( A) above, but without quantitative criteria , mixed together . ( C) Fertilisers consisting of ammonium chloride or of any of the goods described in ( A) or ( B) above , but without quantitative criteria , mixed with chalk , gypsum or other inorganic non-fertilising substances . ( D) Liquid fertilisers consisting of the goods of subparagraph 1 ( A) (ii ) or (viii ) above , or of mixtures of those goods , in an aqueous or liquid ammonia solution . 2 . Heading No 31.03 is to be taken to apply, and to apply only, to the following goods , provided that they are not put up in the forms or packings described in heading No 31.05 : ( A) Goods which answer to one or other of the descriptions given below : ( i ) Basic slag ; (ii ) Disintegrated (calcined) calcium phosphates (thermophosphates and fused phosphates) and calcined natural aluminium calcium phosphates ; ( iii ) Superphosphates (single , double or triple) ; ( iv) Calcium hydrogen phosphate containing not less than 0*2% by weight of fluorine . ( B) Fertilisers consisting of any of the goods described in ( A) above , but without quantitative criteria , mixed together. ( C) Fertilisers consisting of any of the goods described in ( A) or ( B) above , but without quantitative criteria , mixed with chalk, gypsum or other inorganic non-fertilising substances . 3 . Heading No 31.04 is to be taken to apply, and to apply only , to the following goods , provided that they are not put up in the forms or packings described in heading No 31.05 : ( A) Goods which answer to one or other of the descriptions given below : ( i ) Crude natural potassium salts (for example, carnallite , kainite and sylv'inite); (ii ) Crude potassium salts obtained by the treatment of residues of beet molasses ; ( iii ) Potassium chloride, whether or not pure, except as provided in Note 6 (c) below ; (iv) Potassium sulphate containing not more than 52% by weight of KaO ; (v) Magnesium sulphate-potassium sulphate containing not more than 30% by weight of K20 . ( B) Fertilisers consisting of any of the goods described in ( A) above , but without quantitative criteria , mixed together. 4. Monoammonium and diammonium orthophosphates , whether or not pure, and mixtures thereof, are to be classified in heading No 31.05 . 5 . For the purposes of the quantitative criteria specified in Notes 1 ( A), 2 ( A) and 3 ( A) above, the calculation is to be made on the dry anhydrous product . 176 Official Journal of the European Communities 22.12. 80 31.oi 6 . This Chapter does not cover : ( a ) Animal blood of heading No 05.15 ; (b ) Separate chemically defined compounds (other than those answering to the descriptions in Note 1 ( A), 2 ( A ) 3 ( A) or 4 above); or ( c ) Cultured potassium chloride crystals (other than optical elements ) weighing not less than 2-5 g each , of heading No 38.19 ; optical elements of potassium chloride (heading No 90.01 ). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 31.01-00 31.01 31.02 Guano and other natural animal or vegetable fertili ­ sers , whether or not mixed together , but not chemi ­ cally treated Mineral or chemical fertilisers , nitrogenous : 271.10  31.02-10 A Natural sodium nitrate 271.20  31.02-15 B C Urea containing more than 45% by weight of nitrogen on the dry anhydrous product Other : 562.16 kg N 31.02-20 1 Ammonium nitrate 562.11 kg N 31.02-30 II Mixture of ammonium nitrate and calcium carbonate (nitrochalk ) &lt; ¢. 562.19 kg N 31.02-40Il III Ammonium sulphate-nitrate 562.12 kg N 31.02-50|| /V Ammonium sulphate 562.13 kg N 31.02-60 V Calcium nitrate with a nitrogen content not exceed ­ ing 16 % by weight ; calcium magnesium nitrate . . 562.14 kg N 31.02-70 V / Calcium cyanamide with a nitrogen content not exceeding 25% by weight 562.15 kg N 31.02-80 VII Urea with a nitrogen content not exceeding 45% , by weight, on the dry anhydrous product 562.16 kg N 31.02-90 31.03 A VIII Other Mineral or chemical fertilisers , phosphatic : Mentioned in Note 2 ( A ) to this Chapter : 562.19 kg N 31.03-15 I II Superphosphates Other : 562.22 kg P2 05 31.03-17\ a Basic slag 562.21 kg P2 05 31.03-19 b Other 562.29 kg P2 O5 31.03-30 B 31.04 A Mentioned in Note 2 ( B) or ( C) to this Chapter . . . Mineral or chemical fertilisers , potassic : Mentioned in Note 3 ( A ) to this Chapter : 562.29 kg P2 O5 31.04-11 I II Crude natural potassium salts (carnallite, kainite, sylvinite, etc. ) Potassium chloride with a KsO content, by weight : 271.40 kg K2 O 31.04-14 a Not exceeding 40% 562.31 kg K2 0 31.04-16 b Exceeding 40% but not exceeding 60% 562.31 kg K 2 0 22 . 12 . 80 Official Journal of the European Communities 177 31 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementaty unit 31.04 A (cont'd) II 31.04-18| c Exceeding 60% 562.31 kg Ka O 31.04-21 III Potassium sulphate with a K20 content not exceeding 52% by weight 562.32 kg K2 O 31.04-29 /V Other 562.39 kg K2 0 31.04-30 B 31.05 A I Mentioned in Note 3 ( B) to this Chapter Other fertilisers ; goods of the present Chapter in tab ­ lets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg : Other fertilisers : Containing the three fertilising substances : nitrogen , phosphorus and potassium : 562.39 kg K2 0 31.05-04 a With a nitrogen content exceeding 10% by weight 562.91  31.05-06 II b Other Containing the two fertilising substances : nitrogen and phosphorus : 562.91 31.05-12 a Monoammonium and diammonium orthophos ­ phates and mixtures thereof 562.92  31.05-14 b c Containing phosphates and nitrates Other : 562.92  31.05-16 1 With a nitrogen content exceeding 10% by weight 562.92  31.05-19 2 III Other Containing the two fertilising substances : nitrogen and potassium : 562.92 31.05-21 a b Natural potassic sodium nitrate, consisting of a natural mixture of sodium nitrate and potassium nitrate (the proportion of the latter element may be as high as 44% ), of a total nitrogen content not exceeding 16.3% by weight Other : 562.93  31.05-23 1 With a nitrogen content exceeding 10% by weight 562.93  31.05-25 2 IV Other Other : 562.93 31.05-41 a b With a nitrogen content exceeding 10% by weight Other : 562.99 31.05-46li 1 Potassic superphosphates 562.99  31.05-48li 2 Other 562.99  31.05-50 B Goods of the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg »... 562.99  178 Official Journal of the European Communities 22 . 12 . 80 32.01 CHAPTER 32 TANNING AND DYEING EXTRACTS ; TANNINS AND THEIR DERIVATIVES ; DYES , COLOURS , PAINTS AND VARNISHES ; PUTTY , FILLERS AND STOPPINGS ; INKS Notes 1 . This Chapter does not cover : (a ) Separate chemically defined elements and compounds (except those falling within heading No 32.04 or 32.05 , inorganic products of a kind used as luminophores ( heading No 32.07), and also dyes or other colouring matter in forms or packings of a kind sold by retail falling within heading No 32.09); or (b ) Tannates and other tanning derivatives of products falling within headings Nos 29.38 to 29.42, 29.44 or 35.01 to 35.04 . 2 . Heading No 32.05 is to be taken to include mixtures of stabilised diazonium salts and couplers for the production of azo dyes . 3 . Headings Nos 32.05 , 32.06 and 32.07 are to be taken to apply also to preparations based on , respectively , syn ­ thetic organic dyestuffs (including pigment dyestuffs ), colour lakes and other colouring matter , of a kind used for colouring in the mass artificial plastics , rubber or similar materials or as ingredients in preparations for printing textiles . The headings are not to be applied , however , to prepared pigments falling within heading No 32.09 . 4 . Heading No 32.09 is to be taken to include solutions ( other than collodions) consisting of any of the products specified in headings Nos 39.01 to 39.06 in volatile organic solvents if , and only if , the weight of the solvent exceeds 50% of the weight of the solution . 5 . The expression "colouring matter " in this Chapter does not include products of a kind used as extenders in oil paints , whether or not they are also suitable for colouring distempers . 6 . The expression "stamping foils " in heading No 32.09 is to be taken to apply only to products of a kind used for printing, for example , book covers or hat bands , and consisting of : ( a ) Thin sheets composed of metallic powder ( including powder of precious metal), or pigment , agglomerated with glue , gelatin or other binder ; or ( b ) Metal (for example , gold or aluminium ) or pigment , deposited on paper , artificial plastic material or other support . NIMEXE code OCT reference Statistical subdivision Description SITC code Supplementary unit 32.01 Tanning extracts of vegetable origin ; tannins (tannic acids), including water-extracted gall-nut tannin , and their salts , ethers , esters and other derivatives : \\ A I Tanning extracts of vegetable origin : I\ 32.01-10 I I Of wattle (mimosa ) 532.21  32.01-30 II I Of quebracho 532.21  32.01-40 III I Of sumach , of vallonia, of oak or of chestnut . . 532.21  32.01-50 IV I Other 532.21  32.01-80 B IOther....... ..... ...... 532.21  Official Journal of the European Communities22 . 12 . 80 179 32 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 32.03 Synthetic organic tanning substances , and inorganic tanning substances ; tanning preparations , whether or not containing natural tanning materials ; enzymatic preparations for pre-tanning (for example, of enzymatic , pancreatic, or bacterial origin): 32.03-10 A Synthetic organic tanning substances, and inorganic tanning substances ; tanning preparations, whether or not containing natural tanning materials 532.30 32.03-30 32.04 A B Enzymatic preparations for pre-tanning (for example, of enzymatic, pancreatic, or bacterial origin) . . . Colouring matter of vegetable origin (including dyewood extract and other vegetable dyeing extracts , but excluding indigo) or of animal origin : Colouring matter of vegetable origin : 532.30 32.04-11 I Black cutch ( Acacia catechu) 532.22  32.04-13 II || Extracts of Persian berries and of madder ; woad 532.22  32.04-15 III Litmus 532.22  32.04-19 IV Other 532.22  32.04-30 B 32.05 Colouring matter of animal origin . . Synthetic organic dyestuffs (including pigment dyestuffs); synthetic organic products of a kind used as luminophores ; products of the kind known as optical bleaching agents , substantive to the fibre ; natural indigo : 532.22 32.05-10 A Synthetic organic dyestuffs 531.10  32.05-20 B Preparations mentioned in Note 3 to this Chapter . . 531.21  32.05-30 C Synthetic organic products of a kind used as lumi ­ nophores 531.21  32.05-40 D Products of the kind known as optical bleaching agents, substantive to the fibre 531.21  32.05-50 E Natural indigo 531.21  32.06-00 32.06 32.07 A Colour lakes Other colouring matter ; inorganic products of a kind used as luminophores : Other colouring matter : 531.22 32.07-10 I Mineral blacks , not elsewhere specified or included 533.10  32.07-20 II Soluble vandyke brown and similar products . . . 533.10  32.07-30 III Pigments based on zinc sulphide (lithopone and the like) 533.10  32.07-40 IV Pigments based on titanium oxide 533.10  180 Official Journal of the European Communities 22 . 12. 80 32 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 32.07 A (cont'd) V I Pigments based on lead, barium , zinc or strontiumchromates : 32.07-55 a l Molybdenum red 533.10  32.07-65 b VI Other Other : 533.10  32.07-71 a b I MagnetiteOther : 533.10  32.07-75 I Ultramarine 533.10  32.07-76|| 2 Pigments based on cadmium salts 533.10  32.07-77 3 Pigments based on ferrocyanides or ferricyanides 533.10  32.07-79 4 Other 533.10  32.07-80 B I Preparations mentioned in Note 3 to this Chapter . . 533.10  32.07-90 C 32.08 A Inorganic products of a kind used as luminophores . . Prepared pigments , prepared opacifiers and pre ­ pared colours , verifiable enamels and glazes , liquid lustres and similar products , of the kind used in the ceramic , enamelling and glass industries ; engobes ( slips); glass frit and other glass , in the form of powder , granules or flakes : Prepared pigments , prepared opacifiers and prepared colours : 533.10 32.08-11\\ 1 Containing precious metals or compounds thereof . . 533.51  32.08-19 If Other 533.51  32.08-30 B I Verifiable enamels and glazes 533.51  32.08-50 C D Liquid lustres and similar products ; engobes (slips) Glass frit and other glass , in the form of powder, granules or flakes : 533.51 32.08-71 I Glass of the variety known as "enamel" glass . . . 533.51  32.08-79 32.09 A II Other Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; stamping foils ; dyes or other colouring matter in forms or packings of a kind sold by retail ; solutions as defined by Note 4 to this Chapter : Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; solutions as defined by Note 4 to this Chapter : 533.51 32.09-11 I II Pearl essence 533.42 22 . 12 . 80 Official Journal of the European Communities 181 32.09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 32.09 A (cont'd) II Other : 32.09-15 a Solutions as defined by Note 4 to this Chapter 533.42  32.09-20 b C Distempers ; water-thinned paints (emulsion paints or dispersion paints) Other : 533.41  32.09-30 1 Cellulose varnishes, lacquers, paints and enamels 533.42  32.09-40 2 Synthetic varnishes, lacquers, paints and enamels 533.42  32.09-50 3 4 Oil varnishes, lacquers, paints and enamels . . . Pigments in paint or enamel media : 533.42  32.09-61 aa With a basis of aluminium powder 533.43  32.09-69I bb Other 533.43  32.09-75 B 5 Other Stamping foils : 533.42 32.09-81|| I With a basis of base metal 533.44  32.09-89|| II Other 533.44  32.09-90 C 32.10 Dyes or other colouring matter in forms or packings of a kind sold by retail Artists ', students ' and signboard painters ' colours , modifying tints , amusement colours and the like , in tablets , tubes , jars , bottles , pans or in similar forms or packings , including such colours in sets or outfits , with or without brushes , palettes or other accessories : 533.44 32.10-10 A Sets or outfits 533.52  32.10-90 B Other 533.52  32.11-00 32.11 32.12 Prepared driers Glaziers ' putty ; grafting putty ; painters ' fillings ; non- refractory surfacing preparations ; stopping, sealing and similar mastics , including resin mastics and ce ­ ments : 533.53 32.12-10 A Glaziers ' putty 533.54  32.12-30\ B Other mastics, including resin mastics and cements 533.54  32.12-50 C Painters ' fillings 533.54  32.12-90 32.13 A D Writing ink, printing ink and other inks : Writing or drawing ink : 533.54 32.13-11 I Indian ink 895.91  32.13-19 B II Other Printing ink : 895.91 32.13-31 I Black 533.20  32.13-39 II Other 533.20  182 Official Journal of the European Communities 22 . 12 . 80 32. 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 32.13 (cont'd) II C Other inks : Il 32.13-50 / II Copying and hectographic inks ; inks for duplicating machines and for impregnating ink pads or ribbons . Other, in containers holding : 895.91  32.13-91I a One litre or less 895.91  32.13-99 b More than one litre 895.91  22 . 12 . 80 Official Journal of the European Communities 183 33.oi CHAPTER 33 ESSENTIAL OILS AND RESINOIDS ; PERFUMERY , COSMETIC OR TOILET PREPARATIONS Notes 1 . This Chapter does not cover : ( a ) Compound alcoholic preparations (known as "concentrated extracts "), for the manufacture of beverages, of heading No 22.09 ; ( b ) Soap and other products falling within heading No 34.01 ; or (c) Spirits of turpentine or other products falling within heading No 38.07. 2 . The expression "perfumery, cosmetic or toilet preparations" in heading No 33.06 is to be taken to apply, inter alia, to : ( a ) Prepared room deodorisers , whether or not perfumed ; (b ) Products , whether or not mixed (other than aqueous distillates and aqueous solutions of essential oils), suitable for use as perfumery, cosmetic or toilet preparations or as room deodorisers , put up in packings of a kind sold by retail for such use . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 33.01 Essential oils (terpeneless or not), concretes and abso ­ lutes ; resinoids ; concentrates of essential oils in fats , in fixed oils , or in waxes or the like , obtained by cold absorption or by maceration ; terpenic by-products of the deterpenation of essential oils : Il A Essential oils , not terpeneless : I\ li I Of citrus fruit : lll 33.01-12 a Orange oil 551.30  33.01-15Il b Lemon oil 551.30  33.01-17Il c Bergamot oil 551.30  33.01-19 II a d Other Other : Geranium, clove , niaouli and ylang-ylang oils : 551.30 33.01-22 1 Geranium oil 551.30  33.01-23 b 2 Clove, niaouli and ylang-ylang oils Other : 551.30  33.01-25 1 Peppermint oil and other mint oils 551.30  33.01-33\ 2 Vetivert oil 551.30  33.01-37 3 Citronella oil 551.30  33.01-41 4 Eucalyptus oil 551.30  33.01-42I 5 Jasmine oil 551.30  33.01-43\ 6 Lavender and lavandin oils 551.30  33.01-44\ 7 Rose oil 551.30  33.01-45 8 Pine-needle oil 551.30  33 01-47 9 Other 551.30  184 Official Journal of the European Communities 22 . 12 . 80 33 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 33.01 (cont'd) II B Essential oils , terpeneless : |I 33.01-48 I Of citrus fruit 551.30  33.01-49 II Other 551.30  33.01-50 C Resinoids 551.30  33.01-60 D Concentrates of essential oils in fats, in fixed oils, or in waxes or the like, obtained by cold absorption or by maceration 551.30 33.01-80 E 33.04 Terpenic by-products of the deterpenation of essential Mixtures of two or more odoriferous substances (na ­ tural or artificial) and mixtures (including alcoholic solutions) with a basis of one or more of these substances , of a kind used as raw materials in the perfumery , food , drink or other industries : 551.30 33.04-10 A For food and drink 551.40  33.04-90 33.06 A B Perfumery, cosmetic or toilet preparations ; aqueous distillates and aqueous solutions of essential oils , includ ­ ing such products suitable for medicinal uses : Perfumery , cosmetic or toilet preparations : 551.40 33.06-01 I II Shaving creams Other : 553.00 :  33.06-11 a b 1 Retail packs of assorted products of subheading 33.06 A II Other: Perfumes, scents, toilet waters and the like (including hair lotions): 553.00  33.06-21 aa Perfumes and scents, liquid or solid . . . 553.00  33.06-29 bb 2 Other Products for oral hygiene : 553.00  33.06-31I aa Tooth-pastes and other dentifrices 553.00  33.06-39 bb 3 Other Products for the care of the hair, other than hair lotions : 553.00 33.06-41 aa Shampoos 553.00  33.06-43 bb Preparations for permanent waving .... 553.00  33.06-48\ cc Other 553.00  33.06-60\ 4 Room deodorisers 553.00  33.06-70\ 5 Personal deodorants 553.00  33.06-80 6 Perfumed salts and other bath preparations . 553.00  22 . 12 . 80 Official Journal of the European Communities 185 33 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 33.06 A II (cont'd) b 7 Other : 33.06-91 aa Powders (whether or not compressed) . . . 553.00  33.06-93I bb Creams, emulsions and oils 553.00  33.06-98II cc Other 553.00  33.06-99 B Aqueous distillates and aqueous solutions of essential oils , including such products suitable for medicinal uses 553.00  33.97-02 Goods of Chapter 33 carried by post 551.30  186 Official Journal of the European Communities 22 . 12 . 80 34 .01 CHAPTER 34 SOAP , ORGANIC SURFACE-ACTIVE AGENTS , WASHING PREPARATIONS, LUBRICATING PREPARATIONS , ARTIFICIAL WAXES , PREPARED WAXES , POLISHING AND SCOURING PREPARATIONS , CANDLES AND SIMILAR ARTICLES , MODELLING PASTES AND " DENTAL WAXES " Notes 1 . This Chapter does not cover : (a ) Separate chemically defined compounds ; or ( b ) Dentifrices , shaving creams or shampoos containing soap or organic surface-active agents (heading No 33.06 ). 2 . For the purposes of heading No 34.01 , the expression " soap " s to be taken to apply only to soap soluble in water . Soap and other products falling within heading No 34.01 may contain added substances (for example , disinfectants , abrasive powders , fillers or medicaments). Products containing abrasive powders remain classified in heading No 34.01 only if in the form of bars , cakes or moulded pieces or shapes . In other forms they are to be classified in heading No 34.05 as " scouring powders and similar preparations ". 3 . The reference in heading No 34.03 to petroleum oils and oils obtained from bituminous minerals is to be taken to apply to the products defined in Note 3 of Chapter 27 . 4 . In heading No 34.04 the expression "prepared waxes , not emulsified or containing solvents " is to be taken to apply only to : ( A) Mixtures of animal waxes , mixtures of vegetable waxes or mixtures of artificial waxes ; ( B) Mixtures of different classes of waxes ( animal , vegetable , mineral or artificial); and ( C) Mixtures of waxy consistency not emulsified or containing solvents , with a basis of one or more waxes , and containing fats , resins , mineral substances or other materials . The heading is to be taken not to apply to : (a ) Waxes falling within heading No 27.13 ; or ( b ) Unmixed animal waxes and unmixed vegetable waxes , merely coloured . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 34.01 Soap ; organic surface-active products and preparations \ IIIlI for use as soap , in the form of bars , cakes or moulded IIII II \ pieces or shapes , whether or not combined with soap :||ll 34.01-20 A Toilet soap and medicated soap ; organic surface-activeIlIl IIII products and preparations for use as toilet soap orIIII Il medicated soap 554.10  Il\ B Other : \ 34.01-40\ 1 Hard 554.10  34.01-80 11 Other 554.10  34.02 Organic surface-active agents ; surface-active prepa ­ I II rations and washing preparations , whether or not con ­\I Il taining soap : I\ II\ A Organic surface-active agents : I\ 34.02-11\ 1 Active anion 554.20  34.02-13I 11 Active cation 554.20  34.02-15I III Non-ionic 554.20  34.02-19I /V Other 554.20  22 . 12. 80 Official Journal of the European Communities 187 34 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 34.02 (cont'd) \ 34.02-50I B Surface-active preparations 554.20  34.02-70 34.03 A C Washing preparations Lubricating preparations , and preparations of a kind used for oil or grease treatment of textiles , leather or other materials , but not including preparations con ­ taining 70% or more by weight of petroleum oils or of oils obtained from bituminous minerals : Containing petroleum oils or oils obtained from bituminous minerals : 554.20 34.03-11 I Preparations for the lubricating, oiling or greasing of textiles, furskins, hides and leather ...... 334.52 34.03-15 11 Preparations for lubricating machines, appliances and vehicles 334.52 ___ 34.03-19 B III Other Other : 334.52 34.03-91 I Preparations for the lubricating, oiling or greasing of textiles, furskins, hides and leather 334.52 34.03-95 II Preparations for lubricating machines, appliances and vehicles 334.52 ... 34.03-99 34.04 III A Other Artificial waxes (including water-soluble waxes); pre ­ pared waxes , not emulsified or containing solvents : Artificial waxes (including water-soluble waxes): 334.52 34.04-11 I Of polyethylene glycol 598.31  34.04-15 II Of chemically modified lignite 598.31  34.04-19Il III Other 598.31  34.04-30 34.05 B Prepared waxes, not emulsified and not containing sol Polishes and creams , for footwear , furniture or floors , metal polishes , scouring powders and similar prepa ­ rations , but excluding prepared waxes falling within heading No 34.04 : 598.31 34.05-11 A Polishes, creams and other products for the upkeep of footwear 554.30  34.05-15 B Polishes and similar preparations for the upkeep of furniture, woodwork and floors 554.30  34.05-91l C Products for the upkeep of motor-vehicle coachwork 554.30  34.05-93 D E Scouring pastes and other scouring products . . . Other : 554.30 34.05-95 I Metal polishes 554.30  34.05-99 34.06 II A Other Candles , tapers , night-lights and the like : Candles : 554.30 34.06-11 1 Plain , not perfumed 899.31  34.06-19 II Other 899.31  188 Official Journal of the European Communities 22 . 12 . 80 34 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 34.06 (cont'd) \ 34.06-50 34.07 B Tapers, night-lights and the like Modelling pastes (including those put up for chil ­ dren's amusement and assorted modelling pastes); preparations of a kind known as "dental wax " or as "dental impression compounds ", in plates , horseshoe shapes , sticks and similar forms : 899.31 34.07-10 A Modelling pastes 598.95  34.07-90 B Preparations known as "dental wax" or as "dental impression compounds " 598.95  22 . 12. 80 Official Journal of the European Communities 189 35 .01 CHAPTER 35 ALBUMINOIDAL SUBSTANCES ; GLUES ; ENZYMES Notes 1 . This Chapter does not cover : (a) Yeasts (heading No 21.06); (b) Medicaments ( heading No 30.03); (c) Enzymatic preparations for pre-tanning (heading No 32.03); (d) Enzymatic soaking or washing preparations and other products of Chapter 34 ; or (e) Gelatin products of the printing industry (Chapter 49). 2 . For the purposes of heading No 35.05, the term "dextrins " is to be taken to apply to starch degradation products with a reducing sugar content, expressed as dextrose on the dry substance , not exceeding 10% . Such products with a reducing sugar content exceeding 10% fall in heading No 17.02 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 35.01 Casein , casemates and other casein derivatives ; casein glues : || A Casein : II 35.01-11 I For the manufacture of regenerated textile fibres 592.21  35.01-15 II For industrial uses other than the manufacture of foodstuffs or fodder 592.21  35.01-19 III Other 592.21  35.01-30 B Casein glues 592.21  35.01-90 C 35.02 A Other Albumins , albuminates and other albumin derivatives : Albumins : 592.21 35.02-11 I II a Unfit , or to be rendered unfit , for human con ­ sumption Other : Ovalbumin and lactalbumin : 592.22  35.02-21 1 Dried (for example, in sheets, scales, flakes, powder) 592.22  35.02-29 2 Other 592,22  35.02-40 b Other 592.22  35.02-50 B 35.03 Albuminates and other albumin derivatives .... Gelatin (including gelatin in rectangles , whether or not coloured or surface-worked) and gelatin derivatives ; glues derived from bones , hides , nerves , tendons or from similar products , and fish glues ; isinglass : 592.22 35.03-10 A Isinglass . . .592.23  190 Official Journal of the European Communities 22 . 12 . 80 35 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 35.03 \ (cont'd) Il B Other : 35.03-91 I Gelatin and derivatives thereof 592.23  35.03-93 II Bone glues (pure) 592.23  35.03-98 III Other glues 592.23  35.04-00 35.04 Peptones and other protein substances (excluding enzymesII I of heading No 35.07 ) and their derivatives ; hide powder , I whether or not chromed 592.24  \ 35.05 Dextrins and dextrin glues ; soluble or roasted starches ;I\ \ I starch glues : \ A I Dextrins ; soluble or roasted starches : l 35.05-11li I Dextrins 592.25  35.05-15 II Soluble or roasted starches 592.25  B Glues made from dextrin or from starch , containing II|||| by weight of those materials : l 35.05-60 I I Less than 25% 592.25  35.05-70 II 25% or more but less than 55% 592.25  35.05-80 III 55% or more but less than 80% 592.25  35.05-90 IV 80% or more 592.25  II 35.06 Prepared glues not elsewhere specified or included ;II Il products suitable for use as glues put up for sale byII IIIlI retail as glues in packages not exceeding a net weight I II of 1 kg : l\ || A Prepared glues not elsewhere specified or included : I Vegetable glues : 35.06-11 a Obtained from natural gums 592.29  li b Other : l 35.06-12 I Of natural resins 592.29  35.06-14 2 Other 592.29  35.06-15 II Other glues 592.29  B Products suitable for use as glues put up for sale by Il retail as glues in packages not exceeding a net weight II of 1 kg : 35.06-31 I Cellulose based glues 592.29  35.06-39 II Other 592.29  Il 35.07 Enzymes ; prepared enzymes not elsewhere specified or II included : A Rennet : 35.07-11 I Liquid 516.91  35.07-19 II Other 516.91  35.07-99 B Other....... . . .. ...... 516.91  22 . 12. 80 Official Journal of the European Communities 191 36 .01 CHAPTER 36 EXPLOSIVES ; PYROTECHNIC PRODUCTS ; MATCHES ; PYROPHORIC ALLOYS ; CERTAIN COMBUSTIBLE PREPARATIONS Notes 1 . This Chapter does not cover separate chemically defined compounds other than those described in Note 2 (a ) or (b ) below . 2 . The expression "articles of combustible materials " in heading No 36.08 is to be taken to apply only to : ( a ) Metaldehyde , hexamethylenetetramine and similar substances, put up in forms (for example , tablets , sticks or similar forms) for use as fuels ; fuels with a basis of alcohol , and similar prepared fuels , in solid or semi ­ solid form ; ( b ) Liquid fuels (for example, petrol ) of a kind used in mechanical lighters , in containers of a capacity not exceeding 300 cm3 ; and ( c ) Resin torches , firelighters and the like . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 36.01 Propellent powders : I 36.01-10 A I Black powder (gun powder) 572.11  36.01-90 B Other 572.11  36.02-00 36.02 36.04 Prepared explosives , other than propellent powders . . Safety fuses ; detonating fuses ; percussion and detonating caps ; igniters ; detonators : 572.12  36.04-10 A Safety fuses ; detonating fuses 572.20  36.04-90 B 36.05 Pyrotechnic articles (for example , fireworks , railway fog signals , amorces , rain rockets): 572.20 36.05-10 A B Amorces in strips or rolls for lighters , miners ' lamps and the like Other : 572.30  36.05-50 / Articles for signalling or for entertainment pur ­ poses 572.30 36.05-80 11 Other 572.30  36.06-00 36.06 36.08 Matches (excluding Bengal matches ) Ferro-cerium and other pyrophoric alloys in all forms ; articles of combustible materials : 899.32  36.08-01 A B Ferro-cerium and other pyrophoric alloys in all forms Other : 899.39  36.08-10I 1 Liquid fuels of a kind used in mechanical lighters . . 899.39  36.08-90 II Other 899.39  192 Official Journal of the European Communities 22 . 12 . 80 37 .01 CHAPTER 37 PHOTOGRAPHIC AND CINEMATOGRAPHIC GOODS Notes 1 . This Chapter does not cover waste or scrap materials . 2 . Heading No 37.08 is to be taken to apply only to : ( a ) Chemical products mixed or compounded for photographic uses (for example , sensitised emulsions , deve ­ lopers and fixers ) ; and ( b ) Unmixed substances suitable for such uses and put up in measured portions or put up for sale by retail in a form ready for use . The heading does not apply to photographic pastes or gums , varnishes or similar products . Additional Notes 1 . In the case of sound films imported in two bands (the band bearing only the images and the band used for recording the sound), each band is to be classified in its appropriate heading . 2 . The expression "newsreels " (subheading 37.07 B II a )) shall be taken to apply to films of a length of less than 330 m, and depicting current events of a political, sporting, military, scientific, literary, folkloric, touristic, society, etc., nature . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 37.01 A Photographic plates and film in the flat , sensitised , unexposed , of any material other than paper , paper ­ board or cloth : For radiography : 37.01-01 I For medical or dental use 882.21 m2 37.01-09I II Other 882.21 m 2 37.01-20 B C For the graphic arts Other : 882.21  37.01-92 I For colour photographs 882.21  37.01-96 37.02 A I II Other Film in rolls , sensitised , unexposed , perforated or not : Of a width of 35 mm or less : Microfilm ; film for radiography and the graphic arts : 882.21 37.02-01 a Microfilm 882.22  37.02-03 b Film for radiography 882.22 m2 37.02-05 II c a 1 Film for the graphic arts Other : For colour photographs : Of a width of 16 mm or less, of a length of : 882.22 37.02-31 aa 5 m or less 882.22 N 37.02-35 bb More than 5 m but not more than 30 m . 882.22 N 37.02-38 cc More than 30 m 882.22 m 22 . 12 . 80 Official Journal of the European Communities 193 37 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 37.02 A II a \ (cont'd ) \ 2 Of a width of more than 16 mm but not more \ than 35 mm, of a length of : aa 30 m or less : 37.02-41 11 Reversal type 882.22 N 37.02-43I 22 Other 882.22 N 37.02-48\ bb More than 30 m 882.22 m b Other : li \ 1 Of a width of 16 mm or less, of a length of : \II 37.02-72I aa 30 m or less 882.22 N 37.02-78 bb More than 30 m 882.22 m \|| 2 Of a width of more than 16 mm but not moreI I !! than 35 mm, of a length of : li 37.02-82 aa 30 m or less 882.22 N 37.02-85|| bb More than 30 m 882.22 m l B || Of a width of more than 35 mm : 37.02-87Il I Microfilm 882.22  37.02-89 II Film for radiography 882.22 m a 37.02-90|| III Film for the graphic arts 882.22  li /V Other : || IIIl a For colour photographs, of a length of : I 37.02-92|| 1 30 m or less 882.22 N 37.02-94 2 More than 30 m 882.22 m b Other, of a length of : I\ 37.02-96|| 1 30 m or less 882.22 N 37.02-99 2 More than 30 m 882.22 m li 37.03 Sensitised paper , paperboard and cloth , unexposed \ \\\ or exposed but not developed : 37.03-01I A For the reproduction of documents, technical drawingsI\ Ill and similar records 882.23  B Other : li I For colour photographs : 37.03-21 a For photographs obtained from reversal type film 882.23  37.03-29 b Other 882.23  II Other : 37.03-95 a Sensitised with silver or platinum salts 882.23  37.03-99 b Other 882.23  37.04 Sensitised plates and film , exposed but not developed , negative or positive : A Cinematograph film : 37.04-11 I Negatives ; intermediate positives 882.24 m 37.04-15 II Other positives 882.24 m 37.04-90 B Other 882.24  194 Official Journal of the European Communities 22 . 12 . 80 37 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 37.05 Plates , imperforated film and perforated film (other than cinematograph film), exposed and developed , negative or positive : 37.05-10 A B Microfilm Other : 882.25  37.05-91|| J For offset reproduction 882.25  37.05-99 37.07 II Other Cinematograph film , exposed and developed , whether or not incorporating sound track or consisting only of sound track , negative or positive : 882.25 37.07-01 A B Consisting only of sound track Other : 883.00 m 37.07-10 I II Negatives ; intermediate positives Other positives : 883.00 m 37.07-30 a b Newsreels Other, of a width of : 883.00 m 37.07-51 1 Less than 10 mm 883.00 m 37.07-53 2 10 mm or more but less than 34 mm , 883.00 m 37.07-55 3 34 mm or more but less than 54 mm 883.00 m 37.07-57 4 37.08 54 mm or more Chemical products and flash light materials , of a kind and in a form suitable for use in photography : 883.00 m 37.08-10 A B I Emulsions Developers and fixers : For colour photographs : 882.10 * 37.08-21 a For photographic film and plates 882.10  * 37.08-29 b Other 882.10  * 37.08-40 II Other 882.10  * 37.08-90 C Other ......... .. .. ...... 882.10  37.97-00 Goods of Chapter 37 carried by post 882.00  22 . 12 . 80 Official Journal of the European Communities 195 38 .01 CHAPTER 38 MISCELLANEOUS CHEMICAL PRODUCTS Notes 1 . This Chapter does not cover : ( a ) Separate chemically defined elements or compounds with the exception of the following : ( 1 ) Artificial graphite (heading No 38.01 ); (2) Disinfectants , insecticides , fungicides , rat poisons , herbicides , anti-sprouting products , plant growth regula ­ tors and similar products put up as described in heading No 38.11 ; ( 3 ) Products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades (heading No 38.17); (4) Products specified in Note 2 (a), (c), (d) or (f ) below. ( b ) Mixtures of chemicals and foodstuffs of a kind used in the preparation of human foodstuffs (generally heading No 21.07). (c ) Medicaments (heading No 30.03). 2 . Heading No 38.1.9 is to be taken to include the following goods which are to be taken not to fall within any other heading of the Tariff : ( a ) Cultured crystals (other than optical elements ) weighing not less than 2-5 g each , of magnesium oxide or of the halides of the alkali or of the alkaline-earth metals ; ( b ) Fusel oil ; (c) Ink removers put up in packings for sale by retail ; (d ) Stencil correctors put up in packings for sale by retail ; (e) Ceramic firing testers , fusible (for example, Seger cones); (f ) Plasters specially prepared for use in dentistry ; and (g) Chemical elements of Chapter 28 (for example , silicon and selenium) doped for use in electronics , in the form of discs , wafers or similar forms , polished or not , whether or not coated with a uniform epitaxial layer . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.01 Artificial graphite ; colloidal graphite , other than suspen ­ sions in oil : || A I Artificial graphite : II 38.01-11 I I In immediate packings of a net capacity of 1 kg orless 598.32  38.01-19 II I Other 598.32  38.01-30 B 38.03 Natural or artificial colloidal graphite Activated carbon ; activated natural mineral products ; animal black, including spent animal black : 598.32 38.03-10 A \ Activated carbon 598.92  38.03-90 B I Activated natural mineral products 598.92  38.03-98 C I Animal black, including spent animal black .... 598.92  196 Official Journal of the European Communities 22 . 12 . 80 38 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.05 I Tall oil : 38.05-10 A I Crude 598.11  38.05-90 B I Other 598.11  38.06-00 38.06 38.07 Concentrated sulphite lye Spirits of turpentine (gum , wood and sulphate ) and other terpenic solvents produced by the distillation or other treatment of coniferous woods ; crude dipentene ; sulphite turpentine ; pine oil (excluding "pine oils " not rich in terpineol): 598.12 38.07-10 A I Gum spirits of turpentine 598.13  38.07-91 B I Spirits of sulphate turpentine ; crude dipentene . . . 598.13  38.07-99 C 38.08 A Other Rosin and resin acids , and derivatives thereof other than ester gums included in heading No 39.05 ; rosin spirit and rosin oils : Rosin , including "brais rÃ ©sineux": 598.13 38.08-11 / Obtained from fresh oleoresins 598.14  38.08-15|| II Obtained from wood 598.14  38.08-19 III Other 598.14  38.08-30 B C I Rosin spirits and rosin oils Other : Salts of resin acids : 598.14 38.08-51I a Alkaline resinates 598.14  38.08-55 b Calcium resinate 598.14  38.08-59 c II Other Other: 598.14  38.08-91\ a Rosin derivatives 598.14  38.08-99 38.09 b Other Wood tar ; wood tar oils (other than the composite sol ­ vents and thinners falling within heading No 38.18); wood creosote ; wood naphtha ; acetone oil ; vegetable pitch of all kinds ; brewers ' pitch and similar compounds based on rosin or on vegetable pitch ; foundry core binders based on natural resinous products : 598.14 38.09-10 A Wood tar 598.19  38.09-90 B 38.11 Other Disinfectants , insecticides , fungicides , rat poisons , herbicides , anti-sprouting products , plant-growth regu ­ lators and similar products , put up in forms or packings for sale by retail' or as preparations or articles (for example , sulphur-treated bands , wicks and candles , fly-papers ) : 598.19 38.11-10 A Sulphur put up in forms for sale by retail or in immediate packings of a net capacity of 1 kg or less 591.41  22 . 12 . 80 Official Journal of the European Communities 197 38. 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.11 (cont'd) 38.11-30 B I Preparations based on copper compounds 591.20  38.11-35 C D Plant-growth regulators Other : 591.49  38.11-40II / Disinfectants 591.41  38.11-50 II Insecticides 591.10  38.11-60\\ III Fungicides 591.20  38.11-70II IV Herbicides 591.30  38.11-80 38.12 A I V Other Prepared glazings , prepared dressings and prepared mordants , of a kind used in the textile , paper , leather or like industries : Prepared glazings and prepared dressings : With a basis of amylaceous substances , containing by weight of those substances : 591 49 38.12-11 a Less than 55% 598.91  38.12-11 b \ 55% or more but less than 70% 598.91  38.12-11 c \ 70% or more but less than 83% 598.91  38.12-11 d II I 83% or moreOther : 598.91\ 38.12-21Il a Of a kind used in the textile industry .... 598.91  38.12-25 II b Of a kind used in the leather industry .... 598.91  38.12-29 c Of a kind used in other industries 598.91  38.12-30 B 38.13 Prepared mordants Pickling preparations for metal surfaces ; fluxes and other auxiliary preparations for soldering , brazing or welding ; soldering , brazing or welding powders and pastes consisting of metal and other materials ; prepa ­ rations of a kind used as cores or coatings for welding rods and electrodes : 598.91 38.13-10 A Pickling preparations for metal surfaces ; soldering, brazing or welding powders and pastes consisting of metal and other materials 598.96 38.13-91 B C Preparations of a kind used as cores or coatings for welding electrodes and rods Other : 598.96  38.13-93li I Fluxes for soldering, brazing or welding 598.96  38.13-98 38.14 11 Other auxiliary preparations for soldering, brazing or welding Anti-knock preparations , oxidation inhibitors , gum inhibitors , viscosity improvers , anti-corrosive prepa ­ rations and similar prepared additives for mineral oils : 598.96 » 38.14-10 A I Anti-knock preparations based on tetraethyl-lead("ethyl-fluid ") 598.20  198 Official Journal of the European Communities 22 . 12 . 80 38 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.14 (cont'd) \ B Other : I \ I For lubricants : 38.14-31 a I Containing petroleum oils or oils obtained frombituminous minerals 598.20  38.14-33 b Other 598.20  38.14-37 II Anti-knock preparations based on tetramethyl ­ lead , on ethylmethyl-lead or on mixtures of tetraethyl-lead and tetramethyl-lead 598.20 38.14-39 III Other 598.20  38.15-00 38.15 I Prepared rubber accelerators 598.33  38.16-00 38.16 Prepared culture media for development of micro ­ organisms 598.93  38.17-00 38.17 38.18 Preparations and charges for fire-extinguishers ; charged fire-extinguishing grenades Composite solvents and thinners for varnishes and si ­ milar products : 598.94  38.18-10 A Based on butyl acetate 598.97 - 38.18-90 38.19 B Other Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere speci ­ fied or included ; residual products of the chemical or allied industries , not elsewhere specified or included : 598.97 38.19-01 A \ Fusel oil ; dippel's oil 598.99  38.19-03 B \ Naphthenic acids 598.99  38.19-04 C l Water-insoluble salts of naphthenic acids ; esters ofnaphthenic acids 598.99  38.19-06 D E Petroleum sulphonates, excluding petroleum sul ­ phonates of alkali metals, of ammonium or of ethano ­ lamines ; thiophenated sulphonic acids of oils obtained from bituminous minerals , and their salts Mixed alkylbenzenes and mixed alkylnaphthalenes : 598.99  38.19-07 I Dodecylbenzene 598.99  38.19-09 F II Other Ion exchangers : 598.99 38.19-12 1 Based on sulphonated carbon, or of natural mineral substances 598.99  38.19-14 II Other 598.99  38.19-16 G Catalysts 598.98  38.19-18 H Getters for vacuum tubes 598.99  22 . 12 . 80 Official Journal of the European Communities 199 38 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.19 (cont'd) 38.19-22 U Non-agglomerated mixtures of metal carbides . . 598.99  38.19-24 K | Refractory cements , mortars and similar compositions 662.33  38.19-26 L Alkaline iron oxide for the purification of gas .... 598.99  38.19-28 M Carbonaceous pastes for electrodes 598.99  38.19-32 N Accumulator compounds based on cadmium oxide or nickel hydroxide 598.99  38.19-33 O Carbon (other than that falling within subheading 38.01 A) in metal-graphite or other compounds, in the form of small plates, bars or other semi-manufactures 598.99 38.19-35 P Preparations known as "liquids for hydraulic trans ­ mission" (for example, hydraulic brake fluids) not containing or containing less than 70% by weight of petroleum oils or oils obtained from bituminous minerals 598.99 38.19-37 Q Foundry core binders based on synthetic resins . . . 598.99  38.19-39 R S Anti-rust preparations containing amines as active elements Chemical elements referred to in Note 2 (g) to this Chapter : 598.99  38.19-41I 1 Doped silicon 598.99  38.19-43 T I II Other D - Glucitol ( sorbitol), other than that falling within subheading 29.04 C III : In aqueous solution : 598.99 38.19-45 a Containing 2% or less by weight of D-mannitol , calculated on the D -glucitol content 598.99  38.19-46 b II Other . Other : 598.99 38.19-48 a Containing 2% or less by weight of D -mannitol , calculated on the D -glucitol content 598.99  38.19-51 b U Other Other : 598.99 38.19-52|| I Anti-freezing preparations 598.99  38.19-54 II Anti-scaling and similar compounds 598.99  38.19-56 III Anti-oxydising preparations for use in rubber manufacture 598.99  38.19-58 /V Compound plasticizers, hardeners or stabilisers for artificial plastic materials 598.99  38.19-62 V Composite diagnostic or laboratory reagents, other than bloodgrouping reagents (heading No 30.05 ) . . 598.99  38.19-66 V/ Preparations for electroplating 598:99  200 Official Journal of the European Communities 22 . 12 . 80 38.19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.19 U (cont'd) I 38.19-68 VII Liquid polychlorodiphenyls , liquid chloroparaffins ; mixed polyethylene glycols 598.99  38.19-72 VIII Mixtures of glycerol mono-, di- and tri-stearates (emulsifiers for fats) 598.99  38.19-74 IX Products and preparations for pharmaceutical and surgical uses, including plasters and preparations with a basis of plaster specially prepared for dentistry 598.99 38.19-76 X Auxiliary products of the types used for the textile industry 598.99  38.19-78 XI Auxiliary products of the types used for the leather and furskin industries 598.99  38.19-82 XII Auxiliary products for the paper industry 598.99  38.19-84 XIII Auxiliary products for foundries (other than those falling within item 38.19-37) 598.99  38.19-86| XIV Concrete ready to pour 598.99  38.19-88 XV Mortars, non refractory, including mixtures of cement and sand 598.99  38.19-96 XVI Additives for concrete, cement and mortar ; fire ­ proofing, water-proofing and similar protective preparations used in the building industry 598.99 38.19-99 XVII Other 598.99  22 . 12. 80 Official Journal of the European Communities 201 SECTION Vll ARTIFICIAL RESINS AND PLASTIC MATERIALS , CELLULOSE ESTERS AND ETHERS , AND ARTICLES THEREOF ; RUBBER , SYNTHETIC RUBBER , FACTICE , AND ARTICLES THEREOF Note Goods put up in sets consisting of two or more separate constituents , some or all of which fall within the present Section and are intended to be mixed together to obtain a product of Section VI or VII , are to be classified in the heading appropriate to that product, provided that the constituents are : ( i ) having regard to the manner in which they are put up, clearly identifiable as being intended to be used together without first being repacked ; (ii ) imported together ; and (iii ) identifiable , whether by their nature or by the relative proportions in which they are present, as being complement ­ ary one to another . CHAPTER 39 ARTIFICIAL RESINS AND PLASTIC MATERIALS , CELLULOSE ESTERS AND ETHERS ; ARTICLES THEREOF Notes 1 . This Chapter does not cover : (a ) Stamping foils of heading No 32.09 ; ( b) Artificial waxes ( heading No 34.04); (c ) Synthetic rubber , as defined for the purposes of Chapter 40, or articles thereof ; (d) Saddlery or harness (heading No 42.01 ) or travel goods , handbags or other receptacles falling within heading No 42.02 ; (e) Plaits , wickerwork or other articles falling within Chapter 46 ; (f ) Goods falling within Section XI (textiles and textile articles ) ; (g) Footwear , headgear, umbrellas , sunshades , walking-sticks , whips , riding-crops or parts thereof or other articles falling within Section XII ; (h) Imitation jewellery falling within heading No 71.16 ; ( ij ) Articles falling within Section XVI ( machines and mechanical or electrical appliances) ; (k) Parts of aircraft or vehicles falling within Section XVII ; ( 1 ) Optical elements of artificial plastics , spectacle frames , drawing instruments or other articles falling within Chapter 90 ; ( m) Articles falling within Chapter 91 (for example, clock or watch cases); (n) Musical instruments or parts thereof or other articles falling within Chapter 92 ; (o) Furniture and other articles of Chapter 94 ; (p ) Brushes or other articles falling within Chapter 96 ; ( q ) Articles falling within Chapter 97 (for example , toys , games and sports requisites ) ; or (r ) Buttons , slide fasteners , combs , mouthpieces or stems for smoking pipes , cigarette-holders or the like, parts of vacuum flasks or the like , pens , propelling pencils or other articles falling within Chapter 98 . 2 . Headings Nos 39.01 and 39.02 are to be taken to apply only to goods of a kind produced by chemical synthesis answering to one of the following descriptions : ( a ) Artificial plastics including artificial resins ; ( b ) Silicones ; (c ) Resols , liquid polyisobutylene , and similar artificial polycondensation or polymerisation products . 202 Official Journal of the European Communities 22 . 12. 80 39 .01 3 . Headings Nos 39.01 to 39.06 are to be taken to apply to materials in the following forms only : ( a ) Liquid or pasty ( including, emulsions , dispersions and solutions) ; ( b ) Blocks , lumps , powders ( including moulding powders ), granules , flakes and similar bulk forms ; (c ) Monofil of which any cross-sectional dimension exceeds 1 mm ; seamless tubes , rods , sticks and profile shapes , whether or not surface-worked but not otherwise worked ; (d) Plates , sheets , film , foil and strip (other than that classified in heading No 51.02 by the application of Note 4 to Chapter 51 ), whether or not printed or otherwise surface-worked , uncut or cut into rectangles but not further worked (even if , when so cut , they become articles ready for use ) ; ( e ) Waste and scrap . Additional Note Subheading 39.02 C I is to be taken to include polyethylene slightly modified by small quantities of other olefins . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.01 Condensation , polycondensation and polyaddition products , whether or not modified or polymerised , and whether or not linear (for example , phenoplasts , aminoplasts , alkyds , polyallyl esters and other unsatu ­ rated polyesters , silicones): 39.01-05 A Ion exchangers 582.80  39.01-07 B C I a Adhesive strips of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber Other : Phenoplasts : In one of the forms mentioned in Note 3 ( a) and (b) to this Chapter : 582.90  39.01-11\ 1 Prepared for moulding or extruding 582.11  39.01-13 b 2 Other In other forms : 582.11  39.01-16 1 In one of the forms mentioned in Note 3 (d) to this Chapter 582.12 39.01-18 II a 2 1 In other forms Aminoplasts : In one of the forms mentioned in Note 3 (a) and ( b) to this Chapter : Urea resins : 582.19 39.01-24 aa Prepared for moulding or extruding 582.21  39.01-25 bb 2 Other Other aminoplasts : 582.21  39.01-27 aa Prepared for moulding or extruding .... 582.21  39.01-29 b bb 1 aa Other In other forms : In one of the forms mentioned in Note 3 (d) to this Chapter : Laminated : 582.21 39.01-31 11 With a decorative surface on one side . . 582.22  39.01-33 22 Other 582.22  22 . 12 . 80 Official Journal of the European Communities 203 39 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.01-37 39.01-38 39.01-45 39.01-46 39.01-48 39.01-50 39.01-52 39.01-54 39.01-56 39.01-57 39.01-59 39.01-63 39.01-69 39.01-71 39.01-75 39.01-79 39.01-80 39.01-85 39.01-87 39.01-92 39.01-94 39.01-96 39.01-98 39.01-99 39.01 C II b (cont'd) III a b IV V VI VII 1 bb 2 1 2 3 1 2 aa 11 22 bb a 1 2 b c a b 1 2 a 1 2 b 1 aa 11 22 bb 11 22 2 Other In other forms Alkyds and other polyesters : In one of the forms mentioned in Note 3 ( d) to this Chapter : Corrugated sheet and plates Carbon copying fiilm Other Other : Alkyds Other polyesters : In one of the forms mentioned in Note 3 (a ) and (b) to this Chapter : Prepared for moulding or extruding . . . Other In other forms Polyamides : In one of the forms mentioned in Note 3 (a ) and (b) to this Chapter: Prepared for moulding or extruding Other In one of the forms mentioned in Note 3 (d) to this Chapter In other forms Polyurethanes : In one of the forms mentioned in Note 3 (a) and (b) to this Chapter In other forms: Expanded, foam or sponge Other Silicones Other : Epoxide (ethoxyline) resins : In one of the forms mentioned in Note 3 (a) and (b) to this Chapter In other forms Other: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter : Polyether alcohols : Polyethelene glycols Other Other : Prepared for moulding or extruding . . Other In other forms 582.22 582.29 582.32 582.32 582.32 582.31 582.3.1 582.31 582.39 582.41 582.41 582.42 582.49 582.51 582.59 582.59 582.70 582.61 582.69 582.90 582.90 582.90 582.90 582.90 204 Official Journal of the European Communities 22 . 12 . 80 39 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.02-01 39.02-02 39.02-03 39.02-04 39.02-05 39.02-06 39.02-07 39.02-09 39.02-11 39.02-12 39.02-13 39.02-14 39.02-15 39.02-16 39.02-18 39.02-21 39.02-22 39.02-23 39.02-25 39.02-26 39.02-27 39.02-28 39.02 A B C I a b II III IV 1 aa bb 2 1 aa bb 2 aa 11 22 bb 3 a 1 2 b a 1 2 b 1 2 aa bb cc c Polymerisation and copolymerisation products (foi example , polyethylene, polytetrahaloethylenes , poly ­ isobutylene , polystyrene , polyvinyl chloride , poly ­ vinyl acetate , polyvinyl chloroacetate and other poly ­ vinyl derivatives , polyacrylic and polymethacrylic de ­ rivatives , coumarone-indene resins): Ion exchangers Adhesive strips of a width not exceeding 10 cm , the coating of which consists of unvulcanised natural or synthetic rubber Other : Polyethylene : In one of the forms mentioned in Note 3 ( a ) and (b) to this Chapter : Prepared for moulding or extruding : Of a specific gravity of less than 0-94 .... Of a specific gravity of 0'94 or more .... Other In other forms : In one of the forms mentioned in Note 3 (c) to this Chapter : Tubes Other In one of the forms mentioned in Note 3 (d) to this Chapter : Of a thickness of 0-1 mm or less : Of a specific gravity of less than 0.94 . . Of a specific gravity of 0-94 and over . . Of a thickness of more than 0'1 mm . . . Waste and scrap Polytetrahaloethylenes : In one of the forms mentioned in Note 3 (a ) and (b) to this Chapter : Prepared for moulding or extruding Other In other forms Polysulphohaloethylenes Polypropylene : In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Prepared for moulding or extruding Other In one of the forms mentioned in Note 3 (d) to this Chapter : Carbon copying film Other, of a thickness of: Less than 0'05 mm 0.05 mm to 0*1 mm More than 0-1 mm In other forms 583.80 583.90 583.11 583.11 583.11 583.12 583.12 583.13 583.13 583.13 583.19 583.90 583.90 583.90 583.90 583.21 583.21 583.22 583.22 583.22 583.22 583.29 22 . 12 . 80 Official Journal of the European Communities 205 39 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.02-29 39.02-32 39.02-35 39.02-36 39.02-37 39.02-38 39.02-39 39.02-41 39.02-43 39.02-45 39.02-46 39.02-47 39.02-51 39.02-52 39.02-53 39.02-54 39.02-57 39.02-59 39.02-61 39.02-66 39.02 C Ccont'd) V VI a b VII a b 1 2 1 2 aa bb 3 1 2 1 aa bb cc 2 aa 11 22 bb 11 22 aaa 111 222 bbb 111 222 3 Polyisobutylene Polystyrene and copolymers of styrene : In one of the forms mentioned in Note 3 (a) and (b) to this Chapter : Polystyrene Polystyrene copolymers In other forms : In one of the forms mentioned in Note 3 (c) to this Chapter In one of the forms mentioned in Note 3 (d) to this Chapter : Expanded, foam or sponge . Other . . . . Waste and scrap Polyvinyl chloride : In one of the forms mentioned in Note 3 (a) and (b) to this Chapter : Prepared for moulding or extruding Other In other forms : In one of the forms mentioned in Note 3 (c) to this Chapter: Tubes, coiled Other tubes In other forms In one of the forms mentioned in Note 3 (d) to this Chapter : Floor or wall coverings : Consisting of a support impregnated, coated or covered with polyvinyl chloride .... Other Other : Consisting of a support impregnated, coated or covered with polyvinyl chloride .... Other : Not plasticised, of a thickness of : 1 mm or less More than 1 mm Plasticised, of a thickness of: 1 mm or less More than 1 mm Waste and scrap 583.90 583.31 583.31 583.32 583.33 583.33 583.39 583.41 583.41 583.42 583.42 583.42 893.91 893.91 583.43 583.43 583.43 583.43 583.43 583.49 m2 m2 206 Official Journal of the European Communities 22 . 12 . 80 39 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.02-67 39.02-69 39.02-71 39.02-72 39.02-73 39.02-74 39.02-75 39.02-78 39.02-81 39.02-83 39.02-84 39.02-85 39.02-87 39.02-88 39.02-89 39.02-91 39.02-92 39.02-94 39.02-96 39.02-98 39.02 C (cont'd) VIII IX X XI XII XIII XIV a b a b a b c a 1 2 b c 1 2 d a b a 1 2 b c Polyvinylidene chloride ; copolymers of vinylidene chloride with vinyl chloride : In one of the forms mentioned in Note 3 (a) and (b) to this Chapter In other forms Polyvinyl acetate : In one of the forms mentioned in Note 3 (a) to this Chapter In one of. the forms mentioned in Note 3 (b) to this Chapter In other forms Copolymers of vinyl chloride with vinyl acetate : In one of the forms mentioned in Note 3 (a) and (b) to this Chapter : Prepared for moulding or extruding Other In one of the forms mentioned in Note 3 (c) to this Chapter In one of the forms mentioned in Note 3 (d) to this Chapter : Floor or wall coverings In other forms Waste and scrap Polyvinyl alcohols, acetals and ethers : In one of the forms mentioned in Note 3 (a) and (b) to this Chapter In other forms Acrylic polymers , methacrylic polymers and acrylo ­ methacrylic copolymers : . In one of the forms mentioned in Note 3 (a ) and (b) to this Chapter : Prepared for moulding or extruding Other In one of the forms mentioned in Note 3 (d) to this Chapter In other forms Coumarone resins , indene resins and coumarone- indene resins Other polymerisation or copolymerisation products : In one of the forms mentioned in Note 3 ( a ) and ( b) to this Chapter In other forms 583.90 583.90 583.70 583.70 583.70 583.51 583.51 583.52 893.92 583.53 583.59 583.90 583.90 583.61 583.61 583.62 583.69 583.90 583.90 583.90 m2 22 . 12 . 80 Official Journal of the European Communities 207 39.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.03-05 39.03-07 39.03-08 39.03-12 39.03-14 39.03-15 39.03-17 39.03-21 39.03-23 39.03-25 39.03-27 39.03-29 39.03-31 39.03-33 39.03-34 39.03-36 39.03-37 39.03-39 39.03-41 39.03 A B I a b 1 2 c II a 1 2 b 1 aa bb 2 III a b 1 2 3 4 aa bb IV a aa bb 11 22 Regenerated cellulose ; cellulose nitrate , cellulose acetate and other cellulose esters , cellulose ethers and other chemical derivatives of cellulose , plasticised or not (for example , collodions , celluloid); vulcanised fibre : Adhesive strips of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber Other : Regenerated cellulose : Expanded , foam or sponge Other : Sheets , film or strip , coiled or not, of a thickness of less than 0-75 mm : Laminated Other : Not printed Printed Other Waste and scrap Cellulose nitrates : Not plasticised : Collodions and celloidin Other Plasticised : With camphor or otherwise (for example, celluloid) : Film in rolls or in strips , for cinematography or photography Other Waste and scrap Cellulose acetates : Not plasticised Plasticised : Products known as moulding powders .... Film in rolls or in strips , for cinematography or photography Sheets , film or strip , coiled or not, of a thickness of less than 0.75 mm Other : Waste and scrap Other Other cellulose esters : Not plasticised 584.10 584.10 584.10 584.10 584.10 584.10 584.10 584.21 584.21 584.22 584.22 584.22 584.31 584.32 584.32 584.32 584.32 584.32 584.91 j 208 Official Journal of the European Communities 22 . 12 . 80 39 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.03-43 39.03-44 39.03-46 39.03-47 39.03-49 39.03-51 39.03-53 39.03-55 39.03-57 39.03-59 39.03-60 39.04-10 39.04-90 39.05-10 39.05-20 39.05-30 39.06-10 39.06-90 39.07-01 39.03 B IV (cont'd ) b 1 2 3 4 aa bb V a 1 2 b 1 2 aa bb VI 39.04 39.05 A B 39.06 A B 39.07 A A B I II Plasticised : Products known as moulding powders .... Film in rolls or in strips , for cinematography or photography Sheets , film or strip , coiled or not, of a thickness of less than 0.75 mm Other : Waste and scrap Other Cellulose ethers and other chemical derivatives of cellulose : Not plasticised : Ethylcellulose Other Plasticised : Waste and scrap Other : Ethylcellulose Other Vulcanised fibre Hardened proteins (for example , hardened casein and hardened gelatin): Artificial sausage casings Other Natural resins modified by fusion (run gums); artificial resins obtained by esterification of natural resins or of resinic acids (ester gums) ; chemical derivatives of natural rubber (for example , chlorinated rubber , rubber hydro ­ chloride , oxidised rubber, cyclised rubber): Run gums Other : Ester gums Chemical derivatives of natural rubber Other high polymers , artificial resins and artificial plastic materials , including alginic acid , its salts and esters ; linoxyn : Alginic acid and its salts and esters Other Articles of materials of the kinds described in headings Nos 39.01 to 39.06 : Piping and tubing, with fittings attached, suitable for conducting gases or liquids , for use in civil aircraft 584.92 584.92 584.92 584.92 584.92 584.91 584.91 584.92 584.92 584.92 584.93 585.21 585.21 585.10 585.10 585.10 585.22 585.29 893.99 22 . 12 . 80 Official Journal of the European Communities 209 39 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.07-11 39.07-13 39.07-15 39.07-18 39.07-21 39.07-22 39.07-23 39.07-24 39.07-25 39.07-27 39.07-33 39.07-35 39.07-37 39.07-39 39.07-41 39.07-42 39.07-44 39.07-45 39.07-49 39.07-50 39.07-51 39.07-53 39.07-61 39.07-63 39.07-65 39.07-66 39.07 (cont'd ) B I II III IV V a b c d a 1 2 b 1 2 1 2 aa bb cc 3 4 aa bb 5 6 aa bb 7 aa bb 11 22 33 cc dd Other : Of regenerated cellulose : Articles for the conveyance or packing of goods ; stoppers, lids, caps and other closures : Artificial sausage casings Other Other : Sponges Other Of vulcanised fibre Of hardened proteins Of chemical derivatives of rubber Of other materials : Spools , reels and similar supports for photogra ­ phic and cinematographic film or for tapes, films and the like falling within heading No 92.12 . Fans and hand screens , non-mechanical ; frames and handles therefor and parts of such frames and handles Corset busks and similar supports for articles of apparel or clothing accessories Other : Table or kitchen utensils Sanitary and toilet articles : Lavatory seats and covers Wash-basins, bidets, baths and shower-baths Other Ornaments and other fancy articles and articles for personal adornment Office or school supplies : Carbon copying film Other Articles of apparel and clothing accessories . Articles for electric lighting: For interior lighting Other Articles for the conveyance or packing of goods ; stoppers, lids, caps and other closures : Artificial sausage casings Bags, sachets and similar articles : Of polyethylene Of polyvinyl chloride Other Netting extruded in tubular form Boxes, pots, cases, crates and similar articles 893.10 893.10 893.99 893.99 893.99 893.99 893.99 893.99 893.99 893.99 893.99 893.20 893.20 893.20 893.30 893.94 893.94 848 . 21 893.50 893.50 893.10 893.10 893.10 893.10 893.10 893.10 210 Official Journal of the European Communities 22 . 12 . 80 39 .07 NIMEXE code CCT reference Statistical subdivision Description 1 SITC code Supplementary unit 39.07 B V d (cont'd) 7 ee Carboys, bottles, jars and other containers, of a capacity : 39.07-67Il 11 Not exceeding two litres 893.10  39.07-68 22 ft Exceeding two litres Stoppers, lids, caps and other closures : 893.10  39.07-71|| 11 Caps and capsules for bottles 893.10  39.07-73|| 22 Other 893.10  39.07-74|| gg Other 893.10  39.07-77 8 9 Roller blinds, Venetian blinds and similar articles, and parts thereof Other : 893.93  39.07-82 aa Tube and pipe fittings 893.99  39.07-84 bb Spools, cops, bobbins and similar holders for spinning and weaving 893.99 39.07-86 cc dd Fittings for furniture, windows, vehicle coach ­ work and the like Other articles : 893.99  39.07-91 11 Made from sheet 893.99  39.07-99 22 Other 893.99  22 . 12 . 80 Official Journal of the European Communities 211 CHAPTER 40 RUBBER , SYNTHETIC RUBBER , FACTICE, AND ARTICLES THEREOF Notes 1 . Except where the context otherwise requires , throughout the Tariff the expression "rubber" means the following products , whether or not vulcanised or hardened : natural rubber , balata , gutta-percha and similar natural gums , synthetic rubber, and factice derived from oils , and such substances reclaimed . 2 . This Chapter does not cover the following products of rubber and textiles , which fall generally within Section XI : (a) Knitted or crocheted fabric or articles thereof, elastic or rubberised (other than transmission, conveyor and elevator belts or belting, of rubberised knitted or crocheted fabric , of heading No 40.10) ; other elastic fabric or articles thereof ; ( b) Textile hosepiping and similar textile tubing, internally coated or lined with rubber (heading No 59.15); (c ) Woven textile fabrics (other than the goods of heading No 40.10) impregnated, coated, covered or laminated with rubber : (i ) Weighing not more than 1 500 g/m2 ; or (ii ) Weighing more than 1 500 g/m2 and containing more than 50% by weight of textile material ; and articles of those fabrics ; (d) Felt impregnated or coated with rubber and containing more than 50% by weight of textile material , and articles thereof ; (e) Bonded fibre fabrics and similar bonded yarn fabrics , impregnated or coated with rubber , or in which rubber forms the bonding substance , irrespective of their weight per square metre , and articles thereof ; (f ) Fabrics composed of parallel textile yarns agglomerated with rubber , irrespective of their weight per square metre, and articles thereof . However , plates , sheets and strip , of expanded foam or sponge rubber , combined with textile fabric , and articles thereof , are to be classified in Chapter 40 provided that the textile fabric is present merely for reinforcing purposes . 3 . The following are also not covered by this Chapter : (a ) Footwear or parts thereof falling within Chapter 64 ; (b ) Headgear or parts thereof (including bathing caps) falling within Chapter 65 ; (c) Mechanical or electrical appliances or parts thereof ( including electrical goods of all kinds), of hardened rubber, falling within Section XVI ; (d) Articles falling within Chapter 90, 92 , 94 or 96 ; (e) Articles falling within Chapter 97 (other than sports gloves and goods falling within heading No 40.11); or (f ) Buttons , combs , smoking pipe stems , pens or other articles falling within Chapter 98 . 4 . In Note 1 to this Chapter and in headings Nos 40.02, 40.05 and 40.06, the expression "synthetic rubber" is to be taken to apply to : (a ) Unsaturated synthetic substances which can be irreversibly transformed into non-thermoplastic substances by vulcanisation with sulphur and which , when so vulcanised as well as may be (without the addition of any substances such as plasticisers , fillers or reinforcing agents not necessary for the cross-linking), can produce substances which , at a temperature between 18 and 29 °C , will not break on being extended to three times their original length and will return , after being extended to twice their original length , within a period of five minutes , to a length not greater than one and a half times their original length . Such substances include cis-polyisoprene ( IR), polybutadiene ( BR), polychlorobutadiene ( CR), polybuta ­ dienestyrene ( SBR), polychlorobutadiene-acryonitrile (NCR), polybutadiene-acrylonitrile ( NBR) and butyl rubber ( IIR); ( b) Thioplasts (TM); and 212 Official Journal of the European Communities 22 . 12 . 80 40 .01 (c ) Natural rubber modified by grafting or mixing with artificial plastic material , de-polymerised natural rubber , and mixtures of unsaturated synthetic substances with saturated synthetic high polymers , provided that all the above-mentioned products comply with the requirements concerning vulcanisation , elongation and recovery in (a ) above . 5 . Headings Nos 40.01 and 40.02 are to be taken not to apply to : (a ) Natural or synthetic rubber latex (including pre-vulcanised rubber latex) compounded with vulcanising agents or accelerators , fillers or reinforcing agents , plasticiers , colouring matter (other than colouring matter added solely for the purpose of identification), or with any other substance ; however , latex merely stabilised or concentrated, and thermo-sensitive and electro-positive latex are to be classified in heading No 40.01 or 40.02 as the case may be ; ( b ) Rubber which has been compounded with carbon black (with or without the addition of mineral oil ) or with silica ( with or without the addition of mineral oil ) before coagulation or with any substance after coagulation ; or ( c) Mixtures of any of the products specified in Note 1 to the present Chapter , whether or not compounded with any other substance . 6 . Thread wholly of vulcanised rubber , of any cross-section of which any dimension exceeds 5 mm , is to be classified as strip , rod or profile shape, falling within heading No 40.08 . 7 . Heading No 40.10 is to be taken to include transmission , conveyor or elevator belts or belting of textile fabric impregnated , coated , covered or laminated with rubber or made from textile yarn or cord impregnated or coated with rubber . 8 . For the purpose of heading No 40.06, pre-vulcanised rubber latex is to be deemed to be unvulcanised rubber latex . For the purposes of headings Nos 40.07 to 40.14, balata , gutta-percha and similar natural gums , and factice derived from oils , and such substances reclaimed, are to be deemed to be vulcanised rubber whether or not they have been vulcanised . 9 . In headings Nos 40.05 , 40.08 and 40.15 the expressions "plates ", " sheets " and " strip " are to be taken to apply, and to apply only, to plates , sheets and strip , whether or not printed or otherwise surface-worked but not cut to shape or otherwise worked , and rectangular articles cut therefrom not further worked . In heading No 40.08 the expressions "rods " and "profile shapes " and in heading No 40.15 the expressions "rods", "profile shapes " and "tubes " are to be taken to apply, and to apply only, to such products , whether or not cut to length or surface-worked but not otherwise worked . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I. RAW RUBBER 40.01 Natural rubber latex , whether or not with added syn ­ thetic rubber latex ; pre-vulcanised natural rubber latex ; natural rubber , balata , gutta-percha and similar natural gums : 40.01-20 A B I Natural rubber latex, whether or not with added syn ­ thetic rubber latex ; pre-vulcanised natural rubber Natural rubber : Crepe : 232.01  40.01-31 a Sole crepe 232.02  40.01-39l b Other 232.02  40.01-40 II Smoked sheets 232.02  40.01-50 III Other 232.02  40.01-60 C Balata, gutta-percha and similar natural gums . . . 232.03  22. 12. 80 Official Journal of the European Communities 213 40.02 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 40.02-20 40.02-30 40.02-41 40.02-49 40.02-61 40.02-63 40.02-65 40.02-67 40.02-70 40.02-80 40.02-90 40.03-00 40.04-00 40.05-10 40.05-30 40.05-90 40.06-10 40.02 A B C 40.03 40.04 40.05 A B C 40.06 A I a b II a b c d e f g Synthetic rubber latex ; pre-vulcanised synthetic rubber latex ; synthetic rubber ; factice derived from oils : Factice derived from oils Products modified by the incorporation of artificial plastic materials Other : Synthetic rubber latex, whether or not pre ­ vulcanised: Polybutadiene-styrene latex Other Other: Polybutadiene-styrene Polybutadiene Polychlorobutadiene Polybutadiene-acrylonitrile Butyl rubber Cis-polyisoprene Other Reclaimed rubber Waste and parings of unhardened rubber ; scrap of unhardened rubber , fit only for the recovery of rubber ; powder obtained from waste or scrap of unhardened rubber II. UNVULCANISED RUBBER Plates , sheets and strip , of unvulcanised natural or synthetic rubber, other than smoked sheets and crepe sheets of heading No 40.01 or 40.02 ; granules of un ­ vulcanised natural or synthetic rubber compounded ready for vulcanisation ; unvulcanised natural or synthetic rubber , compounded before or after coagulation either with carbon black (with or without the addition of mi ­ neral oil ) or with silica (with or without the addition of mineral oil), in any form, of a kind known as master ­ batch : Rubber compounded with carbon black or with silica ( masterbatch) Granules of natural or synthetic rubber compounded ready for vulcanisation Other Unvulcanised natural or synthetic rubber , including rubber latex, in other forms or states* (for example , rods , tubes and profile shapes , solutions and disper ­ sions) ; articles of unvulcanised natural or synthetic rub ­ ber (for example , coated or impregnated textile thread ; rings and discs): Solutions and dispersions 233.19 233.19 233.11 233.12 233.15 233.13 233.14 233.19 233.16 233.19 233.19 233 21 233.22 621.01 621.01 621.01 621.02 214 Official Journal of the European Communities 22. 12. 80 40 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 40.06-91 40.06-93 40.06-98 40.07-11 40.07-15 40.07-20 40.08-05 40.08-09 40.08-13 40.08-15 40.08-17 40.08-20 40.09-10 40.09-20 40.09-50 40.09-61 40.09-69 40.06 (cont'd) B 40.07 A B 40.08 A I II B 40.09 A B / II III I II a b a b c I II a ¢ b 1 2 Other : " Camel-back " strips for retreading rubber tyres . Textile thread coated or impregnated with rubber Other III . ARTICLES OF UNHARDENED VULCANISED RUBBER Vulcanised rubber thread and cord , whether or not textile covered , and textile thread covered or impregn ­ ated with vulcanised rubber : Vulcanised rubber thread and cord, whether or not textile covered : Not textile covered Textile covered Textile thread covered or impregnated with vulca ­ nised rubber Plates , sheets , strip , rods and profile shapes , of unhar ­ dened vulcanised rubber : Plates , sheets and strip : Of expanded, foam or sponge rubber : Plates and sheets for soles Other Other : Floor coverings and mats (other than those of heading No 40.14) Plates and sheets for soles Other Rods and profile shapes Piping and tubing , of unhardened vulcanised rubber : With fittings attached, suitable for conducting gases or liquids, for use in civil aircraft Other : For fitting to rollers of textile machines, typewriters and the like Other : Not combined with other materials, with or without fittings Combined with other materials, with or without fittings : With metal reinforcement Other 621.02 621.02 621.02 621.03 621.03 621.03 621.04 621.04 621.04 621.04 621.04 621.04 621.05 621.05 621.05 621.05 621.05 m2 22 . 12 . 80 Official Journal of the European Communities 215 40.10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 40.10-10 40.10-30 40.10-90 40.11-10 40.11-20 40.11-21 40.11-23 40.11-25 40.11-27 40.11-29 40.11-40 40.11-45 40.11-52 40.11-53 40.11-55 40.11-57 40.11-62 40.11-63 40.11-80 40.12-10 40.12-20 40.12-30 40.12-80 40.10 40.11 A B I II 40.12 A B C a 1 2 3 4 5 b c d 1 aa bb cc dd ee ff 2 A B C D Transmission , conveyor or elevator belts or belting , of vulcanised rubber : Conveyor or elevator belts or belting Transmission belts or belting, of trapezoidal cross- section Other transmission belts or belting Rubber tyres , tyre cases , interchangeable tyre treads , inner tubes and tyre flaps , for wheels of all kinds : Solid or cushion tyres and interchangeable tyre treads Other : Pneumatic tyres for use on civil aircraft .... Other : Inner tubes : Of the kind used on bicycles or cycles with auxiliary motor Of the kind used on motor-cycles or motor- scooters Of the kind used on motor cars Of the kind used on lorries or buses .... Other Tyre flaps (separately consigned) Tyre cases with sewn-in inner tubes, for racing bicycles Tyre cases and tubeless tyres : New: Of the kind used on bicyles or cycles with auxiliary motor Of the kind used on motor-cycles or motor- scooters Of the kind used on motor cars Of the kind used on lorries or buses .... Of the kind used on aircraft Other Used Hygienic and pharmaceutical articles (including teats), of unhardened vulcanised rubber , with or without fittings of hardened rubber : Sheath contraceptives Teats, nipple shields, and similar articles for babies Syringes and bulbs for syringes, vaporisers, droppers and the like Other 628.20 628.20 628.20 625.99 625.30 625.91 625.91 625.91 625.91 625.91 625.99 625.40 625.40 625.40 625.10 625.20 625.30 625.99 625.99 628.10 628.10 628.10 628.10 N N N N N N N N N N N N 216 Official Journal of the European Communities 22 . 12 . 80 40 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 40.13-11 40.13-13 40.13-18 40.13-30 40.14-10 40.14-93 40.14-95 40.14-98 40.15-10 40.15-20 40.16-10 40.16-90 40.13 A B 40.14 A B 40.15 A B 40.16 A B I II III I II III Articles of apparel and clothing accessories (includ ­ ing gloves), for all purposes , of unhardened vulcanised rubber : Gloves , including mittens : Household gloves Surgical gloves Other Articles of apparel and clothing accessories . . . Other articles of unhardened vulcanised rubber : Of expanded, foam or sponge rubber Other : Floor coverings and mats (other than those of heading No 40.08) Erasers Other IV. HARDENED RUBBER ( EBONITE AND VULCANITE); ARTICLES MADE THEREOF Hardened rubber (ebonite and vulcanite), in bulk , plates , sheets , strip , rods , profile shapes or tubes ; scrap , waste and powder, of hardened rubber : In bulk or blocks , in plates, sheets or strip , in rods , profile shapes or tubes Scrap , waste and powder, of hardened rubber .... Articles of hardened rubber (ebonite and vulcanite): Piping and tubing, with fittings attached, suitable for conducting gases or liquids , for use in civil aircraft Other 848.22 848.22 848.22 848.22 628.98 628.98 628.98 628.98 621.06 621.06 628.99 628.99 pair pair pair 22 . 12. 80 Official Journal of the European Communities 217 41 .01 SECTION VIII RAW HIDES AND SKINS , LEATHER, FURSKINS AND ARTICLES THEREOF ; SADDLERY AND HARNESS ; TRAVEL GOODS , HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF GUT ( OTHER THAN SILK-WORM GUT) CHAPTER 41 RAW HIDES AND SKINS ( OTHER THAN FURSKINS) AND LEATHER Notes 1 . This Chapter does not cover : (a ) Parings or similar waste , of raw hides or skins (heading No 05.05 or 05.15); (b ) Birdskins or parts of birdskins , with their feathers or down , falling within heading No 05.07 or 67.01 ; or (c) Hides or skins , with the hair on , raw, tanned or dressed ( Chapter 43 ) ; the following are , however , to be classified in heading No 41.01 , namely, raw hides or skins with the hair on, of bovine cattle (including buffalo), of equine animals , of sheep and lambs (except Persian, Astrakhan , Caracul and similar lambs , Indian, Chinese , Mongolian and Tibetan lambs), of goats and kids (except Yemen , Mongolian and Tibetan goats and kids), of swine (including peccary), of reindeer , of chamois , of gazelle , of deer , of elk , of roebucks or of dogs . 2 . Throughout the Tariff the expression "composition leather" is to be taken to mean only substance of the kind referred to in heading No 41.10. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 41.01-11 41.01-13 41.01-15 41.01-18 41.01-31 41.01-35 41.01-42 41.01-43 41.01-44 41.01-45 41.01 A I a 1 2 b 1 2 II a 1 2 b 1 aa bb 11 22 2 Raw hides and skins (fresh , salted , dried , pickled or limed), whether or not split , including sheepskins in the wool : Fresh, salted or dried: Of sheep and lambs : Of lambs : In the wool Other Other: In the wool Other Of bovine cattle : Of calves : Fresh or green salted Dried or dry salted Other: Fresh or green salted : Whole hides Parts of hides : Butts and half-butts ........... Other Dried or dry salted 211.60 211.70 211.60 211.70 211.20 211.20 211.10 211.10 211.10 211.10 N N N N 218 Official Journal of the European Communities 22 . 12 . 80 41.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementar unit 41.01-51 41.01-55 41.01-62 41.01-63 41.01-66 41.01-68 41.01-71 41.01-79 41.01-80 41.01-91 41.01-95 41.02-05 41.02-12 41.02-14 41.02-17 41.02-19 41.02-21 41.02-28 41.02-31 41.02-32 41.02-35 41.02-37 41.02-98 41.01 (cont'd) 41.02 A B C A III a b /V a b V V/ B I a b II III /V I II I a b II a 1 2 b 1 aa bb 2 aa bb c Of equine animals : Fresh or green salted Dried or dry salted Of goats and kids : Of kids Other Of reptiles or of fish Of other animals Pickled or limed: Of sheep and lambs : Of lambs Other Of bovine cattle Of goats and kids Of other animals Bovine cattle leather (including buffalo leather ) and equine leather , except leather falling within heading No 41.06 or 41.08 : East India kip, whole, whether or not the heads and legs have been removed, weighing each not more than 4.5 kg net, not further prepared than vegetable tanned, whether or not having undergone further preservative treatment with oil , but obviously unsuitable for im ­ mediate use in the manufacture of leather articles . . . Bovine cattle leather ( including buffalo leather) not further prepared than chrome-tanned, in the wet blue state : Calf leather Other bovine leather Other : Not further prepared than tanned: Calf leather Other bovine leather and equine leather .... Otherwise prepared: Calf leather: Boxcalf Other Other bovine leather: Of full thickness : Sole leather Other Split : Grains Fleshes Equine leather 211.10 211.10 211.40 211.40 211.99 211.99 211.70 211.70 211.10 211.40 211.99 611 40 611.30 611.40 611.30 611.40 611.30 611.30 611.40 611.40 611.40 611.40 611.40 N N N N N m2 m2 m2 m2 ma 22 . 12 . 80 Official Journal of the European Communities 219 41 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 41.03-10 41.03-30 41.03-40 41.03-50 41.03-99 41.04-10 41.04-91 41.04-99 41.05-20 41.05-31 41.05-39 41.05-91 41.05-93 41.05-99 41.06-20 41.06-80 41.03 A B I II 41.04 A B I II 41.05 A B I II 41.06 a b 1 2 a b a b c A B Sheep and lamb skin leather, except leather falling within heading No 41.06 or 41.08 : Of Indian hair sheep , not further prepared than vege ­ table tanned, whether or not having undergone fur ­ ther preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles Other : Not further prepared than tanned : Of lambs Other : Of full thickness Other Other Goat and kid skin leather , except leather falling within heading No 41.06 or 41.08 : Of Indian goat or kid , not further prepared than vege ­ table tanned, whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles Other : Not further prepared than tanned Other Other kinds of leather , except leather falling within heading No 41.06 or 41.08 : Of reptiles , not further prepared than vegetable tanned, whether or not having undergone further preservative treatment with oil , but obviously un ­ suitable for immediate use in the manufacture of leather articles Other : Not further prepared than tanned : Of swine ¢ Of other animals Other : Of swine Of reptiles or of fish Of other animals Chamois-dressed leather : Of sheep and lambs Of other animals 611.50 611.50 611.50 611.50 611.50 611.61 611.61 611.61 611.69 611.69 611.69 611.69 611.69 611.69 611.81 611.81 m2 ma m2 m2 220 Official Journal of the European Communities 22 . 12 . 80 41 .08 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplement unit 41.08 Patent leather and imitation patent leather ; metallised leather : 41.08-20 41.08-30 41.08-40 41.08-80 A B C D Of calves Of other bovines Of sheep and lambs ; of goats and kids Of other animals 611.83 611.83 611.83 611.83 m2 m2 m2 m2 41.09-00 41.09 Parings and other waste , of leather or of composition or parchment-dressed leather , not suitable for the manufacture of articles of leather ; leather dust , pow ­ der and flour 211.91 41.10-00 41.10 Composition leather with a basis of leather or leather fibre , in slabs , in sheets or in rolls 611.20  22 . 12. 80 Official Journal of the European Communities 221 42 .01 CHAPTER 42 ARTICLES OF LEATHER ; SADDLERY AND HARNESS ; TRAVEL GOODS , HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF ANIMAL GUT ( OTHER THAN SILK-WORM GUT) Notes 1 . This Chapter does not cover : (a ) Sterile surgical catgut and similar sterile suture materials (heading No 30.05 ) ; (b) Articles of apparel and clothing accessories (except gloves), lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming (heading No 43.03 or 43.04) ; (c) String or net bags of Section XI ; (d) Articles falling within Chapter 64 ; (e) Headgear or parts thereof falling within Chapter 65 ; (f ) Whips , riding-crops or other articles of heading No 66.02 ; (g) Strings , skins for drums and the like , and other parts of musical instruments (heading No 92.10) ; (h) Furniture or parts of furniture ( Chapter 94); (ij ) Articles falling within Chapter 97 (for example , toys , games and sports requisites); or (k) Buttons , studs , cuff-links , press-fasteners , including snap-fasteners and press-studs , and blanks and parts of such articles , falling within heading No 98.01 or Chapter 71 . 2 . For the purposes of heading No 42.03 , the expression "articles of apparel and clothing accessories" is to be taken to apply, inter alia, to gloves (including sports gloves), aprons and other protective clothing , braces , belts , bandoliers and wrist straps , including watch straps . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 42.01-00 42.01 Saddlery and harness , of any material (for example , saddles , harness , collars , traces , knee-pads and boots), for any kind of animal 612.20 42.02 Travel goods (for example , trunks , suit-cases , hat ­ boxes , travelling-bags , rucksacks), shopping-bags , handbags , satchels , brief-cases , wallets , purses , toilet ­ cases , tool-cases , tobacco-pouches , sheaths , cases , boxes (for example , for arms , musical instruments , bi ­ noculars , jewellery , bottles , collars , footwear, brushes) and similar containers , of leather or of composition leather, of vulcanised fibre , of artificial plastic sheeting , of paperboard or of textile fabric : 42.02-12 42.02-14 42.02-16 42.02-17 42.02-18 A I a b II III IV Of artificial plastic sheeting : Travel goods and toilet-cases : Trunks, valises and suit-cases Other Handbags Satchels and brief-cases Other containers 831.02 831.02 831.01 831.03 831.09 N N 22. 12. 80222 Official Journal of the European Communities 42 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 42.02-21 42.02-23 42.02-25 42.02-31 42.02-35 42.02-41 42.02-49 42.02-51 42.02-59 42.02-60 42.02-91 42.02-99 42.03-10 42.03-21 42.03-25 42.03-27 42.03-28 42.03-51 42.03-59 42.04-10 42.04-81 42.04-89 42.05-00 42.02 (cont'd) B 42.03 A B I II III C 42.04 A B 42.05 / a 1 2 3 b 1 2 II a b III a b /V a b 1 2 a b I II I II Of other materials : Travel goods and toilet-cases : Trunks, valises and suit-cases : Of leather or of composition leather .... Of vulcanised fibre or of paperboard .... Of textile fabric Other : Of leather or of composition leather .... Of other materials Handbags: Of leather or of composition leather Of other materials Satchels and brief-cases : Of leather or of composition leather Of other materials Other containers : For musical instruments Other: Of leather or of composition leather Of other materials Articles of apparel and clothing accessories , of leather or of composition leather : Articles of apparel Gloves, including mittens and mitts : Protective, for all trades Special , for sports Other : Men's and boys' Other Other clothing accessories : Belts and girdles Other Articles of leather or of composition leather of a kind used in machinery or mechanical appliances or for other industrial purposes : Conveyor or transmission belts or belting .... Other : Articles for the textile industry Other Other articles of leather or of composition leather . . 831.02 831.02 831.02 831.02 831.02 831.01 831.01 831.03 831.03 831.09 831.09 831.09 848.10 848.10 848.10 848.10 848.10 848.10 848.10 612.10 612.10 612.10 612.90 N N N N pair pair pair pair 22 . 12 . 80 Official Journal of the European Communities 223 42 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 42.06 Articles made from gut (other than silk-worm gut), from goldbeater's skin , from bladders or from ten ­ dons : 42.06-10 42.06-90 A B Catgut strings Other 899.91 899.91  42.97-01 Goods of Chapter 42 carried by post 831.00  224 Official Journal of the European Communities 22 . 12 . 80 43 .01 CHAPTER 43 FURSKINS AND ARTIFICIAL FUR ; MANUFACTURES THEREOF Notes 1 . Throughout the Tariff references to furskins , other than to raw furskins of heading No 43.01 , are to be taken to apply to hides or skins of all animals which have been tanned or dressed with the hair on . 2 . This Chapter does not cover : (a ) Birdskins or parts of birdskins , with their feathers or down, falling within heading No 05.07 or 67.01 ; (b ) Raw hides or skins , with the hair on, of a kind falling within Chapter 41 (see Note 1 (c) to that Chapter) ; (c ) Gloves consisting of leather and furskin or of leather and artificial fur (heading No 42.03 ) ; (d) Articles falling within Chapter 64 ; (e ) Headgear or parts thereof falling within Chapter 65 ; or (f) Articles falling within Chapter 97 (for exaxnple , toys , games and sports requisites). 3 . For the purposes of heading No 43.02, the expression " plates , crosses and similar forms" means furskins or parts thereof (excluding " dropped" skins ) sewn together in rectangles , crosses or trapeziums , without the addition of other materials . Other assembled skins ready for immediate use (or requiring only cutting to become ready for use), and skins or parts of skins sewn together in the form of garments or parts or accessories of garments or of other articles fall within heading No 43.03 . 4 . Articles of apparel and clothing accessories (except those excluded by Note 2) lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming are to be classified under heading No 43.03 or 43.04 as the case may be . 5 . Throughout the Tariff the expression "artificial fur " means any imitation of furskin consisting of wool , hair or other fibres gummed or sewn on to leather , woven fabric or other materials , but does not include imitation furskins obtained by weaving ( heading No 58.04 , for example). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 43.01 Raw furskins : I Il A Complete furskins, with or without head, tail and paws : \ 43.01-11 I Of rabbits and of hares 212.09I 43.01-15 II Of mink 212.01 N 43.01-21 III Of Persian, Astrakhan, Caracul and similar lambs, or of Indian, Chinese, Mongolian and Tibetan lambs 212.09 N 43.01-23 /V Of sea-lions, of fur seals and of other seals . . . 212.09 N 43.01-27 V Of sea-otters, of nutria and of beaver 212.09 N 43.01-31 VI Of musk-rats and of marmots 212.09 N 43.01-35 VII Of wild felines 212.09 N 43.01-50 VIII Of other animals 212.09  43.01-70 B Parts of furskins 212.09  22 . 12 . 80 Official Journal of the European Communities 225 43 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 43.02 Furskins , tanned or dressed , including furskins assem ­ bled in plates , crosses and similar forms ; pieces or cuttings , of furskin , tanned or dressed, including heads , paws , tails and the like (not being fabricated): A Furskins, tanned or dressed , including furskins as ­ sembled in plates , crosses and similar forms : I 43.02-11 43.02-15 43.02-21 / II III Of rabbits and of hares Of mink Of Persian, Astrakhan, Caracul and similar lambs, or of Indian, Chinese, Mongolian and Tibetan lambs 613.00 613.00 613.00 N N N 43.02-23 43.02-27 43.02-31 43.02-35 43.02-50 IV V V/ VII VIII Of sea-lions, of fur seals and of other seals . . . Of sea-otters, of nutria and of beaver Of musk-rats and of marmots Of wild felines Of other animals 613.00 613.00 613.00 613.00 613.00 N N N N 43.02-70 B Pieces or cuttings , of furskin, tanned or dressed, including heads , paws, tails and the like (not being fabricated ) 613.00  43.03-20 43.03 A Articles of furskin : Articles of a kind commonly used in machinery or 848.31 43.03-30 43.03-90 B I II Other : Articles of apparel and clothing accessories . . . Other 848.31 848.31  43.04-10 43.04-30 43.04 A B Artificial fur and articles made thereof : In the piece, or in strips or pieces In the form of made-up articles 848.32 848.32 226 Official Journal of the European Communities 22 . 12. 80 SECTION IX WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL ; CORK AND ARTICLES OF CORK ; MANUFACTURES OF STRAW, OF ESPARTO AND OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK CHAPTER 44 WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL Notes 1 . This Chapter does not cover : (a ) Wood of a kind used primarily in perfumery, in pharmacy , or for insecticidal , fungicidal or similar purposes (heading No 12.07) ; ( b) Wood of a kind used primarily in dyeing or in tanning (heading No 14.05); (c ) Activated charcoal (heading No 38.03) ; (d ) Articles falling within Chapter 46 ; (e) Footwear or parts thereof falling within Chapter 64 ; (f) Goods falling within Chapter 66 (for example , umbrellas and walking-sticks and parts thereof) ; ( g ) Goods falling within heading No 68.09 ; (h) Imitation jewellery falling within heading No 71.16 ; ( ij ) Goods falling within Section XVII (for example , wheelwrights ' wares); (k) Goods falling within Chapter 91 (for example , clocks and clock cases ) ; ( 1 ) Musical instruments or parts thereof ( Chapter 92) ; ( m) Parts of firearms (heading No 93.06); (n) Furniture or parts thereof falling within Chapter 94 ; (o ) Articles falling within Chapter 97 (for example , toys , games and sports requisites); or (p ) Smoking pipes or the like or parts thereof , buttons , pencils or other articles falling within Chapter 98 . 2 . In this Chapter , the expression "improved wood " means wood which has been subjected to chemical or physical treatment (being, in the case of layers bonded together , treatment in excess of that needed to ensure a good bond), and which has thereby acquired increased density or hardness together with improved mechanical strength or resistance to chemical or electrical agencies . 3 . Headings Nos 44.19 to 44.28 are to be taken to apply to articles of the respective descriptions of fibre building board , plywood, cellular wood, "improved" wood or reconstituted wood as they apply to such articles of wood . 4 . Heading No 44.25 shall be taken not to apply to tools in which metal parts form the blade , working edge , working surface or other working part . Additional Note For the purposes of heading No 44.12, "wood flour" means wood powder of which not more than 8% by weight is retained by a sieve with an aperture of 0 m 63 mm . 22 . 12 . 80 Official Journal of the European Communities 227 44 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit l 44.01 Fuel wood, in logs , in billets , in twigs or in faggots ;wood waste , including sawdust : \ 44.01-10 44.01-20 44.01-40 44.01-90 A B C D Fuel wood, in logs, in billets, in twigs or in faggots Ligneous waste of flax Sawdust Other waste 245.01 246.03 246.03 246.03  44.02-00 44.02 Wood charcoal (including shell and nut charcoal), agglomerated or not 245.02  \ 44.03 Wood in the rough , whether or not stripped of its barkor merely roughed down : I 44.03-20 A Poles of coniferous wood, injected or otherwise impregnated to any degree, not less than 6 m nor more than 18 m in length and with a circumference at the butt end of more than 45 cm but not more than 90 cm 247.90 m3 44.03-21 44.03-22 44.03-23 44.03-24 44.03-25 44.03-28 B I a b c d e f Other : Tropical hardwood : Okoume (gaboon) Limba (afara) Obeche Utile MakorÃ © Other 247.21 247.21 247.21 247.21 247.21 247.21 ms m3 m8 m3 m3 m3 44.03-30 44.03-40 44.03-51 44.03-52 44.03-54 44.03-58 II a 1 2 3 4 5 6 b Other : Coniferous wood : Pulpwood For sawing or for making veneer sheets or sheets for plywood Pitprops Poles for telegraph, telephone and electricity lines, not falling within heading 44.03-20 . . . Pickets, stakes and piles Other Other : 246.01 247.11 247.90 247.90 247.90 247.90 m3 ( ») m3 m3 m3 m3 m3 44.03-60 44.03-71 44.03-73 44.03-74 44.03-75 44.03-79 44.03-91 44.03-99 1 2 aa bb cc dd ee 3 4 Pulpwood Wood for sawing or for making veneer sheets or sheets for plywood: Oak Beech ( Fagus silvatica) Poplar Walnut Other Pitprops Other 246.01 247.21 247.21 247.21 247.21 247.21 247.90 247.90 m3 (x ) m3 m3 m8 m3 m3 m3 m 3 (2 ) Quantities to be shown under this heading relate to the piled volume and not to the volume of the wood. 228 Official Journal of the European Communities 22 . 12 . 80 44 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 44.04-20 44.04-91 44.04-98 44.05-10 44.05-20 44.05-31 44.05-33 44.05-39 44.05-40 44.05-71 44.05-73 44.05-74 44.05-75 44.05-79 44.07-10 44.07-90 44.09-01 44.09-10 44.09-50 44.09-90 44.11-10 44.11-20 44.04 44.05 A B C 44.07 A B 44.09 A B C D 44.11 A B I II I a b c II a b 1 2 3 4 5 A I II Wood , roughly squared or half-squared , but not further manufactured : Tropical hardwood Other : Coniferous wood Other Wood sawn lengthwise , sliced or peeled , but not further prepared , of a thickness exceeding 5 mm : Small boards for the manufacture of pencils Coniferous wood, of a length of 125 cm or less and of a thickness of less than 12-5 mm Other : Tropical hardwood: Limba (afara) Utile Other Other : Coniferous wood Other: Oak Beech (Fagus silvatica) Poplar Walnut Other Railway or tramway sleepers of wood : Injected or otherwise impregnated to any degree . . Other Hoopwood ; split poles ; piles , pickets and stakes of wood , pointed but not sawn lengthwise ; chipwood ; drawn wood ; pulpwood in chips or particles ; wood shavings of a kind suitable for use in the manufacture of vinegar or for the clarification of liquids ; wooden sticks , roughly trimmed but not turned , bent or otherwise worked , suitable for the manufacture of walking-sticks , umbrella handles , tool handles or the like : Drawn wood Pulpwood in chips or particles Wooden sticks , roughly trimmed but not turned, bent or otherwise worked, suitable for the manu ­ facture of walking-sticks , umbrella handles , tool handles or the like Other Fibre building board of wood or other vegetable material , whether or not bonded with natural or artificial resins or with other organic binders : Hardboard: Unworked Worked 247.22 247.12 247.22 248.21 248.21 248.31 248.31 248.31 248.21 248.31 248.31 248.31 248.31 248.31 248.10 248.10 634.91 246.02 634.91 634.91 641.61 641.61 m3 m » ¢ m3 m3 m3 i m3 m3 m3 m3 m3 m3 m3 m3 m3 m3 m3 m2 m2 22 . 12 . 80 Official Journal of the European Communities 229 44 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 44.11-30 44.11-90 44.12-10 44.12-30 44.13-10 I j 44.13-30 44.13-50 44.14-30 44.14-51 44.14-55 44.14-61 44.14-65 44.15-20 44.15-31 44.15-39 44.15-80 44.16-00 44.17-00 44.11 (cont'd) 44.12 44.13 44.14 A B 44.15 44.16 44.17 B I II A B A B I II I a b II a b A . B I II C Other: Unworked Worked Wood wool and wood flour : Wood wool Wood flour Wood (including blocks , strips and friezes for parquet or wood block flooring , not assembled), planed, ton ­ gued , grooved, rebated , chamfered , V-jointed, centre V-jointed , beaded , centre-beaded or the like , but not further manufactured : Blocks, strips and friezes for parquet or wood block flooring, not assembled Other: Coniferous wood Other Wood sawn lengthwise , sliced or peeled but not further prepared , of a thickness not exceeding 5 mm ; veneer sheets and sheets for plywood , of a thickness not exceed ­ ing 5 mm : Small boards for the manufacture of pencils Other : Tropical hardwood, of a thickness : Not exceeding I mm Exceeding 1 mm Other, of a thickness : Not exceeding 1 mm Exceeding 1 mm Plywood , blockboard, laminboard , battenboard and similar laminated wood products (including veneer ­ ed panels and sheets); inlaid wood and wood mar ­ quetry : Plywood, consisting solely of sheets of wood . . . Blockboard, laminboard, battenboard and similar la ­ minated wood products (excluding veneered panels and sheets): Blockboard, laminboard and battenboard .... Other Other Cellular wood panels , whether or not faced with base metal " Improved " wood , in sheets , blocks or the like . . . 641.62 641.62 634.93 634.93 248.32 248.22 248.32 634.10 634.10 634.10 634.10 634.10 634.20  634.41 634.41 634.42 634.43 634.31 m2 m2 m2 m3 m3 m3 m3 m* m3 m3 m3 230 Official Journal of the European Communities 22 . 12 . 80 44 , 18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 44.18-11 44.18-19 44.18-30 44.18-90 44.19-20 44.19-80 44.20-00 44.21-10 44.21-50 44.21-90 44.22-20 44.22-90 44.23-10 44.23-21 44.23-29 44.23-30 44.23-51 44.23-55 44.18 44.19 44.20 44.21 A B I II 44.22 A B 44.23 A B I II A I 11 B C A B a h a b c Reconstituted wood , being wood shavings , wood chips sawdust , wood flour or other ligneous waste agglo ­ merated with natural or artificial resins or other organic binding substances , in sheets , blocks or the like : Made from wood wool, wood flour, wood shavings, sawdust or other wood waste ; Unworked or not further worked than sanded . . . Other . Flaxboard Other Wooden headings and mouldings , including moulded skirting and other moulded boards : Faced with metal foil Other Wooden picture frames , photograph frames , mirror frames and the like Complete wooden packing cases , boxes , crates , drums and similar packings : Wholly or partly of plywood, blockboard , lamin ­ board , battenboard or similar laminated wood pro ­ ducts (including veneered wood panels and sheets) Other : Of fibre building board Other Casks , barrels , vats , tubs , buckets and other coopers ' products and parts thereof , of wood , including staves : Riven staves of wood , not further prepared than sawn on one principal surface ; sawn staves of wood , of which at least one principal surface has been cylin ­ drically sawn , not further prepared than sawn .... Other Builders ' carpentry and joinery ( including prefabri ­ cated and sectional buildings and assembled parquet flooring panels ) : Shuttering for concrete constructional work . . . Other : Of fibre building board : Doors Other Other : Prefabricated and sectional buildings .... Doors, other than French windows Windows, including French windows 634.32 634.32 634.32 634.32 634.92 634.92 635.41 635.10 635.10 635.10 635.20 635.20 635.30 635.30 635.30 635.30 635.30 635.30 m3 m8 m8 m3 N N N 22 . 12 . 80 Official Journal of the European Communities 231 44.23 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 44.23-71 44.23-79 44.23-80 44.24-00 44.25-10 44.25-91 44.25-99 44.26-10 44.26-90 44.27-01 44.27-10 44.27-30 44.27-80 44.28-10 44.28-30 44.28-40 44.28-50 44.28-71 44.28-99 44.23 B II (cont'd) 44.24 44.25 A B 44.26 A B 44.27 A B 44.28 A B C D I II d 1 2 e I II I II III a b Parquet flooring panels, assembled: For mosaics Other Other builders ' carpentry and joinery . . . . Household utensils of wood Wooden tools , tool bodies , tool handles , broom and brush bodies and handles ; boot and shoe lasts and trees , of wood : Handles for articles of cutlery, forks and spoons ; brush bodies Other : Tools, tool bodies and tool handles Other Spools , cops , bobbins , sewing thread reels and the like , of turned wood : Reels for sewing thread and the like Other Standard lamps , table lamps and other lighting fit ­ tings , of wood ; articles of furniture , of wood , not fal ­ ling within Chapter 94 ; caskets , cigarette boxes , trays , fruit bowls ,- ornaments and other fancy articles , of wood ; cases for cutlery , for drawing instruments or for vio ­ lins , and similar receptacles , of wood ; articles of wood for personal use or adornment , of a kind normally car ­ ried in the pocket , in the handbag or on the person ; parts of the foregoing articles , of wood : Of fibre building board Other : Lighting fittings (of wood, whether or not electrically equipped); parts thereof Ornaments and other fancy articles and articles for personal adornment (of wood); parts thereof . . . Other Other articles of wood : Foundry moulding patterns Blind rollers , whether or not fitted with springs . . . Match splints ; wooden pegs or pins for footwear . . Other : Of fibre building board Other : Coat hangers Other 635.30 635.30 635.30 635.42 635.91 635.91 635.91 635.92 635.92 635.49 635A9 635.49 635.49 635.99 635.99 635.99 635.99 635.99 635.99 m2 m2 N 232 Official Journal of the European Communities 22 . 12 . 80 45 .01 CHAPTER 45 CORK AND ARTICLES OF CORK Notes 1 . This Chapter does not cover : ( a) Footwear or parts of footwear falling within Chapter 64 ; ( b ) Headgear or parts of headgear falling within Chapter 65 ; or (c ) Articles falling within Chapter 97 (for example , toys , games and sports requisites). 2 . Natural cork roughly squared or deprived of the outer bark is to be taken to fall within heading No 45.02 and not within heading No 45.01 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 45.01 Natural cork , unworked , crushed , granulated or ground ;waste cork : 45.01-20 45.01-40 45.01-60 A B C Natural cork , unworked Waste cork Crushed, granulated or ground cork 244.01 244.01 244.01  45.02-00 45.02 Natural cork in blocks , plates , sheets or strips (in ­ cluding cubes or square slabs , cut to size for corks or stoppers) 244.02 45.03-10 45.03-90 45.03 A B Articles of natural cork : Stoppers Other articles 633.01 633.01  45.04 Agglomerated cork (being cork agglomerated with or without a binding substance) and articles of agglome ­ rated cork : 45.04-10 45.04-91 45.04-99 A B I II Discs for the manufacture of crown corks .... Other : Cubes, bricks, plates, sheets, panels, strips and squares Other 633.02 633.02 633.02  22 . 12 . 80 Official Journal of the European Communities 233 46 .02 CHAPTER 46 MANUFACTURES OF STRAW , OF ESPARTO AND OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK Notes 1 . In this Chapter the expression "plaiting materials " includes straw , osier or willow , bamboos , rushes , reeds , strips of wood , strips of vegetable fibre or bark, unspun textile fibres , monofil and strip of artificial plastic materials or strips of paper , but not strips of leather , of composition leather or of felt , human hair , horsehair , textile rovings or yarns , or monofil or strip of Chapter 51 . 2 . This Chapter does not cover : (a) Twine , cordage , ropes or cables , plaited or not (heading No 59.04); (b ) Footwear or headgear or parts thereof falling within Chapter 64 or 65 ; (c) Vehicles and bodies for vehicles , of basketware ( Chapter 87); or (d) Furniture or parts thereof ( Chapter 94). 3 . For the purposes of heading No 46.02 , "plaiting materials bound together in parallel strands " means "plaiting materials " placed side by side and bound together , in the form of sheets , whether the binding materials are of spun textile fibre or not . NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 46.02 Plaits and similar products of plaiting materials , for all uses , whether or not assembled into strips ; plaiting materials bound together in parallel strands or woven , in sheet form , including matting , mats and screens ; straw envelopes for bottles : 46.02-01 46.02-09 A I II Plaits and similar products of plaiting materials , for all uses , whether or not assembled into strips : Of unspun vegetable materials Other 659.70 659.70  46.02-10 B Coarse matting ; straw envelopes for bottles ; screens and other coarse articles used for packing or for protection 659.70 46.02-20 46.02-91 46.02-92 46.02-95 46.02-99 C D I a b II III Chinese mats and matting and similar mats and matt ­ ing Other articles : Of unspun vegetable materials : Not backed or lined with paper or woven fabric Backed or lined with paper or woven fabric Of strips of paper, whether or not mixed in any proportion with vegetable materials Of other plaiting materials 659.70 659.70 659.70 659.70 659.70  46.03-10 46.03-90 46.03 A B Basketwork , wickerwork and other articles of plait ­ ing materials , made directly to shape ; articles made up from goods falling within heading No 46.02 ; articles of loofah : Basketwork, wickerwork and other articles of plaiting materials, made directly to shape Other 899.71 899.71  234 Official Journal of the European Communities 22 . 12 . 80 47 .01 SECTION X PAPER-MAKING MATERIAL ; PAPER AND PAPERBOARD AND ARTICLES THEREOF CHAPTER 47 PAPER-MAKING MATERIAL NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 47.01-02 47.01-12 47.01-20 47.01-32 47.01-34 47.01-36 47.01-38 47.01-61 47.01-69 47.01-71 47.01-79 47.01-91 47.01-95 47.01-99 47.02-11 47.02-15 47.02-19 47.02-20 47.01 47.02 A I II a b B A I II III a b 1 aa 11 22 bb 11 22 2 aa 11 22 bb 11 22 B I II III Pulp derived by mechanical or chemical means from any fibrous vegetable material : Wood pulp : Mechanical wood pulp Semi-chemical wood pulp Chemical wood pulp : With an alphacellulose content of 90% or more by weight (dissolving grades) Other : Sulphite wood pulp : Unbleached: Coniferous Other Other : Coniferous Other Other: Unbleached: Coniferous Other Other: Coniferous Other Other : Cotton linter pulp Bleached vegetable fibre pulp. Other Waste paper and paperboard ; scrap articles of paper or of paperboard , fit only for use in paper-making : Waste paper and paperboard : Fit only for use in paper-making Other : To be rendered fit only for use in paper-making Other Scrap articles of paper or of paperboard, fit only for use in paper-making 251.20 251.91 251.60 251.81 251.81 251.82 251.82 251.71 251.71 251.72 251.72 251.92 251.92 251.92 251.10 . 251.10 251.10 251.10 kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry kg 90 % dry 22 . 12 . 80 Official Journal of the European Communities 235 CHAPTER 48 PAPER AND PAPER-BOARD ; ARTICLES OF PAPER PULP, OF PAPER OR OF PAPERBOARD Notes 1 . This Chapter does not cover : (a ) Stamping foils of heading No 32.09 ; (b ) Perfume and cosmetic papers (heading No 33.06); (c ) Soap papers (heading No 34.01), paper impregnated or coated with detergent (heading No 34.02) and cellu ­ lose wadding impregnated with polishes , creams or similar preparations (heading No 34.05); (d) Paper or paperboard, sensitised (heading No 37.03); (e) Paper-reinforced stratified artificial plastic sheeting (headings Nos 39.01 to 39.06), or vulcanised fibre (heading No 39.03), or articles of such materials (heading No 39.07); (f ) Goods falling within heading No 42.02 (for example , travel goods) ; (g) Articles falling within any heading in Chapter 46 (manufactures of plaiting material); (h) Paper yarn or textile articles of paper yarn ( Section XI) ; ( ij ) Abrasive paper (heading No 68.06) or paper-backed mica splittings (heading No 68.15 ) (paper coated with mica powder is , however , to be classified in heading No 48.07) ; (k) Metal foil backed with paper or paperboard ( Section XV); ( 1 ) Perforated paper or paperboard for musical instruments (heading No 92.10); or (m) Goods falling within any heading in Chapter 97 (for example, toys , games and sports requisites ) or Chapter 98 (for example, buttons). 2 . Subject to the provisions of Note 3, heading No 48.01 is to be taken to include paper and paperboard which have been subjected to calendering, super-calendering, glazing or similar finishing, including false water-marking, and also paper and paperboard coloured or marbled throughout the mass by any method. However, the heading does not apply to paper or paperboard which has been further processed, for example , by coating or impregnation. 3 . Paper or paperboard answering to a description in two or more of the headings Nos 48.01 to 48.07 is to be clas ­ sified under that one of such headings which occurs latest in the Tariff. 4. Headings Nos 48.01 to 48.07 are to be taken not to apply to paper , paperboard or cellulose wadding : (a ) In strips or rolls of a width not exceeding 15 cm ; or (b ) In rectangular sheets (unfolded if necessary) of which no side exceeds 36 cm ; or (c ) Cut into shapes other than rectangular shapes . Except that hand-made paper in any size or shape as made directly and having all its edges deckled remains classified, subject to the provisions of Note 3 , within heading No 48.01 . 5 . For the purposes of heading No 48.11 , " wallpaper and lincrusta " are to be taken to apply only to : (a ) Paper in rolls , suitable for wall or ceiling decoration , being : ( i ) Paper with one or with two margins , with or without guide marks ; or (ii ) Paper without margins , surface-coloured or design-printed, coated or embossed, of a width not exceeding 60 cm ; ( b ) Borders , friezes and corners of paper , of a kind used for wall or ceiling decoration . 6 . Heading No 48.15 is to be taken to apply, inter alia, to paper wool , paper strip (whether or not folded or coated) of a kind used for plaiting, and to toilet paper in rolls or packets , but not to the articles mentioned in Note 7. Official Journal of the European Communities236 22. 12. 80 48.01 7. Heading No 48.21 is to be taken to apply, inter alia, to cards for statistical machines, perforated paper and paperboard cards for Jacquard and similar machines , paper lace, shelf edging, paper tablecloths , serviettes and handkerchiefs , paper gaskets , moulded or pressed goods of wood pulp , and dress patterns . 8 . Paper , paperboard and cellulose wadding and articles thereof, printed with characters or pictures which are not merely incidental to the primary use of the goods are regarded as printed matter falling within Chapter 49. However, dress patterns and models, of paper or paperboard, shall be classified within heading No 48.21 regardless of the printing appearing thereon. Additional Note For the purpose of subheading 48.01 A, the expression "newsprint shall be taken to apply to white paper or to paper which has been slightly coloured in the pulp, the mechanical pulp content of which represents at least 70% of the total fibre content, glazed to an extent not exceeding 130 seconds Bekk, unsized, weighing not less than 40 g/m2 and not more than 57 g/m*, with watermarks not less than 4 cm but not more than 10 cm apart, in reels of a width of not less than 31 cm, containing 8% or less by weight of fillers, and intended for the printing of daily newspapers, weekly papers or other periodicals of heading No 49.02, published at least 10 times per year. Statistical Note Products weighing 225 g/m2 or more are to be treated as "board" or "paperboard" ; those weighing less than 225 g/m are to be treated as "paper". NIMEXE code CCT reference Statistical subdivision Description SITC code Supplemen ary unit 48.01-01 48.01-05 48.01-06 48.01-07 48.01-10 48.01-20 48.01-22 48.01-24 48.01 A B C I II a 1 2 b 1 aa bb cc I. PAPER AND PAPERBOARD, IN ROLLS OR IN SHEETS Paper and paperboard (including cellulose wadding), in rolls or sheets : Newsprint Cigarette paper Kraft paper and kraft board : For the manufacture of paper yarn of heading No 57.07 or of paper yarn reinforced with metal of heading No 59.04 Other : Kraft paper for large-capacity sacks: Unbleached Fully bleached, semi-bleached or coloured throughout the mass Kraft liner paper and board: Composed of one or more layers unbleached and an outside layer bleached, semi-bleached or coloured, of a weight per m* of: Less than ISO g ISO g or more but less than 175 g . . . . 175 g or more 641.10 641.59 641.39 641.32 641.32 641.31 641.31 641.31  22. 12 . 80 Official Journal of the European Communities 237 48 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.01-30 48.01-32 48.01-34 48.01-36 48.01-38 48.01-39 48.01-40 48.01-42 48.01-44 48.01-46 48.01-48 48.01-50 48.01-51 48.01-57 48.01-59 48.01-60 48.01-63 48.01-67 48.01-68 48.01-70 48.01-71 48.01-72 48.01-74 48.01-76 48.01-78 48.01-79 48.01-80 48.01-81 48.01 C II (cont'd) D E F b 2 aa 11 22 33 bb 11 22 33 c 1 aa bb 11 22 2 aa bb cc 11 22 I II m IV v VI VII VIII IX a b c d 1 2 Other: Unbleached, of a weight per m 2 of: Less than ISO g 150 g or more but less than 175 g . . . 175 g or more Fully bleached, semi-bleached or coloured throughout the mass, of a weight per m* of: Less than 150 g 150 g or more but less than 175 g . . . 175 g or more Other : Kraft wrapping and packaging paper : Unbleached Fully bleached, semi-bleached or coloured throughout the mass, of a weight per m2 of: Less than 150 g ISO g or more Other kraft paper and kraft paperboard: Kraft condenser paper, kraft cable insulating paper and other kraft electro-technical insu ­ lating paper Kraft punched-card paper Other: Unbleached Fully bleached, semi-bleached or coloured throughout the mass Paper weighing not more than 15 g/m2 for use in stencil making Hand-made paper and paperboard Other : Felt paper and felt board, woollen paper and woollen board Filter paper and filter paperboard Cellulose wadding and webs of cellulose fibres (soft tissues) Photographic base paper Wallpaper base Heliographic diazotype base paper Carbonizing base paper Punched-card paper Printing paper and writing paper: Bible paper Manifold (thin typing) paper Newsprint, other than that of heading 48.01-01 . . Other printing paper and writing paper: Containing not more than 5% of mechanical wood pulp Other 641.31 641.31 641.31 641.31 641.31 641.31 641.39 641.39 641.39 641.39 641.39 641.39 641.39 641.59 641.21 641.59 641.59 641.59 641.59 641.59 641.59 641.59 641.59 641.21 641.21 &gt;41.10 &gt;41.21 &gt;41.21 238 Official Journal of the European Communities 22. 12. 80 48 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.01-83 48.01-85 48.01-87 48.01-89 48.01-90 48.01-92 48.01-94 48.01-96 48.01-98 48.01-99 48.03-10 48.03-30 48.03-50 48.03-60 48.03-80 48.04-20 48.04-31 48.04-39 48.04-90 48.05-10 48.05-21 48.05-29 48.01 F (cont'd) 48.03 48.04 48.05 A B a b XI XII XIII XIV XV XV/ XVII a b A B C D E A B I II C I a 1 2 Sulphite wrapping and packaging paper, weighing : Less than 30 g/mg 30 g/m* or more Semi-chemical fluting paper Strawpaper and strawboard Wrapping and packaging paper made from waste ­ paper Paper and paperboard consisting of two or more layers of different composition (duplex, triplex, multiplex, etc.) Wrapping and packaging paperboard made from wastepaper Other paper Other paperboard: Containing not more than 5% of mechanical wood pulp Other Parchment or greaseproof paper and paperboard, and imitations thereof, and glazed transparent paper, in rolls or sheets : Vegetable parchment Glazed transparent paper (glassine) , . . Greaseproof paper Natural tracing paper Other Composite paper or paperboard (made by sticking flat layers together with an adhesive), not surface- coated or impregnated , whether or not internally rein ­ forced , in rolls or sheets : Paper or paperboard, laminated internally with bitumen, paraffin wax or other wax Paperboard made from wastepaper, whether or not paper-covered: Composed of two or more layers of different colours . . Other Other Paper and paperboard, corrugated (with or without flat surface sheets), creped , crinkled , embossed or per ­ forated , in rolls or sheets : Paper and paperboard, corrugated Other : Creped and crinkled paper: Kraft paper: Kraft paper for large-capacity sacks Other 641.52 641.52 641.51 641.59 641.59 641.59 641.59 641.59 641.59 641.59 641.53 641.53 641.53 641.53 641.53 641.92 641.92 641.92 641.92 641.74 641.71 641.71 Official Journal of the European Communities22 . 12 . 80 239 48 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplemen unit I b 1 2 II 48.05-30 48.05-50 48.05-80 48.07-10 48.07-30 48.07-41 48.07-45 48.07-55 48.07-56 48.07-57 48.07-58 48.07-59 48.07-64 48.07-67 48.07-71 48.07-73 48.07-75 48.07-77 48.07-85 48.07-91 48.07-97 48.07-99 48.08-00 48.05 B (cont'd) 48.07 A B C D 48.08 Other: Creped household and toilet paper Other Other Paper and paperboard , impregnated, coated , surface- coloured , surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets : Ruled, lined or squared, but not otherwise printed . . Coated with mica powder Bleached paper and paperboard , coated with kaolin, or coated or impregnated with artificial plastic mate ­ rials weighing 160 grams or more per m2 : Coated with kaolin Other Other : Tarred, bituminised or asphalted paper or paper ­ board Paper and paperboard coated with material of mineral origin or with powdered metal : Paperboard for printing flongs Printing paper and writing paper: LWC paper Self copy paper Other Photographic base paper and paperboard .... Paper and paperboard consisting of two or more layers of different composition (duplex, triplex, multiplex, etc.) Other : Paper Paperboard Surface-coloured paper and paperboard Paper and paperboard coated or impregnated with artificial plastic materials (excluding adhesives) . . . Paper and paperboard coated or impregnated with wax, paraffin wax, stearin, oil, glycerol or the like . Gummed or adhesive paper and paperboard Carbon paper and similar copying paper Other paper and paperboard Filter blocks , slabs and plates , of paper pulp . . . . 641.72 641.73 641.74 641.22 641.89 641.89 641.81 641.82 641.89 641.22 641.22 641.22 641.89 641.89 641.89 641.89 641.89 641.81 641.89 641.89 641.89 641.89 641.96 I II I II a b 1 2 3 c d e 1 2 III IV V VI VII VIII 240 Official Journal of the European Communities 22 . 12 . 80 48 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit II . PAPER AND PAPERBOARD CUT TO SIZE OR SHAPE AND ARTICLES OF PAPER OR PAPERBOARD \ 48.10 I Cigarette paper , cut to size , whether or not in theform of booklets or tubes : I 48.10-10 48.10-90 48.11 A B In booklets or tubes Other Wallpaper and lincrusta ; window transparencies of paper : 642.41 642.41  48.11-21 48.11-29 48.11-40 A I II B Wallpaper : Washable Other Lincrusta and window transparencies of paper . . 641.97 641.97 641.97  48.12-00 48.12 48.13 Floor coverings prepared on a base of paper or of pa ­ perboard , whether or not cut to size , with or without a coating of linoleum compound Carbon and other copying papers (including dupli ­ cator stencils ) and transfer papers , cut to size , whether or not put up in boxes : 659.11 ma 48.13-10 48.13-30 48.13-50 48.13-90 48.14 A B C D Duplicator stencils Self copy paper Carbon and similar copying papers Other Writing blocks , envelopes , letter-cards , plain post ­ cards , correspondence cards ; boxes , pouches , wallets and writing compendiums , of paper or paperboard , containing only an assortment of paper stationery : 642.42 642.42 642.42 642.42  48.14-10 48.14-30 48.14-90 48.15 A B C Envelopes Writing blocks, letter-cards, plain postcards, correspon ­ dence cards Boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing only an assortment of paper stationery Other paper and paperboard , cut to size or shape : 642.20 642.20 642.20  48.15-05 A Adhesive strips of a width not exceeding 10 cm, the coating of which consists of unvulcanised , natural or synthetic rubber 642.44 48.15-10 48.15-21 48.15-29 B I II a b Other : Filter-paper and filter-board Toilet paper : Of cellulose wadding or of webs of cellulose fibres (soft tissues) Other 642.49 642.43 642.43  22. 12. 80 Official Journal of the European Communities 241 48. 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.15 B (cont'd) 48.15-30 48.15-40 48.15-50 HI /V V Condenser paper Paper in strips or rolls for office machines and the like Gummed or adhesive strip or roll, not falling within subheading 48.15 A 642.49 642.49 642.44  48.15-61 48.15-65 48.15-95 48.15-99 VI a b c d Other: Manifold (thin typing) paper Stencil duplicating paper Typing paper Other 642.49 642.49 642.49 642.49  48.16-10 48.16-91 48.16-95 48.16-96 48.16-98 48.16-99 48.16 A B I II a b c d Boxes , bags and other packing containers , of paper or paperboard ; box files , letter trays and similar articles , of paper or paperboard , of a kind commonly used in offices , shops and the like : Boxes, bags and other packing containers : Of corrugated paper or paperboard Other: Bags and sacks with a base width of 40 cm or more Other bags and sacks Foldings boxes Other packing containers Other 642.10 642.10 642.10 642.10 642.10 642.10  48.18-10 48.18-21 48.18-29 48.18-30 48.18-40 48.18-51 48.18-59 48.18 A B I U C D E I II Registers , exercise books , note books , memorandum blocks , order books , receipt books , diaries , blotting ­ pads, binders (loose-leaf or other), file covers and other stationery of paper or paperboard ; sample and other albums and book covers , of paper or paperboard : Registers, account books, receipt books and the like . . Memorandum blocks : With calendar Without calendar Exercise books Files, binders, folders and file covers Sample and other albums : Printed postage stamp albums Other 642.30 642.30 642.30 642.30 642.30 642.30 642.30  48.18-61 48.18-69 48.18-80 48.19-00 48.19 F I II G Diaries : Pocket Other Paper or paperboard labels , whether or not printed or gummed 642.30 642.30 642.30 892.81  242 Official Journal of the European Communities 22 . 12. 80 48.20 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.20 Bobbins , spools , cops and similar supports of paper pulp , paper or paperboard (whether or not perforated or hardened): 48.20-10 48.20-90 A B For the textile industry Other 642.81 642.81  48.21-01 48.21-05 48.21-11 48.21-13 48.21 A B I II C Other articles of paper pulp , paper , paperboard or cellulose wadding : Perforated paper and paperboard for Jacquard and similar machines Napkins and napkin liners for babies : Not put up for retail sale Other Fans and hand screens ; frames therefor and parts of such frames 642.89 642.85 642.85 642.89  48.21-21 48.21-25 48.21-31 48.21-33 48.21-37 48.21-40 48.21-50 48.21-60 48.21-70 48.21-99 D I II a b c d e f g h '/ Other : Sanitary towels and tampons Other : Hand-towels Handkerchiefs, cleansing tissues and other toilet linen Tablecloths, serviettes, doilies and table mats Other paper linen ; paper undergarments .... Trays, dishes, plates, goblets and the like . . . Moulded sheets for packing eggs Cards for punched-card machines, whether or not in strips Dials, sheets and the like, printed for self-recording apparatus Other 642.85 642.84 642.84 642.84 642.84 642.83 642.89 642.82 642.89 642.89  22 . 12 . 80 Official Journal of the European Communities 243 49 .01 CHAPTER 49 PRINTED BOOKS , NEWSPAPERS , PICTURES AND OTHER PRODUCTS OF THE PRINTING INDUSTRY ; MANUSCRIPTS , TYPESCRIPTS AND PLANS Notes 1 . This Chapter does not cover : (a ) Paper, paperboard, or cellulose wadding, or articles thereof , in which printing is merely incidental to their primary use (Chapter 48); (b) Playing cards or other goods falling within any heading in Chapter 97 ; or (c) Original engravings, prints or lithographs (heading No 99.02), postage revenue or similar stamps falling within heading No 99.04, antiques of an age exceeding 100 years or other articles falling within any heading in Chapter 99 . 2 . Newspapers , journals and periodicals which are bound otherwise than in paper , and sets of newspapers , journals or periodicals comprising more than one number under a single cover are to be treated as falling within heading No 49.01 and not within heading No 49.02. 3 . Heading No 49.01 is to be extended to apply to : (a ) A collection of printed reproductions of, for example, works of art or drawings, with a relative text , put up with numbered pages in a form suitable for binding into one or more volumes ; (b ) A pictorial supplement accompanying, and subsidiary to, a bound volume ; and (c) Printed parts of books or booklets , in the form of assembled or separate sheets or signatures , constituting the whole or a part of a complete work and designed for binding. However, printed pictures or illustrations not bearing a text, whether in the form of signatures or separate sheets , fall within heading No 49.11 . 4. Headings Nos 49.01 and 49.02 are to be taken not to apply to publications issued for advertising purposes by or for an advertiser named therein , or to publications which are primarily devoted to advertising (including tourist propaganda). Such publications are to be taken as falling within heading No 49.11 . 5 . For the purposes of heading No 49.03 , the expression "children 's picture books" means books for children in which the pictures form the principal interest and the text is subsidiary . 6 . For the purposes of heading No 49.06, the expression " manuscripts and typescripts " is to be taken to extend to carbon copies or copies on sensitised paper of manuscripts and typescripts . References in this Chapter to printed matter of any kind include references to any matter of that kind which is reproduced by means of a duplicating machine. 7 . For the purposes of heading No 49.09, the expression "picture postcards" means cards consisting essentially of an illustration and bearing printed indications of their use . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 49.01-00 49.01 Printed books , brochures , leaflets and similar printed matter , whether or not in single sheets 892.11  49.02-00 49.02 Newspapers , journals and periodicals , whether or not illustrated 892.20  49.03-00 49.03 Children's picture books and painting books 892.12  49.04-00 49.04 Music , printed or in manuscript , whether or not bound or illustrated 892.85  244 Official Journal of the European Communities 22 . 12 . 80 49 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 49.05 Maps and hydrographic and similar charts of all kinds , including atlases , wall maps and topographical plans , printed ; printed globes (terrestrial or celestial ): 49.05-10 A Printed globes ( terrestrial or celestial) 892.13  49.05-90 B Other 892.13  49.06-00 49.06 49.07 Plans and drawings , for industrial , architectural , engi ­ neering , commercial or similar purposes , whether ori ­ ginal or reproductions on sensitised paper ; manuscripts and typescripts Unused postage , revenue and similar stamps of current or new issue in the country to which they are destined ; stamp-impressed paper ; banknotes , stock , share and bond certificates and similar documents of title ; cheque books : 892.82  49.07-10 A Postage, revenue and similar stamps 892.83  49.07-20 B C Banknotes Other : 892.83  49.07-91 I Signed and numbered 892.83  49.07-99 II Other 892.83 - 49.08-00 49.08 Transfers (Decalcomanias ) 892.41  49.09-00 49.09 Picture postcards , Christmas and other picture greet ­ ing cards , printed by any process , with or without trim ­ mings 892.42 49.10-00 49.10 49.11 Calendars of any kind , of paper or paperboard , including calendar blocks Other printed matter , including printed pictures and photographs : 892.84  49.11-10 A B Sheets (not being trade advertising material), not folded, merely with illustrations or pictures not bearing a text or caption , for editions of books or periodicals which are published in different countries in one or more languages Other : 892.89  49.11-21 I II Trade advertising material, commercial catalogues and the like Other : 892.86  49.11-92Il a Photographs 892.89  49.11-93 b Printed pictures 892.89  49.11-99 c Other 892.89  49.97-00 Goods of Chapter 49 carried by post 892.00  22 . 12 . 80 Official Journal of the European Communities 245 SECTION XI TEXTILES AND TEXTILE ARTICLES Notes 1 . This Section does not cover : (a ) Animal brush making bristles or hair ( heading No 05.02) ; horsehair or horsehair waste (heading No 05.03 ) ; ( b ) Human hair or articles of human hair ( heading No 05.01 , 67.03 or 67.04), except straining cloth of a kind commonly used in oil presses and the like ( heading No 59.17); ( c) Vegetable materials falling within Chapter 14 ; (d) Asbestos of heading No 25.24 or articles of asbestos and other products of heading No 68.13 or 68.14 ; (e ) Articles falling within heading No 30.04 or 30.05 (for example , wadding , gauze , bandages and similar articles for medical or surgical purposes , sterile surgical suture materials ) ; ( f ) Sensitised textile fabric (heading No 37.03 ) ; (g ) Monofil of which any cross-sectional dimension exceeds 1 mm and strip (artificial straw and the like ) of a width exceeding 5 mm , of artificial plastic material ( Chapter 39) or plaits or fabrics of such monofil or strip ( Chapter 46) ; ( h ) Woven textile fabrics , felt , bonded fibre fabrics or similar bonded yarn fabrics , impregnated, coated , covered or laminated with rubber , and articles thereof , falling within Chapter 40 ; ( ij ) Skins with their wool on ( Chapter 41 or 43 ) or articles of furskin , artificial fur or articles thereof , falling within heading No 43.03 or 43.04 ; (k) Articles of textile materials falling within heading No 42.01 or 42.02 ; ( 1 ) Products and articles of Chapter 48 (for example , cellulose wadding) ; ( m) Footwear or parts of footwear , gaiters or leggings or similar articles classified in Chapter 64 ; (n ) Headgear or parts thereof falling within Chapter 65 ; (o) Hair nets (heading No 65.05 or 67.04, as the case may be) ; (p ) Goods falling within Chapter 67 ; (q) Abrasive-coated threads , cords or fabric ( heading No 68.06) ; (r ) Glass fibre or articles of glass fibre , other than embroidery with glass thread on a visible ground of fabric ( Chapter 70); (s) Articles falling within Chapter 94 (furniture and bedding) ; or (t ) Articles falling within Chapter 97 (for example , toys , games and sports requisites ). 2 . ( A) Goods classifiable in any heading in Chapters 50 to 57 and of a mixture of two or more textile materials are to be classified as if consisting wholly of that one textile material which predominates in weight over any other single textile material . ( B) For the purposes of the above rule : ( a) Metallised yarn is to be treated as a single textile material and its weight is to be taken as the aggregate of the weight of the textile and metal components ; for the classification of woven fabrics , metal thread is to be regarded as a textile material ; (b ) Where a heading refers to goods of different textile materials (for example : ( i ) silk and waste silk, ( ii ) carded sheep 's or lambs ' wool and combed sheep 's or lambs ' wool ), such materials are to be treated as a single textile material . ( C ) The provisions of paragraphs ( A) and ( B ) above are to be applied also to the yarns referred to in Notes 3 and 4 below. 246 Official Journal of the European Communities 22 . il2 . 80 3 . ( A) For the purposes of this Section , and subject to the exceptions in paragraph ( B) below, yarns (single , multiple or cabled) of the following descriptions are to be treated as "twine, cordage, ropes and cables ": ( a ) Of silk , noil or other waste silk , of a weight exceeding 2 g/m (2 000 tex) ; ( b ) Of man-made fibres (including yarn of two or more monofil of Chapter 51 ), of a weight exceeding 1 g/m (1 000 tex) ; (c ) Of true hemp or flax ; ( i ) Polished or glazed , of which the length per kilogram , multiplied by the number of constituent strands , is less than 7 000 m ; (ii ) Not polished or glazed and of a weight exceeding 2 g/m ; (d) Of coir , consisting of three or more plies ; (e ) Of other vegetable fibres , of a weight exceeding 2 g/m ; or (f ) Reinforced with metal . ( B ) Exceptions : ( a ) Yarn of sheep 's or lambs ' wool or other animal hair and paper yarn , other than yarn reinforced with metal ; ( b ) Continuous filament tow for the manufacture of man-made fibres (discontinuous), and multifilament yarn without twist or with a twist of less than five turns per metre ; (c) Silk worm gut , imitation catgut of silk or of man-made fibres , and monofil of Chapter 51 ; ( d) Metallised yarn , not being yarn reinforced with metal ; and x (e) Chenille yarn and gimped yarn . 4 . ( A ) For the purposes of Chapters 50, 51 , 53 , 54, 55 and 56 , the expression "put up for retail sale " in relation to yarn means , subject to the exceptions in paragraph ( B ) below, yarn put up : (a ) In balls or on cards , reels , tubes or similar supports , of a weight (including support ) not exceeding : ( i ) 200 g in the case of flax and ramie ; (ii ) 85 g in the case of silk , noil or other waste silk , and man-made fibres (continuous) ; or ( iii ) 125 g in other cases ; ( b ) In hanks or skeins of a weight not exceeding : (i ) 85 g in the case of silk , noil or other waste silk , and man-made fibres (continuous) ; or ( ii ) 125 g in other cases ; (c ) In hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other , each of uniform weight not exceeding : ( i ) 85 g in the case of silk , noil or other waste silk , and man-made fibres (continuous ) ; or (ii ) 125 g in other cases . ( B ) Exceptions : (a ) Single yarn of any textile material , except : ( i ) Single yarn of sheep 's or lambs ' wool or of fine animal hair , unbleached ; and (ii ) Single yarn of sheep 's or lambs ' wool or of fine animal hair , bleached, dyed or printed , of a length less than 2 000 m/kg ; ( b ) Multiple or cabled yarn , unbleached : ( i ) Of silk , noil or other waste silk , however put up ; or (ii ) Of other textile material except sheep 's or lambs ' wool or fine animal hair , in hanks or skeins ; (c ) Multiple or cabled yarn of silk , noil or other waste silk , bleached , dyed or printed, of a length not less than 75 000 m/kg, measured multiple ; and (d) Single , multiple or cabled yarn of any textile material : (i ) In cross-reeled hanks or skeins ; or (ii ) Put up on supports or in some other manner indicating its use in the textile industry (for example on cops , twisting mill tubes , pirns , conical bobbins or spindles , or reeled in the form of cocoons for embroidery looms). Official Journal of the European Communities22 . 12 . 80 247 ( C) The above provisions relating to flax and ramie are also applicable in respect of hemp. 5 . ( a) For the purposes of heading No 55.07 and subheading 56.07 A I, "gauze" means a fabric with a warp composed wholly or in part of standing or ground threads and crossing or doup threads which cross the standing or ground threads making a half turn, a complete turn or more to form loops through which weft threads pass . (b ) For the purposes of heading No 58.08 , "plain " means consisting solely of a single series of regular meshes of the same shape or size without any pattern or filling-in of the meshes . In applying this definition no account is to be taken of any minor open spaces which are inherent in the formation of the meshes . 6 . For the purposes of this Section , the expression " made up " means : (a ) Cut otherwise than into rectangles ; (b ) Made and finished by weaving and ready for use (or merely needing separation by cutting dividing threads) and not requiring sewing or further fabrication (for example , certain dusters , towels , table cloths , scarf squares and blankets ) ; (c) Hemmed or with rolled edges (except fabrics in the piece which have been cut from wider pieces and hemmed or rolled merely to prevent unravelling), or with a knotted fringe at any of the edges ; (d) Cut to size and having undergone a process of drawn thread work ; ( e ) Assembled by sewing , gumming or otherwise ( other than piece goods consisting of two or more lengths of identical material joined end to end and piece goods composed of two or more fabrics assembled in layers , whether or not padded). 7 . The headings of Chapters 50 to 57 and , except where the context otherwise requires , the headings of Chapters 58 to 60, are to be taken not to apply to goods made up within the meaning of Note 6 above . Chapters 50 to 57 are to be taken not to apply to goods falling within Chapter 58 or 59 . 8 . The woven fabrics of Chapters 50 to 57 are to be taken to include fabrics consisting of layers of parallel textile yarns superimposed on each other at acute or right angles . These layers are bonded at the intersections of the yarns by an adhesive or by thermal bonding. Additional Notes 1 . Subject to the provisions of Additional Note 2 below, textile goods, classifiable in any heading in Chapter 58 to 63 and containing two or more textile materials, shall, where appropriate, be classified within the headings of these Chap ­ ters as if consisting wholly of that one textile material which predominates in weight over any other single textile material. The provisions of Note 2 (B ) of this Section shall also apply . 2 . (a) In the case of goods falling within headings Nos 58.01 to 58.05 inclusive and having a ground fabric and a pile or looped surface or a surface with designs made with thread, no account shall be taken of the ground fabric ; (b ) In the case of goods falling within heading No 58.07 incorporating a support, a core or padding, no account shall be taken of such support, core or padding; (c) In the case of embroidery falling within heading No 58.10, only the ground fabric shall be taken into consi ­ deration . However, in the case of embroidery without visible ground, classification shall be carried out solely according to the embroidering threads ; and (d) In the case of goods falling within Chapters 59 to 63, and composed of two or more fabrics, felts, braids, etc. of different textile materials, whether or not combined with components constituting only accessories (linings, stiffenings, collars, cuffs, lapels, ribbons and other trimmings, ornamental or not), account shall only be taken, for the application of these provisions, of the part considered as giving the goods their essential character within the meaning of Rule 3 for the interpretation of the nomenclature of the Tariff . 248 Official Journal of the European Communities 22 . jl2 . 80 50 .01 CHAPTER 50 SILK AND WASTE SILK NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 50.01-00 50.01 Silk-worm cocoons suitable for reeling 261.41 50.02-00 50.02 Raw silk (not thrown) 261.30 50.03-10 50.03-90 50.03 A B Silk waste (including cocoons unsuitable for reeling , silk noils and pulled or garnetted rags): Not carded or combed Other 261.42 261.42 50.04-10 50.04-90 50.04 A B Silk yarn , other than yarn of noil or other waste silk , not put up for retail sale : In gum (unbleached) , degummed or bleached . . . Other 651.11 651.11 50.05-10 50.05-90 50.05-99 50.05 A B I II Yarn spun from noil or other waste silk , not put up for retail sale : Spun from waste silk , other than noil : In gum (unbleached), degummed or bleached . . . . Other Other 651.16 651.16 651.16 50.07-10 50.07-90 50.07-99 50.07 A B C Silk yarn and yarn spun from noil or other waste silk , put up for retail sale ; silk-worm gut ; imitation catgut of silk : Silk yarn Yarn spun from noil or other waste silk Silk-Worm gut ; imitation catgut of silk 651.17 651.17 651.17 50.09-01 50.09-20 50.09-31 50.09-39 50.09 A I II a b 1 2 Woven fabrics of silk , of noil or other waste silk : Of silk or of waste silk other than noil : Crepes Pongee, habutai , honan, shantung, corah and similar Far Eastern fabrics , wholly of silk (not mixed with noil or other waste silk or with other textile materials ) : Plain-woven, unbleached or not further processed than scoured Other : Plain-woven, other than such fabrics unbleached or not further processed than scoured Other 654.10 654.10 654.10 654.10 22 . 12 . 80 Official Journal of the European Communities 249 50 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 50.09-41 50.09 A (cont'd) III a 1 2 Other : Containing 85% or more by weight of silk or waste silk other than noil : Diaphanous fabrics (open weave) Other : 654.10 50.09-42 50.09-44 50.09-45 aa bb cc 11 Unbleached, scoured or bleached Dyed Made from yarns of different colours : Of a width of more than 57 cm but not more than 75 cm 654.10 654.10 654.10  50.09-47 50.09-48 22 dd b Other Printed Containing less than 85% by weight of silk or waste silk : 654.10 654.10  50.09-62 50.09-64 50.09-66 50.09-68 50.09-80 50.97-00 B 1 2 3 4 Unbleached, scoured or bleached Dyed Made from yarns of different colours .... Printed Of noil silk Goods of Chapter 50 carried by post 654.10 654.10 654.10 654.10 654.10 654.10  250 Official Journal of the European Communities 22 . 12 . 80 51.01 CHAPTER 51 MAN-MADE FIBRES (CONTINUOUS) Notes 1 . Throughout the Tariff, the term " man-made fibres " means fibres or filaments of organic polymers produced by manufacturing processes , either : ( a ) By polymerisation or condensation of organic monomers , for example , polyamides , polyesters , poly ­ urethanes and polyvinyl derivatives ; or ( b ) By chemical tranformation of natural organic polymers (such as cellulose , casein, proteins and algae), for example , viscose rayon , cuprammonium rayon (cupra), cellulose acetate and alginates . The term "synthetic textile fibres " applies to the fibres or filaments described under paragraph ( a ) above , and the term "regenerated textile fibres " to the fibres or filaments described under paragraph ( b). 2 . Heading No 51.01 is to be taken not to apply to continuous filament tow of man-made fibres falling within Chapter 56. 3 . The expression "yarn of man-made fibres (continuous)" is to be taken not to apply to yarn (known as "ruptured filament yarn ") of which the majority of the filaments have been ruptured by passage through rollers or other devices ( Chapter 56). 4 . Monofil of man-made fibre materials of which no cross-sectional dimension exceeds 1 mm is to be classified in heading No 51.01 when of a weight less than 6 - 6 mg/m (6.6 tex) and in heading No 51.02 in other cases . Monofil of which any cross-sectional dimension exceeds 1 mm is to be classified in Chapter 39 . Strip ( artificial straw and the like ) of man-made fibre materials is to be classified in heading No 51.02 when of a width not exceeding 5 mm and in Chapter 39 in other cases . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.01 Yarn of man-made fibres (continuous), not put up for retail sale : 51.01-05 A I II Yarn of synthetic textile fibres : Elastomeric Other : 651.47 51.01-07 a 1 2 Of polyamides : High tenacity yarn for tyres, machinery or plant Other : 651.43  51.01-08 51.01-09 51.01-11 51.01-13 aa 11 22 33 44 Textured, of a fineness of : Not more than 7 tex More than 7 tex but not more than 33 tex More than 33 tex but not more than 80 tex More than 80 tex 651.41 651.41 651.41 651.41  l bb11 Non-textured:Single : 51.01-14 aaa Untwisted or with a twist of not more than 50 turns per metre 651.42  51.01-16 51.01-18 bbb 22 Twisted, more than 50 turns per metre Multiple or cabled 651.43 651.43  Official Journal of the European Communities 25122 . 12 . 80 51.oi NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.01 A (cont'd) II 51.01-21 51.01-23 51.01-25 51.01-26 51.01-28 51.01-32 b 1 2 aa bb 11 aaa bbb 22 c 1 2 Of polyesters : High tenacity yarn for tyres, machinery or plant Other : Textured Non-textured: Single : Untwisted or with a twist of not more than 50 turns per metre Twisted, more than 50 turns per metre . . Multiple or cabled Of other synthetic textile fibres : High tenacity yarn for tyres, machinery or plant Other : 651.46 651.44 651.45 651.46 651.46 651.47  51.01-34 51.01-38 51.01-42 51.01-44 51.01-48 aa 11 22 bb cc dd Acrylic : Textured Non-textured Of chlorofibres Of polyethylene or polypropylene Other 651.47 651.47 651.47 651.47 651.47  51.01-50 B I Yarn of regenerated textile fibres : Hollow-filament yarn 651.73 51.01-61 51.01-62 51.01-64 51.01-66 51.01-71 51.01-73 51.01-76 51.01-80 II a 1 2 aa 11 22 bb b 1 2 aa bb c Other : Of viscose rayon : High tenacity yarn for tyres, machinery or plant Other : Single : Untwisted or with a twist of not more than 250 turns per metre Twisted, more than 250 turns per metre Multiple or cabled Of acetate : Textured ; Non-textured : Single Multiple or cabled Of other regenerated textile fibres 651.71 651.71 651.71 651.71 651.72 651.72 651.72 651.73  51.02-12 51.02 A I a Monofil , strip (artificial straw and the like) and imi ­ tation catgut , of man-made fibre materials : Of synthetic textile materials : Monofil : Elastomeric 651.49 252 Official Journal of the European Communities 22 . 12 . 80 51 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.02 A I (cont'd) 51.02-13 51.02-15 b 1 2 Other : Cut to length for use in brush-making Other 651.49 651.49  51.02-22 51.02-24 51.02-28 II a b c Other : Of polyethylene Of polypropylene Other 651.49 651.49 651.49  51.02-41 51.02-49 B I II Of regenerated textile materials : Monofil Other 651.78 651.78  51.03 Yarn of man-made fibres (continuous), put up for retail sale : \ 51.03-10 51.03-20 A B Yarn of synthetic textile fibres Yarn of regenerated textile fibres 651.51 651.81  51.04 Woven fabrics of man-made fibres (continuous), in ­ cluding woven fabrics of monofil or strip of heading No. 51.01 or 51.02 : 51.04-03 51.04-05 51.04-06 51.04-08 A I II III a b Woven fabrics of synthetic textile fibres : For tyres Fabrics containing elastomeric yarn Fabrics made from strip or the like of polyethylene or polypropylene, of a width of : Less than 3 m 3 m or more 653.14 653.15 653.15 653.15  51.04-11 51.04-13 51.04-15 51.04-17 51.04-18 51.04-21 51.04-23 51.04-25 51.04-26 IV a 1 2 aa bb cc dd 3 aa bb 11 22 cc 11 Other : Containing 85 % or more by weight of synthetic textile fibres : Net curtain (open weave) fabric Other open weave fabrics : Unbleached or bleached Dyed Made from yarns of different colours .... Printed Other : Unbleached or bleached Dyed, of a width of: 57 cm or less More than 57 cm Made from yarns of different colours : Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 653.15 653.15 653.15 653.15 653.15 653.15 653.15 653.15 653.15  22 . 12 . 80 Official Journal of the European Communities 253 51 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.04-27 51.04-28 51.04-32 51.04-34 51.04-36 51.04-42 51.04-44 51.04-46 51.04-48 51.04-52 51.04-54 51.04-56 51.04-58 51.04-62 51.04-64 51.04-66 51.04-72 51.04-74 51.04-76 51.04-82 51.04-84 51.04-86 51.04-88 51.04-89 51.04 A IV (cont'd ) B I II III a 3 cc 11 aaa bbb dd 11 22 b 1 2 3 aa bb 4 a 1 aa bb cc dd 1 aa bb 11 22 33 cc 11 11 33 aaa bbb dd Other : Of a width of more than 57 cm but not exceeding 75 cm Other Printed, of a width of: 57 cm or less More than 57 cm Containing less than 85% by weight of synthetic textile fibres : Unbleached or bleached Dyed Made from yarns of different colours : Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 150 g/m2 Other Printed Woven fabrics of regenerated textile fibres : For tyres Fabrics containing elastomeric yarn Other : Containing 85% or more by weight of regenerated textile fibres : Diaphanous fabrics (open weave): Unbleached or bleached Dyed Made from yarns of different colours .... Printed Other: Unbleached or bleached Dyed: Of a width not exceeding 57 cm Of a width of more than 135 cm but not exceeding 145 cm, plain weave, twill weave, cross twill weave or satin weave Other Made from yarns of different colours : Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 150 g/m2 Fabrics made from yarn of a fineness of 11'6 tex or more, and of a width not less than 140 cm (mattress duck) Other : Of a width of more than 57 cm but not exceeding 75 cm Other Printed 653.15 653.15 653.15 653.15 653.16 653.16 653.16 653.16 653.16 653.54 653.55 653.55 653.55 653.55 653.55 653.55 653.55 653.55 653.55 653.55 653.55 653.55 653.55 653.55 254 Official Journal of the European Communities 22 . 12 . 80 51 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.04 B III (cont'd) b Containing less than 85% by weight of regenerated textile fibres : 51.04-93 51.04-94 51.04-95 1 2 3 aa Unbleached or bleached Dyed Made from yarns of different colours : Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 653.56 653.56 653.56  51.04-97 51.04-98 bb 4 Other Printed 653.56 653.56  51.97-00 Goods of Chapter 51 carried by post 653.00  22 . 12 . 80 Official Journal of the European Communities 255 52 .01 CHAPTER 52 METALLISED TEXTILES NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I 52.01 Metallised yarn , being textile yarn spun with metalor covered with metal by any process : 52.01-10 A Of precious metals.....651.91  52.01-90 B Other 651.91  52.02-00 52.02 Woven fabrics of metal thread or of metallised yarn , of a kind used in articles of apparel , as furnishing fa ­ brics or the like 654.91  256 Official Journal of the European Communities 22.12. 80 53.oi CHAPTER 53 WOOL AND OTHER ANIMAL HAIR Note The expression " fine animal hair" means hair of alpaca , llama , vicuna , yak, camel , Angora , Tibetan , Kashmir and similar goats ( but not common goats ), rabbit ( including Angora rabbit), hare , beaver , nutria and musk-rat . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 53.01-10 53.01-20 53.01-30 53.01-40 53.01 A B C I II Sheep 's or lambs ' wool , not carded or combed : Greasy wool Fleece-washed wool Other : Not carbonised Carbonised 268.10 268.10 268.20 268.20 53.02-10 53.02-51 53.02-59 53.02-93 53.02-95 53.02-97 53.02 A B I a b II a b c Other animal hair (fine or coarse), not carded or comb ­ ed : Coarse animal hair, prepared (for example, bleached , dyed) and artificially curled Other : Coarse animal hair, other than prepared and artificially curled : Of common goats Other Fine animal hair: Of Angora rabbit Of alpaca, llama, vicuna, yak or camel, or of Angora, Tibetan, Kashmir and similar goats . . . Of rabbit (other than Angora rabbit), hare, beaver, nutria and musk-rat 268.59 268.59 268.59 268.30 268.30 268.30 53.03-01 53.03-05 53.03-20 53.03-30 53.03-91 53.03-95 53.03 A I a b II B C I II Waste of sheep 's or lambs ' wool or of other animal hair (fine or coarse), not pulled or garnetted : Noils : Of wool : Not carbonised Carbonised Of other fine or coarse animal hair Yarn waste Other : Not carbonised Carbonised 268.61 268.61 268.61 268.61 268.61 268.61 53.04-00 53.04 Waste of sheep 's or lambs ' wool or of other animal hair (fine or coarse), pulled or garnetted (including pulled or garnetted rags) 268.62 53.05-10 53.05-22 53.05-29 53.05 A B I II Sheep 's or lambs ' wool or other animal hair (fine or coarse), carded or combed : Carded wool Combed wool : Tops Other 268.70 651.21 268.70 22 . 12 . 80 Official Journal of the European Communities 257 53 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 53.05-32 53.05-39 53.05-50 53.05 (cont'd) c / II D Fine animal hair (carded or combed): Tops Other Coarse animal hair (carded or combed) 268.70 268.70 268.70  53.06 Yarn of carded sheep's or lambs ' wool (woollen yarn), not put up for retail sale : 53.06-21 53.06-25 53.06-31 53.06-35 A I a b II a b Containing 85% or more by weight of wool or of wool and fine animal hair : Unbleached: Single Multiple or cabled Other : Single , Multiple or cabled 651.22 651.22 651.22 651.22  53.06-51 53.06-55 53.06-71 53.06-75 B I a b II a b Other : Unbleached: Single Multiple or cabled Other : Single Multiple or cabled 651.27 651.27 651.27 651.27  53.07 Yarn of combed sheep's or lambs ' wool (worsted yarn), not put up for retail sale : 53.07-01 53.07-09 53.07-21 53.07-29 A I a b II a b Containing 85% or more by weight of wool or of wool and fine animal hair : Unbleached : Single Multiple or cabled Other : Single Multiple or cabled 651.23 651.23 651.23 651.23  53.07-40 53.07-51 53.07-59 53.07-81 53.07-89 B I II a 1 2 b 1 2 Other : Containing a total of more than 10% by weight of textile materials of Chapter 50 Other : Mixed solely or mainly with discontinuous synthetic fibres : Unbleached Other Otherwise mixed : Unbleached Other 651.28 651.28 651.28 651.28 651.28  258 Official Journal of the European Communities 22 . 12 . 80 53 .08 NIMEXE code CCT reference Statistical subdivision Description SITC code 1 Supplementary unit 53.08 Yarn of fine animal hair (carded or combed), not put up for retail sale : 53.08-11 53.08-15 A I II Carded : Single Multiple or cabled 651.24 651.24 : 53.08-21 53.08-25 B I II Combed : Single Multiple or cabled 651.24 651.24  53.09-10 53.09-20 53.09 A B Yarn of horsehair or of other coarse animal hair , not put up for retail sale : Of coarse animal hair Of horsehair 651.25 651.25  53.10-11 53.10-15 53.10-20 53.10 A I II B Yarn of sheep's or lambs ' wool , of horsehair or of other animal hair (fine or coarse), put up for retail sale : Of wool or of fine animal hair : Containing 85% or more by weight of such fibres Containing less than 85% by weight of such fibres Of coarse animal hair or of horsehair 651.26 651.29 651.29  || 53.11 Woven fabrics of sheep's or lambs ' wool or of fineanimal hair : \ 53.11-01 53.11-03 53.11-07 53.11-11 53.11-13 53.11-17 A I a b c II a b c Containing 85% or more by weight of wool or of wool and fine animal hair : Fabrics of carded yarn (woollen), of a weight per square metre of : More than 450 g 275 g or more but not exceeding 450 g Less than 275 g Fabrics of combed yarn (worsted), of a weight per square metre of : More than 375 g 200 g or more but not exceeding 375 g Less than 200 g 654.21 654.21 654.21 654.22 654.22 654.22  53.11-20 53.11-30 53.11-40 53.11-52 53.11-54 53.11-58 B ] II a b c 1 aa bb cc Other : Containing a total of more than 10% by weight of textile materials of Chapter 50 Other : Fabrics mixed mainly or solely with continuous synthetic fibres Fabrics mixed mainly or solely with continuous regenerated fibres Fabrics mixed mainly or solely with discontinuous synthetic fibres : Of yarn of carded wool (woollen), of a weight per square metre of : More than 450 g 275 g or more but not exceeding 450 g ... . Less than 275 g 654.32 654.31 654.33 654.32 654.32 654.32  22 . 12 . 80 Official Journal of the European Communities 259 53 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 53.11-72 53.11-74 53.11-75 53.11-82 53.11-84 53.11-88 53.11-91 53.11-93 53.11-97 53.12-00 53.11 B II (cont'd ) 53.12 c 2 aa bb cc d 1 aa bb cc 2 aa bb cc Of yam of combed wool (worsted), of a weight per square metre of : More than 375 g 200 g or more but not exceeding 375 g ... . Less than 200 g Other mixed fabrics : Of yarn of carded wool (woollen), of a weight per square metre of : More than 450 g 275 g or more but not exceeding 450 g . . . . Less than 275 g Fabrics of combed yarn (worsted), of a weight per square metre of : More than 375 g 200 g or more but not exceeding 375 g ... . Less than 200 g Woven fabrics of horsehair or of other coarse animal hair 654.32 654.32 654.32 654.33 654.33 654.33 654.33 654.33 654.33 654.92 260 Official Journal of the European Communities 22 . 12 . 80 54.01 CHAPTER 54 FLAX AND RAMIE NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 54.01 Flax , raw or processed but not spun ; flax tow and waste (including pulled or garnetted rags): 54.01-10 54.01-21 54.01-25 54.01-30 54.01-40 54.01-70 A B C D E F Raw or retted Broken Scutched Hackled (combed) or otherwise processed .... Flax waste, including pulled or garnetted rags . . 265.11 265.12 265.12 265.12 265.13 265.13  54.02-00 54.02 Ramie , raw or processed but not spun ; ramie noils and waste (including pulled or garnetted rags) . . . 265.14  54.03-10 54.03-31 54.03-35 54.03-37 54.03-39 54.03-50 54.03-61 54.03-69 54.03 A B I a b II 1 aa bb 2 aa bb a b Flax or ramie yarn , not put up for retail sale : Flax yarn , polished or glazed Other : Single, measuring per kg : 45 000 m or less : Unbleached, measuring per kg : 15 000 m or less More than 15 000 m but not more than 45 000 m Other, measuring per kg: 15 000 m or less More than 15 000 m but not more than 45 000 m More than 45 000 m Multiple or cabled : Unbleached Other 651.96 651.96 651.96 651.96 651.96 651.96 651.96 651.96  54.04-10 54.04-90 54.04 A B Flax or ramie yarn , put up for retail sale : Flax yarn , polished or glazed Other 651.97 651.97  54.05-21 54.05-25 54.05 A I a b Woven fabrics of flax or of ramie : Containing 85% or more by weight of flax or ramie : Unbleached: Of a weight of not more than 400 g/m2 . . . Of a weight of more than 400 g/m2 654.40 654.40  22 . 12 . 80 Official Journal of the European Communities 261 54.05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 54.05 Ccont'd) A 54.05-31 54.05-35 54.05-38 n in IV Bleached Dyed or made from yarns of different colours . . Printed 654.40 654.40 654.40  54.05-51 54.05-55 54.05-61 54.05-68 B I II III /V Containing less than 85% by weight of flax or ramie : Unbleached Bleached Dyed or made from yarns of different colours . . Printed 654.40 654.40 654.40 654.40  262 Official Journal of the European Communities 22 . 12 . 80 55 .01 CHAPTER 55 COTTON NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.01-10 55.01-90 55.01 A B Cotton , not carded or combed : Rendered absorbent or bleached Other 263.10 263.10 55.02-10 55.02-90 55.02 A B Cotton linters : Raw Other 263.20 263.20 55.03-10 55.03-30 55.03-50 55.03-90 55.03 A B C D Cotton waste (including pulled or garnetted rags), not carded or combed : Yarn waste for use as industrial wipers Other yarn waste Pulled or garnetted rags Other 263.30 263.30 263.30 263.30 55.04-00 55.04 Cotton , carded or combed 263.40 55.05-13 55.05-19 55.05-21 55.05-25 55.05-27 55.05-29 55.05 A B I a b / II 1 2 1 2 Cotton yarn , not put up for retail sale : Multiple or cabled , finished, in balls or on cards , reels , tubes or similar supports , of a weight (including support) not exceeding 900 g : Unbleached, not mercerised Other Other : Measuring, per single yarn, 120 000 m or more per kg : Single yarns : Unbleached, not mercerised Other Other : Unbleached, not mercerised Other 651.33 651.33 651.34 651.34 651.34 651.34 55.05-33 55.05-35 55.05-37 55.05-41 55.05-45 II a 1 aa bb cc 2 aa bb Other : Single yarns, measuring : Not more than 14 000 m per kg: Unbleached, not mercerised Bleached Other More than 14 000 m but not more than 40 000 m per kg: Unbleached, not mercerised Other 651.31 651.31 651.31 651.32 651.32 22 . 12 . 80 Official Journal of the European Communities 263 55 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.05-46 55.05-48 55.05-52 55.05-58 55.05-61 55.05-65 55.05-67 55.05-69 55.05-72 55.05-78 55.05-92 55.05-98 55.06-10 55.06-90 55.07-10 55.07-90 55.08-10 55.08-30 55.08-50 55.08-80 55.09-01 55.09-02 55.09-03 55.09-04 55.09-05 55.05 B II (cont'd) 55.06 55.07 55.08 55.09 A I a 3 aa bb 4 aa bb b 1 aa bb 2 aa bb 3 aa bb 4 aa bb A B A B A B C D a b c d e More than 40 000 m but less than 80 000 m per kg: Unbleached, not mercerised Other 80 000 m or more but less than 120 000 m per kg: Unbleached, not mercerised Other Other (multiple or cabled), measuring, per single yarn : Not more than 14 000 m per kg: Unbleached, not mercerised Other More than 14 000 m but not more than 40 000 m per kg: Unbleached, not mercerised Other More than 40 000 m but less than 80 000 m per kg: Unbleached, not mercerised Other 80 000 m or more but less than 120 000 m per kg: Unbleached, not mercerised Other Cotton yarn , put up for retail sale : On cards, reels, or similar supports Other Cotton gauze : Unbleached, not mercerised Other Terry towelling and similar terry fabrics , of cotton : Unbleached, not mercerised Printed Made from yarns of different colours Other Other woven fabrics of cotton : Containing 85% or more by weight of cotton : Of a width of less than 85 cm : Unbleached, not mercerised Bleached Dyed Made from yarns of different colours Printed 651.33 651.33 651.34 651.34 651.31 651.31 651.32 651.32 651.33 651.33 651.34 651.34 651.35 651.35 652.11 652.21 652.12 652.22 652.22 652.22 652.14 652.24 652.24 652.24 652.24 264 Official Journal of the European Communities 22 . 12 . 80 55 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.09-11 55.09-12 55.09-13 55.09-14 55.09-15 55.09-16 55.09-17 55.09-19 55.09-21 55.09-29 55.09-31 55.09-33 55.09-35 55.09-37 55.09-38 55.09-39 55.09-41 55.09-49 55.09-51 55.09-52 55.09 A (cont 'd) II a 1 aa 11 22 aaa bbb 33 bb 11 22 33 cc 2 aa bb b 1 aa 11 22 bb 11 22 33 cc 2 aa bb c 1 aa 11 22 Other : Unbleached, not mercerised: Plain weave : Of a weight of not more than 130 g/m2 and of a width of : Not less than 85 cm but not more than 115 cm More than 115 cm but not more than 165 cm : Made from yarn measuring, per single yarn, less than 55 000 m per kg ... . Other More than 165 cm Of a weight of more than 130 g/m2 but not more than 200 g/m2 and of a width of : 85 cm or more but not more than 115 cm . More than 115 cm but not more than 165 cm More than 165 cm Of a weight of more than 200 g/m2 Other weaves : Of a weight of not more than 200 g/m2 . . . Of a weight of more than 200 g/m2 Bleached : Plain weave: Of a weight of not more than 130 g/m2 and of a width of : Not less than 85 cm but not more than 115 cm More than 115 cm Of a weight of more than 130 g/m2 but not more than 200 g/m2 and of a width of : Not less than 85 cm but not more than 115 cm More than 115 cm but not more than 165 cm More than 165 cm Of a weight of more than 200 g/m2 Other weaves : Of a weight of not more than 200 g/m2 . . . Of a weight of more than 200 g/m2 Dyed: Plain weave: Of a weight of not more than 130 g/m2 and of a width of : Not less than 85 cm but not more than 115 cm More than 115 cm 652.14 652.14 652.14 652.14 652.14 652.14 652.14 652.14 652.14 652.14 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 22 . 12 . 80 Official Journal of the European Communities 265 55 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.09-53 55.09-54 55.09-55 55.09-56 55.09-57 55.09-59 55.09-61 55.09-63 55.09-64 55.09-65 55.09-66 55.09-67 55.09-68 55.09-69 55.09-70 55.09-71 55.09-72 55.09-73 55.09-74 55.09-76 55.09-77 55.09-78 55.09-81 55.09-82 55.09-83 55.09 A II (cont 'd) B I II c 1 bb 11 22 33 cc 2 aa bb d 1 2 aa bb e 1 2 3 a b c d a 1 2 3 b 1 2 3 c 1 2 3 Of a weight of more than 130 g/m2 but not more than 200 g/m2 and of a width of: Not less than 85 cm but not more than 115 cm More than 115 cm but not more than 1 65 cm More than 165 cm Of a weight of more than 200 g/m2 Other weaves : Of a weight of not more than 200 g/m2 . . . Of a weight of more than 200 g/m2 Made from yarns of different colours : Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight of more than 250 g/m2 Other: Of a weight of not more than 200 g/m2 . . . Of a weight of more than 200 g/m2 Printed: Of a weight of not more than 130 g/m2 .... Of a weight of more than 130 g/m2 but not more than 200 g/m2 Of a weight of more than 200 g/m2 Other: Of a width of less than 85 cm : Unbleached, not mercerised Bleached Printed Other Other : Unbleached, not mercerised: Mixed solely or mainly with continuous man- made fibres . Mixed solely or mainly with discontinuous man- made fibres Otherwise mixed Bleached: Mixed solely or mainly with continuous man- made fibres Mixed solely or mainly with discontinuous man- made fibres Otherwise mixed Dyed: Mixed solely or mainly with continuous man- made fibres Mixed solely or mainly with discontinuous man- made fibres Otherwise mixed 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.24 652.15 652.25 652.25 652.25 652.15 652.15 652.15 652.25 652.25 652.25 652.25 652.25 652.25 j I 266 Official Journal of the European Communities 22 . 12 . 80 55 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.09 B II (cont'd) d Made from yarns of different colours : 55.09-84 1 Mixed solely or mainly with continuous man- made fibres 652.25 55.09-86 2 Mixed solely or mainly with discontinuous man- made fibres 652.25 55.09-87 3 e Otherwise mixed Printed: 652.25  55.09-92 1 Mixed solely or mainly with continuous man- made fibres 652.25 55.09-93 2 Mixed solely or mainly with discontinuous man- made fibres 652.25 55.09-97 3 Otherwise mixed 652.25  55.97-00 Goods of Chapter 55 carried by post 652.00 I Official Journal of the European Communities 26722 . 12 . 80 56 .01 CHAPTER 56 MAN-MADE FIBRES (DISCONTINUOUS) Note Heading No 56.02 is to be taken to apply only to continuous filament tow of man-made fibres , consisting of parallel filaments of a uniform length equal to the length of the tow , meeting the following specification : ( a ) Length of tow exceeding 2 m ; (b) Twist less than five turns per metre ; ( c ) Weight per filament less than 6.6 mg/m ( 6*6 tex); (d) In the case of filaments described in Note 1 (a ) to Chapter 51 , the tow must be drawn, that is to say , be inca ­ pable of being stretched by more than 100% of its length ; (e) Total weight of tow more than 2 g/m (2 000 tex). Tow of a length not exceeding 2 m is to be classified in heading No 56.01 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.01 Man-made fibres (discontinuous), not carded , combed or otherwise prepared for spinning : A Synthetic textile fibres : \ 56.01-11 I Of polyamides 266.51  56.01-13I II Of polyesters 266.52  56.01-15 III Acrylic 266.53  56.01-16 /V Of chlorofibres 266.59  56.01-17|| V Of polyethylene or polypropylene 266.59  56.01-18 B VI Other Regenerated textile fibres : 266.59 56.01-21I I Of viscose 267.11  56.01-23 II Of acetate 267.11  56.01-28 56.02 A III Other Continuous filament tow for the manufacture of man- made fibres (discontinuous) : Of synthetic textile fibres : 267.11 56.02-11 I Of polyamides 266.61  56.02-13 II Of polyesters 266.62  56.02-15I III Acrylic 266.63  56.02-19 B JV Other Of regenerated textile fibres : 266.69 56.02-21I I Of viscose 267.12  56.02-23\ 11 Of acetate 267.12  56.02-28 56.03 A HI Other Waste (including yarn waste and pulled or garnetted rags) of man-made fibres (continuous or discontinuous), not carded, combed or otherwise prepared for spinning : Of synthetic textile fibres : 267.12 56.03-11 I Of polyamides 267.21  268 Official Journal of the European Communities 22 . 12 . 80 56 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 56.03 A II li (cont'd) ll l 56.03-13 II Of polyesters 267.21  56.03-15 III Acrylic 267.21  56.03-19 IV Other 267.21  \\ B I Of regenerated textile fibres : f 56.03-21l I Of viscose 267.22  56.03-23 II Of acetate 267.22  56.03-28 III Other 267.22  | 56.04 Man-made fibres (discontinuous or waste), carded ,combed or otherwise prepared for spinning : I \\ A \ Synthetic textile fibres : I 56.04-11 I Of polyamides 266.71  56.04-13 II Of polyesters 266.72  56.04-15 III Acrylic 266.73  56.04-16 IV Of chlorofibres 266.79  56.04-17 V Of polyethylene or polypropylene 266.79  56.04-18 V/ Other 266.79  \\ B I Regenerated textile fibres : I 56.04-21 I Of viscose 267.13  56.04-23 II Of acetate 267.13  56.04-28 III Other 267.13  \ 56.05 Yarn of man-made fibres (discontinuous or waste),not put up for retail sale : I II A \ Of synthetic textile fibres : I I a 1 Of polyester fibres : Containing 85% or more by weight of polyester fibres : Unbleached or bleached, measuring per single yarn : 56.05-03|| aa Not more than 14 000 m per kg 651.48  56.05-05 bb 2 More than 14 000 m per kg Other, measuring per single yarn : 651.48 56.05-07 aa Not more than 14 000 m per kg 651.48  56.05-09 bb b More than 14 000 m per kg Containing less than 85% by weight of polyester fibres : * 651.48 56.05-11 1 Mixed mainly or solely with wool or fine animal hair 651.67  56.05-13 Il 2 Mixed mainly or solely with cotton 651.66  56.05-15 3 Mixed mainly or solely with regenerated textile fibres 651.68  56.05-19 4 Otherwise mixed 651.68  22 . 12 . 80 Official Journal of the European Communities 269 56 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.05-21 56.05-23 56.05-25 56.05-28 56.05-32 56.05-34 56.05-36 56.05-38 56.05-39 56.05-42 56.05-44 56.05-45 56.05-46 56.05-47 56.05-51 56.05-55 56.05-61 56.05-65 56.05-71 56.05-75 56.05 A (cont'd) B II a 1 aa bb 2 aa bb b 1 2 3 III a 1 aa bb 2 aa bb b 1 2 3 I a 1 aa bb 2 aa bb b 1 aa bb Of acrylic fibres : Containing 85% or more by weight of acrylic fibres : Unbleached or bleached, measuring per single yarn : Not more than 14 000 m per kg More than 14 000 m per kg Other, measuring per single yarn : Not more than 14 000 m per kg More than 14 000 m per kg Containing less than 85% by weight of acrylic fibres : Mixed mainly or solely with wool or fine animal hair Mixed mainly or solely with cotton Otherwise mixed Of other synthetic textile fibres : Containing 85% or more by weight of other synthe ­ tic fibres : Unbleached or bleached, measuring per single yarn : Not more than 14 000 m per kg More than 14 000 m per kg Other, measuring per single yarn : Not more than 14 000 m per kg More than 14 000 m per kg Containing less than 85 % by weight of other synthe ­ tic textile fibres : Mixed mainly or solely with wool or fine animal hair Mixed mainly or solely with cotton Otherwise mixed Of regenerated textile fibres : Containing 85% or more by weight of regenerated textile fibres : Unbleached or bleached: Single, measuring: Not more than 14 000 m per kg More than 14 000 m per kg Other, measuring per single yarn : Not more than 14 000 m per kg More than 14 000 m per kg Other : Single, measuring : Not more than 14 000 m per kg More than 14 000 m per kg 651.48 651.48 651.48 651.48 651.67 651.66 651.68 651.48 651.48 651.48 651.48 651.67 651.66 651.68 651.74 651.74 651.74 651.74 651.74 651.74 \ 270 Official Journal of the European Communities 22. 12. 80 56 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.05 B (cont'd) I b 2 Other, measuring per single yarn: 56.05-81 aa Not more than 14 000 m per kg 651.74  56.05-85 bb More than 14 000 m per kg 651.74  11 Containing less than 85% by weight of regenerated textile fibres : \ 56.05-91 a Mixed mainly or solely with wool or fine animal hair 651.76 _ 56.05-95 b Mixed mainly or solely with cotton 651.75  56.05-99 c Otherwise mixed 651.77  56.06 A Yarn of man-made fibres (discontinuous or waste), put up for retail sale : Of synthetic textile fibres : 56.06-11 I Containing 85% or more by weight of synthetic textile fibres 651.52 56.06-15 II Containing less than 85% by weight of synthetic textile fibres 651.69  56.06^20 B Of regenerated textile fibres 651.82  56.07 Woven fabrics of man-made fibres (discontinuous or waste): A Of synthetic textile fibres : l 56.07-01 I l Gauze weighing not less than 80 g/m2 but not\\ more than 120 g/m2 653.20  II Other : I\ III a Containing 85% or more by weight of syntheticII l textile fibres : I 56.07-04 1 * Unbleached or bleached 653.20  56.07-05 2 Printed 653.20  56.07-07 3 Dyed 653.20  56.07-08 4 b 1 Made from yarns of different colours Containing less than 85% by weight of synthetic textile fibres : Mixed mainly or solely with carded wool or fine animal hair (woollen): 653.20 56.07-10 aa Unbleached or bleached 653.42  56.07-12 bb Printed 653.42  56.07-15 cc Dyed 653.42  56.07-19 dd 2 Made from yarns of different colours .... Mixed mainly or solely with combed wool or fine animal hair (worsted): 653.42 56.07-20 aa Unbleached or bleached 653.42  56.07-22 bb Printed 653.42  56.07-25 cc Dyed 653.42  56.07-29 56.07-30 dd 3 aa Made from yarns of different colours .... Mixed mainly or solely with cotton: Unbleached or bleached 653.42 653.41 56.07-31 bb Printed 653.41  Official Journal of the European Communities 27122. 12. 80 56.07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.07 A II (cont'd) b 3 56.07-35 56.07-38 56.07-39 56.07-40 56.07-41 56.07-43 56.07-45 56.07-46 56.07-47 56.07-49 cc dd 4 aa bb cc dd 5 aa bb cc dd Dyed Made from yarns of different colours .... Mixed mainly or solely with continuous man- made fibres : Unbleached or bleached Printed Dyed Made from yarns of different colours .... Otherwise mixed: Unbleached or bleached Printed Dyed Made from yarns of different colours .... 653.41 653.41 653.43 653.43 653.43 653.43 653.49 653.49 653.49 653.49  56.07-50 56.07-51 56.07-55 56.07-56 56.07-59 B 1 11 a 1 2 3 4 b 1 Of regenerated textile fibres : Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight of more than 250 g/m' Other : Containing 85% or more by weight of regenerated textile fibres : Unbleached or bleached Printed Dyed Made from yarns of different colours Containing less than 85% by weight of regenerated textile fibres : Mixed mainly or solely with wool or fine animal hair: 653.83 653.60 653.60 653.60 653.60  56.07-60 56.07-61 56.07-65 56.07-67 56.07-68 56.07-69 56.07-70 56.07-71 aa bb cc dd 2 aa bb cc dd 3 Unbleached or bleached Printed Dyed Made from yarns of different colours .... Mixed mainly or solely with cotton : Unbleached or bleached Printed Dyed Made from yarns of different colours . . . Mixed mainly or solely with continuous man- made fibres : 653.82 653.82 653.82 653.82 653.81 653.81 653.81 653.81  56.07-72 56.07-73 56.07-74 56.07-77 56.07-78 aa bb cc dd 11 22 Unbleached or bleached Printed Dyed Made from yarns of different colours : Jacquard fabrics of a width of 140 cm or more (mattress duck) Other 653.83 653.83 653.83 653.83 653.83  Ill Official Journal of the European Communities 22. 12. 80 56 .07 NIMEXE code CCT reference Statistics subdivision Description SITC code Supplementary unit 56.05 B (cont'd) II b 4 Otherwise mixed: \ 56.07-82l aa Unbleached or bleached 653.89  56.07-83 bb Printed 653.89  56.07-84 cc Dyed 653.89  56.07-87 dd Made from yarns of different colours .... 653.89  56.97-00 Goods of Chapter 56 carried by post 653.00  22 . 12 . 80 Official Journal of the European Communities 273 57 .01 CHAPTER 57 OTHER VEGETABLE TEXTILE MATERIALS ; PAPER YARN AND WOVEN FABRICS OF PAPER YARN NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 57.01 True hemp (" Cannabis sativa "), raw or processed but not spun ; tow and waste of true hemp (including pulled or garnetted rags or ropes): 57.01-20\ A Raw, retted, broken, scutched, combed or otherwiseprocessed, but not spun 265.20 57.01-50 B Tow and waste, including pulled or garnetted rags or 265.20  57.02-00 57.02 57.03 Manila hemp (abaca ) (" Musa textilis "), raw or pro ­ cessed but not spun ; tow and waste of manila hemp (including pulled or garnetted rags or ropes) .... Jute and other textile bast fibres not elsewhere speci ­ fied or included , raw or processed but not spun ; tow and waste thereof (including pulled or garnetted rags or ropes): 265.50  57.03-10|| A Raw or processed, but not spun 264.00  57.03-30\ B Pulled or garnetted rags or ropes 264.00  57.03-50 57.04 C Tow and waste Other vegetable textile fibres , raw or processed but not spun ; waste of such fibres ( including pulled or gar ­ netted rags or ropes): 264.00 57.04-10 A Sisal fibres and other fibres of the Agave family ; waste of such fibres (including pulled or garnetted rags or ropes ) 265.40 57.04-90 57.06 B A Other vegetable textile fibres ; waste of such fibres (including pulled or garnetted rags or ropes) .... Yarn of jute or of other textile bast fibres of heading No 57.03 : Single, measuring per kg : 265.91 57.06-11|| I 1 000 m or less 651.98  57.06-15|| II More than 1 000 m 651.98  57.06-30 57.07 A I B Multiple or cabled Yarn of other vegetable textile fibres ; paper yarn : Yarn of true hemp : Not put up for retail sale : 651.98 57.07-01 a \ Polished or glazed 651.99  57.07-03 b Other 65 1.99  57.07-07 II Put up for retail sale 651.99  57.07-10 B I Coir yarn 651.99  57.07-20 C Paper yarn 651.99  57.07-90 D IOther....... . . ...... 651.99  274 Official Journal of the European Communities 22 . 12 . 80 57 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 57.10 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : \ A Of a width of not more than 150 cm and weighing per square metre : l I Less than 310 g : ||II 57.10-21|| a Unbleached 654.50  57.10-29 II b Other Not less than 310 g but not more than 500 g : 654.50 57.10-31 a Unbleached 654.50  57.10-39 b Other 654.50  57.10-50 III B I More than 500 g Of a width of more than 150 cm : Unbleached, of a width : 654.50 57.10-62 a Of more than 150 cm but not more than 310 cm . 654.50  57.10-68 b Of more than 310 cm 654.50  57.10-70 57.11 11 Other Woven fabrics of other vegetable textile fibres ; woven fabrics of paper yarn : 654.50 57.11-10 A Of true hemp 654.98  57.11-20 B Of paper yarn i 654.98  57.11-90 C Other 654.98  22 . 12 . 80 Official Journal of the European Communities 275 58 .01 CHAPTER 58 CARPETS , MATS , MATTING AND TAPESTRIES ; PILE AND CHENILLE FABRICS ; NARROW FABRICS ; TRIMMINGS ; TULLE AND OTHER NET FABRICS ; LACE ; EMBROIDERY Notes 1 . The headings of this Chapter are to be taken not to apply to coated or impregnated fabrics , elastic fabrics or elastic trimmings , machinery belting or other goods falling within Chapter 59 . However , embroidery on any textile base falls within heading No 58.10. 2 . In headings Nos 58.01 and 58.02 , the words "carpets " and "rugs " are to be taken to extend to similar articles having the characteristics of floor coverings but intended for use for other purposes . These headings are to be taken not to apply to felt carpets , which fall within Chapter 59 . 4. For the purposes of heading No 58.05 , the expression "narrow woven fabrics " means : ( a ) Woven fabrics of a width not exceeding 30 cm , whether woven as such or cut from wider pieces , provided with selvedges (woven, gummed or made otherwise) . on both edges ; (b) Tubular woven fabrics of a flattened width not exceeding 30 cm ; and (c) Bias binding with folded edges , of a width when unfolded not exceeding 30 cm. Narrow woven fabrics in the form of fringes are to be treated as falling within heading No 58.07. 4. Heading No 58.08 is to be taken not to apply to nets or netting in the piece made of twine, cordage or rope , which are to be taken as falling within heading No 59.05 . 5 . In heading No 58.10, the expression "embroidery" means , inter alia, embroidery with metal or glass thread on a visible ground of textile fabric , and sewn applique work of sequins , beads or ornamental motifs of textile or other materials . The heading is to be taken not to apply to needlework tapestry (heading No 58.03). 6 . The headings of this Chapter are to be taken to include goods of the descriptions specified therein when made of metal thread and of a kind used in apparel , as furnishings or the like . Additional Note For the purposes of applying the maximum rate of duty provided for in respect of carpets, carpeting and rugs falling within subheading 58.01 A 11, the dutiable surface shall not include the heading, the selvedges and the fringes . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.01 Carpets , carpeting and rugs , knotted (made up or not): I A Of wool or of fine animal hair : 58.01-01 I II Containing a total of more than 10% by weight of silk or of waste silk other than noil Other : 659.21 m 2 58.01-11 a Comprising not more than 350 knots per metre of warp . . . 659.21 m2 58.01-13 b Comprising more than 350 but not more than 500 knots per metre of warp 659.21 m 2 58.01-17 c Comprising more than 500 knots per metre of warp 659.21 m 2 276 Official Journal of the European Communities 22. 12. 80 58 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.01 (cont'd) 58.01-30 B Of silk, of waste silk other than noil, of synthetic textile fibres, of yarn falling within heading No 52.01 or of metal threads 659.29 ma 58.01-80 C 58.02 A I a Of other textile materials Other carpets , carpeting, rugs , mats and matting, and " Kelem ", " Schumacks " and "Karamanie" rugs and the like (made up or not): Carpets, carpeting, rugs , mats and matting : Coir mats and matting, and tufted carpets , carpeting and rugs : Tufted carpets, carpeting and rugs : 659.29 ma 58.02-01 1 2 Printed tufted Other: 659.51 m2 58.02-03I aa Of wool or of fine animal hair 659.41 m2 58.02-05 bb Of man-made textile fibres 659.51 m2 58.02-09 cc Of other textile fibres 659.61 m2 58.02-11 II b Coir mats and matting Other : 659.62 m2 58.02-50 a b 1 aa Of jute or of other textile bast fibres falling within heading No S7.03 Other : Woven : Axminster: 659.62 m2 58.02-61\\ 11 Of wool or of fine animal hair 659.42 m2 58.02-65 22 Of man-made textile fibres 659.52 m2 58.02-69 33 bb Of other textile fibres Other : 659.62 m2 58.02-71 11 Of wool or of fine animal hair 659.42 m2 58.02-75li 22 Of man-made textile fibres 659.52 m2 58.02-79 33 2 Of other textile fibres Non-woven : 659.61 m2 58.02-81 aa Of wool or of fine animal hair 659.49 m2 58.02-85 bb Of man-made textile fibres 659.59 m2 58.02-89I cc Of other textile fibres . 659.62 m2 58.02-90 B I " Kelem", " Schumacks" and " Karamanie" rugs andthe like 659.30  58.03-00 58.03 58.04 Tapestries , hand-made, of the type Gobelins , Flan ­ ders , Aubusson , Beauvais and the like , and needle- worked tapestries (for example , petit point and cross stitch) made in panels and the like by hand Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within head ­ ing No 58.05): 658.91  58.04-05 A Of silk, of noil silk or of other waste silk 654.99  22 . 12 . 81 Official Journal of the European Communities 277 58 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.04 (cont'd) B Of synthetic textile fibres : 58.04-07 I Made by tufting 653.97  58.04-11 II III Epingle (uncut) Other: 653.97  58.04-15 a Weft pile fabrics 653.97  58.04-18 b C Other Of wool or of fine animal hair : 653.97 58.04-41 I II Epingle (uncut) Other : 654.34 58.04-43 a Weft pile fabrics 654.34  58.04-45 b D Other Of cotton : 654.34 58.04-61 I II Epingle (uncut) Other : 652.23  li a Weft pile fabrics : l 58.04-63 1 Corduroy and the like . 652.23  58.04-67I 2 Other 652.23  58.04-69 b E Other Of regenerated textile fibres : 652.23 " 58.04-71 I II Epingle (uncut) Other : 653.98 58.04-75 a b Weft pile fabrics Other : 653.98 58.04-77 II 1 Of continuous textile fibres 653.98  58.04-78 2 Of discontinuous textile fibres 653.98  58.04-80 58.05 A I a F Of other textile materials Narrow woven fabrics , and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive , other than goods falling within head ­ ing No 58.06 : Narrow woven fabrics : Pile fabrics or chenille fabrics : Of man-made fibres or of cotton : 654.99 58.05-01 1 Of man-made fibres 656.01  58.05-08\ 2 Of cotton 656.01  58.05-20 b II Of silk , of noil silk or of other waste silk . . 656.01  58.05-30 c II Of other textile materials Other : 656.01 58.05-40 a b 1 Containing elastomeric yarns Other: Of cotton : 656.01 58.05-51 aa With real selvedges 656.01  58.05-59 bb Other ........ ........ 656.01 278 Official Journal of the European Communities 22. 12 . 80 58 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.05 A II (cont'd) b 58.05-61 58.05-69 58.05-73 58.05-77 58.05-79 58.05-90 B 2 aa bb 3 aa bb 4 Of synthetic textile fibres : With real selvedges Other Of regenerated textile fibres : With real selvedges Other Of other textile materials Bolduc 656.01 656.01 656.01 656.01 656.01 656.01  58.06-10 58.06-90 58.06 A B Woven labels , badges and the like , not embroidered , in the piece, in strips or cut to shape or size : With woven inscriptions or motifs Other 656.02 656.02 : 58.07 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallised yarn of heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like : 58.07-31 A Braids of a width of 5 cm or less , of man-made fibres (including monofil or strip of heading No 51.01 or 51.02), of flax, of ramie or of vegetable textile fibres of Chapter 57 656.03 58.07-39 58.07-50 58.07-80 B I II III Other : Braids Gimped textile yarns \ Other 656.03 656.03 656.03  58.08-10 58.08-90 58.08 A B Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), plain : Tulle or other net fabrics not comprised in B below Knotted net fabrics 656.04 656.04  58.09 Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), figured ; hand or mechani ­ cally made lace , in the piece , in strips or in motifs : 58.09-11 58.09-19 A I II Tulle and other net fabrics : Of cotton Of other textile materials 656.05 656.05  58.09-21 58.09-31 58.09-35 58.09-39 B I II a 1 2 3 Lace : Hand-made Mechanically made : On mechanical bobbin machines : Of cotton Of synthetic textile fibres Of other textile materials 656.05 656.05 656.05 656.05  22. 12 . 80 Official Journal of the European Communities 279 58 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.09-91 58.09-95 58.09-99 58.09 B II (cont'd) b 1 2 3 By other mechanical processes : Of cotton Of synthetic textile fibres Of other textile materials 656.05 656.05 656.05  58.10-21 58.10-29 58.10 A I II Embroidery , in the piece , in strips or in motifs : Embroidery without visible ground : Of a value of more than 35 EUA per kg net weight Other 656.06 656.06  58.10-41 58.10-45 58.10-49 B I a b c Other : Of a value of more than 17-5 EUA per kg net weight : Of cotton Of man-made textile fibres Of other textile materials 656.06 656.06 656.06  58.10-51 58.10-55 58.10-59 58.97-00 II a b c Other : Of cotton Of man-made textile fibres Of other textile materials Goods of Chapter 58 carried by post 656.06 656.06 656.06 656.00  280 Official Journal of the European Communities 22 . 12 . 80 CHAPTER 59 WADDING AND FELT ; TWINE , CORDAGE , ROPES AND CABLES ; SPECIAL FABRICS ; IMPREGNATED AND COATED FABRICS ; TEXTILE ARTICLES OF A KIND SUITABLE FOR INDUSTRIAL USE Notes 1 . ( A) For the purposes of this Chapter , the expression "textile fabric" is to be taken to apply only to the textile fabrics of Chapters 50 to 57 and headings Nos 58.04 and 58.05, the braids and trimmings in the piece of heading No 58.07, the tulle and other net fabrics of headings Nos 58.08 and 58.09, lace of heading No 58.09 and the knitted and crocheted fabrics of heading No 60.01 . ( B ) Throughout the Tariff, the term "felt" is to be taken to include fabrics consisting of a web of textile fibres the cohesion of which has been enhanced by a stitch-bonding process using fibres from the web itself . 2 . ( A) Heading No 59.08 is to be taken to apply to textile fabrics impregnated , coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials whatever the weight per square metre and whatever the nature of the plastic material (compact , foam, sponge or expanded). It does not ,, however , cover : ( a ) Fabrics in which the impregnation , coating or covering cannot be seen with the naked eye ( usually Chapters 50 to 58 and 60) ; for the purpose of this provision , no account should be taken of any resulting change of colour ; ( b ) Products which cannot , without fracturing, be bent manually around a cylinder of a diameter of 7 mm at a temperature between 15 and 30 °C (usually Chapter 39) ; Or ( c ) Products in which the textile fabric is either completely embedded in artificial plastic material or coated or covered on both sides with such material ( Chapter 39). ( B) Heading No 59.12 does not apply to : (a ) Fabrics in which the impregnation or coating cannot be seen with the naked eye ( usually Chapters 50 to 58 and 60) ; for the purpose of this provision , no account should be taken of any resulting change of colour ; ( b ) Fabrics painted with designs (other than painted canvas being theatrical scenery , studio back-cloths or the like) ; ( c ) Fabrics covered with flock, dust , powdered cork or the like and bearing designs resulting from these treatments ; or (d ) Fabrics finished with normal dressings having a basis of amylaceous or similar substances . 3 . In heading No 59.11 the expression "rubberised textile fabrics " means : ( a ) Textile fabrics impregnated , coated , covered or laminated with rubber : ( i ) Weighing not more than 1 500 g/m 2 ; or ( ii ) Weighing more than 1 500 g/m2 and containing more than 50% by weight of textile material ; ( b) Fabrics composed of parallel textile yarns agglomerated with rubber , irrespective of their weight per square metre ; and ( c ) Plates , sheets and strip , of expanded , foam or sponge rubber , combined with textile fabric , other than those falling in Chapter 40 by virtue of the last paragraph of Note 2 to that Chapter . 4 . Heading No 59.16 is to be taken not to apply to : (a ) Transmission , conveyor or elevator belting of a thickness of less than 3 mm ; or ( b ) Transmission, conveyor or elevator belts or belting of textile fabric impregnated, coated , covered or lami ­ nated with rubber or made from textile yarn or cord impregnated or coated with rubber (heading No 40.10). 22 . 12 . 80 Official Journal of the European Communities 281 59 .01 5 . Heading No 59.17 is to be taken to apply to the following goods which are to be taken as not falling within any other heading of Section XI : (a ) Textile products (other than those having the character of the products of headings Nos 59.14 to 59.16), the following only : ( i ) Textile fabric , felt and felt-lined woven fabric , coated , covered or laminated with rubber , leather or other material , of a kind commonly used for card clothing , and similar fabric of a kind commonly used in machinery or plant ; ( ii ) Bolting cloth ; (iii ) Straining cloth of a kind commonly used in oil presses and the like , of textile fibres or of human hair ; ( iv) Woven textile fabrics , whether or not felted , impregnated or coated, of a kind commonly used in paper-making or other machinery, tubular or endless with single or multiple warp and/or weft , or flat woven with multiple warp and/or weft ; (v) Textile fabrics reinforced with metal , of a kind commonly used in machinery or plant ; (vi ) Textile fabrics of the metallised yarn falling within heading No 52.01 , of a kind commonly used in paper-making or other machinery ; (vii ) Cords , braids and the like, whether or not coated, impregnated or reinforced with metal , of a kind commonly used in machinery or plant as packing or lubricating materials ; ( b ) Textile articles (other than those of headings Nos 59.14 to 59.16) of a kind commonly used in machinery or plant (for example , gaskets , washers , polishing discs and other machinery parts). Textile fabrics, wadding, felt or bonded fibre or similar bonded yarn fabrics, in the piece, cut to length or simply cut to rectangular shape, are not considered to be textile articles of a kind commonly used in machinery or plant . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 59.01 Wadding and articles of wadding ; textile flock and dust and mill neps : A I "Wadding and articles of wadding : Of man-made fibres : 59.01-07 a b Rolls of a diameter of not more than 8 mm . . . Other : 657.71  59.01-12|| 1 Of synthetic textile materials 657.71  59.01-14 II 2 a Of regenerated textile materials Of other textile materials : Of cotton : 657.71 59.01-15 1 Absorbent 657.71  59.01-16I 2 Other 657.71  59.01-18 B b Of other textile materials Flock and dust and mill neps : 657.71 59.01-21 I Of man-made fibres 657.71  59.01-29 II 59.02 A I Of other textile materials Felt and articles of felt , whether or not impregnated or coated : Felt in the piece or simply cut to rectangular shape : Floor coverings : 657.71 59.02-01 a Tiles 659.63 m2 59.02-09 b Other 659.63 m 2 282 Official Journal of the European Communities 22 . 12 . 80 59 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 59.02 A (cont'd) II a 1 Felt for other uses : Not impregnated or coated : Needle-loom felt : 59.02-31 59.02-35 59.02-41 59.02-45 59.02-47 59.02-51 59.02-57 59.02-59 aa bb 2 aa bb cc b 1 2 3 Of jute or of other textile bast fibres of heading No 57.03 Of other textile materials Other felt : Of wool or of fine animal hair Of coarse animal hair Of other textile materials Impregnated or coated : With asphalt, tar or similar materials With rubber With other materials 657.10 657.10 657.10 657.10 657.10 657.10 657.10 657.10  59.02-91 59.02-95 59.02-97 B I a b II Other : Not impregnated or coated: Of wool or of fine animal hair Of other textile materials Impregnated or coated 657.10 657.10 657.10  59.03-11 59.03-19 59.03-30 59.03 A I II B Bonded fibre fabrics , similar bonded yarn fabrics , and articles of such fabrics , whether or not impregnated or coated : Bonded fibre fabrics and similar bonded yarn fabrics , in the piece or cut into rectangles but not otherwise worked : Coated Other Other 657.20 657.20 657.20  59.04-11 59.04-13 59.04-15 59.04-17 59.04-18 59.04-20 59.04-3 1 59.04-35 59.04-38 59.04-50 59.04-60 59.04-70 59.04-80 59.04 A I II a 1 2 b c B C I II a b D E F G Twine, cordage, ropes and cables , plaited or not : Of synthetic textile fibres : Binder and baler twine for agricultural machines . . Other : Of polyamides or polyesters : Of a weight of more than 5 g/m Other Of polyethylene or polypropylene Of other synthetic fibres Of abaca (Manila hemp) Of sisal and other fibres of the Agave family : Binder and baler twine for agricultural machines . . Other : Of a weight of more than 10 g/m Other Of true hemp Of flax or ramie Of jute or of other textile bast fibres of heading No 57.03 Of other textile materials 657.51. 657.51 657.51 657.51 657.51 657.51 657.51 657.51 657.51 657.51 657.51 657.51 657.51  Official Journal of the European Communities22 . 12 . 80 283 59 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 59.05 Nets and netting made of twine , cordage or rope , and made up fishing nets of yarn , twine , cordage or rope : 59.05-11 59.05-21 59.05-29 A I II a b Fishing nets and netting : Of vegetable textile materials Of other textile materials : Of polyamides Of other textile materials 657.52 657.52 657.52  59.05-91 59.05-99 B I II Other : Of man-made fibres Of other textile materials 657.52 657.52  59.06-00 59.06 Other articles made from yarn , twine , cordage , rope or cables , other than textile fabrics and articles made from such fabrics 657.59  59.07 Textile fabrics coated with gum or amylaceous sub ­ stances , of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses : 59.07-10 A Textile fabrics coated with gum or amylaceous sub ­ stances, of a kind used for the outer covers of books and the like 657.31 59.07-90 59.08 B Other Textile fabrics impregnated , coated , covered or lami ­ nated with preparations of cellulose derivatives or of other artificial plastic materials : 657.31 59.08-10 59.08-51 59.08-61 59.08-71 59.08-79 A B I II III a b Impregnated Laminated, coated or covered: With polyvinyl chloride With polyurethane With cellulose derivatives or other artificial plastic materials : With the fabric forming the right side .... Other 657.32 657.32 657.32 657.32 657.32  59.10-10 59.10-31 59.10-39 59.10 A B I II Linoleum and materials prepared on a textile base in a similar manner to linoleum , whether or not cut to shape or of a kind used as floor coverings ; floor cover ­ ings consisting of a coating applied on a textile base , cut to shape or not : Linoleum and similar materials Floor coverings consisting of a coating applied on : Needle-loom felt Other textile bases 659.12 659.12 659.12 m2 m2 m2 284 Official Journal of the European Communities 22 . 12 . 80 59 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 59.11 Rubberised textile fabrics , other than rubberised knitted or crocheted goods : \ 59.11-11 A I Rubberised textile fabrics not comprised in B below : Adhesive strips , of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber 657.33 59.11-14 II I Fabrics combined with expanded, foam or spongerubber 657.33  59.11-15 59.11-17 59.11-20 III a b B Other : For tyres Other Fabrics mentioned in Note 3 ( b ) to this Chapter . . . 657.33 657.33 657.33  59.12-00 59.12 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery, studio back ­ cloths or the like 657.39 59.13-01 59.13-11 59.13-13 59.13-15 59.13-19 59.13-32 59.13-34 59.13-35 59.13-39 59.13 A I II a b III /V B I II III IV Elastic fabrics and trimmings (other than knitted or crocheted goods ) consisting of textile materials com ­ bined with rubber threads : Of a width not exceeding 15 cm : Of synthetic textile fibres Of regenerated textile fibres : Plaited Other Of cotton Of other textile materials Of a width of more than 15 cm : Of synthetic textile fibres Of regenerated textile fibres Of cotton Of other textile materials 657.40 657.40 657.40 657.40 657.40 657.40 657.40 657.40 657.40  59.14-00 59.14 Wicks , of woven , plaited or knitted textile materials , for lamps , stoves , lighters , candles and the like ; tu ­ bular knitted gas-mantle fabric and incandescent gas mantles 657.72 _ 59.15 Textile hosepiping and similar tubing , with or with ­ out lining , armour or accessories of other materials : 59.15-10 59.15-90 A B Of synthetic textile fibres Of other textile materials 657.91 657.91  59.16-00 59.16 Transmission , conveyor or elevator belts or belting , of textile material , whether or not strengthened with metal or other material 657.92  28522 . 12 . 80 Official Journal of the European Communities 59 . 17 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 59.17 Textile fabrics and textile articles , of a kind com ­ monly used in machinery or plant : 59.17-10 A B Textile fabrics , felt and felt-lined woven fabric, coated, covered or laminated with rubber, leather or other material , of a kind commonly used for the manufacture of card clothing, and similar fabrics of a kind commonly used in machinery or plant Bolting cloth , whether or not made up : 657.73  59.17-21 I Of silk or of waste silk other than noil .... 657.73  59.17-29 II C I a Of other textile materials Woven fabrics , felted or not, whether or not impregnated or coated, of a kind commonly used in paper-making or other machinery, tubular or endless with single or multiple warp and/or weft , or flat woven with multiple warp and/or weft : Of silk or of man-made fibres : Of a kind commonly used in paper-making machinery : 657.73 59.17-31 1 Of synthetic textile fibres and weighing less than 600 g per square metre 657.73 m2 59.17-39|| 2 Other 657.73  59.17-49 II b a Other Of other textile materials : Of wool : 657.73 59.17-51 1 Of a kind commonly used in paper-making machinery 657.73  59.17-59 2 b Other Of other textile materials : 657.73 59.17-71 1 Of a kind commonly used in paper-making machinery 657.73  59.17-79 D 2 Other Other : 657.73I 59.17-91 I Straining cloth and thick heavy fabrics of a kind commonly used in oil presses or for similar uses in machinery or plant 657.73 59.17-93 II III Cords, braids and the like, whether or not im ­ pregnated, coated or reinforced with metal, of a kind commonly used in machinery or plant as packing or lubricating materials Other: 657.73  59.17-95 a Of felt (for example, polishing discs, gaskets and washers) 657.73  59.17-99 b Other 657.73  286 Official Journal of the European Communities 22. 12. 80 CHAPTER 60 KNITTED AND CROCHETED GOODS Notes 1 . This Chapter does not cover : (a ) Crochet lace of heading No 58.09 ; ( b) Knitted or crocheted goods falling within Chapter 59 ; (c ) Corsets , corset-belts , suspender-belts , brassieres , braces , suspenders , garters or the like (heading No 61.09) (d) Old clothing or other articles falling within heading No 63.01 ; or (e ) Orthopaedic appliances , surgical belts , trusses or the like (heading No 90.19). 2 . Headings Nos 60.02 to 60.06 are to be taken to apply to knitted or crocheted articles and to parts thereof : (a ) Knitted or crocheted directly to shape , whether imported as separate items or in the form of a number of items in the length ; (b ) Made up , by sewing or otherwise . 3 . For the purposes of heading No 60.06, knitted or crocheted articles are not considered to be elastic articles only by reason of their containing rubber thread or elastic forming merely a supporting band . 4 . The headings of this Chapter are to be taken to include goods of the descriptions specified therein when made of metal thread and of a kind used in apparel , as furnishings or the like . 5 . For the purposes of this Chapter : (a) " Elastic" means consisting of textile materials combined with rubber threads ; and (b ) " Rubberised" means impregnated , coated, covered or laminated with rubber or made with textile thread impregnated, coated or covered with rubber . 6. Thoughout the Tariff, any reference to knitted goods is to be taken to include a reference to stitch-bonded goods in which the chain stitches are formed of textile yarn . Additional Notes 1 . A. For the purposes of subheading 60.05 A II h ) 4 ff) "suits and co-ordinate suits " shall be considered to be sets of two or three knitted or crocheted garments comprising : (a) one of the following garments covering the lower part of the body :  trousers,  shorts, and (b ) one or two of the following garments covering the upper part of the body :  jacket or blazer,  windcheater, waister jacket and the like,  shirt,  jersey, pullover, slip-over, waistcoat, twinset, cardigan or jumper,  tunic or other outer garment of subheading 60.05 A 11 b ) 4 11). All the components of a suit or co-ordinate suit must be of corresponding sizes and must be matched or co-ordi ­ nated as regards cut, material, colours, patterns or trimmings in such a way as to indicate clearly that they have been designed to be worn together by the same person . 22. 12. 80 Official Journal of the European Communities 287 60.01 If a shirt forms the only upper garment of such a set it must furthermore have the same structure (same yarn, same knit) as the garment covering the lower part of the body. The term "suits and co-ordinate suits " shall also cover sets of jackets or blazers and trousers or shorts which neither match nor co-ordinate but whose corresponding sizes indicate clearly that they are intended to be worn together by the same person. B. Sets not covered by A, of which two or three components form a suit or co-ordinate suit within the meaning of thir Additional Note, shall remain classified under subheading 60.05 A II bj 4 ff ) provided that the sets derive theis essential character from these components . 2 . A. For the purposes of subheading 60.05 A II b ) 4 gg) "suits and co-ordinate suits, and costumes" shall be considered to be sets of two or three knitted or crocheted garments comprising: (a) one of the following garments covering the lower part of the body:  trousers,  shorts,  skirt or divided skirt, and (b ) one or two of the following garments covering the upper part of the body :  jacket or blazer,  windcheater, waister jacket and the like,  blouse or shirt-blouse,  jersey, pullover, slip-over, waistcoat, twinset, cardigan or jumper,  tunic or other outer garment of subheading 60.05 A II b ) 4 11). All the components of a suit, co-ordinate suit or costume must be of corresponding sizes and must be matched or co-ordinated as regards cut, material, colours, patterns or trimmings in such a way as to indicate clearly that they have been designed to be worn together by the same person . If a blouse or shirt-blouse forms the only upper garment of such a set it must furthermore have the same structure (same yarn, same knit ) as the garment covering the lower part of the body. The term "suits and co-ordinate suits, and costumes" also covers sets of jackets or blazers and trousers, shorts, skirts or divided skirts which neither match nor co-ordinate but whose corresponding sizes indicate clearly that they are intended to be worn together by the same person. B. Sets not covered by A, of which two or three components form a suit, a co-ordinate suit or costume within the mean ­ ing of this Additional Note, shall remain classified under subheading 60.05 A II b ) 4 gg) provided that the sets derive their essential character from these components. NIMEXE codc CCT reference Statistical subdivision Description SITC code Supplementary unit 60.01 Knitted or crocheted fabric , not elastic nor rubber ­ ised : li A Of wool or of fine animal hair : 60.01-01 I Containing a total of more than 10% by weight of textile materials of Chapter 50 655.21  60.01-10 11 I Other 655.21  288 Official Journal of the European Communities 22. 12 . 80 60.01 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 60.01-30 60.01-40 60.01-51 60.01-55 60.01-62 60.01-64 60.01-65 60.01-68 60.01-72 60.01-74 60.01-75 60.01-78 60.01 (cont'd) B I a b 1 2 3 4 aa 11 22 33 44 bb 11 22 33 44 Of man-made fibres : Of synthetic textile fibres : Containing elastofibres Other : For curtains , including net curtain fabric . . Rachel lace With long pile (imitation fur) Other : Warp knitted fabrics : Unbleached or bleached Dyed Printed Made from yarns of different colours . . Other knitted or crocheted fabrics : Unbleached or bleached Dyed Printed Made from yarns of different colours . . 655.10 655.10 655.10 655.10 655.10 655.10 655.10 655.10 655.10 655.10 655.10 655.10  60.01-81 60.01-89 60.01-92 60.01-94 60.01-96 60.01-97 60.01-98 II a b C I a b c d II Of regenerated textile fibres : For curtains , including net curtain fabric . . . Other Of other textile materials : Of cotton : Unbleached or bleached Dyed Printed Made from yarns of different colours .... Of other textile materials 655.23 655.23 655.22 655.22 655.22 655.22 655.29  60.02-40 60.02-50 60.02-60 60.02-70 60.02-80 60.02 A B I II III IV Gloves , mittens and mitts , knitted or crocheted , not elastic nor rubberised : Gloves impregnated or coated with artificial plastic materials Other : Of wool or of fine animal hair Of synthetic textile fibres Of cotton Of other textile materials 847.21 847.21 847.21 847.21 847.21 pair pair pair pair pair 60.03-11 60.03-19 60.03 A I II Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic nor rubberised : Of wool or of fine animal hair : Knee-length stockings Other 847.22 847.22 pair pair 22. 12. 80 Official Journal of the European Communities 289 60.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.03 (cont'd) 60.03-20 60.03-24 60.03-26 60.03-27 60.03-30 60.03-90 B I II a 1 2 b C D Of synthetic textile fibres : Knee-length stockings Other : Women's stockings : Seamless Other Other articles Of cotton Of other textile materials 847.22 847.22 847.22 847.22 847.22 847.22 pair pair pair pair pair pair 60.04-02 60.04-03 60.04-04 60.04-06 60.04-07 60.04-08 60.04-09 60.04 A I a b c II a b c d Under garments , knitted or crocheted , not elastic nor rubberised : Babies ' garments ; girls ' garments up to and including commercial size 86 : T-shirts : Of cotton Of synthetic textile fibres Of regenerated textile fibres Lightweight fine knit roll , polo or turtle necked jumpers and pullovers : Of cotton Of synthetic textile fibres Of regenerated textile fibres Of other textile materials (other than wool ) . . 846.29 846.34 846.41 846.29 846.34 846.41 846.49 N N N N N N N 60.04-10 60.04-11 60.04-12 60.04-14 60.04-16 III a b c d e Other : Of wool or of fine animal hair Of cotton Of synthetic textile fibres Of regenerated textile fibres Of other textile materials 846.19 846.29 846.34 846.41 846.49  60.04-19 60.04-20 60.04-22 60.04-23 60.04-24 60.04-26 60.04-29 60.04-31 60.04-33 60.04-34 B I a b c II a b c d III a 1 2 b Other : T-shirts : Of cotton Of synthetic textile fibres Of regenerated textile fibres Lightweight fine knit roll , polo or turtle necked jumpers and pullovers : Of cotton Of synthetic textile fibres Of regenerated textile fibres Of other textile materials (other than wool) . . Panty-hose (tights) : Of synthetic textile fibres : Of yarn of a fineness of 6-6 tex or less . . . Other Of other textile materials 846.29 846.34 846.41 846.29 846.34 846.41 846.49 846.31 846.31 846.11 N N N N N N N N N N 290 Official Journal of the European Communities 22. 12 . 80 60 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.04 B (cont'd) IV Other : \ 60.04-38 a Of wool or of fine animal hair 846.19  \\ b Of synthetic textile fibres : I li 1 l Men's and boys ': I 60.04-41 aa Shirts 846.32 N 60.04-47 bb Pyjamas 846.33 N 60.04-48 cc Underpants and briefs 846.33 N 60.04-50 dd Other 846.33  2 l Women's , girls ' and infants ': I 60.04-51 aa Pyjamas 846.34 N 60.04-53 bb Nightdresses 846.34 N 60.04-54 cc \ Petticoats and slips 846.34 N 60.04-56 dd Knickers and briefs 846.34 N 60.04-58 ee Other 846.34  60.04-60 c \ Of regenerated textile fibres 846.41  II d l Of cotton : I 1 l Men's and boys ': I 60.04-71 aa \ Shirrs 846.21 N 60.04-73 bb \ Pyjamas 846.29 N 60.04-75 cc \ Underpants and briefs 846.29 N 60.04-79 dd \ Other 846.29  2 l Women's , girls ' and infants ': \\ 60.04-81 aa l Pyjamas 846.29 N 60.04-83 bb l Nightdresses 846.29 N 60.04-85 cc \ Knickers and briefs 846.29 N 60.04-89 dd l Other 846.29  60.04-90 e I Of other textile materials 846.49  60.05 Outer garments and other articles , knitted or crocheted , not elastic nor rubberised : \ A l Outer garments and clothing accessories : I 60.05-01 I Jerseys and pullovers , containing at least 50% by weight of wool and weighing 600 g or more per article 845.11 _ 60.05-04 II a Other : Outer garments of knitted or crocheted textile fabrics impregnated , or covered or coated on one side , with artificial plastic material .... 845.99 Il b Other : \ 1 Babies ' garments ; girls ' garments up to andincluding commercial size 86 : l 60.05-06 aa Of wool or of fine animal hair 845.91  60.05-07 bb Of synthetic textile fibres 845.93  60.05-08 cc Of cotton 845.92  60.05-09 dd Of other textile materials 845.94  22. 12. 80 Official Journal of the European Communities 291 60.05 DescriptionNIMEXEcode CCT reference Statistical subdivision SITC code Supplementary unit 60.05 A II b (cont 'd) 60.05-11 60.05-13 60.05-15 60.05-16 60.05-17 60.05-19 60.05-21 60.05-22 60.05-23 60.05-24 60.05-25 60.05-26 60.05-31 60.05-33 60.05-34 60.05-35 60.05-36 60.05-37 60.05-38 60.05-39 60.05-40 60.05-41 60.05-42 60.05-43 60.05-44 60.05-45 60.05-46 60.05-47 60.05-48 60.05-49 60.05-51 60.05-52 60.05-54 60.05-58 60.05-61 60.05-62 60.05-64 2 aa bb cc 3 aa bb cc 4 aa 11 22 33 44 55 66 bb 11 aaa bbb ccc ddd eee fff 22 aaa bbb ccc ddd eee fff ggg cc 11 22 33 44 55 dd 11 22 33 44 ee 11 22 33 Bathing costumes and trunks : Of synthetic textile fibres Of cotton Of other textile materials Track suits : Of synthetic textile fibres Of cotton Of other textile materials Other outer garments : Blouses and shirt-blouses for women, girls and infants : Of silk or noil or other waste silk . . . Of wool or of fine animal hair .... Of synthetic textile fibres Of regenerated textile fibres Of cotton Of other textile materials Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bedjackets and jumpers : Men's and boys ': Of wool Of fine animal hair Of synthetic textile fibres Of regenerated textile fibres Of cotton Of other textile materials Women's , girls ' and infants': Of silk or noil or other waste silk . . Of wool Of fine animal hair Of synthetic textile fibres Of regenerated textile fibres Of cotton Of other textile materials Dresses : Of wool or of fine animal hair .... Of synthetic textile fibres Of regenerated textile fibres Of cotton Of other textile materials Skirts , including divided skirts : Of wool or of fine animal hair .... Of synthetic textile fibres Of cotton Of other textile materials Trousers : Of wool or of fine animal hair Of synthetic textile fibres Of other textile materials 845.93 845.92 845.91 845.93 845.92 845.91 845.19 845.11 845.13 845.14 845.12 845.19 845.11 845.11 845.13 845.14 845.12 845.19 845.19 845.11 845.11 845.13 845.14 845.12 845.19 845.21 845.23 845.24 845.22 845.29 845.21 845.23 845.22 845.29 845.91 845.93 845.99 N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N 292 Official Journal of the European Communities 22. 12 . 80 60.05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.05 A II b 4 (cont'd) ff Suits and co-ordinate suits (excluding ski suits), for men and boys : Il 60.05-66 11 Of synthetic textile fibres 845.93 N 60.05-68 22 gg Of other textile materials Suits and co-ordinate suits (excluding ski suits), and costumes, for women, girls and infants : 845.91 N 60.05-71 11 Of wool or of fine animal hair .... 845.21 N 60.05-72 22 Of synthetic textile fibres 845.23 N 60.05-73 33 Of regenerated textile fibres ...... 845.24 N 60.05-74 44 Of cotton 845.22 N 60.05-75 55 hh Of other textile materials Coats , jackets (excluding anoraks , wind ­ cheaters, waister jackets and the like) and blazers : 845.29 N 60.05-76 11 || Of wool or of fine animal hair 845.91 N 60.05-77 22 II Of synthetic textile fibres 845.93 N 60.05-78 33 Il Of regenerated textile fibres 845.94 N 60.05-79 44 Of cotton 845.92 N 60.05-80 55 ijij Of other textile materials Anoraks, windcheaters, waister jackets and the like : 845.99 N 60.05-81 11 Of wool or of fine animal hair, of cotton or of man-made textile fibres ..... 845.93 _ 60.05-83 22 kk Of other textile materials Ski suits consisting of two or three pieces : 845.99 _ 60.05-85 11 Of wool or of fine animal hair, of cotton or of man-made textile fibres 845.93 _ 60.05-87 22 11 Of other textile materials Other outer garments : 845.99\ 60.05-88 11 Of wool or of fine animal hair .... 845.91  60.05-89 22 Of synthetic textile fibres 845.93  60.05-90 33 Of regenerated textile fibres 845.94  60.05-91 44 Of cotton 845.92  60.05-92 55 5 Of other textile materials Clothing accessories : 845.99 _ 60.05-93 aa Of wool or of fine animal hair 845.91  60.05-94 bb \ Of synthetic textile fibres 845.93  60.05-95 cc B Of other textile materials Other : 845.92 60.05-96 I II Of wool or of fine animal hair Of man-made fibres : 658.98 60.05-97 a Sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 658.98 60.05-98 b Other . 658.98  60.05-99 III Of other textile materials 658.98  22 . 12 . 80 Official Journal of the European Communities 293 60.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.06 Knitted or crocheted fabric and articles thereof, elastic or rubberised (including elastic knee-caps and elastic stockings) : li A l Fabric : || 60.06-11 I l Of man-made fibres 655.30  60.06-18 II B I Of other textile materialsOther : 655.30  60.06-91 I l Bathing costumes 847.23  60.06-92 II III Stockings Other : 847.23  60.06-96 a I Of cotton 847.23  60.06-98 b Of other textile materials 847.23  60.97-00 Goods of Chapter 60 carried by post 911.00  294 Official Journal of the European Communities 22. 12. 80 61.01 CHAPTER 61 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES OF TEXTILE FABRIC, OTHER THAN KNITTED OR CROCHETED GOODS Notes 1 . The headings of this Chapter are to be taken to apply to articles of the kinds described therein only when made up of any textile fabric (including felt, bonded fibre fabric, braid or trimmings of heading No 58.07, tulle or other net fabrics and lace) or of fabric of metal thread, but not including articles of knitted or crocheted material other than those falling within heading No 61.09 . 2 . The headings of this Chapter do not cover : (a ) Old clothing or other articles falling within heading No 63.01 ; or ( b) Orthopaedic appliances , surgical belts , trusses or the like (heading No 90.19). 3 . For the purposes of headings Nos 61.01 to 61.04 : (a ) Articles which cannot be identified as either men 's or boys ' garments or as women 's or girls ' garments are to be classified in heading No 61.02 or 61.04 as the case may be ; (b) The expression "infants ' garments" is to be taken to apply to : ( i ) Garments for young children which are not identifiable as for wear exclusively by boys or by girls , and ( ii ) Babies ' napkins . 4. Scarves and articles of the scarf type, square or approximately square, of which no side exceeds 60 cm are to be classified as handkerchiefs (heading No 61.05). Handkerchiefs of which any side exceeds 60 cm are to be classified in heading No 61.06. 5 . The headings of this Chapter are to be taken to apply to textile fabrics (other than knitted or crocheted fabric) cut to shape for making articles of this Chapter. Heading No 61.09 , however , also includes fabrics knitted or crocheted to shape for making articles classified in that heading, whether imported as separate items or in the form of a number of items in the length. Additional Notes 1 . A. For the purposes of subheading 61.01 B V c ) "suits and co-ordinate suits" shall be considered to be sets of two or three garments (other than knitted or crocheted garments) comprising: (a) one of the following garments covering the lower part of the body :  trousers,  shorts, and (b ) one or two of the following garments covering the upper part of the body :  jacket or blazer,  windcheater, waister jacket and the like,  shirt,  waistcoat, tunic or other outer garment of subheading 61.01 B V g). All the components of a suit or co-ordinate suit must be of corresponding sizes and must be matched or co-ordi ­ nated as regards cut, material, colours, patterns or trimmings in such a way as to indicate clearly that they have been designed to be worn together by the same person. If a shirt forms the only upper garment of such a set it must furthermore have the same structure (same yarn, same weave, etc.) as the garment covering the lower part of the body. The term "suits and co-ordinate suits" also covers sets of jackets or blazers and trousers or shorts which neither match nor co-ordinate but whose corresponding sizes indicate clearly that they are intended to be worn together by the same person. B. Sets not covered by A, of which two or three components form a suit or co-ordinate suit within the meaning of this Additional Note, shall remain classified under subheading 61.01 B V c) provided that the sets derive their essential character from these components. 22. 12. 80 Official Journal of the European Communities 295 61.01 2 . A. For the purposes of subheading 61.02 B II e) 3 "suits and co-ordinate suits, and costumes" shall be considered to be sets of two or three garments (other than knitted or crocheted garments ) comprising : (a) one of the following garments covering the lower part of the body :  trousers,  shorts,  skirt or divided skirt, and (b) one or two of the following garments covering the upper part of the body :  jacket or blazer,  windcheater, waister-jacket and the like,  blouse or shirt-blouse,  waistcoat, tunic or other outer garment of subheading 61.02 B II e) 9. All the components of a suit, co-ordinate suit or costume must be of corresponding sizes and must be matched or co-ordinated as regards cut, material, colours, patterns or trimmings in such a way as to indicate clearly that they have been designed to be worn together by the same person. If a blouse or shirt-blouse forms the only upper garment of such a set it must furthermore have the same structure (same yarn, same weave, etc.) as the garment covering the lower part of the body. The term "suits and co-ordinate suits, and costumes" also covers sets of jackets or blazers and trousers, shorts, skirts or divided skirts which neither match nor co-ordinate but whose corresponding sizes indicate clearly that they are intended to be worn together by the same person. B. Sets not covered by A, of which two or three components form a suit, co-ordinate suit or costume within the meaning of this Additional Note, shall remain classified under subheading 61.02 B II e) 3 provided that the sets derive their essential character from these components." N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 61.01 Men's and boys ' outer garments : 61.01-01 61.01-09 A I II B Garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : Coats Other Other : 842.91 842.91 N N 61.01-13 61.01-15 61.01-17 61.01-19 I a 1 2 b 1 2 Industrial and occupational clothing : Overalls , including boiler suits and bibs and braces : Of cotton Of other textile materials Other : Of cotton Of other textile materials 842.93 842.94 842.93 842.94 N N 61.01-22 61.01-23 61.01-24 61.01-25 61.01-26 II a b III a b c Swimwear : Of man-made textile fibres Of other textile materials Bath robes , dressing gowns , smoking jackets and similar indoor wear : Of man-made textile fibres Of cotton . . ! Of other textile materials 842.94 842.93 842.94 842.93 842.92 N N 296 Official Journal of the European Communities 22. 12 . 80 61 .01 NIMEXE code CCT reference I Statistical subdivision Description SITC code Supplementary unit 61.01-29 61.01-31 61.01-32 61.01-34 61.01-36 61.01-37 61.01-38 61.01-41 61.01-42 61.01-44 61.01-46 61.01-47 61.01-48 61.01-51 61.01-54 61.01-57 61.01-58 61.01-62 61.01-64 61.01-66 61.01-68 61.01-72 61.01-74 61.01-76 61.01-78 61.01-81 61.01-89 61.01-92 61.01-95 61.01-96 61.01-98 61.01 B (cont 'd) IV a b c V a 1 2 3 4 b 1 2 aa bb 3 aa bb 4 c 1 2 3 4 d 1 2 3 4 e 1 2 3 4 f 1 2 g 1 2 3 4 842.94 842.93 842.92 842.41 842.43 842.42 842.49 842.11 842.19 842.19 842.19 842.19 842.19 842.21 842.23 842.22 842.29 842.31 842.33 842.32 842.39 842.31 842.33 842.32 842.39 842.94 842.99 842.92 842.94 842.93 842.99 N N N N N N N N N N N N N N N N N N N N N N N N N Parkas ; anoraks , windcheaters , waister jackets and the like : Of man-made textile fibres Of cotton Of other textile materials Other : Jackets (excluding waister jackets) and blazers : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials Overcoats , raincoats and other coats ; cloaks and capes : Of wool or of fine animal hair Of man-made textile fibres : Of a weight, per garment, of 1 kg or less . . Other Of cotton : Of a weight, per garment , of 1 kg or less . . Other Of other textile materials Suits and co-ordinate suits (excluding ski suits) : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials Breeches and shorts : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials Trousers : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials Ski suits consisting of two or three pieces : Of wool or of fine animal hair, of cotton or of man-made textile fibres Of other textile materials Other garments : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials 22 . 12 . 80 Official Journal of the European Communities 297 61.02 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit N N N N 61.02 A I II B I a b II a 1 2 b 1 2 c 1 2 3 d 1 2 3 e 1 aa bb cc dd 2 aa bb 11 22 cc 11 22 dd 3 aa bb cc dd Women 's , girls ' and infants ' outer garments : Babies ' garments ; girls ' garments up to and including commercial size 86 : Of cotton Of other textile materials Other : Garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : Coats Other Other : Aprons , overalls , smock-overalls and other industrial and occupational clothing ( whether or not also suitable for domestic use): Of cotton Of other textile materials Swimwear : Of man-made textile fibres Of other textile materials Bath robes , dressing gowns , bed jackets and similar indoor wear : Of man-made textile fibres Of cotton Of other textile materials Parkas ; anoraks, windcheaters , waister jackets and the like : Of man-made textile fibres Of cotton Of other textile materials Other : Jackets (excluding .waister jackets) and blazers : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials Coats and raincoats ; cloaks and capes : Of wool or of fine animal hair Of man-made textile fibres : Of a weight, per garment, of 1 kg or less . . Other Of cotton : Of a weight, per garment, of 1 kg or less . . Other Of other textile materials Suits and co-ordinate suits (excluding ski suits), and costumes : Of wool or of fine animal hair Of man-made textile fibres Of cotton Of other textile materials 61.02-01 61.02-03 61.02-05 61.02-07 61.02-12 61.02-14 61.02-16 61.02-18 61.02-22 61.02-23 61.02-24 61.02-25 61.02-26 61.02-28 61.02-31 61.02-32 61.02-33 61.02-34 61.02-35 61.02-36 61.02-37 61.02-39 61.02-40 61.02-41 61.02-42 61.02-43 61.02-44 61.02-45 843.93 843.94 843.91 843.91 843.93 843.94 843.94 843.93 843.94 843.93 843.92 843.94 843.93 843.92 843.11 843.13 843.12 843.19 843.11 843.13 843.13 843.12 843.12 843.19 843.21 843.23 843.22 843.29 N N ' N N N N N N N N N N N N N N N 298 Official Journal of the European Communities 22 . 12 . 80 61.02 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit I 61.02 B II e(cont'd) 4 l Dresses : ll 61.02-47 aa l Of silk or of noil or other waste silk . . . 843.39 N 61.02-48 bb l Of wool or of fine animal hair 843.31 N 61.02-52 cc l Of synthetic textile fibres 843.33 N 61.02-53 dd l Of regenerated textile fibres 843.33 N 61.02-54 ee Of cotton 843.32 N 61.02-55 ff 5 I Of other textile materialsSkirts , including divided skirts : 843.39 N 61.02-57 aa Of wool or of fine animal hair 843.41 N 61.02-58 bb Of man-made textile fibres 843.43 N 61.02-62 cc \ Of cotton 843.42 N 61.02-64 dd 6 I Of other textile materialsTrousers and slacks : 843.49 N 61.02-66 aa l Of wool or of fine animal hair 843.92 N 61.02-68 bb Of man-made textile fibres 843.94 N 61.02-72 cc Il Of cotton ; 843.93 N 61.02-74 dd 7 I Of other textile materialsBlouses and shirt-blouses : 843.99 N 61.02-76 aa l Of silk or of noil or other waste silk . . . 843.59 N 61.02-78 bb l Of man-made textile fibres 843.52 N 61.02-82 cc Of cotton 843.51 N 61.02-84 dd Of other textile materials 843.59 N 61.02-85 8 aa Ski suits consisting of two or three pieces : Of wool or of fine animal hair, of cotton or of man-made textile fibres 843.94 61 . 02-87 bb 9 I Of other textile materialsOther garments : 843.99  61.02-90 aa Of wool or of fine animal hair 843.92  61.02-91 bb Of man-made textile fibres 843.94  61.02-92 cc Of cotton 843.93  61.02-94 dd I Of other textile materials 843.99  61.03 A Men's and boys ' under garments , including collars , shirt fronts and cuffs : Shirts : 61.03-11 I l Of synthetic textile fibres 844.12 N 61.03-15 II l Of cotton 844.11 N 61.03-19 III B Of other textile materials Pyjamas : 844.19 N 61.03-51 I l Of synthetic textile fibres 844.22 N 61.03-55 II lOf cotton.... .... .... ..... 844.21 N 61.03-59 III II Of other textile materials 844.29 N 22 . , 12. 80 Official Journal of the European Communities 299 61 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 61.03 (cont'd) \ C Other : ' 61.03-81 I Of synthetic textile fibres 844.22  61.03-85 II I Of cotton 844.21  61.03-89 III Of other textile materials 844.29  61.04 Women's , girls ' and infants ' under garments : A Babies ' garments ; girls ' garments up to and including commercial size 86 : 61.04-01 I Of cotton 844.31  61.04-09 II \ Of other textile materials 844.39  B \ Other : I Pyjamas and nightdresses : 61.04-11 a Of synthetic textile fibres 844.32 N 61.04-13 b \ Of cotton 844.31 N 61.04-18 c Of other textile materials 844.39 N II Other : \ 61.04-91 a I Of synthetic textile fibres 844.32  61.04-93 b l Of cotton 844.31  61.04-98 c Of other textile materials 844.39  61.05 Handkerchiefs : 61.05-20 A Of cotton fabric, of a value of more than 15 EUA per kg net weight 847.11 N B I Other : I 61.05-30 I Of cotton 847.11 N 61.05-91 II Of silk , of noil or of other waste silk 847.11 N 61.05-99 III Of other textile materials 847.11 N 61.06 Shawls , scarves , mufflers,mantillas , veils and the like : 61.06-10 A l Of silk or of noil or other waste silk 847.12 N 61.06-30 B \ Of synthetic textile fibres 847.12 N 61.06-40 C Of regenerated textile fibres 847.12 N 61.06-50 D Of wool or of fine animal hair 847.12 N 61.06-60 E Of cotton 847.12 N 61.06-90 F Of other textile materials 847.12 N 61.07 Ties , bow ties and cravats : 61.07-10 A Of silk or of noil or other waste silk 847.13 N 61.07-30 B Of synthetic textile fibres 847.13 N 61.07-40 C Of regenerated textile fibres 847.13 N 61.07-90 D Of other textile materials 847.13 N 300 Official Journal of the European Communities 22.12 . 80 61 .09 NIMEXE code CCT - reference Statistical subdivision Description CST code Supplementary unit 61.09 Corsets , corset-belts , suspender-belts , brassieres , braces , suspenders , garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : 61.09-20 A Corselets 846.52 N 61.09-30 B Corsets 846.52 N 61.09-40 C Girdles and panty-girdles 846.52 N 61.09-50 D Brassieres 846.51 N 61.09-80 E Other, including parts of the products of heading No 61.09 846.52  61.10-00 61.10 Gloves , mittens , mitts , stockings , socks and sockettes , not being knitted or crocheted goods 847.14  61.11-00 61.11 Made up accessories for articles of apparel (for example , dress shields , shoulder and other pads , belts , muffs , sleeve protectors , pockets ) 847.19  61.97-00 Goods of Chapter 61 carried by post 911.00  22. 12 . 80 Official Journal of the European Communities 301 62.01 CHAPTER 62 OTHER MADE UP TEXTILE ARTICLES Notes 1 . The headings of this Chapter are to be taken to apply to the articles of the kinds described therein only when made up of any textile fabric (other than felt and bonded fibre or similar bonded yarn fabrics ) or of the braids or trimmings of heading No 58.07, not being knitted or crocheted goods . 2 . The headings of this Chapter do not cover : (a ) Goods falling within Chapter 58 , 59 or 61 ; or (b) Old clothing or other articles falling within heading No 63.01 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 62.01 I Travelling rugs and blankets : \ 62.01-10 A Electrically heated 775.85 N I B Other : 62.01-20 I Of cotton 658.32 N li II Il Of other textile materials : \ li a Of wool or of fine animal hair : 62.01-81 1 Wholly of wool or of fine animal hair . . . 658.31 N 62.01-85 2 Other 658.31 N 62.01-93 b Il Of synthetic textile fibres 658.33 N 62.01-95 c Of regenerated textile fibres 658.39 N 62.01-99 d Of other textile materials 658.39 N || 62.02 Bed linen, table linen, toilet linen and kitchen linen ;I\ II curtains and other furnishing articles : I\ !! A Net curtains : \ 62.02-01 I l Of flax or ramie 658.49  62.02-09 II Of other textile materials 658.49  || B l Other : l || I l Bed linen : \ II a \ Of cotton : I 62.02-12 1 Containing flax 658.41  62.02-13 2 Other 658.41  62.02-15 b \ Of flax or ramie 658.42  62.02-19 c l Of other textile materials 658.42  II l Table linen : II a \ Of cotton : || 1 \ Made with yarns of different colours : 62.02-40 aa Containing flax 658.43  62.02-42\ bb Other 658.43  I 2 \ Printed : 62.02-44I aa Containing flax 658.43  62.02-46 bb Other 658.43  3 Other : 62.02-51 aa Containing flax 658.43  62.02-59 bb Other 658.43  302 Official Journal of the European Communities 22. 12. 80 62.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 62.02 B II 62.02-61 62.02-65 62.02-71 62.02-72 62.02-74 62.02-75 62.02-77 62.02-83 62.02-85 62.02-87 62.02-89 62.03-11 62.03-13 62.03-15 62.03-17 62.03-91 62.03-93 62.03-95 62.03-96 62.03-97 62.03-98 (cont'd) b c III a 1 2 b c IV a b c 62.03 A I II a b c B I a b II a b 1 2 c 62.04 A aa bb 1 2 Of flax or ramie Of other textile materials Toilet linen and kitchen linen : Of cotton : Of terry towelling and similar terry fabrics . . Other : Containing flax Other Of flax or ramie Of other textile materials Curtains and other furnishing articles : Of cotton : Containing flax Other Of flax or ramie Of other textile materials Sacks and bags , of a kind used for the packing of goods : Of jute or of other textile bast fibres of heading No 57.03 : Used Other : Of fabric weighing less than 310 g/m2 Of fabric weighing not less than 310 g/m2 but not more than 500 g/m2 Of fabric weighing more than 500 g/m2 Of other textile materials : Used : Of flax or of sisal Other Other : Of cotton Of fabric of synthetic textile fibres : Made from polyethylene or polypropylene strip Other Of fabric of other textile materials Tarpaulins , sails , awnings , sunblinds , tents and camp ­ ing goods : Of cotton : 658.44 658.44 658.45 658.45 658.45 658.46 658.46 658.48 658.48 658.49 658.49 658.10 658.10 658.10 658.10 658.10 658.10 658.10 658.10 658.10 658.10  62.04-21 I Tarpaulins , sails , awnings and sunblinds .... 658.21  22. 12 . 80 Official Journal of the European Communities 303 62 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 62.04 A (cont'd) - 62.04-23 II - Tents 658.21  62.04-25 III Pneumatic mattresses 658.21 N 62.04-29 IV B I Other camping goods Of other textile materials : Tarpaulins, sails , awnings and sunblinds : 658.21 62.04-61 a I Of synthetic textile fibres ; 658.29  62.04-69 b I Of other textile materials 658.29  62.04-73 II I Tents 658.29  62.04-75 III I Pneumatic mattresses 658.29 N 62.04-79 IV 62.05 Other camping goods Other made up textile articles (including dress patterns) : 658.29 62.05-01 A Escape chutes, for use in civil aircraft 658.99  62.05-10 B Strips for the internal reinforcement of belts , of a width of not less than 12 mm but not more than 102 mm, composed of two strips of fabric of cotton or of . regenerated textile fibres, which have been stuck together, the edges of the narrower strip, which has been stiffened by impregnation with synthetic resin, being covered by the folding over of the edges of the wider strip 658.99 62.05-20 C I Floor cloths , dish cloths, dusters and the like .... 658.99 -I 62.05-30 D E Fans and hand screens . . . . f Other : 658.99  62.05-93 I Laces ;' watch straps 658.99  62.05-98 II Il Other 658.99  62.80-00 to 62.89-05 Goods classified . in Chapter 62, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8) (') 62.97-00 Goods of Chapter 62 carried by post 658.00  (') See list of headings for exports of component parts of complete industrial plant, page 509 . 304 Official Journal of the European Communities 22 . 12 . 80 63 .01 CHAPTER 63 OLD CLOTHING AND OTHER TEXTILE ARTICLES ; RAGS NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 63.01 Clothing, clothing accessories , travelling rugs and blankets , household linen and furnishing articles (other than articles falling within heading No 58.01 , 58.02 or 58.03 ), of textile materials , footwear and headgear of any material , showing signs of appreciable wear and imported in bulk or in bales , sacks or similar bulk packings : 63.01-10 A l Used clothing 269.01  63.01-90 B 63.02 A Other Used or new rags , scrap twine , cordage , rope and cables and worn out articles of twine , cordage , rope or cables : Sorted : 269.01 63.02-11 I Of wool or of fine or coarse animal hair .... 269.02  63.02-15l II Of flax or cotton 269.02  63.02-19 III Of other textile materials 269.02  63.02-50 B Unsorted 269.02  22 . 12. 80 Official Journal of the European Communities 305 64 .01 SECTION Xll FOOTWEAR, HEADGEAR , UMBRELLAS , SUNSHADES , WHIPS , RIDING-CROPS AND PARTS THEREOF ; PREPARED FEATHERS AND ARTICLES MADE THEREWITH ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR CHAPTER 64 FOOTWEAR GAITERS AND THE LIKE ; PARTS OF SUCH ARTICLES Notes 1 . This Chapter does not cover : (a ) Footwear, without applied soles , knitted or crocheted (heading No 60.03 ) or of other textile fabric (except felt or bonded fibre or similar bonded yarn fabrics ) (heading No 62.05) ; (b ) Old footwear falling within heading No 63.01 ; (c) Articles of asbestos (heading No 68.13); (d) Orthopaedic footwear or other orthopaedic appliances , or parts thereof ( heading No 90.19); or (e) Toys and skating boots with skates attached ( Chapter 97). 2. For the purposes of headings Nos 64.05 and 64.06, the expression "parts " is to be taken not to include pegs , boot protectors , eyelets , boot hooks , buckles , ornaments , braid, laces , pompons or other trimmings (which are to be classified in their appropriate headings) or buttons or other goods falling within heading No 98.01 . 3 . For the purposes of heading No 64.01 , the expression "rubber or artificial plastic material " is to be taken to include any textile fabric coated or covered externally with one or both of those materials . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 64.01 A Footwear with outer soles and uppers of rubber or artificial plastic material : Footwear with uppers of rubber : | 64.01-11 I II Incorporating protective steel toecaps Other : 851.01 pair 64.01-20 a b Thigh-boots Other : 851.01 pair 64.01-31 1 Covering at least part of the calf 851.01 pair 64.01-39 2 B I Not covering the calf Footwear with uppers of artificial plastic material : Footwear for sports and gymnastics : 851.01 pair 64.01-41 || a Ski-boots 851.01 pair 64.01-49e bII Other :Footwear with a vamp made of straps or which hasone or more pieces cut out : 851.01 pair 64.01-51 a Obtained in one piece by injection moulding or with constituent parts obtained by injection mould ­ ing and assembled by means of plugs ("flip-flops ") . 851.01 pair 306 Official Journal of the European Communities 22. 12 . 80 64 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I64.01 B II I I\ 64.01-55 64.01-59 64.01-65 64.01-70 64.01-80 64.01-91 64.01-93 64.01-95 64.01-99 64.02-21 64.02-29 64.02-32 64.02-34 64.02-35 64.02-38 64.02-40 64.02-41 64.02-43 64.02-45 64.02-47 64.02-49 (cont'd) 64.02 A b 1 2 III IV a b 1 2 aa 11 22 aaa bbb bb I a b II a b 1 2 aa bb III IV a b c 1 aa bb 11 22 Other : With sole and heel combined having a height of more than 3 cm Other Slippers and other house footwear Other : Incorporating protective steel toecaps Other: Obtained in one piece by injection moulding, with or without accessories attached Other: Not covering the ankle, with in-soles of a length : Of less than 24 cm Of 24 cm or more : For men For women Other Footwear with outer soles of leather or composition leather ; footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or arti ­ ficial plastic material : Footwear with uppers of leather : Footwear for sports and gymnastics : Ski-boots Other Footwear with a vamp made of straps or which has one or several pieces cut out : With sole and heel combined having a height of more than 3 cm Other, with in-soles of a length : Of less than 24 cm Of 24 cm or more : For men For women Slippers and other indoor footwear Other footwear : With a sole or platform of wood and not having an inner sole Incorporating protective steel toecaps Other : Not covering the ankle, with in-soles of a length : Of less than 24 cm Of 24 cm or more : For men For women 851.01 851.01 851.01 851.01 851.01 851.01 851.01 851.01 851.01 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 pair pair . pair pair pair pair pair pair pair pair pair pair pair pair pair pair pair pair pair pair pair 22. 12 . 80 Official Journal of the European Communities 307 64 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 64.02 A IV c \ 64.02-50 64.02-52 64.02-54 64.02-56 64.02-58 64.02-59 64.02-60 64.02-61 64.02-69 64.02-99 64.03-00 64.04-10 64.04-90 64.05-10 64.05-20 64.05-31 64.05-39 64.05-94 64.05-96 64.05-98 (cont'd) B 64.03 64.04 64.05 A B 2 aa bb 11 22 3 aa bb 11 22 I II a 1 2 b A B I II a b III a b c Covering the ankle but no part of the calf, with in-soles of a length : Of less than 24 cm Of 24 cm or more: For men For women Other, with in:soles of a length : Of less than 24 cm Of 24 cm or more: For men For women Other : Slippers and other indoor footwear Other : With uppers of textile fabric : Footwear for sports and gymnastics Other Other footwear Footwear with outer soles of wood or cork Footwear with outer soles of other materials : Slippers and other indoor footwear Other Parts of footwear , removable in-soles , hose pro ­ tectors and heel cushions , of any material except metal : Assemblies of uppers affixed to inner soles or to other sole components, but without outer soles Other : Removable in-soles and other removable accessories Uppers and parts thereof, other than stiffeners : Of leather Of other materials Other: Of leather or composition leather Of rubber Of other materials 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.03 85 1.04 851.04 612.30 612.30 612.30 612.30 612.30 612.30 612.30 pair pair pair pair pair pair pair pair pair pair pair pair pair pair 64.06-00 64.06 Gaiters , spats , leggings , puttees , cricket pads, shin ­ guards and similar articles , and parts thereof . . . 851.05  64.97-00 Goods of Chapter 64 carried by post 851.00  308 Official Journal of the European Communities 22 . \l. 80 65 .01 CHAPTER 65 HEADGEAR AND PARTS THEREOF Notes 1 . This Chapter does not cover : (a) Old headgear falling within heading No 63.01 ; (b ) Hair nets of human hair (heading No 67.04); (c) Asbestos headgear (heading No 68.13); or (d) Dolls ' hats or other toy hats , or carnival articles of Chapter 97. 2 . Heading No 65.02 is to be taken not to apply to hat-shapes made by sewing (other than hat-shapes made by the sewing in spirals of plaited or other strips ). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 65.01 Hat-forms , hat bodies and hoods of felt , neither blocked to shape nor with made brims ; plateaux and man ­ chons (including slit manchons), of felt : I 65.01-10 A Of fur felt or of felt of wool and fur 657.61 N 65.01-90 B 65.02 Other Hat-shapes , plaited or made from plaited or other strips of any material , neither blocked to shape nor with made brims : 657.61 N 65.02-10 A Of wood shavings or strips , straw, bark, esparto , aloe , Manila hemp ( abaca), sisal or other unspun vegetable fibres 657.62 N 65.02-80 B 65.03 A Of other materials . . . Felt hats and other felt headgear , being headgear made from the felt hoods and plateaux falling within heading No 65.01 , whether or not lined or trimmed : Not lined or trimmed : 657.62 N 65.03-11 I Of fur felt or of felt of wool and fur 848.41 N 65.03-19 II B I Other Lined or trimmed : Of fur felt or of felt of wool and fur : 848.41 N 65.03-23 a Men's 848.41 N 65.03-25 II b Women's and children's Other : 848.41 N 65.03-26 a Men's 848.41 N 65.03-28 b Women's and children's 848.41 N 22 . 12 . 80 Official Journal of the European Communities 309 65 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 65.04 Hats and other headgear , plaited or made from plaited or other strips of any material , whether or not lined or trimmed : A l Not lined or trimmed : ll 65.04-11 I Of wood shavings or strips , straw, bark , esparto , aloe, Manila hemp ( abaca), sisal or other unspun vegetable fibres 848.42 N 65.04-19 II B I Of other materialsLined or trimmed : 848.42 N 65.04-21 I Men's 848.42 N 65.04-23 65.05 II A Women's and children's Hats and other headgear ( including hair nets), knitted or crocheted , or made up from lace , felt or other textile fabric in the piece (but not from strips), whether or not lined or trimmed : Berets, bonnets, skull-caps, fezzes, tarbooshes and the like : 848.42 N 65.05-11|| I Of knitted or crocheted material, fulled or felted . . 848.43 N 65.05-19 II Other 848.43 N 65.05-30Il B Peaked caps 848.43 N 65.05-50 C Hair nets, snoods and the like (other than the hair nets of heading No 67.04) 848.43  65.05-90 65.06 D Other Other headgear , whether or not lined or trimmed : 848.43 65.06-10 A Of furskin or artificial fur 848.49 N 65.06-30 B Of rubber 848.49 N 65.06-50li C Of artificial plastic materials 848.49 N 65.06-70II D Of metal 848.49 N 65.06-90 65.07 E Of other materials Head-bands , linings , covers , hat foundations , hat frames (including spring frames for opera hats), peaks and chinstraps , for headgear : 848.49 N 65.07-10 A l Head-bands 848.48  65.07-90 B I Other 848.48  65.97-01 I Goods of Chapter 65 carried by post 848.40  310 Official Journal of the European Communities 22.12. 80 66.01 CHAPTER 66 UMBRELLAS , SUNSHADES , WALKING-STICKS , WHIPS , RIDING-CROPS AND PARTS THEREOF Notes 1 . This Chapter does not cover : (a ) Measure walking-sticks or the like (heading No 90.16); ( b) Firearm-sticks , sword-sticks , loaded walking-sticks or the like ( Chapter 93); or (c ) Goods falling within Chapter 97 (for example , toy umbrellas and toy sunshades). 2 . Heading No 66.03 is to be taken not to apply to parts , trimmings or accessories of textile material , nor to covers , tassels , thongs , umbrella cases or the like , of any material . Such goods imported with, but not fitted to, articles falling within heading No 66.01 or 66.02 are to be classified separately and are not to be treated as forming part of those articles . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 66.01 Umbrellas and sunshades (including walking-stick umbrellas , umbrella tents , and garden and similar umbrellas) : 66.01-10 A Balcony, garden and similar umbrellas (including umbrella tents) 899.41 N 66.01-90 B Other 899.41 N 66.02-00 66.02 66.03 Walking-sticks (including climbing-sticks and seat ­ sticks), canes , whips , riding-crops and the like . . . Parts , fittings , trimmings and accessories of articles falling within heading No 66.01 or 66.02 : 899.42  66.03-10 A Handles and knobs 899.49  66.03-20 B Frames, including frames mounted on shafts (sticks) 899.49  66.03-90 C Other parts, fittings, trimmings and accessories . 899.49  22 . 12 . 80 Official Journal of the European Communities 311 67 .01 CHAPTER 67 PREPARED FEATHERS AND DOWN AND ARTICLES MADE OF FEATHERS OR OF DOWN ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR Notes 1 . This Chapter does not cover : (a ) Straining cloth of human hair ( heading No 59.17); ( b ) Floral motifs of lace , of embroidery or other textile fabric ( Section XI); (c) Footwear ( Chapter 64) ; (d) Headgear ( Chapter 65 ) ; (e ) Powder-puffs (heading No 96.05) or hair sieves (heading No 96.06) ; or (f ) Toys , sports requisites or carnival articles ( Chapter 97). 2 . Heading No 67.01 is to be taken not to apply to : ( a ) Goods (for example , bedding) in which feathers or down constitute only filling or padding ; ( b) Articles of apparel and accessories thereto in which feathers or down constitute no more than mere trimming or padding or (c) Artificial flowers or foliage or parts thereof or made up articles of heading No 67.02 . 3 . Heading No 67.02 is to be taken not to apply to : (a ) Articles of glass ( Chapter 70) ; ( b ) Artificial flowers , foliage or fruit of pottery, stone , metal , wood or other materials , obtained in one piece by moulding , forging , carving, stamping or other process , or consisting of parts assembled otherwise than by binding, glueing or similar methods . NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 67.01 Skins and other parts of birds with their feathers or down , feathers , parts of feathers , down , and articles thereof (other than goods falling within heading No 05.07 and worked quills and scapes): 67.01-10 A Skins and other parts of birds with their feathers or down ; feathers , parts of feathers and down 899.92  67.01-30 B 67.02 A Other Artificial flowers , foliage or fruit and parts thereof ; articles made of artificial flowers , foliage or fruit : Artificial flowers , foliage or fruit and parts thereof : 899.92 67.02-11 I Parts 899.93  67.02-19 II Other 899.93  67.02-20 B Articles made of artificial flowers , foliage or fruit 899.93  312 Official Journal of the European Communities 22. 12 . 80 67.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 67.03 Human hair , dressed , thinned , bleached or otherwise worked ; wool , other animal hair and other textile materials , prepared for use in making wigs and the like : 67.03-10 A \ Human hair, not further worked than dressed . . 899.94  67.03-80 B 67.04 Other Wigs , false beards , eyebrows and eyelashes , switches and the like , of human or animal hair or of textiles ; other articles of human hair (including hair nets): 899.94 67.04-10 A Of synthetic textiles 899.95  67.04-80 B Other 899.95  22 . 12 . 80 Official Journal of the European Communities 31 3 68.01 SECTION XIII ARTICLES OF STONE , OF PLASTER , OF CEMENT, OF ASBESTOS , OF MICA AND OF SIMILAR MATERIALS ; CERAMIC PRODUCTS ; GLASS AND GLASSWARE CHAPTER 68 ARTICLES OF STONE, OF PLASTER, OF CEMENT, OF ASBESTOS, OF MICA AND OF SIMILAR MATERIALS Notes 1 . This Chapter does not cover : (a ) Goods falling within Chapter 25 ; (b) Coated or impregnated paper falling within heading No 48.07 (for example, paper coated with mica powder or graphite , bituminised or asphalted paper) ; (c ) Coated or impregnated textile fabric falling within Chapter 59 (for example , mica-coated fabric , butumi ­ nised or asphalted fabric); (d) Articles falling within Chapter 71 ; (e ) Tools or parts of tools , falling within Chapter 82 ; (f ) Lithographic stones of heading No 84.34 ; (g) Electrical insulators (heading No 85.25) or fittings of insulating material falling within heading No 85.26 ; (h) Dental burrs (heading No 90.17); (ij ) Goods falling within Chapter 91 (for example , clocks and clock cases); (k) Goods falling within heading No 95.08 , if made of materials specified in Note 2 (b) to Chapter 95 ; ( 1 ) Articles falling within Chapter 97 (for example, toys , games and sports requisites ) ; ( m ) Goods falling within heading No 98.01 (for example , buttons), No 98.05 (for example , slate pencils ) or No 98.06 (for example , drawing slates ) ; or (n ) Works of art, collectors ' pieces or antiques ( Chapter 99). 2 . In heading No 68.02 the expression " worked monumental or building stone" is to be taken to apply not only to the varieties of stone referred to in headings Nos 25.15 and 25.16 but also to all other natural stone (for example , quartzite , flint , dolomite and steatite) similarly worked ; it is , however , to be taken not to apply to slate . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.01-00 68.02-11 68.02-15 68.02-19 68.01 68.02 A I a b 1 2 Road and paving setts , curbs and flagstones , of natural stone (except slate) Worked monumental or building stone, and articles thereof (including mosaic cubes), other than goods falling within heading No 68.01 or within Chapter 69 : Worked monumental or building stone : Simply cut or sawn, with a flat or even surface : Calcareous stone or alabaster Other stone : Flint for lining grinders Other 661.31 661.32 661.32 661.32  314 Official Journal of the European Communities 22 . 12 . 80 68.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.02-21 68.02-29 68.02-31 68.02-35 68.02-38 68.02-40 68.02-50 68.03-11 68.03-16 68.03-90 68.04-01 68.04-09 68.04-11 68.04-15 68.04-21 68.04-29 68.04-39 68.02 A (cont'd) II a b III a b 1 2 IV B 68.03 68.04 A I II B I a b A B I II 1 2 aa 11 aaa bbb 22 Moulded or turned, but not otherwise worked : Calcareous stone or alabaster Other stone Polished , decorated or otherwise worked, but not carved : Calcareous stone or alabaster Other stone : Of a net weight of less than 10 kg Other Carved Mosaic cubes ; powder , granules and chippings , artifi ­ cially coloured Worked slate and articles of slate , including articles of agglomerated slate : Roofing and wall tiles Other : Blocks, plates, flags and slabs Other Hand polishing stones , whetstones , oilstones , hones and the like , and millstones , grindstones , grinding wheels and the like (including grinding , sharpening , polishing , trueing and cutting wheels , heads , discs and points), of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives , or of pottery , with or without cores , shanks , sockets ,' axles and the like of other materials , but without frameworks ; seg ­ ments and other finished parts of such stones and wheels , of natural stone ( agglomerated or not), of agglomerated natural or artificial abrasives , or of pottery : Hand polishing stones , whetstones , oilstones , hones and the like : Of agglomerated abrasives Other Other : Of agglomerated abrasives : Made of natural or synthetic diamonds .... Other : Millstones and grindstones, and parts thereof . Other : Of artificial abrasives, with binder : Of synthetic or artificial resin : Not reinforced with fabric Reinforced with fabric Of other materials 661.32 661.32 661.32 661.32 661.32 661.32 661.32 661.33 661.33 661.33 663.10 663.10 663.10 663.10 663.10 663.10 663.10  68.04-41 bb Of natural abrasives 663.10  22 . 12 . 80 Official Journal of the European Communities 315 68 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.04 B (cont'd) II II Other : 68.04-91\l a Millstones and grindstones, and parts thereof . . 663.10  68.04-99 68.06 b Other Natural or artificial abrasive powder or grain , on a base of woven fabric , of paper, of paperboard or of other materials , whether or not cut to shape or sewn or otherwise made up : 663.10 68.06-15 A On woven fabric only 663.20  68.06-30|| B On paper or paperboard only 663.20  68.06-40II C On woven fabric combined with paper or paperboard 663.20  68.06-50 68.07 D On other materials Slag wool , rock wool and similar mineral wools ; exfoliated vermiculite , expanded clays , foamed slag and similar expanded mineral materials ; mixtures and articles of heat-insulating, sound-insulating , or sound-absorbing mineral materials , other than those falling in heading No 68.12 or 68.13 or in Chapter 69 : 663.20 68.07-10 A B I Slag wool , rock wool and similar mineral wools Other : Exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials : 663.50 68.07-20 a Expanded clays 663.50  68.07-30 b II Other Mixtures and articles of heat-insulating, sound ­ insulating or sound-absorbing mineral materials : 663.50 68.07-81 a With a basis of kieselguhr or similar siliceous earths 663.50 68.07-89 68.08 b A Other Articles of asphalt or of similar material (for example , of petroleum bitumen or coal tar pitch): Roofing and facing products, put up in rolls, with a substrate consisting of: 663.50 68.08-11\ / Paper or paperboard 661.81 ma 68.08-19\ II Other materials 661.81 ma 68.08-90 B Other 661.81  68.09-00 68.09 68.10 Panels , boards , tiles , blocks and similar articles of vegetable fibre , of wood fibre , of straw , of wood shav ­ ings or of wood waste (including sawdust), agglomer ­ ated with cement , plaster or with other mineral binding substances Articles of plastering material : 661.82  68.10-10 A Boards , sheets , panels , tiles and the like , not orna ­ mented 663.31 m2 68.10-90 B Other 663.31  316 Official Journal of the European Communities 22 . , 12 . 80 68.11 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 68.11 Articles of cement ( including slag cement), of con ­ crete or of artificial stone (including granulated marble agglomerated with cement), reinforced or not : 68.11-10 A B Articles of light concrete (with a basis of crushed pumice, granulated slag, etc. ) Other : 663.32  68.11-20 || I Roofing tiles 663.32  68.11-30 || II Other tiles and paving 663.32 ma 68.11-80 68.12 A III Other Articles of asbestos-cement , of cellulose fibre-cement or the like : Building materials : 663.32 68.12-11 1 II Corrugated sheets Other sheets : 661.83  68.12-12 a Asbestos-cement roofing or wall tiles, not exceeding 40 X 60 cm 661.83 ma 68.12-14 b Other 661.83  68.12-15 III Pipes, tubes and pipe and tube fittings 661.83  68.12-19 IV Other building materials 661.83  68.12-90 B 68.13 Other Fabricated asbestos and articles thereof (for ex ­ ample , asbestos board , thread and fabric ; asbestos clothing , asbestos jointing), reinforced or not , other than goods falling within heading No 68.14 ; mixtures with a basis of asbestos and mixtures with a basis of asbestos and magnesium carbonate , and articles of such mixtures : 661.83 68.13-10 A B I Fabricated asbestos (for example, carded fibres , dyed Articles of asbestos : Thread : 663.81  68.13-33 a Steel-cored thread 663.81  68.13-35 b Other 663.81  68.13-36 II III I FabricOther : 663.81  68.13-38 a b For use in civil aircraft Other : 663.81  68.13-42 1 2 Cords and string, whether or not plaited . . Paper, paperboard and felt of asbestos : 663.81 68.13-44 aa With added rubber 663.81  68.13-46 bb Without added rubber 663.81  68.13-49 C 3 Other articles of asbestos Mixtures with a basis of asbestos and mixtures with a basis of asbestos and magnesium carbonate , and articles of such mixtures : 663.81 68.13-51 I Mixtures 663.81  68.13-55 II Articles 663.81  22 . jl2 . 80 Official Journal of the European Communities 317 68 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.14 Friction material (segments , discs , washers , strips , sheets , plates , rolls and the like) of a kind suitable for brakes , for clutches or the like , with a basis of asbestos , other mineral substances or of cellulose , whether or not combined with textile or other mate ­ rials : 68.14-10 A \ "With a basis of asbestos , for use in civil aircraft . . 663.82  68.14-90 B 68.15 Worked mica and articles of mica , including bonded mica splittings on a support of paper or fabric ( for example , micanite and micafolium): 663.82 68.15-10 A l Sheets or splittings of mica 663.33  68.15-20 B I Plates , sheets or strips made from mica splittings orpowder, whether or not on a support 663.33 68.15-90 C 68.16 - Other Articles of stone or of other mineral substances ( including articles of peat), not elsewhere specified or included : 663.33 68.16-05 A B / Unfired bricks made of chromite Other : Articles of refractory materials, chemically bonded but not fired : 663.39 68.16-20 a Containing magnesite, dolomite or chromite . . 663.39  68.16-30\ b Other 663.39  68.16-90 II Other articles 663.39  68.80-00 to 68.89-16 Goods classified in Chapter 68, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8 ) 0 (') See list of headings for exports of component parts of complete industrial plant, page 509. 318 22 . 12. 80Official Journal of the European Communities 69.01 CHAPTER 69 CERAMIC PRODUCTS Notes 1 . The headings of this Chapter are to be taken to apply only to ceramic products which have been fired after shaping. Headings Nos 69.04 to 69.14 are to be taken to apply only to such products other than heat-insulating goods and refractory goods . 2 . This Chapter does not cover : ( a ) Goods falling within Chapter 71 (for example , imitation jewellery); ( b ) Cermets falling within heading No 81.04 ; ( c ) Electrical insulators (heading No 85.25 ) or fittings of insulating material falling within heading No 85.26 ; (d) Artificial teeth (heading No 90.19); (e) Goods falling within Chapter 91 (for example , clocks and clock cases ) ; (f ) Articles falling within Chapter 97 (for example , toys , games and sports requisites); (g) Smoking pipes , buttons or other articles falling within Chapter 98 ; or (h ) Original statuary , collectors ' pieces or antiques ( Chapter 99). NIMEXE code CCT reference Statistical subdivision \ Description SITCcode Supplementary unit 69.01-10 69.01-90 69.02-10 69.02-30 69.02-51 69.02-55 69.02-80 69.03-10 69.01 A B 69.02 A B 69.03 A / II a b c I. HEAT-INSULATING AND REFRACTORY GOODS Heat-insulating bricks , blocks , tiles and other heat ­ insulating goods of siliceous fossil meals or of similar siliceous earths (for example , kieselguhr , tripolite or diatomite): Bricks weighing more than 650 kg/m3 Other Refractory bricks , blocks , tiles and similar refractory constructional goods , other than goods falling within heading No 69.01 : With a basis of magnesite , dolomite or chromite . . . Other : Containing not less than 93% by weight of silica ( SiO2) Other: Containing more than 7% but less than 45% by weight of alumina (Al203) Containing not less than 45% by weight of alumina (AIM Other Other refractory goods (for example , retorts , cru ­ cibles , muffles , nozzles , plugs , supports , cupels , tubes , pipes , sheaths and rods), other than goods falling with ­ in heading No 69.01 : With a basis of graphite or other forms of carbon . . 662.31 662.31 662.32 662.32 662.32 662.32 662.32 663.70  22 . 12 . 80 Official Journal of the European Communities 319 69 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 69.03-20 ¢ 69.03-30 69.03-51 69.03-55 69.03-80 69.04-11 69.04-13 69.04-90 69.05-10 69.05-90 69.06-10 69.06-90 69.07-20 69.07-30 69.07-40 69.07-50 69.07-60 69.07-70 69.07-80 69.03 (cont'd) B C 69.04 A B 69.05 A B 69.06 A B 69.07 A B 1 II / II a b c I II a b a b 1 2 3 With a basis of magnesite, dolomite or chromite . . . Other : Containing more than 90 % by weight of metallic oxides Other : Containing less than 45% by weight of alumina (Al2O3) Containing not less than 45% by weight of alumina (Ai2o3) Other II . OTHER CERAMIC PRODUCTS Building bricks (including flooring blocks , support or filler tiles and the like): Common pottery : Solid or perforated bricks Other Other Roofing tiles , chimney-pots , cowls , chimney-liners , cornices and other constructional goods , including archi ­ tectural ornaments : Roofing tiles of common pottery Other Piping , conduits and guttering (including angles , bends and similar fittings): Common pottery Other Unglazed setts , flags and paving , hearth and wall tiles : Tiles, cubes and similar articles for mosaics , whether or not rectangular, which are capable of being enclosed in a square the side of which does not exceed 5 cm. . Other : Common pottery : Double tiles of the " Spaltplatten" type Other Other : Double tiles of the " Spaltplatten " type Other : Stoneware Earthenware or fine pottery Other 663.70 663.70 663.70 663.70 663.70 662.41 662.41 662.41 662.42 662.42 662.43 662.43 662.44 662.44 662.44 662.44 662.44 662.44 662.44 N N m 2 m2 m2 m2 m 2 m2 m 2 320 Official Journal of the European Communities 22 . 12 . 80 69 .08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 69.08-20 69.08-30 69.08-40 69.08-50 69.08-63 69.08-75 69.08-85 69.08-99 69.09-12 69.09-14 69.09-19 69.09-81 69.09-89 69.09-93 69.10-10 69.10-90 69.11-10 69.11-90 69.08 A B 1 11 69.09 A B 69.10 69.11 A B a b a b 1 2 aa bb cc I a b II I a b II A B Glazed setts , flags and paving , hearth and wall tiles : Tiles , cubes and similar articles for mosaics , whether or not rectangular, which are capable of being enclosed in a square the side of which does not exceed 5 cm . . . Other : Common pottery : Double tiles of the " Spaltplatten" type Other Other : Double tiles of the " Spaltplatten" type Other : With a face of not more than 90 cm2 Other: Stoneware Earthenware or fine pottery Other Laboratory , chemical or industrial wares ; troughs , tubs and similar receptacles of a kind used in agri ­ culture ; pots , jars and similar articles of a kind com ­ monly used for the conveyance or packing of goods : Porcelain or china : Laboratory, chemical or industrial wares : For laboratories Other Other Other : Laboratory, chemical or industrial wares : Of refractory materials, other than the products of heading No 69.03 Other Other Sinks , wash basins , bidets , water closet pans , urinals , baths and like sanitary fixtures : Porcelain or china Other Tableware and other articles of a kind commonly used for domestic or toilet purposes , of porcelain or china (including biscuit porcelain and parian): White or single-coloured Other 662.45 662.45 662.45 662.45 662.45 662.45 662.45 662.45 663.91 663.91 663.91 663.91 663.91 663.91 812.20 812.20 666.40 666.40 ma m2 m2 m2 m2 m2 m2 m 2 22 . 12 . 80' Official Journal of the European Communities 321 69.12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 69.12 Tableware and other articles of a kind commonly used for domestic or toilet purposes , of other kinds of pot ­ tery : 69.12-10 A l Common pottery 666.50  69.12-20 B l Stoneware 666.50  69.12-31 69.12-39 C I II Earthenware or fine pottery : White or single-coloured Other 666.50 666.50  69.12-90 D 69.13 Other Statuettes and other ornaments , and articles of per ­ sonal adornment ; articles of furniture : 666.50 69.13-10 A \ Common pottery 666.60  69.13-20 B l Porcelain or china 666.60  69.13-91 69.13-93 69.13-95 C 69.14 / II III Other : Stoneware Earthenware or fine pottery Other Other articles : 666.60 666.60 666.60  69.14-20 A l Porcelain or china 663.92  69.14-40 69.14-90 B I II Other : Common pottery Other 663.92 663.92  69.80-00 to 69.89-14 Goods classified in Chapter 69, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8 ) (1) (') See list of headings for exports of component parts of complete industrial plant, page 509. 322 Official Journal of the European Communities 22 . 12 . 80 70.01 CHAPTER 70 GLASS AND GLASSWARE Notes 1 . This Chapter does not cover : (a ) Ceramic enamels (heading No 32.08); ( b) Goods falling within Chapter 71 (for example , imitation jewellery); ( c) Electrical insulators ( heading No 85.25 ) or fittings of insulating material falling within heading No 85.26 ; (d) Hypodermic syringes , artificial eyes , thermometers , barometers , hydrometers , optically worked optical elements or other articles falling within Chapter 90 ; (e ) Toys , games , sports requisites , Christmas tree ornaments or other articles falling within Chapter 97 (excluding glass eyes without mechanisms for dolls or for other articles of Chapter 97); or (f ) Buttons , fitted vacuum flasks , scent or similar sprays or other articles falling within Chapter 98 . 2 . The reference in heading No 70.07 to "cast , rolled , drawn or blown glass (including flashed or wired glass ) cut to shape other than rectangular shape , or bent or otherwise worked (for example, edge worked or engraved), whether or not surface ground or polished", is to be taken to apply to articles made from such glass , provided they are not framed or fitted with other materials . 3 . For the purposes of heading No 70.20, the expression " wool " means : ( a ) Mineral wools with a silica ( SiOa) content not less than 60% by weight ; ( b ) Mineral wools with a silica ( Si02) content less than 60% but with an alkaline oxide ( K2O and/or Na20) content of more than 5% by weight or a boric oxide (B203) content of more than 2% by weight . Mineral wools which do not comply with the above specifications fall in heading No 68.07 . 4 . For the purposes of the Tariff , the expression "glass " is to be taken to extend to fused quartz and fused silica . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.01 Waste glass (cullet) ; glass in the mass (excluding optical glass): I 70.01-10 A B Waste glass (cullet) Glass in the mass (excluding optical glass) : 664.14  70.01-15 I Glass of the variety known as "enamel " glass . . . 664.14  70.01-20 II 70.03 Other Glass in balls , rods and tubes , unworked (not being optical glass): 664.14 70.03-01 A B Glass of the variety known as "enamel" glass , in rods . and tubes Other : 664.15  70.03-11 / Rods 664.15  70.03-15 II HI Balls Tubes : 664.15  70.03-21 a Of fused silica or fused quartz 664.15  70.03-23I b Of glass with a low co-efficient of expansion . . . 664.15  70.03-28 c Other 664.15\ 22 . 12 . 80 Official Journal of the European Communities 323 70 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.04 Unworked cast or rolled glass (including flashed or wired glass), whether figured or not , in rectangles : li A Wired : 70.04-11 I II Unworked plate glass Other : 664.50 m2 70.04-21 a Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer 664.50 m2 70.04-29 B b Other Other : 664.50 m2 70.04-30 I II Unworked plate glass Other : 664.50 m2 70.04-91 a Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer 664.50 m2 70.04-99 70.05 b Other Unworked drawn or blown glass (including flashed glass), in rectangles : 664.50 m2 70.05-10 A Horticultural sheet glass 664.30 m2 70.05-41 B C Antique glass Other : 664.30 m2 70.05-50 I II Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer Other, of a thickness of : 664.30 m2 70.05-61 II a Not more than 2-5 mm 664.30 m2 70.05-63 li b More than 2-5 mm but not more than 3-5 mm . 664.30 m2 70.05-65 li c More than 3-5 mm but not more than 4-5 mm . 664.30 m2 70.05-69 70.06 d More than 4-5 mm Cast , rolled , drawn or blown glass (including flashed or wired glass), in rectangles , surface ground or po ­ lished , but not further worked : 664.30 m2 70.06-10 A B Other : 664.40 m 2 70.06-20 I II a Surface ground but not further worked Other : Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer, of a thickness of : 664.40 m 2 70.06-31 1 Not more than 2-5 mm 664.40 m2 70.06-35 2 More than 2-5 mm but not more than 3-5 mm . 664.40 m2 70.06-41 3 More than 3-5 mm but not more than 4-5 mm . 664.40 m2 70.06-45 4 More than 4-5 mm but not more than 5-5 mm . 664.40 m2 70.06-51 5 More than 5-5 mm but not more than 7 mm . 664.40 m2 70.06-59 6 More than mm . . 664.40 m 2 324 Official Journal of the European Communities 22. 12 . 80 70 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.06-61 70.06-65 70.06-71 70.06-75 70.06-81 70.06-89 70.06 (cont 'd ) B II b 1 2 3 4 5 6 Other, of a thickness of : Not more than 2-5 mm More than 2-5 mm but not more than 3-5 mm . More than 3-5 mm but not more than 4-5 mm . More than 4 - 5 mm but not more than 5-5 mm . More than 5-5 mm but not more than 7 mm . More than 7 mm 664.40 664.40 664.40 664.40 664.40 664.40 m2 m2 m2 m2 m 2 ' m 2 70.07 Cast , rolled , drawn or blown glass (including flashed or wired glass ) cut to shape other than rectangular shape , or bent or otherwise worked ( for example , edge worked or engraved), whether or not surface ground or polished ; multiple-walled insulating glass ; leaded lights and the like : 70.07-10 70.07-20 70.07-31 70.07-39 70.07-90 A B I II a b C Leaded lights and the like Multiple-walled insulating glass : With an interlayer of fibre-glass Other : Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer Other Other 664.91 664.91 664.91 664.91 664.91 m 2 m 2 m2 m2 70.08-01 70.08-11 70.08-20 70.08-51 70.08-59 70.08-70 70.08-91 70.08-99 70.08 A B / a b 1 2 aa bb 11 a b 1 2 Safety glass consisting of toughened or laminated glass , shaped or not : Windscreens , not framed , for use in civil aircraft . . Other : Toughened: Enamelled Other : Of a size and shape suitable for incorporation in vehicles, aircraft or vessels Other : Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer . . Other Laminated : Of a size and shape suitable for incorporation in vehicles, aircraft or vessels Other : Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer .... Other 664.70 664.70 664.70 664.70 664.70 664.70 664.70 664.70 m 2 m2 m2 m 2 m 2 22. 12. 80 Official Journal of the European Communities 325 70.09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.09-20 70.09-41 70.09-45 70.10-01 70.10-12 70.10-21 70.10-23 70.10-29 70.10-31 70.10-33 70.10-39 70.10-41 70.10-49 70.10-51 70.10-59 70.10-61 70.10-69 70.10-90 70.11-01 70.11-30 70.11-90 70.09 70.10 70.11 A B I II A I II a b 1 aa 11 aaa bbb ccc 22 aaa bbb ccc bb 11 22 2 aa bb 3 aa bb B A B C Glass mirrors (including rear-view mirrors), unframed , framed or backed : Rear-view mirrors for vehicles Other: Unframed Framed Carboys , bottles , jars , pots , tubular containers and similar containers , of glass , of a kind commonly used for the conveyance or packing of goods ; stoppers and other closures , of glass : Containers of a kind commonly used for the conveyance or packing of goods : Made from tubing of glass of a thickness of less than 1 mm Other, of a nominal capacity of: 2.5 litres or more Less than 2-5 litres : For beverages and foodstuffs : Bottles : Of colourless glass, of a nominal capacity of: 1 litre or more More than 0-33 litre but less than 1 litre . 0'33 litre or less Of coloured glass, of a nominal capacity of : 1 litre or more More than 0-33 litre but less than 1 litre . 0-33 litre or less Other, of a nominal capacity of : 0.25 litre or more . . ¢ Less than 0.25 litre For pharmaceutical products, of a nominal capa ­ city of: More than 0-055 litre 0.055 litre or less For other products : Of colourless glass Of coloured glass Stoppers and other closures Glass envelopes (including bulbs and tubes) for electric lamps , electronic valves or the like : For television picture tubes For electric lighting Other 664.80 664.80 664.80 665.11 665.11 665.11 665.11 665.11 665.11 665.11 665.11 665.11 665.11 665.11 665.11 665.11 665.11 665.11 664.92 664.92 664.92 N N N N N N N N N N N N N N 326 Official Journal of the European Communities 22. 12 . 80 70.12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.12 Glass inners for vacuum flasks or for other vacuumI\ 70.12-10 70.12-20 70.13-10 70.13-20 70.13-32 70.13-34 70.13-38 70.13-42 70.13-44 70.13-48 70.13-50 70.13-62 70.13-64 70.13-68 70.13-92 70.13-94 70.13-98 70.14-11 70.14-19 70.14-91 A B 70.13 70.14 A I II B A B C I a 1 2 b II a 1 2 b D I II a 1 aa bb 2 b 1 aa bb 2 I vessels : Unfinished Finished Glassware (other than articles falling in heading No 70.19) of a kind commonly used for table , kitchen , toilet or office purposes , for indoor decoration , or for similar uses : Preserving jars Articles of glass with a low co-efficient of expansion . . Articles of crystal glass (containing not less than 24% PbO): Gathered by hand: Drinking glasses : Cut or otherwise decorated Other Other Gathered mechanically: Drinking glasses : Cut or otherwise decorated Other Other . Other glassware : Of toughened glass Other : Gathered by hand: Drinking glasses : Cut or otherwise decorated Other Other Gathered mechanically : Drinking glasses : Cut or otherwise decorated Other Illuminating glassware , signalling glassware and op ­ tical elements of glass , not optically worked nor of optical glass : Articles for electrical lighting fittings : Facetted glass , plates , balls , pear-shaped drops , flower-shaped pieces, pendants and similar articles for trimming chandeliers Other (for example, diffusers , ceiling lights , bowls , cups, lamp-shades, globes, tulip-shaped pieces) . . Other : Illuminating glassware not falling within heading 70.14-11 or 70.14-19 665.12 665.12 665.20 665.20 665.20 665.20 665.20 665.20 665.20 665.20 665.20 665.20 665.20 665.20 665.20 665.20 665.20 812.41 812.41 812.41 N N N N N N N N N N N N N N N 22. 12 . 80 Official Journal of the European Communities 327 70 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.14 B (cont'd) 70.14-95 u. Signalling glassware and optical elements of glass, not optically worked nor of optical glass 812.41  70.15-00 70.15 70.16 Clock and watch glasses and similar glasses (including glass of a kind used for sunglasses but excluding glass suitable for corrective lenses), curved, bent , hollowed and the like ; glass spheres and segments of spheres , of a kind used for the manufacture of clock and watch glasses and the like Bricks , tiles , slabs , paving blocks , squares and other articles of pressed or moulded glass , of a kind com ­ monly used in building ; multi-cellular glass in blocks , slabs , plates , panels and similar forms : 664.93  70.16-10I A Multi-cellular glass 664.60  70.16-90 70.17 A B Other Laboratory, hygienic and pharmaceutical glassware , whether or not graduated or calibrated ; glass ampoules : Laboratory, hygienic and pharmaceutical glassware : 664.60 70.17-11 I II Of fused silica or fused quartz Other : 665.81  70.17-15 a Of glass with a low co-efficient of expansion . . 665.81  70.17-17 b Other 665.81  70.17-20 B 70.18 Glass ampoules Optical glass and elements of optical glass , other than optically worked elements ; blanks for corrective spectacle lenses : 665.81 70.18-10I A Blanks for corrective spectacle lenses 664.20  70.18-90 70.19 A I B Other Glass beads , imitation pearls , imitation precious and semi-precious stones , fragments and chippings , and similar fancy or decorative glass smallwares , and articles of glassware made therefrom ; glass cubes and small glass plates , whether or not on a backing, for mosaics and similar decorative purposes ; artificial eyes of glass , including those for toys but excluding those for wear by humans ; ornaments and other fancy articles of lamp ­ worked glass ; glass grains : Glass beads , imitation pearls , imitation precious and semi-precious stones, and similar fancy or decorative glass smallwares , not mounted, set or strung, but including ungraded goods temporarily strung for convenience of transport ; glass grains : Glass beads : 664.20 70.19-11 a ll Cut and mechanically polished 665.82  70.19-12 b Other 665.82  328 Official Journal of the European Communities 22. 12 . 80 70.19 NIMEXE code CCT reference Statistical subdivision Description CST code Supplementary unit 70.19-13 70.19-15 70.19-16 70.19-17 70.19-19 70.19-30 70.19-50 70.19-91 70.19-99 70.20-30 70.20-35 70.20-40 70.20-45 70.20-50 70.20-52 70.20-60 70.20-70 70.20-73 70.20-77 70.20-79 70.20-80 70.20-85 70.20-91 70.20-93 70.20-97 70.20-99 70.19 A (cont'd) II III a b IV a b B C D 70.20 A B I II I II III IV V I II a 1 2 3 aa bb 11 22 4 5 b 1 2 aa bb 3 Imitation pearls Imitation precious and semi-precious stones : Cut and mechanically polished Other Other : Glass grains Other Artificial eyes Articles of glassware made from fancy or decorative glass smallwares Other : Glass smallwares, whether or not on a backing, for mosaics and similar decorative purposes Other Glass fibre (including wool), yarns , fabrics , and articles made therefrom : Non-textile fibre and articles made therefrom : Non-textile fibre in bulk or flocks Webs, felts, mattresses and boards Pads and casings (for insulating tubes and pipes, etc. ) Thin sheets ("voiles") Other Textile fibre , yarns , fabrics, and articles made there ­ from : Glass fibre threads, cut into lengths of not less than 3 mm but not more than 50 mm (uchopped strand") . Other : Continuous textile fibres and articles made there ­ from : Yarn (other than rovings) Rovings Fabrics : Made from rovings Other, of a width of: Not more than 30 cm More than 30 cm Mats Other Discontinuous textile fibres and articles made there ­ from : Slivers and yarn Fabrics, of a width of : Not more than 30 cm . More than 30 cm Other 665.82 665.82 665.82 665.82 665.82 665.82 665.82 665.82 665.82 664.94 664.94 664.94 664.94 664.94 651.95 651.95 651.95 654.60 654.60 654.60 664.94 664.94 651.95 654.60 654.60 664.94  22. 12 . 80 Official Journal of the European Communities 329 70.21 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \70.21 Other articles of glass : \ 70.21-10 A B Of fused silica or fused quartz Other : 665.89  70.21-50I I Of glass with a low co- efficient of expansion . . . 665.89  70.21-90 II Other 665.89  70.80-00 to 70.89-21 Goods classified in Chapter 70, being component parts of complete industrial plant exported in accordance with Commission Regulation ( EEC) No 518/79 (see note on page 8) ( 1 ) (') See list of headings for exports of component parts of complete industrial plant, page 509. 330 Official Journal of the European Communities 22 . 12 . 80 SECTION XIV PEARLS , PRECIOUS AND SEMI-PRECIOUS STONES , PRECIOUS METALS , ROLLED PRECIOUS METALS , AND ARTICLES THEREOF ; IMITATION JEWELLERY ; COIN CHAPTER 71 PEARLS , PRECIOUS AND SEMI-PRECIOUS STONES , PRECIOUS METALS , ROLLED PRECIOUS METALS , AND ARTICLES THEREOF ; IMITATION JEWELLERY Notes 1 . Subject to Note 1 (a ) to Section VI and except as provided below, all articles consisting wholly or partly : (a ) Of pearls or of precious or semi-precious stones ( natural , synthetic or reconstructed), or ( b ) Of precious metal or of rolled precious metal , are to be classified within this Chapter arid not within any other Chapter . 2 . ( a ) Headings Nos 71.12, 71.13 and 71.14 do not cover articles in which precious metal or rolled precious metal is present as minor constituents only, such as minor fittings or minor, ornamentation (for example , mono ­ grams , ferrules and rims), and paragraph ( b ) of the foregoing Note does not apply to such articles . ( b)i Heading No 71.15 does not cover articles containing precious metal or rolled precious metal (other than as minor constituents). 3 . This Chapter does not cover : (a ) Amalgams of precious metal , and colloidal precious metal (heading No 28.49) ; (b ) Sterile surgical suture materials , dental fillings and other goods falling in Chapter 30 ; (c) Goods falling in Chapter 32 (for example , lustres ) ; (d ) Handbags and other articles falling within heading No 42.02 or 42.03 ; (e ) Goods of heading No 43.03 or 43.04 ; (f ) Goods falling within Section XI (textiles and textile articles ) ; (g) Footwear ( Chapter 64) and headgear ( Chapter 65) ; ( h) Umbrellas , walking-sticks and other articles falling within Chapter 66 ; (ij ) Coin ( Chapter 72 or 99); (k) Abrasive goods falling within headings Nos 68.04 and 68.06 or Chapter 82 , containing dust or powder of precious or semi-precious stones (natural or synthetic) ; goods of Chapter 82 with a working part of precious or semi-precious stones (natural , synthetic or reconstructed) on a support of base metal ; machinery, mechanical appliances arid electrical goods , and parts thereof &gt; falling within Section XVI , not being such articles wholly of precious or semi-precious stones ( natural , synthetic or reconstructed); ( 1 ) Goods falling within Chapter 90, 91 or 92 (scientific instruments , clocks and watches , or musical instru ­ ments) ; ( m) Arms or parts thereof ( Chapter 93 ) ; 22 . 12 . 80 Official Journal of the European Communities 331 (n) Articles covered by Note 2 to Chapter 97 ; (o) Articles falling within headings of Chapter 98 other than headings Nos 98.01 and 98.12 ; or (p) Original sculptures and statuary (heading No 99.03), collectors ' pieces (heading No 99.05) and antiques of an age exceeding 100 years (heading No 99.06), other than pearls or precious or semi-precious stones . 4. (a) The expression "pearls" is to be taken to include cultured pearls . (b ) The expression "precious metal " means silver , gold, platinum and other metals of the platinum group. (c) The expression "other metals of the platinum group " means iridium, osmium, palladium , rhodium and ruthenium . 5 . For the purposes of this Chapter, any alloy (including a sintered mixture and an intermetallic compound) containing precious metal is to be treated as an alloy of precious metal , if , and only if, any one precious metal constitutes as much as 2% , by weight, of the alloy. Alloys of precious metal are to be classified according to the following rules : (a ) An alloy containing 2% or more, by weight , of platinum is to be treated only as an alloy of platinum ; ( b) An alloy containing 2% or more , by weight , of gold but no platinum, or less than 2% , by weight , of pla ­ tinum, is to be treated only as an alloy of gold ; (c) Other alloys containing 2% or more, by weight , of silver are to be treated as alloys of silver . For the purposes of this Note, metals of the platinum group are to be regarded as one metal and are to be treated as though they were platinum. 6 . Except where the context otherwise requires , any reference in these Notes or elsewhere in the Tariff to precious metal or to any particular precious metal is to be taken to include a reference to alloys treated as alloys of precious metal or of the particular metal in accordance with the rules in Note 5 above , but not to rolled precious metal or to base metal or non-metals coated or plated with precious metal . 7 . The expression "rolled precious metal " means material made with a base of metal upon one or more surfaces of which there is affixed by soldering, brazing, welding , hot-rolling or similar mechanical means a covering of precious metal . The expression is also to be taken to cover base metal inlaid with precious metal . 8 . For the purposes of heading No 71.12, the expression " articles of jewellery" means : (a ) Any small objects of personal adornment (gem-set or not ) (for example, rings , bracelets , necklaces , brooches ear-rings , watch-chains , fobs, pendants , tie-pins , cuff-links , dress-studs , religious or other medals and in ­ signia); and ( b) Articles of personal use of a kind normally carried in the pocket , in the handbag or on the person (such as cigarette cases , powder boxes , chain purses , cachou boxes). 9 . For the purposes of heading No 71.13 , the expression " articles of goldsmiths ' or silversmiths ' wares " includes such articles as ornaments , tableware, toilet-ware , smokers ' requisites and other articles of household, office or religious use . 10. For the purposes of heading No 71.16, the expression "imitation jewellery" means articles of jewellery within the meaning of paragraph (a ) of Note 8 above (but not including buttons , studs , cuff-links or other articles , of heading No 98.01 or dress combs , hairslides or the like of heading No 98.12), not incorporating pearls , precious or semi-precious stones (natural , synthetic or reconstructed) nor (except as plating or as minor consti ­ tuents ) precious metal or rolled precious metal, and composed : (a ) Wholly or partly of base metal , whether or not plated with precious metal ; or (b) Of at least two materials (for example , wood and glass , bone and amber , mother of pearl and artificial plastic material), no account being taken of materials (for example, necklace strings) used only for assembly . 332 Official Journal of the European Communities 22 . 12 . 80 71 .01 11 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . Additional Note For the purposes of heading No 71.11 , the expression "goldsmiths ', silversmiths ' and jewellers ' sweepings, residues, lemels, and other waste and scrap, of precious metal" means products fit only for the recovery of the metal or for use in the manufacture of chemicals . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I. PEARLS AND PRECIOUS AND SEMI-PRECIOUS STONES \ 71.01 Pearls , unworked or worked , but not mounted , set or strung (except ungraded pearls temporarily strung for convenience of transport): \ 71.01-10I AB Cultured pearlsOther : 667.10 g 71.01-21l / Unworked 667.10 g 71.01-23 71.02 A II I Worked Precious and semi-precious stones , unworked , cut or otherwise worked , but not mounted , set or strung (ex ­ cept ungraded stones temporarily strung for convenience of transport): Unworked or simply sawn, cleaved or bruted : Diamonds : 667.10 g 71.02-01I ab UnsortedSorted : 667.21 carat 71.02-03I 1 For industrial uses 277.10 carat 71.02-09l 2 For other uses 667.22 carat 71.02-15 B I II Other precious and semi-precious stones Other : For industrial uses : 667.30 71.02-91 a b Articles of piezo-electric quartz Other : 667.30 g 71.02-93I 1 Diamonds 277.10 carat 71.02-96 II 2 Other precious and semi-precious stones .... For other uses : 667.30 g 71.02-97 a Diamonds 667.29 carat 71.02-98 71.03 b Other precious and semi-precious stones Synthetic or reconstructed precious or semi-precious stones , unworked , cut or otherwise worked , but not mounted , set or strung (except ungraded stones tempo ­ rarily strung for convenience of transport): 667.30 g 71.03-10 A Unworked or simply sawn, cleaved or bruted . . 667.40 g 22 . 12 . 80 Official Journal of the European Communities 333 71 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 71.03 (cont'd) B I Other : 71.03-91 I For industrial uses 667.40 g 71.03-99 II For other uses 667.40 g 71.04-00 71.04 71.05 A Dust and powder of natural or synthetic precious or semi-precious stones II . PRECIOUS METALS AND ROLLED PRECIOUS METALS , UNWROUGHT, UNWORKED OR SEMI-MANUFACTURED Silver , including silver gilt and platinum-plated silver , unwrought or semi-manufactured : Unwrought : 277.21 g 71.05-01II Of a fineness of not less than 999 parts per 1 000 . . 681.13 g 71.05-03 B II Of a fineness of less than 999 parts per 1 000 .... Bars , rods , wire and sections ; plates , sheets and strips : 681.13 g 71.05-13 .|| I Of a fineness of not less than 750 parts per 1 000 . . . 681.14 g 71.05-19li II Of a fineness of less than 750 parts per 1 000 .... 681.14 g 71.05-30 C || Tubes , pipes and hollow bars 681.14 g 71.05-40 D Foil of a thickness , excluding any backing, not exceed ­ ing 0-15 mm 681.14 g 71.05-50 E 71.06 Powder, purls, spangles , cuttings and other forms . . Rolled silver , unworked or semi-manufactured : 681.14 g 71.06-10 A Unworked 681.12  71.06-20 B 71.07 Semi-manufactured Gold , including platinum-plated gold , unwrought or semi-manufactured : 681.12 71.07-10 A Unwrought 971.01 g 71.07-20 B Bars , rods , wire and sections ; plates , sheets and strips 971.01 g 71.07-30 C Tubes , pipes and hollow bars 971.01 g 71.07-40 D Foil of a thickness , excluding any backing , not exceeding 0-15 mm 971.01 g 71.07-50 E Powder , purls , spangles , cuttings and other forms 971.01 g 71.08-00 71.08 71.09 A Rolled gold on base metal or silver , unworked or semi ­ manufactured Platinum and other metals of the platinum group , un ­ wrought or semi-manufactured : Platinum and platinum alloys : 971.02  71.09-01 I Powders 681.23 g 334 Official Journal of the European Communities 22. 12. 80 71.09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 71.09 A (cont'd) II Other : 71.09-11 a b Unwrought Semi-manufactured : 681.23 g 71.09-13 1 Bars , rods , wire and sections ; plates, sheets and strips 681.25 g 71.09-15 2 Tubes, pipes and hollow bars 681.25 g 71.09-17 3 Foil of a thickness, excluding any backing, not exceeding 0.15 mm 681.25 g 71.09-18 4 B Other . . .  Other metals of the platinum group and alloys thereof : 681.25 g 71.09-22 I II Powders Other : 681.24 g 71.09-23 a || Unwrought 681.24 g 71.09-25 b li Semi-manufactured 681.25 g 71.10-00 71.10 71.11 Rolled platinum or other platinum group metals , on base metal or precious metal , unworked or semi-manu ­ factured Goldsmiths ', silversmiths ' and jewellers ' sweepings , residues , lemels , and other waste and scrap , of precious metal : 681.22  71.11-10 A Of gold 971.03  71.11-20IB Of platinum and other metals of the platinum group . . 289.02  71.11-90 71.12 A C Of other precious metal III . JEWELLERY , GOLDSMITHS ' AND SILVERSMITHS ' WARES AND OTHER ARTICLES Articles of jewellery and parts thereof , of precious metal or rolled precious metal : Of precious metal : 289.02 71.12-11 1 Of silver 897.31  71.12-19 11 Of other precious metal 897.31  71.12-20 B 71.13 Of rolled precious metal Articles of goldsmiths ' or silversmiths ' wares and parts thereof , of precious metal or rolled precious metal , other than goods falling within heading No 71.12 : 897.31 71.13-10 A Of precious metal 897.32  71.13-20 B 71.14 Of rolled precious metal Other articles of precious metal or rolled precious metal : 897.32 71.14-10 A Of precious metal.............. 897.40  71.14-20 B Of rolled precious metal 897.40  22 . 12 . 80 Official Journal of the European Communities 335 71 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 71.15 Articles consisting of , or incorporating , pearls , pre ­ cious or semi-precious stones (natural , synthetic or reconstructed) : A I Articles consisting of* or incorporating, pearls : 71.15-11 I Necklaces , bracelets . and other articles , of pearls , simply strung without fasteners or other accessories 897.33 g 71.15-19 II B I Other Articles consisting of, or incorporating, precious or semi-precious stones ( natural , synthetic or recon ­ structed) : Made wholly of natural precious or semi-precious stones : 897.33 g 71.15-21 a Necklaces , bracelets and other articles of natural precious or semi-precious stones, simply strung without fasteners or other accessories 897.33 g 71.15-25 b li Other 897.33 g 71.15-29 11 71.16 A Other Imitation jewellery : Of base metal : 897.33 g 71.16-11 / II Watch bracelets Other : 897.20  71.16-21 a b With parts of glass Other : 897.20  71.16-25 1 Gilt, silvered or platinum plated 897.20  71.16-29 B 2 Other Other : 897.20  71.16-51I I With parts of glass 897.20  71.16-59 II Other 897.20  71.97-01 Pearls, carried by post 667.10  71.97-04 Other goods of Chapter 71 carried by post 897.00  336 Official Journal of the European Communities 22 . 12 . 80 72 .01 CHAPTER 72 COIN Note This Chapter does not cover collectors ' pieces ( heading No 99.05). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit l 72.01 I Coin : I\ 72.01-11 A Gold coin x00.40 g II B Other coin : \\ 72.01-51 ( x ) I Of legal tender x10.00 T li II Not of legal tender : \ 72.01-55 a Of silver 961.00 g 72.01-59 b Other 961.00  (') See Addendum 00.50. 22 . 12 . 80 Official Journal of the European Communities 337 SECTION XV BASE METALS AND ARTICLES OF BASE METAL Notes 1 . This Section does not cover : ( a ) Prepared paints , inks or other products with a basis of metallic flakes or powder falling within heading No 32.08 , 32.09 , 32.10 or 32.13 ; ( b ) Ferro-cerium or other pyrophoric alloys ( heading No 36.08 ) ; (c ) Headgear or parts thereof falling within heading No 65.06 or 65.07 ; (d) Umbrella frames and other goods of heading No 66.03 ; (e ) Goods falling within Chapter 71 (for example , precious metal alloys , rolled precious metal and imitation jewellery) ; ( f ) Articles falling within Section XVI ( machinery, mechanical appliances and electrical goods) ; ( g ) Assembled railway or tramway track ( heading No 86.10) or other articles falling within Section XVII (vehicles , ships and boats , aircraft) ; (h) Instruments or apparatus of base metal of a kind falling within Section XVIII , including clock and watch springs ; ( ij ) Lead shot prepared for ammunition ( heading No 93.07) or other articles falling within Section XIX ( arms and ammunition) ; (k) Articles falling within Chapter 94 (furniture and mattress supports ) ; ( 1 ) Hand sieves ( heading No 96.06) ; ( m ) Articles falling within Chapter 97 (for example, toys , games and sports requisites ) ; or (n ) Buttons , pens , pencil-holders , pen nibs or other articles falling within Chapter 98 . 2 . Throughout the Tariff, the expression "parts of general use" means : ( a ) Goods described in headings Nos 73.20, 73.25 , 73.29 , 73.31 and 73.32 and similar goods of other base metals ; ( b ) Springs and leaves for springs , of base metal , other than clock and watch springs (heading No 91.11 ); and (c) Goods described in headings Nos 83.01 , 83.02, 83.07, 83.09 , 83.14 and frames and mirrors , of base metal , of heading No 83.06. In Chapters 73 to 82 (but not in heading No 73.29) references to parts of goods do not include references to parts of general use as defined above . Subject to the preceding paragraph and to the Note to Chapter 83 , the headings in Chapters 73 to 81 are to be taken not to apply to any goods falling within Chapter 82 or 83 . 3 . Classification of alloys (other than ferro-alloys and master alloys as defined in Chapters 73 and 74) : ( a ) An alloy of base metals is to be classified as an alloy of the metal which predominates by weight over each of the other metals . (b) An alloy composed of base metals of this Section and of elements not falling within this Section is to be treated as an alloy of base metals of this Section if the total weight of such metals equals or exceeds the total weight of the other elements present. (c) In this Section the term "alloys" is to be taken to include sintered mixtures of metal powders , heterogeneous intimate mixtures obtained by melting (other than cermets ) and intermetallic compounds . 338 Official Journal of the European Communities 22 . 12 . 80 4 . Unless the context otherwise requires , any reference in the Tariff to a base metal is to be taken to include a reference to alloys which , by virtue of Note 3 above , are to be classified as alloys of that metal . 5 . Classification of composite articles : Except where the headings otherwise require , articles of base metal (including articles of mixed materials treated as articles of base metal under the Interpretative Rules ) containing two or more base metals are to be treated as articles of the base metal predominating by weight . For this purpose : (a ) Iron and steel , or different kinds of iron or steel , are regarded as one and the same metal . ( b ) An alloy is regarded as being entirely composed of that metal as an alloy of which, by virtue of Note 3 , it is classified , and (c ) A cermet of heading No 81.04 is regarded as a single base metal . 6 . For the purposes of this Section , the expression " waste and scrap " means waste and scrap metal fit only for the recovery of metal or for use in the manufacture of chemicals . Additional Note The classification of the goods of this Section shall not be affected by the application of a rough coating (for example, of grease, oil, tar, red lead or graphite ) clearly intended to protect them from rust or other oxidation . CHAPTER 73 IRON AND STEEL AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : ( a ) Pig iron and cast iron (heading No 73.01 ) : A ferrous product containing, by weight , 1-9% or more of carbon , and which may contain one or more of the following elements within the weight limits specified : less than 15% phosphorus , not more than 8% silicon , not more than 6% manganese , not more than 30% chromium , not more than 40% tungsten, and an aggregate of not more than 10% of other alloy elements (for example, nickel , copper , aluminium titanium , vanadium , molybdenum). However , the ferrous alloys known as "non-distorting tool steels ", containing, by weight , 1*9% or more of carbon and having the characteristics of steel , are to be classified as steels , under their appropriate headings . ( ECSC) Molten pig iron shall be treated as solid pig iron . ( b ) I. Spiegeleisen (heading No 73.01 ) : A ferrous product containing, by weight , more than 6% but not more than 30% of manganese and otherwise conforming to the specification at ( a ) above . II . ( ECSC) Haematite pig iron and cast iron (foundry or steel-making iron) (heading No 73.01 ): A ferrous product which may contain, by weight, not more than 0'50% of phosphorus as well as silicon and manganese up to the maximum proportions specified in Note 1 (a ). III . (ECSC) Phosphoric iron (including ferro-phosphorus ) (heading No 73.01 ): A ferrous product which may contain, by weight, more than 0.50% but less than 15% of phosphorus as well as silicon and manganese up to the maximum proportions specified in Note 1 (a ). 22 . 12 . 80 Official Journal of the European Communities 339 Haematite pig iron and cast iron, and phosphoric iron may also contain, by weight, taken separately or together, not more than : 0-30% nickel, 0'20% chromium, 0'30% copper, and 0'10% of each of the other alloy elements (for example, aluminium, titanium, vanadium, molybdenum, tungsten). Phosphoric iron containing, by weight, 15% or more of phosphorus falls within heading No 28.55 (phosphides ). (c) Ferro-alloys (heading No 73.02) : Alloys of iron (other than master alloys as defined in Note 1 to Chapter 74) which are not usefully malleable and are commonly used as raw material in the manufacture of ferrous metals and which contain, by weight , separately or together : more than 8% of silicon , or more than 30% of manganese , or more than 30% of chromium , or more than 40% of tungsten, or a total of more than 10% of other alloy elements (aluminium , titanium, vanadium , copper , molybdenum , niobium or other elements , subjects to a maximum content of 10% in the case of copper), and which contain , by weight , not less than 4% in the case of ferro-alloys containing silicon, not less than 8% in the case of ferro-alloys containing manganese but no silicon or not less than 10% in other cases , of the element iron. (d) Alloy steel (heading No 73.15): Steel containing, by weight, one or more elements in the following proportions : more than 2% of manganese and silicon , taken together , or 2.00% or more of manganese, or 2.00% or more of silicon, or 0*50% or more of nickel , or 0*50% or more of chromium, or 0.10% or more of molybdenum, or 0.10% or more of vanadium, or 0.30% or more of tungsten , or 0*30% or more of cobalt , or 0.30% or more of aluminium, or 0*40% or more of copper , or 0.10% or more of lead, or 0*12% or more of phosphorus, or 0.10% or more of sulphur , or 0.20% or more of phosphorus ands ulphur , taken together, or 0.10% or more of other elements , taken separately . (e) High carbon steel (heading No 73.15): Steel containing, by weight , not less than 0.60% of carbon and having a content , by weight , less than 0.04% of phosphorus and sulphur taken separately and less than 0'07% of these elements taken together . (f ) Puddled bars and pilings (heading No 73.06) : Products for rolling, forging or re-melting obtained either : (i ) By shingling balls of puddled iron to remove the slag arising during puddling, or (ii ) By roughly welding together by means of hot-rolling, packets of scrap iron or steel or puddled iron . (g) Ingots (heading No 73.06) : Products for rolling or forging obtained by casting into moulds . (ECSC) Molten steel shall be treated as steel of the corresponding kind in ingots . (h) Blooms and billets (heading No 73.07) : Semi-finished products of rectangular section, of a cross-sectional area exceeding 1 225 mm2 and of such dimensions that the thickness exceeds one quarter of the width . ( ij ) Slabs and sheet bars (including tinplate bars ) (heading No 73.07) : Semi-finished products of rectangular section , of a thickness not less than 6 mm , of a width not less than 150 mm and of such dimensions that the thickness does not exceed one quarter of the width . 340 Official Journal of the European Communities 22.12. 80 (k) Coils for re-rolling (heading No 73.08 ) : Coiled semi-finished hot-rolled products , of rectangular section , not less than 1*5 mm thick , of a width exceeding 500 mm and of a weight of not less than 500 kg per piece . (1 ) Universal plates (heading No 73.09) : Products of rectangular section , hot-rolled lengthwise in a closed box or universal mill , of a thickness exceeding 5 mm but not exceeding 100 mm , and of a width exceeding 150 mm but not exceeding 1 200 mm . (m) Hoop and strip (heading No 73.12) : Rolled products with sheared or unsheared edges , of rectangular section , of a thickness not exceeding 6 mm , of a width not exceeding 500 mm and of such dimensions that the thickness does not exceed one tenth of the width, in straight strips , coils or flattened coils . (n ) Sheets and plates (heading No 73.13): Rolled products (other than coils for re-rolling as defined in paragraph (k) above) of any thickness and , if in rectangles , of a width exceeding 500 mm . (ECSC) Such products include the special category of "electrical sheets and plates" which under a current of 50 cps and a magnetic flux of 1 tesla have a watt-loss per kg, calculated by the Epstein method of:  2-1 watts or less, when their thickness does not exceed 0-20 mm ;  3'6 watts or less, when their thickness is not less than 0'20 mm but less than 0*60 mm ;  6 watts or less, when their thickness is not less than 0'60 mm but not greater than V50 mm . Heading No 73.13 is to be taken to apply, inter alia, to sheets or plates which have been cut to non-rectan ­ gular shape , perforated , corrugated, channelled, ribbed , polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . ( ECSC ) For the purposes of applying subheadings, sheets and plates corrugated by any process shall be treated as flat sheets and plates . (o ) Wire ( heading No 73.14): Cold-drawn products of solid section of any cross-sectional shape , of which no cross-sectional dimension exceeds 13 mm . In the case of headings Nos 73.26 and 73.27, however , the term " wire " is deemed to include rolled products of the same dimensions . (p ) Bars and rods (including wire rod) (heading No 73.10): Products of solid section which do not conform to the entirety of any of the definitions (h), ( ij ), (k), ( 1), ( m), (n ) and (o ) above , and which have cross-sections in the shape of circles , segments of circles , ovals , iso ­ sceles triangles , rectangles , hexagons , octagons or quadrilaterals with only two sides parallel and the other sides equal . The expression also includes concrete reinforcing bars , which apart from minor indentations, flanges , grooves or other deformations produced during the rolling process , correspond to the above definition . (ECSC) " Wire rod" is a product of solid section obtained exclusively by hot rolling, and which is hot-coiled. The term covers only such products : 1 . of round or square section of which the diameter or side does not exceed 13 mm ; 2 . of any other section, which do not conform to the definition of hoop and strip in Note 1 (m ) above, weighing not more than 1-33 kg per linear metre. (q ) Hollow mining drill steel (heading No 73.10): Steel hollow bars of any cross-section , suitable for mining drills , of which the greatest external dimension exceeds 15 mm but does not exceed 50 mm , and of which the greatest internal dimension does not exceed one third of the greatest external dimension . Other steel hollow bars are to be treated as falling within heading No 73.18 . ( r ) Angles , shapes and sections (heading No 73.11): Products , other than those falling within heading No 73.16, which do not conform to the entirety of any of the definitions (h), ( ij ), (k), ( 1 ), ( m), (n ) and (o ) above , and which do not have cross-sections in the form of circles , segments of circles , ovals , isosceles triangles , rectangles , hexagons , octagons or quadrilaterals with only two sides parallel and the other two sides equal , and which are not hollow. 341 Official Journal of the European Communities 22 . 12 . 80 73.01 (s ) (ECSC) Tinplate (headings Nos 73.12 and 73.13): Hoop and strip and sheets and plates coated with a layer of metal containing, by weight, 97% or more of tin whether or not varnished. 2 . Headings Nos 73.06 to 73.14 are to be taken not to apply to goods of alloy or high carbon steel (headingNo 73.15). (heading 3 . Iron and steel products of the kind described in any of the headings Nos 73.06 to 73.15 inclusive , clad with another ferrous metal , are to be classified as products of the ferrous metal predominating by weight . 4 . Iron obtained by electrolytic deposition is classified according to its form and dimensions with the correspond ­ ing products obtained by other processes . 5 . The expression "high-pressure hydro-electric conduits of steel " (heading No 73.19) means riveted , welded or seamless circular steel tubes or pipes and bends therefor , of an internal diameter exceeding 400 mm and of a wall thickness exceeding 10-5 mm . NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary un it 73.01-10 73.01-21 73.01-23 73.01-25 73.01-27 73.01-31 73.01-35 73.01-41 73.01-49 73.02-01 73.02-09 73.02-19 73.02-20 73.02-30 73.01 A B C D I II 73.02 A I II B C / a b II III I II a b Pig iron , cast iron and spiegeleisen , in pigs , blocks , lumps and similar forms : Spiegeleisen (ECSC) Haematite pig iron and cast iron (ECSC): Containing not less than 0-4% by weight of manganese : With a silicon content of not more than 1 % . . . With a silicon content of more than 1% .... Containing not less than 0-1 % but less than 0-4% by weight of manganese Containing less than 0-1 % by weight of manganese Phosphoric pig iron and cast iron (ECSC): Containing 1 % or less by weight of silicon Containing more than 1% by weight of silicon . . . Other pig iron and cast iron : Containing , by weight, not less than 0-30% but not more than 1% of titanium and not less than 0-50% but not more than 1% of vanadium ( ECSC) Other ( ECSC) Ferro-alloys : Ferro-manganese : Containing more than 2% by weight of carbon (high carbon ferro-manganese) ( ECSC) : With a granulometry of 10 mm or less and a man ­ ganese content by weight of more than 65% . . . Other Other Ferro-aluminium, ferro-silico-aluminium and ferro ­ silico-mangano-aluminium Ferro-silicon 671.20 671.20 671.20 671.20 671.20 671.20 671.20 671.20 671.20 671.61 671.61 671.61 671.69 671.62 73.02-40 D \ Ferro-silico-manganese 671.69  342 Official Journal of the European Communities 22 . 12 . 80 73.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.02-51 73.02-55 73.02-57 73.02-60 73.02-70 73.02-81 73.02-83 73.02-98 73.03-10 73.03-20 * 73.03-30 73.03-41 73.03-49 73.03-51 73.03-53 73.03-55 73.03-59 73.04-10 73.04-90 73.05-10 73.05-20 73.06-10 73.02 (cont'd) E I II F G 73.03 73.04 73.05 A B 73.06 / II III IV V A B I II III a 1 2 b 1 2 aa bb 3 A B A Ferro-chromium and ferro-silico-chromium : Ferro-chromium Ferro-silico-chromium Ferro-nickel Other : Ferro-titanium and ferro-silico-titanium Ferro-tungsten and ferro-silico-tungsten Ferro-molybdenum Ferro-vanadium Other Waste and scrap metal of iron or steel (ECSC): Neither sorted nor graded Sorted or graded: Of pig iron or cast iron Of tinned iron Other: Alloyed: Of stainless or heat-resisting steel Of other alloy steel Other : Turnings, shavings, chips, milling waste, sawdust and filings Bundles : Of scrap, whether or not cadmium-plated but not otherwise metal-coated or enamelled (known as "black bundles") Other Other Shot and angular grit , of iron or steel , whether or not graded ; wire pellets of iron or steel : Wire pellets Other Iron or steel powders ; sponge iron or steel : Iron or steel powders Sponge iron or steel (ECSC) Puddled bars and pilings ; ingots , blocks , lumps and similar forms , of iron or steel (ECSC): Puddled bars and pilings 671.69 671.69 671.69 671.69 671.69 671.69 671.69 671.69 282.09 282.01 282.09 282.02 282.02 282.09 282.09 282.09 282.09 671.31 671.31 671.32 671.33 672.45  73.06-20 B Ingots 672.41  73.06-30 C Blocks, lumps and similar forms 672.45  22 . 12 . 80 Official Journal of the European Communities 343 73.07 NIMEXE code CCT reference . Statistical subdivision Description SITC code Supplementary unit 73.07 Blooms , billets , slabs and sheet bars (including tin ­ plate bars), of iron or steel ; pieces roughly shaped by forging , of iron or steel : II A Blooms and billets : l 73.07-12 I Rolled (ECSC) 672.51  73.07-15 II B I Forged Slabs and sheet bars (including tinplate bars) : Rolled (ECSC): 672.51 73.07-21\ a Of a thickness exceeding 50 mm 672.51  73.07-24 b Of a thickness not exceeding 50 mm 672.51  73.07-25 II Forged 672.51  73.07-30 C 73.08 A Pieces roughly shaped by forging Iron or steel coils for re-rolling : Less than 1-50 m in width , intended for re-rolling (ECSC): 672.51 73.08-01 I II For "electrical" sheets and plates Other, of a thickness of : 672.71  73.08-03|| a More than 4-75 mm 672.71  73.08-05|| b Not less than 3 mm but not more than 4-75 mm . . 672.71  73.08-07 B c I Less than 3 mm Other (ECSC): Less than 1-50 m in width, not intended for re-rolling, of a thickness of : 672.71 73.08-21 Il a More than 4-75 mm 672.71  73.08-25 b Not less than 3 mm but not more than 4-75 mm 672.71  73.08-29\ cII Less than 3 mm1.50 m or more in width, of a thickness of : 672.71  73.08-41|| a More than 4-75 mm 672.71  73.08-45I b Not less than 3 mm but not more than 4-75 mm 672.71  73.08-49I c Less than 3 mm . . 672.71  73.09-00 73.09 73 . 10 A Universal plates of iron or steel (ECSC) Bars and rods (including wire rod), of iron or steel , hot-rolled , forged , extruded , cold-formed or cold ­ finished (including precision-made) ; hollow mining drill steel : Not further worked than hot-rolled or extruded : 674.14 73.10-11 I II Wire rod (ECSC) Bars and rods (ECSC): 673.11  73.10-13 a Concrete reinforcing bars with minor identations, flanges, grooves or other deformations produced during the rolling process, whether or not twisted after rolling 673.26 73.10-16II b Other 673.26  344 Official Journal of the European Communities 22 . 12 . 80 73 . 10 NIMEXE code CCT reference Statistical subdivision « Description SITC code Supplementary unit 73.10-18 73.10-20 73.10-30 73.10-42 73.10-45 73.10-49 73.11-11 (a) 73.11-12 ( a ) 73.11-14 ( a ) 73.11-16 ( a ) 73.11-19 ( b) 73.11-20 ( c ) 73.11-31 ( b) 73.11-39 ( b) 73.11-41 ( b) 73.10 A (cont'd) III B C D I a b II 73.11 A I II III IV a 1 a 1 2 aa bb 11 22 b a b Hollow mining drill steel (ECSC) Not further worked than forged Not further worked than cold-formed or cold-finished Clad or surface-worked (for example, polished, coated) : Not further worked than clad : Hot-rolled or extruded (ECSC) Cold-formed or cold-finished Other Angles , shapes and sections , of iron or steel , hot ­ rolled , forged , extruded, cold-formed or cold-finished ; sheet piling of iron or steel , whether or not drilled , punched or made from assembled elements : Angles , shapes and sections : Not further worked than hot-rolled or extruded ( ECSC): U, I or H sections, of a height of: Less than 80 mm 80 mm or more: H sections (broad-flanged beams) U or I sections : With parallel flange faces Other Other angles, shapes and sections Not further worked than forged Not further worked than cold-formed or cold ­ finished : From coils for re-rolling, universal plates, hoop, strip, sheets or plates Other Clad or surface-worked (for example, polished , coated) : Not further worked than clad : Hot-rolled or extruded ( ECSC) 673.27 673.27 673.27 673.27 673.27 673.27 673.31 673.32 673.32 673.32 673.33 673.32 673.34 673.34 673.35  (a) For U, I and H sections, "height " means the distance between the outer surfaces of parallel planes , (b ) For certain statistical purposes may be treated as angles, shapes and sections of less than 80 mm . (c) For certain statistical purposes may be treated as angles, shapes and sections of 80 mm or more. 22 . 12 . 80 Official Journal of the European Communities 345 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.11-43 ( a) 73.11-49 ( a) 73.11-50 73.12-11 73.12-19 73.12-21 73.12-25 73.12-29 73.12-30 73.12-40 73.12-51 73.12-59 73.12-61 73.12-63 73.12-65 73.12-71 73.12-75 73.12-77 73.12-81 73.12-85 73.12-87 73.12-88 73.12-89 73.11 A IV a (cont'd) 2 b B 73.12 A B I II C I II III a b IV V a 1 2 b 1 II a b a b c 1 2 aa bb cc dd ee Cold-formed or cold-finished Other Sheet piling ( ECSC) Hoop and strip , of iron or steel , hot-rolled or cold ­ rolled : Not further worked than hot-rolled (ECSC): " Electrical" Other Not further worked than cold-rolled : In coils for the manufacture of tinplate (ECSC) Other : " Electrical" Other Clad, coated or otherwise surface-treated : Silvered, gilded or platinum-plated Enamelled Tinned : Tinplate ( ECSC) Other Zinc-coated or lead-coated : Electrolytically zinc-coated (electro-galvanised) . . Otherwise zinc-coated (including hot-dipped galvanised) Lead-coated Other (for example, copper-plated , artificially oxidised, lacquered , nickel-plated , varnished, clad , parkerised , printed) : Not further worked than clad : Hot-rolled (ECSC) Cold-rolled Other : Of a thickness of less than 0.50 mm, electro ­ lytically coated with chrome oxides or with chrome and chrome oxides, the thickness of the coating not exceeding 0-05 micrometre, whether or not varnished, lacquered and/or printed . . Other : Copper-plated Nickel-plated or chrome-plated Aluminium coated Lacquered, varnished, painted or plastic-coated Other 673.35 673.35 673.36 675.01 675.01 675.01 675.01 675.01 675.01 675.01 675.01 675.01 675.01 675.01 675.01 675.01 675.01 675.01 675.01 675.01 675.01 675.01 675.01  (a ) For certain statistical purposes may be treated as angles, shapes and sections of less than 80 mm. 346 Official Journal of the European Communities 22 . 12 . 80 73 . 12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.12-90 73.13-11 ( a ) 73.13-16 (a ) 73.13-17 73.13-19 73.13-21 73.13-23 73.13-26 73.13-32 73.13-34 73.13-36 73.13-41 ( b) 73.13-43 73.13-45 73.13-47 73.13-49 73.13-50 (a ) 73.13-62 (a ) 73.13-64 73.13-65 73.13-67 73.12 (cont 'd) D 73.13 A I II B I a b II a b c III IV a b 1 2 c 1 aa bb 2 aa bb 3 1 2 3 1 2 1 2 1 Otherwise shaped or worked (for example , perforated, chamfered , lap-jointed) ' Sheets and plates , of iron or steel , hot-rolled or cold-rolled : " Electrical " sheets and plates : With a watt-loss , regardless of thickness , of 0-75 watt or less (ECSC) Other (ECSC) Other sheets and plates : Not further worked than hot-rolled, of a thickness of : 2 mm or more (ECSC): More than 4-75 mm : With raised or indented patterns Other Not less than 3 mm but not more than 4'75 mm : With raised or indented patterns Other Not less than 2 mm but less than 3 mm Less than 2 mm ( ECSC): More than 1 mm but less than 2 mm Not less than 0'5 mm but not more than 1 mm Less than 0-5 mm Not further worked than cold-rolled , of a thick ­ ness of : 3 mm or more More than 1 mm but less than 3 mm (ECSC): Not less than 2 mm but less than 3 mm More than 1 mm but less than 2 mm 1 mm or less (ECSC): Not less than 0-5 mm but not more than 1 mm Less than 0-5 mm Not further worked than burnished , polished or glazed ( ECSC) Clad , coated or otherwise surface-treated : Silvered, gilded, platinum-plated or enamelled Tinned : Tinplate (ECSC) Other ( ECSC) Zinc-coated or lead-coated (ECSC): Electrolytically zinc-coated (electro-galva ­ nised) 675.01 674.61 674.61 674.41 674.41 674.51 674.51 674.61 674.61 674.61 674.61 674.51 674.61 674.61 674.61 674.61 674.91 674.91 674.70 674.70 674.91  (a ) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness. (b ) For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4-75 mm in thickness. 22. 12. 80 Official Journal of the European Communities 347 73.13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.13-68 73.13-72 73.13-74 73.13-76 73.13-78 (a ) 73.13-79 73.13-82 73.13-84 (b) 73.13-86 (b) 73.13-87 (b) 73.13-88 (b) 73.13-89 (b) 73.13-90 (b) 73.13-92 (b) 73.13-95 (b) 73.13-97 (b) 73.14-01 73.14-11 73.14-13 73.13 B IV c (cont'd) d V a 1 2 b 73.14 2 aa bb 3 1 2 aa bb 3 aa bb 11 22 33 44 55 1 2 A I a b 1 2 Otherwise zinc-coated (including hot-dipped galvanised): Corrugated Other Lead-coated Other (for example, copper-plated, artificially oxidised, lacquered, nickel-plated, varnished, clad, parkerised, printed) (ECSC): Tinned and printed Clad, of a thickness of: 3 mm or more Less than 3 mm Other: Of a thickness of less than 0-50 mm, electro ­ lytically coated with chrome oxides or with chrome and chrome oxides, the thickness of the coating not exceeding 0-05 micrometre, whether or not varnished, lacquered and/or printed Other: Copper-plated Nickel-plated or chrome-plated Aluminium-coated Lacquered, varnished, painted or plastic ­ coated Other Otherwise shaped or worked : Cut into shapes other than rectangular shapes, but not further worked : Silvered, gilded, platinum-plated or enamelled Other (ECSC) Other, excluding sheets and plates shaped by rolling : Perforated Other Iron or steel wire , whether or not coated, but not insu ­ lated : With a carbon content of not more than 0-25% by weight, and with a maximum cross-sectional dimension of: Less than 0.80 mm : Not coated Coated: Zinc-coated (including galvanised) Copper-coated 674.91 674.91 674.91 674.91 674.91 674.91 674.91 674.91 674.91 674.91 674.91 674.91 674.91 674.91 674.91 674.91 677.01 677.01 677.01  (a) For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4.75 mm in thickness. (b) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness. 348 Official Journal of the European Communities 22 . 12 . 80 73 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.14-15 73.14-19 73.14-21 73.14-41 73.14-43 73.14-45 73.14-49 73.14-81 73.14-91 73.14-99 73.61-10 73.61-20 73.61-50 73.61-90 73.62-10 (a ) 73.62-30 73.63-10 (b) 73.63-21 73.63-29 ( b) 73.63-50 ( b) 73.63-72 ( b) 73.63-74 (b) 73.63-79 (b ) 73.14 (cont'd) 73.15 A I a b 1 2 II III IV V a b 1 2 c d 1 aa bb 2 A I b 3 4 II a b 1 2 3 4 B 1 II a b Plastic-coated Otherwise coated 0'80 mm or more : Not coated Coated: Zinc-coated (including galvanised) Copper-coated Plastic-coated Otherwise coated With a carbon content of more than 0-25% by weight : Not coated Coated : Zinc-coated (including galvanised) Otherwise coated Alloy steel and high carbon steel in the forms men ­ tioned in headings Nos 73.06 to 73.14 : High carbon steel : Ingots , blooms, billets , slabs and sheet bars : Forged Other : Ingots (ECSC) Blooms , billets , slabs and sheet bars (ECSC) Pieces roughly shaped by forging Coils for re-rolling (ECSC) Universal plates (ECSC) Bars and rods (including wire rod) and hollow mining drill steel ; angles, shapes and sections : Not further worked than forged Not further worked than hot-rolled or extruded : Wire rod (ECSC) Other (ECSC) Not further worked than cold-formed or cold ­ finished Clad or surface-worked (for example, polished , coated) : Not further worked than clad : Hot-rolled or extruded (ECSC) Cold-formed or cold-finished Other 677.01 677.01 677.01 677.01 677.01 677.01 677.01 677.01 677.01 677.01 672.52 672.42 672.52 672.52 672.72 674.15 673.22 673.12 673.22 673.22 673.22 673.22 673.22  o (a ) For certain statistical purposes may be treated as coils of less than 3 mm . (b ) For certain statistical purposes may be treated as bars and rods. 22 . 12 . 80 Official Journal of the European Communities 349 73 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.64-20 73.64-50 73.64-72 73.64-75 73.64-79 73.64-90 73.65-21 73.65-23 73.65-25 73.65-53 (a) 73.65-55 73.65-70 ( b) 73.65-81 ( b ) 73.65-83 (b) 73.66-40 73.66-81 73.66-86 73.66-89 73.71-13 73.71-14 73.71-19 (c) 73.15 A (cont'd) VI a b c 1 aa bb 2 d VII a b 1 2 c d 1 2 VIII B I a J 2 3 a b 1 aa bb 2 1 2 3 Hoop and strip : Not further worked than hot-rolled (ECSC) Not further worked than cold-rolled Clad, coated or otherwise surface-treated : Not further worked than clad : Hot-rolled (ECSC) Cold-rolled Other Otherwise shaped or worked (for example, perforated , chamfered , lap-jointed) Sheets and plates : Not further worked than hot-rolled (ECSC): Of a thickness of more than 4-75 mm Of a thickness of not less than 3 mm but not more than 4'75 mm Of a thickness of less than 3 mm Not further worked than cold-rolled, of a thick ­ ness of : 3 mm or more Less than 3 mm (ECSC) Polished, clad, coated or otherwise surface ­ treated (ECSC) Otherwise shaped or worked : Cut into shapes other than rectangular shapes , but not further worked (ECSC) Other, excluding sheets and plates shaped by rolling Wire, whether or not coated , but not insulated : Not coated Coated: Metal-coated : Zinc-coated Other Otherwise coated Alloy steel : Ingots, blooms, billets , slabs and sheet bars : Forged : Stainless or heat-resisting High-speed steel Other 675.02 675.02 675.02 675.02 675.02 675.02 674.42 674.52 674.62 674.52 674.62 674.92 674.92 674.92 677.02 677.02 677.02 677.02 672.54 672.55 672.55  {a ) For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4-75 mm in thickness. (b ) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness. (c) For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e)). 350 Official Journal of the European Communities 22 . 12 . 80 73 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.71-21 (a ) 73.71-23 73.71-24 73.71-29 (b ) 73.71-53 73.71-54 73.71-55 73.71-56 73.71-59 73.71-93 73.71-94 73.71-99 (b ) 73.72-11 73.72-13 73.72-19 (b) 73.72-33 73.72-39 ( b) 73.73-13 (c ) 73.73-14 (c ) 73.73-19 (b) (c ) 73.73-23 73.73-24 73.15 B I (cont'd) b 1 aa bb 2 II III IV V a b 1 11 22 33 aa bb cc dd ee a b c a b c a b 1 2 3 aa bb Other : Ingots : Waste or scrap in ingot form (ECSC) . . . Other (ECSC): Stainless or heat-resisting High-speed steel Other Blooms, billets , slabs and sheet bars (ECSC): Stainless or heat-resisting High-speed steel S, Pb and P steels (free-cutting and other) Mangano-silicon Other Pieces roughly shaped by forging : Stainless or heat-resisting High-speed steel Other Coils for re-rolling (ECSC): For "electrical" sheets and plates Stainless or heat-resisting Other Universal plates (ECSC): Stainless or heat-resisting Other Bars and rods (including wire rod) and hollow mining drill steel ; angles, shapes and sections : Not further worked than forged : Stainless or heat-resisting High-speed steel Other Not further worked than hot-rolled or extruded : - Wire rod (ECSC): Stainless or heat-resisting High-speed steel 672.44 672.43 672.44 672.44 672.54 672.55 672.55 672.55 672.55 672.54 672.55 672.55 672.75 672.74 672.75 674.15 674.15 673.24 673.25 673.25 673.14 673.15  (a) For certain statistical purposes may be treated as alloy-steel scrap. (b ) For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e)). (c ) For certain statistical purposes may be treated as "bars and rods". 22 . 12 . 80 Official Journal of the European Communities 351 73 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.73-25 73.73-26 73.73-29 73.73-33 (a) 73.73-34 ( a ) 73.73-35 (a ) 73.73-36 ( a) 73.73-39 (a ) 73.73-43 73.73-49 73.73-53 ( a ) 73.73-54 (a) 73.73-55 ( a) 73.73-59 (a ) 73.73-72 (a) (b) 73.73-74 (a) ( b ) 73.73-83 (a ) 73.73-89 (a) (b) 73.74-21 73.74-23 73.74-29 (b) 73.15 B V b 1 (cont'd) 2 c d 1 aa bb 2 VI a CC dd ee aa bb cc dd ee 1 aa bb 2 aa bb cc dd aa bb 1 2 3 S, Pb and P steels (free-cutting and other) Mangano-silicon Other Other (ECSC): Stainless or heat-resisting High-speed steel S, Pb and P steels (free-cutting and other) . . Mangano-silicon Other . Not futher worked than cold-formed or cold ­ finished : Angles, shapes and sections made from coils for re-rolling, universal plates, hoop, strip, sheets or plates : Stainless or heat-resisting Other Other angles, shapes and sections ; bars and rods : Stainless or heat-resisting High-speed steel S, Pb and P steels (free-cutting and other) Other Clad or surface-worked (for example, polished, coated) : Not further worked than clad : Hot-rolled or extruded (ECSC) Cold-formed or cold-finished Other : Stainless or heat-resisting Other Hoop and strip : Not further worked than hot-rolled (ECSC): "Electrical" Stainless or heat-resisting Other 673.15 673,15 673.15 673.24 673.25 673.25 673.25 673.25 673.38 673.39 673.24 673.25 673.25 673.25 673.25 673.25 673.24 673.25 675.05 675.04 675.05  (a ) For certain statistical purposes may be treated as " bars and rods". (b ) For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e)). 352 Official Journal of the European Communities 22 . 12 . 80 73.15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.74-51 73.74-52 73.74-53 73.74-54 73.74-59 (a ) 73.74-72 ( a ) 73.74-74 (a ) 73.74-83 73.74-89 (a ) 73.74-90 (a ) 73.75-11 73.75-19 73.75-23 73.75-24 73.75-29 (a ) 73.75-33 73.75-34 73.75-39 (a ) 73.75-43 73.75-44 73.75-49 73.15 B VI (cont'd) b c 1 aa bb 2 d VII a 1 2 b 1 1 aa bb 2 3 4 aa bb aa 11 22 33 bb 11 22 33 cc 11 22 33 Not further worked than cold-rolled : " Electrical" hoop and strip : With a watt-loss, regardless of thickness, of 0-75 watt or less Other Stainless or heat-resisting High-speed steel Other Clad , coated or otherwise surface-treated : Not further worked than clad : Hot-rolled (ECSC) Cold-rolled Other : Stainless or heat-resisting Other Otherwise shaped or worked (for example, per ­ forated, chamfered, lap-jointed) Sheets and plates : " Electrical " sheets and plates : With a watt-loss , regardless of thickness , of 0.75 watt or less ( ECSC) Other (ECSC) Other sheets and plates : Not further worked than hot-rolled ( ECSC): Of a thickness of more than 4-75 mm : Stainless or heat-resisting ¢ High-speed steel Other Of a thickness of not less than 3 mm but not more than 4-75 mm : Stainless or heat-resisting High-speed steel Other Of a thickness of less than 3 mm : Stainless or heat-resisting High-speed steel Other 675.05 675.05 675.04 675.05 675.05 675.05 675.05 675.04 675.05 675.05 674.94 674.94 674.43 674.44 674.44 674.53 674.54 674.54 674.63 674.64 674.64  (a ) (a) For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e )). Official Journal of the European Communities 35322 . 12 . 80 73.15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.15 B VII b (cont'd) 2 Not further worked than cold-rolled, of a thickness of : I\ II aa 3 mm or more : lI 73.75-53 ( a) 11 Stainless or heat-resisting 674.53  73.75-54 (a ) 22 High-speed steel 674.54  73.75-59 (a) (b) bb 33 Other Less than 3 mm (ECSC): 674.54 73.75-63 11 Stainless or heat-resisting 674.63  73.75-64 22 High-speed steel 674.64  73.75-69 (b ) 3 33 Other Polished , clad , coated or otherwise surface ­ treated ( ECSC): 674.64 73.75-73 (c) aa Stainless or heat-resisting 674.93  73.75-79 (b ) (c ) 4 aa bb Other Otherwise shaped or worked : Cut into shapes other than rectangular shapes , but not further worked (ECSC): 674.94 73.75-83 (c) 11 Stainless or heat-resisting 674.93  73.75-84 (c) 22 High-speed steel 674.94  73.75-89 (b) (c) bb 33 Other Other, excluding sheets and plates shaped by rolling : 674.94 73.75-93 (c) 11 Stainless or heat-resisting 674.93  73.75-99 ( b) (c ) VIII 22 Other Wire, whether or not coated, but not insulated : 674.94 73.76-13 a Stainless or heat-resisting 677.04  73.76-14 b High-speed steel 677.05  73.76-15 c S, Pb and P steels (free-cutting and other) .... 677.05  73.76-16 d Mangano-silicon 677.05  73.76-19 e Other 677.05  (a) For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4-75 mm in thickness. (b) For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e)). (c) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness. 354 Official Journal of the European Communities 22 . 12 . 80 73 . 16 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.16 Railway and tramway track construction material of iron or steel , the following : rails , check-rails , switch blades , crossings (or frogs), crossing pieces , point rods , rack rails , sleepers , fish-plates , chairs , chair wedges , sole plates (base plates), rail clips , bedplates , ties and other material specialised for joining or fixing rails : A Rails : 73.16-11 I II a Current-conducting , with parts of non-ferrous metal Other : New ( ECSC): 676.01  73.16-14 1 With a weight per m of not less than 20 kg . . . 676.01  73.16-16 2 With a weight per m of. less than 20 kg 676. 01  73.16-17 b Used ( ECSC) 676.01  73.16-20 B Check-rails ( ECSC) 676.02  73.16-40 C D Sleepers ( ECSC) Fish-plates and sole plates : 676.02  73.16-51 I || Rolled ( ECSC) 676.02  73.16-59 II E I Other Other : Switch blades, crossings (or frogs ), crossing pieces and point rods : 676.02 73.16-91 a Cast steel 676.02  73.16-93 b Other 676.02  73.16-95 U Rail clips, bedplates and ties 676.02  73.16-99 73.17 III Other Tubes and pipes , of cast iron : 676.02 73.17-10 A Tubes and pipes for pressure systems 678.10  73.17-80 73.18 A B Other Tubes and pipes and blanks therefor , of iron (other than of cast iron ) or steel , excluding high-pressure hydro-electric conduits : Straight and of uniform wall-thickness , unworked , seamless , of circular Cross-section , solely for the manu ­ facture of tubes and pipes with other cross-sections and wall-thicknesses : 678.10 73.18-01 I Of stainless or heat-resisting steel 678.20  73.18-05 II Of other alloy steel 678.20  73.18-13 III Other 678.20  73.18-15 B Straight and of uniform wall-thickness , other than those falling in A above , of a maximum length of 4.50 m , of alloy steel containing by weight not less than 0-90% but not more than 1.15% of carbon , not less than 0.50% but not more than 2% of chromium and not more than 0.50% of molybdenum 678.20 22. 12. 80 Official Journal of the European Communities 355 73.18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.18 (cont'd) Il C Il Other : l 73.18-21 I Tubes answering to the description in subheading B but of a length of more than 4-50 m 678.20 73.18-22 II III Electric conduit tubes Seamless or welded tubes, of circular cross-section, more than 406-4 mm in external diameter: 678.30 73.18-23 a Seamless 678.20  73.18-24 b Longitudinally welded 678.30  73.18-26 c IV a 1 Spirally welded Seamless or welded tubes, of circular cross-section, not more than 406-4 mm in external diameter: High pressure petroleum and gas line pipes : Seamless, of an external diameter of: 678.30 73.18-27 aa Not more than 168-3 mm 678.20  73.18-28 bb 2 More than 168-3 mm but not more than 406-4 mm Longitudinally welded, of an external diameter of: 678.20  73.18-32 || aa Not more than 168-3 mm 678.30  73.18-34 bb More than 168-3 mm but not more than 406-4 mm 678.30 73.18-36 3 b Spirally welded Tubes fitted with sockets or flanges: 678.30  73.18-38 Il 1 Seamless 678.20  73.18-41 2 Welded 678.30  73.18-42 c d Casings or tubings for oil, natural gas and water wells Seamless precision tubes : 678.20  73.18-44 1 Of stainless or heat-resisting steel 678.20  73.18-46 2 Of other alloy steel 678.20  73.18-48 3 e Other Welded precision tubes and thin-walled welded tubes : 678.20 73.18-51 1 Of stainless or heat-resisting steel 678.30  73.18-52 2 Of other alloy steel 678.30  73.18-54 3 f 1 Other Threaded or threadable tubes (gas pipe): Seamless : 678.30 73.18-56 aa Zinc-coated 678.20  73.18-58 bb 2 Other Welded: 678.20 _ 73.18-62 aa Zinc-coated 678.30  73.18-64 bb g Other Other seamless tubes, of circular cross-section : 678.30\ 73.18-66 1 Of stainless or heat-resisting steel 678.20  356 Official Journal of the European Communities 22 . 12 . 80 73 . 18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.18-67 73.18-68 73.18-72 73.18-74 73.18-76 73.18-78 73.18-82 73.18-84 73.18-86 73.18-88 73.18-97 73.18-99 73.19-10 73.19-30 73.19-50 73.19-90 73.20-11 73.20-19 73.20-30 73.20-31 73.20-39 73.20-42 73.20-43 73.20-99 73.18 C (cont'd) 73.19 73.20 /v g 2 aa bb 3 aa bb h 1 2 3 aa bb V a 1 2 b V/ A B C D A I II B C I a b II a b c Of other alloy steel, of an external diameter of: Not more than 168-3 mm More than 168-3 mm but not more than 406-4 mm Other, of an external diameter of: Not more than 168 3 mm More than 168-3 mm but not more than 406-4 mm Other welded tubes, of circular cross-section : Of stainless or heat-resisting steel Of other alloy steel Other, of an external diameter of: Not more than 168-3 mm More than 168-3 mm but not more than 406-4 mm Seamless or welded tubes, not of circular cross ­ section : Of square or rectangular cross-section, with a wall thickness of: Not more than 2-5 mm More than 2-5 mm Of other sections Other tubes (for example, riveted, clipped, with edges brought together but not fastened) High-pressure hydro-electric conduits of steel , whether or not reinforced : Seamless Longitudinally welded Spirally welded Other Tube and pipe fittings (for example , joints , elbows , unions and flanges), of iron or steel : Of non-malleable cast iron : For pressure systems Other . . Of malleable cast iron Of other iron or of steel: For welding : Bends Other Other: Flanges Threaded elbows and unions Other 678.20 678.20 678.20 678.20 678.30 678.30 678.30 678.30 678.30 678.30 678.30 678.30 678.40 678.40 678.40 678.40 678.50 678.50 678.50 678.50 678.50 678.50 678.50 678.50  22 . 12 . 80 Official Journal of the European Communities 357 73 .21 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.21 Structures and parts of structures (for example , hangars and other buildings , bridges and bridge.- sections , lock-gates , towers , lattice masts , roofs , roof ­ ing frameworks , door and window frames , shutters , balustrades , pillars and columns), of iron or steel ; plates , strip , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of iron or steel : 73.21-10|| A Bridges and bridge-sections 691.10  73.21-20|| B Towers and lattice masts 691.10  73.21-30I C Doors, windows, and door and window frames . . 691.10  73.21-40 D Hangars, dwelling bouses and other buildings . . 691.10  73.21-50 E Adjustable or telescopic props and similar equipment, for use in scaffolding, coffering, shuttering or pit ­ propping 691.10 73.21-60 F Weirs, sluices, lock-gates, landing stages, fixed docks and other maritime and waterway structures . . . 691.10 73.21-80 73.22 G Other Reservoirs , tanks , vats and similar containers , for any material (other than compressed or liquefied gas), of iron or steel , of a capacity exceeding 300 litres , whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment : 691.10 73.22-05 A B For gases (other than compressed or liquefied gas) . . . For liquids : 692.11  73.22-20 I II Lined or heat-insulated Other : 692.11  73.22-31I a Of a capacity exceeding 100 m3 692.11  73.22-39 b Other 692.11  73.22-50 73.23 C For solids Casks , drums , cans , boxes and similar containers , of sheet or plate iron or steel , of a description com ­ monly used for the conveyance or packing of goods , of a capacity : 692.11 73.23-10 A B Of 50 litres or more Of less than 50 litres : 692.41  73.23-21 I Churns for the conveyance of milk 692.41  73.23-23 II III Cans for preserves Other, of sheet or plate of a thickness of : 692.41  73.23-25 a Less than 0-5 mm 692.41  73.23-27 73.24 b 0-5 mm or more Containers , of iron or steel , for compressed or liquefied gas : 692.41 73.24-10 A Seamless 692.43  358 Official Journal of the European Communities 22 . 12 . 80 73 .24 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.24-21 73.24-25 73.25-01 73.25-11 73.25-21 73.25-31 73.25-35 73.25-39 73.25-51 73.25-55 73.25-59 73.25-98 73.26-00 73.27-11 73.27-14 73.27-18 73.27-20 73.27-31 73.27-39 73.24 (cont'd) 73.25 A B 73.26 73.27 A ' B I II I II a b 1 2 3 c 1 2 3 d I a b 1 2 II a 1 2 aa bb Other, of a capacity of: Less than 1 000 litres 1 000 litres or more Stranded wire , cables , cordage , ropes , plaited bands , slings and the like , of iron or steel wire , but excluding insulated electric cables : With fittings attached, or made up into articles , for use in civil aircraft Other : Of stainless steel Other: Stranded wire, cables and rapes, of which the maxi ­ mum cross-sectional dimension does not exceed 3 mm Stranded wire, of which the maximum cross ­ sectional dimension exceeds 3 mm : Not coated Zinc-coated Otherwise coated Cables and ropes (including locked coil ropes), of which the maximum cross-sectional dimension exceeds 3 mm : Not coated Zinc-coated Otherwise coated Other Barbed iron or steel wire ; twisted hoop or single flat wire , barbed or not , and loosely twisted double wire , of kinds used for fencing , of iron or steel Gauze , cloth , grill , netting , fencing , reinforcing fabric and similar materials , of iron or steel wire ; expanded metal , of iron or steel : Gauze, cloth, grill , netting, fencing, reinforcing fabric and similar materials : Gauze and cloth : Endless bands, for machinery Other: Of stainless steel Other Grill, netting, fencing, reinforcing fabric and similar materials : Welded at the intersections : Of wire with a maximum cross-sectional dimen ­ sion of 3 mm or more Other: Zinc-coated Other 692.43 692.43 693.11 693.11 693.11 693.11 693.11 693.11 693.11 693.11 693.11 693.11 693.20 693.51 693.51 693.51 693.51 693.51 693.51  22 . 12 . 80 Official Journal of the European Communities 359 73.27 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.27 A (cont'd) II b 1 Other : Hexagonal netting: 73.27-41 aa Zinc-coated 693.51  73.27-49 bb 2 Other Other : 693.51  73.27-91\ aa Zinc-coated 693.51  73.27-95 bb Plastic-coated 693.51  73.27-97 cc Other 693.51  73.27-98 B 73.29 A I Expanded metal Chain and parts thereof , of iron or steel : Articulated link chain : Roller chain : 693.51 73.29-11 a For cycles and motor-cycles 699.20  73.29-13|| b Other 699.20  73.29-19 II B Other articulated link chain Other chain : 699.20  73.29-30 I II a Skid chain Other : Welded-link chain : 699.20 73.29-41 1 2 Studded Non-studded, of metal of a maximum cross ­ sectional dimension of : 699.20 73.29-44I aa 16 mm or less 699.20  73.29-46I bb More than 16 mm 699.20  73.29-49 b C Other . Parts : 699.20  73.29-91 I For articulated link chain 699.20  73.29-99 II For other chains 699.20  73.30-00 73.30 73.31 Anchors and grapnels and parts thereof , of iron or steel Nails , tacks , staples , hook-nails , corrugated nails , spiked cramps , studs , spikes and drawing pins , of iron or steel , whether or not with heads of other materials , but not including such articles with heads of copper : 699.71  73.31-10 A B Carding tacks for textile carding machines Other : 694.01  73.31-91 I Drawing pins 694.01  73.31-92 II Nails, tacks, studs and spikes of all kinds, for foot ­ wear . 694.01  73.31-94 III Decorative studs 694.01  360 Official Journal of the European Communities 22 . 12 . 80 73.31 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.31-95 73.31-96 73.31-97 73.31-98 73.32-10 73.32-31 73.32-33 73.32-34 73.32-37 73.32-38 73.32-50 73.32-61 73.32-63 73.32-65 73.32-67 73.32-69 73.32-71 73.32-72 73.32-73 73.31 B (cont'd ) 73.32 A 1 II B I II /V V a b 1 2 a b c d e a 1 aa bb 2 3 aa bb 4 aa bb 11 22 Staples for stapling pliers, machines or guns other than office-type (heading No 83.05) Other nails, tacks, staples and similar fastenings : Cold-pressed from wire Other : Obtained by forging, stamping or cutting . . . Other Bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped , screws (including screw hooks and screw rings), rivets , cotters , cotter ­ pins and similar articles , of iron or steel ; washers (in ­ cluding spring washers ) of iron or steel : Not threaded or tapped : Screws , nuts , rivets and washers , turned from bars , rods , angles , shapes , sections or wire , of solid section , of a shank thickness or hole diameter not exceeding 6 mm Other : Spring washers Other washers Rivets Cotters and cotter-pins Other Threaded or tapped : Screws and nuts , turned from bars, rods , angles, shapes , sections or wire , of solid section , of a shank thickness or hole diameter not exceeding 6 mm . . . Other : Screws and bolts, with or without nuts : For fixing railway track construction material : Coach screws for fixing rails Other Screwhooks, screws rings and eyelet bolti . . Wood screws : Of stainless steel Other Self-tapping screws : Of stainless steel Other : Spaced-thread screws Other 694.01 694.01 694.01 694.01 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02  22 . 12 . 80 Official Journal of the European Communities 361 73 . 32 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.32-74 73.32-76 73.32-77 73.32-78 73.32-79 73.32-81 73.32-83 73.32-86 73.32-87 73.32.88 73.32-89 73.32-91 73.32-93 73.32-95 73.32-97 73.32-99 73.33-10 73.33-90 73.34-10 73.34-20 73.34-90 73.35-10 73.35-20 73.35-30 73.35-90 73.32 B II (cont'd) 73.33 A B 73.34 73.35 a 5 aa 11 22 aaa bbb bb 11 aaa bbb 22 aaa bbb 33 aaa bbb 111 222 44 b 1 2 aa bb 11 22 c A B C A B C D Other bolts and screws : Without heads : Of stainless steel Other, with a tensile strength : Of less than 800 N per mm2 Of 800 N or more per mm2 With heads : Slotted and cross-recessed screws : Of stainless steel Other Hexagon socket head screws : Of stainless steel Other Hexagon bolts : Of stainless steel Other, with a tensile strength : Of less than 800 N per mm2 .... Of 800 N or more per mm2 .... Other Nuts separately consigned: Of stainless steel Other : Self-locking nuts Other, with an inside diameter : Of 12 mm or less Of more than 12 mm Other products of the bolt and screw industry . . Needles for hand sewing (including embroidery), hand carpet needles and hand knitting needles , bodkins , cro ­ chet hooks , and the like , and embroidery stilettos , of iron or steel : Sewing needles , darning needles , and embroidery needles Other Pins (excluding hatpins and other ornamental pins and drawing pins ), hairpins , curling grips and the like , of iron or steel : Safety pins Hairpins, curling grips and the like Other Springs and leaves for springs , of iron or steel : Leaf-springs and leaves for springs Flat spiral springs Upholstery and mattress wire springs Other 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 694.02 699.31 699.31 699.32 699.32 699.32 699.41 699.41 699.41 699.41  22 . 12 . 80362 Official Journal of the European Communities 73 .36 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.36 A Stoves (including stoves with subsidiary boiiers for central heating), ranges , cookers , grates , . fires and other space heaters , gas-rings , plate warmers with burners , wash boilers with grates or other heating ele ­ ments , and similar equipment , of a kind used for domestic purposes , not electrically operated , and parts thereof , of iron or steel : For solid fuel : 73.36-13 / Stoves, ranges and other cooking appliances, including plate warmers . 697.31 N 73.36-19 II B Other appliances For liquid fuel : 697.32 N 73.36-31 I II Stoves, ranges and other cooking appliances, including plate warmers Other appliances : 697.31 N 73.36-35 a With exhaust outlet 697.32 N 73.36-37 b C I Other For gas fuel, including appliances suitable for use with both gas and other fuels : Stoves, ranges and other cooking appliances, including plate warmers : 697.32 N 73.36-55|| a With oven, including separate ovens 697.31 N 73.36-57 b II Other (without oven) ; . . . . Other appliances : 697.31 N 73.36-61\ a With exhaust outlet 697.32 N 73.36-69|| b Other 697.32 N 73.36-90 73.37 D A Farts Boilers (excluding boilers of heading No 84.01 ) and radiators , for central heating, not electrically heated , and parts thereof , of iron or steel ; air heaters and hot air distributors (including those which can also distribute cool or conditioned air), not electrically heated , incorpo ­ rating a motor-driven fan or blower ; and parts thereof , of iron or steel : Boilers for central heating, and parts thereof : 697.33 73.37-11\ I Of cast iron 812.10  73.37-19 II B Other Radiators for central heating, and parts wereof : 812.10 73.37-51 I Of cast iron 812.10  73.37-59\ II Other : 812.10  73.37-90 73.38 C Other Articles of a kind commonly used for domestic pur ­ poses , sanitary ware for indoor use , and parts of such articles and ware , of iron or steel ; iron or steel wool ; pot scourers and scouring or polishing pads , gloves and the like , of iron or steel : 812.10 73.38-01 A Sanitary ware (excluding parts thereof), for use in civil aircraft 697.51  22 . 12 . (SO Official Journal of the European Communities 363 73 .38 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 73.38-05 73.38-11 73.38-21 73.38-37 73.38-47 73.38-52 73.38-54 73.38-59 73.38-69 73.38-71 73.38-79 73.38-82 73.38-91 73.38-98 73.40-12 73.40-15 73.40-17 73.40-21 73.40-25 73.40-31 73.38 (cont'd) B I II 73.40 A B a b 1 aa bb 11 22 33 aaa 111 222 333 bbb 2 aa 11 22 bb 11 22 aaa bbb I a b 1 2 II a b I Other : Sinks and wash basins and parts thereof, of stainless Other : Iron or steel wool; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel Other : Domestic articles and parts thereof : Articles for table use Other articles : Of cast iron Of stainless steel Of other iron or steel: Of plate, sheet, hoop or strip : Enamelled Lacquered, varnished or painted . . . Other Of wire, grill, netting, rod, tube etc. . . Sanitary ware for indoor use and parts thereof : Baths : Of cast iron Other Other ware : Of stainless steel Other : Enamelled Other Other articles of iron or steel : Of cast iron : Of non-malleable cast iron: For sewage, water, etc. systems Other : Unworked Worked Of malleable cast iron : Unworked Worked Other : Snuff boxes, cigarette cases, cosmetic and powder boxes and cases, and similar pocket articles .... 697.51 697.41 697.41 697.41 697.41 697.41 697.41 697.41 697.41 697.51 697.51 697.51 697.51 697.51 679.41 679.41 699.79 679.41 699.79 699.79 N N 364 Official Journal of the European Communities 22 . 12 . 80 73 .40 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.40 B (cont'd) \ 73.40-33 II Reservoirs, tanks and other containers of the kind covered by heading No 73.22, of a capacity not exceeding 300 litres 699.79 73.40-37 III Ladders and steps 699.79  73.40-41 IV Conveyor and transmission belt fasteners 699.79  73.40-43 V Swivels and swivel hooks for all purposes 699.79  73.40-47 Il V/ Pallets and similar platforms for handling goods . . 699.79  73.40-51 Il VII Small cages and aviaries 699.79  73.40-53\VIII Wire waste-paper baskets 699.79  73.40-57IIX Spools, cops, bobbins and similar holders for spinningand weaving 699.79 73.40-61IX Balls and other solid shapes, for use in grinding andcrushing mills 679.42 73.40-63 XI Non-calibrated steel balls (see Note 4 to Chapter 84) 699.79  73.40-71 XII Reels for cables, piping and the like 699.79  73.40-73 XIII XIV a Non-mechanical ventilators, guttering, tile hangers and like articles used in the building industry .... Other articles of iron or steel: Cast steel: 699.79 ' - 73.40-82l 1 Unworked 679.42  73.40-84I 2b WorkedForged: 699.79  73.40-86l 1 Unworked 679.30  73.40-88I 2c WorkedStamped: 699.79  73.40-92l 1 Unworked 679.30  73.40-94l 2 Worked 699.79  73.40-98I d Other 699.79  73.61 to 73.76 See heading No 73.15 73.80-00 to 73.89-40 Goods (excluding goods listed in Annex I to the Treaty establishing the European Coal and Steel Community (ECSC)) classified in Chapter 73, being component parts of complete industrial plant exported in accordance with Commission Regulation ( EEC) No 518/79 (see note on page 8 ) ( l ) (') See list of headings for exports of component parts of complete industrial plant, page 509 . 22 . 12 . 80 Official Journal of the European Communities 365 74 .01 CHAPTER 74 COPPER AND ARTICLES THEREOF Notes 1 . For the purposes of heading No 74.02, the expression " master alloys " means alloys (except copper phosphide (phosphor copper) containing more than 8% by weight of phosphorus) containing with other alloy elements more than 10% by weight of copper , not usefully malleable and commonly used as raw material in the manufac ­ ture of other alloys or as de-oxidants , de-sulphurising agents or for similar uses in the metallurgy of non-ferrous metals . ( Copper phosphide (phosphor copper) containing more than 8% by weight of phosphorus falls within heading No 28.55 and not within this Chapter .) 2 . In this Chapter the following expressions have the meanings hereby assigned to them : (a ) Wire (heading No 74.03): Rolled , extruded or drawn products of solid section of any cross-sectional shape, of which no cross-sectional dimension exceeds 6 mm. ( b) "Wrought bars , rods , angles , shapes and sections (heading No 74.03) : Rolled, extruded, drawn or forged products of solid section , of which the maximum cross-sectional dimen ­ sion exceeds 6 mm and which , if they are flat , have a thickness exceeding one tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently worked after produc ­ tion (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or of products falling within other headings . Wire-bars and billets with their ends tapered or otherwise worked simply to facilitate their entry into ma ­ chines for converting them into , for example , wire rod or tubes , are however to be taken to be unwrought copper of heading No 74.01 . (c) Wrought plates , sheets and strip (heading No 74.04) : Flat-surfaced , wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm , and of which the thickness exceeds 0'15 mm but does not exceed one tenth of the width . Heading No 74.04 is to be taken to apply, inter alia, to such products , whether or not cut to shape , perforated, corrugated, ribbed, channelled , polished or coated, provided that they do not thereby assume the character of articles or of products falling within other headings . 3 . Heading No 74.07 is to be taken to apply, inter alia, to tubes , pipes and hollow bars which have been polished or coated , or which have been shaped or worked, such as bent , coiled , threaded , drilled , waisted, cone-shaped or finned. Heading No 74.08 is to be taken to apply, inter alia, to tube and pipe fittings which have been simil ­ arly treated . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 74.01-01 74.01 A Copper matte ; unwrought copper (refined or not) ; copper waste and scrap : Copper matte; cement copper 287.12 74.01-11 B Unrefined copper 682.11  II|| C Refined copper : \ 74.01-30|| I Copper, not alloyed 682.12  II|| II Copper alloys : l 74.01-41|| a Containing 10% or more by weight of zinc . . . 682.12  74.01-45|| b Containing tin but not zinc 682.12  74.01-48 c Other 682.12  366 Official Journal of the European Communities 22 . 12 . 80 74 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 74.01-91 74.01-98 74.02-00 74.03-01 74.03-08 74.03-11 74.03-19 74.03-21 74.03-29 74.03-40 74.03-51 74.03-59 74.04-20 74.04-31 74.04-39 74.04-41 74.04-49 74.04-91 74.04-99 74.05-01 74.01 (cont'd) 74.02 74.03 A B 74.04 A B 74.05 A D I II I II I a 1 2 b 1 2 II a b 1 2 I a b II a 1 2 b 1 2 Waste and scrap: Of copper, not alloyed Of copper alloys Master alloys Wrought bars , rods , angles , shapes and sections , of copper ; copper wire : Of copper alloys containing more than 10% by weight of nickel : Wrought bars, rods, angles, shapes and sections . . . Wire Other : Wrought bars, rods, angles, shapes and sections : Of copper, not alloyed: In coils Other Of copper alloys : Containing 10% or more by weight of zinc . . . Other Wire : Of copper, not alloyed Of copper alloys : Containing 10% or more by weight of zinc . . . Other Wrought plates , sheets and strip , of copper : Of copper alloys containing more than 10% by weight of nickel Other : Of copper, not alloyed: In coils Other Of copper alloys : Containing 10% or more by weight of zinc : In coils Other Other copper alloys : In coils Other Copper foil (whether or not embossed , cut to shape, perforated, coated , printed , or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0.15 mm : Of copper alloys containing more than 10% by weight of nickel 288.21 288.21 682.13 682.21 682.21 682.21 682.21 682.21 682.21 682.21 682.21 682.21 682.22 682.22 682.22 682.22 682.22 682.22 682.22 682.23  22 . 12 . 80 Official Journal of the European Communities 367 74 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 74.05 (cont'd) I \ B I Other :Backed: I 74.05-11 a Of copper, not alloyed ; 682.23  74.05-19\ b Of copper alloys 682.23  74.05-90 74.06 11 Other Copper powders and flakes : 682.23 74.06-01  A B I Of copper alloys Containing more than 10% by weight of nickel Other : Lamellar powders and flakes : 682.24  74.06-11 a Of copper, not alloyed 682.24  74.06-15 b Of copper alloys : . . 682.24  74.06-20 II 74.07 Other ; . . Tubes , ^rid pipes and blanks therefor , of copper ; hollow bars of copper : 682.24 74.07-01 A B i Of copper alloys containing more than 10% by weight of nickel Other: Straight and with walls of uniform thickness : 682.25  74.07-10 a b Of copper, not alloyed Of copper alloys : 682.25 -  74.07-21 Il 1 Containing 10% or. more by weight of zinc . . 682.25  74.07-29 II 2 Of other copper alloys 682.25  74.07-90 74.08 11 Other Tube and pipe fittings (for example , joints , elbows , sockets and flanges), of copper : 682.25 74.08-01 A B Of copper alloys containing more than 10% by weight of nickel Other : 682.26  74.08-10 I Of copper, not alloyed 682.26  74.08-90 74.10 II Of copper alloys Stranded wire , cables , cordage , ropes , plaited bands and the like , of copper wire , but excluding insulated electric wires and cables : 682.26 74.10-01 A B Of copper alloys containing more than 10% by weight of nickel Other : 693.12  74.10-10 I Of copper, not alloyed 693.12  74.10-90 11 Of copper alloys 693.12  368 Official Journal of the European Communities 22 . 12 . 80 74 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 74.11 A Gauze , cloth , grill , netting, fencing , reinforcing fabric and similar materials (including endless bands), of copper wire ; expanded metal , of copper : Gauze, cloth and reinforcing fabric : 74.11-10|| I Endless bands, for machinery 693.52  74.11-30Il II Other gauze, cloth and reinforcing fabric 693.52  74.11-80 74.15 B Other Nails , tacks , staples , hook-nails , spiked cramps , studs , spikes and drawing pins , of copper , or of iron or steel with heads of copper ; bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, screws (including screw hooks and screw rings), rivets , cotters , cotter-pins and similar articles , of copper ; washers (including spring washers ) of copper : 693.52 74.15-20 A I Nails , tacks , staples , hook-nails , spiked cramps , studs ,spikes and drawing pins 694.03  74.15-30 B C Screws, nuts , rivets and washers turned from bars , rods , angles, shapes , sections or wire, of solid section, of a shank thickness or hole diameter not exceeding Other : 694.03  74.15-40 I II Of copper alloys containing more than 10% by weight of nickel Other : 694.03  74.15-50 a b Not threaded Threaded: 694.03  74.15-91 1 Screws, for wood 694.03  74.15-93|| 2 Screws and bolts, with or without nuts, for metal 694.03  74.15-98 74.16 3 Other Springs , of copper : 694.03 74.16-10 A I Of copper alloys containing more than 10% by weightof nickel 699.42  74.16-90 B 74.17 Cooking and heating apparatus of a kind used for do ­ mestic purposes , not electrically operated , and parts thereof , of copper : 699.42 74.17-10 A I Liquid fuel pressure stoves and parts thereof . . . 697.34  74.17-90 B 74.18 Other Other articles of a kind commonly used for domestic purposes , sanitary ware for indoor use , and parts of such articles and ware , of copper : 697.34 74.18-10IA Domestic articles and parts thereof 697.42  74.18-80 B Sanitary ware for indoor use and parts thereof . . 697.52  22 . 12 . 80 Official Journal of the European Communities 369 74. 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 74.19 Other articles of copper : I 74.19-10 A Snuff boxes, cigarette cases, cosmetic and powder boxes and cases and similar pocket articles 699.81 74.19-20 B C I Chain and parts thereof Other articles : Unworked: 699.81 74.19-71I a Cast 699.81  74.19-79 b Other 699.81  74.19-80 II Worked 699.81  370 Official Journal of the European Communities 22 . 12 . 80 75 .01 CHAPTER 75 NICKEL AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : (a ) Wire (heading No 75.02): ¢ Rolled , extruded or drawn products of solid section of any cross-sectional shape , of which no cross-sectional dimension exceeds 6 mm . ( b ) Wrought bars , rods , angles , shapes and sections (heading No 75.02) : Rolled , extruded, drawn or forged products of solid section , of which the maximum cross-sectional dimen ­ sion exceeds 6 mm and which , if they are flat , have a thickness exceeding one tenth of the width . Also cast or sintered products of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). ( c ) Wrought plates , sheets and strip ( heading No 75.03 ) : Flat-surfaced, wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm , and of which the thickness does not exceed one tenth of the width . Heading No 75.03 is to be taken to apply, inter alia, to such products , whether or not cut to shape, perfo ­ rated, corrugated , ribbed, channelled , polished or coated, provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 75.04 is to be taken to apply, inter alia, to tubes , pipes , hollow bars and tube and pipe fittings which have been polished or coated , or which have been shaped or worked , such as bent , coiled , threaded, drilled , waisted , cone-shaped or finned . N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 75.01 Nickel mattes , nickel speiss and other intermediate products of nickel metallurgy ; unwrought nickel (ex ­ cluding electro-plating anodes); nickel waste and scrap : 75.01-10 A B Nickel mattes, nickel speiss and other intermediate products of nickel metallurgy Unwrought nickel (excluding electro-plating anodes): 287.22  75.01-21 1 Nickel, not alloyed 683.10  75.01-28 11 C Nickel alloys Waste and scrap : 683.10  75.01-31 1 Of nickel, not alloyed 288.22  75.01-38 75.02 II Of nickel alloys Wrought bars , rods , angles , shapes and sections , of nickel ; nickel wire : 288.22 75.02-10 A Of nickel, not alloyed 683.21  75.02-55 75.03 A B Of nickel alloys Wrought plates , sheets and strip , of nickel ; nickel foil ; nickel powders and flakes : Plates , sheets , strip and foil : 683.21 75.03-11 I Of nickel, not alloyed 683.22  75.03-15 II Of nickel alloys 683.22  75.03-20 B Powders and flakes ; 683.22  22 . 12 . 80 Official Journal of the European Communities 371 75.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 75.04 Tubes and pipes and blanks therefor, of nickel ; hollow bars , and tube and pipe fittings (for example , joints , elbows , sockets and flanges), of nickel : II A Tubes and pipes and blanks therefor ; hollow bars :l 75.04-11l 1 Of nickel, not alloyed 683.23  75.04-15 II Of nickel alloys 683.23  75.04-20 B 75.05 Tube and pipe fittings Electro-plating anodes , of nickel , wrought or un ­ wrought , including those produced by electrolysis : 683.23 75.05-10 A B Not prepared beyond casting Other : 683.24  75.05-20\ I In bars not further worked than rolled or extruded 683.24  75.05-90 75.06 A II Other Other articles of nickel : Nails , tacks , staples , hook-nails , spiked cramps, studs , spikes and the like ; bolts , nuts , screws and similar articles ; washers and spring washers : 683.24|- 75.06-10 I Screws , nuts , rivets and washers , turned from bars , rods , angles , shapes, sections or wire, of solid section , of a shank thickness or hole diameter not exceeding 6 mm 699.82 75.06-20 II Other 699.82  75.06-80 B I Other 699.82  372 Official Journal of the European Communities 22 . 12 . 80 76.01 CHAPTER 76 ALUMINIUM AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : (a ) Wire (heading No 76. 02) : Rolled , extruded or drawn products of solid section of any cross-sectional shape , of which no cross ­ sec tional dimension exceeds 6 mm . (b ) Wrought bars , rods , angles , shapes and sections (heading No 76.02): Rolled , extruded, drawn or forged products of solid section , of which the maximum cross-sectional dimen ­ sion exceeds 6 mm and which , if they are flat , have a thickness exceeding one tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). (c ) Wrought plates , sheets and strip (heading No 76.03 ) : Flat-surfaced, wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm , and of which the thickness exceeds 0'20 mm but does not exceed one tenth of the width . Heading No 76.03 is to be taken to apply , inter alia, to such products , whether or not cut to shape , perforated , corrugated , ribbed , channelled , polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 76.06 is to be taken to apply, inter alia, to tubes , pipes and hollow bars which have been polished or coated, or which have been shaped or worked, such as bent , coiled , threaded, drilled, waisted , cone-shaped or finned . Heading No 76.07 is to be taken to apply, inter alia, to tube and pipe fittings which have been similarly treated . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 76.01 Unwrought aluminium ; aluminium waste and scrap : I ll A Unwrought : l\ 76.01-11 / Aluminium, not alloyed 684.10  76.01-15 B I II Aluminium alloys Waste and scrap : Waste : 684.10 76.01-31 a Turnings , shavings , chips , milling waste, saw ­ dust and filings ; waste of coloured, coated or bonded sheets and foil , of a thickness (ex ­ cluding any backing) of 0*20 mm or less . . 288.23 76.01-33 b l Other ( including factory rejects) 288.23  76.01-35 II 76.02 A I Scrap Wrought bars , rods , angles , shapes and sections , of aluminium ; aluminium wire : Wrought bars, rods, angles, shapes and sections : Of aluminium, not alloyed: 288.23 76.02-12I a Coiled 684.21  76.02-14 b Other ...... . ....... .... 684.21  22 . 12 . 80 Official Journal of the European Communities 373 76 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 76.02-16 76.02-18 76.02-21 76.02-25 76.03-10 76.03-22 76.03-29 76.03-32 76.03-39 76.03-51 76.03-55 76.04-11 76.04-18 76.04-50 76.04-71 76.04-78 76.04-81 76.04-88 76.05-10 76.05-20 76.02 (cont'd) 76.03 76.04 76.05 A B 76.06 A II a b B I II A B I a 1 2 b 1 2 II a b A I II B I II a b III a b Of aluminium alloys : Coiled Other Wire : Of aluminium, not alloyed Of aluminium alloys Wrought plates , sheets and strip , of aluminium : Strip for Venetian blinds Other: Rectangular: Of aluminium, not alloyed: Lacquered, varnished, painted or plastic-coated . Other Of aluminium alloys : Lacquered, varnished, painted or plastic-coated . Other Other: Of aluminium, not alloyed Of aluminium alloys Aluminium foil (whether or not embossed , cut to shape , perforated , coated , printed , or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0.20 mm : Backed, of a thickness (exclusive of any backing) of : Less than 0-021 mm Not less than 0'021 mm but not more than 0-20 mm Unbacked: Produced by hammering or beating Not further worked than rolled, of a thickness of: Less than 0-021 mm Not less than 0-021 mm but not more than 0-20 mm Otherwise shaped or worked, of a thickness of : Less than 0-021 mm Not less than 0-021 mm but not more than 0-20 mm Aluminium powders and flakes : Lamellar powders and flakes Other Tubes and pipes and blanks therefor , of aluminium ; 684.21 684.21 684.21 684.21 684.22 684.22 684.22 684.22 684.22 684.22 684.22 684.23 684.23 684.23 684.23 684.23 684.23 684.23 684.24 684.24  hollow bars of aluminium : 76.06-10 A Irrigation tubes and pipes 684.25  374 Official Journal of the European Communities 22 . 12 . 80 76.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 76.06 (cont'd) B Other: 76.06-20 I Of aluminium, not alloyed 684.25  76.06-30 II Of aluminium alloys 684.25  76.07-00 76.07 76.08 Tube and pipe fittings (for example , joints , elbows , sockets and flanges), of aluminium Structures and parts of structures (for example , han-. gars and other buildings , bridges and bridge-sections , towers , lattice masts , roofs , roofing frameworks , door and window frames , balustrades , pillars and columns), of aluminium ; plates , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of aluminium : 684.26 76.08-10 A Doors, windows , and door and window frames . . 691.20  76.08-20 B Bridges and bridge-sections, towers and lattice masts, hangars, dwelling houses, and similar structures, and parts thereof 691.20 76.08-90 C Other 691.20  76.09-00 76.09 76.10 A Reservoirs , tanks , vats and similar containers , for any material (other than compressed or liquefied gas), of aluminium , of a capacity exceeding 300 litres , whether or not lined or heat-insulated , but not fitted with me ­ chanical or thermal equipment Casks , drums , cans , boxes and similar containers (in ­ cluding rigid and collapsible tubular containers), of aluminium , of a description commonly used for the conveyance or packing of goods : Rigid and collapsible tubular containers : 692.13  76.10-41 I Rigid 692.42  76.10-45 B II Collapsible Other : 692.42 76.10-50 I II Churns for the conveyance of milk Other, with a capacity of: 692.42 76.10.91 a Not less than 50 litres 692.42  76.10-95 b Less than SO litres 692.42  76.11-00 76.11 76.12 Containers , of aluminium , for compressed or liquefied Stranded wire , cables , cordage , ropes , plaited bands and the like , of aluminium wire , but excluding insulat ­ ted electric wires and cables : 692.44  76.12-10 A With steel core ................ 693.13  76.12-90 B Other 693.13  22 . 12 . 80 Official Journal of the European Communities 375 76.15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 76.15 A Articles of a kind commonly , used for domestic pur ­ poses , sanitary ware for indoor use , and parts of such articles and ware, of aluminium : Domestic articles and parts thereof : 76.15-11 I Cast 697.43  76.15-19 II Other 697.43  76.15-50 76.16 B Sanitary ware for indoor use and parts thereof . . . Other articles of aluminium : 697.53 76.16-10 A Cops , pirns , bobbins and similar supports for the spinning and weaving industries 699.83  76.16-15 B C Spools , reels and similar supports for photographic and cinematographic film or for tapes, films and the like falling within heading No 92.12 Nails , tacks , staples, hook-nails , spiked cramps , spikes and the like ; bolts , nuts , screws and similar articles ; washers and spring washers : 699 . 83  76.16-21 I Screws, nuts , rivets and washers , turned from bars , rods , angles , shapes , sections or wire, of solid section , of a shank thickness or hole diameter not exceeding 6 mm 699.83 76.16-29 II D Other Other : 699.83  76.16-31 1 It a Knitting needles and crochet hooks Other : Unworked: 699.83 76.16-51 Il 1 Cast : 699.83  76.16-58 II 2 Other . . 699.83  76.16-99 b Worked 699.83  76.80-00 to 76.89-16 Goods classified in Chapter 76, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8 ) (*) (') See list of headings for exports of component parts of complete industrial plant, page 509 . 376 Official Journal of the European Communities 22 . 12 . 80 77 .01 CHAPTER 77 MAGNESIUM AND BERYLLIUM AND ARTICLES THEREOF NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 77.01 Unwrought magnesium ; magnesium waste (excluding shavings of uniform size) and scrap : 77.01-11 77.01-13 77.01-31 77.01-35 A B I II / II Unwrought : Magnesium, not alloyed Magnesium alloys Waste and scrap : Waste Scrap 689.15 689.15 689.14 689.14 77.02-15 77.02-30 77.02-90 77.02 A B C Wrought bars , rods , angles , shapes and sections , of magnesium ; magnesium wire ; wrought plates , sheets and strip , of magnesium ; magnesium foil ; raspings and shavings of uniform size , powders and flakes , of magne ­ sium ; tubes and pipes and blanks therefor , of magne ­ sium ; hollow bars of magnesium ; other articles of magne ­ sium : Wrought bars, rods, angles, shapes and sections ; wire ; plates, sheets and strip ; foil ; tubes and pipes and blanks therefor ; hollow bars ; raspings and shavings of uniform size Powders and flakes Other 699.94 699.94 699.94 77.04-10 77.04-20 77.04 A B Beryllium , unwrought or wrought , and articles of beryllium : Unwrought ; waste and scrap Wrought beryllium and articles of beryllium . . . 689.91 699.95 22 . 12 . 80 Official Journal of the European Communities 377 78.01 CHAPTER 78 LEAD AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : (a ) Wire (heading No 78.02) : Rolled, extruded or drawn products of solid section of any cross-sectional shape , of which no cross-sectional dimension exceeds 6 mm . (b) Wrought bars , rods , angles , shapes and sections (heading No 78.02) : Rolled , extruded, drawn or forged products of solid section , of which the maximum cross-sectional dimen ­ sion exceeds 6 mm and which , if they are flat , have a thickness exceeding one tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). (c ) Wrought plates , sheets and strip (heading No 78.03): Flat-surfaced , wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm , of which the thickness does not exceed one tenth of the width , and which are of a weight exceeding 1.7 kg/m2 . Heading No 78.03 is to be taken to apply, inter alia, to such products , whether or not cut to shape, perforated, corrugated, ribbed, channelled , polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 78.05 is to be taken to apply, inter alia, to tubes , pipes , hollow bars and tube and pipe fittings which have been polished or coated, or which have been shaped or worked , such as bent , coiled, threaded, drilled , waisted, cone-shaped or finned . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 78.01 Unwrought lead (including argentiferous lead); lead waste and scrap : A Unwrought : \ 78.01-01 I II For refining, containing 0.02% or more by weight of silver (bullion lead) Other : 685.11  78.01-12 a b Unrefined lead Refined lead: 685.11  78.01-13 1 2 Lead, not alloyed Lead alloys : 685.12  78.01-15 aa Lead-antimony alloys 685.13  78.01-19\ bb Other 685.13  78.01-30 B Waste and scrap 288.24  78.02-00 78.02 Wrought bars , rods, angles , shapes and sections , of lead ; lead wire 685.21  78.03-00 78.03 Wrought plates , sheets and strip , of lead 685.22  378 Official Journal of the European Communities 22 . 12 . 80 78 .04 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 78.04 Lead foil (whether or not embossed, cut to shape, perforated , coated, printed , or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1.7 kg/m 2 ; lead powders and flakes : \\ A I Lead foil : \ 78.04-11 I I Backed 685.23  78.04-19 II I Other 685.23  78.04-20 B I Lead powders and flakes 685.23  78.05-00 78.05 78.06 Tubes and pipes and blanks therefor , of lead ; hollow bars , and tube and pipe fittings (for example , joints , elbows , sockets , flanges and S-bends), of lead . . . Other articles of lead : 685.24  78.06-10 A Containers with an anti-radiation lead covering, for the transport or storage of radio-active materials (EURATOM) 699.84 __ 78.06-90 B I Other 699.84  22 . 12 . 80 Official Journal of the European Communities 379 79.01 CHAPTER 79 ZINC AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : (a ) Wire (heading No 79.02) : Rolled, extruded or drawn products of solid section of any cross-sectional shape , of which no cross-sectional dimension exceeds 6 mm . ( b ) Wrought bars , rods , angles , shapes and sections (heading No 79.02) : Rolled, extruded, drawn or forged products of solid section, of which the maximum cross-sectional dimen ­ sion exceeds 6 mm and which, if they are flat , have a thickness exceeding one tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). (c) Wrought plates , sheets and strip (heading No 79.03) : Flat-surfaced, wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm , and of which the thickness does not exceed one tenth of the width. Heading No 79.03 is to be taken to apply, inter alia, to such products , whether or not cut to shape, perforated, corrugated, ribbed, channelled, polished or coated, provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 79.04 is to be taken to apply, inter alia, to tubes , pipes , hollow bars and tube and pipe fittings which have been polished or coated, or which have been shaped or worked, such as bent , coiled, threaded, drilled, waisted , cone-shaped or finned. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 79.01 I Unwrought zinc ; zinc waste and scrap : \ li A Unwrought : Il 79.01-11III Zinc, not alloyed 686.10  79.01-15IlII Zinc alloys 686.10  79.01-30 B I Waste and scrap 288.25  79.02-00 79.02 79.03 A I Wrought bars , rods , angles , shapes and sections , of zinc ; zinc wire Wrought plates , sheets and strip , of zinc ; zinc foil ; zinc powders and flakes : Plates, sheets , strip and foil : Not polished, coated or otherwise surface-treated, of a thickness of : 686.31 79.03-12 a Less than 5 mm 686.32  79.03-16 b 5 mm or more 686.32  79.03-19 B 11 Other Powders (including dust) and flakes : 686.32 79.03-21\I Dust (blue powder) 686.33  79.03-25 II Powders and flakes 686.33 380 Official Journal of the European Communities 22 . 12 . 80 79 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 79.04-00 79.04 79.06 Tubes and pipes and blanks therefor , of zinc ; hollow bars , and tube and pipe fittings (for example , joints , elbows , sockets and flanges), of zinc Other articles of zinc : 686.34  79.06-10 A Gutters , roof capping, skylight frames and other fabri ­ cated building components 699.85  79.06-90 B Other 699.85  22 . 12 . 80 Official Journal of the European Communities 381 80.01 CHAPTER 80 TIN AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : (a ) Wire (heading No 80.02): Rolled , extruded or drawn products of solid section of any cross-sectional shape, of which no cross-sectional dimension exceeds 6 mm . ( b) "Wrought bars , rods , angles , shapes and sections (heading No 80.02) : Rolled, extruded, drawn or forged products of solid section, of which the maximum cross-sectional dimen ­ sion exceeds 6 mm and which, if they are flat , have a thickness exceeding one tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). (c) Wrought plates , sheets and strip (heading No 80.03) : Flat-surfaced , wrought products (coiled or not) of which the maximum cross-sectional dimension exceeds 6 mm , of which the thickness does not exceed one tenth of the width, and which are of a weight exceeding 1 kg/m2 . Heading No 80.03 is to be taken to apply, inter alia, to such products , whether or not cut to shape , perforated, corrugated, ribbed, channelled, polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 80.05 is to be taken to apply, inter alia, to tubes , pipes , hollow bars and tube and pipe fittings which have been polished or coated, or which have been shaped or worked, such as bent, coiled, threaded, drilled, waisted, cone-shaped or finned. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 80.01 A Unwrought tin ; tin waste and scrap : Unwrought tin : 80.01-11 I Tin, not alloyed 687.10  80.01-15 II Tin alloys 687.10  80,01-50 B Tin waste and scrap 288.26  80.02-00 80.02 Wrought bars , rods , angles , shapes and sections , of tin ; tin wire 687.21  80.03-00 80.03 80.04 A Wrought plates , sheets and strip , of tin Tin foil (whether or not embossed, cut to shape , per ­ forated , coated , printed , or backed with paper or other reinforcing material), of a weight (excluding any back ­ ing) not exceeding 1 kg/m2 ; tin powders and flakes : Foil : 687.22 80.04-11 I Backed 687.23  80.04-19 II Other 687.23  80.04-20 B \ Powders and flakes 687.23  22 . 12 . 80382 Official Journal of the European Communities 80.05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 80.05 Tubes and pipes and blanks therefor , of tin ; hollow bars , and tube and pipe fittings (for example , joints , elbows , sockets and flanges), of tin : 80.05-10 A Tubes and pipes and blanks therefor ; hollow bars 687.24  80.05-20 B Tube and pipe fittings 687.24  80.06-00 80.06 Other articles of tin 699.86  22. 12 . 80 Official Journal of the European Communities 383 8I.01 CHAPTER 81 OTHER BASE METALS EMPLOYED IN METALLURGY AND ARTICLES THEREOF Note Heading No 81.04 is to be taken to apply only to the following base metals : bismuth, cadmium, cobalt , chromium, gallium, germanium , hafnium, indium , manganese, niobium (columbium), rhenium, antimony, titanium , thorium, thallium , uranium depleted in U 235, vanadium, zirconium . The heading also covers cobalt mattes , cobalt speiss and other intermediate products of cobalt metallurgy, and cermets . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 81.01-11 81.01-18 81.01-31 81.01-39 81.01-80 81.02-11 81.02-21 81.02-28 81.02-31 81.02-39 81.02-80 81.03-11 81.03-18 81.03-30 81.01 A B C 81.02 A I II B C 81.03 A B I II I II a b I II I II Tungsten (wolfram), unwrought or wrought , and articles thereof : Unwrought (including bars not farther prepared than sintered and powders); waste and scrap : Unwrought (including bars not further prepared than sintered and powders) Waste and scrap Bars (other than bars not further prepared than sinter ­ ed), rods , angles, shapes, sections, wire, filaments , plates, sheets , strip and foil : Wire and filaments Bars, rods, angles, shapes, sections, plates, sheets, strip and foil Other Molybdenum , unwrought or wrought , and articles thereof : Unwrought (including bars not further prepared than sintered and powders) ; waste and scrap : Powders Other : Unwrought (including bars not further prepared than sintered) Waste and scrap Bars (other than bars not further prepared than sinter ­ ed), rods, angles , shapes, sections , wire, filaments , plates, sheets, strip and foil : Wire and filaments Bars, rods, angles, shapes, sections, plates, sheets, strip and foil Other Tantalum, unwrought or wrought , and articles thereof : Unwrought (including bars not further prepared than sintered and powders) ; waste and scrap : Unwrought (including bars not further prepared than sintered and powders) Waste and scrap Bars (other than bars not further prepared than sin ­ tered), rods , angles, shapes, sections , wire, filaments , plates, sheets, strip and foil 689.11 689.11 699.91 699.91 699.91 689.12 689.12 689.12 699.92 699.92 699.92 689.13 689.13 699.93 ;  81.03-80 C Other 699.93  384 Official Journal of the European Communities 22 . 12 . 80 81 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 81.04 Other base metals , unwrought or wrought, and articles thereof ; cermets , unwrought or wrought , and articles thereof : 81.04-11 81.04-13 81.04-16 81.04-18 81.04-20 81.04-22 A I II B I , II C I a b Bismuth : Unwrought ; waste and scrap Other Cadmium : Unwrought ; waste and scrap Other Cobalt : Unwrought ; waste and scrap : Unwrought Waste and scrap 689.99 699.99 689.99 699.99 689.99 689.99 81.04-23 81.04-25 81.04-27 81.04-29 II D I a b 1 2 Other Chromium : Unwrought ; waste and scrap : Chromium alloys containing more than 10% by weight of nickel Other : Unwrought Waste and scrap 699.99 689.99 689.99 689.99 81.04-30 81.04-31 81.04-33 81.04-36 81.04-38 81.04-40 81.04-42 81.04-43 81.04-45 81.04-47 81.04-48 II E I II F I II G I II H I II a b a b Other Germanium : Unwrought ; waste and scrap Other Hafnium (celtium) : Unwrought ; waste and scrap Other Manganese : Unwrought ; waste and scrap : Unwrought Waste and scrap Other Niobium (columbium): Unwrought ; waste and scrap : Unwrought Waste and scrap Other 699.99 689.99 699.99 689.99 699.99 689.99 689.99 699.99 689.99 689.99 699.99 81.04-50 81.04-52 81.04-53 U I II a b Antimony : Unwrought ; waste and scrap : Unwrought Waste and scrap Other 689.99 689.99 699.99 22. 12. 80 Official Journal of the European Communities 385 81 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 81.04 \\ (cont'd) \ K Titanium : l I Unwrought ; waste and scrap : l 81.04-55 a Unwrought 689.99  81.04-57 b Waste and scrap 689.99  81.04-58 II \ Other 699.00  \ L Vanadium : l\ \ I Unwrought ; waste and scrap : ll 81.04-60\ a Unwrought 689.99  81.04-62 b Waste and scrap 689.99  81.04-63 II Other 699.99  81.04-69 M Uranium depleted in U 235 688.00  \\ N li Thorium : l 81.04-72 81.04-74 81.04-76 I II a b O Unwrought ; waste and scrap (EURATOM ) . . . Other : Bars , rods , angles, shapes and sections , wire, plates, sheets, strip and foil (EURATOM) . . Other ( EURATOM) Zirconium : 688.00 688.00 688.00  li I Unwrought ; waste and scrap : \ 81.04-80 a Unwrought 689.99  81.04-82 b Waste and scrap 689.99  81.04-83 II Other 699.99  P Rhenium : 81.04-91 I Unwrought ; waste and scrap 689.99  81.04-93 II Other 699.99  li Q Gallium ; indium ; thallium : 81.04-94 I Unwrought ; waste and scrap 689.99  81.04-95 II Other / . . . 699.99  R Cermets : 81.04-97 I Unwrought ; waste and scrap 689.99  81.04-98 II Other 699.99  81.97-00 Goods of Chapter 81 carried by post 689.00  386 Official Journal of the European Communities 22 . 12 . 80 82.01 CHAPTER 82 TOOLS , IMPLEMENTS , CUTLERY , SPOONS AND FORKS , OF BASE METAL ; PARTS THEREOF Notes 1 . Apart from blow lamps , portable forges , grinding wheels with frameworks , manicure and chiropody sets , and goods classified in headings Nos 82.07 and 82.15 , the present Chapter covers only articles with a blade, working edge , working surface or other working part of : (a ) Base metal ; ( b ) Metal carbides ; ( c) Precious or semi-precious stones (natural , synthetic or reconstructed) on a support of base metal ; or (d) Abrasive materials on a support of base metal , provided that the articles have cutting teeth, flutes , grooves , or the like , of base metal , which retain their identity and function after the application of the abrasive . 2 . Parts of base metal of the articles falling in the headings of this Chapter are to be classified with the articles of which they are parts , except parts separately specified as such and tool-holders for hand tools (heading No 84.48). However , parts of general use as defined in Note 2 to Section XV are in all cases excluded from this Chapter . Cutting plates for electric hair clippers are to be classified in heading No 82.13 and blades and heads for electric shavers are to be classified in heading No 82.11 . 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 82.01 Hand tools , the following : spades , shovels , picks , hoes , forks and rakes ; axes , bill hooks and similar hewing tools ; scythes , sickles , hay knives , grass shears , timber wedges and other tools of a kind used in agri ­ culture , horticulture or forestry : 82.01-10 A Spades and shovels 695.10  82.01-20 B Picks, hoes and rakes 695.10  82.01-40 C Forks . 695.10  82.01-50 D Axes, bill hooks and similar hewing tools 695.10  82.01-70 E Scythes, sickles and hay knives, of all kinds . . . 695.10  82.01-80 F Grass shears and two-handed pruning shears . . . 695.10  82.01-90 82.02 A G Other hand tools of a kind used in agriculture, horti ­ culture or forestry Saws (non-mechanical) and blades for hand or ma ­ chine saws (including toothless saw blades): Saws (non-mechanical): 695.10 82.02-11 I I Back saws , rectangular-framed rip saws .... 695 . 31  82.02-19 II I Other 695.31  22 . 12 . 80 Official Journal of the European Communities 387 82.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 82.02 (cont'd) Il B \ Saw blades : \I I l Bandsaw blades : ll 82.02-22 a For working metal 695.31  82.02-24 b For working other materials 695.31  82.02-30 II III a 1 Chain saw blades Other : Circular saw blades, including slitting and slotting saw blades : With inserted teeth or segments : 695.31 82.02-41I aa With working part of steel 695.31  82.02-45 bb 2 aa 11 ¢ With working part of other materials .... Other: With working part of steel: For working metal, of a diameter of: 695.31 82.02-47 aaa Not more than 315 mm 695.31  82.02-49 bbb More than 315 mm 695.31  82.02-53I 22 For working other materials 695.31  82.02-55 bb b 1 aa 11 With working part of other materials . . . Other: With working part of steel: For working metal : Straight saw blades with a fixing hole at each end, of a width of : 695.31 82.02-61 aaa Not more than 16 mm 695.31  82.02-68Il bbb More than 16 mm 695.31  82.02-79 22 Other 695.31  82.02-93Il bb For working other materials 695.31  82.02-95 82.03 2 With working part of other materials .... Hand tools , the following : pliers (including cutting pliers), pincers , tweezers , tinmen's snips , bolt crop ­ pers and the like ; perforating punches ; pipe cutters ; spanners and wrenches (but not including tap wrenches) ; files and rasps : 695.31 82.03-10 A B Files and rasps Other : 695.33  82.03-91 I II Pliers (including cutting pliers), pincers, tweezers and the like Spanners and wrenches : 695.34  82.03-93 a With fixed jaws 695.32  82.03-95 b Other 695.32  82.03-97 III Perforating punches, pipe cutters, bolt croppers and the like 695.34 82.03-99 IV Tinmen's snips and other metal cutting shears .... 695.34  22 . 12 . 80388 Official Journal of the European Communities 82 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 82.04 Hand tools , including glaziers ' diamonds , not falling within any other heading of this Chapter ; blow lamps , anvils ; vices and clamps , other than accessories for , and parts of , machine tools ; portable forges ; grinding wheels with frameworks (hand or pedal operated): 82.04-10 A Vices, clamps and the like 695.39  82.04-20 B Blow lamps (for example, for soldering, brazing or paint removal) 695.39 _ 82.04-30 C Grinding wheels with frameworks (hand or pedal operated) 695.39 82.04-40 Il D Drilling, threading and tapping tools 695.39  82.04-50 E Hammers and sledgehammers of all kinds, excluding cartridge operated hammers 695.39 82.04-60 || F Planes, chisels and other cutting tools for working wood 695.39  82.04-70 G Screwdrivers . . . . 695.39  82.04-72 Il H Glass cutting tools 695.39  82.04-74 I] Tools for masons, moulders, cement workers, plasterers and painters 695.39  82.04-76 || K Watchmakers ' tools 695.39  82.04-78\L Cartridge operated riveting, wallplugging, etc. , tools . . 695.39  82.04-80 M Hand tools for household uses 695.39  82.04-99 82.05 A N Interchangeable tools for hand tools , for machine tools or for power-operated hand tools (for example , for pres ­ sing , stamping , drilling , tapping, threading , boring , broaching , milling , cutting , turning , dressing , morticing or screw driving), including dies for wire drawing , extru ­ sion dies for metal , and rock drilling bits , with a working part of : Base metal : 695 . 39 82.05-11 / II a Rock drilling and earth boring tools Metal-working tools : Drills : 695.41 82.05-13 Il 1 Of high speed steel 695.41  82.05-15 2 b Other Milling cutters and heads : 695.41\ 82.05-17I 1 Shank type........... 695.41  82.05-19 2 Other ...... .. ..... ... 695.41  82.05-22 c Reamers..... .... .... .... 695.41  82.05-24\ d Broaching tools . .. . . . . . . . .. . . .695.41  82.05-27 e Lathe tools and other single point cutting tools . 695.41  82.05-31 f g Gear-cutting tools Threading and tapping tools : 695.41 82.05-32 1 Taps ............. ... 695.41  82.05-34 2 Other ...... ... ..... ... 695.41  82.05-35 h Punches and dies .............. 695.41  82.05-39 ij Other ...... ............. 695.41  22. 12. 80 Official Journal of the European Communities 389 82.05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 82.05 A (cont'd) III Other tools : 82.05-41 a Drills 695.41  82.05-45 b Milling cutters and heads 695.41  82.05-49 B c Other Metal carbides : 695.41  82.05-61 I II Rock drilling and earth boring tools Metal-working tools : 695.41  82.05-62 a Drills and reamers 695.41  82.05-64I b Milling cutters and heads 695.41  82.05-65 c Lathe tools and other single point cutting tools . 695.41  82.05-66\ d Wire drawing dies ; extrusion dies for metal . . 695.41  82.05-72 e Cold forming tools 695.41  82.05-74I t Other 695.41  82.05-76 III IV Masonry drills Other tools : 695.41  82.05-77|| a Rotating tools 695.41  82.05-78 b Other 695.41  82.05-80 C l Diamond or agglomerated diamond 695.41  82.05-90 D 82.06 A Other materials Knives and cutting blades , for machines or for mecha ­ nical appliances : Circular knives : 695.41 82.06-11 I For kitchen appliances and for machines used by the food industry 695.42 82.06-19 11 B For other machines and appliances Other knives and cutting blades : 695.42  82.06-91Il I For agricultural machines 695.42  82.06-93 II III For kitchen appliances and for machines used by the food industry For other machines and appliances : 695.42  82.06-95\ a For metal working 695.42  82.06-99\\ b Other 695.42  82.07-00 82.07 82.08 Tool-tips and plates , sticks and the like for tool ­ tips , unmounted , of sintered metal carbides (for ex ­ ample , carbides of tungsten , molybdenum or vanadium) Coffee-mills , mincers , juice-extractors and other mechanical appliances , of a weight not exceeding 10 kg and of a kind used for domestic purposes in the preparation , serving or conditioning of food or drink : 695.43  82.08-10|| A Coffee-mills, pepper-mills and the like 697.81  82.08-30 B Meat mincers, pressers, juice-extractors, vegetable and fruit slicers and cutters (including potato chippers), vegetable mincers and mashers and similar appliances 697.81 82.08-90 C Other 697.81  390 Official Journal of the European Communities 22 . 12 . 80 82 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 82.09 Knives with cutting blades , serrated or not (including pruning knives), other than knives falling within head ­ ing No 82.06 , and blades therefor : A I Knives : Non-folding: 82.09-11 a Table knives 696.08  82.09-19 b Other 696.08  82.09-50 II Folding 696.08  82.09-60 B 82.11 A Knife blades Razors and razor blades (including razor blade blanks , whether or not in strips): Razors : 696.08 82.11-11 I Open blade 696.03  82.11-16 II B I OtherBlades and cutters : 696.03  82.11-22 I Safety razor blades 696.03  82.11-29 II Il Other 696.03  82.11-90 C Other parts 696.03  82.12-00 82.12 82.13 Scissors ( including tailors ' shears), and blades therefor Other articles of cutlery (for example , secateurs , hair clippers , butchers ' cleavers , paper knives); manicure and chiropody sets and appliances (including nail files) : 696.04 82.13-10 A Secateurs, poultry cutters and the like 696.05  82.13-20 B Hair clippers, hand operated ; manicure and chiropody sets and appliances 696.05 82.13-30 C Office cutlery (for example, paper knives, letter ope ­ ners, erasing knives, pencil sharpeners and blades therefor) 696.05 82.13-90 82.14 D Other Spoons , forks , fish-eaters , butter-knives , ladles and similar kitchen or tableware : 696.05 82.14-10 A B \ Of stainless steelOther : 696.06  82.14-91 I Gilt or silver-plated 696.06  82.14-99 U Other 696.06  82.15-00 82.15 Handles of base metal for articles falling within head ­ ing No 82.09 , 82.13 or 82.14 696.07  82.80-00 to 82.89-15 Goods classified in Chapter 82, being component parts of complete industrial plant exported in accordance with Commission Regulation ( EEC) No 518/79 (see note on page 8) i1 ) 82.97-00 Goods of Chapter 82 carried by post 695.00  (') See list of headings for exports of component parts of complete industrial plant, page 509 . 39122 . 12 . 80 Official Journal of the European Communities 83 .01 CHAPTER 83 MISCELLANEOUS ARTICLES OF BASE METAL Note In this Chapter a reference to parts of articles is in no case to be taken as applying to cables , chains , nails , bolts , rfuts , screws , springs or other articles of iron or steel of a kind described in heading No 73.25 , 73.29 , 73.31 , 73.32 or 73.35 , nor to similar articles of other base metals ( Chapters 74 to 81 inclusive). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 83.01 Locks and padlocks ( key, combination or electrically operated), and parts thereof , of base metal ; frames incorporating locks , for handbags , trunks or the like , and parts of such frames , of base metal ; keys for any of the foregoing articles , of base metal : 83.01-10 A Padlocks 699.11  83.01-20 B Locks for vehicles 699.11  83.01-30 C Locks for furniture 699.11  83.01-41 D E I Locks (including frames incorporating locks) for travel goods, handbags and the like Other locks : Door locks : 699.11  83.01-51 a Cylinder 699.11  83.01-55 b Other 699.11  83.01-59 II Other locks 699.11  83.01-60 F Keys separately consigned 699.11  83.01-90 83.02 G Parts Base metal fittings and mountings of a kind suitable for furniture , doors , staircases , windows , blinds , coach ­ work , saddlery, trunks , caskets and the like (including automatic door closers); base metal hat-racks , hat ­ pegs , brackets and the like : 699.11 83.02-01 A B Base metal fittings and mountings (excluding automatic door closers), for use in civil aircraft Other : 699.13  83.02-11 1 Automatic door closers 699.13  83.02-21 11 Hinges 699.13  83.02-31 III Spring catches 699.13  83.02-40I /V Castors and runners 699.13  83.02-50I V Curtain, blind and portiere fittings 699.13  83.02-60 VI Hat-racks, hat-pegs, brackets and the like .... 699.13  83.02-70 VII Espagnolette and casement bolts and fittings . . . 699.13  Official Journal of the European Communities 22 . 12 . 80392 83 .02 N1MEXE codc CCT reference Statistical subdivision Description S1TC code Supplementary unit 83.02-91 83.02-93 83.02-95 83.02-98 83.02 B (cont 'd) VIII a b c d Other fittings, mountings and the like : For buildings (for example, for doors, windows, shutters, blinds or staircases) For furniture For trunks, caskets and the like Other 699.13 699.13 699.13 699.13 83.03-10 83.03-50 83.03-90 83.03 A B C Armoured or reinforced safes , strong-boxes , strong ­ rooms , strong-room linings and strong-room doors , and cash and deed boxes and the like , of base metal : Safes and strong-boxes . Strong-rooms, strong-room linings and strong-room doors Cash and deed boxes and the like 699.12 699.12 699.12 N 83.04-00 83.05-20 83.05-90 83.04 83.05 A B Filing cabinets , racks , sorting boxes , paper trays , paper rests and similar office equipment , of base metal , other than office furniture falling within heading No 94.03 Fittings for loose-leaf binders , for files or for stationery books , of base metal ; letter clips , paper clips , staples , indexing tags , and similar stationery goods , of base metal : Office staples Other 895.11 895.12 895.12 83.06-10 83.06-91 83.06-95 83.06-98 83.06 A B / 11 a b Statuettes and other ornaments of a kind used indoors , of base metal ; photograph , picture and similar frames , of base metal ; mirrors of base metal : Statuettes and other ornaments of a kind used indoors : Gilt or silver-plated Other: Of copper Of other base metals Other 697.82 697.82 697.82 697.82 83.07-10 83.07-31 83.07-35 83.07-38 83.07 A B / a b c Lamps and lighting fittings , of base metal , and parts thereof , of base metal (excluding switches , electric lamp holders , electric lamps for vehicles , electric battery or magneto lamps , and other articles falling within Chapter 85 except heading No 85.22): For use in civil aircraft Other : Non-electric : Hurricane lamps Mantle-type lamps Other . 812.42 812.42 812.42 812.42 N 22 . 12 . 80 Official Journal of the European Communities 393 83 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 83.07 B (cont'd) II Electric : 83.07-41 a For indoor lighting 812.42  83.07-45 b For exterior lighting 812.42  83.07-48 c Other 812.42  83.07-70 83.08 III Parts Flexible tubing and piping , of base metal : 812.42 83.08-20 A B With fittings attached, for use in civil aircraft . . . Other : 699.61 83.08-30 I Of iron or steel 699.61  83.08-80 83.09 II A Of other base metals Clasps , frames with clasps for handbags and the like , buckles , buckle-clasps , hooks , eyes , eyelets , and the like , of base metal , of a kind commonly used for cloth ­ ing , travel goods , handbags , or other textile or leather goods ; tubular rivets and bifurcated rivets , of base metal ; beads and spangles , of base metal : Hooks, eyes, eyelets and the like : 699.61\ 83.09-10 I Mounted on strips of textile material 699.33  83.09-30li II Other 699.33  83.09-50 B Tubular rivets, including blind rivets 699.33  83.09-60 C Bifurcated rivets 699.33  83.09-99 D Other 699.33  83.11-00 83.11 83.13 A Bells and gongs , non-electric , of base metal , and parts thereof of base metal Stoppers , crown corks , bottle caps , capsules , bung covers , seals and plombs , case corner protectors and other packing accessories , of base metal : Capsules of aluminium or lead : 699.62 83.13-21 I Capsules of aluminium of a maximum diameter of 21 mm , with or without an internal rubber seal , but not combined with other materials .... 699.63 _ 83.13-29 II B Other Other : 699.63 83.13-30 I Crown corks 699.63  83.13-50 II Special wire fittings used to secure corks .... 699.63  83.13-90 III Other 699.63  394 22 . 12 . 80Official Journal of the European Communities 83 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 83.14 A Sign-plates , name-plates , numbers , letters and other signs , of base metal : Of iron or steel : 83.14-21 I Enamelled 699.64  83.14-29 II B Other Of other base metals : 699.64  83.14-81I I Engraved 699.64  83.14-89 83.15 II Other Wire , rods , tubes , plates , electrodes and similar pro ­ ducts , of base metal or of metal carbides , coated or cored with flux material , of a kind used for soldering, brazing , welding or deposition of metal or of metal carbides ; wire and rods , of agglomerated base metal powder , used for metal spraying : 699.64 83.15-20 A B Welding electrodes cored with iron or steel and coated with refractory material Other : 699.65  83.15-30I i Of iron or steel . . . 699.65  83.15-50 II Of other base metals or of metal carbides .... 699.65  22 . 12 . 80 Official Journal of the European Communities 395 SECTION XVI MACHINERY AND MECHANICAL APPLIANCES ; ELECTRICAL EQUIPMENT ; PARTS THEREOF Notes 1 . This Section does not cover : ( a ) Transmission, conveyor or elevator belts or belting, of artificial plastic material of Chapter 39 , or of vulcan ­ ised rubber (heading No 40.10); or other articles of a kind used in machinery or mechanical or electrical appliances or for other industrial purposes , of unhardened vulcanised rubber (headingNo 40.14); (b ) Articles of leather or of composition leather ( heading No 42.04) or of furskin ( heading No 43.03), of a kind used in machinery or mechanical appliances or for other industrial purposes ; (c ) Bobbins , spools , cops , cones , cores , reels and similar supports , of any material (for example , Chapter 39, 40 , 44 or 48 or Section XV) ; (d ) Perforated cards of paper or paperboard for Jacquard or similar machines , falling within heading No 48.21 ; (e ) Transmission , conveyor or elevator belts of textile material (heading No 59.16) or other articles of textile material of a kind commonly used in machinery or plant (heading No 59.17); ^f ) Precious or semi-precious stones ( natural , synthetic or reconstructed) of heading No 71.02 or 71.03 , or articles wholly of such stones of heading No 71.15 ; (g) Parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV), or similar goods of artificial plastic materials ( which are generally classified in heading No 39.07) ; ( h) Endless belts of metal wire or strip ( Section XV); ( ij ) Articles falling within Chapter 82 or 83 ; (k) The vehicles , aircraft and parts thereof and vessels and certain associated transport equipment falling within Section XVII ; ( 1 ) Articles falling within Chapter 90 ; ( m) Clocks , watches and other articles falling within Chapter 91 ; ( n) Interchangeable tools of heading No 82.05 and brushes of a kind used as parts of machines of heading No 96.01 ; similar interchangeable tools are to be classified according to the constituent material of their working part (for example, in Chapter 40, 42 , 43 , 45 or 59 , or heading No 68.04 or 69.09) ; or (o ) Articles falling within Chapter 97 . 2 . Subject to Note 1 to this Section, Note 1 to Chapter 84 and Note 1 to Chapter 85 , parts of machines (not being parts of the articles described in headings Nos 84.64, 85.23 , 85.24, 85.25 and 85.27) are to be classified according to the following rules : ( a ) Goods of a kind described in any of the headings of Chapters 84 and 85 (other than headings Nos 84.65 and 85.28 ) are in all cases to be classified in their respective headings ; (b) Other parts , if suitable for use solely or principally with a particular kind of machine, or with a number of machines falling within the same heading (including a machine falling within heading No 84.59 or 85.22) are to be classified with the machines of that kind or in heading No 84.38, 84.48 or 84.55, as appropriate . However , goods which are equally suitable for use principally with the goods of headings Nos 85.13 and 85.15 are to be classified in heading No 85.13 ; ( c ) All other parts are to be classified in heading No 84.65 or 85.28 . 3 . Unless the headings otherwise require , composite machines consisting of two or more machines fitted together to form a whole and other machines adapted for the purpose of performing two or more complementary or alternative functions are to be classified as if consisting only of that component or as being that machine which performs the principal function . 4 . Motors and transmission, conveyor or elevator belts , for machinery or appliances to which they are fitted , or , if packed separately for convenience of transport , which are clearly intended to be fitted to or mounted on a 396 Official Journal of the European Communities 22 . 12 . 80 common base with the machine or appliance with which they are imported, are to be classified under the same heading as such machinery or appliances . The weight of such motors and transmission, conveyor or elevator belts is to be included in the weights specified in the Tariff . 5 . For the purposes of these Notes , the expression " machine " means any machine , apparatus or appliance of a kind falling within Section XVI . Additional Notes 1 . Tools necessary for the assembly or maintenance of machines are to be classified with those machines if imported with them . Interchangeable tools imported with machines are also to be classified therewith if they form part of the normal equipment of the machines and are normally sold with them . 2 . Should the Customs so require, the declarant shall produce, in support of his declaration, an illustrated document (for example, instructions, prospectus, a page from a catalogue, a photograph ) giving the normal description of the machine, its uses and essential characteristics and, in respect of a disassembled machine, an assembly plan and a list of the contents of the various packages . 3 . The provisions of General Rule A 2 (a ) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to machines imported in split consignments . 4 . Cases, boxes and similar containers imported with articles of this Section are to be classified with such articles if they are of a kind normally sold therewith . Cases, boxes and similar containers imported separately are to be classified under their appropriate headings . 5 . Tractors coupled, even by means of special devices, to machines and mechanical appliances of this Section are in all cases to be classified separately (heading No 87.01 ). CHAPTER 84 BOILERS , MACHINERY AND MECHANICAL APPLIANCES ; PARTS THEREOF Notes 1 . This Chapter does not cover : ( a ) Millstones, grindstones and other articles falling within Chapter 68 ; ( b ) Appliances and machinery (for example , pumps ) and parts thereof , of ceramic material ( Chapter 69); ( c ) Laboratory glassware of heading No 70.17 ; machinery and appliances and parts thereof , of glass (heading No 70.20 or 70.21 ) ; (d ) Articles falling within heading No 73.36 or 73.37 and similar articles of other base metals ( Chapters 74 to 81 ) ; or (e ) Tools for working in the hand of heading No 85.05 or electro-mechanical domestic appliances of heading No 85.06 . 2 . Subject to the operation of Notes 3 and 4 to Section XVI , a machine or appliance which answers to a description in one or more of headings Nos 84.01 to 84.21 and at the same time to a description in one other of headings Nos 84.22 to 84.60, is to be classified under the appropriate heading of the former group and not the latter . Heading No 84.17 is , however, to be taken not to apply to : (a ) Germination plant , incubators and brooders (heading No 84.28 ) ; Official Journal of the European Communities 39722 . 12 . 80 (b ) Grain dampening machines (heading No 84.29) ; (c) Diffusing apparatus for sugar juice extraction (heading No 84.30); (d) Machinery for the heat-treatment of textile yarns , fabrics or made up textile articles (heading No 84.40) ; or (e) Machinery or plant , designed for a mechanical operation , in which a change of temperature , even if necessary , is subsidiary . Heading No 84.19 is to be taken not to apply to : ( a ) Sewing machines for closing bags or similar containers ( heading No 84.41); or ( b ) Office machinery of heading No 84.54 . 3 . ( A ) For the purposes of heading No 84.53 , the expression "automatic data processing machines " means : ( a ) Digital machines having storages capable of storing not only the processing program or programs and the data to be processed but also a program for translating the formal programming language in which the programs are written into machine language . These machines must have a main storage which is directly accessible for the execution of a program and which has a capacity at least sufficient to store those parts of the processing and translating programs and the data immediately necessary for the current processing run . They must also be able themselves , on the basis of the instructions contained in the initial program , to modify , by logical decision, its execution during the processing run ; ( b ) Analogue machines capable of simulating mathematical models and comprising at least : analogue elements , control elements and programming elements ; ( c ) Hybrid machines consisting of either a digital machine with analogue elements or an analogue machine with digital elements . ( B) Automatic data processing machines may be in the form of systems consisting of a variable number of separately-housed units . A unit is to be regarded as being a part of the complete system if it meets all the ' following conditions : (a ) it is connectable to the central processing unit either directly or through one or more other units ; ( b ) it is specifically designed as part of such a system ( it must , in particular , unless it is a power supply unit , be able to accept or deliver data in a form (code or signals ) which can be used by the system). Such units imported separately are also to be classified in heading No 84.53 . 4 . Heading No 84.62 is to be taken to apply, inter alia, to polished steel balls , the maximum and minimum diameters of which do not differ from the nominal diameter by more than 1% or by more than 0*05 mm, whichever is less . Other steel balls are to be classified under heading No 73.40. 5 . A machine which is used for more than one purpose is , for the purposes of classification , to be treated as if its principal purpose were its sole purpose . Subject to Note 2 to this Chapter and Note 3 to Section XVI, a machine whose principal purpose is not described in any heading or for which no one purpose is the principal purpose is , unless the context otherwise requires , to be classified in heading No 84.59 . Heading No 84.59 is also to be taken to cover machines for making rope or cable (for example, stranding, twisting or cabling machines) from metal wire , textile yarn or any other material or from a combination of such materials . Additional Notes 1 . For the purposes of subheading 84.06 A, the expression "aircraft engines" shall apply only to engines designed for fitting with an airscrew or rotor. 398 Official Journal of the European Communities 22 . 12 . 80 84.oi 2 . For the purposes of subheading 84.45 C VI a), the expression "micrometric adjusting system" shall mean any device allowing the determination or setting to at least 1/100th (0-01 ) mm of the movement of an important element of a machine, such as the table, the spindle, or the grinding head. 3 . For the purposes of subheading 84.45 C VII, the expression " jig boring machines" shall be taken to apply only to machine-tools which : (a ) Carry out one or more machining operations on the co-ordinate principle ; and (b ) Are of such precision that any error in the travel of the work holder table and of the tool holder does not exceed 0-005 mm . 4 . ( EURATOM) The term "nuclear reactors" (subheading 84.59 B ) covers all the apparatus and appliances inside the area screened off by a biological shield, including, where appropriate, the shield itself ; it also includes apparatus and appliances forming a whole with the parts contained inside the screen (inter alia , control rods and their operating mechanisms, provided these form a whole with the control rods or with other parts inside the screen ). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.01 A Steam and other vapour generating boilers (exclud ­ ing central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers : Watertube boilers : 84.01-11 I With a steam production exceeding 45 t per hour . . 711.10  84.01-19 II Other 711.10  84.01-20 B Firetube boilers 711.10  84.01-50 C Other boilers, including super-heated water boilers . . 711.10  84.01-80 84.02 D Parts Auxiliary plant for use with boilers of heading No 84.01 (for example , economisers , superheaters , soot remo ­ vers , gas recoverers and the like) ; condensers for vapour engines and power units : 711.91 84.02-10 A Auxiliary plant for use with boilers of heading No 84.01 711.20  84.02-30 B Condensers for steam and other vapour power units . . 711.20  84.02-90 C Parts 711.99  84.03-00 84.03 84.05 A Producer gas and water gas generators , with or with ­ out purifiers ; acetylene gas generators (water process) and similar gas generators , with or without purifiers Steam or other vapour power units , whether or not incorporating boilers : Steam turbines for electricity generation, of a power of : 741.10  84.05-11 I 10 000 kW or less 712.60  84.05-13 II More than 10 000 kW but not more than 40 000 kW 712.60  22. 12 . 80 Official Journal of the European Communities 399 84.05 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 84.05 A Il 84.05-15 84.05-19 84.05-30 84.05-40 84.05-90 84.06-03 84.06-06 84.06-09 84.06-10 84.06-12 84.06-14 84.06-16 84.06-19 84.06-20 84.06-22 84.06-24 84.06-26 84.06-27 (cont'd) 84.06 A I II a b B I II C I a 1 2 b 1 2 aa bb III IV B C D aa 11 22 bb cc 11 More than 40 000 kW but not more than 100 000 kW More than 100 000 kW Steam turbines for marine propulsion Other machines Parts internal combustion piston engines : Aircraft engines as defined in Additional Note 1 to this Chapter : For use in civil aircraft Other, of a power of : 300 kW or less More than 300 kW Outboard motors of a cylinder capacity of : 325 cm3 or less More than 325 cm3 Other engines : Spark ignition engines of a cylinder capacity of : 250 cm3 or less : For use in civil aircraft Other : For propelling vehicles of Chapter 87: 50 cm3 or less More than SO cm* but not more than 250 cm3 Marine propulsion engines Other More than 250 cm3 : For the industrial assembly of : Agricultural walking tractors of subheading 87.01 A, Motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods, with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials, with an engine of a cylinder capacity of less than 2 800 cm3, Special purpose motor vehicles of heading No 87.03 Other : For use in civil aircraft Other : Used 712.60 712.60 712.60 712.60 712.90 713.11 713.11 713.11 713.31 713.31 713.11 713.20 713.20 713.32 713.80 713.20 713.11 713.20 N N N N N N N N N N N N N 400 Official Journal of the European Communities 22 . 12. 80 84 .06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.06 C I b 2 bb (cont'd) 22 New: II aaa For propelling vehicles of Chapter 87,of a cylinder capacity of: * 84.06-32I 111 More than 250 cm3 but not more than1 000 cm3 713.20 N * 84.06-36I 222 More than 1 000 cm3 but not morethan 1 500 cm 3 713.20 N * 84.06-37II 333 More than 1 500 cm 3 713.20 N * 84.06-39I bbb111 Marine propulsion engines, of a power of:10 kW or less 713.32 N * 84.06-42I 222 More than 10 kW but not more than50 kW 713.32 N * 84.06-44 333 More than 50 kW 713.32 N * 84.06-46I ccc111 Other, of a power of:10 kW or less 713.80 N * 84.06-48I 222 More than 10 kW but not more than50 kW 713.80 N * 84.06-50l 333 More than 50 kW 713.80 N II Compression ignition engines : Il a Marine propulsion engines : * 84.06-52 1 Used 713.32 N Ill2 New, of a power of : * 84.06-53I aa 15 kW or less 713.32 N * 84.06-54l bb More than 15 kW but not more than 50 kW . 713.32 N * 84.06-55 cc More than 50 kW but not more than 100 kW . 713.32 N * 84.06-56Il dd More than 100 kW but not more than 200 kW . 713.32 N * 84.06-57Il ee More than 200 kW but not more than 300 kW . 713.32 N * 84.06-58 ft More than 300 kW but not more than 500 kW . 713.32 N * 84.06-60 gg More than 500 kW but not more than 1 000 kW 713.32 N * 84.06-61\ hh More than 1 000 kW but not more than 5 000 kW 713.32 N * 84.06-62 W More than 5 000 kW 713.32 N b Other : * 84.06-63 1 For the industrial assembly of : II Agricultural walking tractors of subheading87.01 A, Motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods, with a seating capacity of less than 15 , I Motor vehicles for the transport of goods ormaterials , with an engine of a cylinder capacityof less than 2 500 cm3, Special purpose motor vehicles of heading No 87.03 713.20 N 22 . 12. 80 Official Journal of the European Communities 401 84.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 84.06 C II b \(cont'd) \ \ 2 Other : \ l\aa For propelling vehicles of Chapter 87: II 11 For wheeled agricultural or forestry trac ­ \ II tors, of a power of : \ 84.06-64I aaa 15 kW or less 713.20 N 84.06-66I bbb More than 15 kW but not more than l II 50 kW 713.20 N 84.06-67I ccc More than 50 kW but not more than \ \I 100 kW 713.20 N 84.06-69l ddd More than 100 kW 713.20 N liI 22 For other vehicles of Chapter 87, of a power \ I of: \ J 84.06-70I aaa 50 kW or less 713.20 N 84.06-71I bbb More than 50 kW but not more than l II 100 kW 713.20 N 84.06-72I ccc More than 100 kW but not more than \I 200 kW 713.20 N 84.06-73l ddd More than 200 kW 713.20 N 84.06-77lbb For rail traction 713.80 N \lcc Other: \ 84.06-78l 11 Used 713.80 N \\ 22 New, of a power of: \ 84.06-83I aaa 15 kW or less 713.80 N 84.06-84 bbb More than 15 kW but not more than II \II\ 50 kW 713.80 N 84.06-85 ccc More than 50 kW but not more than \ \ 100 kW 713.80 N 84.06-86II ddd More than 100 kW but not more than \ I 200 kW 713.80 N 84.06-87 eee More than 200 kW but not more than II lII\ 300 kW 713.80 N 84.06-88II fff More than 300 kW but not more than II I 500 kW 713.80 N 84.06-89II ggg More than 500 kW but not more than Il 1 000 kW 713.80 N 84.06-90 hbb More than 1 000 kW but not more than \II 5 000 kW 713.80 N 84.06-91\ '/'/'/ More than 5 000 kW 713.80 N \ D Parts : \ 84.06-92 I Of engines for use in civil aircraft 713.19  \ II Of other engines : Il 84.06-96 a I For aircraft 713.19  \ b I Other : \ 84.06-98\1 For spark ignition engines 713.90  84.06-99I2 For compression ignition engines 713.90  \ 84.07 Hydraulic engines and motors (including water wheels \ III and water turbines): \ 84.07-01 A Hydraulic engines and motors, for use in civil aircraft 718.82  \ B Other hydraulic engines and motors : \ 84.07-10 I Water turbines................ 718.81  84.07-20\II Other hydraulic engines and motors 718.82  84.07-90 C l Parts .....................I 718.89  402 Official Journal of the European Communities 22 . 12 . 80 84.08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 84.08 Other engines and motors : A Reaction engines : I Turbo-jets : Il a For use in civil aircraft : 84.08-02\ 1 Developing a thrust of 44 000 N or less . . . 714.40 N 84.08-04 2 Developing a thrust of more than 44 000 N but not more than 132 000 N 714.40 N 84.08-06 b 3 Developing a thrust of more than 132 000 N. Other, developing a thrust of : 714.40 N 84.08-08 1 24 525 N or less 714.40 N 84.08-09 2 II More than 24 525 N Other (for example, ram-jets , pulse-jets , rocket engines) : 714.40 N 84.08-12 a For use in civil aircraft 714.40 N 84.08-18 b B I a Other : Gas turbines : Turbo-propellers : For use in civil aircraft : 714.40 N 84.08-19 1 Developing a power of 1 865 kW or less . . 714.81 N 84.08-20 2 Developing a power of more than 1 865 kW but not more than 3 730 kW 714.81 N 84.08-22 b 3 Developing a power of more than 3 730 kW . Other , developing a power of : 714.81 N 84.08-23 1 1 100 kW or less 714.81 N 84.08-25 2 II More than 1 100 kW Other : 714.81 N 84.08-32 a b For use in civil aircraft Other : 714.88 N 84.08-42 1 Of a power of 5 000 kW or less 714.88 N 84.08-44 2 Of a power of more than 5 000 kW but not more than 20 000 kW 714.88 N 84.08-45 3 Of a power of more than 20 000 kW but not more than 50 000 kW 714.88 N 84.08-47 C 4 Of a power of more than 50 000 kW .... Other engines and motors : 714.88 N 84.08-51 I For use in civil aircraft 718.88  84.08-59 II D I Other Parts : Of reaction engines or of turbo-propellers : 718.88 84.08-72 a For use in civil aircraft 714.91  84.08-79 b II Other Other : 714.91  84.08-82 a b Of gas turbines , for use in civil aircraft .... Other : 714.99  84.08-84 1 Of gas turbines 714.99  84.08-89 2 Other 714.99  22. 12. 80 Official Journal of the European Communities 403 84 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.09 Mechanically propelled road rollers : 84.09-10 A B Vibratory Other rollers : 723.30 N 84.09-21 I Pneumatic tyred 723.30 N 84.09-29 II Other 723.30 N 84.09-90 84.10 A c Parts Pumps (including motor pumps and turbo pumps ; for liquids , whether or not fitted with measuring devices ; liquid elevators of bucket , chain , screw, band and similar kinds : Delivery pumps fitted , or designed to be fitted , with a measuring device : 723.30 84.10-13 I Pumps for dispensing fuel or lubricants of the types used in filling stations or garages 742.81 N 84.10-16 II Other pumps 742.10 N 84.10-18 B III Parts Other pumps : 742.90 84.10-20 I II Pumps, for use in civil aircraft Other pumps : 742.88 N * 84.10-32 a Hand pumps 742.10 N * 84.10-34 b Pumps for internal combustion engines 742.10 N * 84.10-38 c d 1 Dosing and proportioning pumps Other pumps : Rotary displacement pumps : 742.88 N * 84.10-42I aa Gear pumps 742.30 N * 84.10-45 bb Vane pumps 742.30 N * 84.10-47 cc Screw pumps 742.30 N * 84.10-49 dd 2 Other rotary displacement pumps Reciprocating displacement pumps : 742.30 N * 84.10-51 aa Piston pumps 742.10 N * 84.10-59 bb 3 Other reciprocating displacement pumps . . . Centrifugal pumps : 742.10 N * 84.10-61 aa bb 11 With a discharge outlet diameter of IS mm or less Other centrifugal pumps : Submersible pumps : 742.20 N * 84.10-62 aaa Single stage 742.20 N * 84.10-63 bbb Multi-stage 742.20 N 84.10-66 22 Glandless impeller pumps for heating systems 742.20 N * 84.10-68 33 44 aaa Channel impeller pumps and side channel pumps Other centrifugal pumps : Radial flow pumps : 742.20 N * 84.10-70 111 Single stage pumps with single entry impeller, monobloc 742.20 N * 84.10-71 222 Other single stage pumps with single entry impeller 742.20 N 404 Official Journal of the European Communities 22 . 12. 80 84.10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.10 B II d3bb44 aaa \ II (cont'd) 84.10-72 333 Single stage pumps with more than Il one entry impeller 742.20 N 84.10-73 444 Multi-stage pumps 742.20 N II bbb Other centrifugal pumps : 84.10-75 111 Single-stage pumps with a discharge IIl outlet diameter of not more thanII II 600 mm 742.20 N 84.10-76 222 Single-stage pumps with a discharge IlI outlet diameter of more than 600 mm 742.20 N 84.10-77\ 333 Multi-stage pumps 742.20 N 84.10-78I 4 Other pumps 742.88 N 84.10-80 III Parts 742.90  lC I Liquid elevators of bucket, chain , screw, band and l \II similar kinds : l 84.10-91 ) I Elevators 742.88 N 84.10-98III Parts 742.90  \84.11 Air pumps , vacuum pumps and air or gas compressors \ III (including motor and turbo pumps and compressors ,| III and free-piston generators for gas turbines); fans , blow ­|I ll ers and the like : \ \A Pumps and compressors : \ 84.11-01 I Pumps and compressors , for use in civil aircraft . 743.10 N II Other pumps and compressors : a Pumps (hand or foot operated) for inflating pneu matic tyres and the like : II 84.11-03 1 Hand pumps for cycles 743.10 N 84.11-09l2 Other 743.10 N b Other : \\ 84.11-20\ 1 Vacuum pumps 743.10 N l2 Compressors for refrigerating equipment, of a \l power of: 84.11-35 aa Not more than 0'4 kW 743.10 N bb More than 0-4 kW: II 84.11-36 11 Hermetic or semi-hermetic 743.10 N 84.11-37\ 22 Other 743.10 N \3 Other pumps and compressors : 84.11-41 \l aa Mounted on chassis, for towing 743.10 N bb Other : 84.11-42 11 Reciprocating pumps and compressors . . 743.10 N 84.11-44 22 Centrifugal or axial compressors .... 743.10 N 84.11-47 33 Other 743.10 N 84.11-49 III Parts 743.20  84.11-50 B Free-piston generators for gas turbines 743.30  C Fans , blowers and the like : II 84.11-52 I Fans , blowers and the like, tor use in civil aircraft 743.40 N 84.11-53 II Other fans , blowers and the like 743.40 N 84.11-55 III Parts 743.40  22 . 12 . 80 Official Journal of the European Communities 405 84 . 12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.12 Air conditioning machines , self-contained, comprising a motor-driven fan and elements for changing the tem ­ perature and humidity of air : 84.12-20 A B Air conditioning machines , for use in civil aircraft . Other air conditioning machines : 741.50  84.12-31 I Incorporating a refrigerator unit 741.50  84.12-39 II Not incorporating a refrigerator unit 741.50  84.12-80 C 84.13 A Furnace burners for liquid fuel (atomisers), for pul ­ verised solid fuel or for gas ; mechanical stokers , mecha ­ nical grates , mechanical ash dischargers and similar appliances : Furnace burners for liquid fuel (atomisers): 741.50 84.13-11l I Incorporating an automatic control device . . . 741.20 N 84.13-15l II Other burners 741.20 N 84.13-18\ III Parts 741.20  84.13-30I B Furnace burners for pulverised solid fuel or for gas ;combination burners 741.20  84.13-50 84.14 C Mechanical stokers, mechanical grates, mechanical ash dischargers and similar appliances Industrial and laboratory furnaces and ovens , non ­ electric : 741.20 " 84.14-10 A B Specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (EURATOM) Other : 741.32  84.14-91I I Furnaces and ovens for the melting, roasting orother heat-treatment of ores or pyrites or of metals 741.32  84.14-93ll II Bakery ovens, including biscuit ovens 741.32  84.14-95ll III Other furnaces and ovens 741.32  84.14-99 84.15 /V Parts Refrigerators and refrigerating equipment (electrical and other): 741.32 84.15-01 A Refrigerators and refrigerating equipment (excluding parts thereof), for use in civil aircraft 741.41  84.15-05 B Evaporators and condensers , excluding those for domestic refrigerators 741.49  406 Official Journal of the European Communities 22 . 12 . 80 84 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.15 (cont'd) IC I Other : \ \ I Refrigerators of a capacity of more than 340 litres : l 84.15-06 a Refrigerators 741.41 N 84.15-11 II b a Parts Other : Domestic electrical refrigerators, compression type : 741.49 84.15-14 1 2 Fitted with a deep-freeze compartment with separate external door and separate evaporator . Other : 775.21 N 84.15-16 aa Table model 775.21 N 84.15-17 bb cc Building-in type Other, of a capacity of : 775.21 N 84.15-18\ 11 Not more than 250 litres 775.21 N 84.15-19I 22 More than 250 litres 775.21 N 84.15-20 b Domestic electrical refrigerators, absorption type . 775.21 N 84.15-21 c d Domestic non-electrical refrigerators Deep-freezers, chest type, of a capacity of : 775.21 N 84.15-32 1 Not more than 600 litres 775.22 N 84.15-36 2 e More than 600 litres Deep-freezers, upright type, of a capacity of : 741.41 N 84.15-41I 1 Not more than 250 litres 775.22 N 84.15-46 2 f More than 250 litres Refrigerated show-cases and counters (incorpora ­ ting a refrigerating unit or evaporator): 741.41 N 84.15-51 1 For frozen food storage 741.41 N 84.15-59 2 g Other Other refrigerating furniture : 741.41 N 84.15-61 1 For deep-freezing, including ice-cream makers . 741.41 N 84.15-68 2 h Other Other refrigerators, refrigerating equipment and refrigerating installations, of a power of : 741.41 N 84.15-72 1 Not more than 0-4 kW 741.41  84.15-74|| 2 More than 0-4 kW but not more than 23-3 kW . 741.41  84.15-78 3 &lt;i More than 23-3 kW Farts : 741.41  84.15-92I l Furniture 741.49  84.15-98 84.16 2 Other Calendering and similar rolling machines (other than metal-working and metal-rolling machines and glass- working machines) and cylinders therefor : 741.49 84.16-10 A Calendering and similar rolling machines (other than metal-working and metal-rolling machines and glass- working machines) 745.21  22 . 12 . 80 Official Journal of the European Communities 407 84 . 16 NIMEXE code CCT reference Statistical . subdivision Description SITC code Supplementary unit 84.16 (cont'd) B I Parts : Cylinders : 84.16-93 a Of cast iron 745.21  84.16-95 b Other : 745.21  84.16-99 84.17 II Other Machinery , plant and similar laboratory equipment , whether or not electrically heated , for the treatment of materials by a process involving a change of tempe ­ rature such as heating, cooking , roasting, distilling , rectifying , sterilising , pasteurising, steaming , drying, evaporating , vapourising , condensing or cooling , not being machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters , non ­ electrical : 745.21 84.17-10 A Machinery and equipment for the manufacture of the products mentioned in subheading 28.51 A ( EURATOM) 741.60 84.17-20 B C Machinery and equipment specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (EURATOM) Heat exchange units : 741.60  84.17-31 I For the dairy industry 741.60  84.17-35I II For the drink industry 741.60  84.17-39 D III Other Percolators and other appliances for making coffee and other hot drinks : 741.60 84.17-41 I Electrically heated 741.60  84.17-49 II E Other Medical and surgical sterilising apparatus : 741.60  84.17-51 I Electrically heated 741.60  84.17-54 II F I Other Other : Water heaters , non-electric : 741.60 84.17-56|| a For domestic use 697.35  84.17-58 II b Other Other : 741.60 84.17-59 a b Stoves, ranges and similar appliances for catering Dryers : 741.60  84.17-60I 1 Agricultural 741.60  84.17-62 2 For the food, drink and tobacco industries . . 741.60  84.17-63 3 For the chemical industry 741.60  408 Official Journal of the European Communities 22 . 12 . 80 84 . 17 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.17 F II (cont'd) b 84.17-64 4 For the wood, pulp, paper and paperboard industries 741.60 84.17-66 5 Other 741.60  84.17-67 c Machinery for liquefying air or gases 741.60  84.17-68 d e Cooling towers and similar plant for direct cooling (without a separating wall) by means of recirculated water Other machinery and plant : 741.60  84.17-71 1 For the dairy industry 741.60  84.17-73 2 For the edible fats and oils industry .... 741.60  84.17-75 3 For the sugar industry 741.60  84.17-77 4 For the chocolate and confectionery industries 741.60  84.17-79 5 For processing other products of the food, drink and tobacco industries 741.60 84.17-84 6 For the chemical industry 741.60  84.17-87 7 For the rubber and artificial plastics industries 741.60  84.17-88 8 For public works, building and the like . . . 741.60  84.17-91 9 f Other Farts : 741.60  84.17-92 1 Of dryers 741.60  84.17-94 2 Of machinery for liquefying air or gases .... 741.60  84.17-97 84.18 3 Other Centrifuges ; filtering and purifying machinery and apparatus (other than filter funnels , milk strainers and the like), for liquids or gases : 741.60 84.18-10 A For the separation of uranium isotopes ( EURATOM) 743.50  84.18-40 B C Specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels ( EURATOM) Other : 743.50  84.18-51 I II a 1 Machinery and apparatus (excluding parts thereof), for use in civil aircraft Other : Centrifuges : Clothes-dryers , electrically operated , each of a dry linen capacity not exceeding 6 kg : 743.60 84.18-55 aa Centrifugal clothes-dryers 743.50 N 84.18-58 2 bb Parts Other : 743.90  84.18-61 aa Centrifugal clothes-dryers, electrically operated, each of a dry linen capacity exceeding 6 kg . . 743.50 N 22 . 12 . 80 Official Journal of the European Communities 409 84 . 18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.18 C II a 2 (cont'd) 84.18-63l bb Centrifuges for laboratory use 743.50  84.18-64l cc Cream separators and milk clarifiers . . . 743.50 N 84.18-65I ddee Other machinesParts : 743.50  84.18-67l 11 Of cream separators and milk clarifiers . . 743.90  84.18-69 b 22 1 Other Machinery and apparatus (other than centrifuges) for filtering or purifying liquids or gases : Machinery and apparatus for filtering or purifying liquids : 743.90 84.18-70I aabb For use with enginesOther : 743.60  84.18-73I 1122 For waterFor other liquids : 743.60  84.18-75Il aaa For beverages 743.60  84.18-76 bbb For edible oils or fats 743.60  84.18-79 ccc 2 For other liquids Machinery and apparatus for filtering or purifying air or other gases : 743.60 84.18-82l aa For use with engines 743.60  84.18-88I bb3 OtherParts : 743.60  84.18-92I aa Of machinery and apparatus for filtering orpurifying water 743.90  84.18-94I bb Of machinery and apparatus for filtering orpurifying other liquids 743.90  84.18-96 cc Of machinery and apparatus for filtering or purifying air or other gases 743.90  84.19 Machinery for cleaning or drying bottles or other containers ; machinery for filling , closing , sealing , cap ­ suling or labelling bottles , cans , boxes , bags or other containers ; other packing or wrapping machinery ; machinery for aerating beverages ; dish washing ma ­ chines : A I Dish washing machines , electrically operated , with or without provision for drying : Domestic dish washing machines : 84.19-01l a Machines 775.30 N 84.19-04 II b Parts Other : 745.23 84.19-06l a Machines 745.22 N 84.19-09I b Parts 745.23  410 Official Journal of the European Communities 22 . 12 . 80 84 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.19 (cont'd) B Other : \ 84.19-92 I Machinery for cleaning or drying bottles or other containers ; machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers 745.22 84.19-94 II Other packing or wrapping machinery 745.22  84.19-96 III Other machinery * 745.22  84.19-98 84.20 IV A Parts Weighing machinery (excluding balances of a sensi ­ tivity of 5 cg or better), including weight-operated counting and checking machines ; weighing machine weights of all kinds : Personal scales : 745.23 84.20-01 I Baby scales 745.25 N 84.20-09 II Other . 745.25 ¢N 84.20-20 B Kitchen scales 745.25 N 84.20-40 C Continuous totalising weighing machines of the belt conveyor type 745.25 N 84.20-50 D Dosers, sack filling weighers and other machines discharging pre-determined weights of material . . . 745.25 N 84.20-60 E Check weighers and automatic control machines opera ­ ting by reference to a pre-determined weight . . . 745.25 N 84.20-71 F G Machines for weighing and labelling pre-packaged Other weighing machinery : 745.25 N 84.20-73 I II Weighbridges with a capacity in excess of 5 000 kg . Other : 745.25 N 84.20-75I ab With non-automatic balancingOther : 745.25 N 84.20-81 1 2 Shop scales Other weighing machines, of a capacity of : 745.25 N 84.20-83 aa 30 kg or less 745.25 N 84.20-85 bb More than 30 kg but not more than 1 500 kg 745.25 N 84.20-89 cc More than 1 500 kg 745.25 N 84.20-90 84.21 H Parts and accessories, including weights Mechanical appliances (whether or not hand operated) for projecting, dispersing or spraying liquids or powders ; fire extinguishers (charged or not); spray guns and similar appliances ; steam or sand blasting machines and similar jet projecting machines : 745.26 84.21-01 A Fire extinguishers , charged or not (excluding parts thereof), for use in civil aircraft ........ 745.27  22. 12. 80 Official Journal of the European Communities 411 84 .21 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.21 (cont'd) B I a 1 Other : Mechanical appliances for projecting, dispersing or spraying liquids or powders : Mechanical appliances for projecting insecticides, fungicides, weed-killers and the like : Portable appliances : 84.21-13 aa Without motor 745.27 N 84.21-15I bb2 With motorOther appliances : 745.27 N 84.21-16 aa Sprayers and powder distributors designed to be mounted on or drawn by agricultural tractors 745.27 N 84.21-18 bb Other appliances 745.27 N 84.21-20I b Watering appliances for horticultural, agriculturaland similar uses 745.27 84.21-30I c Other appliances for projecting, dispersing or spray ­ing liquids or powders 745.27  84.21-40I IIHI Fire extinguishers (charged or not)Spray guns and similar appliances : 745.27 84.21-92 a Guns for spraying hot materials 745.27  84.21-94 b /V Other Steam or sand blasting machines and similar jet projecting machines : 745.27 84.21-96\ a Compressed air operated 745.27  84.21-97 b Other machines 745.27  84.21-98 84.22 V Parts Lifting, handling, loading or unloading machinery, telphers and conveyors (for example , lifts , hoists , winches , cranes , transporter cranes , jacks , pulley tackle , belt conveyors and teleferics), not being machinery falling within heading No 84.23 : 745.27 84.22-01 A B Machines and apparatus (excluding parts thereof), for use in civil aircraft Other : 744.28  84.22-02 I II Machinery and mechanical appliances specially designed for dealing with highly radio-active sub ­ stances ( EURATOM ) Self-propelled cranes on wheels, not capable of running on rails : 744.28  84.22-03 a Cranes 744.22 N 84.22-04 III b Parts Rolling-mill machinery : roller tables for feeding and removing products ; tilters and manipulators for ingots , balls, bars and slabs : 744.90 84.22-05 a Machines and appliances 744.28  84.22-06 b Parts 744.90  412 Official Journal of the European Communities 22 . 12 . 80 84 .22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \84.22 B \ (cont'd) \ IV Other : I 84.22-07 a Lifting tables and lifting platforms ; maintenance cradles 744.28  b Pulley tackle and hoists, other than skip hoists : \ 84.22-08 1 Electric hoists 744.21 N 84.22-11 2 Manually operated chain hoists 744.21 N 84.22-12 3 Other appliances 744.21  c Winches and capstans : \ 84.22-13 1 Pit-head winding gear 744.21  84.22-14 2 Winches specially designed for use underground in mines 744.21  3 Other : \ 84.22-15 aa Powered by internal combustion engine . . . 744.21 N 84.22-17 bb Powered by electric motor 744.21 N 84.22-19 cc Other winches and capstans 744.21  d Jacks : \ 84.22-21 1 Garage type built-in jacking systems .... 744.28 N 84.22-23 2 Portable jacks for cars 744.28 N 3 Other : II 84.22-25 aa Pneumatic 744.28 N 84.22-27 bb Hydraulic 744.28 N 84.22-29 cc Other jacks 744.28  \ e Ships ' derricks ; cranes other than cable cranes ; \ \ I mobile lifting frames : li\ 84.22-31 1 Stripper cranes, furnace charging and other I \ steelworks cranes 744.22I l 2 Other : \ 84.22-32 aa Overhead travelling cranes 744.22  84.22-34 bb Transporter cranes, gantry cranes, bridge \ Il cranes and mobile lifting frames 744.22  84.22-35 cc Tower cranes of all types ....... 744.22  84.22-36 dd Portal or pedestal jib cranes 744.22  84.22-37 ee Hydraulic cranes designed to be mounted li on lorries 744.22 N li ff Other : 84.22-38 u Track-mounted cranes 744.22 N 84.22-39 22 Ships ' derricks and other cranes .... 744.22  li f Elevators and conveyors with continuous movement, Il for goods : 1 Pneumatic : 84.22-41 aa Specially designed for use in agriculture . . . 744.23  \\ bb Other : 84.22-42 11 For bulk materials 744.23  84.22-43 22 Other appliances, including air cushion conveyors 744.23  22 . 12 . 80 Official Journal of the European Communities 413 84 .22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.22 B IV (cont'd) f 2 Non-pneumatic : 84.22-45 aa bb Conveyors specially designed for underground use Other : 744.28  84.22-46I 11 Roller conveyors 744.28  84.22-48 22 Band and belt conveyors 744.28  84.22-49I 33 Other elevators and conveyors with con ­tinuous movement, for goods 744.28\ 84.22-52 g h Loaders specially designed for underground use . . Loaders specially designed for use in agriculture : 744.28 84.22-56I 1 Designed for attachment to agricultural tractors 744.28  84.22-59I 2 Other loaders specially designed for use inagriculture 744.28  84.22-62 'i k Other mechanical loaders for bulk material . . . Lifts, skip hoists and mine-cage hoists : 744.28  84.22-64 1 2 Skip hoists and mine-cage hoists Other : 744.24  84.22-66I aa Electrically operated 744.24  84.22-68\ bb Other lifts 744.24  84.22-76I I Escalators and moving pavements 744.25  84.22-77I m Teleferics, chair-lifts, ski draglines ; traction mech ­anisms for funiculars ; cable cranes 744.28  84.22-78 n o Railway wagon handling equipment, locomotive or wagon traversers, wagon pushers and similar rail ­ way equipment Stacking machines, not self-propelled : 744.28  84.22-81l 1 Order retrievers 744.28  84.22-84I 2 Other stacking machines, not self-propelled . . 744.28  84.22-85I P Feeding equipment (excluding cranes ) for blastand other industrial furnaces ; forging manipulators 744.28  84.22-87 q r Other machines and apparatus Parts : 744.28  84.22-88 1 2 Lifting grabs and unit load grips Other : 744.90  84.22-91 aa Of machinery and appliances designed for use in mines and other underground use falling within items 84.22-13, 14, 45 and 52 . . . 744.90 84.22-94 bb Of cranes, mobile lifting frames and ships ' derricks falling within items 84.22-31 , 32 , 34, 35 , 36, 37, 38 and 39 744.90  414 Official Journal of the European Communities 22. 12. 80 84 .22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.22 B IV (cont'd) r 2 84.22-95 cc Of elevators and conveyors with continuous movement for goods falling within items 84.22-41 , 42, 43, 46, 48 and 49 744.90 84.22-96 dd Of lifts, skip hoists, mine-cage hoists, esca ­ lators and moving pavements falling within items 84.22-64, 66, 68 and 76 744.90 84.22-98 84.23 A I ee Other Excavating , levelling , tamping , boring and extract ­ ing machinery , stationary or mobile , for earth , min ­ erals or ores (for example , mechanical shovels , coal- cutters , excavators , scrapers , levellers and bulldozers); pile-drivers ; snow-ploughs , not self-propelled (including snow-plough attachments) : Excavating, levelling, tamping, boring and extracting machinery for earth, minerals or ores : Self-propelled, track-laying or wheeled , not capable of running on rails : 744.90 84.23-01 a b Scrapers Other machinery : 723.43 N 84.23-11 1 Mechanical shovels and excavators 723.42 N 84.23-13 2 Bulldozers, angledozers and levellers 723.41 N 84.23-17 3 Other machinery 723.43  84 23-18 c II a Parts Other : Boring and sinking machinery : 723.90 84.23-21 1 Machinery 723.44 N 84.23-25 b 2 Farts Other : 723.90 84.23-32 1 Road rollers designed to be pushed or towed . . 723.46 N 84.23-35 2 Other excavating, levelling, tamping and extracting machinery 723.46  84.23-38 B 3 Parts Pile-drivers ; snow-ploughs , not self-propelled (includ ­ ing snow-plough attachments): 723.90 84.23-52 I Pile-drivers 723.45 N 84.23-54 11 Snow-ploughs, not self-propelled (including snow ­ plough attachments) 723.45 N 84.23-58 84.24 III A Parts Agricultural and horticultural machinery for soil pre ­ paration or cultivation (for example , ploughs , harrows , cultivators , seed and fertiliser distributors); lawn and sports ground rollers : Ploughs : 723.90 84.24-11  I Mouldboard 721.11 N 84.24-19 II Other 721.11 N 22 . 12 . 80 Official Journal of the European Communities 415 84 .24 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \ 84.24 l (cont'd) II II\ B Scarifiers, rippers, cultivators, weeders, grubbers, hoes l Ill and harrows : \ 84.24-21l I Scarifiers and cultivators 721.13 N 84.24-23l II Harrows 721.13 N ll III Other : 84.24-25I a Motor hoes 721.13 N 84.24-29l b Other 721.13 N \l C Drills : \ 84.24-31l I Spacing drills 721.12 N 84.24-39l II Other 721.12 N 84.24-40l D Planters and transplanters 721.12 N ll E Fertiliser distributors and manure spreaders : \ 84.24-51l I Mineral or chemical fertiliser distributors .... 721.12 N 84.24-59l II Manure spreaders 721.12 N 84.24-60l F Other machinery 721.18  \l G Parts : l 84.24-81l I Ploughshares 721.19  84.24-89I II Other 721.19  84.25 Harvesting and threshing machinery ; straw and fod ­ der presses ; hay or grass mowers ; winnowing and simi ­ lar cleaning machines for seed , grain or leguminous vegetables and egg-grading and other grading machines for agricultural produce (other than those of a kind used in the bread grain milling industry falling within heading No 84.29): lI A Mowers for lawns, parks or sports grounds : I With motor : Il 84.25-01 a Electric 721.21 N 84.25-09 b Other 721.21 N 84.25-14 II Without motor 721.21 N l B Other mowers : \ 84.25-17 I With motor 721.23 N I II Other : a Designed to be carried on or hauled by a tractor: 84.25-22 1 With rotating attachments 721.23 N 84.25-24l 2 Other 721.23 N 84.25-25 b Other mowers 721.23 N 84.25-27 C Combine harvesters 721.22 N 84.25-30 D Pick-up threshers, threshers and attachments therefor . 721.23 N l E Haymaking machinery : II 84.25-41\ I Turners, side delivery rakes, and tedders 721.23 N 84.25-49I II Other 721.23 N 416 Official Journal of the European Communities 22 . 12 . 80 84 .25 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.25-50 84.25-51 84.25-61 84.25-67 84.25-69 84.25-71 84.25-75 84.25-79 84.25-90 84.25 (cont 'd ) F G H VJ I II K L M N Forage harvesters Pick-up balers Cleaning, winnowing, sorting and grading machines for seed and grain Graders for eggs, fruit or other agricultural produce: Egg-graders Other Potato-diggers and potato harvesters Beet-topping machines and beet harvesters Other machinery ¢ Parts 721.23 721.23 721.24 721.24 721.24 721.23 721.23 721.23 721.29 N N N N N N 84.26-10 84.26-30 84.26-90 84.26 A B C Dairy machinery (including milking machines): Milking machines Other dairy machinery Parts 721.31 721.38 721.39 N 84.27-10 84.27-20 84.27-80 84.27 A B C Presses , crushers and other machinery , of a kind used in wine-making , cider-making , fruit juice preparation or the like : Presses Other machinery Parts ' 721.91 721.91 721.98 84.28-10 84.28-21 84.28-29 84.28-40 84.28-50 84.28-90 84.28 A B I II C D E Other agricultural , horticultural , poultry-keeping and bee-keeping machinery ; germination plant fitted with mechanical or thermal equipment ; poultry incubators and brooders : Poultry incubators and brooders Machinery for preparing fodder : Crushers and other mills for cereals, beans, peas and the like Other Automatic drinking bowls Other machinery Parts 721.97 721.97 721.97 721.97 721.97 721.99 N N 84.29 Machinery of a kind used in the bread grain milling industry , and other machinery (other than farm type machinery) for the working of cereals or dried legumi ­ nous vegetables : 84.29-10 84.29-30 84.29-50 A B C Machinery for mixing, cleaning, grading or preparing cereals or dried leguminous vegetables prior to mil ­ ling Other machinery Parts 727.11 727.11 727.19 22. 12 . 80 Official Journal of the European Communities 417 84. 30 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.30 Machinery , not falling within any other heading of this Chapter, of a kind used in the following food or drink industries : bakery, confectionery , chocolate manufacture , macaroni , ravioli or similar cereal food manufacture , the preparation of meat , fish , fruit or vegetables (including mincing or slicing machines), sugar manufacture or brewing : 84.30-01 84.30-05 84.30-20 84.30-30 84.30-40 84.30-50 84.30-90 A B C D E F G Bakery and biscuit machinery Machinery for macaroni, ravioli or similar cereal food manufacture Machinery for the confectionery industry and for the manufacture of cocoa or chocolate Machinery for sugar manufacture Machinery for the preparation of meat Other machinery Parts 727.22 727.22 727.22 727.22 727.22 727.22 727.29 84.31-31 84.31-39 84.31-41 84.31-49 84.31-51 84.31-59 84.31 A B I II I a h II a b Machinery for making or finishing cellulosic pulp , pa ­ per or paperboard : For making paper or paperboard : Machinery Parts Other : For making cellulosic pulp : Machinery Parts For the finishing of paper or paperboard : Machinery Parts 725.12 725.91 725.11 725.91 725.12 725.91 84.32-11 84.32-20 84.32-30 84.32-40 84.32-50 84.32-80 84.32 A B C D E F Book-binding machinery , including book-sewing ma ­ chines : Folding machines Collating machines and gathering machines Sewing, wire stitching and stapling machines . . . . Unsewn (perfect) binding machines Other book-binding machines Parts 726.81 726.81 726.81 726.81 726.81 726.89 84.33 Paper or paperboard cutting machines of all kinds ; other machinery for making up paper pulp , paper or paperboard : 84.33-10 84.33-20 84.33-31 84.33-39 84.33-40 84.33-50 A I II III IV B C Cutting machines : Reel slitting and re-reeling machines Other slitting and cross cutting machines . . . . Guillotines Other machines Machines for making bags, packets or envelopes . . . Machines for moulding articles in paper pulp, paper ot paperboard 725.20 725.20 725.20 725.20 725.20 725.20 418 Official Journal of the European Communities 22. 12 . 80 84 .33 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.33 \ (cont'd) II 84.33-60 D Machines for making boxes, tubes, drums and similar containers 725.20  84.33-70 E Other machines and machinery 725.20  F Parts : 84.33-91 1 Of cutting machines 725.99  84.33-99 II Of other machines and machinery 725.99  84.34 Machinery , apparatus and accessories for type-found ­ ing or type-setting ; machinery, other than the ma ­ chine-tools of heading No 84.45 , 84.46 or 84.47, for preparing or working printing blocks , plates or cylin ­ ders ; printing type , impressed flongs and matrices , print ­ ing blocks , plates and cylinders ; blocks , plates , cylin ­ ders and lithographic stones i prepared for printing pur ­ poses (for example , planed, grained or polished) : I A Type-founding or type-setting machines : \ I I For founding and setting (for example, linotypes, \ I monotypes, intertypes) : \ 84.34-12 a Machinery and apparatus 726.31 N 84.34-14 b Accessories and parts 726.91  \ II Other : l 84.34-16 a For founding, but not setting 726.31 N \ b For setting, without founding device: \ 84.34-22 1 For phototype-setting and composing 726.31 N 84.34-24 2 Other 726.31 N 84.34-26 c Accessories and parts 726.91  IB Blocks , plates , cylinders and other similar articles , \ \ other than lithographic stones : l 84.34-31 I Ready for printing 726.32  84.34-39 II Other 726.32  \C Other : I \\I Machinery for preparing or working printing blocks, \ plates or cylinders: l\ 84 34-51 a Machinery 726.31  84.34-58 b Parts 726.91  84.34-95 II Printing type of all kinds 726.32  84.34-99 III Other 726.32  84.35 Other printing machinery ; machines for uses ancillary to printing : A Printing machinery : Il I Cylinder letterpress printing machines , printing Il only one side of the sheet at each pass : a Single-revolution machines : 84.35-13 1 Machines 726.71 N 84.35-14 2 Parts 726.99  22 . 12 . 80 Official Journal of the European Communities 419 84 .35 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.35 A I (cont'd) II b Two-revolution machines : |\ 84.35-15I 1 Machines . . . 726.71 N 84.35-16 II 2 Parts Rotary presses : 726.99 84.35-31I a Office-type offset presses (of a size not exceeding21 X 29-7 cm) 726.41 N 84.35-33l b Other presses 726.41 N 84.35-38 III c Parts Other : 726.99 84.35-51l a Platen presses 726.42 N 84.35-53l b Other printing machinery 726.71 N 84.35-58 B c Parts Machines for uses ancillary to printing : 726.99 84.35-71 I Machines 726.72  84.35-78 84.36 II Parts Machines for extruding man-made textiles ; machines of a kind used for processing natural or man-made textile fibres ; textile spinning and twisting machines ; textile doubling , throwing and reeling (including weft-winding) machines : 726.99 84.36-10 A B Machines for extruding man-made textiles .... Machines of a kind used for processing natural or man ­ made textile fibres : 724.41 N 84.36-31Il I Cards 724.42 N 84.36-33 II Combing machines 724.42 N 84.36-35I IIIC OtherOther : 724.42 N 84.36-91\\ I Textile spinning and twisting machines .... 724.43 N 84.36-93 84.37 A II Textile doubling, throwing and reeling (including weft-winding) machines Weaving machines , knitting machines and machines for making gimped yarn , tulle , lace , embroidery , trim ­ mings , braid or net ; machines for preparing yarns for use on such machines , including warping and warp sizing machines : Weaving machines : 724.43 N 84.37-11I III Looms for narrow fabricsOther : 724.51 N 84.37-16 a Shuttle looms, automatic 724.51 N 84.37-17 b Shuttle looms, non-automatic 724.51 N 84.37-18 II c Shuttle-less looms 724.51 N 420 Official Journal of the European Communities 22 . 12. 80 84 . 37 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.37 (cont'd) B / Knitting machines : Flat knitting machines : \ 84.37-21 a b Hand operated Other : 724.52 N 84.37-23 1 Warp knitting machines (including Raschel type) 724.52 N 84.37-25 2 Fully fashioned knitting machines (Cotton's type) 724.52 N 84.37-29 3 II Other Circular machines : 724.52 N 84.37-36 a With cylinder of diameter of 165 mm or less . . . 724.52 N 84.37-38 b With cylinder of diameter of more than 165 mm . . 724.52 N 84.37-41 III Machines for mending and repairing knitted goods 724.52 N 84.37-50 C Machines for making gimped yarn , tulle , lace, em ­ broidery , trimmings , braid or net 724.53 N 84.37-70 D 84.38 A Machines for preparing yarns for use on the above machines , including warping and warp sizing machines Auxiliary machinery for use with machines of heading No 84.37 (for example , dobbies , Jacquards , automatic stop motions and shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of the present heading or with ma ­ chines falling within heading No 84.36 or 84.37 (for example , spindles and spindle flyers , card clothing , combs , extruding nipples , shuttles , healds and heald ­ lifters and hosiery needles): Auxiliary machinery for use with machines of heading No 84.37: 724.53 N 84.38-12 I Dobbies and Jacquards ; card reducing, copying, punching and assembling machines for use therewith 724.61  84.38-18 II B I Other Farts and accessories for machines of heading No 84.36: For machines of a kind used for processing natural or man-made textile fibres : 724.61 84.38-32 a Card clothing 724.49  84.38-33 b II Other For other machines : 724.49 84.38-36 a Spindles and spindle flyers 724.49  84.38-37 b Spinning rings and ring travellers 724.49  84.38-38 c C Other Parts and accessories for machines of heading No 84.37 and for auxiliary machinery falling within items 84.38-12 and 84.38-18 : 724.49 84.38-52 I Shuttles 724.69  22 . 12 . 80 Official Journal of the European Communities 421 84.38 NIMEXE code CCT reference Statistica subdivision Description SITC code Supplementary unit 84.38 (cont'd) c 84.38-53 II Sinkers 724.69  84.38-54 III Needles and similar articles used in forming stitches 724.69  84.38-59 IV Other 724.69  84.39-00 84.39 84.40 A 1 Machinery for the manufacture or finishing of felt in the piece or in shapes , including felt-hat making ma ­ chines and hat-making blocks Machinery for washing , cleaning , drying , bleaching , dyeing , dressing , finishing or coating textile yarns , fabrics or made-up textile articles (including laundry and dry-cleaning machinery); fabric folding , reeling or cutting machines ; machines of a kind used in the manu ­ facture of linoleum or other floor coverings for apply ­ ing the paste to the base fabric or other support ; machines of a type used for printing a repetitive design , repetitive words or overall colour on textiles , leather , wallpaper , wrapping paper , linoleum or other materials , and engraved or etched plates , blocks or rollers therefor : Ironing machines and presses , electrically heated : Ironing machines and presses, of a power of: 724.54 84.40-12 a Less than 2 5 00 W 724.74 N 84.40-14 b 2 500 W or more 724.74 N 84.40-15 B I II a Parts Clothes-washing machines , each of a dry linen capacity not exceeding 6 kg ; domestic wringers : Electrically operated : Clothes-washing machines : 724.79 84.40-41 1 2 Fully automatic Other : 775.11 N 84.40-42 aa With built-in centrifugal dryer 775.11 N 84.40-44| bb Other 775.11 N 84.40-45 b 'Wringers 724.74  84.40-48 c Parts 724.79  84.40-50 II C Other Other : 775.11  84.40-61 I Machines for printing textiles, leather or other materials 724.74  84.40-65 II III Machines used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support Washing, bleaching and dyeing machines : 724.74  84.40-70 a Clothes-washing machines, each of a dry linen capacity exceeding 6 kg 724.71  84.40-71 b Other ...... .. ... .... 724.74  422 Official Journal of the European Communities 22 . 12 . 80 84 .40 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.40 C (cont'd ) /V Drying machines : 84.40-75 a Industrial 724.73  84.40-77 b Other 775.12  84.40-81 V Dry-cleaning machines 724.72  84.40-85 VI Other machines 724.74  84.40-90 84.41 A 1 VII Parts Sewing machines ; furniture specially designed for sew ­ ing machines ; sewing machine needles : Sewing machines ; furniture specially designed for sewing machines : Sewing machines ( lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor ; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : 724.79 84.41-12 a Sewing machines having a value (not including frames , tables or furniture) of more than 65 EUA each 724.31 N 84.41-13 b Other 724.31 N 84.41-14 II III Other sewing machines and other sewing machine heads Parts ; furniture specially designed for sewing machines : 724.31 N 84.41-15 a Parts of sewing machines 724.39  84.41-17 b Furniture and parts thereof 724.39  84.41-30 B 84.42 Sewing machine needles Machinery (other than sewing machines) for preparing , tanning or working hides , skins or leather (including boot and shoe machinery): 724.39 84.42-01 A B Machines for preparing, tanning or finishing hides, skins or leather Machines for making articles of hide, skins or leather: 724.80  84.42-10 I For the manufacture or repair of boots and shoes 724.80  84.42-50 II Other . 724.80  84.42-80 84.43 C Converters , ladles , ingot moulds and casting machines , of a kind used in metallurgy and in metal foundries : 724.80 84.43-10 A Converters 737.11  84.43-30 B Ladles 737.11  22 . 12 . 80 Official Journal of the European Communities 423 84 .43 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit l 84.43 I \ \ (cont'd) Il Il \ c Ingot moulds : 84.43-51 I Of cast iron 737.11  84.43-59 II Other 737.11  l D Casting machines : 84.43-71 I For casting under pressure 737.11  84.43-79 II Other 737.11  84.43-90 E Parts....... . .. ..... 737.19  84.44 Rolling mills and rolls therefor : \ 84.44-10 A Rolling mills specially designed for the recycling of \ I irradiated nuclear fuels (EURATOM ) 737.21  B Other : II 84.44-91 I Rolling mills 737.21  \ II Rolls : \ 84.44-95 a Of cast iron 737.29  \ b Of steel : 84.44-97 1 Forged 737.29  84.44-98 2 Cast 737.29  84.44-99 III Other parts 737.29  \ 84.45 Machine-tools for working metal or metal carbides , III not being machines falling within heading No 84.49 \| or 84.50 : A Specially designed for the recycling of irradiated nuclear fuels (for example, sheathing, unsheathing, shaping) : 84.45-01 I Automated by coded information (EURATOM ) 736.70 N 84.45-03 II Other (EURATOM ) 736.70 N B Machine-tools operating by electro-erosion or other electrical processes ; ultrasonic machine-tools : I 84.45-05 I Automated by coded information 736.11 N 84.45-07 II Other 736.11 N C Other machine-tools : \ \ Lathes : \ \ a Automated by coded information : l 84.45-12 1 Parallel lathes, multi-tool lathes, copying lathes 736.13 N II 2 Other : \ 84.45-14 aa Automatic lathes and capstan and turret \ II I lathes 736.13 N 84.45-16 bb Other 736.13 N 424 Official Journal of the European Communities 22 . 12 . 80 84.45 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.45 C I (cont'd) b Other : I 84.45-22 1 Parallel lathes, multi-tool lathes, copying lathes 736. 13 N 2 Other : 84.45-24 aa Automatic lathes and capstan and turret I lathes 736.13 N 84.45-26 bb Other 736.13 N II Boring machines : I a Automated by coded information : li 84.45-36 1 Boring-milling machines 736.14 N 84.45-37 2 Other 736.14 N b Other : 84.45-38 1 Boring-milling machines 736 14 N 84.45-39 2 Other 736.14 N III Planing machines : 84.45-41 a Automated by coded information 736.17 N 84.45-43 b Other 736.17 N IV Shaping machines , sawing machines and cutting l off machines, broaching machines and slotting III l machines : III 84.45-44 a Automated by coded information 736.16 N l b Other : 84.45-45 1 Shaping machines and slotting machines . . . 736.70 N 84.45-46 2 Broaching machines 736.70 N 84.45-47 3 Sawing machines and cutting-off machines . . 736.16 N li V Milling machines and drilling machines : a Automated by coded information : 84.45-48 1 Milling machines 736.14 N 2 Drilling machines : 84.45-49 aa Radial 736.15 N 84.45-51 bb Other 736.15 N \\ b Other : 84.45-52 1 Milling machines 736.14 N 2 Drilling machines : 84.45-53 aa Radial 736.15 N 84.45-54 bb Other 736.15 N VI Sharpening , trimming, grinding, honing and lapping , polishing or finishing machines and similar machines operating by means of grinding wheels, abrasives or polishing products : a Fitted with a micrometric adjusting system within Il the meaning of Additional Note 2 to this Chapter : 1 Automated by coded information : Il 84.45-55 aa Grinding machines 736.19 N 22 . 12 . 80 Official Journal of the European Communities 425 84 .45 NIMEXE code CCT reference Statistical subdivision Description ' SITC code Supplementary unit 84.45 C VI a 1 I \ (cont'd) 84.45-56 bb Other 736.19 N \ 2 Other : aa Grinding machines : 84.45-57 11 For flat surfaces 736.19 N 84.45-58 22 For cylindrical surfaces 736.19 N 84.45-59 33 Other 736.19 N 84.45-61 bb Other 736.19 N b Other : 84.45-62 1 Automated by coded information 736.19 N 84.45-63 2 Other 736.19 N VII Jig boring machines : 84.45-64 a l Automated by coded information 736.70 N 84.45-65 b Other 736.70 N I VIII l Gear-cutting machines : I I a l For cutting cylindrical gears : I 84.45-66 1 Automated by coded information 736.12 N 84.45-68 2 Other 736.12 N \ b For cutting other gears : \ 84.45-69 1 Automated by coded information 736.12 N 84.45-71 2 Other 736.12 N \ IX Presses , other than those falling within subheadings \ lI 84.45 C X and C XI : l \ a Automated by coded information : \ 84.45-72 1 Hydraulic 736.28 N 84.45-75\ 2 Other 736.28 N \ b Other : \ 84.45-77 1 Hydraulic 736.28 N li 2 Other : 84.45-78 aa For making rivets, bolts and screws 736.28 N 84.45-79 bb Other 736.28 N li X Bending, folding , flattening , shearing, punching II and notching machines : li a Automated by coded information : 84.45-81 1 Bending, folding and flattening machines . . . 736.22 N 84.45-82 2 Shearing, punching and notching machines . . . 736.23 N 426 Official Journal of the European Communities 22 . 12 . 80 84 .45 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.45 C X (cont'd) b 1 Other : Bending, folding and flattening machines : 84.45-83 aa For flat products 736.22 N 84.45-84 bb 2 Other . Shearing machines : 736.22 N 84.45-85 aa Hydraulic 736.23 N 84.45-86 bb Other 736.23 N 84.45-87 XI 3 Punching and notching machines Forging machines and stamping machines : 736.23 N 84.45-88 a \ Automated by coded information 736.21 N 84.45-89 b XII Other Other : 736.21 N 84.45-92 a b 1 Bright-drawing machines for bars, tubes, angles, shapes, sections, wire and the like Other: Machines operating by cutting away or otherwise removing metal or metal carbides : 736.70 N 84.45-93 aa Tapping, threading and screw-cutting machines 736.18 N 84.45-94 bb 2 Other ; Other : 736.70 N 84.45-95 aa Thread rolling machines 736.22 N 84.45-96 bb Machines for working flat products 736.70 N 84.45-97 cc Machines for working wire 736.70 N 84.45-98 84.46 dd A Other Machine-tools for working stone , ceramics , concrete , asbestos-cement and like mineral materials or for working glass in the cold , other than machines falling within heading No 84.49 : Machines for working glass in the cold : 736.70 N 84.46-11 I For working optical glass 728.11 N 84.46-19\ II Other 728.11  84.46-99 84.47 B A Other Machine-tools for working wood , cork , bone , ebon ­ ite (vulcanite), hard artificial plastic materials or other hard carving materials , other than machines falling within heading No 844.9 : Machines designed to perform several different operations: 728.11 84.47-01 I With manual transfer of workpiece between each operation 728.12 N 84.47-09 II With automatic transfer of workpiece between each operation 728.12 N 22 . 12 . 80 Official Journal of the European Communities 427 84 .47 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.47 (cont'd) B Other : 84.47-10 I Sawing machines 728.12 N 84.47-20 II Sanding machines 728.12 N 84.47-30l III Lathes (including copying lathes) 728.12 N 84.47-40 IV Planing, milling or moulding machines 728.12 N 84.47-50 V Drilling or morticing machines 728.12 N 84.47-70l V/ Splitting, cutting, slicing or paring machines .... 728.12 N 84.47-91l VII Bending and assembling machines, including presses 728.12 N 84.47-98 84.48 VIII Other Accessories and parts suitable for use solely or prin ­ cipally with the machines falling within headings Nos 84.45 to 84.47 , including work and tool holders , self- opening dieheads , dividing heads and other appliances for machine-tools ; tool holders for any type of tool or machine-tool for working in the hand : 728.12 N 84.48-10I A Work holders and tool holders, including self-openingdieheads 736.80 _ 84.48-30 B C Dividing heads and other special attachments for machine-tools Other : 736.80  84.48-91 I For machine-tools of heading No 84.45 736.90  84.48-93 II For machine-tools of heading No 84.46 728.19  84.48-95 84.49 III A For machine-tools of heading No 84.47 Tools for working in the hand, pneumatic or with self ­ contained non-electric motor : Pneumatic tools : 728.19 84.49-01 I II Concrete vibrators Other : 745.11 N 84.49-11l a Metal-working 745.11  84.49-19I bB OtherTools with self-contained non-electric motor : 745.11 84.49-31l I Chain saws 745.11 N 84.49-39l II Other 745.11  84.49-90I C Parts . . . 745.19  84.50-00 84.50 Gas-operated welding , brazing, cutting and surface tempering appliances 737.31  428 Official Journal of the European Communities 22 . 12 . 80 84 .51 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.51 Typewriters , other than typewriters incorporating cal ­ culating mechanisms ; cheque-writing machines : \ A Typewriters : 84.51-12l I Automatic typewriters, controlled by data media . . 751.11 N \ II Other : \ I a Conventional typewriters with ordinary characters : 1 Weighing not more than 12 kg (excluding \ \ case): Il 84.51-13 aa Non-electric 751.12  N 84.51-14 bb Electric 751.11 N I 2 Weighing more than 12 kg (excluding case): \ 84.51-18 aa Non-electric 751.12 N 84.51-19 bb Electric 751.11 ' N 84.51-20 b Other 751.18 N 84.51-30 B Cheque-writing machines 751.18 N 84.52 Calculating machines ; accounting machines , cash registers , postage-franking machines , ticket-issuing machines and similar machines , incorporating a cal ­ \ culating device : I \ A l Electronic calculating machines : \ 84.52-11 I Incorporating a printing device 751.21 N 84.52-15 II Not incorporating a printing device 751.21 N \ B Other : \ \ I Calculating machines : \ 84.52-21 a Performing four operations 751.21 N 84.52-29 b Other 751.21 N \ II Accounting machines : \ a Incorporating devices for keeping accounts : 1 Performing two operations : Il 84.52-61 aa Numeric 751.22 N 84.52-63 bb Alpha-numeric 751.22 N 84.52-65 2 Performing three or four operations (multi ­ purpose accounting machines) 751 22 N l b Not incorporating devices for keeping accounts : 84.52-71 1 Invoicing machines 751.22 N 84.52-79 2 Other . . 751.22 N III Cash registers incorporating a totalling device : II 84.52-81I a Electronic 751.23 N 84.52-89 b Other 751.23 N 84.52-95 IV Other . . . 751.28 N 22 . 12 . 80 Official Journal of the European Communities 429 84.53 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.53 Automatic data processing machines and units thereof ; magnetic or optical readers , machines for transcribing data onto data media in coded form and machines for processing such data , not elsewhere specified or in ­ cluded : A Automatic data processing machines , and units there ­ of , for use in civil aircraft : 84.53-01 I Analogue machines and hybrid machines 752.10 N 84.53-09 B II I Digital machines Other : Automatic data processing machines and units there ­ of : 752.20 N 84.53-20 a b Analogue machines and hybrid machines . . . Digital machines : 752.10 N 84.53-41 2 Compact processing units comprising, in the same housing, at least a central processing unit and an input/output unit Other : 752.20 N 84.53-60 aa Central processing units ; processors consisting of the arithmetical and logical elements and the control units 752.30 N 84.53-70 bb cc Separate central storage unit Peripheral units, including control and adapting units (connectible directly or indirectly to the central unit ): 752.40 N 84.53-81I 11 Storage units 752.50 N 84.53-85 22 Input and/or output units 752.50 N 84.53-89 II 33 Other Other : 752.50 N 84.53-91 a Punches, verifiers and calculators 752.80 N 84.53-98 84.54 b Other Other office machines (for example , hectograph or stencil duplicating machines , addressing machines , coin-sorting machines , coin-counting and wrapping machines , pencil-sharpening machines , perforating and stapling machines): 752.80 N 84.54-10 A B I Addressing machines and address plate embossing machines Other : Duplicating machines : 751.88 N 84.54-31 a Hectograph 751.81 N 84.54-39 b II Stencil Other : 751.81 N 84.54-51 ¢ a Mail processing machines 751.88 N 84.54-55 b Coin sorting, counting and wrapping machines 751.88 N 84.54-59 c Other 751.88  430 Official Journal of the European Communities 22 . 12 . 80 84 .55 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.55 Parts and accessories (other than covers , carrying cases and the like) suitable for use solely or principally with machines of a kind falling within heading No 84.51 , 84.52 , 84.53 or 84.54 : 84.55-10 A Address plates 759.15  84.55-50 B C Parts and accessories for electronic calculating ma ­ chines falling within subheading 84.52 A Other : 759.90  84.55-92 I Of typewriters of subheading 84.51 A 759.11  84.55-93 II Of non-electronic calculating machines of subdivision 84.52 B I 759.90 84.55-95 III Of accounting machines and of cash registers of subdivisions 84.52 B II and B III 759.90 84.55-96 IV Of machines of heading No 84.53 759.90  84.55-99 84.56 V Other Machinery for sorting , screening, separating , wash ­ ing , crushing , grinding or mixing earth , stone , ores or other mineral substances , in solid (including powder and paste) form ; machinery for agglomerating , mould ­ ing or shaping solid mineral fuels , ceramic paste , unhar ­ dened cements , plastering materials or other mineral products in powder or paste form ; machines for forming foundry moulds of sand : 759.15 84.56-20 A Sorting, screening, separating and washing machines 728.31  84.56-40 B C Crushing and grinding machines Mixing and kneading machines : 728.32 84.56-55 I Concrete and mortar mixers 728.33  84.56-59 II Other mixing and kneading machines 728.33  84.56-70 D Other machines 728.34  84.56-80 84.57 E Parts Glass-working machines (other than machines for work ­ ing glass in the cold); machines for assembling electric filament and discharge lamps and electronic and similar tubes and valves : 728.39 84.57-10 A Glass-working machines (other than machines for working glass in the cold) 728.41  84.57-30 B 84.58 Machines for assembling electric filament and dis ­ charge lamps and electronic and similar tubes and Automatic vending machines (for example , stamp , cigarette , chocolate and food machines), not being games of skill or chance 728.41  84.58-10 A Machines 745.24 N 84.58-80 B Parts 745.24  22. 12. 80 Official journal of the European Communities 431 84.59 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.59 Machines and mechanical appliances , having indi ­ vidual functions , not falling within any other heading of this Chapter : 84.59-10 A B For the manufacture of the products mentioned in subheading 28.51 A (EURATOM) Nuclear reactors (EURATOM): 728.48  84.59-31 I II Reactors Parts : 718.70  84.59-32 a Fuel elements, not irradiated 718.70 g fissile isotopes 84.59-33 b Other 718.70  84.59-34 C D I Specially designed for the recycling of irradiated nuclear fuels (for example, sintering of radio-active metal oxides , sheathing) (EURATOM) Rope or cable making machinery, including electric wire and cable making machines : Stranding, twisting, cabling and similar machines and appliances : 728.48  84.59-35 a Machines and appliances 728.48 N 84.59-36 II b Parts Other machines and appliances (for example, reinforcing, taping, insulating and the like for the preparation, coating, finishing of ropes and cables) : 728.49 84.59-43 a Machines and appliances ; 728.48  84.59-44 E b Parts Other : 728.49 84.59-45 I II The following goods, for use in civil aircraft : Hydropneumatic spherical batteries ; Mechanical actuators for thrust reversers ; Toilet units specially designed for aircraft ; Servo-mechanisms , non-electric ; Hydraulic servo-motors , non-electric ; Non-electric starter motors ; Pneumatic starters for jet engines ; Windscreen wipers , non-electric ; Propeller regulators , non-electric Other machines and mechanical appliances : 728.48 84.59-47 a b For processing tea and coffee For the animal or vegetable fats and oil industries : 728.48 84.59-48 1 Presses . . 727.21  84.59-52l 2 Other 727.21  432 Official Journal of the European Communities 22 . 12 . 80 84 . 59 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.59 E II (cont'd ) 84.59-54 C d For the tobacco industry Other : 728.43  84.59-56 1 2 For the food, drink or vinegar manufacturing industries For the rubber and artificial plastic materials industries : 728.48  84.59-57 aa Injection moulding machines 728.42  84.59-58 bb cc 11 Extruders Other : Presses : 728.42 84.59-62 aaa Compression presses and transfer moulding presses 728.42 84.59-64 bbb Other 728.42  84.59-66 22 Machines for the manufacture of foam products 728.42 84.59-68 33 Thermoforming machines 728.42  84.59-73 44 Blow moulding machines 728.42  84.59-76 55 3 Other For treating wood : 728.42  84.59-77 aa Presses : 728.44  84.59-78 bb 4 Other For treating metals : 728.44  84.59-81 aa Presses 728.45  84.59-83 bb Other 728.45  84.59-85 5 For public works, building and the like .... 723.48  84.59-89 III 6 Other Parts : 728.48 84.59-91 a Of machines and appliances for the tobacco industry 728.49  84.59-93\ b Of machines and appliances for the rubber andartificial plastic materials industries 728.49  84.59-95 c Of machines and appliances for treating wood . . 728.49  84.59-97 d Of machines and appliances for treating metals . . 728.49  84.59-99 84.60 e Of other machines and appliances Moulding boxes for metal foundry ; moulds of a type used for metal (other than ingot moulds), for metal carbides , for glass , for mineral materials (for example , ceramic pastes , concrete or cement) or for rubber or artificial plastic materials : 728.49 84.60-31 A B I Moulding boxes Moulds : For metal or metal carbides : 749.91 84.60-41 a Injection or compression types 749.91  84.60-49 b Other 749.91  22 . 12 . 80 Official Journal of the European Communities 433 84 .60 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.60 (cont'd ) B 84.60-52 II For glass 749.91  84.60-61 III /V For mineral materials For rubber or artificial plastic materials : 749.91  84.60-71 a b Injection or compression types Other : 749.91  84.60-75 1 Of cast iron 749.91  84.60-79 84.61 2 Other Taps , cocks , valves and similar appliances , for pipes , boiler shells , tanks , vats and the like , including pres ­ sure reducing valves and thermostatically controlled valves : 749.91 84.61-10 A B Pressure reducing valves Other : 749.20  84.61-91 I II Automatic Not automatic : 749.20  84.61-92 a Of iron or steel . 749.20  84.61-94 b Of non-ferrous metals 749.20  84.61-96 84.62 c A Of other materials Ball , roller or needle roller bearings : Bearings : 749.20 84.62-11 I Ball 749.10  84.62-13 II Needle roller 749.10  84.62-17\ III Tapered roller 749.10  84.62-21 IV Cylindrical roller 749.10  84.62-23l V Spherical roller 749.10  84.62-26 V / B I Other roller Parts : Balls, needles or rollers : « 749.10 84.62-27 a Tapered rollers 749.10  84.62-29 b Other 749.10  84.62-33 84.63 II Other Transmission shafts , cranks , bearing housings , plain shaft bearings , gears and gearing (including friction gears and gear-boxes and other variable speed gears), flywheels , pulleys and pulley blocks , clutches and shaft couplings : 749.10 84.63-11 A Pulleys , shaft couplings ( other than universal joints) and torque converters , for use in civil aircraft . . . 749.30  84.63-15 B Speed changers and gearboxes , chain sprockets , clutches and universal joints (excluding parts thereof), for use in civil aircraft 749.30  434 Official Journal of the European Communities 22 . 12 . 80 84 .63 NIMEXE code CCT reference Statistical subdivision Description CST code Supplementary unit 84.63 (cont'd ) 84.63-17 C D Bearing housings , whether or not incorporating ball , roller or needle roller bearings Other : 749.30  84.63-21 I Transmission shafts and cranks 749.30  84.63-35 II Plain shaft bearings 749.30  84.63-38 III Plain housings, with or without plain bearings . . 749.30  84.63-43 IV Gears and gearing 749.30  84.63-51 V Friction gears 749.30  84.63-57 V/ Gear-boxes and other variable speed gears .... 749.30  84.63-71 VII Clutches and shaft couplings 749.30  84.63-78 VIII Flywheels, pulleys and pulley blocks 749.30  84.63-80 84.64 IX Parts Gaskets and similar joints of metal sheeting com ­ bined with other material (for example , asbestos , felt and paperboard) or of laminated metal foil ; sets or assortments of gaskets and similar joints , dissimi ­ lar in composition , for engines , pipes , tubes and the like , put up in pouches , envelopes or similar packings : 749.30 84.64-10 A Gaskets and similar joints of metal sheeting combined with other material or of laminated metal foil . . 749.92 84.64-30 84.65 B Sets or assortments of gaskets and similar joints, dis ­ similar in composition, for engines, pipes, tubes and the like, put up in pouches, envelopes or similar pack ­ ings Machinery parts , not containing electrical connec ­ tors , insulators , coils , contacts or other electrical features and not falling within any other heading of this Chapter : 749.92  84.65-10 A B I Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm Other : Ships ' propellers : 749.99  84.65-31 a Of bronze 749.99 N 84.65-39 b II Of other materials Other : 749.99 N 84.65-41 a Of non-malleable cast iron 749.99  84.65-45 b c Of malleable cast iron Of iron or steel : 749.99\ 84.65-51 1 Of cast steel 749.99  84.65-53 2 Of forged iron or steel 749.99  22 . 12 . 80 Official Journal of the European Communities 435 84 .65 NIMEXE code CCT reference Statistical subdivision Description CST code Supplementary unit 84.65 ^ (cont'd) II C 84.65-55 3 Of stamped iron or steel 749.99  84.65-58 4 Other 749.99  84.65-60 d Of copper 749.99  84.65-70 e Of other materials 749.99  84.80-00 to 84.89-65 Goods classified in Chapter 84, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8 ) (}) 84.97-00 Goods of Chapter 84 carried by post 911.00  (') See list of headings for exports of component parts of complete industrial plant, page 509. 436 Official Journal of the European Communities 22 . 12 . 80 CHAPTER 85 ELECTRICAL MACHINERY AND EQUIPMENT ; PARTS THEREOF Notes 1 . This Chapter does not cover : ( a ) Electrically warmed blankets , bed pads , foot - muffs and the like ; electrically warmed clothing, footwear and ear pads and other electrically warmed articles worn on or about the person ; ( b ) Articles of glass of heading No 70.11 ; or (c ) Electrically heated furniture of Chapter 94 . 2 . Heading No 85.01 is to be taken not to apply to goods described in heading No 85.08 , 85.09 or 85.21 , other than metal tank mercury arc rectifiers which remain classified in heading No 85.01 . 3 . Heading No 85.06 is to be taken to apply only to the following electro-mechanical machines of types commonly used for domestic purposes : (a ) Vacuum cleaners , floor polishers , food grinders and mixers , fruit juice extractors and fans , of any weight ; ( b ) Other machines provided the weight of such other machines does not exceed 20 kg . The heading does not , however , apply to dish washing machines (heading No 84.19), centrifugal and other clothes washing machines (heading No 84.18 or 84.40), roller and other ironing machines (heading No 84.16 or 84.40), sewing machines (heading No 84.41 ) or to electro-thermic appliances (heading No 85.12). 4 . For the purposes of heading No 85.19, "printed circuits " are to be taken to be circuits obtained by forming on an insulating base , by any printing process (for example , embossing, plating-up , etching) or by the " film circuit " technique , conductor elements , contacts or other printed components (for example , inductances , resistors , capa ­ citors) alone or interconnected according to a pre-established pattern , other than elements which can produce, rectify, modulate or amplify an electrical signal (for example, semi-conductor elements). The term "printed circuits " does not cover circuits combined with elements other than those obtained during the printing process . Printed circuits may, however , be fitted with non-printed connecting elements . Thin- or thick-film circuits comprising passive and active elements obtained during the same technological process are to be classified in heading No 85.21 . 5 . For the purposes of heading No 85.21 : A. " Diodes , transistors and similar semi-conductor devices" are to be taken to be those devices the operation of which depends on variations in resistivity on the application of an electric field ; B. " Electronic microcircuits " are to be taken to be : ( a ) Microassemblies of the "fagot" module , moulded module , micromodule and similar types , consisting of discrete , active or both active and passive miniaturised components which are combined and inter ­ connected ; ( b ) Monolithic integrated circuits in which the circuit elements (diodes , transistors , resistors , capacitors , interconnections , etc .) are created in the mass (essentially) and on the surface of a semi-conductor mate ­ rial (doped silicon , for example) and are inseparably associated ; ( c) Hybrid integrated circuits in which passive and active elements , some obtained by thin- or thick-film technology (resistors , capacitors , interconnections , etc .), others by semi-conductor technology (diodes , transistors , monolithic integrated circuits , etc .), are combined, to all intents and purposes indivisibly, on a single insulating substrate (glass , ceramic , etc .). These circuits may also include miniaturised discrete components . For the classification of the articles defined in this Note , heading No 85.21 shall take precedence over any other heading in the Tariff which might cover them by reference to , in particular , their function. 22 . 12 . 80 Official Journal of the European Communities 437 85 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I85.01 Electrical goods of the following descriptions : gene ­rators , motors , converters (rotary or static), trans ­formers , rectifiers and rectifying apparatus , inductors : A The following goods, for use in civil aircraft : Generators , converters (rotary or static), rectifiers and rectifying apparatus , inductors ; Electric motors of an output of not less than 0-75 kW but less than 150 kW ; Transformers rated at 1 kVA or more : 85.01-01 / Motors of an output of not less than 0-75 kW but II less than 150 kW 716.10 N 85.01-03 11 Generators 716.10 N 85.01-04 III Rotary converters 716.30 N 85.01-05 /V Static converters, rectifiers and rectifying apparatus 771.21 N 85.01-06 V Transformers 771.18 N 85.01-07 V/ Inductors 771.22 N B Other machines and apparatus : Il I Generators , motors (whether or not equipped with III\ speed reducing , changing or step-up gear) and rotary II converters : 85.01-08 a Synchronous motors of an output of not more \I than 18 W 716.21 N I b Other : I 1 Specially designed for welding, without welding \ II\ equipment : \ 85.01-09 aa Generating sets 716.23 N 85.01-10 bb Generators 716.10 N 85.01-11 cc Rotary converters 716.30 N 85.01-12 2 Motors and other generators, the performance of which is not expressed in kW or kVA (tacho II meter generators, rotary phase advancers, magnetic amplifiers, etc. ) 716.10 N Il 3 Other: aa Generating sets with compression ignition \ II piston engines, of an output of : Il 85.01-13 11 Not more than 75 kVA 716.23 N 85.01-14 22 More than 75 kVA but not more than \ 750 kVA 716.23 N 85.01-15 33 More than 750 kVA 716.23 N bb Generating  sets with spark ignition piston II engines, of an output of : \ 85.01-17Il 11 Not more than 7-5 kVA 716.23 N 85.01-18 22 More than 7-5 kVA 716.23 N 85.01-21 Il cc Traction motors 716.10 N dd Other universal motors, of an output of : \ 85.01-23 Il 11 Not more than 0-05 kW 716.21 N 85.01-24Il 22 More than 0.05 kW 716.21 N ee Other a.c. motors, of an output of : 11 Not more than 0-05 kW : 85.01-25Il aaa Synchronous motors 716.21 N 85.01-26 bbbOther . . . 716.21 N 438 Official Journal of the European Communities 22 . 12 . 80 85 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.01 B I b (cont'd) 3 ee 22 Other : 85.01-28 aaa bbb Single-phase motors Multi-phase motors, of an output of : 716.21 N 85.01-31 111 Not more than 0-75 kW 716.21 N 85.01-33 222 More than 0-75 kW but not more than 7-5 kW 716.21 N 85.01-34 333 More than 7-5 kW but not more than 37 kW 716.21 N 85.01-36 444 More than 37 kW but not more than 75 kW 716.21 N 85.01-38 555 More than 75 kW but not more than 750 kW 716.21 N 85.01-39 666 ff More than 750 kW a.c. generators (alternators), of an output of : 716.21 N 85.01-41 11 Not more than 7-5 kVA 716.22 N 85.01-42 22 More than 7-5 kVA but not more than 75 kVA 716.22 N 85.01-44 33 44 More than 75 kVA but not more than 750 kVA More than 750 kVA : 716.22 N 85.01-46 aaa Turbo-generators 716.22 N 85.01-47 bbb gg Other d.c. motors and generators, of an output of : 716.22 N 85.01-49 11 Not more than 0.05 kW 716.10 N 85.01-52 22 More than 0.05 kW but not more than 0-75 kW 716.10 N 85.01-54 33 More than 0-75 kW but not more than 7-5 kW 716.10 N 85.01-55 44 More than 7-5 kW but not more than 75 kW 716.10 N 85.01-56 55 More than 75 kW but not more than 750 kW 716.10 N 85.01-57 66 More than 750 kW 716.10 N 85.01-58 11 hh a Rotary converters Transformers , static converters , rectifiers and recti ­ fying apparatus , inductors : Ballasts for discharge tubes : 716.30 N 85.01-59 1 Inductors, whether or not connected with a capa ­ citor 771.22 N 85.01-61 2 b Other Measuring transformers : 771.18 N 85.01-62 1 For voltage measurement 771.18 N 85.01-63 2 Other 771.18 N 85.01-64 c d 1 Transformers specially designed for arc welding, without welding equipment Other transformers : Transformers with liquid dielectric, rated at : 771.18 N 85.01-65 aa Not more than 650 kVA 771.11 N 22 . 12 . 80 Official Journal of the European Communities 439 85 .01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.01 B II (cont'd) d 1 85.01-66 bb More than 650 kVA but not more than 1 600 kVA 771.11 N 85.01-68 cc More than 1 600 kVA but not more than 10 000 kVA 771.11 N 85.01-69 dd 2 More than 10 000 kVA Transformers without liquid dielectric, rated at : 771.11 N 85;01-71 aa Not more than 16 kVA 771.18 N 85.01-75 bb More than 16 kVA 771.18 N 85.01-79 e f Other inductors Static converters, rectifiers and rectifying appara ­ tus : 771.22 N 85.01-84 1 Specially designed for welding, without welding equipment 771.21 N 85.01-88 C 2 Other Parts : 771.21 N 85.01-91 I Of generators, motors and rotary converters . . . 716.90  85.01-93 II Of transformers and inductors 771.29  85.01-95 85.02 III A Of static converters and of rectifiers and rectifying apparatus Electro-magnets ; permanent magnets and articles of special materials for permanent magnets , being blanks of such magnets ; electro-magnetic and per ­ manent magnet chucks , clamps , vices and similar work holders ; electro-magnetic clutches and coup ­ lings ; electro-magnetic brakes ; electro-magnetic lif ­ ting heads : Permanent magnets and articles of special materials for permanent magnets, being blanks of such magnets : 771.29 85.02-11\\ I Metallic 778.81  85.02-19\ II Other 778.81  85.02-30 B Electro-magnetic clutches, couplings and brakes . . . 778.81  85.02-50 C Electro-magnetic lifting heads 778.81  85.02-70 85.03 D A I a Other Primary cells and primary batteries : Primary cells and primary batteries : Of a volume of 300 cm 3 or less : Manganese dioxide : 778.81 85.03-11 1 Alkaline '778 . li  85.03-19 2 Other 778.11  85.03-20 b Silver oxide 778.11  85.03-30 c Mercury oxide 778.11  85.03-40 d Other 778.11  85.03-50 II " Of a volume of more than 300 cm 3 778.11  85.03-90l B Parts 778.11  440 Official Journal of the European Communities 22 . 12 . 80 85 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.04 Electric accumulators : \ A Lead-acid accumulators : 85.04-01 I Weighing 7 kg or less each 778.12 N II Other : \ 85.04-21 a Traction batteries 778.12 N 85.04-25 b Starter batteries 778.12 N 85.04-29 c Other lead-acid accumulators 778.12 N ' B Other accumulators : I Nickel-cadmium accumulators : 85.04-31 a Hermetically sealed 778.12 N 85.04-39 b Other 778.12 N 85.04-40 II Other accumulators 778.12 N C I Parts : 85.04-51 I Wooden separators 778.19  II Other : \ 85.04-53 a Plates for accumulators 778.19  85.04-57 b Other 778.19  \85.05 Tools for working in the hand , with self-contained \ electric motor : \ 85.05-10 A Drills of all kinds 778.40 N 85.05-30 B Tools of general use 778.40 N 85.05-50 C Tools for cutting fabrics 778.40  \ D Other tools : 85.05-71 I For working wood or metal 778.40  85.05-75 II Other 778.40  85.05-90 E Farts 778.40  85.06 Electro-mechanical domestic appliances , with self ­ \ l contained electric motor : \ A Vacuum cleaners and floor polishers : 85.06-10 I Vacuum cleaners 775.71 N 85-06-30 II Floor polishers 775.71 N 85.06-40 III Parts 775.79  li B Other : 85.06-50 I Food grinders and mixers ; fruit juice extractors . 775.73 N 85.06-60 II Extractor hoods 775.72 N 85.06-70 III Room fans 775.72 N 85.06-85 /V Other electro-mechanical domestic appliances . . . 775.78  85.06-99 V Parts 775.79  22. 12. 80 Official Journal of the European Communities 441 85 .07 NIMEXE codc CCT reference Statistical subdivision Description SITC code Supplementary unit 85.07 Shavers and hair clippers , with self-contained elec ­ tric motor : \A Shavers : \ 85.07-11I1 Shavers 775.40 N 85.07-19 ll11 Parts 775.40  85.07-30 B 85.08 Hair clippers Electrical starting and ignition equipment for inter ­ nal combustion engines (including ignition magnetos , magneto-dynamos , ignition coils , starter motors , spark ­ ing plugs and glow plugs); generators (dynamos and alternators) and cut-outs for use in conjunction with such engines : 775.40 85.08-20 A B For use in civil aircraft , excluding parts of such Other : 778.31  85.08-40 I Starter motors , generators and cut-outs .... 778.31  85.08-50 II Ignition magnetos , including magneto-dynamos and magnetic flywheels 778.31 85.08-60 III IV Glow plugs . Other : 778.31 85.08-71la Sparking plugs 778.31  85.08-79 85.09 A b I Other Electrical lighting and signalling equipment and elec ­ trical windscreen wipers , defrosters and demisters , for cycles or motor vehicles : Lighting equipment, other than equipment of heading No 85.08 : For bicycles : 778.31 85.09-01I ab Sets comprising a dynamo and a headlamp ....Other : 778.32 N 85.09-05l 1 Dynamos 778.32 N 85.09-09l 2 Other, including parts 778.32  85.09-19\II For motor-cycles and other motor vehicles 778.32  85.09-30 B C Sound signalling equipment Other : 778.32 85.09-91II Electrical windscreen wipers, defrosters and demisters 778.32  85.09-99 85.10 II Other Portable electric battery and magneto lamps , other than lamps falling within heading No 85.09 : 778.32 85.10-10 A Miners ' safety lamps 812.43  442 Official Journal of the European Communities 22 . 12 . 80 85 . 10 NIMEXE code CCT reference Statistical subdivision Description CST code Supplementary unit \ 85.10 \ (cont'd) II B Other : 85.10-91 / Lamps 812.43  85.10-95 II Parts 812.43  85.11 Industrial and laboratory electric furnaces , ovens and induction and dielectric heating equipment ; electric or laser-operated welding , brazing, soldering or cutting machines and apparatus : A Furnaces , ovens , induction and dielectric heating equipment : 85.11-11 I Specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels ( EURATOM ) . 741.31 l II Other : \ a Resistance heating furnaces : \ 85.11-13 1 Bakery and biscuit ovens 741.31  85.11-15 2 Other 741.31  85.11-18 b Liquid resistance furnaces 741.31  85.11-22 c Induction and dielectric furnaces 741.31  85.11-24 d Other furnaces and ovens 741.31  85.11-26 e Induction and dieletric heating equipment .... 741.31  85.11-28 f Parts 741.31  \ B Electric or laser-operated welding, brazing, soldering l l or cutting machines and apparatus : \ \ I Machines and apparatus for welding or cutting metals : \ a Fully or partly automatic welding systems : 85.11-32 1 For metal arc-welding or plasma arc-welding . . 737.32  85.11-34 2 Other 737.32  b Other machines and apparatus : li 1 For metal arc-welding or plasma arc-welding Il or cutting : \\ aa For manual welding with coated electrodes, II complete with welding or cutting devices, and li consigned with : 85.11-41 11 Generators or rotary converters 737.32  85.11-44 22 Transformers 737.32  85.11-46 33 Static converters, rectifiers or rectifying apparatus 737.32  85.11-48 bb Other 737.32 - 22 . 12 . 80 Official Journal of the European Communities 443 85 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.11 B I b \ \ (cont'd ) I ll l 2 For resistance welding : \ 85.11-51 aa For butt welding 737.32  85.11-55 bb Other 737.32  85.11-59 - 3 Other 737.32  85.11-60 II Machines and apparatus for welding or cutting II materials other than metals 737.32  l III Brazing and soldering machines and apparatus : ll 85.11-71 a Hand soldering irons and guns 737.32  85.11-79 b Other 737.32  85.11-80 IV Parts 737.32  85.12 Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating apparatus and electric space heating apparatus ; electric hair dressing appliances (for example , hair dryers , hair curlers , curling tong heaters ) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resistors , other than those of carbon : l A Electric instantaneous or storage water heaters and \ l immersion heaters : \ 85.12-02 I For use in civil aircraft , excluding parts of such l \ goods 775.81  \ II Other : \ 85.12-04 a Instantaneous or storage water heaters 775.81 N 85.12-05 b Immersion heaters 775.81 N 85.12-08 c Parts 775.89  lB Electric soil heating apparatus and electric space \ II heating apparatus : \ 85.12-11 I I For use in civil aircraft , excluding parts of such \ l goods 775.82  II Other : \ 85.12-21 a Storage heating apparatus 775.82 N \ b Other heating apparatus : I 85.12-23 1 Blower-type apparatus 775.82 N 85.12-27 2 Other apparatus 775.82 N 85.12-29 c Parts 775.89  II C \ Electric hair dressing appliances ( for example , hair \ lil dryers , hair curlers , curling tong heaters): \ II 1 Hair dryers of all kinds : 85.12-32I a Drying hoods 775.83 N 85.12-34l b Other - 775.83 N 85.12-36 11 Other electric hair dressing appliances 775.83  85.12-39 III Parts 775.89  444 Official Journal of the European Communities 22 . 12 . 80 85.12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.12 (cont'd) \ D Electric smoothing irons : 85.12-41 I Smoothing irons 775.84 N 85.12-48 II Parts 775.89  E Electro-thermic domestic appliances : \ 85.12-50 I Electric cooking stoves , ranges , ovens and food \ warmers (excluding parts thereof), for use in civil aircraft 775.86  II Other : 85.12-51 a Boiling plates 775.86 N 85.12-53 b Cookers 775.86 N 85.12-54 c Toasters 775.86 N 85.12-55 d Grillers and roasters 775.86 N 85.12-71 e Coffee or tea makers 775.86 N 85.12-79 f Other appliances 775.86  85.12-80 * g Parts 775.89  85.12-90 F Electric heating resistors 775.87  85.13 Electrical line telephonic and telegraphic apparatus \ (including such apparatus for carrier-current line sys tems) : \ A Apparatus for carrier-current line systems : l 85.13-11 I Apparatus 764.10  85.13-19 II Parts 764.91  B Other : \ I Telephonic apparatus : \ 85.13-31 a Telephone sets 764.10 N 85.13-39 b Other 764.10  85.13-50 II Telegraphic apparatus 764.10  I III Parts : I 85.13-81| a Of telephonic apparatus 764.91  85.13-85 b Of telegraphic apparatus 764.91  85.14 Microphones and stands therefor ; loudspeakers ; audio \\ frequency electric amplifiers : \ 85.14-10 A For use in civil aircraft , excluding parts of such goods 764.20  B Other : \ 85.14-30 I Microphones and stands therefor 764.20  85.14-40 II Loudspeakers 764.20  85.14-50 III Audio-frequency electric amplifiers for line telephonic \ Il and telegraphic systems 764.20  85.14-60 IV Other audio-frequency amplifiers ; sound amplifier Sets ............. ..... 764.20  85.14-98 V Parts 764.92  22. 12 . 80 Official Journal of the European Communities 445 85 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and tele ­ vision transmission and reception apparatus (in ­ cluding receivers incorporating sound recorders or reproducers) and television cameras ; radio naviga ­ tional aid apparatus , radar apparatus and radio remote control apparatus : A Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and tele ­ vision transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras : l I Transmitters : \ 85.15-02 a Radiotelegraphic and radiotelephonic apparatus , for use in civil aircraft 764.30 N 85.15-04 b II Other Transmitter-receivers : 764.30 N 85.15-06 a Radiotelegraphic and radiotelephonic apparatus , for use in civil aircraft 764.30 N 85.15-09 b III Other Receivers , whether or not incorporating sound re ­ corders or reproducers : 764.30 N 85.15-11 a b Radio receivers and radiotelegraphic and radio ­ telephonic apparatus , for use in civil aircraft . Other : 764.81 N 85.15-12 1 2 Pocket receivers for calling or paging . . . Other : 764.81 N 85.15-15 aa bb Radiotelephonic or radiotelegraphic .... Radio-broadcast : 764.81 N 85.15-16 11 Portable 762.20 N 85.15-17 22 Non-portable, for fitting to motor vehicles 762.10 N 85.15-19 33 cc Other Television : 762.80 N 85.15-25 11 22 Colour Monochrome : 761.10 N 85.15-27 aaa Portable...... ......... 761.20 N 85.15-28 bbb Other 761.20 N 85.15-29 IV B I Television cameras Other apparatus : For use in civil aircraft : 764.82 N 85.15-30 a Radio navigational receivers 764.83 N 85.15-31 b Radio altimeters 764.83 N 85.15-33 c Metereological radars 764.83 N 85.15-35 II d Other Other : 764.83 85.15-36 a Radio remote control apparatus 764.83  85.15-37 b Radio navigational aid apparatus 764.83  85.15-39 c Radar apparatus 764.83  Official Journal of the European Communities446 22 . 12 . 80 85 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.15 (cont'd ) C Parts : 85.15-40 I II a Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together , for apparatus falling within subheading 85.15 B I and for use in civil aircraft Other : Cabinets and cases : 764.93  85.15-41 1 Of wood 764.93  85.15-49 2 Of other materials 764.93  85.15-50 b c 1 Parts of base metal , turned from bars , rods, angles , shapes , sections or wire, of solid section , the greatest diameter of which does not exceed 25 mm Other : Aerials : 764.93  85.15-82 aa Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles 764.93 85.15-84 bb Outside aerials for radio or television broad ­ cast receivers 764.93 85.15-86 cc Inside aerials for radio or television broad ­ cast receivers, including built-in types . . . 764.93  85.15-88 dd Other aerials 764.93  85.15-91 2 Aerial filters and separators 764.93  85.15-99 85.16 3 Other Electric traffic control equipment for railways , roads or inland waterways and equipment used for similar purposes in port installations or upon airfields : 764.93 85.16-10 A Equipment for railways 778.82  85.16-30 B Other equipment 778.82  85.16-50 85.17 C Electric sound or visual signalling apparatus ( such as bells , sirens , indicator panels , burglar and fire alarms), other than those of heading No 85.09 or 85.16 : 778.82 85.17-20 A B For use in civil aircraft , excluding parts of such goods Other : 778.83  85.17-30I I Burglar, fire and similar alarms 778.83  85.17-40 11 Other apparatus ...... . . . . . . . . .778.83  85.17-90 85.18 A 111 Parts Electrical capacitors , fixed or variable : Fixed capacitors , other than electrolytic : 778.83 85.18-15 I For telecommunication and instrument applications 778.84  22 . 12 . 80 Official Journal of the European Communities 447 85 . 18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.18 A (cont'd) 85.18-21 II Power capacitors (0-5 kvar or higher) 778.84  85.18-25 III Other capacitors 778.84  85.18-28 B IV Parts Other : 778.84 85.18-30 I Fixed electrolytic capacitors for telecommunication and instrument applications 778.84 85.18-50 II Variable and pre-set capacitors 778.84  85.18-60 III Other capacitors 778.84  85.18-80 85.19 A IV 1 a 1 Parts Electrical apparatus for making and breaking elec ­ trical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits (for example , switches , relays , fuses , lightning arres ­ ters , surge suppressors , plugs , lampholders and junc ­ tion boxes); resistors , fixed or variable (including po ­ tentiometers), other than heating resistors ; printed circuits ; switch-boards (other than telephone switch ­ boards ) and control panels : Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits : For industrial applications, other than apparatus for making connections in electrical circuits : Rated at 1 000 V or more : Circuit-breakers : 778.84 85.19-01 aa Rated at 60 kV or more 772.10 - 85.19-02 bb 2 Rated at not less than 1 kV but less than 60 kV Make-and-break and isolating switches, including switches for breaking circuits under load : 772.10 85.19-04 aa Rated at 60 kV or more 772.10  85.19-05 bb Rated at not less than 1 kV but less than 60 kV 772.10  85.19-06 3 Fuses 772.10  85.19-08 4 Apparatus for the protection of electrical circuits against excess voltages, such as lightning arresters, voltage limiters and surge suppressors 772.10 85.19-12 5 Other apparatus 772.10  85.19-18 b 6 Parts Rated at less than 1 000 V : 772.10 85.19-21 1 Circuit-breakers, including semi-automatic cut ­ outs 772.10  85.19-23I 2 Instantaneous on/off relays 772.10  85.19-24\ 3 Other relays (for industrial applications) . . . . 772.10  85.19-25 4 Contactors 772.10  85.19-26 5 Fuses 772.10  85.19-27 6 Control and automatic starter cabinets .... 772.10  448 Official Journal of the European Communities 22. 12. 80 85 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit II 85.19 A I b \ Il (cont'd) II 85.19-28 7 Micro-switches 772.10  85.19-32 8 Make-and-break switches (other than micro l switches), limit switches, push switches, isolatingIII II switches, change-over switches, controllers forIII II motors, non-automatic starters 772.10  85.19-34 9 Pre-fabricated elements for electrical circuits . . 772.10 85.19-36 10 Other apparatus 772.10  85.19-38 11 Parts 772.10  II For domestic applications, other than apparatus for \ II making connections in electrical circuits : \ 85.19-41 a Automatic circuit-breakers and cut-outs 772.10  85.19-43 b Fuse-type cut-outs 772.10  85.19-45 c Make-and-break switches and change-over switches 772.10  85.19-47 d Lamp or valve sockets and holders 772.10  85.19-51 e Plugs, sockets and other contacts 772.10  85.19-53 f Starters for discharge tubes 772.10 N 85.19-57 g Other apparatus . . 772.10  85.19-58 h Parts 772.10  III For telecommunication and instrument applications : 85.19-61 a Circuit-breakers, contactors and make-and-break switches 772.10  85.19-62 b Telecommunication relays 772.10  85.19-63 c Instrument relays and relay sets 772.10  85.19-64 d Connections and contact elements 772.10  85.19-65 e Other apparatus 772.10  85.19-68 f Parts 772.10  85.19-75 IV Apparatus for making connections in electrical III circuits, other than for telecommunication and II instrument applications 772.10  B Resistors , fixed or variable (including potentiometers), other than heating resistors : II I Fixed resistors, other than heating resistors : 85.19-81 a For telecommunication apparatus, electronic I-I II apparatus or measurement instruments 772.30  85.19-82 b Other 772.30  II Variable resistors (including potentiometers): \ I a For telecommunication apparatus, electronic \ apparatus or measurement instruments : l 85.19-84\ 1 Wound 772.30  85.19-85 2 Other 772.30  85.19-87 b Other 772.30  85.19-89 C Printed circuits 772.20  II D Switchboards and control panels : I 85.19-91I I Bare (not fitted with apparatus and instruments) . . 772.10  I II Other: \ 85.19-93I a For telecommunication and instrument applications 772.10  22. 12 . 80 Official Journal of the European Communities 449 85 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.19 D (cont'd) II b 1 Other: For industrial applications : 85.19-94 aa Not less than 1 000 V 772.10  85.19-96 Il bb Less than 1 000 V 772.10  85.19-98I 2 For domestic applications 772.10  85.20 Electric filament lamps and electric discharge lamps (including infra-red and ultra-violet lamps); arc-lamps : A Filament lamps for lighting : 85.20-01 I Sealed beam lamps for use in civil aircraft . . . 778.21 N l II Other : \ 85.20-12Ia Not exceeding 28 V 778.21 N 85.20-19 B b Exceeding 28 V Other lamps : 778.21 N I Discharge lamps for lighting, including dual lamps : I 85.20-31l a Fluorescent 778.22 N 85.20-33I bII OtherOther : 778.22 N 85.20-55 a Infra-red lamps 778.24 N 85.20-57 b Ultra-violet lamps 778.24 N 85.20-58 C c Other Parts : 778.24 N 85.20-71lI Lamp bases 778.29  85.20-79III Other 778.29  85.21 Thermionic , cold cathode and photo-cathode valves and tubes (including vapour or gas filled valves and tubes , cathode-ray tubes , television camera tubes and mercury arc rectifying valves and tubes); photocells ; mounted piezo-electric crystals ; diodes , transistors and similar semi-conductor devices ; light emitting diodes ; electronic microcircuits : A Valves and tubes : \ 85.21-01 I Rectifying valves and tubes 776.20 N \ II Television camera tubes ; image converter orintensifier tubes ; photomultipliers : \ 85.21-03\a Television camera tubes 776.20 ¢ N 85.21-05Ib Image converter or intensifier tubes 776.20 N 85.21-07Ic Photomultipliers 776.20 N 45Q Official Journal of the European Communities 22 . 12 . 80 85 .21 NIMEXE code CCT reference Statistical subdivision Description CST code Supplementary unit 85.21 A (cont'd) III Cathode-ray tubes for television sets : 85.21-16 a For colour television 776.10 N 85.21-18  b For monochrome television 776. 10 N 85.21-19 IV V Phototubes (photoemissive cells ) Other : 776.20 N 85.21-21 a b Microwave tubes (for example, klystrons, magne ­ trons, travelling wave tubes and carcinotrons) . . Other: 776.20 N 85.21-23 1 Receiver and amplifier tubes and valves .... 776.20 N 85.21-25 2 Cathode-ray tubes other than those of sub ­ headings A II and A III . 776.20 N 85.21-28 3 Other 776.20 N 85.21-40 B Photocells , including photo-transistors 776.30  85.21-45 C D Mounted piezo-electric crystals Diodes , transistors and similar semi-conductor devices ; light emitting diodes ; electronic microcircuits : 776.81 85.21-47 I II a Wafers not yet cut into chips Other : Diodes, transistors and similar semi-conductor devices ; light emitting diodes : 776.30 85.21-51 1 2 Transistors Diodes ; light emitting diodes : 776.30  85.21-53 aa Power rectifier diodes 776.30  85.21-55 bb Other 776.30  85.21-56 3 Thyristors, diacs and triacs 776.30  85.21-58 4 b 1 aa Other similar semi-conductor devices Electronic microcircuits : Integrated circuits : Monolithic : 776.30 85.21-62 11 Analogue (linear) 776.40  85.21-64 22 Digital 776.40  85.21-66 bb Hybrid . 776.40  85.21-68 E 2 Other Parts : 776.40 85.21-91 I For electronic valves and tubes 776.89  85.21-99 85.22 II Other Electrical appliances and apparatus , having individual functions , hot falling within any other heading of this Chapter : 776.89 85.22-10 A For the manufacture of the products mentioned in subheading 28.51 A (EURATOM) 778.86  22 . 12 . 80 Official Journal of the European Communities 451 85 .22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.22 (cont'd) 85.22-30 B C Specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels ( EURATOM ) Other : 778.86  85.22-40 I II Flight recorders , for use in civil aircraft .... Other appliances and apparatus : 778.86  85.22-51 a Signal generators 778.86  85.22-53 b Electrolysis apparatus, including electroplating and electrophoresis apparatus 778.86 85.22-55I c Particle accelerators 778.85  85.22-59 III d Other appliances and apparatus Parts : 778.86  85.22-81 a Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together , for flight recorders , for use in civil air ­ craft 778.86 85.22-89 b 85.23 Other Insulated (including enamelled or anodised) electric wire , cable , bars , strip and the like (including co-axial cable), whether or not fitted with connectors : 778.86 85.23-01 A B I Ignition wiring sets and wiring sets , for use in civil aircraft Other : Winding wire : 773.10  85.23-05\ a Lacquered, varnished or enamelled 773.10  85.23-09 b II a 1 Other Other : Wires and cables : For telecommunication and instrument applica ­ tions : 773.10 85.23-12 aa bb 11 Ready for connectors to be fitted or already provided with connectors Other : Co-axial cables, including composite cables : 773.10  85.23-21 aaa For high frequency 773.10  85.23-29I bbb22 OtherOther : 773.10 " 85.23-31 aaa Insulated with plastic material .... 773.10  85.23-39 bbb 2 aa Insulated with other materials .... For power distribution : Rated at less than 1 000 V: 773.10 85-23-42I 11 Ready for connectors to be fitted or alreadyprovided with connectors 773.10  452 Official Journal of the European Communities 22 . 12 . 80 85 .23 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.23 B (cont'd) U a 2 aa 22 Other : 85.23-48 aaa bbb With individual conductor wires of a diameter greater than 0-51 mm .... Other : 773.10  85.23-51 111 With insulation of rubber or other elastomers, including cross-linked mate ­ rials 773.10 85.23-55 222 Insulated with other plastic material 773.10 85.23-59 333 bb 11 Insulated with other materials . . . Rated at 1 000 V or more : With copper conductors : 773.10 85.23-71 aaa Insulated with rubber or other elastomers, including cross-linked materials . . . 773.10  85.23-75 bbb Insulated with other plastic material . . 773.10  85.23-79 ccc 22 Insulated with other materials .... With other conductors : 773.10  85.23-81 aaa Insulated with rubber or other elastomers, including cross-linked materials .... 773.10  85.23-85 bbb Insulated with other plastic material . . 773.10  85.23-89 ccc Insulated with other materials .... 773.10  85.23-99 85.24 b Other Carbon brushes , arc-lamp carbons , battery carbons , carbon electrodes and other carbon articles of a kind used for electrical purposes : 773.10 85.24-10 A Electrodes for electrolysis installations 778.87  85.24-30 B C Heating resistors , other than those falling within heading No 85.12 Other : 778.87  85.24-91 I Carbon brushes (for machines ) 778.87  85.24-93 II Carbon electrodes (for furnaces ) 778.87  85.24-95 85.25 A III Other carbon articles of a kind used for electrical purposes Insulators of any material : Of ceramic materials : 778.87 85.25-21 I With no metal parts 773.23  22 . 12 . 80 Official Journal of the European Communities 453 85 .25 NIMEXE code CCT reference Statistical subdivision Description CST code Supplementary unit 85.25 A (cont'd) 11 With metal parts (not being lightning arresters of heading No 85.19): 85.25-25 a For overhead power transmission or traction lines 773.23  85.25-27 b Other 773.23  85.25-35 B C Of artificial plastic materials or of glass fibre Of other materials : 773.24  85.25-50 I Of glass 773.22  85.25-90 85.26 A II I Of other materials Insulating fittings for electrical machines , appliances or equipment , being fittings wholly of insulating mate ­ rial apart from any minor components of metal incorpo ­ rated during moulding solely for purposes of assembly , but not including insulators falling within heading No 85.25 : Of ceramic materials or of glass : Of ceramic materials : 773.24 85.26-12I a Containing 80% or more by weight of metallicoxides ¢. 773.26 _ 85.26-14 b Of other ceramic materials 773.26  85.26-15l II Of glass 773.25  85.26-30 B Of hardened rubber or of bituminous materials . . 773.27  85.26-50 C Of artificial plastic materials 773.27  85.26-90 D Of other materials 773.27  85.27-00 85.27 Electrical conduit tubing and joints therefor , of base metal lined with insulating material 773.21  85.28-00 85.28 Electrical parts of machinery and apparatus , not being goods falling within any of the preceding headings of this Chapter 778.89  85.80-00 to 85.89-28 Goods classified in Chapter 85, being component parts of complete industrial plant and exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8) (*) 85.97-00 ¢ Goods of Chapter 85 carried by post 778.00  (') See list of headings for exports of component parts of complete industrial plant, page 509. 454 Official Journal of the European Communities 22. 12 . 80 SECTION XVII VEHICLES , AIRCRAFT, AND PARTS THEREOF ; VESSELS AND CERTAIN ASSOCIATED TRANSPORT EQUIPMENT Notes 1 . This Section does not cover articles falling within heading No 97.01 , 97.03 or 97.08 , or bobsleighs , toboggans and the like falling within heading No 97.06. 2 . Throughout this Section the expressions "parts " and "parts and accessories " are to be taken not to apply to the 1 following articles , whether or not they are identifiable as for the goods of this Section : (a ) Joints , washers and the like (classified according to their constituent material or in heading No 84.64) ; (b ) Parts of general use, as defined in Note 2 to Section XV, of base metal ( Section XV), or similar goods of artificial plastic materials ( which are generally classified in heading No 39.07) ; (c) Articles falling within Chapter 82 (tools ) ; (d) Articles falling within heading No 83.11 ; (e ) Machines and mechanical appliances and other articles falling within headings Nos 84.01 to 84.59 , 84.61 or 84.62 and parts of engines and motors falling within heading No 84.63 ; (f ) Electrical machinery and equipment (Chapter 85 ) ; (g) Articles falling within Chapter 90 ; (h ) Clocks ( Chapter 91); ( ij ) Arms ( Chapter 93); (k) Brushes of a kind used as parts of vehicles (heading No 96.01). 3 . References in Chapters 86 to 88 to parts or accessories are to be taken not to apply to parts or accessories which are not suitable for use solely or principally with the articles of those Chapters . A part or accessory which answers to a description in two or more of the headings of those Chapters is to be classified under that heading which corresponds to the principal use of that part or accessory . 4 . Flying machines specially constructed so that they can also be used as road vehicles are classified as flying ma ­ chines . Amphibious motor vehicles are classified as motor vehicles . 5 . Air-cushion vehicles are to be classified within this Section with the vehicles to which they are most akin as follows : (a ) In Chapter 86 if designed to travel on a guide-track (hovertrains) ; (b ) In Chapter 87 if designed to travel over land or over both land and water ; ( c) In Chapter 89 if designed to travel over water , whether or not able to land on beaches or landing-stages or also able to travel over ice . Parts and accessories of air-cushion vehicles are to be classified in the same way as those of vehicles falling within the heading in which the air-cushion vehicles are classified under the above provisions . Hovertrain track fixtures and fittings are to be classified as railway track fixtures and fittings , and traffic control equipment for hovertrain transport systems as traffic control equipment for railways . 22 . 12 . 80 Official Journal of the European Communities 455 86.02 Additional Notes 1 . Subject to the provisions of Additional Note 3 to Chapter 89, tools and articles necessary for the maintenance or repair of vehicles, aircraft or vessels are to be classified with those vehicles, aircraft or vessels if imported with them . Other accessories imported with vehicles, aircraft or vessels are also to be classified therewith if they form part of the normal equipment of the vehicles, aircraft or vessels and are normally sold with them . 2 . The provisions of General Rule A 2 (a ) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to goods falling within headings Nos 86.10, 88.05, 89.03 and 89.05 imported in split consignments . CHAPTER 86 RAILWAY AND TRAMWAY LOCOMOTIVES , ROLLING-STOCK AND PARTS THEREOF ; RAILWAY AND TRAMWAY TRACK FIXTURES AND FITTINGS ; TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDS (NOT ELECTRICALLY POWERED) Notes 1 . This Chapter does not cover : (a) Railway or tramway sleepers of wood or of concrete , or concrete guide-track sections for hovertrains (heading No 44.07 or 68.11 ); ( b ) Railway or tramway track construction material of iron or steel falling within heading No 73.16 ; or ( c ) Electrically powered signalling apparatus falling within heading No 85.16 . 2 . Heading No 86.09 is to be taken to apply, inter alia, to : (a ) Axles , wheels , metal tyres , hoops and hubs and other parts of wheels ; (b ) Frames , underframes and bogies ; (c) Axle boxes ; brake gear ; ( d) Buffers for rolling-stock, coupling gear and corridor connections ; (e ) Coachwork . 3 . Subject to the provisions of Note 1 above, heading No 86.10 is to be taken to apply, inter alia, to : (a) Assembled track, turntables , platform buffers , loading gauges ; (b) Semaphores , mechanical signal discs , level crossing control gear, signal and point controls , whether or not they are fitted for electric lighting . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit ll 86.02 Electric rail locomotives , battery operated or powered I ll\ from an external source of electricity : ¢\ 86.02-10l A Battery operated 791.10 N ¢ 86.02-30I B Powered front an external source of electricity . . . 791.10 N 86.03-00 86.03 Other rail locomotives ; tenders 791.20  456 Official Journal of the European Communities 22 . 12 . 80 86 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 86.04 Mechanically propelled railway and tramway coaches , vans and trucks , and mechanically propelled track inspection trolleys : 86.04-10 A Electric railway and tramway coaches , vans and trucks ( powered from an external source of electri ­ city) 791.30 N 86.04-90 B Other 791.30 N 86.05-00 86.05 Railway and tramway passenger coaches and lug ­ gage vans ; hospital coaches , prison coaches , testing coaches , travelling post office coaches and other special purpose railway coaches 791.40 N 86.06-00 86.06 Railway and tramway rolling-stock , the following : workshops , cranes and other service vehicles .... 791.51 N 86.07 Railway and tramway goods vans , goods wagons and trucks : 86.07-10 A Specially designed for the transport of highly radio ­ active material (EURATOM) 791.52 N B Other : \ 86.07-20I / Narrow gauge 791.52 N II Other : \ 86.07-30 a Ordinary open wagons and trucks 791.52 N 86.07-40 b Ordinary vans and covered wagons 791.52 N 86.07-50 c Insulated and refrigerated vans 791.52 ¢ N 86.07-60 d Tank wagons and cask wagons 791.52 N 86.07-70 e Self-discharging wagons 791.52 N 86.07-80 f Other special vans, wagons and trucks 791.52 N 86.08 Containers specially designed and equipped for carriage by one or more modes of transport : 86.08-10 A Containers with an anti-radiation lead covering , for the transport of radio-active materials (EURATOM ) 786.13 N 86.08-90 B Other 786.13 N I 86.09 Parts of railway and tramway locomotives and rolling ­ \\ stock : \ A Bogies , bissel-bogies and the like, and parts thereof : 86.09-11 I Bogies and the like, driving, and parts thereof .... 791.99  86.09-19 II Other 791.99  86.09-30 B Brakes and parts thereof 791.99  86.09-50 C Axles, assembled or not ; wheels and parts thereof . . 791.99  86.09-70 D Axle-boxes and parts thereof 791.99  22 . 12 . 80 Official Journal of the European Communities 457 86 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 86.09 (cont'd ) E Other : 86.09-80\ / Bodies and parts thereof 791.99  86.09-93l II Chassis and parts thereof 791.99  86.09-95l III Buffers ; hooks and other coupling systems .... 791.99  III IV Other : l 86.09-97l a Of locomotives 791.99  86.09-99I b Other 791.99  86.10-00 86.10 Railway and tramway track fixtures and fittings ; mechanical equipment , not electrically powered , for signalling to or controlling road , rail or other vehicles , ships or aircraft ; parts of the foregoing fixtures , fittings or equipment 791.91 86.80-00 to 86.89-10 Goods classified in Chapter 86, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8 ) ( x )  (*) See list of headings for exports of component parts of complete industrial plant, page 509 . 22. 12. 80 458 Official Journal of the European Communities 87.01 CHAPTER 87 VEHICLES, OTHER THAN RAILWAY OR TRAMWAY ROLLING-STOCK , AND PARTS THEREOF Notes 1 . For the purposes of this Chapter, tractors are deemed to be vehicles constructed essentially for hauling or push ­ ing another vehicle, appliance or load, whether or not they contain subsidiary provision for the transport, in connection with the main use of the tractor, of tools , seeds , fertilisers or other goods . 2. Motor chassis fitted with cabs are to be treated as falling within heading No 87.02 and not within heading No 87.04. 3 . Headings Nos 87.10 and 87.14 are to be taken not to apply to children 's cycles which are not fitted with ball bearings nor to children 's cycles which, though fitted with ball bearings, are not constructed like normal cycles . Such children 's cycles are to be treated as falling within heading No 97.01 . Additional Note The headings of this Chapter are to be taken not to apply to railway or tramway rolling-stock designed solely for running on rails. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.01 Tractors (other than those falling within heading No 87.07), whether or not fitted with power take ­ offs , winches or pulleys : A Agricultural walking tractors , with either a spark ignition or a compression ignition engine , of a cylinder capacity of : \\ I 1 000 cm3 or less : \ 87.01-i2 a Of a power of 4 kW or less 722.40 N 87.01-13 b Of a power of more than 4 kW 722.40 N 87.01-15 II B I More than 1 000 cm3 Agricultural tractors (excluding walking tractors) and forestry tractors, wheeled : New, of an engine power of: 722.40 N 87.01-51 a 25 kW or less 722.40 N 87.01-52 b More than 25 kW but not more than 37 kW . . . 722.40 N 87.01-54 c More than 37 kW but not more than 59 kW . . . 722.40 N 87.01-59 d More than 59 kW 722.40 N 87.01-61 C I 11 Used Other : Wheeled, for semi-trailers : 722.40 N 87.01-71 a New 783.20 N 87.01-79 II b Used Other : 783.20 N 87.01-95 a Track-laying ; 722.30 N 87.01-97 b Other 722.40 N 22. 12. 80 Official Journal of the European Communities 459 87.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementa y unit 87.02 Motor vehicles for the transport of persons , goods or materials (including sports motor vehicles , other than \ those of heading No 87.09): A I a 1 For the transport of persons, including vehicles designed for the transport of both passengers and goods : With either a spark ignition or a compression igni ­ tion engine : Motor coaches and buses : With either a spark ignition engine of a cylin ­ der capacity of 2 800 cm 3 or more or a compres ­ sion ignition engine of a cylinder capacity of 2 500 cm 3 or more : 87.02-03 aa New 783.10 N 87.02-05 bb Used 783.10 N \ 2 I Other : 87.02-12 aa Neu/ 783.10 N 87.02-14 bb Used 783.10 N I b Other : \ 1 New: 87.02-21l aa Not exceeding 1 500 cm3  . . 781.00 N 87.02-23l bb Exceeding 1 500 cm3 but not exceeding 3 000 cm 3 781.00 N 87.02-25l cc Exceeding 3 000 cm3 781.00 N 87.02-27l2 Used 781.00 N 87.02-40 II With other engines 783.10 N I B For the transport of goods or materials : I 87.02-60 I Motor lorries specially designed for the transport ll of highly radio-active materials ( EURATOM) . . . 782.10 N \ II Other : \ \ a With either a spark ignition or a compressionignition engine : \ 1 Motor lorries with either a spark ignition engine of a cylinder capacity of 2 800 cm 3 or more or a compression ignition engine of a cylinder capacity of 2 500 cm3 or more : l aa Dumpers of a cylinder capacity : \ 87.02-72 11 l Of less than 10 000 cm3 782.10 N 87.02-76 22 Of 10 000 cm 3 or more 782.10 N II bb Other : l 87.02-81\11 New 782.10 N 87.02-82I22 Used 782.10 N li 2 Other : l 87.02-84 aa Dumpers 782.10 N II bb Other : \ 87.02-86 11 New 782.10 N 87.02-88I22 Used 782.10 N 87.02-91 b With other engines 782.10 N 460 Official Journal of the European Communities 22. 12. 80 87.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.03 Special purpose motor lorries and vans (such as break* down lorries , fire-engines , fire-escapes , road sweeper lorries , snow-ploughs, spraying lorries , crane lorries , searchlight lorries , mobile workshops and mobile radio ­ logical units), but not including the motor vehicles of heading No 87.02 : 87.03-10 A Breakdown lorries and crane lorries 782.20 N 87.03-30 B Concrete-mixer lorries 782.20 N 87.03-40 C Concrete-pumping vehicles 782.20 N 87.03-80 D Other 782.20 N I 87.04 Chassis fitted with engines , for the motor vehicles l I falling within heading No 87.01 , 87.02 or 87.03 : \ A Chassis for tractors falling within subheading 87.01 B or C ; chassis for motor vehicles falling within heading No 87.02, fitted with either a spark ignition engine of a cylinder capacity of 2 800 cm3 or more or a compression ignition engine of a cylinder capacity of 2 500 cm3 or more : 87.04-01 1 For motor lorries , motor coaches and buses . . 784.10 N II Other : \ 87.04-11 a For motor vehicles for the transport of persons, Il including vehicles designed for the transport of II both passengers and goods, with a seating capa Il city of less than 15 784.10 N 87.04-29Ib Other 784.10 N \ B I Other : II 87.04-91 I For motor vehicles for the transport of persons , in ­ cluding vehicles designed for the transport of both passengers and goods, with a seating capacity of less than 15 784.10 N 87.04-99 II Other 784.10 N l87.05 Bodies (including cabs), for the motor vehicles fallingwithin heading No 87.01 , 87.02 or 87.03 : A For the industrial assembly of : l Agricultural walking tractors falling within subheading Il 87.01 A, II Motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers l and goods, with a seating capacity of less than 15, Il Motor vehicles for the transport of goods or materials, Il with either a spark ignition engine of a cylinder II capacity of less than 2 800 cm3 or a compression ignition II engine of a cylinder capacity of less than 2 500 cm3, Il Special purpose motor lorries and vans of heading Il l No 87.03 : 87.05-11 I For motor vehicles for the transport of persons,l II including vehicles designed for the transport of both passengers and goods, with a seating capacity of N ¢ less than 15 784.20 87.05-19 II Other 784.20 N IlB Other : 87.05-91 I For motor vehicles for the transport of persons, inclu ding vehicles designed for the transport of both II passengers and goods, with a seating capacity of Nless than 15 784.20 87.05-99 II Other 784.20 N 22 . 12 . 80 Official Journal of the European Communities 461 87.06 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 87.06-11 87.06 A Parts and accessories of the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 : For the industrial assembly of : Agricultural walking tractors falling within subheading 87.01 A , Motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with either a spark ignition engine of a cylinder capacity of less than 2800 cm3 or a compression ignition engine of a cylinder capacity of less than 2 500 cm3, Special purpose motor lorries and vans of heading No 87.03 784.90 B Other : I 87.06-21 I Wheel centres in star form , cast in one piece, of iron or steel 784.90  87.06-26 87.06-27 87.06-28 87.06-31 87.06-35 87.06-41 87.06-45 87.06-51 87.06-55 87.06-61 87.06-71 87.06-99 II a 1 2 3 b 1 2 3 4 5 6 7 8 9 Other : Of bodies : Bumpers and parts thereof Safety belts Other Other: Gear boxes complete Rear-axles with differentials, complete .... Wheels ; parts of wheels (other than those of item 87.06-21 ) and accessories for wheels . . . Non-driving axles Shock absorbers, other than absorber blocks of rubber or artificial plastic material Radiators and parts thereof Fuel tanks Disc brake pad assemblies Other 784.90 784.90 784.90 784.90 784.90 784.90 784.90 784.90 784.90 784.90 784.90 784.90 N 87.07-10 87.07 A Work trucks , mechanically propelled , of the types used in factories , warehouses , dock areas or airports for short distance transport or handling of goods (for example , platform trucks , fork-lift trucks and straddle carriers); tractors of the type used on railway station platforms ; parts of the foregoing vehicles : Trucks specially designed for the transport of highly radio-active materials ( EURATOM ) ........ 744.11 N 87.07-15 B Straddle carriers .. . . . . . . . ....... 744.11 N C Other trucks ; tractors : 87.07-21 87.07-23 I a 1 2 Fitted with self-actuated lifting equipment : With a lifting height of 1 m or more : With electric motors With other motors 744.11 744.11 N N 462 Official Journal of the European Communities 22. 12. 80 87 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.07 C I (cont'd) b Other: 87.07-25 1 With electric motors 744.11 N 87.07-27 II 2 With other motors Other : 744.11 N 87.07-35 a With electric motors 744.11 N 87.07-37 b With other motors 744.11 N 87.07-50 D 87.08 Parts Tanks and other armoured fighting vehicles , motor ­ ised , whether or not fitted with weapons , and parts of such vehicles : 744.19 87.08-10 A Tanks and parts thereof 951.01  87.08-30 B 87.09 A Other armoured fighting vehicles and parts thereof Motor-cycles , auto-cycles and cycles fitted with an auxiliary motor , with or without side-cars ; side-cars of all kinds : Motor-cycles, auto-cycles and cycles, with or without side-cars, powered by internal combustion engines, of a cylinder capacity of: 951.01 87.09-10 I II 50 cm3 or less More than 50 cm3: 785.10 N 87.09-51 a Scooters 785.10 N 87.09-59 b Other 785.10 N 87.09-90 B Other ...... ............... 785.10 N 87.10-00 87.10 Cycles (including delivery tricycles), not motorised . . 785.20 N 87.11-00 87.11 87.12 A Invalid carriages , whether or not motorised or otherwise mechanically propelled Parts and accessories of articles falling within head ­ ing N ° 87.09, 87.10 or 87.11 : Of motor-cycles : 785.31  87.12-11 I Saddles and seats 785.39 N 87.12-15 11 Spokes and nuts therefor 785.39  87.12-19 B 111 Other Other : 785.39 87.12-20 I II Frames Hubs: 785.39 N 87.12-32 a Without freewheel or braking device 785.39 N 87.12-34 b Coaster brake hubs without gears 785.39 N 87.12-38 c Other hubs 785.39 N 87.12-40 111 Spokes and nuts therefor 785.39  87.12-50 IV Pedals 785.39 pair 87.12-55 V Crank-gear 785.39  87.12-60 VI Wheel rims 785.39 N 87.12-70 VII Handlebars 785.39 N 22 .. 12 . 80 Official Journal of the European Communities 463 87.12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit l 87.12 B Il (cont'd) 87.12-80 viii Saddles 785.39  87.12-91 IX Luggage carriers 785.39 N 87.12-95 X Front ,forks 785.39 N 87.12-97 XI Derailleur gears : 785.39  87.12-99 XII Other 785.39  || 87.13 Baby carriages and parts thereof : 87.13-20 A Baby carriages 894.10 N 87.13-81I B ¢ Parts....... .. ..... 894.10  II 87.14 I Other vehicles (including trailers), not mechanically Ill propelled , and parts thereof : l 87.14-10 A Animal-drawn vehicles 786.81  l B Trailers and semi-trailers : \ 87.14-3i I Specially designed for the transport of highly radio I\ active materials ( EURATOM) 786.12 N \ II Other : \ 87.14-33Il a Caravans and the like, for camping 786.11 N b Other : Il 1 Self-loading or self-unloading, for agricultural II use : 87.14-37 aa Manure spreaders : 786.81 N 87.14-39Il bb Other 786.12 N ¢ 2 Other : 87.14-43Il aa For the transport of goods 786.12 N 87.14-49Il bb Other 786.81  C Other vehicles : 87.14-51 I Specially designed for the transport of highly radio ll active materials (EURATOM) 786.81  87.14-59 II Other 786.81  87.14-70 D Parts 786.89  87.80-00I Goods classified in Chapter 87, being component parts of I to complete industrial plant exported in accordance with II 87.89-14II Commission Regulation (EEC) No 518/79 (see note on \ page 8) «  (') See list of headings for exports of component parts of complete industrial plant, page 509. 464 Official Journal of the European Communities 22 . 12. 80 88.01 CHAPTER 88 AIRCRAFT AND PARTS THEREOF ; PARACHUTES ; CATAPULTS AND SIMILAR AIRCRAFT LAUNCHING GEAR ; GROUND FLYING TRAINERS Additional Note For the purpose of subheading 88.02 B, the expression "unladen weight" shall mean the weight of the machine in norm a flying order, excluding the weight of the crew and of fuel and equipment except permanently-fitted items of equipment NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 88.01 Balloons and airships : I 88.01-10 A Civil balloons and airships 792.82  88.01-90 B Other ..................... 792.82  88.02 I lying machines , gliders and kites ; rotochutes : \ A Not mechanically propelled : 88.02-01 I Civil gliders 792.81 N II Other : l 88.02-05 a Kites and rotochutes 792.81 N 88.02-09 b Other 792.81 N B Mechanically propelled : I I I Helicopters : I \ a Civil helicopters : 88.02-15 1 Of an unladen weight not exceeding 2 000 kg . 792.10 N ¢ 88.02-19 2 Of an unladen weight exceeding 2 000 kg . . 792.10 N \ b Other, of an unladen weight : \ 88.02-25 1 Not exceeding 2 000 kg 792.10 N 88.02-29 2 Exceeding 2 000 kg 792.10 N \ II Other : \ \ a Civil aircraft : l 88.02-33 1 Of an unladen weight not exceeding 2 000 kg . 792.20 N 88.02-35 2 Of an unladen weight exceeding 2 000 kg but \ \ I not exceeding 15 000 kg 792.30 N 88.02-39 3 Of an unladen weight exceeding IS 000 kg . . 792.40 N li b Other, of an unladen weight : 88.02-43 1 Not exceeding 2 000 kg 792.20 N 88.02-45 2 Exceeding 2 000 kg but not exceeding 15 000 kg 792.30 N 88.02-49 3 Exceeding 15 000 kg 792.40 N || 88.03 Parts of goods falling in heading No 88.01 or 88.02 : II A Of balloons or airships : 88.03-20 I For use in civil balloons or airships 792.90  88.03-30 II Other 792.90  22. 12. 80 Official Journal of the European Communities 465 88 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 88.03 (cont'd) B Other : I 88.03-40 I II For use in civil flying machines and gliders . . . Other : 792.90  88.03-50 a Of Skites and rotochutes 792.90  88.03-80 b Other 792.90  88.04-00 88.04 88.05 Parachutes and parts thereof and accessories thereto Catapults and similar aircraft launching gear ; ground flying trainers ; parts of any of the foregoing articles : 899.98 88.05-10 A B Catapults and similar aircraft launching gear ; parts thereof Ground flying trainers ; parts thereof : 792.83  88.05-40 I For civil use 792.83  88.05-90 II Other 792.83  466 Official Journal of the European Communities 22 . 12. 80 89 ,01 CHAPTER 89 SHIPS , BOATS AND FLOATING STRUCTURES Note A hull , unfinished or incomplete vessel , assembled, unassembled or disassembled, or a complete vessel unassembled or disassembled, is to be classified within heading No 89.01 if it does not have the essential character of a vessel of a particular kind. Additional Notes 1 . Subheadings 89.01 B I and 89.02 B I are to be taken to apply only to vessels, designed as sea-going, having a hull of an overall length (excluding any projecting parts) of not less than 12 m . However, fishing boats and lifeboats, designed as sea-going, shall be considered as sea-going vessels regardless of their length . 2. Subheading 89.03 A is to be taken to apply only to vessels, floating docks and floating or submersible drilling orproduc ­ tion platforms, designed as sea-going. 3 . For the purposes of heading No 89.04, the expression "ships, boats and other vessels for breaking up" includes the following articles when imported in vessels for breaking up, on condition that they have formed part of the normal equipment of such vessels :  spare parts (such as propellers), whether or not in a new condition ;  movable articles (furniture, kitchen equipment, tableware, etc .) showing clear evidence of use . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 89.01 Ships , boats and other vessels not falling within any of the following headings of this Chapter : 89.01-10 A B I a Warships Other : Sea-going vessels : Of a gross tonnage exceeding 250 tons (GRT): 793.10 89.01-20 1 Passenger vessels 793.28 GRT 89.01-30 2 Tankers of all kinds 793.22 GRT 89.01-40 3 Fishing vessels ; factory ships and other fishery vessels 793.24 GRT 89.01-50 4 5 Refrigerator vessels Other: 793.23 GRT 89.01-61 aa For the transport of goods, including vessels for the transport of both passengers and goods 793.23 GRT 89.01-63 bb b Other Of a gross tonnage not exceeding 250 tons (GRT): 793.28 GRT 89.01-65 1 2 For the transport of goods, including vessels for the transport of both passengers and goods Pleasure craft and sports craft : 793.23 GRT 89.01-70 aa Sail-boats 793.21 N 89.01-73 bb Other 793.21 N 89.01-74 3 Fishing vessels and other fishery vessels .... 793.24 N 89.01-76| 4 Other 793.28 N Official Journal of the European Communities22 . 12. 80 467 89.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 89.01 B (cont'd) l II Other : a Weighing 100 kg or less each : 1 Inflatable boats, of a length of: l * 89.01-78 aa Less than 2 m 793.21 N * 89.01-80 bb 2 m or more 793.21 N * 89.01-81 2 Other 793.21 N b Other : \ I1 For the transport of goods, including vessels \ \ for the transport of both passengers and goods : I aa Mechanically propelled: \ 89.01-83 11 Tankers of all kinds 793.22 CC (t) 89.01-85 22 Other 793.23 CC (t) * 89.01-86 bb Not mechanically propelled 793.23 CC (t) 2 Pleasure craft and sports craft: \ aa Sail-boats, of a length of: * 89.01-87 11 7.5 m or less 793.21 N * 89.01-89 22 More than 7.5 m 793.21 N bb Motor-boats with inboard engines, of a length of: II * 89.01-90 11 7.5 m or less 793.21 N * 89.01-92 22 More than 7-5 m . . 793.21 N cc Other, of a length of: \ * 89.01-93 11 7-5 m or less 793,21 N * 89.01-94\ 22 More than 7'S m 793.21 N 89.01-95 3 Other 793.28 N 89.02 Vessels specially designed for towing (tugs) or pushing II other vessels : \ 89.02-10 A Tugs .................... 793.81  B Pusher craft : \ 89.02-31 I Sea-going 793.81  89.02-39 II Other 793.81  89.03 Light-vessels , fire-floats , dredgers of all kinds , floating cranes , and other vessels the navigability of which is II \\ subsidiary to their main function ; floating docks ; floating II l. or submersible drilling or production platforms : A Sea-going : 89.03-11\I Dredgers 793.82 N 89.03-19\II Other 793.82 N B Other : \ 89.03-91\I Dredgers... 793.82 N 89.03-99lII Other 793.82 N 89.04-00 89.04 Ships , boats and other vessels for breaking up ... . 793.30  89.05-00 89.05 Floating structures other than vessels (for example , Il I\ coffer-dams, landing stages , buoys and beacons) . . 793.83l 468 Official Journal of the European Communities 22 . 12 . 80 SECTION XVIII OPTICAL, PHOTOGRAPHIC , CINEMATOGRAPHIC , MEASURING , CHECKING , PRECISION, MEDICAL AND SURGICAL INSTRUMENTS AND APPARATUS ; CLOCKS AND WATCHES ; MUSICAL INSTRUMENTS ; SOUND RECORDERS OR REPRODUCERS ; TELEVISION IMAGE AND SOUND RECORDERS OR REPRODUCERS ; PARTS THEREOF CHAPTER 90 OPTICAL , PHOTOGRAPHIC , CINEMATOGRAPHIC , MEASURING , CHECKING , PRECISION, MEDICAL AND SURGICAL INSTRUMENTS AND APPARATUS ; PARTS THEREOF Notes 1 . This Chapter does not cover : (a ) Articles of a kind used in machines , appliances , instruments or apparatus , of unhardened vulcanised rubber , falling within heading No 40.14, of leather or of composition leather, falling within heading No 42.04, or of textile material ( heading No 59.17); ( b ) Refractory goods of heading No 69.03 ; laboratory, chemical or industrial wares of heading No 69.09 ; (c ) Glass mirrors , not optically worked , falling within heading No 70.09 , and mirrors of base metal or of pre ­ cious metal , not being optical elements , falling within heading No 83.06 or Chapter 71 ; (d) Goods falling within heading No 70.07, 70.11 , 70.14 , 70.15 , 70.17 or 70.18 ; (e) Parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV) or similar goods of artificial plastic materials ( which are generally classified in heading No 39.07); (f ) Pumps incorporating measuring devices , of heading No 84.10 ; weight-operated counting and checking machinery , and separately imported weights for balances ( heading No 84.20) ; lifting and handling machinery of heading No 84.22 ; fittings for adjusting work or tools on machine-tools , of heading No 84.48 , including fittings with optical devices for reading the scale (for example, " optical " dividing heads) but not those which are in themselves essentially optical instruments (for example , alignment telescopes); valves and other appliances of heading No 84.61 ; (g) Searchlights and spotlights , of a kind used on motor vehicles , of heading No 85.09 , and radio navigational aid or radar apparatus of heading No 85.15 ; (h) Cinematographic sound recorders , reproducers and re-recorders , operating solely by a magnetic process (heading No 92.11 ); magnetic sound-heads ( heading No 92.13); ( ij ) Articles of Chapter 97 ; (k) Capacity measures , which are to be classified according to the material of which they are made ; or ( 1 ) Spools , reels or similar supports (which are to be classified according to their constituent material , for example , in heading No 39.07 or Section XV). 2 . Subject to Note 1 above , parts or accessories which are suitable for use solely or principally with machines , appliances , instruments or apparatus falling within any heading of this Chapter are to be classified as follows : ( a ) Parts or accessories constituting in themselves machines , appliances , instruments or apparatus ( including optical elements of heading No 90.01 or 90.02) of any particular heading of the present Chapter or of Chap ­ ter 84, 85 or 91 (other than headings Nos 84.65 and 85.28 ) are to be classified in that heading ; 22. 12. 80 Official Journal of the European Communities 469 90.01 (b) Other parts or accessories are to be classified in heading No 90.29 if they answer to the terms of that heading ; otherwise they are to be classified in the heading appropriate to the machine, appliance, instrument or appa ­ ratus , itself . 3 . Heading No 90.05 is to be taken not to apply to astronomical telescopes of a kind unsuitable for terrestrial observation (heading No 90.06), or to telescopic sights for fitting to firearms , periscopic telescopes for fitting to submarines or tanks , or to telescopes for machines , appliances, instruments or apparatus of this Chapter ; such telescopic sights and telescopes are to be classified in heading No 90.13 . 4 . Measuring or checking optical instruments , appliances or machines which , but for this Note , could be classified both in heading No 90.13 and in heading No 90.16, are to be classified in heading No 90.16. 5 . Heading No 90.28 is to be taken to apply, and apply only, to : (a) Instruments or apparatus for measuring or checking electrical quantities ; (b) Machines, appliances, instruments or apparatus of a kind described in heading No 90.14, 90.15, 90.16, 90.22, 90.23 , 90.24, 90.25 or 90.27 (other than stroboscopes), the operation of which depends on an electrical phenomenon which varies according to the factor to be ascertained or automatically controlled ; (c) Instruments or apparatus for measuring or detecting alpha , beta , gamma, X-ray, cosmic or similar radiations ; and (d) Automatic regulators of electrical quantities , and instruments or apparatus for automatically controlling non-electrical quantities the operation of which depends on an electrical phenomenon varying according to the factor to be controlled. 6. Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . Additional Notes 1 . Heading No 90.18 does not cover simple filter masks which, although covering the mouth and the nose, serve as protection against toxic chemical products, dust, smoke and fog and which ar.e intended to be used once only (for example, heading No 59.03). 2 . The expression "electronic instruments and apparatus" in subheading 90.28 A means instruments and apparatus which incorporate one or more articles of heading No 85.21 ; but for the purposes of the foregoing, no account shall be taken of articles of heading No 85.21 which have solely the function of rectifying current or which are included in the power pack of instruments or apparatus . NIMEXE code CCT reference Statistical subdivision Description of goods srrc code Supplementary unit 90.01 Lenses , prisms , mirrors and other optical elements , of any material , unmounted, other than such elements \ l\I III \ of glass not optically worked ; sheets or plates , of po ­ I \ larising material : I\ A Lenses , prisms, mirrors and other optical elements : \ 90.01-01 1 II a 1 Contact lenses Spectacle lenses : Of glass : Both sides finished: 884.11 N 90.01-02 aa bb Not for correction of the vision For correction of the vision : 884.11 N 90.01-04 11 Single focal 884.11 N 90.01-06 22 Other 884.11 N 90.01-08 2 b 1 Other Of other materials : Both sides finished : 884.11 N 90.01-11 aa bb Not for correction of the vision For correction of the vision : 884.11 N 90.01-13 11 Single focal 884.11 N 90.01-15l 22 Other 884.11 N 90.01-18 2 Other 884.11 N 470 Official Journal of the European Communities 22 . 12 . 80 90.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.01 A \ (cont'd) Il 90.01-19 III Other optical elements 884.11  90.01-30 B Sheets or plates of polarising material 884.11  \90.02 Lenses , prisms , mirrors and other optical elements , II I of any material , mounted , being parts of or fittings II| for instruments or apparatus , other than such elements II \ of glass not optically worked : I \ A For use in photography, cinematography, projection, II \ enlargement or reduction : 90.02-11 I Objectives 884.12 N 90.02-19 II Other optical elements 884.12  90.02-90 B Other 884.12  \90.03 Frames and mountings , and parts thereof, for spectacles , I \I pince-nez , lorgnettes , goggles and the like : \ l A Frames and mountings : | 90.03-10 I Of precious metal or of rolled precious metal . . 884.21 N ¢ 90.03-30 II Of artificial plastic material 884.21 N 90.03-40 III Of base metal 884.21 N 90.03-60 /V Of other materials 884.21 N 90.03-70 B Parts....... .............. 884.21  \90.04 Spectacles , pince-nez , lorgnettes , goggles and the like , \ IIIcorrective , protective or other : Ill \ A Sunglasses : II 90.04-10I I With "glasses " not optically worked 884.22 N 90.04-50 II With "glasses" optically worked 884.22 N 90.04-80 B Other 884.22  \90.05 Refracting telescopes (monocular and binocular), pris l matic or not : \Il 90.05-20 A Binoculars, prismatic 871.01 N 90.05-40 B Binoculars, non-prismatic 871.01 N 90.05-60 C Telescopes, refracting 871.01 N 90.05-80 D Parts and accessories 871.01  90.06-00 90.06 Astronomical instruments (for example , reflecting te ­ \ IlI\lescopes , transit instruments and equatorial telescopes), I I Iand mountings therefor , but not including instruments II I for radio-astronomy 871.02 \ 90.07 Photographic cameras ; photographic flashlight appa Il ratus and flashbulbs other than discharge lamps of heading I No 85.20 : I li A Photographic cameras : l 90.07-05 I Photographic cameras for recording documents on \ II microfilm, whether or not combined with repro II\ duction apparatus 881.11 N Official Journal of the European Communities22 . 12 . 80 471 90 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.07 A (cont'd) \ 90.07-07 II Special photographic cameras for preparing print ing plates and cylinders 881.11 N 90.07-13 III Other special photographic cameras 881.11 N IV Other photographic cameras : 90.07-15 a For film of 35 mm width or less 881.11 N 90.07-17 b Other 881.11 N V Parts and accessories : 90.07-21 a Tripods ; 881.19 N 90.07-29 b Other 881.19  \B Photographic flashlight apparatus and flashbulbs : I 90.07-30 I Electrically ignited flashbulbs 881.12 N II Other : a Flashlight apparatus : 90.07-31 1 Electronic flashlights 881.12 N 90.07-35 2 Flashcubes, mechanically ignited 881.12 N 90.07-38 3 Other 881.12 N 90.07-50 b Parts and accessories 881.19  I90.08 Cinematographic cameras , projectors , sound recorders and sound reproducers but not including re-recorders or film editing apparatus ; any combination of these articles : \ I Il I II l IA Cameras and sound recorders , combined or not : \ 90.08-11 I For film of 16 mm width or greater excluding I double-8 mm 881.22 N 90.08-15 II For film of less than 16 mm width, including double I 8 mm 881.21 N \ III Parts and accessories : \ 90.08-21 a Tripods 881.29 N 90.08-29 b Other 881.29 I B Projectors and sound reproducers , combined or not : I 90.08-31 I For film of 16 mm width or greater 881.22 N 90.08-35 II For film of less than 16 mm width 881.21 N 90.08-37 III Parts and accessories 881.29  I90.09 Image projectors (other than cinematographic pro jectors); photographic (except cinematographic) en largers and reducers : \\ A Still image projectors : 90.09-11 I Microfilm readers, whether or not combined with Il copying apparatus 881.31 N 90.09-15 II Slide projectors 881.31 N 90.09-29 III Other 881.31 N 472 Official Journal of the European Communities 22 . 12 .. 80 90 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.09 I \ Ccont'd) \ 90.09-30 B Photographic (except cinematographic) enlargers and II reducers 881.31 N 90.09-70 C Parts and accessories 881.31  90.10 Apparatus and equipment of a kind used in photogra ­ phic or cinematographic laboratories , not falling within any other heading in this Chapter ; photo-copying appa ­ ratus (whether incorporating an optical system or of the contact type) and thermo-copying apparatus ; screens for projectors : I II I II II I A Photo-copying apparatus incorporating an optical sys tem : lIl 90.10-22 I Apparatus 751.82 N 90.10-28 II Parts and accessories . . . 759.19  B Thermo-copying apparatus : 90.10-32 I Apparatus 751.82 N 90.10-38 II Parts and accessories 759.19  C Other : I Photo-copying apparatus (contact type): 90.10-42 a Apparatus 751.82 N 90.10-48 b Parts and accessories 759.19  90.10-50 II Screens for projectors 881.39  90.10-90 III Other 881.39  90.11-00 90.11 Microscopes and diffraction apparatus , electron and \ l 871.03 Il 90.12 Compound optical microscopes , whether or not pro ­ vided with means for photographing or projecting the image : II 90.12-10 A Compound optical microscopes 871.04 N 90.12-30 B Microphotographic, microcinematographic and mi ||I croprojection apparatus 871.04 N 90.12-70 C Parts and accessories 871.04  l90.13 Optical appliances and instruments (but not including lighting appliances other than searchlights or spotlights), not falling within any other heading of this Chapter ; lasers , other than laser diodes : II II II &gt; 90.13-10 A Searchlights and spotlights 871.09  90.13-20 B Lasers, other than laser diodes 871.09  90.13-80 C Other 871.09  Il90.14 Surveying (including photogrammetrical surveying), hydrographic , navigational , meteorological , hydrolo ­ gical and geophysical instruments ; compasses ; range ­ finders : Il Il II II II liA Compasses : 90.14-01 I For use in civil aircraft 874.11  22 . 12 . 80 Official Journal of the European Communities 473 90. 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.14 A (cont'd) 90.14-05 II III Other compasses Parts : 874.11  90.14-07 a For gyroscopic compasses , for use in civil air ­ craft 874.11 _ 90.14-09 b B I Other Other : Optical air navigational instruments : 874.11 90.14-12 a For use in civil aircraft (excluding parts of such goods) 874.11  90.14-14 b Other 874.11  90.14-17 II III Other air navigational instruments ( including auto ­ matic pilots), for use in civil aircraft Other : 874.11  90.14-21l a Marine or river navigational instruments .... 874.11  90.14-23l b Air navigational instruments 874.11  90.14-30 c d Photogrammetrical surveying instruments .... Instruments and appliances used in geodesy, topo ­ graphy, surveying or levelling ; hydrographic instru ­ ments : 874.12 90.14-51l 1 Theodolites and tacheometers 874.12  90.14-59l 2 Other 874.12  90.14-61ll e Meteorological and hydrological instruments . . 874.12  90.14-99 90.15 f Other instruments and appliances Balances of a sensitivity of 5 eg or better , with or without their weights : 874.12 90.15-10l A Balances 874.51 N 90.15-80 90.16 A B I Parts and accessories Drawing , marking-out and mathematical calculating instruments , drafting machines , pantographs , slide rules , disc calculators and the like ; measuring or check ­ ing instruments , appliances and machines , not falling within any other heading of this Chapter (for example , micrometers , callipers , gauges , measuring rods , balan ­ cing machines); profile projectors : Drawing, marking-out and mathematical calculating instruments , drafting machines , pantographs , slide rules , disc calculators and the like : Drawing instruments : 874.51 90.16-12I ab Drawing setsOther : 874.21 N 90.16-13I 1 Parallelogram and track type draftingmachines 874.21 N 90.16-15II 2 Other drawing instruments 874.21  474 Official Journal of the European Communities 22 . 12 . 80 90 . 16 NIMEXE code CCT reference Statistical subdivision Description SITC code | Supplementary unit 90.16 A (cont'd) 90.16-16 II Marking-out instruments 874.21  90.16-18 III Mathematical calculating instruments (including slide rules, disc calculators and the like) .... 874.21 N 90.16-20 B /V / Parts and accessories Measuring or checking instruments , appliances and machines ; profile projectors : Optical instruments, appliances and machines : 874.29 90.16-41 a Profile projectors and optical comparators . . 874.21 N 90.16-49 b II Other machines, apparatus and instruments . . Other instruments, appliances and machines : 874.21  90.16-51 a Balancing machines 874.21 '  90.16-55 b Test benches 874.21 .  90.16-61 c Planimeters, integrators, harmonic analysers and the like 874.21 N 90.16-65 d Linear measuring instruments 874.21  90.16-71 e Micrometers, callipers and gauges 874.21 N 90.16-75 f III Other instruments, appliances and machines . . Parts and accessories : 874.21  90.16-91 a For balancing machines and test benches . . . 874.29  90.16-99 90.17 b A Other Medical , dental , surgical and veterinary instruments and appliances' (including electro-medical apparatus and ophthalmic instruments): Electro-diagnostic apparatus : 874.29 90.17-01 I Electro-cardiographs 774.10  90.17-05 II B Other Other : 774.10 '  90.17-07 - I Instruments and apparatus for measuring blood ­ pressure 872.02  90.17-09 II Endoscopes 872.02  90.17-11 III Renal dialysis equipment (artificial kidneys, kidney machines and dialysers ) 872.02  90.17-13 IV V Ultra-violet ray apparatus or combined ultra-violet and infra-red ray apparatus Diathermic apparatus : 774.10  90.17-16 a Ultrasonic 774.10  90.17-i7 b Other ' 774.10  90.17-23 VI VII Transfusion apparatus Syringes : 872.02  90.17-25 a Of plastic materials 872.02  90.17-27 b Other 872.02  Official Journal of the European Communities22 . 12 . 80 475 90 . 17 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.17 (cont'd) B VIII Needles, canulae, catheters : 90.17-32 a Hypodermic needles 872.02  90.17-34 b IX a Other Other : Dental instruments and appliances : 872.02 90.17-36 1 Dental drill engines and dental equipment on its base 872.01 90.17-38 2 Other 872.01  90.17-40 b c Anaesthetic apparatus and instruments Ophthalmic apparatus and instruments : 872.02  90.17-51 1 Non-optical 872.02  90.17-59 2 Optical 872.02  90.17-99 90.18 d Other Mechano-therapy appliances ; massage apparatus ; psychological aptitude-testing apparatus ; artificial res ­ piration , ozone therapy , oxygen therapy , aerosol therapy or similar apparatus ; breathing appliances (including gas masks and similar respirators): 872.02 90.18-10 A B I Gas masks and similar respirators ( excluding parts thereof), for use in civil aircraft Other : Mechano-therapy appliances ; massage apparatus ; psychological aptitude-testing apparatus : 872.03  90.18-21 a Electrical vibratory-massage apparatus 872.03  90.18-29 b Other apparatus 872.03  90.18-31 II Ozone therapy, oxygen therapy, artificial respiration, aerosol therapy or similar apparatus 872.03  90.18-59 90.19 A I III Breathing appliances (including gas masks and simi ­ lar respirators ) Orthopaedic appliances , surgical belts , trusses and the like ; splints and other fracture appliances ; arti ­ ficial limbs , eyes , teeth and other artificial parts of the body ; hearing aids and other appliances which are worn or carried , or implanted in the body , to com ­ pensate for a defect or disability : Artificial limbs , eyes , teeth and other artificial parts of the body : Artificial teeth and dental fittings : 872.03 90.19-11I a Of precious metals or rolled precious metals . . 899.62  476 Official Journal of the European Communities 22 . 12 . 80 90 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.19 A I (cont'd) b 1 Other : Artificial teeth : 90.19-12 aa Of artificial plastic materials 899.62 hundred 90.19-14 bb Of other materials 899.62 hundred 90.19-18 2 Other 899.62  90.19-21 II Artificial eyes 899.62  90.19-25 III B I Other Hearing aids and other appliances which are worn or carried , or implanted in the body, to compensate for a defect or disability : Hearing aids : 899.62 90.19-31 a Appliances 899.61 N 90.19-35 II b Parts and accessories Other : 899.61  90.19-51 a Pacemakers for stimulating heart muscles (ex ­ cluding parts and accessories ) 899.62 N 90.19-55 C b Other Other : 899.62 90.19-91 I Orthopaedic appliances 899.62  90.19-95 90.20 II A Splints and other fracture appliances Apparatus based on the use of X-rays or of the radia ­ tions from radio-active substances (including radiogra ­ phy and radiotherapy apparatus); X-ray generators ; X-ray tubes ; X-ray screens ; X-ray high tension gene ­ rators ; X-ray control panels and desks ; X-ray exami ­ nation or treatment tables , chairs and the like : Apparatus based on the use of X-rays : 899.62 90.20-11 1 For medical or dental use 774.20 N 90.20-19 II B For other uses Apparatus based on the use of the radiations from radio ­ active substances : 774.20 N 90.20-51 I For medical use 774.20 N 90.20-59 II C For other uses Parts and accessories : 774.20 N 90.20-71 I X-ray tubes 774.20 N 90.20-75 II X-ray fluorescent screens and X-ray intensifying screens ; anti-scatter shields and grids 774.20  90.20-99 90.21 III Other Instruments , apparatus or models , designed solely for demonstrational purposes (for example , in educa ­ tion or exhibition), unsuitable for other uses : 774.20 90.21-10 A Instruments, apparatus or models for teaching physics, chemistry or the like 874.52  22 . 12 . 80 Official Journal of the European Communities 477 90 .21 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.21 (cont'd) 90.21-50 B Models of human or animal anatomies 874.52  90.21-90 90.22 C A Other Machines and appliances for testing mechanically the hardness , strength , compressibility , elasticity and the like properties of industrial materials (for example , metals , wood , textiles , paper or plastics): Machines and appliances for testing metals : 874.52 90.22-11l I Universal or for tensile tests 874.53  90.22-15l II For hardness tests . 874.53  90.22-19l III Other ' 874.53  90.22-30I B Machines and appliances for testing textiles, paper orpaperboard 874.53 90.22-50l C Machines and appliances for testing other materials 874.53  90.22-80 90.23 A D Parts and accessories Hydrometers and similar instruments ; thermometers , pyrometers , barometers , hygrometers , psychrometers , recording or not ; any combination of these instruments : Thermometers : 874.53 90.23-01 I II a For use in civil aircraft Other : Mercury or other liquid-filled thermometers , for direct reading : 874.54 90.23-11Il 1 Clinical thermometers 874.54 N 90.23-18Il 2 Other 874.54 N 90.23-20 b Other 874.54 N 90.23-30 B C .Hygrometers and psychrometers Hydrometers and similar instruments , with or without thermometers ; optical pyrometers : 874.54 90.23-91Il I Hydrometers and similar instruments 874.54  90.23-92 D 11 Optical pyrometers Other : 874.54 N 90.23-95 I Barometers 874.54 N 90.23-99 90.24 II Other Instruments and apparatus for measuring , checking or automatically controlling the flow , depth , pressure or other variables of liquids or gases , or for automa ­ tically controlling temperature (for example , pressure gauges , thermostats , level gauges , flow meters , heat meters , automatic oven-draught regulators), not being articles falling within heading No 90.14 : 874.54 90.24-10 A For use in civil aircraft 874.30  478 Official Journal of the European Communities 22 . 12 . 80 90 ,24 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.24 (cont'd) B Other : \\ l I Pressure gauges : I 90.24-21 a Spiral or metal diaphragm types 874.30  90.24-29 II b Other Thermostats : 874.30  90.24-41 a Thermostats with electrical triggering device . . 874.30  90.24-49 III b Other mechanical thermostats Other : 874.30  90.24-92 a Level gauges 874.30  90.24-94 b Flowmeters 874.30  90.24-96 c Regulators 874.30  90.24-98 90.25 d Other Instruments and apparatus for physical or chemical analysis ( such as polarimeters , refractometers , spec ­ trometers , gas analysis apparatus); instruments and apparatus for measuring or checking viscosity , po ­ rosity , expansion , surface tension or the like ( such as viscometers , porosimeters , expansion meters); instruments and apparatus for measuring or checking quantities of heat , light or sound (such as photometers (including exposure meters), calorimeters); micro ­ tomes : 874.30 90.25-11 A Gas or smoke analysis apparatus 874.40 N 90.25-31 B Microtomes 874.40 N 90.25-41 C D Viscometers, porosimeters and expansion meters . . . Other instruments and apparatus : 874.40  90.25-51 I Non-optical 874.40  90.25-59 II Optical 874.40  90.25-80 90.26 E Parts and accessories Gas , liquid and electricity supply or production me ­ ters ; calibrating meters therefor : 874.40 90.26-10 A Gas meters 873.10 N 90.26-30 B C Liquid meters Electricity meters : 873.10 N 90.26-51 I Supply meters, for single-phase alternating current 873.10 N 90.26-55 II Supply meters, for multi-phase alternating current 873.10 N 90.26-59 90.27 III Other, for example : direct current meters, produc ­ tion meters, standard and calibrating meters . . Revolution counters , production counters , taximeters , mileometers , pedometers and the like , speed indica ­ tors (including magnetic speed indicators ) and tacho ­ meters (other than articles falling within heading No 90.14); stroboscopes : 873.10 N 90.27-10 A Revolution counters , production counters , taximeters and other counters 873.20  22. 12 . 80 Official Journal of the European Communities 479 90 .27 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit \90.27 li (cont'd) \B Speed indicators and tachometers : 90.27-20 I For use in civil aircraft 873.20  \ II Other : 90.27-32la For vehicles 873.20  90.27-38\b Other 873.20  90.27-50 C Stroboscopes 873.20  \90.28 Electrical measuring, checking , analysing or auto ­ matically controlling instruments and apparatus :\\ \A Electronic instruments and apparatus : l l I I For use in civil aircraft : 90.28-01\a Stall warning calculators 874.83 N 90.28-03\b Inertial navigation systems 874.83 N 90.28-05lc Ground proximity warning systems 874.83 N 90.28-07Id Terrestrial magnetic field detector apparatus ope ­ \ III rating by saturation of magnetic circuits (flux l \I valve) 874.83 N 90.28-08le Air conditioning regulators 874.83 N 90.28-09\f Other 874.83  \ II Other : \ \ a Telecommunications (cross-talk meters, gain measuring instruments , nepermeters, distortion factor meters, psophometers and the like); For measuring or detecting ionising radiations ; Other measuring apparatus with self-balancing recording device ; Other apparatus for measuring electrical quanti ­ ties : \ III \ III Il Il II Il II Il l Il l \\ 90.28-12\ 1 Telecommunications (cross-talk meters, gain measuring instruments, nepermeters, distortion factor meters, psophometers and the like) . . III \ \ 874.83  90.28-14l2 For measuring or detecting ionising radiations 874.82  90.28-16\3 Other measuring apparatus with self-balancing \ I recording device 874.83  90.28-18\4 Other apparatus for measuring electrical quanti I ties 874.83  b Other : \ 90.28-22\1 Electronic ray oscilloscopes and oscillographs 874.83  90.28-31 2 Instruments and apparatus for testing equip I ment and materials 874.83  90.28-38\ 3 Regulators and control units 874.81  90.28-41\ 4 Instruments and apparatus for balancing l mechanical parts 874.83  90.28-43 5 Marine or river navigational instruments and \ || apparatus 874.83  480 Official Journal of the European Communities 22 . 12 . 80 90 .28 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.28 A II b I \ (cont'd) \ Il 90.28-45 6 Aeronautical or space navigational instruments and apparatus 874.83  90.28-47 7 Meteorological, hydrological and geophysical II instruments and apparatus 874.83  90.28-49l 8 Exposure meters, thermocolorimeters and other II measuring instruments used in photography or II cinematography 874.83  9 Other : 90.28-56 aa Apparatus for measuring optical and!or acousti cal quantities 874.83  90.28-57 bb Apparatus for measuring geometrical, mecha nical or other quantities 874.83  90.28-59 cc Other 874.83  B Other : \ 90.28-62 I l For use in civil aircraft 874.89  I II Other : ' 90.28-66 a Oscillographs, light-beam and liquid-jet types . 874.89  90.28-68 b Self-balancing potentiometers, measuring bridges 874.89  90.28-70 c Measuring apparatus for the analysis of gases, l I liquids or solids 874.89  90.28-74I d Measuring apparatus for heat and moisture and. II lI\ for process control 874.89  90.28-76 e Apparatus for testing equipment or materials . 874.89  90.28-84 f Regulators and control units 874.84  l S Other: II l 1 Measuring instruments and apparatus with re \ cording device : II 90.28-86 aa Continuous-line graph recorders 874.,89  90.28-88 bb Other 874.89  li 2 Direct-reading measuring instruments and appa III ratus : I 90.28-92 aa Precision instruments and apparatus (preci II sion factor not exceeding 0-5 ) 874.89  II bb Other : \ 90.28-96 11 Panel or console type 874.89  90.28-97 22 Other 874.89  90.28-99 3 Other 874.89  || 90.29 Parts or accessories suitable for use solely or princi II pally with one or more of the articles falling within || heading No 90.23 , 90.24 , 90.26 , 90.27 or 90.28 : II A Parts or accessories suitable for use solely or princi pally with the electronic instruments or apparatus falling within subheading 90.28 A : 90.29-01 I Parts of automatic flight control instruments and II apparatus , for use in civil aircraft 874.90  90.29-09 II Other 874.90 .  22 . 12. 80 Official Journal of the European Communities 481 90 .29 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.29 (cont'd) \ B Other : 90.29-15 I II Parts of automatic flight control instruments and apparatus , for use in civil aircraft Other : 874.90  90.29-20 a b Parts of base metal, turned from bars , rods , angles, shapes , sections or wire, of solid section, the greatest diameter of which does not exceed 25 mm Other : 874.90  90.29-32\ 1 For instruments or apparatus of heading No 90.23 874.90  90.29-42 2 3 For instruments or apparatus of heading No 90.24 For instruments or apparatus of heading No 90.26: 874.90  90.29-53l aa For electricity meters 874.90  90.29-59l bb Other 874.90  90.29-62\4 For instruments or apparatus of heading No 90.27 874.90  90.29-80I5 For instruments or apparatus of subheading90.28 B 874.90 90.80-00 to 90.89-29 Goods classified in Chapter 90, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8) O 90.97.01l Contact lenses and spectacle lenses carried by post . . 884.11  90.97-02 Other goods of Chapter 90 carried by post 911.00  (') See list of headings for exports of component parts of complete industrial plant, page 509. 482 Official Journal of the European Communities 22 . 12 . 80 91 .01 CHAPTER 91 CLOCKS AND WATCHES AND PARTS THEREOF Notes 1 . For the purposes of headings Nos 91.02 and 91.07, the expression " watch movements " means movements regulated by a balance-wheel and hairspring or by any other system capable of determining intervals of time , not exceeding 12 mm in thickness when measured with the plate , the bridges and any additional outer plates . 2 . Headings Nos 91.07 and 91.08 are to be taken not to apply to spring-operated or weight-operated motors not fitted , nor adapted to be fitted , with escapements (heading No 84.08 ). 3 . This Chapter does not cover parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV), or similar goods of artificial plastic materials ( which are generally classified in heading No 39.07). The Chapter also excludes weights , clock or watch glasses , watch chains or straps , parts of electrical equipment , ball bearings or bearing balls . Clock and watch springs are to be classified as clock or watch parts ( heading No 91.11 ). 4 . Except as provided in Notes 2 and 3 , movements and other parts suitable for use both in clocks or watches and in other articles (for example, precision instruments) are to be taken as falling within this Chapter and not within any other Chapter . 5 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit li 91.01 Pocket-watches , wrist-watches and other watches ,including stop-watches : 91.01-11 A B I a Stop-watches Other : Electric or electronic : With case of precious metal : 885.11 N 91.01-15 1 With piezo-electric quartz crystal regulating device 885.11 N 91.01-19 2 b 1 Other With case of other material : With piezo-electric quartz crystal regulating device : 885.11 N 91.01-21 aa With hands 885.11 N 91.01-25 bb Other " 885.11 N 91.01-29 2 II a 1 Other: With automatic winding: With jewelled lever escapement : 885.11 N 91.01-33 aa With case of precious metal 885.11 N 91.01-37 bb With case of other material 885.11 N 91.01-45 2 With other escapement (for example, roskopf I II pin pallet escapement) 885.11 N b With non-automatic winding: \ 1 With jewelled lever escapement: l 91.01-53 aa With case of precious metal 885.11 N 91.01-57I bb With case of other material 885.11 N 91.01-65I 2 With other escapement (for example, roskopf Npin pallet escapement) 885.11 22 . 12 . 80 Official Journal of the European Communities 483 91.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 91.02 Clocks with watch movements (excluding clocks of \ heading No 91.03): A Electric or electronic : 91.02-11 I With balance-wheel and hairspring 885.12 N II Other : 91.02-21 a With piezo-electric quartz crystal regulating device 885.12 N 91.02-29 b Other 885.12 N B Other : 91.02-91 I Alarm clocks 885.12 N 91.02-99 II Other 885.12 N 91.03 Instrument panel clocks and clocks of a similar type , \ I for vehicles , aircraft or vessels : 91.03-10 A \ Clocks with clock movements measuring less than I \ 4*5 cm in width and clocks with watch movements , II I; for use in civil aircraft 885.21 N \ B I Other : 91.03-21 I With piezo-electric quartz crystal regulating device . 885.21 N 91.03-99 II Other 885.21 N \ 91.04 Other clocks : \ \A Electric or electronic : 91.04-20 I For electric clock systems 885.22 N \ II Other: \ a Battery-operated: \ 1 Alarm clocks : II 91.04-31 aa With piezo-electric quartz crystal regulating I I device 885.22 N 91.04-33 bb Other 885.22 N l 2 Other : Il aa Wall clocks : I 91.04-34I 11 With piezo-electric quartz crystal regulating \ II\ device 885.22 N 91.04-35 22 Other 885.22 N bb Other : \ 91.04-37l 11 With piezo-electric quartz crystal regulating I II\ device 885.22 N 91.04.39 22 Other 885.22 N II b Mains-operated : l 91.04-42 1 Alarm clocks 885.22 N \\ 2 Other : l 91.04-46 aa Wall clocks 885.22 N 91.04-48 bb Other 885.22 N II B Other : Il I Alarm clocks : 91.04-51 a Travel clocks 885.22 N b Other: l 91.04-56\ 1 With greatest diameter or diagonal measure ment of the dial not less than 7 cm 885.22 N 91.04-58 2 Other 885.22 N 484 Official Journal of the European Communities 22 . 12 . 80 91.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 91.04 B (cont'd) \ II Other: Il 91.04-71 a Table-top, mantelpiece and the like 885.22 N b Wall clocks : 91.04-73 1 Cuckoo clocks 885.22 N 91.04-76 2 Other 885.22 N 91.04-79 c Other 885.22 N 91.05 Time of day recording apparatus ; apparatus with clock \ or watch movement (including secondary movement) II I or with synchronous motor , for measuring, recording or otherwise indicating intervals of time : 91.05-10 A Time-registers 885.23 N 91.05-20 B Time-recorders 885.23 N 91.05-30 C Process-timers, stop-clocks and the like 885.23 N 91.05-80 D Other 885.23 N 91.06 Time switches with clock or watch movement (in ­ \ I cluding secondary movement) or with synchronous l l motor : II 91.06-10 A Electric or electronic for multiple-rate supply meters 885.24 N 91.06-90 B Other 885.24 N \ 91.07 Watch movements (including stop-watch movements), l assembled : \ \A With balance-wheel and hairspring : \ 91.07-11 I Electric or electronic 885.13 N l II Other: l 91.07-22 a With automatic winding 885.13 N 91.07-28 b With non-automatic winding 885.13 N \ B I Other : \ 91.07-92 I With piezo-electric quartz crystal regulating device 885.13 N 91.07-98 II Other 885.13 N \91.08 Clock movements , assembled : \ 91.08-10 A Clock movements , assembled , without dials or \ II hands , or with dials or hands whether or not assembled I Il thereon, constructed or designed to operate for \ II over 47 hours without rewinding , having more than ||I Ill one jewel , for use in civil aircraft 885.25 N II B Other : I Electric or electronic : 91.08-31 a With piezo-electric quartz crystal regulating device 885.25 N 91.08-39 b Other 885.25 N 91.08-90 11 Other 885.25 N Il91.09 Watch cases and parts of watch cases : \ A Finished watch cases : 91.09-20 I Of precious metal 885.14 N 22 . 12 . 80 Official Journal of the European Communities 485 91 .09 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 91.09 (cont'd) A II Of base metal : 91.09-31 a Gilt, silver-plated or with rolled precious metal 885.14 N 91.09-39 b Other 885.14 N 91.09-50 III Other 885.14 N 91.09-80 91.10 B Watch case blanks and parts of watch cases Clock cases and cases of a similar type for other goods of this Chapter , and parts thereof : 885.14 91.10-10 A Of metal 885.26  91.10-90 91.11 B Other Other clock and watch parts : 885.26 91.11-10 A Watchmakers ' jewels (precious and semi-precious ' stones , natural , synthetic, reconstructed or imitation), neither mounted nor set 885.29\ 91.11-20 B C Springs , including hairsprings Watch movements , unassembled : 885.29  91.11-30 I With balance-wheel and hairspring 885.29 N 91.11-35 11 Other 885.29 N 91.11-40 D Clock movements , unassembled 885.29  91.11-50 E F i Rough watch movementsOther : 885.29  91.11-91 I Dials 885.29  91.11-95 II Watchmakers ' jewels, set or mounted 885.29  91.11-99 III Other 885.29  91.97-00 Goods of Chapter 91 carried by post 885.00  486 Official Journal of the European Communities 22 . 12. 80 92.oi CHAPTER 92 MUSICAL INSTRUMENTS ; SOUND RECORDERS OR REPRODUCERS ; TELEVISION IMAGE AND SOUND RECORDERS OR REPRODUCERS ; PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1 . This Chapter does not cover : (a ) Film wholly or partly sensitised for photographic or photo-electric recording or such film exposed, whether or not developed ( Chapter 37) ; (b) Parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07) ; (c) Microphones, amplifiers , loudspeakers , head-phones , switches , stroboscopes and other accessory instruments, apparatus or equipment falling within Chapter 85 or 90, for use with but not incorporated in or housed in the same cabinet as instruments of the present Chapter ; sound recorders or reproducers combined with a radio or television receiver (heading No 85.15); (d) Brushes (for cleaning musical instruments) falling within heading No 96.01 ; (e) Toy instruments (heading No 97.03); (f) Collectors ' pieces or antiques (heading No 99.05 or 99.06); or (g) Spools , reels or similar supports (which are to be classified according to their constituent material , for example , in heading No 39.07 or Section XV). 2 . Bows and sticks and similar devices used in playing the musical instruments of headings Nos 92.02 and 92.06, imported with such instruments in numbers normal thereto and clearly intended for use therewith , are to be classified in the same heading as the relative instruments . Perforated music rolls (heading No 92.10) and gramophone records and the like (heading No 92.12) imported with an instrument are to be treated as separate articles and not as forming a part of such instrument . 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 92.01 Pianos (including automatic pianos , whether or not with keyboards) ; harpsichords and other keyboard stringed instruments ; harps but not including aeolian harps : II A Pianos (including automatic pianos, whether or notwith keyboards): 92.01-11 I Upright pianos 898.11 N 92.01-19 II Other 898.11 N 92.01-90 B 92.02 Other Other string musical instruments : 898.11 92.02-10 A B Of a kind played with a bow Other : 898.19 N 92.02-50 I Guitars 898.19 N 92.02-80 II Other 898.19 N 22 . 12. 80 Official Journal of the European Communities 487 92 .03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 92.03 Pipe and reed organs , including harmoniums and the like : 92.03-10 A Pipe organs 898.21  92.03-90 92.04 B Other Accordions , concertinas and similar musical instruments ; mouth organs : 898.21 N 92.04-10 A Mouth organs 898.22 . N 92.04-90 92.05 B Other Other wind musical instruments : 898.22 N 92.05-10I A Of metal 898.23  92.05-90 92.06 B Of other materials Percussion musical instruments (for example , drums , xylophones , cymbals , castanets) : 898.23 92.06-10l A Timpani and drums 898.24  92.06-90I B Other ..................... 898.24  92.07-00 92.07 92.08 Electro-magnetic , electrostatic , electronic and simi ­ lar musical instruments (for example , pianos , organs , accordions) Musical instruments not falling within any other head ­ ing of this Chapter (for example , fairground organs , mechanical street organs , musical boxes , musical saws); mechanical singing birds , decoy calls and effects of ail kinds ; mouth-blown sound signalling instruments (for example , whistles and boatswains ' pipes): 898.25 N 92.08-10 A Musical boxes 898.29  92.08-90 B 92.10 Other Parts and accessories of musical instruments , including perforated music rolls and mechanisms for musical boxes ; metronomes , tuning forks and pitch pipes of all kinds : 898.29 92.10-10 A Mechanisms for musical boxes 898.90  92.10-15 B C Musical instrument strings Other : 898.90  92.10-20I I Parts and accessories for the musical instrumentsof heading No 92.01 8.98.90  92.10-30I 11 Parts and accessories for the musical instrumentsof heading No 92.02 898.90  92.10-40I 111 Parts and accessories for the musical instrumentsof heading No 92.03 898.90  92.10-50I IV Parts and accessories for the musical instrumentsof heading No 92.04 898.90  92.10-60I V Parts and accessories for the musical instrumentsof heading No 92.07 898.90  92.10-70 V/ Parts and accessories for the musical instruments of headings Nos 92.05, 92.06 and 92.08 ; metro ­ nomes, tuning forks and pitch pipes of all kinds . 898.90  488 Official Journal of the European Communities 22 . 12 . 80 92 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 92.11 Gramophones , dictating machines and other sound recorders or reproducers , including record-players and tape decks , with or without sound-heads ; television image and sound recorders or reproducers : \ A Sound recorders or reproducers : 92.11-10 I Sound recorders 763.88 N 92.11-32 92.11-34 92.11-35 92.11-37 92.11-39 II a 1 2 b 1 2 c Sound reproducers : Record-players : With automatic record changing mechanism . . Without automatic record changing mechanism . Electric gramophones : Coin-operated Other Other 763.18 763.18 763.11 763.18 763.88 N N N N N 92.11-50 III Combined sound recorders and reproducers . . 763.88 N 92.11-80 B 92.12 Television image and sound recorders or reproducers . Gramophone records and other sound or similar re ­ cordings ; matrices for the production of records , pre ­ pared record blanks , film for mechanical sound record ­ ing , prepared tapes , wires , strips and like articles of a kind commonly used for sound or similar recording : 763.81 N 92.12-11 92.12-19 A B I II Prepared for recording , but not recorded : Magnetic tapes ; film Other Recorded : 898.31 898.31  92.12-31 92.12-33 I a b Wax recordings , discs , matrices and other inter ­ mediate forms , excluding magnetically recorded tapes : For the production of records Other 898.32 898.32  92.12-34 92.12-35 92.12-37 92.12-39 II a 1 2 b 1 2 92.13 Other : Records : For teaching languages Other Other recording media (tapes , wires , strips and like articles ) : Magnetically recorded for the scoring of cinematograph film Other Other parts and accessories of apparatus falling within heading No 92.11 : 898.32 898.32 898.32 898.32 m 92.13-11 92.13-18 A 1 II Sound-heads and parts thereof : For records or mechanically recorded sound films Other 764.99 764.99  22 . 12 . 80 Official Journal of the European Communities 489 92.13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 92.13 (cont'd) 92.13-30 B Needles ; diamonds, sapphires and other precious or semi-precious stones (natural, synthetic or recon ­ structed), whether or not mounted 764.99 92.13-60 C Parts of base metal , turned from bars , rods , angles, shapes , sections or wire, of solid section , the greatest diameter of which does not exceed 25 mm .... 764.99 92.13-80 D Other ..................... 764.99  92.97-00I Goods of Chapter 92 carried by post 898.00  490 22. 12. 80Official Journal of the European Communities 93 .01 SECTION XIX ARMS AND AMMUNITION ; PARTS THEREOF CHAPTER 93 ARMS AND AMMUNITION ; PARTS THEREOF Notes 1 . This Chapter does not cover : (a) Goods falling within Chapter 36 (for example , percussion caps, detonators , signalling flares) ; (b ) Parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07) ; (c ) Armoured fighting vehicles (heading No 87.08); (d) Telescopic sights and other optical devices suitable for use with arms , unless mounted on a firearm or impor ­ ted with the firearm on which they are designed to be mounted ( Chapter 90) ; (e ) Bows, arrows , fencing foils or toys falling within Chapter 97 ; or (f) Collectors ' pieces or antiques ( heading No 99.05 or 99.06). 2 . In heading No 93.07, the reference to "parts thereof " is to be taken not to include radio or radar apparatus of heading No 85.15 . 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 93.01-00 93.01 93.02 Side-arms (for example , swords , cutlasses and bayo ­ nets) and parts thereof and scabbards and sheaths there ­ Revolvers and pistols , being firearms : 951.04  93.02-10 A 9 mm calibre and higher 951.05 N 93.02-90 B Other 951.05 N 93.03-00 93.03 93.04 Artillery weapons , machine-guns , sub-machine-guns and other military firearms and projectors (other than revolvers and pistols) Other firearms , including Very pistols , pistols and revolvers for firing blank ammunition only , line ­ throwing guns and the like : 951.02  93.04-20 A I Sporting and target shooting guns , rifles and carbines : Muzzle loaders 894.61 N 49122. 12. 80 Official Journal of the European Communities 93 .04 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 93.04 A \ li (cont'd) II Other : \\ a With one barrel: 93.04-30 1 Smooth bore 894.61 N II 2 Rifles: 93.04-41 aa Rimfire 894.61 N 93.04-49 bb Other 894.61 N b With several barrels : 93.04-50 1 Double-barrelled, smooth bore 894.61 N 93.04-60 2 Other 894.61 N 93.04-90 B Other 894.61 N 93.05-00 93.05 Arms of other descriptions , including air, spring and similar pistols , rifles and guns\\ 894.62  \93.06 Parts of arms , including gun barrel blanks , but not II\lincluding parts of side-arms : \ 93.06-10 A Of arms of heading No 93.03 951.09  \B Of other arms : l 93.06-31 I Roughly shaped gun stock blocks 951.09  II Other parts : \ 93.06-35 a Of arms of heading No 93.02 951.09  b Other : - 93.06-41 1 Barrels, including barrel blanks 951.09 93.06-45 2 Butt stocks 951.09 N 93.06-49 3 Other 951.09  93.07 Bombs , grenades , torpedoes , mines , guided weapons and missiles and similar munitions of war, and parts thereof ; ammunition and parts thereof, including car ­ tridge wads ; lead shot prepared for ammunition : ! II \\ 93.07-10 A For revolvers and pistols falling within heading Il No 93.02 and for sub-machine-guns falling within II heading No 93.03 951.06  B Other : I For military purposes : 93.07-31 a For weapons falling within heading No 93.03 951.06  93.07-33 b Other 951.06  II Other : Il 93.07-35 a Sporting and target shooting cartridges .... 894.63  b Other : 93.07-51 1 Bullets and lead shot for sporting and target Il shooting cartridges 894.63  93.07-55I2 Propellant charges (cartridges) for riveting II and similar tools of heading No 82.04 or for captive-bolt humane killers 951.06  93.07-59 3 Other 951.06  492 Official Journal of the European Communities 22 . 12 . 80 SECTION XX MISCELLANEOUS MANUFACTURED ARTICLES CHAPTER 94 FURNITURE AND PARTS THEREOF ; BEDDING , MATTRESSES , MATTRESS SUPPORTS , CUSHIONS AND SIMILAR STUFFED FURNISHINGS Notes 1 . This Chapter does not cover : (a ) Pneumatic or water mattresses , pillows or cushions , falling within Chapter 39 , 40 or 62 ; ( b ) Standard lamps , table lamps , wall lamp brackets and other lighting fittings ; these are classified according to the constituent material (for example , in heading No 44.27, 70.14 or 83.07); ( c ) Articles of stone , ceramic or any other material referred to in Chapter 68 or 69 , used as seats , tables or columns , of the kind used in parks , gardens or vestibules ( Chapter 68 or 69); (d ) Mirrors designed for placing on the floor or ground (for example , cheval-glasses (swing-mirrors)) falling within heading No 70.09 ; ( e ) Parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV), or similar goods of artificial plastic materials ( which are generally classified in heading No 39.07) ; and safes falling within heading No 83.03 ; (f ) Furniture specially designed as parts of refrigerators of heading No 84.15 ; furniture specially designed for sewing machines ( heading No 84.41 ) ; (g) Furniture specially designed as parts of radio-gramophones , wireless sets or television sets ( heading No 85.15) ; ( h ) Dentists ' spittoons falling within heading No 90.17 ; ( ij ) Goods falling within Chapter 91 (for example, clocks and clock cases ) ; ( k ) Furniture specially designed as parts of gramophones , of dictating machines or of other sound reproducers or recorders , falling within heading No 92.13 ; or ( 1 ) Toy furniture ( heading No 97.03 ), billiard tables and other furniture specially constructed for games ( head ­ ing No 97.04) or for conjuring tricks (heading No 97.05). 2 . The articles (other than parts ) referred to in headings Nos 94.01 , 94.02 and 94.03 are to be classified in those headings only if they are designed for placing on the floor or ground . This provision is , however , to be taken not to apply to the following which are still to be classified in the above ­ mentioned headings even if they are designed to be hung , to be fixed to the wall or to stand one on the other : (a ) Kitchen cabinets and similar cupboards ; ( b ) Seats and beds ; (c ) Unit bookcases and similar unit furniture . 3 . ( a ) In this Chapter references to parts of goods do not include reference to sheets ( whether or not cut to shape but not combined with other parts ) of glass (including mirrors ) or of marble or other stone ; ( b ) Goods described in heading No 94.04, imported separately , are not to be classified in heading No 94.01 , 94.02 or 94.03 as parts of goods . Official Journal of the European Communities22 . 12 . 80 493 94.ot NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 94.01 Chairs and other seats (other than those falling within heading No 94.02), whether or not convertible into beds , and parts thereof : 94.01-02 A B Chairs and other seats , not leather covered (excluding parts thereof), for use in civil aircraft Other : 821.11 94.01-06 94.01-08 94.01-20 94.01-31 94.01-35 94.01-41 94.01-45 94.01-50 94.01-60 94.01-70 94.01-91 94.01-93 94.01-99 I II a b a b 1 aa bb 2 aa 11 22 bb 3 4 c 1 2 aa bb Specially designed for aircraft : Seats Parts Other : Seats specially designed for motor vehicles . . . Other seats and chairs : With base metal frame : Not padded, stuffed or upholstered .... Padded, stuffed or upholstered With wooden frame : Not padded, stuffed or upholstered : Of straight wood Of bent wood Padded, stuffed or upholstered Of cane, osier, bamboo or similar materials Other Parts of other seats and chairs : Of motor vehicle seats Other : Of wood Of other materials 821.11 821.19 821.11 821.11 821.11 821.11 821.11 821.11 821.11 821.11 821.19 821.19 821.19 94.02-10 94.02-90 94.02 A B Medical , dental , surgical or veterinary furniture (for example , operating tables , hospital beds with mecha ­ nical fittings) ; dentists ' and similar chairs with mecha ­ nical elevating , rotating or reclining movements ; parts of the foregoing articles : Dentists ' and similar chairs Other 821.21 821.21 94.03 Other furniture and parts thereof : 94.03-11 94.03-15 94.03-19 A 1 II III Furniture (excluding parts thereof), for use in civil aircraft : Of base metal Of wood Of other materials 821.91 821.92 821.99 94.03-21 94.03-23 B I a b Other furniture : Of base metal : Beds Drawing tables 821.91 821.91 494 Official Journal of the European Communities 22 . 12 . 80 94.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 94.03 B I \ (cont'd) C Office furniture : 1 Not exceeding 80 cm in height : 94.03-25 aa Desks 821.91  94.03-27 bb Other 821.91  2 Exceeding 80 cm in height : 94.03-33 aa Cupboards or cabinets with doors, shutters or \ flaps 821.91  94.03-35 bb Filing and card-index cabinets, and other Il cabinets 821.91  94.03-39 cc Other 821.91  94.03-49 d Other furniture 821.91  ! 11 Of wood: 94.03-51 a Bedroom furniture 821.92  94.03-55 b Dining room and living room furniture .... 821.92  94.03-57 c Kitchen furniture 821.92  94.03-61 d Shop furniture 821.92  \ e Office furniture : \ 1 Not exceeding 80 cm in height : \ 94.03-63 aa Desks 821.92  94.03-65 bb Other 821.92  !! 2 Exceeding 80 cm in height : \ 94.03-66 aa Cupboards with doors, shutters or flaps ; \ filing, card-index and other cabinets .... 821.92  94.03-67 bb Other 821.92  94.03-69 f Other furniture 821.92  94.03-71 III Of artificial plastic materials 821.99  94.03-82 IV Of other materials 821.99  » V Parts : \ 94.03-91 a Of base metal 821.99  94.03-95 b Of wood 821.99  94.03-99 c Of other materials 821.99  \94.04 Mattress supports ; articles of bedding or similar fur ­ nishing fitted with springs or stuffed or internally fitted with any material or of expanded , foam or sponge rubber or expanded , foam or sponge artificial plastic material , whether or not covered (for example , mattresses , quilts , eiderdowns , cushions , pouffes and pillows): \ II \ Il I li I l II A Articles of bedding or similar furnishing of expanded, Il foam or sponge artificial plastic material , whether or Il not covered : 94.04-11 1 Mattresses 821.22  94.04-19 II Other 821.22  IIB Other : 94.04-30 I Mattress supports 821.22  22 . 12 . 80 Official Journal of the European Communities 495 94.04 NIMEXE code CCT reference Statistical subdivision Description CST code Supplementary unit 94.04 B (cont'd) 11 Mattresses : 94.04-51 a b Of expanded, foam or sponge rubber, whether or not covered Of other materials : 821.22  94.04-55\ 1 Spring interior 821.22  94.04-59I 2III OtherOther: 821.22  94.04-61I ab Sleeping-bagsOther: 821.22  94.04-91\ 1 Filled with feathers or down 821.22  94.04-99 2 Other ' 821.22  94.80-00 to 94.89-07 Goods classified in Chapter 94, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8) C) _ (*) See list of headings for exports of component parts of complete industrial plant, page 509. 496 Official Journal of the European Communities 22 . 12 . 80 95 .05 CHAPTER 95 ARTICLES AND MANUFACTURES OF CARVING OR MOULDING MATERIAL Notes 1 . This Chapter does not cover : (a ) Articles falling within Chapter 66 (for example , parts of umbrellas , walking-sticks) ; (b) Articles falling within Chapter 71 (for example , imitation jewellery) ; (c ) Cutlery or other articles falling within Chapter 82 with handles or other parts of carving or moulding materials ; the headings of the present Chapter apply , however, to separately imported handles or other parts of such articles ; (d ) Articles falling within Chapter 90 (for example , spectacle frames) ; (e ) Articles falling within Chapter 91 (for example , clock or watch cases); (f ) Articles falling within Chapter 92 (for example , musical instruments and parts thereof) ; (g) Articles falling within Chapter 93 (arms and parts thereof) ; ( h ) Articles falling within Chapter 94 (furniture and parts thereof) ; ( ij ) Brushes , powder puffs or other articles falling within Chapter 96 ; ( k) Articles falling within Chapter 97 (toys , games and sports requisites) ; ( 1 ) Articles falling within Chapter 98 (for example , buttons , cuff-links , smoking pipes , combs) ; or (m) Collectors ' pieces or antiques (Chapter 99). 2 . In heading No 95.08 , the expression "vegetable or mineral carving material " is to be taken to apply to : (a ) Hard seeds , pips , hulls and nuts and similar vegetable materials of a kind used for carving (for example , corozo and dom) ; ( b ) Jet (and mineral substitutes for jet), amber , meerschaum , agglomerated amber and agglomerated meerschaum . NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 95.05 Worked tortoise-shell , mother of pearl , ivory , bone , horn , coral (natural or agglomerated ) and other animal carving material , and articles of those materials : II A Coral ( natural or agglomerated), worked : I 95.05-11 I Combined with other materials 899.11  95.05-19 II B Other Other : 899.11  95.05-50 I II Plates , sheets , rods , tubes , discs and similar forms , not polished or otherwise worked Other : 899.11  95.05-81 a Ivory 899.11  95.05-89 b Other 899.11  22 . 12 . 80 Official Journal of the European Communities 497 95 .08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 95.08 Worked vegetable or mineral carving material and articles of those materials ; moulded or carved articles of wax , of stearin , of natural gums or natural resins (for example , copal or rosin ) or of modelling pastes , and other moulded or carved articles not elsewhere specified or included ; worked , unhardened gelatin (except gelatin falling within heading No 35.03 ) and articles of unhardened gelatin : 95.08-20 A Vegetable or mineral carving material in plates , sheets , rods , tubes , discs and similar forms , not polished or otherwise worked 899.19  95.08-80 B Other 899.19  498 Official Journal of the European Communities 22. 12 . 80 96 .01 CHAPTER 96 BROOMS, BRUSHES , POWDER-PUFFS AND SIEVES Notes 1 . This Chapter does not cover : (a ) Articles falling within Chapter 71 ; (b) Brushes of a kind specialised for use in dentistry or for medical , surgical or veterinary purposes , falling within heading No 90.17 ; or (c) Toys (Chapter 97). 2. In heading No 96.01 , the expression "prepared knots and tufts for broom or brush making" is to be taken to apply only to unmounted knots and tufts of animal hair , vegetable fibre or other material , which are ready for incorpor ­ ation without division in brooms or brushes , or which require only such further minor processes as glueing or coating the butts , or trimming to shape at the top , to render them ready for such incorporation . I NIMEXEcode CCTreference Statisticalsubdivision Description SITCcode Supplementaryunit 96.01 Brooms and brushes , consisting of twigs or other vege ­ table materials merely bound together and not mounted in a head (for example , besoms and whisks), with or without handles ; other brooms and brushes (including brushes of a kind used as parts of machines); prepared knots and tufts for broom or brush making ; paint rollers ; squeegees (other than roller squeegees) and mops : A Brooms and brushes , consisting of twigs or other vegetable materials merely bound together and not mounted in a head (for example, besoms and whisks), with or without handles ; prepared knots and tufts for broom or brush making : 96.01-01 I Brooms and brushes, consisting of twigs or other vegetable materials merely bound together and not mounted in a head (for example, besoms and whisks), with or without handles 899.72 96.01-05 B 11 Prepared knots and tufts for broom or brush making . Other : 899.72 * 96.01-10 I Tooth brushes 899.72 N * 96.01-20 II III Brushes of a kind used as parts of machines .... Other : 899.72  * 96.01-30 a b Paint rollers Paint, distemper, varnish and similar brushes : 899.72  * 96.01-41 1 Artists ' and students ' brushes 899.72  * 96.01-49 2 c Other Brushes for cosmetics and personal toiletry : 899.72  96.01-91 1 Shaving brushes 899.72  * 96.01-92l 2 Make-up brushes 899.72  * 96.01-94 3 Other 899.72  * 96.01-96 d Road-sweeping brushes ; household type brooms and brushes, including shoe brushes and clothes brushes ; brushes for grooming animals 899.72 * 96.01-98 e Other 899.72  22 . 12 . 80 Official Journal of the European Communities 499 96 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 96.05-00 96.05 Powder-puffs and pads for applying cosmetics or toilet preparations , of any material 899.82 96.06-00 96.06 Hand sieves and hand riddles , of any material .... 899.81  96.97-00I Goods of Chapter 96 carried by post 899.20  500 Official Journal of the European Communities 22 . 12 . 80 CHAPTER 97 TOYS , GAMES AND SPORTS REQUISITES ; PARTS THEREOF Notes 1 . This Chapter does not cover : (a ) Christmas tree candles ( heading No 34.06); ( b ) Fireworks or other pyrotechnic articles falling within heading No 36.05 ; ( c ) Yarns , monofil , cords or gut and the like for fishing , cut to length but not made up into fishing lines , falling within Chapter 39 , heading No 42.06 or Section XI ; ( d) Sports bags or other containers of heading No 42.02 or 43.03 ; ( e ) Sports clothing of fancy dress , of textiles , falling within Chapter 60 or 61 ; ( f ) Textile flags or bunting, or sails for boats or land craft, falling within Chapter 62 ; ( g ) Sports footwear (other than skating boots with skates attached), cricket pads , shin-guards or the like , falling within Chapter 64, or sports headgear falling within Chapter 65 ; ( h ) Climbing sticks , whips , riding crops or the like ( heading No 66.02), or parts thereof (heading No 66.03); ( ij ) Unmounted glass eyes for dolls or other toys , falling within heading No 70.19 ; (k ) Parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV), or similar goods of artificial plastic materials ( which are generally classified in heading No 39.07); ( 1 ) Articles falling within heading No 83.11 ; ( m ) Sports vehicles (other than bobsleighs , toboggans and the like) falling within Section XVII ; ( n ) Children 's cycles fitted with ball bearings and constructed like normal cycles ( heading No 87.10); (o ) Sports craft such as canoes and skiffs ( Chapter 89), or their means of propulsion ( Chapter 44 for such articles made of wood ) ; (p ) Spectacles , goggles and the like, for sports and outdoor games (heading No 90.04); (q ) Decoy calls and whistles ( heading No 92.08); ( r ) Arms or other articles of Chapter 93 ; or (s ) Racket strings , tents or other camping goods , or gloves (classified , in general , according to the material of which they are made). 1 2 . The headings of this Chapter are to be taken to include articles in which pearls , precious or semi-precious stones ( natural , synthetic or reconstructed), precious metals or rolled precious metals constitute only minor constituents . 3 . In heading No 97.02, the term "dolls " is to be taken to apply to such articles as are representations of human beings . 4 . Subject to Note 1 above , parts and accessories which are suitable for use solely or principally with articles falling within any heading of this Chapter are to be classified with those articles . 22 . 12 . 80 Official Journal of the European Communities 501 97.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 97.01 Wheeled toys designed to be ridden by children (for example , toy bicycles and tricycles and pedal motor cars); dolls ' prams and dolls ' push chairs : 97.01-10 A Dolls ' prams and dolls ' push chairs 894.21  97.01-90 97.02 A B Other Dolls : Dolls ( dressed or undressed) : 894.21 97.02-11 I Of artificial plastic materials 894.22  97.02-19 B II Of other materials Parts and accessories : 894.22  97.02-31 I Garments, footwear, headgear and other accessories 894.22  97.02-35 97.03 II Parts Other toys ; working models of a kind used for recrea ­ tional purposes : 894.22 97.03-05 A B Of wood Other : 894.23  97.03-11 Il I Electric model railways 894.23  97.03-15 II Electric car sets (other than those for competitive games falling within heading No 97.04 ) 894.23  97.03-20 II III Toy weapons 894.23  97.03-30 II /V Toy projectors and other optical toys 894.23  97.03-40 V V/ a Musical instruments and other musical appliances Other : Of artificial plastic materials : 894.23 97.03-51 1 Scale model assembly kits 894.23  97.03-55\ 2 Constructional toys 894.23  97.03-59 3 b Other Of metal : 894.23 97.03-61 1 Die-cast miniature models 894.23  97.03-69 2 Other 894.23  97.03-75 c Of textile fabric 894.23  97.03-80 d Of rubber 894.23  97.03-85 e Of other materials 894.23  97.03-90 97.04 VII Assortments of toys of the present subheading, of different constituent materials, put up in sets, outfits or the like Equipment for parlour , table and funfair games for adults or children (including billiard tables and pintables and table-tennis requisites): 894.23  97.04-10 A Playing cards , including toy playing cards .... 894.24  97.04-15 B C Table-tennis bats , balls and nets Other : 894.24 97.04-20 I II Electric car racing sets, having the character of competitive games Other : 894.24 - 97.04-91 a Motor or mechanically operated games of a kind generally used in cafes, funfairs, etc 894.24  502 Official Journal of the European Communities 22 . 12. 80 97 .04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 97.04-95 97.04-98 97.05-10 97.05-51 97.05-59 97.06-03 97.06-07 97.06-10 97.06-20 97.06-35 97.06-41 97.06-43 97.06-49 97.06-50 97.06-60 97.06-90 97.07-10 97.07-91 97.07-99 97.08-00 97.97-00 97.04 C (cont'd) 97.05 97.06 A B C 97.07 A B 97.08 II b c A B I II I II III /V a b 1 2 V VI VII I II Billiard tables, special tables for casino or parlour games, table-tennis tables and similar tables for games Other Carnival articles ; entertainment articles (for example , conjuring tricks and novelty jokes); Christmas tree decorations and similar articles for Christmas festivities (for example , artificial Christmas trees , Christmas stock ­ ings , imitation yule logs , Nativity scenes and figures therefor) : Carnival articles ; entertainment articles (for example , conjuring tricks and novelty jokes) Christmas tree decorations and similar articles for Christmas festivities : Of glass Of other materials Appliances , apparatus , accessories and requisites for gymnastics or athletics , or for sports and outdoor games (other than articles falling within heading No 97.04^: Cricket and polo equipment Tennis rackets Other : Gymnasium and athletics equipment Balls Badminton and similar rackets Snow skis and ski sticks : Snow skis (excluding ski sticks) Ski sticks ; parts and accessories of snow skis and of ski sticks: Ski fastenings (ski bindings) Other Ice skates and roller skates Sailboards Other Fish-hooks , line fishing rods and tackle ; fish landing nets and butterfly nets ; decoy "birds ", lark mirrors and similar hunting or shooting requisites : Fish-hooks , unmounted Other : Fishing reels Other Roundabouts , swings , shooting galleries and other fairground amusements ; travelling circuses , travelling menageries and travelling theatres . Goods of Chapter 97 carried by post 894.24 894.24 894.25 894.25 894.25 894.72 894.72 894.72 894.72 894.72 894.72 894.72 894.72 894.72 894.72 894.72 894.71 894.71 894.71 894.73 894.90 pair 22 . 12. 80 Official Journal of the European Communities 503 98.01 CHAPTER 98 MISCELLANEOUS MANUFACTURED ARTICLES Notes 1 . This Chapter does not cover ; ( a) Eyebrow and other cosmetic pencils ( heading No 33.06); ( b ) Buttons , studs , cuff-links or other articles of a kind described in heading No 98.01 or 98.12, if made wholly or partly of precious metal or rolled precious metal (subject to the provisions of Note 2 (a ) to Chapter 71 ) or if containing pearls or precious or semi-precious stones (natural , synthetic or reconstructed) ( Chapter 71 ) ; ( c ) Parts of general use , as defined in Note 2 to Section XV, of base metal ( Section XV), or similar goods of artificial plastic materials ( which are generally classified in heading No 39.07) ; (d) Mathematical drawing pens ( heading No 90.16); or (e) Toys falling within Chapter 97 . 2 . Subject to Note 1 above , the headings in this Chapter are to be taken to apply to goods of the kind described whether or not composed wholly or partly of precious metal or rolled precious metal or of pearls or precious or semi-precious stones (natural , synthetic or reconstructed). 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 98.01 ' Buttons and button moulds , studs , cuff-links , and press ­ fasteners , including snap-fasteners and press-studs ; blanks and parts of such articles : 98.01-10 A B Blanks and moulds Buttons , studs , cuff-links and press-fasteners and parts thereof : } 899.83 98.01-31 / Press-fasteners, snap-fasteners, press-studs and the like 899.83\ 98.01-33 II III Studs and cuff-links Buttons : 899.83  98.01-35\ a Of base metal, not covered with textile material 899.83  98.01-37 b Of artificial plastic material, not covered with textile material 899.83 98.01-39 98.02 A c Other Slide fasteners and parts thereof : Slide fasteners with scoops of base metal ; parts thereof, of base metal : 899.83 98.02-11I I Complete slide fasteners 899.84 m 98.02-15 II Narrow strips of any length mounted solely with chain scoops 899.84 m 98.02-19 B III I Other . Other : Slide fasteners with chain scoops and parts thereof: 899.84 98.02-51l a Complete slide fasteners 899.84 m 98.02-55 b Narrow strips of any length mounted solely with chain scoops 899.84 m 98.02-59 c Other 899.84  98.02-99 II Other 899.84  504 Official Journal of the European Communities 22. 12. 80 98.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 98.03-01 98.03-12 98.03-14 98.03-16 98.03-17 98.03-21 98.03-23 98.03-25 98.03-32 98.03-34 98.03-39 98.03-51 98.03-53 98.03-59 98.03-61 98.03-71 98.03-75 98.04-11 98.04-19 98.04-30 98.03 A B C I II 98.04 A I II B I a b 1 2 aa bb II III /V a b I a b II a 1 2 b c 1 2 Fountain pens , stylograph pens and pencils (including ball point pens and pencils) and other pens , pen-holders , pencil-holders and similar holders , propelling pencils and sliding pencils ; parts and fittings thereof, other than those falling within heading No 98.04 or 98.05 : Fountain pens and stylograph pens and pencils (in ­ cluding ball point, felt tipped and fibre tipped pens and pencils) : Ball point pens and pencils : With liquid ink (rolling ball pens) Other: With body or cap of precious metal or rolled precious metal Other : With replaceable refill Other Felt tipped and fibre tippedpens andpencils Indian ink drawing pens Fountain pens and other stylograph pens : With body or cap of precious metal or rolled pre ­ cious metal Other Other pens, pen-holders ; propelling pencils and sliding pencils ; pencil-holders and similar holders : Propelling pencils and sliding pencils: With body or cap of precious metal or rolled pre ­ cious metal Other Other Parts and fittings : Parts of base metal , turned from bars, rods, angles, shapes, sections or wire, of solid section .... Other : Refills for ball point pens and pencils : With liquid ink (for rolling ball pens) .... Other Refills for felt tipped and fibre tipped pens and pencils Other: Of metal Other Pen nibs and nib points : Pen nibs : Of gold Of other material Nib points 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.21 895.22 895.22 895.22 N N N N N N N N N N N N N 22 . 12 . 80 Official Journal of the European Communities 505 98 .05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 98.05 Pencils (other than pencils of heading No 98.03), pencil leads , slate pencils , crayons and pastels , drawing char ­ coals and writing and drawing chalks ; tailors ' and bil ­ liards chalks : 98.05-11 98.05-19 98.05-30 98.06-00 98.07-00 A I II B 98.06 98.07 Pencils , pencil leads , slate pencils , crayons , pastels and drawing charcoals : Pencils with " leads " encased in wood or in a rigid paper sheath Other Writing and drawing chalks ; tailors ' and billiards chalks Slates and boards , with writing or drawipg surfaces , whether framed or not Date , sealing or numbering stamps , and the like (in ­ cluding devices for printing or embossing labels), de ­ signed (or operating in the hand ; hand-operated composing sticks and hand printing sets incorporating such compos ­ ing sticks 895.23 895.23 895.23 895.92 895.93 98.08-11 98.08-19 98.08-50 98.08 A I I I B Typewriter and similar ribbons , whether or not on spools ; ink-pads , with or without boxes : Ribbons : Of artificial plastic materials Other Ink-pads 895.94 895.94 895.94 98.09-00 98.09 98.10 Sealing wax (including bottle-sealing wax) in sticks , cakes or similar forms ; copying pastes with a basis of gelatin , whether or not on a paper or textile backing Mechanical lighters and similar lighters , including chemical and electrical lighters , and parts thereof , excluding flints and wicks : 895.95 98.10-05 98.10-10 98.10-21 98.10-29 98.10-30 98.10-40 98.10-50 98.10-80 A B 7 a 1 2 aa bb b 11 III /V Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm . . . Other : Pocket lighters : Gas fuelled: Non refillable Refillahle : With electrical ignition system With other ignition system Other Table lighters Other lighters Parts 899.34 899.34 899.34 899.34 899.34 899.34 899.34 899.34 N N N N N 98.11-10 98.11 A Smoking pipes ; pipe bowls , stems and other parts of smoking pipes (including roughly shaped blocks of wood or root); cigar and cigarette holders and parts thereof : Roughly shaped blocks of wood or root, for the manufacture of pipes 899.35 506 Official Journal of the European Communities 22 . 12 . 80 98 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 98.11 (cont'd) B I Other : Pipes and pipe bowls : I\ 98.11-91 a Of wood or root 899.35  98.11-95\ b Of other materials 899.35  98.11-99 98.12 II Other Combs , hair-slides and the like : 899.35 98.12-10Il A Of ebonite or artificial plastic material 899.85  98.12-90 98.14 B Of other materials Scent and similar sprays of a kind used for toilet pur ­ poses , and mounts and heads therefor : 899.85 98.14-10I A Toilet sprays 899.86  98.14-50 98.15 B Mounts and heads for toilet sprays Vacuum flasks and other vacuum vessels , complete with cases ; parts thereof , other than glass inners : 899.86 98.15-20 A B Vacuum flasks and other vacuum vessels , complete with cases , having a capacity not exceeding 0-75 litre Other : 899.97 - 98.15-30 I Vacuum flasks and other vacuum vessels, complete with cases, having a capacity exceeding 0-75 litre 899.97  98.15-70 II Parts (other than glass inners) 899.97  98.16-00 98.16 Tailors ' dummies and other lay figures ; automata and other animated displays of a kind used for shop window dressing 899.87  98.97-00 Goods of Chapter 98 carried by post 899.20  22 . 12 . 80 Official Journal of the European Communities 507 99 .01 SECTION XXI WORKS OF ART , COLLECTORS ' PIECES , AND ANTIQUES CHAPTER 99 WORKS OF ART, COLLECTORS ' PIECES , AND ANTIQUES Notes 1 . This Chapter does not cover : ( a ) Unused postage , revenue or similar stamps of current or new issue in the country to which they are destined (heading No 49.07) ; ( b) Theatrical scenery, studio back-cloths or the like , of painted canvas (heading No 59.12); or ( c) Pearls or precious or semi-precious stones ( heading No 71.01 or 71.02). 2 . For the purposes of heading No 99.02 , the expression " original engravings , prints and lithographs" means impressions produced directly , in black and white or in colour , of one or of several plates wholly executed by hand by the artist , irrespective of the process or of the material employed by him , but not including any mechani ­ cal or photomechanical process . 3 . Heading No 99.03 , is to be taken not to apply to mass-produced reproductions or works of conventional crafts ­ manship of a commercial character . 4 . ( a ) Subject to Notes 1 to 3 above, articles falling within headings of this Chapter are to be classified in whichever of those headings is appropriate and not in any other heading of the Tariff . ( b ) Heading No 99.06 is to be taken not to apply to articles falling within any of the preceding headings of this Chapter . 5 . Frames around paintings , drawings , pastels , engravings , prints or lithographs are to be treated as forming part of those articles , provided they are of a kind and of a value normal to those articles . NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 99.01-00 99.01 Paintings , drawings and pastels , executed entirely by hand (other than industrial drawings falling within heading No 49.06 and other than hand-painted or hand- decorated manufactured articles) 896.01 99.02-00 99.02 Original engravings , prints and lithographs 896.02  99.03-00 99.03 Original sculptures and statuary , in any material . . 896.03  99.04-00 99.04 Postage , revenue and similar stamps (including stamp- postmarks and franked envelopes , lettercards and the like), used , or if unused not of current or new issue in the country to which they are destined 896.04 _ 99.05-00 99.05 Collections and collectors ' pieces of zoological , bota ­ nical , mineralogical , anatomical , historical , archaeo ­ logical , paleontological , ethnographic or numismatic 896.05 99.06-00 99.06 Antiques of an age exceeding 100 years 896.06  508 Official Journal of the European Communities 22 . 12 . 80 99.80 ADDENDUM GOODS NOT CLASSIFIED ELSEWHERE AND DATA NOT INCLUDED IN TOTALS NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 99.80-00 to 99.89-00 Goods being component parts of complete industrial plant, exported in accordance with Commission Regulation ( EEC) No 518/79 but not included under the chapters under which they fall (') 99.96-01 Confidential transactions, not classified elsewhere . . 999.00  99.97-00 Goods carried by post, not classified elsewhere . . . 911.00  99.98-00 Goods declared as ships ' stores, not classified elsewhere 931.00  99.99-01 Returned goods, not classified elsewhere 931.00  99.99-02 Importations and exportations, not classified elsewhere 931.00  00.50 Data not included in totals : I\ 00.50-70 72.01 B 1 Silver or base metal coin, being legal tender xlO.OO  00.50-97 Silver or base metal coin, being legal tender, carried by post xlO.OO  (J) See list of headings for exports of component parts of complete industrial plant, page 509 . 22. 12. 80 Official Journal of the European Communities 509 SUPPLEMENT LIST OF HEADINGS FOR EXPORTS OF COMPONENT PARTS OF COMPLETE INDUSTRIAL PLANT N I M E X E SITC N I M E X E SITC N I M E X E SITC 68.82.00 602.08 68.87.00 602.08 01 661.31 01 661.31 02 661.32 02 661.32 03 661.33 03 661.33 04 663.10 04 663.10 06 663.20 06 663.20 07 663.50 07 663.50 08 661.81 08 661.81 09 661.82 09 661.82 10 663.31 10 663.31 11 663.32 11 663.32 12 681.83 12 661.83 13 663.81 13 663.81 14 663.82 14 663.82 15 663.33 15 663.33 16 663.39 16 663.39 68.83.00 602.08 68.88.00 602.08 01 661.31 01 661.31 02 661.32 02 661.32 03 661.33 03 661.33 04 663.10 04 663.10 06 663.20 06 663.20 07 663.50 07 663.50 08 661.81 08 661.81 09 661.82 09 661.82 10 663.31 10 663.31 11 663.32 11 663.32 12 661.83 12 661.83 13 663.81 13 663.81 14 663.82 14 663.82 15 663.33 15 683,33 16 663.39 16 663.39 68.84.00 602.08 68.89.00 602.08 01 661.31 01 681.31 02 661.32 02 661.32 03 661.33 03 661.33 04 663:10 04 663.10 06 663.20 06 663.20 07 663.50 07 663.50 08 661.81 08 661.81 09 661.82 09 661.82 10 663.31 10 663.31 11 663.32 11 663.32 12 661.83 12 661.83 13 663.81 13 663.81 14 663.82 14 663.82 15 663.33 15 683.33 16 663.39 16 663.39 68.85.00 602.08 69.80-00 603.08 01 661.31 01 662.31 02 661.32 02 662.32 03 661.33 03 663.70 04 663.10 04 662.41 06 663.20 05 662.42 07 663.50 06 662.43 08 661.81 07 662.44 09 661.82 08 662.45 10 663.31 09 663.91 11 663.32 10 812.20 12 661.83 11 666.40 13 663.81 12 666.50 14 663.82 13 666.60 15 663.33 14 663.92 16 663.39 69.81-00 603.08 68.86.00 602.08 01 662.31 01 661.31 02 662.32 02 661.32 03 663.70 03 661.33 04 662.41 04 663.10 05 662.42 06 663.20 06 662.43 07 663.50 07 662.44 08 661.81 08 662.45 09 661.82 09 663.91 10 663.31 10 812.20 11 663.32 11 666.40 12 661.83 12 666.50 13 663.81 13 666.60 14 663.82 14 663.92 15 663.33 16 663.39 N I M E X E SITC N I M E X E SITC N I M E X E SITC N IMEXE SITC N I M E X E SITC 69.88-00 603.08 70.82-00 604.08 70.86-00 604.08 73.80-00 605.08 01 662.31 01 664.14 01 664.14 01 671.20 02 662.32 03 664.15 03 664.15 02 671.60 03 663.70 04 664.50 04 664.50 04 671.31 04 662.41 05 664.30 05 664.30 05 671.30 05 662.42 06 664.40 06 664.40 06 672.40 06 662.43 07 664.91 07 664.91 07 672.51 07 662.44 08 664.70 08 664.70 08 672.71 08 662.45 09 664.80 09 664.80 OS 674.14 09 663.91 10 665.11 10 665.11 10 673.20 10 812.20 11 664.92 11 664.92 11 673.30 11 666.40 12 665.12 12 665.12 12 675.01 12 666.50 13 665.20 13 665.20 13 674.00 13 666.60 14 812.41 14 812.41 14 677.01 . 14 663.92 15 664.93 15 664.93 16 676.00 69.89-00 603.08 16 664.60 16 664.60 17 678.10 01 662.31 17 665.81 17 665.81 18 678.00 02 662.32 18 664.20 18 664.20 19 678.40 03 663.70 19 665.82 19 665.82 20 678.50 04 662.41 20 600.00 20 600.00 21 691.10 05 662.42 21 665.89 21 665.89 22 692.11 06 662.43 70.83-00 604.08 70.87-00 604.08 23 692.41 07 662.44 01 664.14 01 664.14 24 692.43 08 662.45 03 664.15 03 664.15 25 693.11 09 663.91 04 664.50 04 664.50 26 693.20 10 812.20 05 664.30 05 664.30 27 693.51 11 666.40 06 664.40 06 664.40 29 699.20 12 666.50 07 664.91 07 664.91 30 699.71 13 666.60 08 664.70 08 664.70 31 694.01 14 663.92 09 664.80 09 664.80 32 694.02 70.80-00 604.08 10 665.11 10 665.11 33 699.31 01 664.14 11 664.92 11 664.92 34 699.32 03 664.15 12 665.12 12 665.12 35 699.41 04 664.50 13 665.20 13 665.20 36 697.00 05 664.30 14 812.41 14 812.41 37 812.10 06 664.40 15 664.93 15 664.93 38 697.51 07 664.91 16 664.60 16 664.60 40 601.00 08 664.70 17 665.81 17 665.81 61 672.52 09 664.80 18 664.20 18 664.20 62 674.15 10 665.11 19 665.82 19 665.82 63 673.22 11 664.92 20 600.00 20 600.00 64 675.02 12 665.12 21 665.89 21 665.89 65 674.00 13 665.20 70.84-00 604.08 70.88-00 604.08 66 677.02 14 812.41 01 664.14 01 .664.14 71 672.00 15 664.93 03 664.15 03 664.15 72 670.00 16 664.60 04 664.50 04 664.50 73 673.00 17 665.81 05 664.30 05 664.30 74 675.00 18 664.20 06 664.40 06 664.40 75 674.00 19 665.82 07 664.91 07 664.91 76 677.00 20 600.00 08 664.70 08 664.70 21 665.89 09 664.80 09 664.80 70.81-00 604.08 10 665.11 10 665.11 01 664.14 11 664.92 11 664.92 03 664.15 12 665.12 12 665.12 04 664.50 13 665.20 13 665.20 05 664.30 14 812.41 14 812.41 06 664.40 15 664.93 15 664.93 07 664.91 16 664.60 16 664.60 08 664.70 17 665.81 17 665.81 09 664.80 18 664.20 18 664.20 10 665.11 19 665.82 19 665.82 11 664.92 20 600.00 20 600.00 12 665.12 21 665.89 21 665.89 13 665.20 70.85-00 604.08 70.89-00 604.08 14 812.41 01 664.14 01 664.14 15 664.93 03 664.15 03 664.15 16 664.60 04 664.50 04 664.50 17 665.81 05 664.30 05 664.30 18 664.20 06 664.40 06 664.40 19 665.82 07 664.91 07 664.91 20 600.00 08 664.70 08 664.70 21 665.89 09 664.80 09 664.80 10 665.11 10 665.11 11 664.92 11 664.92 12 665.12 12 665.12 13 665.20 13 665.20 14 812.41 14 812.41 15 664.93 15 664.93 16 664.60 16 664.60 17 665.81 17 665.81 18 664.20 18 664.20 19 665.82 19 665.82 20 600.00 20 600.00 21 665.89 21 665.89 62.80-00 01 02 03 04 05 62 .81 -00 01 02 03 04 05 62.82-00 01 02 03 04 05 62.83-00 01 02 03 04 05 62.84-00 01 02 03 04 05 62.85-00 01 02 03 04 05 62.86-00 01 02 03 04 05 62.87-00 01 02 03 04 05 62.88-00 01 02 03 04 05 62.89-00 01 02 03 04 05 68.80.00 01 02 03 04 06 07 08 09 10 11 12 13 14 15 16 68.81.00 01 02 03 04 06 07 08 09 10 11 12 13 14 15 16 601.08 658.30 658.40 658.10 658.20 658.99 601.08 658.30 658.40 658.10 658.20 658.99 601.08 658.30 658.40 658.10 658.20 658.99 601.08 658.30 658.40 658.10 658.20 658.S9 601.08 658.30 658.40 658.10 658.20 658.99 601.08 658.30 658.40 658.10 658.20 658.99 601.08 658.30 658.40 658.10 658.20 658.99 601.08 658.30 658.40 658.10 658.20 658.99 601.08 658.30 658.40 658.10 658.20 658.99 601.08 658.30 658.40 658.10 658.20 658.99 602.08 661.31 661.32 661.33 663.10 663.20 663.50 661.81 661.82 663.31 663.32 661.83 663.81 663.82 663.33 663.39 602.08 661.31 661.32 661.33 663.10 663.20 663.50 661.81 661.82 663.31 663.32 661.83 663.81 663.82 663.33 663.39 69.82-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 69.83-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 69.84-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 69.85-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 69.86-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 69.87-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 603.08 662.31 662.32 663.70 662.41 662.42 662.43 662.44 662.45 663.91 812.20 666.40 666.50 666.60 663.92 603.08 662.31 662.32 663.70 662.41 662.42 662.43 662.44 662.45 663.91 812.20 666.40 666.50 666.60 663.92 603.08 662.31 662.32 663.70 662.41 662.42 662.43 662.44 662.45 663.91 812.20 666.40 666.50 666.60 663.92 603.08 662.31 662.32 663.70 662.41 662.42 662.43 662.44 662.45 663.91 812.20 666.40 666.50 666.60 663.92 603.08 662.31 662.32 663.70 662.41 662.42 662.43 662.44 662.45 663.91 812 .20 666.40 666.50 666.60 663.92 603.08 662.31 662.32 663.70 662.41 662.42 662.43 662.44 662.45 663.91 812.20 666.40 666.50 666.60 663.92 510 Official Journal of the European Communities 22 . 12. 80 NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 73.81-00 605.08 01 671.20 02 671.60 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 674.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 73.82-00 605.08 01 671.20 02 671.60 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 674.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 73.83-00 605.08 01 671.20 02 671.60 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 674.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 878.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 73.84-00 605.08 01 671.20 02 671.60 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 674.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 73.85-00 605.08 01 671.20 02 671.60 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 674.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 73.86-00 605.08 01 671.20 02 671.60 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 674.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 73.87-00 605.08 01 671.20 02 671.60 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 674.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 73.88-00 605.08 01 671.20 02 671.60 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 674.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 73.89-00 605.08 01 671.20 02 671.60 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 674.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 76.80-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 11 692.44 12 693.13 15 697.53 16 699.83 76.81-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 11 692.44 12 693.13 15 697.53 16 699.83 76.82-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 11 692.44 12 693.13 15 697.53 16 699.83 76.83-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 11 692.44 12 693.13 15 697.53 16 699.83 76.84-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 1 1 692.44 12 693.13 15 697.53 16 699.83 76.85-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 11 692.44 12 693.13 15 697.53 16 699.83 76.86-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 11 692.44 12 693.13 15 697.53 16 699.83 76.87-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 1 1 692.44 12 693.13 15 697.53 16 699.83 76.88-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 1 1 692.44 12 693.13 15 697.53 16 699.83 76.89-00 606.08 01 684.10 02 684.21 03 684.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 1 1 692.44 12 693.13 15 697.53 16 699.83 82.80-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.81-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.82-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.83-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 1 1 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.84-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.85-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.86-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.87-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 1 1 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.88-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696.07 82.89-00 607.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 06 695.42 07 695.43 08 697.81 09 696.08 11 696.03 12 696.04 13 696.05 14 696.06 15 696.07 22 . 12 . 80 Official Journal of the European Communities 511 NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 84.80-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 11 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 723.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724,31 42 724.80 43 737.11 44 737.2-1 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.81-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 1 1 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 723.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.82-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 11 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 723.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.83-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 11 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 723.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.84-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 11 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 723.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.85-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 11 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 723.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.86-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 11 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 723.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 . 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.87-00 700.08 01 711.10 . 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 11 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 723.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 512 Official Journal of the European Communities 22 . 12 . 80 NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 84.88-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 11 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 723.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 84.89-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 11 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 723.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745-11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 85.80-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 1 1 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.81-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 1 1 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.82-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 1 1 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.83-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 1 1 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.84-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.85-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 1 1 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.86-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.87-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 1 1 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.88-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.89-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 1 1 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 86.80-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.81-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.82-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.83-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.84-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.85-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.95 10 791.91 86.86-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.87-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.88-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.89-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 87.80-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 87.81-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.82-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.83-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.84-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.85-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.86-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.87-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.88-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.89-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 90.80-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.81-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.82-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 22 . 12 . 80 Official Journal of the European Communities 513 NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 90.83-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.84-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.85-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.86-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.87-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.88-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.89-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 94.80-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.81-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.82-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.83-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.84-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.85-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.86-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.87-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.88-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.89-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 99.80-00 931.00 99.81-00 931.00 99.82-00 931.00 99.83-00 931.00 99.84-00 931.00 99.85-00 931.00 99.86-00 931.00 99.87-00 931.00 99.88-00 931.00 99.89-00 931.00 514 Official Journal of the European Communities 22 . 12 . 80 LIST OF SPECIAL SITC CODE NUMBERS FOR CONVERTING DATA FROM NIMEXE TO SITC AND VICE VERSA SITC Description 334.00 541.00 652.00 653 . 00 656.00 658.00 689.00 695.00 778.00 831.00 848.40 851.00 882.00 885.00 892.00 894.90 897.00 898.00 899.20 Goods of group 334 declared as ships ' stores Goods of group 541 carried by post Goods of group 652 carried by post Goods of group 653 carried by post Goods of group 656 carried by post Goods of group 658 carried by post Goods of group 689 carried by post Goods of group 695 carried by post Goods of group 778 carried by post Goods of group 831 carried by post Goods of sub-group 848.40 carried by post Goods of group 851 carried by post Goods of group 882 carried by post Goods of group 885 carried by post Goods of group 892 carried by post Goods of sub-groups 894.20 and 894.70 carried by post Goods of group 897 carried by post Goods of group 898 carried by post Goods of sub-groups 899.30, 899.70 and 899.80 carried by post Special SITC codes for complete industrial plant SITC Description Component parts appropriate to sub-group 654.6 , positions 651.95 and 664.94 Component parts appropriate to group 679 and position 699.79 Component parts not elsewhere specified , appropriate to group 658 Component parts not elsewhere specified , appropriate to group 661 Component parts not elsewhere specified , appropriate to group 666, sub-groups 662.4, 663.7, 663.9 , 812.2 positions 662.31 and 662.32 Component parts not elsewhere specified , appropriate to groups 664 , 665 and position 651.95 Component parts not elsewhere specified , appropriate to heading 67 , sub-groups 691.1 , 693.2 , 699.2 , 699.7 , 812.1 , positions 692.11 , 692.41 , 692.43 , 693.11 , 693.51 , 694.01 , 694.02 and 697.51 Component parts appropriate to group 684, sub-group 691.2 , positions 692.13 , 692.42 , 692.44 , 693.13 , 697.43 and 699.83 Component parts not elsewhere specified , appropriate to heading 69 600.00 601.00 601.08 602.08 603.08 604.08 605.08 606.08 607.08 658.20 658.30 658.40 670.00 671.30 671.60 672.00 672.40 673.00 673.20 673.30 674.00 675.00 Component parts appropriate to sub-group 658.2 Component parts appropriate to sub-group 658.3 Component parts appropriate to sub-group 658.4 Component parts appropriate to positions 672.74 , 672.75 and 674.15 Component parts appropriate to positions 671.32 and 671.33 Component parts appropriate to sub-group 671.6 Component parts appropriate to positions 672.43 , 672.44 , 672.54 and 672.55 Component parts appropriate to positions 672.41 and 672.45 Component parts appropriate to positions 673.24, 673.25 , 673.38 and 673.39 Component parts appropriate to sub-group 673.2 Component parts appropriate to sub-group 673.3 Component parts appropriate to sub-groups 674.4 , 674.5 , 674.6 , 674.7 , 674.9 and position 674.15 Component parts appropriate to positions 675.04 and 675.05 22 . 12 . 80 Official Journal of the European Communities 515 DescriptionSITC Component parts appropriate to group 676 Component parts appropriate to positions 677.04 and 677.05 Component parts appropriate to sub-groups 678.2 , and 678.3 Component parts appropriate to positions 695.32 , 695.33 and 695.34 Component parts appropriate to positions 697.31 , 697.32 and 697.33 Component parts not elsewhere specified , appropriate to heading 71 , to groups 721 , 723 , 724 , 725 , 726 , 727 , 728 , 736 , 742 , 743 , 745 , 749 , 752 , 759 , to sub-groups 737.1 , 737.2 , 741.1 , 741.2 , 741.4 , 741.5 , 741.6 , 744.2 , 744.9 , 751.1 , 751.2 , or to positions 737.31 , 741.32 , 751.81 and 751.88 Component parts appropriate to sub-groups 724.7 and 775.1 Component parts appropriate to sub-group 718.7, positions 723.48 , 727.21 , 728.42 , 728.43 , 728.44, 728.45 , 728.48 and 728.49 Component parts appropriate to groups 716 and 771 Component parts not elsewhere specified , appropriate to groups 716 , 761 , 762 , 764 , 771 , 772 , 773 , 776 , 778 , sub-groups 741.3 , 775.7 , 775.8 and position 737.32 Component parts appropriate to positions 737.32 and 741.31 Component parts not elsewhere specified , appropriate to group 791 and position 786.13 Component parts not elsewhere specified, appropriate to groups 722 , 781 , 782 , 783 , 784, sub-groups 744.1 , 786.8 and position 786.12 Component parts appropriate to group 722 and sub-group 783.2 Component parts appropriate to group 713 Component parts appropriate to group 714 Component parts appropriate to sub-group 718.8 Component parts appropriate to sub-group 721.1 Component parts appropriate to sub-group 721.2 Component parts appropriate to sub-group 723.4 Component parts appropriate to sub-group 724.6 and position 724.49 Component parts appropriate to sub-group 724.4 Component parts appropriate to sub-group 724.5 676.00 677.00 678.00 695.30 697.30 700.08 701.00 702.00 703.00 703.08 704.00 704.08 705.08 706.00 713.00 714.00 718.80 721.10 721.20 723.40 724.00 734.40 724.50 726.00 726.30 728.30 736.00 742.00 743.00 744.20 751.10 751.20 751.80 752.00 759.00 760.00 772.00 773.20 773.29 775.70 775.80 776.00 778.20 801.08 802.08 821.90 874.80 881.20 980.00 980.01 Component parts appropriate to sub-group 726.4 and position 726.71 Component parts appropriate to sub-group 726.3 Component parrs appropriate to sub-group 728.3 Component parts appropriate to sub-groups 736.1 , 736.2 and 736.7 Component parts appropriate to group 742 Component parts appropriate to group 743 Component parts appropriate to sub-group 744.2 Component parts appropriate to sub-group 751.1 Component parts appropriate to sub-group 751.2 Component parts appropriate to positions 751.81 and 751.88 Component parts appropriate to group 752 Component parts appropriate to sub-group 759.9 and positions 759.11 and 759.15 Component parts appropriate to groups 761 , 762 and sub-groups 764.3 and 764.9 Component parts appropriate to group 772 Component parts appropriate to positions 773.22 , 773.23 and 773.24 Component parts appropriate to positions 773.26 and 773.27 Component parts appropriate to sub-group 775.7 Component parts appropriate to sub-group 775.8 Component parts appropriate to group 776 Component parts appropriate to sub-group 778.2 Component parts not elsewhere specified , appropriate to heading 87 , groups 774 , 881 and position 751.82 Component parts not elsewhere specified , appropriate to group 821 Component parts appropriate to sub-group 821.9 Component parts appropriate to sub-group 874.8 Component parts appropriate to sub-group 881.2 Component parts appropriate to positions 751.82 and 881.39 Component parts appropriate to sub-group 774.1 , positions 872.01 and 872.02 516 Official Journal of the European Communities 22 . 12. 80 SITC-NIMEXE CORRELATION TABLES 0) SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 001.11 01.02-11 001.19 01.02-32 34 36 42 48 90 001.21 01.04-11 31 001.22 01.04-21 39 001.30 01.03-11 15 16 18 90 001.41 01.05-20 30 001.49 01.05-91 93 95 97 98 001.50 01.01-11 15 19 30 50 001.90 01.06-10 30 91 011.11 02.01-04 05 08 10 12 13 14 16 18 19 22 011.12 02.01-15 24 25 27 011.20 02.01-56 58 59 60 61 62 64 66 67 68 70 71 011.30 02.01-31 32 35 36 37 38 42 43 44 46 49 52 53 54 011.40 02.02-01 03 05 06 07 08 11 14 17 18 50 61 62 63 64 66 68 69 71 73 75 81 83 85 86 89 90 011.50 02.01-01 011.60 02.01-72 74 75 76 78 82 84 85 88 92 94 99 011.81 02.03-10 90 011.89 02.04-10 30 92 98 012.10 02.06-11 13 16 18 31 33 35 37 39 41 43 46 48 51 53 55 57 61 63 65 67 71 73 012.90 02.06-01 74 76 77 78 79 80 82 84 90 91 93 95 97 99 014.10 16.03-11 19 30 50 014.20 16.01-10 92 98 014.90 16.02-11 13 15 17 21 23 24 25 26 31 33 37 38 42 49 52 53 60 99 022.30 04.01-11 21 25 31 35 80 022.41 04.02-11 022.42 04.02-21 31 61 71 022.43 04.02-23 28 29 33 38 39 50 63 69 73 79 022.49 04.02-42 45 47 49 81 92 99 023.00 04.03-10 90 024.00 04.04-01 09 19 20 30 40 52 57 59 61 63 65 67 68 77 81 83 84 85 87 88 89 92 93 94 96 98 99 025.10 04.05-01 09 14 18 025.20 04.05-31 39 ¢ 51 53 55 70 034.10 03.01-01 03 05 06 07 09 11 13 15 17 19 34 37 41 43 45 48 51 53 56 58 61 64 66 68 71 75 98 034.20 03.01-02 04 08 10 12 14 16 18 20 21 22 23 24 25 26 27 28 29 30 31 32 36 38 42 44 47 49 52 55 57 59 63 65 87 69 73 76 99 034.30 03.01-81 85 034.40 03.01-91 92 93 94 95 96 97 035.01 03.02-70 035.02 03.02-03 05 035.03 03.02-01 07 15 17 18 19 21 25 28 60 035.04 03.02-31 33 39 036.00 03.03-12 21 23 31 33 35 37 43 50 61 63 65 66 68 037.10 16.04-11 19 31 39 51 59 71 75 82 83 85 92 94 98 037.20 16.05-20 30 50 041.10 10.01-51 59 041.20 10.01-11 19 042.11 10.06-01 11 19 042.12 10:06-25 27 042.21 10.06-41 43 45 47 042.22 10.06-50 043.00 10.03-10 90 044.00 10.05-11 13 15 19 92 045.10 10.02-00 045.20 10.04-10 90 045.91 10.07-91 045.92 10.07-95 045.99 10.07-10 96 99 046.01 11.01-20 046.02 11.02-01 03 81 047.01 11.01-51 53 55 61 69 92 99 047.02 1 1.02-05 07 09 12 14 16 18 19 82 87 88 91 92 93 048.11 11.02-21 23 25 28 29 32 34 35 39 41 43 45 47 48 49 52 54 55 56 58 59 61 63 65 67 72 74 75 76 79 95 98 048.12 19.05-10 30 90 048.20 11.07-10 30 60 048.30 19.03-10 90 048.41 19.07-10 20 50 90 048.42 19.08-10 21 31 39 41 49 51 59 61 69 71 79 81 85 89 048.80 19.02-01 09 20 21 25 29 31 39 41 49 51 59 61 69 71 79 80 91 99 054.10 07.01-11 13 15 1*7 19 054.20 07.05-1 1 19 25 30 41 49 59 61 65 70 93 99 054.40 07.01-75 77 054.51 07.01-62 63 66 67 68 054.59 07.01-21 22 23 26 27 29 31 33 34 36 37 41 43 45 47 49 51 53 54 56 59 71 73 78 79 80 81 82 83 84 85 86 89 91 93 94 96 98 99 054.61 07.02-10 20 30 40 50 80 054.62 07.03-11 13 15 30 50 61 69 91 054.81 07.06-30 90 054.82 12.04-11 15 30 054.84 12.06-10 90 054.88 12.08-01 10 31 39 50 90 056.10 07.04-10 50 60 70 80 056.43 11.05-00 056.45 19.04-00 056.49 11.04-01 10 90 91 99 056.51 20.01-10 20 80 056.59 20.02-10 20 31 33 35 37 40 50 60 91 95 98 057.11 08.02-02 03 05 06 07 09 12 13 15 16 17 19 24 27 057.12 08.02-29 31 32 34 37 057.21 08.02-50 057.22 08.02-70 057.29 08.02-90 057.30 08.01-31 35 057.40 08.06-1 1 13 15 17 057.51 08.04-1 1 19 23 25 27 057.52 08.04-31 39 90 057.60 08.03-10 30 057.71 08.01-71 75 057.72 08.01-80 057.73 08.01-77 057.74 08.05-1 1 19 057.75 08.05-91 93 057.79 08.05-31 35 50 70 80 85 97 057.92 08.06-32 33 35 37 38 50 057.93 08.07-10 32 51 55 71 75 90 057.94 08.08-1 1 15 31 35 41 49 50 60 80 057.95 08.01-50 057.96 08.01-10 057.97 08.01-60 99 057.98 08.09-1 1 19 90 057.99 08.12-10 20 30 40 50 61 65 80 058.20 20.04-10 90 058.30 20.05-21 29 32 36 39 43 45 46 49 058.51 20.07-07 11 16 44 72 73 058.52 20.07-45 74 75 058.53 20.07-08 17 46 50 76 77 78 81 82 83 058.54 20.07-51 53 84 85 86 058.55 20.07-55 57 87 88 89 (') For complete industrial plant, see separate tables, page 526. 22 . 12 . 80 Official Journal of the European Communities 517 SITC 058.57 058.58 058.61 058.62 058.63 NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 20.07-01 058.99 20.06-04 062.00 17.04-01 073.00 18.06-01 081.22 23.02-21 098.09 21.07-01 112.12 22.05-01 211.60 41.01-11 02 03 04 05 06 09 14 18 19 20 21 22 23 24 26 27 29 30 32 33 35 37 38 39 60 61 91 92 20.07-25 40 42 66 67 68 70 94 95 96 97 98 99 08.10-11 19 30 50 90 20.03-00 08.11-10 30 50 60 91 95 99 08.13-00 20.06-01 03 06 07 09 11 13 15 17 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 41 43 45 47 48 50 51 53 55 57 58 61 63 65 67 68 69 76 77 78 81 82 83 84 87 88 91 93 94 95 96 99 061.10 17.01-71 99 061.20 17.01-10 061.50 17.03-00 061.60 04.06-00 061.90 17.02-11 18 21 25 27 29 31 41 49 50 60 02 04 06 08 11 12 13 14 15 16 18 19 20 21 22 23 24 25 26 27 28 29 31 33 34 36 37 38 39 40 42 43 44 45 46 47 48 49 50 56 57 58 60 62 63 64 65 66 67 68 69 70 71 73 74 75 76 78 79 80 81 82 83 84 85 86 87 88 89 90 92 93 96 97 98 071.11 09.01-11 13 30 071.12 09.01-15 17 071.13 09.01-90 071.20 21.02-11 15 19 40 50 072.10 18.01-00 072.20 18.05-00 072.31 18.03-10 30 072.32 18.04-00 02 03 05 06 09 11 13 15 16 17 19 22 24 26 27 28 29 32 34 36 37 38 39 42 44 46 47 48 49 62 64 66 67 68 69 72 74 76 77 78 79 82 83 84 86 87 88 90 91 92 93 94 96 97 98 074.10 09.02-10 90 074.20 09.03-00 075.10 09.04-11 13 15 19 60 70 075.21 09.05-00 075.22 09.06-20 90 075.23 09.07-00 075.24 09.08-11 13 16 18 60 70 80 075.25 09.09-11 13 15 17 18 51 55 57 075.26 09.10-50 075.28 09.10-12 14 15 20 31 35 60 71 76 78 081.11 12.09-00 081.12 12.10-10 91 99 081.19 23.06-20 50 90 081.21 23.02-01 09 29 081.23 23.02-30 081.31 23.04-40 081.32 23.04-10 081.33 23.04-50 081.34 23.04-15 081.35 23.04-70 081.36 23.04-60 081.37 23.04-20 081.38 23.04-30 081.39 23.04-01 03 06 08 80 99 081.41 23.01-10 081.42 23.01-30 081.92 18.02-00 081.93 23.03-11 15 81 88 90 081.94 23.05-10 30 081.99 23.07-10 21 25 29 50 90 091.30 15.01-11 19 30 091.41 15.13-10 091.49 15.13-90 098.01 21.05-30 098.02 21.02-30 098.03 21.03-11 15 30 098.04 21.04-05 20 90 098.05 21.05-10 098.06 21.06-11 15 17 31 39 50 098.07 22.10-41 45 51 55 098.08 04.07-00 02 03 04 05 06 07 08 09 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 32 33 34 36 37 38 39 40 42 43 44 46 47 48 49 51 52 53 54 55 56 57 58 59 60 62 64 66 67 68 70 72 74 76 77 78 79 80 81 82 83 84 85 86 87 88 89 90 91 92 93 94 95 96 97 98 99 111.01 22.01-10 90 111.02 22.02-05 10 112.11 22.04-00 09 15 16 17 18 19 20 22 23 24 26 27 28 29 32 33 34 36 37 39 42 43 49 52 54 56 62 68 91 98 112.13 22.06-11 15 31 35 51 59 112.20 22.07-10 20 41 45 112.30 22.03-10 90 112.41 22.09-62 64 66 68 112.42 22.09-81 91 112.49 22.09-10 31 39 52 53 56 57 71 72 79 83 85 87 88 93 95 99 121.11 24.01-02 74 121.19 24.01-12 21 41 51 61 65 71 77 121.21 24.01-09 76 121.29 24.01-19 29 49 59 63 69 73 78 121.30 24.01-80 122.10 24.02-20 122.20 24.02-10 122.30 24.02-30 40 91 99 211.10 41.01-42 ' 43 44 45 51 55 80 211.20 41.01-31 35 211.40 41.01-62 63 91 15 211.70 41.01-13 18 71 79 211.91 41.09-00 211.99 41.01-66 68 95 212.01 43.01-15 212.09 43.01-11 21 23 27 31 35 50 70 222.10 12.01-31 35 222.20 12.01-46 222.30 12.01-66 222.40 12.01-64 222.50 12.01-68 222.60 12.01-14 54 223.10 12.01-42 223.20 12.01-44 223.40 12.01-12 52 223.50 12.01-48 223.80 12.01-19 56 58 62 99 223.90 12.02-10 90 232.01 40.01-20 232.02 40.01-31 39 40 50 232.03 40.01-60 233.11 40.02-41 233.12 40.02-49 233.13 40.02-63 233.14 40.02-65 233.15 40.02-61 233.16 40.02-70 233.19 40.02-20 30 67 80 90 233.21 40.03-00 233.22 40.04-00 244.01 45.01-20 40 60 244.02" 45.02-00 245.01 44.01-10 245.02 44.02-00 246.01 44.03-30 60 246.02 44.09-10 246.03 44.01-20 40 90 247.11 44.03-40 247.12 44.04-91 247.21 44.03-21 22 23 24 25 28 71 73 74 75 79 247.22 44.04-20 98 247.90 44.03-20 51 52 54 58 91 99 248.10 44.07-10 90 248.21 44.05-10 20 40 248.22 44.13-30 058.64 058.91 518 Official Journal of the European Communities 22 . 12. 80 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 248.31 44.05-31 33 39 71 73 74 75 79 248.32 44.13-10 50 251.10 47.02-11 15 19 20 251.20 47.01-02 251.60 47.01-20 251.71 47.01-61 69 251.72 47.01-71 79 251.81 47.01-32 34 251.82 47.01-36 38 251.91 47.01-12 251.92 47.01-91 95 99 261.30 50.02-00 261.41 50.01-00 261.42 50.03-10 90 263.10 55.01-10 90 263.20 55.02-10 90 263.30 55.03-10 30 50 90 263.40 55.04-00 264.00 57.03-10 30 50 265.11 54.01-10 265.12 54.01-21 25 30 265.13 54.01-40 70 265.14 54.02-00 265.20 57.01-20 50 265.40 57.04-10 265.50 57.02-00 265.91 57.04-90 266.51 56.01-11 266.52 56.01-13 266.53 56.01-15 266.59 56.01-16 17 18 ' 266.61 56.02-11 266.62 56.02-13 266.63 56.02-15 266.69 56.02-19 266.71 56.04-11 266.72 56.04-13 266.73 56.04-15 266.79 56.04-16 17 18 267.11 56.01-21 23 28 267.12 56.02-21 23 28 267.13 56.04-21 23 28 267.21 56.03-11 13 15 19 267.22 56.03-21 23 28 268.10 53.01-10 20 268.20 53.01-30 40 268.30 53.02-93 95 97 268.51 05.03-10 90 268.59 53.02-10 51 59 268.61 53.03-01 05 20 30 91 95 268.62 53.04-00 268.70 53.05-10 29 32 39 50 269.01 63.01-10 90 269.02 63.02-11 15 19 50 271.10 31.01-00 271.20 31.02-10 271.31 25.10-10 271.32 25.10-90 271.40 31.04-11 273.11 25.14-00 273.12 25.15-11 18 31 41 48 273.13 25.16-11 13 15 19 31 35 39 273.22 25.21-00 273.23 25.20-10 273.24 25.20-51 59 273.30 25.05-10 90 273.40 25.17-10 30 50 90 274.10 25.03-10 90 274.20 25.02-00 277.10 71.02-03 93 277.21 71.04-00 277.22 25.13-21 29 91 99 278.21 25.07-11 19 21 29 40 50 60 70 80 278.22 25.04-10 50 278.23 25.18-10 30 50 278.24 25.19-01 10 51 59 278.30 25.01-12 14 16 18 50 278.40 25.24-10 50 90 278.51 25.06-10 90 278.52 25.26-20 30 50 278.53 25.28-00 278.54 25.31-11 15 91 99 278.61 26.02-10 91 93 95 278.62 26.04-00 278.91 25.08-00 278.92 25.11-10 30 278.93 25.27-10 31 39 278.94 25.30-10 90 278.95 25.12-00 278.96 27.15-00 278.99 25.32-20 30 50 60 90 281.40 26.01-12 14 281.50 26.01-15 18 281.60 26.01-19 282.01 73.03-20 282.02 73.03-41 49 282.09 73.03-10 30 51 53 55 59 286.00 26.01-31 39 41 49 287.11 26.01-71 287.12 74.01-01 287.21 26.01-95 287.22 75.01-10 287.31 26.01-73 287.32 28.20-1 1 287.40 26.01-50 287.50 26.01-60 287.60 26.01-75 287.70 26.01-21 29 287.91 26.01-77 287.92 26.01-81 287.93 26.01-82 84 86 93 94 96 287.99 26.01-91 97 99 288.10 26.03-11 16 30 41 45 51 57 61 65 71 73 75 77 81 83 99 288.21 74.01-91 98 288.22 75.01-31 38 288.23 76.01-31 33 35 288.24 78.01-30 288.25 79.01-30 288.26 80.01-50 289.01 26.01-87 289.02 71.11-20 90 291.11 05.08-00 291.15 05.12-00 291.16 05.09-00 291.91 05.01-00 291.92 05.02-01 09 50 291.93 05.04-00 291.94 05.05-00 291.96 05.07-31 39 80 291.97 05.13-10 90 291.98 05.14-00 291.99 05.15-20 91 99 292.20 13.02-30 91 93 95 99 292.30 14.01-11 19 70 91 93 95 99 292.40 12.07-10 30 50 61 65 98 292.50 12.03-11 19 20 21 29 32 34 36 41 42 43 45 47 48 51 52 53 54 56 61 63 65 69 81 84 86 12.97-00 292.61 06.01-11 13 15 17 19 31 39 292.69 06.02-10 19 30 40 52 54 58 61 65 68 72 74 76 78 81 83 92 93 94 96 99 292.71 06.03-01 05 07 11 15 19 51 55 57 61 65 69 90 292.72 06.04-20 41 49 50 90 292.91 13.03-11 12 13 14 15 16 17 18 19 31 39 51 55 59 292.92 14.02-30 90 292.93 14.03-00 292.98 14.05-00 322.10 27.01-11 322.20 27.01-14 16 18 322.30 27.02-10 322.40 27.03-10 323.11 27.01-90 323.12 27.02-30 323.13 27.03-30 323.21 27.04-11 19 323.22 27.04-30 80 333.00 27.09-00 334.00 27.98-00 334.11 27.10-21 334.12 27.10-25 334.19 27.10-1 1 13 15 17 29 334.21 27.10-34 38 334.29 27.10-31 33 39 334.30 27.10-51 53 59 334.40 27.10-61 63 69 334.51 27.10-71 73 75 79 334.52 34.03-11 15 19 91 95 99 335.11 27.12-11 13 19 90 335.12 27.13-1 1 19 81 83 89 90 335.21 27.06-00 335.22 27.07-21 31 335.23 27.07-33 335.24 27.07-25 35 335.25 27.07-11 19 29 37 39 40 53 55 59 60 70 91 95 98 335.31 27.08-10 335.32 27.08-30 335.41 27.14-10 91 99 335.42 27.14-30 335.43 27.16-00 341.31 27.11-03 05 11 13 19 341.39 27.11-99 341.40 27.11-91 341.50 27.05-00 351.00 27.17-00 411.11 15.04-11 19 411.12 15.04-55 411.13 15.04-51 59 411.31 02.05-01 20 30 50 411.32 15.02-10 60 90 411.33 15.03-1 1 19 91 99 411.34 15.05-10 90 411.39 15.06-00 423.20 15.07-26 54 73 86 423.30 15.07-72 85 423.40 15.07-74 87 423.50 15.07-05 09 11 12 13 423.60 15.07-75 88 423.91 15.07-27 76 89 424.10 15.07-28 57 424.20 15.07-19 61 63 424.30 15.07-29 77 92 424.40 15.07-31 78 93 424.50 15.07-15 17 424.90 15.07-14 22 39 51 58 65 79 82 94 98 431.10 15.08-00 431.20 15.12-10 92 94 95 431.31 15.10-10 30 51 55 431.33 15.17-10 20 30 40 50 431.43 15.16-10 90 431.44 15.15-01 10 90 511.11 29.01-22 511.12 29.01-24 511.13 29.01-25 511.19 29.01-11 14 29 511.21 29.01-36 511.22 29.01-63 511.23 29.01-64 511.24 29.01-65 66 67 68 511.25 29.01-71 511.26 29.01-73 511.29 29.01-31 33 39 51 59 61 75 77 79 81 99 511.31 29.02-31 511.32 29.02-33 511.33 29.02-35 511.39 29.02-10 21 23 24 25 26 29 36 38 40 60 70 81 89 91 93 95 98 511.40 29.03-10 31 39 51 59 512.11 29.04-11 512.12 29.04-12 512.13 29.04-14 16 18 512.14 29.04-22 24 512.15 29.04-61 512.16 22.08-10 30 512.17 15.10-70 512.18 15.11-10 90 512.19 29.04-21 25 27 31 35 39 62 64 65 66 67 71 73 75 77 79 80 90 512.20 29.05-11 13 15 16 19 31 51 55 59 512.34 29.06-11 512.35 29.06-12 512.36 29.06-14 15 17 18 31 33 35 37 38 50 512.37 29.07-10 30 51 55 59 70 513.71 29.14-17 21 23 25 29 513.72 29.14-31 32 33 35 37 38 39 41 43 45 513.73 29.14-71 513.79 29.14-12 13 14 47 49 53 55 57 59 61 62 64 65 66 67 68 69 73 74 76 77 81 83 86 91 93 95 96 98 513.81 29.15-17 513.82 29.15-40 513.83 29.15-63 513.84 29.15-59 513.89 29.15-11 12 14 16 21 23 27 30 51 61 65 71 75 513.90 29.16-11 13 15 16 18 21 23 29 31 33 36 41 45 51 53 55 57 59 61 63 65 67 71 75 81 85 89 90 514.50 29.22-11 13 14 16 18 21 25 29 31 39 43 49 51 52 54 55 61 69 71 79 80 91 99 22 . 12 . 80 Official Journal of the European Communities 519 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE . SITC NIMEXE SITC NIMEXE 514.60 29.23-11 14 * 16 17 19 31 39 50 71 73 75 77 78 79 81 89 514.70 29.25-13 15 19 31 39 41 45 49 51 59 514.81 29.24-10 90 514.82 29.26-11 19 31 35 37 38 39 514.83 29.27-10 514.84 29.27-50 90 514.85 29.28-00 514.86 29.29-00 514.89 29.30-00 515.40 29.31-10 30 50 80 515.51 29.33-00 515.59 29.34-01 10 90 515.61 29.35-91 515.69 29.35-01 15 17 25 27 31 35 41 47 49 . 51 55 61 63 67 71 76 85 86 87 88 89 93 94 96 97 98 515.71 29.36-00 515.72 29.37-00 516.11 29.08-1 1 12 14 15 16 18 32 33 35 37 39 40 51 59 70 516.12 29.10-10 90 516.13 29.09-10 516.14 29.09-30 516.19 29.09-01 80 516.21 29.11-12 13 17 18 30 51 53 59 70 81 83 85 91 93 97 516.22 29.12-00 516.23 29.13-11 516.24 29.13-12 516.29 29.13-13 16 18 21 23 25 26 28 31 33 39 42 43 45 50 81 69 71 78 516.31 29.19-10 31 39 91 99 516.39 29.21-10 20 90 516.91 35.07-11 19 99 516.92 29.43-50 91 98 516.99 29.45-00 522.11 28.04-10 30 40 91 522.12 28.04-50 60 70 93 95 97 522.13 28.01-30 522.14 28.01-10 50 70 522.15 28.02-00 522.16 28.05-71 79 522.17 28.05-11 13 15 17 30 40 50 522.18 28.03-10 20 30 80 522.21 28.06-10 90 522.22 28.08-11 30 522.23 28.09-00 522.24 28.10-00 522.25 28.12-00 522.29 28.13-10 15 20 30 33 35 40 50 93 96 522.31 28.14-20 41 48 90 522.32 28.15-10 30 90 522.41 28.19-00 522.42 28.21-10 30 522.43 28.22-10 90 522.44 28.23-00 522.45 28.24-00 522.46 28.25-00 522.47 28.27-20 80 522.51 28.16-10 30 522.52 28.17-11 522.53 28.17-15 522.54 28.17-31 35 50 522.55 28.18-01 10 30 522.56 28.20-15 522.57 28.20-30 522.59 28.28-05 10 21 25 30 35 40 50 60 71 79 80 82 83 85 87 91 99 523.11 28.29-20 41 48 50 60 70 80 523.12 28.30-12 16 20 31 35 40 51 55 60 71 79 80 90 93 95 98 523.13 28.31-31 40 61 99 523.14 28.32-14 18 20 30 40 50 60 70 90 523.15 28.35-10 20 41 43 45 47 51 59 523.16 28.36-00 523.17 28.37-11 19 30 523.18 28.38-10 523.19 28.38-25 27 41 43 45 47 49 50 61 65 71 75 81 82 83 89 90 523.21 28.39-10 29 30 51 59 60 70 91 98 523.22 28.40-10 21 29 30 62 65 71 79 81 85 523.23 28.42-31 523.24 28.42-20 35 40 51 55 61 65 68 71 72 74 79 90 523.25 28.43-21 25 30 40 91 99 523.26 28.44-10 30 50 523.27 28.45-10 81 89 93 98 523.28 28.46-11 13 15 ¦ 19 90 523.29 28.48-10 20 63 65 71 81 99 523.31 28.47-10 31 39 41 43 49 60 70 80 90 523.32 28.49-10 19 30 52 54 59 523.91 28.54-10 90 523.92 28.55-30 91 98 523.93 28.56-50 523.94 28.56-10 30 71 73 90 523.95 28.57-10 20 30 40 50 523.99 28.58-10 20 80 524.10 28.50-10 21 41 49 51 59 80 524.91 28.51-10 90 524.92 28.52-1 1 19 81 89 531.10 32.05-10 531.21 32.05-20 30 40 50 531.22 32.06-00 532.21 32.01-10 30 40 50 80 532.22 32.04-11 13 15 19 30 532.30 32.03-10 30 533.10 32.07-10 20 30 40 55 65 71 75 76 77 79 80 90 533.20 32.13-31 39 533.41 32.09-20 533.42 32.09-1 1 15 30 40 50 75 533.43 32.09-61 69 533.44 32.09-81 89 90 533.51 32.08-11 19 30 50 71 79 533.52 32.10-10 90 533.53 32.11-00 533.54 32.12-10 30 50 90 541.00 30.97-00 541.10 29.38-10 21 25 31 33 35 40 50 60 71 79 80 541.31 29.44-10 541.32 29.44-35 39 541.33 29.44-91 541.39 29.44-20 99 541.40 29.42-11 19 21 29 30 41 49 51 55 64 70 81 89 541.51 29.39-30 541.52 29.39-51 59 541.53 29.39-71 75 78 541.59 29.39-10 91 541.61 29.41-10 30 50 90 541.62 30.01-10 30 40 91 98 541.64 30.02-11 13 17 19 541.65 30.02-40 90 541.71 30.03-13 15 17 21 32 34 36 41 541.72 30.03-23 43 541.73 30.03-25 45 541.79 30.03-11 29 31 49 541.91 30.04-00 541.99 30.05-10 20 25 30 40 90 551.30 33.01-12 15 17 19 22 23 25 33 37 41 42 43 44 45 47 48 49 50 60 80 33.97-02 551.40 33.04-10 90 553.00 33.06-01 11 21 29 31 39 41 43 48 60 70 80 91 93 98 99 554.10 34.01-20 40 80 554.20 34.02-1 1 13 15 19 50 70 554.30 34.05-11 15 91 93 95 99 562.11 31.02-20 562.12 31.02-40 562.13 31.02-50 562.14 31.02-60 562.15 31.02-70 562.16 31.02-15 80 562.19 31.02-30 90 562.21 31.03-17 562.22 31.03-15 562.29 31.03-19 30 562.31 31.04.14 16 18 562.32 31.04-21 562.39 31.04-29 30 562.91 31.05-04 06 562.92 31.05-12 14 16 19 562.93 31.05-21 23 25 562.99 31.05-41 46 48 50 572.11 36.01-10 90 572.12 36.02-00 572.20 36.04-10 90 572.30 36.05-10 50 80 582.11 39.01-1 1 13 582.12 39.01-16 582.19 39.01-18 582.21 39.01-24 25 27 29 582.22 39.01-31 33 37 582.29 39.01-38 582.31 39.01-50 52 54 582.32 39.01-45 46 48 582.39 39.01-56 582.41 39.01-57 59 582.42 39.01-63 582.49 39.01-69 582.51 39.01-71 582.59 39.01-75 79 582.61 39.01-85 582.69 39.01-87 582.70 39.01-80 582.80 39.01-05 582.90 39.01-07 92 94 96 98 99 583.11 39.02-03 04 05 583.12 39.02-06 07 583.13 39.02-09 11 12 583.19 39.02-13 583.21 39.02-21 22 583.22 39.02-23 25 26 27 583.29 39.02-28 583.31 39.02-32 35 583.32 39.02-36 583.33 39.02-37 38 583.39 39.02-39 583.41 39.0241 43 583.42 39.02-45 46 47 583.43 39.02-53 54 57 59 61 583.49 39.02-66 583.51 39.02-74 75 583.52 39.02-78 583.53 39.02-83 583.59 39.02-84 583.61 39.02-88 89 583.62 39.02-91 583.69 39.02-92 583.70 39.02-71 72 73 583.80 39.02-01 583.90 39.02-02 14 15 16 18 29 67 69 85 87 94 96 98 584.10 39.03-05 07 08 12 14 ¢15 17 584.21 39.03-21 23 584.22 39.03-25 27 29 584.31 39.03-31 584.32 39.03-33 34 36 37 39 584.91 39.03-41 51 53 584.92 39.03-43 44 46 47 49 55 57 59 584.93 39.03-60 585.10 39.05-10 20 30 585.21 39.04-10 90 585.22 39.06-10 585.29 39.06-90 591.10 38.11-50 591.20 38.11-30 60 591.30 38.11-70 591.41 38.11-10 40 591.49 38.11-35 80 592.11 11.08-11 20 30 40 50 80 592.12 11.09-00 592.21 35.01-1 1 15 19 30 90 592.22 35.02-11 21 29 40 50 592.23 35.03-10 91 93 98 592.24 35.04-00 592.25 35.05-1 1 15 60 70 80 90 592.29 35.06-11 12 14 15 31 39 598.11 38.05-10 90 598.12 38.06-00 598.13 38.07-10 91 99 520 Official Journal of the European Communities 22 . 12. 80 SITC NIMEXE SITC NIMEXE , SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 598.14 38.08-11 15 19 30 51 55 59 91 99 598.19 38.09-10 90 598.20 38.14-10 31 33 37 39 598.31 34.04-11 15 19 30 598.32 38.01-11 19 30 598.33 38.15-00 598.91 38.12-11 21 25 29 30 598.92 38.03-10 90 98 598.93 38.16-00 598.94 38.17-00 598.95 34.07-10 90 598.96 38.13-10 91 93 98 598.97 38.18-10 90 598.98 38.19-16 598.99 38.19-01 03 04 06 07 09 12 14 18 22 26 28 32 33 35 37 39 41 43 45 46 48 51 52 54 56 58 62 66 68 72 74 76 78 82 84 86 88 96 99 611.20 41.10-00 611.30 41.02-12 17 21 28 611.40 41.02-05 14 19 31 32 35 37 98 611.50 41.03-10 30 40 50 99 611.61 41.04-10 91 99 611.69 41.05-20 31 39 91 93 99 611.81 41.06-20 80 611.83 41.08-20 30 40 80 612.10 42.04-10 81 89 612.20 42.01-00 612.30 64.05-10 20 31 39 94 96 98 612.90 42.05-00 613.00 43.02-11 15 21 23 27 31 35 50 70 621.01 40.05-10 30 90 621.02 40.06-10 91 93 98 621.03 40.07-11 15 20 621.04 40.08-05 09 13 15 17 20 621.05 40.09-10 20 50 61 69 621.06 40.15-10 20 625.10 40.11-55 625.20 40.11-57 625.30 40.11-20 62 625.40 40.11-45 52 53 625.91 40.11-21 23 25 27 29 625.99 40.11-10 40 63 80 628.10 40.12-10 20 30 80 628.20 40.10-10 30 90 628.98 40.14-10 93 95 98 628.99 40.16-10 90 633.01 45.03-10 90 633.02 45.04-10 91 99 634.10 44.14-30 51 55 65 634.20 44.15-20 634.31 44.17-00 634.32 44.18-11 19 30 90 634.41 44.15-31 39 634.42 44.15-80 634.43 44.16-00 634.91 44.09-01 50 90 634.92 44.19-20 80 634.93 44.12-10 30 635.10 44.21-10 50 90 635.20 44.22-20 90 635.30 44.23-10 21 29 30 51 55 71 79 80 635.41 44.20-00 635.42 44.24-00 635.49 44.27-01 10 30 80 635.91 44.25-10 91 99 635.92 44.26-10 90 635.99 44.28-10 30 40 50 71 99 641.10 48.01-01 79 641.21 48.01-59 76 78 80 81 641.22 48.07-10 57 58 59 641.31 48.01-20 22 24 30 32 34 36 38 39 641.32 48.01-07 10 641.39 48.01-06 40 42 44 46 48 50 51 641.51 48.01-87 641.52 48.01-83 85 641.53 48.03-10 30 50 60 80 641.59 48.01-05 57 60 63 67 68 70 71 72 74 89 90 92 94 96 98 99 641.61 44.11-10 20 641.62 44.11-30 90 641.71 48.05-21 29 641.72 48.05-30 641.73 48.05-50 641.74 48.05-10 80 641.81 48.07-45 77 641.82 48.07-55 641.89 48.07-30 41 56 64 67 71 73 75 85 91 97 99 641.92 48.04-20 31 39 90 641.96 48.08-00 641.97 48.11-21 29 40 642.10 48.16-10 91 95 96 98 99 642.20 48.14-10 30 90 642.30 48.18-10 21 29 30 40 51 59 61 69 80 642.41 48.10-10 90 642.42 48.13-10 30 50 90 642.43 48.15-21 29 642.44 48.15-05 50 642.49 48.15-10 30 40 61 65 95 99 642.81 48.20-10 90 642.82 48.21-60 642.83 48.21-40 642.84 48.21-25 31 33 1 37 642.85 48/21-05 ^ 11 21 642.89 48.21-01 13 50 70 99 651.11 50.04-10 90 651.16 50.05-10 90 99 651.17 50.07-10 90 99 651.21 53.05-22 651.22 53.06-21 25 31 35 651.23 53.07-01 09 21 29 651.24 53.08-11 15 21 25 651.25 53.09-10 20 651.26 53.10-11 651.27 53.06-51 55 71 75 651.28 53.07-40 51 59 81 89 651.29 53.10-15 20 651.31 55.05-33 35 37 61 65 651.32 55.05-41 45 67 69 651.33 55.05-13 19 46 48 72 78 651.34 55.05-21 25 27 29 52 58 92 98 651.35 55.06-10 90 651.41 51.01-08 09 11 13 651.42 51.01-14 651.43 51.01-07 16 18 651.44 51.01-23 651.45 51.01-25 651.46 51.01-21 26 28 651.47 51.01-05 32 34 38 42 44 48 651.48 56.05-03 05 07 09 21 23 25 28 38 39 42 44 651.49 51.02-12 13 15 22 24 28 651.51 51.03-10 651.52 56.06-11 651.66 56.05-13 34 46 651.67 56.05-11 32 45 651.68 56.05-15 19 36 47 651.69 56.06-15 651.71 51.01-61 62 64 66 651.72 51.01-71 73 76 651.73 51.01-50 80 651.74 56.05-51 55 61 65 71 75 81 85 651.75 56.05-95 651.76 56.05-91 651.77 56.05-99 651.78 51.02-41 49 651.81 51.03-20 651.82 56.06-20 651.91 52.01-10 90 651.95 70.20-52 60 70 91 651.96 54.03-10 31 35 37 39 50 61 69 651.97 54.04-10 90 651.98 57.06-11 15 30 651.99 57.07-01 03 07 10 20 90 652.00 55.97-00 652.11 55.07-10 652.12 55.08-10 652.14 55.09-01 11 12 13 14 15 16 17 19 21 29 652.15 55.09-68 72 73 74 652.21 55.07-90 652.22 55.09-30 50 80 652.23 58.04-61 63 67 69 652.24 55.09-02 03 04 05 31 33 35 37 38 39 41 49 51 52 53 54 55 56 57 59 61 63 64 65 66 67 652.25 55.09-69 70 71 76 77 78 81 82 83 84 86 87 92 93 97 653.00 51.97^)0 56.97-00 653.14 51.04-03 653.15 51.04-05 06 08 11 13 15 17 18 21 23 25 26 27 28 32 34 653.16 51.04-36 42 44 46 48 653.20 56.07-01 04 05 07 08 653.41 56.07-30 31 35 38 653.42 56.07-10 12 15 19 20 22 25 29 653.43 56.07-39 40 41 43 653.49 56.07-45 46 47 49 653.54 51.04-52 653.55 51.04-54 56 58 62 64 66 72 74 76 82 84 86 88 89 653.56 51.04-93 94 95 97 98 653.60 56.07-51 55 56 59 653.81 56.07-68 69 70 71 653.82 56.07-60 61 65 67 653.83 56.07-50 72 73 74 77 78 653.89 56.07-82 83 84 87 653.97 58.04-07 11 15 18 653.98 58.04-71 75 77 78 654.10 50.09-01 20 31 39 41 42 44 45 47 48 62 64 66 68 80 50.97-00 654.21 53.11-01 03 07 654.22 53.11-11 13 17 654.31 53.11-30 654.32 53.11-20 52 54 58 72 74 75 654.33 53.11-40 82 84 88 91 93 97 654.34 58.04-41 43 45 654.40 54.05-21 25 31 35 38 51 55 61 68 654.50 57.10-21 29 31 39 50 62 68 70 654.60 70.20-73 77 ' 79 93 97 654.91 52.02-00 654.92 53.12-00 654.98 57.11-10 20 90 654.99 58.04-05 80 655.10 60.01-30 40 51 55 62 64 65 68 72 74 75 78 655.21 60.01-01 10 655.22 60.01-92 94 96 97 655.23 60.01-81 89 655.29 60.01-98 655.30 60.06-11 18 656.00 58.97-00 22 . 12 . 80 Official Journal of the European Communities 521 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 656.01 58.05-01 08 20 30 40 51 59 61 69 73 77 79 90 656.02 58.06-10 90 656.03 58.07-31 39 50 80 656.04 58.08-10 90 656.05 58.09-11 19 21 31 35 39 91 95 99 656.06 58.10-21 29 41 45 49 51 55 59 657.10 59.02-31 35 41 45 47 51 57 59 91 95 97 657.20 59.03-11 19 30 657.31 59.07-10 90 657.32 59.08-10 51 61 71 79 657.33 59.11-11 14 15 17 20 657.39 59.12-00 657.40 59.13-01 11 13 15 19 32 34 35 39 657.51 59.04-11 13 15 17 18 20 31 35 38 50 60 70 80 657.52 59.05-11 21 29 91 99 657.59 59.06-00 657.61 65.01-10 90 657.62 65.02-10 80 657.71 59.01-07 12 14 15 16 18 21 29 657.72 59.14-00 657.73 59.17-10 21 29 31 39 49 51 59 71 79 91 93 95 99 657.91 59.15-10 90 657.92 59.16-00 658.00 62.97-00 658.10 62.03-11 13 15 17 91 93 95 96 97 98 658.21 62.04-21 23 25 29 658.29 62.04-61 69 73 75 79 658.31 62.01-81 85 658.32 62.01-20 658.33 62.01-93 658.39 62.01-95 99 658.41 62.02-12 13 658.42 62.02-15 19 658.43 62.02-40 42 44 46 51 59 658.44 62.02-61 65 658.45 62.02-71 72 74 658.46 62.02-75 77 658.48 62.02-83 85 658.49 62.02-01 09 87 89 658.91 58.03-00 658.98 60.05-96 97 98 99 658.99 62.05-01 10 20 30 93 98 659.11 48.12-00 659.12 59.10-10 31 39 659.21 58.01-01 11 13 17 659.29 58.01-30 80 659.30 58.02-90 659.41 58.02-03 659.42 58.02-61 71 659.49 58.02-81 659.51 58.02-01 05 659.52 58.02-65 75 659.59 58.02-85 659.61 58.02-09 659.62 58.02-1 1 50 69 79 89 659.63 59.02-01 09 659.70 46.02-01 09 10 20 91 92 95 99 661.10 25.22-10 30 50 661.20 25.23-10 15 20 30 70 90 661.31 68.01-00 661.32 68.02-11 15 19 21 29 31 35 38 40 50 661.33 68.03-11 16 90 661.81 68.08-11 19 90 661.82 68.09-00 661.83 68.12-11 12 14 15 19 90 662.31 69.01-10 90 662.32 69.02-10 30 51 55 80 662.33 38.19-24 662.41 69.04-1 1 13 90 662.42 69.05-10 90 662.43 69.06-10 90 662.44 69.07-20 30 40 50 60 70 80 662.45 69.08-20 30 40 50 63 75 85 99 663.10 68.04-01 09 11 15 21 29 39 41 91 99 663.20 68.06-15 30 40 50 663.31 68.10-10 90 663.32 68.11-10 20 30 80 663.33 68.15-10 20 90 663.39 68.16-05 20 30 90 663.50 68.07-10 20 30 81 89 663.70 69.03-10 20 30 51 55 80 663.81 68.13-10 33 35 36 38 42 44 46 49 51 55 663.82 68.14-10 90 663.91 69.09-12 14 19 81 89 93 663.92 69.14-20 40 90 664.14 70.01-10 15 20 664.15 70.03-01 11 15 21 23 28 664.20 70.18-10 90 664.30 70.05-10 41 50 61 63 65 69 664.40 70.06-10 20 31 35 41 45 51 59 61 65 71 75 81 89 664.50 70.04-1 1 21 29 30 91 99 664.60 70.16-10 90 664.70 70.08-01 11 20 51 59 70 91 99 664.80 70.09-20 41 45 664.91 70.07-10 20 31 39 90 664.92 70.11-01 30 90 664.93 70.15-00 664.94 70.20-30 35 40 45 50 80 85 99 665.11 70.10-01 12 21 23 29 31 33 39 41 49 51 59 61 69 90 665.12 70.12-10 20 665.20 70.13-10 20 32 34 38 42 44 48 50 62 64 68 92 94 98 665.81 70.17-11 15 17 20 665.82 70.19-11 12 13 15 16 17 19 30 50 91 99 665.89 70.21-10 50 90 666.40 69.11-10 90 666.50 69.12-10 20 31 39 90 666.60 69.13-10 20 91 93 95 667.10 71.01-10 21 23 71.97-01 667.21 71.02-01 667.22 71.02-09 667.29 71.02-97 667.30 71.02-15 91 96 98 667.40 71.03-10 91 99 671.20 73.01-10 21 23 25 27 31 35 41 49 671.31 73.04-10 90 671.32 73.05-10 671.33 73.05-20 671.61 73.02-01 09 19 671.62 73.02-30 671.69 73.02-20 40 51 55 57 60 70 81 83 98 672.41 73.06-20 672.42 73.61-20 672.43 73.71-23 672.44 73.71-21 24 29 672.45 73.06-10 30 672.51 73.07-12 15 21 24 25 30 672.52 73.61-10 50 90 672.54 73.71-13 53 93 672.55 73.71-14 19 54 55 56 59 94 99 672.71 73.08-01 03 05 07 21 25 29 41 45 49 672.72 73.62-10 672.74 73.72-13 672.75 73.72-11 19 673.11 73.10-1 1 673.12 73.63-21 673.14 73.73-23 673.15 73.73-24 25 26 29 673.22 73.63-10 29 50 72 74 79 673.24 73.73-13 33 53 83 673.25 73.73-14 19 34 35 36 39 54 55 59 72 74 89 673.26 73.10-13 16 673.27 73.10-18 20 30 42 45 49 673.31 73.11-11 673.32 73.11-12 14 16 20 673.33 73.11-19 673.34 73.11-31 39 673.35 73.11-41 43 49 673.36 73.11-50 673.38 73.73-43 673.39 73.73-49 674.14 73.09-00 674.15 73.62-30 73.72-33 39 674.41 73.13-17 19 674.42 73.65-21 674.43 73.75-23 674.44 73.75-24 29 674.51 73.13-21 23 41 674.52 73.65-23 53 674.53 73.75-33 53 674.54 73.75-34 39 54 59 674.61 73.13-11 16 26 32 34 36 43 45 47 49 674.62 73.65-25 55 674.63 73.75-43 63 674.64 73.75-44 49 64 69 674.70 73.13-64 65 674.91 73.13-50 62 67 68 72 74 76 78 79 82 84 86 87 88 89 90 92 95 97 674.92 73.65-70 81 83 674.93 73.75-73 83 93 674.94 73.75-11 19 79 84 89 99 675.01 73.12-1 1 19 21 25 29 30 40 51 59 61 63 65 71 75 77 81 85 87 88 89 90 675.02 73.64-20 50 72 75 79 90 675.04 73.74-23 53 83 675.05 73.74-21 29 51 52 54 59 72 74 89 90 676.01 73.16-11 14 16 17 676.02 73.16-20 40 51 59 91 93 95 99 677.01 73.14-01 11 13 15 19 21 41 43 45 49 81 91 99 677.02 73.66-40 81 86 89 677.04 73.76-13 677.05 73.76-14 15 16 19 678.10 73.17-10 80 678.20 73.18-01 05 13 15 21 23 27 28 38 42 44 46 48 56 58 66 67 68 72 74 678.30 73.18-22 24 26 32 34 36 41 51 52 54 62 64 76 78 82 84 86 88 97 99 678.40 73.19-10 30 50 90 678.50 73.20-11 19 30 31 39 42 43 99 679.30 73.40-86 92 679.41 73.40-12 15 21 679.42 73.40-61 82 681.12 71.06-10 20 681.13 71.05-01 03 681.14 71.05-13 19 30 40 50 681.22 71.10-00 681.23 71.09-01 11 681.24 71.09-22 23 681.25 71.09-13 15 17 18 25 682.11 74.01-11 682.12 74.01-30 41 45 48 682.13 74.02-00 682.21 74.03-01 08 11 19 21 29 40 51 59 682.22 74.04-20 31 39 41 49 91 99 682.23 74.05-01 11 19 90 682.24 74.06-01 11 15 20 682.25 74.07-01 10 21 29 90 682.26 74.08-01 10 90 683.10 75.01-21 28 683.21 75.02-10 55 683.22 75.03-11 15 20 683.23 75.04-1 1 15 20 683.24 75.05-10 20 90 684.10 76.01-11 15 684.21 76.02-12 14 16 18 21 25 684.22 76.03-10 22 29 32 39 51 55 684.23 76.04-11 18 50 71 78 81 88 684.24 76.05-10 20 684.25 76.06-10 20 30 684.26 76.07-00 685.11 78.01-01 12 685.12 78.01-13 685.13 78.01-15 19 685.21  78.02-00 685.22 78.03-00 685.23 78.04-11 19 20 685.24 78.05-00 686.10 79.01-11 15 686.31 79.02-00 686.32 79.03-12 16 19 686.33 79.03-21 25 686.34 79.04-00 SITC NIMEXE 687.10 80.01-11 15 687.21 80.02-00 687.22 80.03-00 687.23 80.04-11 19 20 687.24 80.05-10 20 688.00 81.04-69 72 74 76 689.00 81.97-00 689.11 81.01-11 18 689.12 81.02-11 21 28 689.13 81.03-11 18 689.14 77.01-31 35 689.15 77.01-11 13 689.91 77.04-10 689.99 81.04-11 16 20 22 25 27 29 31 36 40 42 45 47 50 52 55 57 60 62 80 82 91 94 97 691.10 73.21-10 20 30 40 50 60 80 691.20 76.08-10 20 90 692.11 73.22-05 20 31 39 50 692.13 76.09-00 692.41 73.23-10 21 23 25 27 692.42 76.10-41 45 50 91 95 692.43 73.24-10 21 25 692.44 76.11-00 693.11 73.25-01 11 21 31 35 39 51 55 59 98 693.12 74.10-01 10 90 693.13 76.12-10 90 693.20 73.26-00 SITC NIMEXE 693.51 73.27-11 14 18 20 31 39 41 49 91 95 97 98 693.52 74.11-10 30 80 694.01 73.31-10 91 92 94 95 96 97 98 694.02 73.32-10 31 33 34 37 38 50 61 63 65 67 69 71 72 73 74 76 77 78 79 81 83 86 87 88 89 91 93 95 97 99 694.03 74.15-20 30 40 50 91 93 98 695.00 82.97-00 695.10 82.01-10 20 40 50 70 80 90 695.31 82.02-11 19 22 24 30 41 45 47 49 53 55 61 68 79 93 95 695.32 82.03-93 95 695.33 82.03-10 695.34 82.03-91 97 99 695.39 82.04-10 20 30 40 50 60 70 72 74 76 78 80 99 SITC NIMEXE 695.41 82.05-11 13 15 17 19 22 24 27 31 32 34 35 39 41 45 49 61 62 64 65 66 72 74 76 77 78 80 90 695.42 82.06-11 19 91 93 95 99 695.43 82.07-00 696.03 82.11-11 16 22 29 90 696.04 82.12-00 696.05 82.13-10 20 30 90 696.06 82.14-10 91 99 696.07 82.15-00 696.08 82.09-11 19 50 60 697.31 73.36-13 31 55 57 697.32 73.36-19 35 37 61 69 697.33 73.36-90 697.34 74.17-10 90 697.35 84.17-56 697.41 73.38-1 1 21 37 47 52 54 59 69 697.42 74.18-10 697.43 76.15-11 19 697.51 73.38-01 05 71 79 82 91 98 697.52 74.18-80 697.53 76.15-50 697.81 82.08-10 30 90 697.82 83.06-10 91 95 98 699.11 83.01-10 20 30 41 51 55 59 60 90 699.12 83.03-10 50 90 SITC NIMEXE 522 Official Journal of the European Communities 22 . 12 . 80 699.13 83.02-01 11 21 31 40 50 60 70 91 93 95 98 699.20 73.29-11 13 19 30 41 44 46 49 91 99 699.31 73.33-10 90 699.32 73.34-10 20 90 699.33 83.09-10 30 50 60 99 699.41 73.35-10 20 30 90 699.42 74.16-10 90 699.61 83.08-20 30 80 699.62 83.11-00 699.63 83.13-21 29 30 50 90 699.64 83.14-21 29 81 89 699.65 83.15-20 30 50 699.71 73.30-00 699.79 73.40-17 25 31 33 37 41 43 , 47 51 53 57 63 71 73 84 88 94 98 699.81 74.19-10 20 71 79 80 699.82 75.06-10 20 80 699.83 76.16-10 15 21 29 31 51 58 99 699.84 78.06-10 90 699.85 79.06-10 90 699.86 80.06-00 699.91 81.01-31 39 80 699.92 81.02-31 39 80 699.93 81.03-30 80 699.94 77.02-15 30 90 SITC NIMEXE 699.95 77.04-20 699.99 81.04-13 18 23 30 33 38 43 48 53 58 63 83 93 95 98 711.10 84.01-11 19 20 50 711.20 84.02-10 30 711.91 84.01-80 711.99 84.02-90 712.60 84.05-11 13 15 19 30 40 712.90 84.05-90 713.11 84.06-03 06 09 14 19 713.19 84.06-92 96 713.20 84.06-16 19 24 27 32 36 37 63 64 66 67 69 70 71 72 73 713.31 84.06-10 12 713.32 84.06-20 39 42 44 52 53 54 55 56 57 58 60 61 62 713.80 84.06-22 46 48 50 77 78 83 84 85 86 87 88 89 90 91 713.90 84.06-98 99 714.40 84.08-02 04 06 08 09 12 18 714.81 84.08-19 20 22 23 25 714.88 84.08-32 42 44 45 47 SITC NIMEXE 714.91 84.08-72 79 714.99 84.08-82 84 89 716.10 85.01-01 03 10 12 21 49 52 54 55 56 57 716.21 85.01-08 23 24 25 26 28 31 33 34 36 38 39 716.22 - 85.01-41 42 44 46 47 716.23 85.01-09 13 14 15 17 18 716.30 85.01-04 11 58 716.90 85.01-91 718.70 84.59-31 32 33 718.81 84.07-10 718.82 84.07-01 20 718.88 84.08-51 59 718.89 84.07-90 721.11 84.24-11 19 721.12 84.24-31 39 40 51 59 721.13 84.24-21 23 25 29 721.18 84.24-60 721.19 84.24-81 89 721.21 84.25-01 09 14 721.22 84.25-27 721.23 84.25-17 22 24 25 30 41 49 50 51 71 75 79 721.24 84.25-61 67 69 721.29 84.25-90 721.31 84.26-10 721.38 84.26-30 721.39 84.26-90 721.91 84.27-10 20 721.97 84.28-10 21 29 40 50 721.98 84.27-80 721.99 84.28-90 722.30 87.01-95 SITC NIMEXE 722.40 87.01-12 13 15 51 52 54 59 61 97 723.30 84.09-10 21 29 90 723.41 84.23-13 723.42 84.23-1 1 723.43 84.23-01 17 723.44 84.23-21 723.45 84.23-52 54 723.46 84.23-32 35 723.48 84.59-85 723.90 84.23-18 25 38 58 724.31 84.41-12 13 14 724.39 84.41-15 17 30 724.41 84.36-10 724.42 84.36-31 33 35 724.43 84.36-91 93 724.49 84.38-32 33 36 37 38 724.51 84.37-11 16 17 18 724.52 84.37-21 23 25 29 36 38 41 724.53 84.37-50 70 724.54 84.39-00 724.61 84.38-12 18 724.69 84.38-52 53 54 59 724.71 84.40-70 724.72 84.40-81 724.73 84.40-75 724.74 84.40-12 14 45 61 65 71 85 724.79 84.40-15 48 90 724.80 84.42-01 10 50 80 725.11 84.31-41 725.12 84.31-31 51 725.20 84.33-10 20 31 39 40 50 60 70 725.91 84.31-39 49 59 725.99 84.33-91 99 726.31 84.34-12 16 22 24 51 SITC NIMEXE 22 . 12 . 80 Official Journal of the European Communities 523 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 726.32 84.34-31 39 95 99 726.41 84.35-31 33 726.42 84.35-51 726.71 84.35-13 15 53 726.72 84.35-71 726.81 84.32-11 20 30 40 50 726.89 84.32-80 726.91 84.34-14 26 58 726.99 84.35-14 16 38 58 78 727.11 84.29-10 30 727.19 84.29-50 727.21 84.59-48 52 727.22 84.30-01 05 20 30 40 50 727.29 84.30-90 728.11 84.46-11 19 99 728.12 84.47-01 09 10 20 30 40 50 70 91 98 728.19 84.48-93 95 728.31 84.56-20 728.32 84.56-40 728.33 84.56-55 59 728.34 84.56-70 728.39 84.56-80 728.41 84.57-10 30 728.42 84.59-57 58 62 64 66 68 73 76 728.43 84.59-54 728.44 84.59-77 78 728.45 84.59-81 83 728.48 84.59-10 34 35 43 45 47 56 89 728.49 84.59-36 44 91 93 95 97 99 736.11 84.45-05 07 736.12 84.45-66 68 69 71 736.13 84.45-12 14 16 22 24 26 736.14 84.45-36 37 38 39 48 52 736.15 84.45-49 51 53 54 736.16 84.45-44 47 736.17 84.45-41 43 736.18 84.45-93 736.19 84.45-55 56 57 58 59 61 62 63 736.21 84.45-88 89 736.22 84.45-81 83 84 95 736.23 84.45-82 85 86 87 736.28 84.45-72 75 77 78 79 736.70 84.45-01 03 45 46 64 65 92 94 96 97 98 736.80 84.48-10 30 736.90 84.48-91 737.11 84.43-10 30 51 59 71 79 737.19 84.43-90 737.21 84.44-10 91 737.29 84.44-95 97 98 99 737.31 84.50-00 737.32 85.11-32 34 41 44 46 48 51 55 59 60 71 79 80 741.10 84.03-00 741.20 84.13-11 15 18 30 50 741.31 85.t1-1 1 13 15 18 22 24 26 28 741.32 84.14-10 91 93 95 99 741.41 84.15-01 06 36 46 51 59 61 68 72 74 78 741.49 84.15-05 11 92 98 741.50 84.12-20 31 39 80 741.60 84.17-10 20 31 35 39 41 49 51 54 58 59 60 62 63 64 66 67 68 71 73 75 77 79 84 87 88 91 92 94 97 742.10 84.10-16 32 34 38 51 59 742.20 84.10-61 62 63 66 68 70 71 72 73 75 76 77 742.30 84.10-42 45 47 49 742.81 84.10-13 742.88 84.10-20 78 91 742.90 84.10-18 80 98 743.10 84.11-01 03 09 20 35 36 37 41 42 44 47 743.20 84.11-49 743.30 84.11-50 743.40 84.11-52 53 55 743.50 84.18-10 40 55 61 63 64 65 743.60 84.18-51 70 73 75 76 79 82 88 743.90 84.18-58 67 69 92 94 96 744.11 87.07-10 15 21 23 25 27 35 37 744.19 87.07-50 744.21 84.22-08 11 12 13 14 15 17 19 744.22 84.22-03 31 32 34 35 36 37 38 39 744.23 84.22-41 42 43 744.24 84.22-64 66 744.25 84.22-76 744.28 84.22-01 02 05 07 21 23 25 27 29 45 46 48 49 52 56 59 62 77 78 81 84 85 87 744.90 84.22-04 06 88 91 94 95 96 98 745.11 84.49-01 11 19 31 39 745.19 84.49-90 745.21 84.16-10 93 95 99 745.22 84.19-06 92 94 96 745.23 84.19-04 09 98 745.24 84.58-10 80 745.25 84.20-01 09 20 40 50 60 71 73 75 81 83 85 89 745.26 84.20-90 745.27 84.21-01 13 15 16 18 20 30 40 92 94 96 97 98 749.10 84.62-11 13 17 21 23 26 27 29 33 749.20 84.61-10 91 92 94 96 749.30 84.63-11 15 17 21 35 38 43 51 57 71 78 80 749.91 84.60-31 41 49 52 61 71 75 79 749.92 84.64-10 30 749.99 84.65-10 31 39 41 45 51 53 55 58 60 70 751.11 84.51-12 14 19 751.12 84.51-13 18 751.18 84.51-20 30 751.21 84.52-11 15 21 29 751.22 84.52-61 63 65 71 79 751.23 84.52-81 89 751.28 84.52-95 751.81 84.54-31 39 751.82 90.10-22 32 42 751.88 84.54-10 51 55 59 752.10 84.53-01 20 752.20 84.53-09 41 752.30 84.53-60 752.40 84.53-70 '752.50 84.53-81 85 89 752.80 84.53-91 98 759.11 84.55-92 759.15 84.55-10 99 759.19 90.10-28 38 48 759.90 84.55-50 93 95 96 761.10 85.15-25 761.20 85.15-27 28 762.10 85.15-17 762.20 85.15-16 762.80 85.15-19 763.11 92.11-35 763.18 92.11-32 34 37 763.81 92.11-80 763.88 92.11-10 39 50 764.10 85.13-11 31 39 50 764.20 85.14-10 30 40 50 60 764.30 85.15-02 04 06 09 764.81 85.15-11 12 15 764.82 85.15-29 764.83 85.15-30 31 33 35 36 37 39 764.91 85.13-19 81 85 764.92 85.14-98 764.93 85.15-40 41 49 50 82 84 86 88 91 99 764.99 92.13-11 18 30 60 80 771.11 85.01-65 66 68 69 771.18 85.01-08 61 62 63 64 71 75 771.21 85.01-05 84 88 771.22 85.01-07 59 79 771.29 85.01-93 95 772.10 85.19-01 02 04 05 06 08 12 18 21 23 24 25 26 27 28 32 34 36 38 41 43 45 47 51 53 57 58 61 62 63 64 65 68 75 91 93 94 96 98 772.20 85.19-89 772.30 85.19-81 82 84 85 87 773.10 85.23-01 05 09 12 21 29 31 39 42 48 51 55 59 71 75 79 81 85 89 99 773.21 85.27-00 773.22 85.25-50 773.23 85.25-21 25 27 773.24 85.25-35 90 773.25 85.26-15 773.26 85.26-12 14 773.27 85.26-30 50 90 774.10 90.17-01 05 13 16 17 774.20 90.20-11 19 51 59 71 75 99 775.11 84.40-41 42 44 50 775.12 84.40-77 775.21 84.15-14 16 17 18 19 20 21 775.22 84.15-32 41 775.40 85.07-1 1 19 30 775.71 85.06-10 30 775.72 85.06-60 70 775.73 85.06-50 775.78 85.06-85 775.79 85.06-40 99 775.81 85.12-02 04 05 775.82 85.12-11 21 23 27 775.83 85.12-32 34 36 775.84 85.12-41 775.85 62.01-10 775.86 85.12-50 51 53 54 55 71 79 775.87 85.12-90 775.89 85.12-08 29 39 48 80 776.10 85.21-16 18 776.20 85.21-01 03 05 07 19 21 23 25 28 776.30 85.21-40 47 51 53 55 56 58 776.40 85.21-62 64 66 776.81 85.21-45 776.89 85.21-91 99 778.00 85.97-00 778.11 85.03-11 19 20 30 40 50 90 778.12 85.04-01 21 25 29 31 39 40 778.19 85.04-51 53 57 7^8.21 85.20-01 19 778.22 85.20-31 33 778.24 85.20-55 57 58 778.29 85.20-71 79 778.31 85.08-20 40 50 60 71 79 778.32 85.09-01 05 09 19 30 91 99 ll 775.30 84.19-01\ 524 Official Journal of the European Communities 22 . 12. 80 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 778.40 85.05-10 30 50 71 75 90 778.81 85.02-11 19 30 50 70 778.82 85.16-10 30 50 778.83 85.17-20 30 40 90 778.84 85.18-15 21 25 28 30 50 60 80 778.85 85.22-55 778.86 85.22-10 30 40 51 53 59 81 89 778.87 85.24-10 30 91 93 95 778.89 85.28-00 781.00 87.02-21 23 25 27 782.10 87.02-60 72 76 81 82 84 86 88 91 782.20 87.03-10 30 40 80 783.10 87.02-03 05 12 14 40 783.20 87.01-71 79 784.10 87.04-01 11 29 91 99 784.20 87.05-11 19 91 99 784.90 87.06-11 21 26 27 28 31 35 41 45 51 55 61 71 99 785.10 87.09-10 51 59 90 785.20 87.10-00 785.31 87.11-00 785.39 87.12-1 1 15 19 20 32 34 38 40 50 55 60 70 80 91 95 97 99 786.11 87.14-33 786.12 87.14-31 39 43 786.13 86.08-10 90 786.81 87.14-10 37 49 51 59 786.89 87.14-70 791.10 86.02-10 30 791.20 86.03-00 791.30 86.04-10 90 791.40 86.05-00 791.51 86.06-00 791.52 86.07-10 20 30 40 50 60 70 80 791.91 86.10-00 791.99 86.09-11 19 30 50 70 80 93 95 97 99 792.10 88.02-15 19 25 29 792.20 88.02-33 43 792.30 88.02-35 45 792.40 88.02-39 49 792.81 88.02-01 05 09 792.82 88.01-10 90 792.83 88.05-10 40 90 792.90 88.03-20 30 40 50 80 793.10 89.01-10 793.21 89.01-70 73 78 80 81 87 89 90 92 93 94 793.22 89.01-30 83 793.23 89.01-50 61 65 85 86 793.24 89.01-40 74 793.28 89.01-20 63 76 95 793.30 89.04-00 793.81 89.02-10 31 39 793.82 89.t)3-1 1 19 91 99 793.83 89.05-00 812.10 73.37-11 19 51 59 90 812.20 69.10-10 90 812.41 70.14-11 19 91 95 812.42 83.07-10 31 35 38 41 45 48 70 812.43 85.10-10 91 95 821.11 94.01-02 06 20 31 35 41 45 50 60 70 821.19 94.01-08 91 93 99 821.21 94.02-10 90 821.22 94.04-11 19 30 51 55 59 61 91 99 821.91 94.03-11 21 23 25 27 33 35 39 49 821.92 94.03-15 51 55 57 61 63 65 66 67 69 821.99 94.03-19 71 82 91 95 99 831.00 42.97-01 831.01 42.02-16 41 49 831.02 42.02-12 14 21 23 25 31 35 831.03 42.02-17 51 59 831.09 42.02-18 60 91 99 842.11 61.01-41 842.19 61.01-42 44 46 47 48 842.21 61.01-51 842.22 61.01-57 842.23 61.01-54 842.29 61.01-58 842.31 61.01-62 72 842.32 61.01-66 76 842.33 61.01-64 74 842.39 61.01-68 - 78 842.41 61.01-34 842.42 61.01-37 842.43 61.01-36 842.49 61.01-38 842.91 61.01-01 09 842.92 61.01-26 32 92 842.93 61.01-13 17 23 25 31 96 842.94 61.01-15 19 22 24 29 81 95 842.99 61.01-89 98 843.11 61.02-31 35 843.12 61.02-33 39 40 843.13 61.02-32 36 37 843.19 61.02-34 41 843.21 61.02-42 843.22 61.02-44 843.23 61.02-43 843.29 61.02-45 843.31 61.02-48 843.32 61.02-54 843.33 61.02-52 53 843.39 61.02-47 55 843.41 61.02-57 843.42 61.02-62 843.43 61.02-58 843.49 61.02-64 843.51 61.02-82 843.52 61.02-78 843.59 61.02-76 84 843.91 61.02-05 07 843.92 61.02-24 28 66. 90 843.93 61.02-01 12 18 23 26 72 92 843.94 61.02-03 14 16 22 25 68 85 91 843.99 61.02-74 87 94 844.11 61.03-15 844.12 61.03-11 844.19 61.03-19 844.21 61.03-55 85 844.22 61.03-51 81 844.29 61.03-59 89 844.31 61.04-01 13 93 844.32 61.04-11 91 844.39 61.04-09 18 98 845.11 60.05-01 22 31 33 39 40 845.12 60.05-25 36 43 845.13 60.05-23 34 41 845.14 60.05-24 35 42 845.19 60.05-21 26 37 38 44 845.21 60.05-45 51 71 845.22 60.05-48 54 74 845.23 60.05-46 52 72 845.24 60.05-47 73 845.29 60.05-49 58 75 845.91 60.05-06 15 19 61 68 76 88 93 845.92 60.05-08 13 17 79 91 95 845.93 60.05-07 11 16 62 66 77 81 85 89 94 845.94 60.05-09 78 90 845.99 60.05-04 64 80 83 87 92 846.11 60.04-34 846.19 60.04-10 38 846.21 60.04-71 846.29 60.04-02 06 11 19 23 73 75 79 81 83 85 89 846.31 80.04-31 . 33 846.32 60.04-41 846.33 60.04-47 48 50 846.34 60.04-03 07 12 20 24 51 53 54 56 58 846.41 60.04-04 08 14 22 26 60 846.49 60.04-09 16 29 90 846.51 61.09-50 846.52 61.09-20 30 40 80 847.11 61.05-20 30 91 99 847.12 61.06-10 30 40 50 60 90 847.13 61.07-10 30 40 90 847.14 61.10-00 847.19 61.11-00 847.21 60.02-40 50 60 70 80 847.22 60.03-11 19 20 24 26 27 30 90 847.23 60.06-91 92 96 98 848.10 42.03-10 21 25 27 28 51 59 848.21 39.07-45 848.22 40.13-11 13 18 30 848.31 43.03-20 30 90 848.32 43.04-10 30 848.40 65.97-01 848.41 65.03-11 19 23 25 26 28 848.42 65.04-1 1 19 21 23 848.43 65.05-11 19 30 50 90 848.48 65.07-10 90 848.49 65.06-10 30 50 70 90 851.00 64.97-00 851.01 64.01-11 20 31 39 41 49 51 55 59 65 70 80 91 93 95 99 851.02 64.02-21 29 32 34 35 38 40 41 43 45 47 49 50 52 54 56 58 59 60 61 69 99 851.03 64.03-00 851.04 64.04-10 90 851.05 64.06-00 871.01 90.05-20 40 60 80 871.02 90.06-00 871.03 90.11-00 871.04 90.12-10 30 70 871.09 90.13-10 20 80 872.01 90.17-36 38 872.02 90.17-07 09 11 23 25 27 32 34 40 51 59 99 872.03 90.18-10 21 29 ¢ 31 59 873.10 90.26-10 30 51 55 59 873.20 90.27-10 20 32 38 50 874.11 90.14-01 05 07 09 12 14 17 21 23 874.12 90.14-30 51 59 61 99 874.21 90.16-12 13 15 16 18 41 49 51 55 61 65 71 75 874.29 90.16-20 91 99 874.30 90.24-10 21 29 41 49 92 94 96 98 874.40 90.25-11 31 41 51 59 80 874.51 90.15-10 80 874.52 90.21-10 50 90 874.53 90.22-1 1 15 19 30 50 80 874.54 90.23-01 11 18 20 30 91 92 95 99 874.81 90.28-38 874.82 90.28-14 874.83 90.28-01 03 05 07 08 09 12 16 18 22 31 41 43 45 47 49 56 57 59 874.84 90.28-84 874.89 90.28-62 66 68 70 74 76 86 88 92 96 97 99 874.90 90.29-01 09 15 20 32 42 53 59 62 80 881.11 90.07-05 07 13 15 17 881.12 90.07-30 31 35 38 881.19 90.07-21 29 50 881.21 90.08-15 35 881.22 90.08-11 31 881.29 90.08-21 29 37 881.31 90.09-11 15 29 30 70 881.39 90.10-50 90 22 . 12. 80 Official Journal of the European Communities 525 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 882.00 37.97-00 882.10 37.08-10 21 29 40 90 882.21 37.01-01 09 20 92 96 882.22 37.02-01 03 05 31 35 38 41 43 48 72 78 82 85 87 89 90 92 94 96 99 882.23 37.03-01 21 29 95 99 882.24 37.04-1 1 15 90 882.25 37.05-10 91 99 883.00 37.07-01 10 30 51 53 55 57 884.11 90.01-01 02 04 06 08 11 13 15 18 19 30 90.97-01 884.12 90.02-11 19 90 884.21 90.03-10 30 40 60 70 884.22 90.04-10 50 80 885.00 91.97-00 885.11 91.01-1 1 15 19 21 25 29 33 37 45 ¢53 57 65 885.12 91.02-11 21 29 91 99 885.13 91.07-11 22 28 92 98 885.14 91.09-20 31 39 50 80 885.21 91.03-10 21 99 885.22 91.04-20 31 33 34 35 37 39 42 46 48 51 56 58 71 73 76 79 885.23 91.05-10 20 30 80 885.24 91.06-10 90 885.25 91.08-10 31 39 90 885.26 91.10-10 90 885.29 91.11-10 20 30 35 40 50 91 95 99 892.00 49.97-00 892.11 49.01-00 892.12 49.03-00 892.13 49.05-10 90 892.20 49.02-00 892.41 49.08-00 892.42 49.09-00 892.81 48.19-00 892.82 49.06-00 892.83 49.07-10 . 20 91 99 892.84 49.10-00 892.85 49.04-00 892.86 49.11-21 892.89 49.11-10 92 93 99 893.10 39.07-11 13 51 53 61 63 65 66 67 68 71 73 74 893.20 39.07-35 37 39 893.30 39.07-41 893.50 39.07-49 50 893.91 39.02-51 52 893.92 39.02-81 893.93 39.07-77 893.94 39.07-42 44 893.99 39.07-01 15 18 21 22 23 24 25 27 33 82 84 86 91 99 894.10 87.13-20 81 894.21 97.01-10 90 894.22 97.02-1 1 19 31 35 894.23 97.03-05 11 15 20 30 40 51 55 59 61 69 75 80 85 90 894.24 97.04-10 15 20 91 95 98 894.25 97.05-10 51 59 894.61 93.04-20 30 41 49 50 60 90 894.62 93.05-00 894.63 93.07-35 51 894.71 97.07-10 91 99 894.72 97.06-03 07 10 20 35 41 43 49 50 60 90 894.73 97.08-00 894.90 97.97-00 895.11 83.04-00 895.12 83.05-20 90 895.21 98.03-01 12 14 16 17 21 23 25 32 34 39 51 53 59 61 71 75 895.22 98.04-1 1 19 30 895.23 98.05-1 1 19 30 895.91 32.13-11 19 50 91 99 895.92 98.06-00 895.93 98.07-00 895.94 98.08-1 1 19 50 895.95 98.09-00 896.01 99.01-00 896.02 99.02-00 896.03 99.03-00 896.04 99.04-00 896.05 99.05-00 896.06 99.06-00 897.00 71.97-04 897.20 71.16-11 21 25 29 51 59 897.31 71.12-1 1 19 20 897.32 71.13-10 20 897.33 71.15-11 19 21 25 29 897.40 71.14-10 20 898.00 92.97-00 898.11 92.01-1 1 19 90 898.19 92.02-10 50 80 898.21 92.03-10 90 898.22 92.04-10 90 898.23 92.05-10 90 898.24 92.06-10 90 898.25 92.07-00 898.29 92.08-10 90 898.31 92.12-11 19 898.32 92.12-31 33 34 35 37 39 898.90 92.10-10 15 20 30 40 50 60 70 899.11 95.05-11 19 50 81 89 899.19 95.08-20 80 899.20 96.97-00 98.97-00 899.31 34.06-1 1 19 50 899.32 36.06-00 899.34 98.10-05 10 21 29 30 40 50 80 899.35 98.11-10 91 95 99 899.39 36.08-01 10 90 899.41 66.01-10 90 899.42 66.02-00 899.49 66.03-10 20 90 899.61 90.19-31 35 899.62 90.19-1 1 12 14 18 21 25 51 55 91 95 899.71 46.03-10 90 899.72 96.01-01 05 10 20 30 41 49 91 92 94 96 98 899.81 96.06-00 899.82 96.05-00 899.83 98.01-10 31 33 35 37 39 899.84 98.02-11 15 19 51 55 59 99 899.85 98.12-10 90 899.86 98.14-10 50 899.87 98.16-00 899.91 42.06-10 90 899.92 67.01-10 30 899.93 67.02-11 19 20 899.94 67.03-10 80 899.95 67.04-10 80 899.97 98.15-20 30 70 899.98 88.04-00 911.00 29.97-00 60.97-00 61.97-00 84.97-00 90.97-02 99.97-00 931.00 24.98-90 24.99-00 99.98-00 99.99-01 02 941.00 01.06-99 951.01 87.08-10 30 951.02 93.03-00 951.04 93.01-00 951.05 93.02-10 90 951.06 93.07-10 31 33 55 59 951.09 93.06-10 31 35 41 45 49 961.00 72.01-55 59 971.01 71.07-10 20 30 40 50 971.02 71.08-00 971.03 71.11-10 999.00 99.96-01 x10.00 00.50-70 00.50-97 x00.40 72.01-11 NB : v 265.99 1 Mn423.92 f ND 673.37 ) 526 Official Journal of the European Communities 22 . 12 . 80 Correlation  Special SITC numbers for complete industrial plant SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 600.00 70.80-20 70.81-20 70.82-20 70.83-20 70.84-20 70.85-20 70.86-20 70.87-20 70.88-20 70.89-20 601.00 73.80-40 73.81-40 73.82-40 73.83-40 73.84-40 73.85-40 73.86-40 73.87-40 ¢ 73.88-40 73.89-40 601.08 62.80-00 62.81-00 62.82-00 62.83-00 62.84-00 62.85-00 62.86-00 62.87-00 62.88-00 62.89-00 602.08 68.80-00 68.81-00 68.82-00 68.83-00 68.84-00 - 68.85-00 68.86-00 68.87-00 68.88-00 68.89-00 603.08 69.80-00 69.81-00 69.82-00 69.83-00 69.84-00 69.85-00 69.86-00 69.87-00 69.88-00 69.89-00 604.08 70.80-00 70.81-00 70.82-00 70.83-00 70.84-00 70.85-00 70.86-00 70.87-00 70.88-00 70.89-00 605.08 73.80-00 73.81-00 73.82-00 73.83-00 73.84-00 73.85-00 73.86-00 73.87-00 73.88-00 73.89-00 606.08 76.80-00 76.81-00 76.82-00 76.83-00 76.84-00 76.85-00 76.86-00 76.87-00 76.88-00 76.89-00 607.08 82.80-00 82.81-00 82.82-00 82.83-00 82.84-00 82.85-00 82.86-00 82.87-00 82.88-00 82.89-00 658.10 62.80-03 62.81-03 62.82-03 62.83-03 62.84-03 62.85-03 62.86-03 62.87-03 62.88-03 62.89-03 658.20 62.80-04 62.81-04 62.82-04 62.83-04 62.84-04 62.85-04 62.86-04 62.87-04 62.88-04 62.89-04 658.30 62.80-01 62.81-01 62.82-01 62.83-01 62.84-01 62.85-01 62.86-01 62.87-01 62.88-01 62.89-01 658.40 62.80-02 62.81-02 62.82-02 62.83-02 62.84-02 62.85-02 62.86-02 62.87-02 62.88-02 62.89-02 658.99 62.80-05 62.81-05 62.82-05 62.83-05 62.84-05 62.85-05 62.86-05 62.87-05 62.88-05 62.89-05 661.31 68.80-01 68.81-01 68.82-01 68.83-01 68.84-01 68.85-01 68.86-01 68.87-01 68.88-01 68.89-01 661.32 68.80-02 68.81-02 68.82-02 68.83-02 68.84-02 68.85-02 68.86-02 68.87-02 68.88-02 68.89-02 661.33 68.80-03 68.81-03 68.82-03 68.83-03 68.84-03 68.85-03 68.86-03 68.87-03 68.88-03 68.89-03 661.81 68.80-08 68.81-08 68.82-08 68.83-08 68.84-08 68.85-08 68.86-08 68.87-08 68.88-08 68.89-08 661.82 68.80-09 68.81-09 68.82-09 68.83-09 68.84-09 68.85-09 68.86-09 68.87-09 68.88-09 68.89-09 661.83 68.80-12 68.81-12 68.82-12 68.83-12 68.84-12 68.85-12 68.86-12 68.87-12 68.88-12 68.89-12 662.31 69.80-01 69.81-01 69.82-01 69.83-01 69.84-01 69.85-01 69.86-01 69.87-01 69.88-01 69.89-01 662.32 69.80-02 69.81-02 69.82-02 69.83-02 69.84-02 69.85-02 69.86-02 69.87-02 69.88-02 69.89-02 662.41 69.80-04 69.81-04 69.82-04 69.83-04 69.84-04 69.85-04 69.86-04 69.87-04 69.88-04 69.89-04 662.42 69.80-05 69.81-05 69.82-05 69.83-05 69.84-05 69.85-05 69.86-05 69.87-05 69.88-05 69.89-05 662.43 69.80-06 69.81-06 69.82-06 69.83-06 69.84-06 69.85-06 69.86-06 69.87-06 69.88-06 69.89-06 662.44 69.80-07 69.81-07 69.82-07 69.83-07 69.84-07 69.85-07 69.86-07 69.87-07 69.88-07 69.89-07 662.45 69.80-08 69.81-08 69.82-08 69.83-08 69.84-08 69.85-08 69.86-08 69.87-08 69.88-08 69.89-08 663.10 68.80-04 68.81-04 68.82-04 68.83-04 68.84-04 68.85-04 68.86-04 68.87-04 68.88-04 68.89-04 663.20 68.80-06 68.81-06 68.82-06 68.83-06 68.84-06 68.85-06 68.86-06 68.87-06 68.88-06 68.89-06 663.31 68.80-10 68.81-10 68.82-10 68.83-10 68.84-10 68.85-10 68.86-10 68.87-10 68.88-10 68.89-10 663.32 68.80-11 68.81-11 68.82-11 68.83-11 68.84-1 1 68.85-11 68.86-11 68.87-11 68.88-1 1 68.89-11 663.33 68.80-15 68.81-15 68.82-15 68.83-15 68.84-15 68.85-15 68.86-15 68.87-15 68.88-15 68.89-15 663.39 68.80-16 68.81-16 68.82-16 68.83-16 68.84-16 68.85-16 68.86-16 68.87-16 68.88-16 68.89-16 663.50 68.80-07 68.81-07 68.82-07 68.83-07 68.84-07 68.85-07 68.86-07 68.87-07 68.88-07 68.89-07 663.70 69.80-03 69.81-03 69.82-03 69.83-03 69.84-03 69.85-03 69.86-03 69.87-03 69.88-03 69.89-03 663.81 68.80-13 68.81-13 68.82-13 68.83-13 68.84-13 68.85-13 68.86-13 68.87-13 68.88-13 68.89-13 663.82 68.80-14 68.81-14 68.82-14 68.83-14 68.84-14 68.85-14 68.86-14 68.87-14 68.88-14 68.89-14 663.91 69.80-09 69.81-09 69.82-09 69.83-09 69.84-09 69.85-09 69.86-09 69.87-09 69.88-09 69.89-09 663.92 69.80-14 69.81-14 69.82-14 69.83-14 69.84-14 69.85-14 69.86-14 69.87-14 69.88-14 69.89-14 664.14 70.80-01 70.81-01 70.82-01 70.83-01 70.84-01 70.85-01 70.86-01 70.87-01 70.88-01 70.89-01 664.15 70.80-03 70.81-03 70.82-03 70.83-03 70.84-03 70.85-03 70.86-03 70.87-03 70.88-03 70.89-03 664.20 70.80-18 70.81-18 70.82-18 70.83-18 70.84-18 70.85-18 70.86-18 70.87-18 70.88-18 70.89-18 664.30 70.80-05 70.81-05 70.82-05 70.83-05 70.84-05 70.85-05 70.86-05 70.87-05 70.88-05 70.89-05 664.40 70.80-06 70.81-06 70.82-06 70.83-06 70.84-06 70.85-06 70.86-06 70.87-06 70.88-06 70.89-06 664.50 70.80-04 70.81-04 70.82-04 70.83-04 70.84-04 70.85-04 70.86-04 70.87-04 70.88-04 70.89-04 664.60 70.80-16 70.81-16 70.82-16 70.83-16 70.84-16 70.85-16 70.86-16 70.87-16 70.88-16 70.89-16 664.70 70.80-08 70.81-08 70.82-08 70.83-08 70.84-08 70.85-08 70.86-08 70.87-08 70.88-08 70.89-08 664.80 70.80-09 70.81-09 70.82-09 70.83-09 70.84-09 70.85-09 70.86-09 70.87-09 70.88-09 70.89-09 664.91 70.80-07 70.81-07 70.82-07 70.83-07 70.84-07 70.85-07 70.86-07 70.87-07 70.88-07 70.89-07 664.92 70.80-11 70.81-11 70.82-11 70.83-11 70.84-1 1 70.85-11 70.86-11 70.87-11 70.88-11 70.89-11 664.93 70.80-15 70.81-15 70.82-15 70.83-15 70.84-15 70.85-15 70.86-15 70.87-15 70.88-15 70.89-15 665.11 70.80-10 70.81-10 70.82-10 70.83-10 70.84-10 70.85-10 70.86-10 70.87-10 70.88-10 70.89-10 665.12 70.80-12 70.81-12 70.82-12 70.83-12 70.84-12 70.85-12 70.86-12 70.87-12 70.88-12 70.89-12 665.20 70.80-13 70.81-13 70.82-13 70.83-13 70.84-13 70.85-13 70.86-13 70.87-13 70.88-13 70.89-13 665.81 70.80-17 70.81-17 70.82-17 70.83-17 70.84-17 70.85-17 70.86-17 70.87-17 70.88-17 70.89-17 665.82 70.80-19 70.81-19 70.82-19 70.83-19 70.84-19 70.85-19 70.86-19 70.87-19 70.88-19 70.89-19 665.89 70.80-21 70.81-21 70.82-21 70.83-21 70.84-21 70.85-21 70.86-21 70.87-21 70.88-21 70.89-21 666.40 69.80-1 1 69.81-11 69.82-11 69.83-11 69.84-11 69.85-1 1 69.86-1 1 69.87-11 69.88-11 69.89-11 666.50 69.80-12 69.81-12 69.82-12 69.83-12 69.84-12 69.85-12 69.86-12 69.87-12 69.88-12 69.89-12 666.60 69.80-13 69.81-13 69.82-13 69.83-13 69.84-13 69.85-13 69.86-13 69.87-13 69.88-13 69.89-13 670.00 73.80-72 73.81-72 73.82-72 73.83-72 73.84-72 73.85-72 73.86-72 73.87-72 73.88-72 73.89-72 671.20 73.80-01 73.81-01 73.82-01 73.83-01 73.84-01 73.85-01 73.86-01 73.87-01 73.88-01 73.89-01 671.30 73.80-05 73.81-05 73.82-05 73.83-05 73.84-05 73.85-05 73.86-05 73.87-05 73.88-05 73.89-05 671.31 73.80-04 73.81-04 73.82-04 73.83-04 ' 73.84-04 73.85-04 73.86-04 73.87-04 73.88-04 73.89-04 671.60 73.80-02 73.81-02 73.82-02 73.83-02 73.84-02 73.85-02 73.86-02 73.87-02 73.88-02 73.89-02 672.00 73.80-71 73.81-71 73.82-71 73.83-71 73.84-71 73.85-71 73.86-71 73.87-71 73.88-71 73.89-71 672.40 73.80-06 73.81-06 73.82-06 73.83-06 73.84-06 73.85-06 73.86-06 73.87-06 73.88-06 73.89-06 672.51 73.80-07 73.81-07 73.82-07 73.83-07 73.84-07 73.85-07 73.86-07 73.87-07 73.88-07 73.89-07 672.52 73.80-61 73.81-61 73.82-61 73.83-61 73.84-61 73.85-61 73.86-61 73.87-61 73.88-61 73.89-61 673.00 73.80-73 73.81-73 73.82-73 73.83-73 73.84-73 73.85-73 73.86-73 73.87-73 73.88-73 73.89-73 673.20 73.80-10 73.81-10 73.82-10 73.83-10 73.84-10 73.85-10 73.86-10 73.87-10 73.88-10 73.89-10 673.22 73.80-63 73.81-63 73.82-63 73.83-63 73.84-63 73.85-63 73.86-63 73.87-63 73.88-63 73.89-63 22 . 12. 80 Official Journal of the European Communities 527 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 673.30 73.80-11 73.81-11 73.82-11 73.83-11 73.84-11 73.85-11 73.86-11 73.87-1 1 73.88-1 1 73.89-11 674.00 73.80-13 73.81-13 73.82-13 73.83-13 73.84-13 73.85-13 73.86-13 73.87-13 73.88-13 73.89-13 73.80-65 73.81-65 73.82-65 73.83-65 73.84-65 73.85-65 73.86-65 73.87-65 73.88-65 73.89-65 73.80-75 73.81-75 73.82-75 73.83-75 73.84-75 73.85-75 73.86-75 73.87-75 73.88-75 73.89-75 674.14 73.80-09 73.81-09 73.82-09 73.83-09 73.84-09 73.85-09 73.86-09 73.87-09 73.88-09 73.89-09 674.15 73.80-62 73.81-62 73.82-62 73.83-62 73.84-62 73.85-62 73.86-62 73.87-62 73.88-62 73.89-62 675.00 73.80-74 73.81-74 73.82-74 73.83-74 73.84-74 73.85-74 73.86-74 73.87-74 73.88-74 73.89-74 675.01 73.80-12 73.81-12 73.82-12 73.83-12 73.84-12 73.85-12 73.86-12 73.87-12 73.88-12 73.89-12 675.02 73.80-64 73.81-64 73.82-64 73.83-64 73.84-64 73.85/64 73.86-64 73.87-64 73.88-64 73.89-64 676.00 73.80-16 73.81-16 73.82-16 73.83-16 73.84-16 73.85-16 73.86-16 73.87-16 73.88-16 73.89-16 677.00 73.80-76 73.81-76 73.82-76 73.83-76 73.84-76 73.85-76 73.86-76 73.87-76 73.88-76 73.89-76 677.01 73.80-14 73.81-14 73.82-14 73.83-14 73.84-14 73.85-14 73.86-14 73.87-14 73.88-14 73.89-14 677.02 73.80-66 73.81-66 73.82-66 73.83-66 73.84-66 73.85-66 73.86-66 73.87-66 73.88-66 73.89-66 678.00 73.80-18 73.81-18 73.82-18 73.83-18 73.84-18 73.85-18 73.86-18 73.87-18 73.88-18 73.89-18 678.10 73.80-17 73.81-17 73.82-17 73.83-17 73.84-17 73.85-17 73.86-17 73.87-17 73.88-17 73.89-17 678.40 73.80-19 73.81-19 73.82-19 73.83-19 73.84-19 73.85-19 73.86-19 73.87-19 73.88-19 73.89-19 678.50 73.80-20 73.81-20 73.82-20 73.83-20 73.84-20 73.85-20 73.86-20 73.87-20 73.88-20 73.89-20 684.10 76.80-01 76.81-01 76.82-01 76.83-01 76.84-01 76.85-01 76.86-01 76.87-01 76.88-01 76.89-01 684.21 76.80-02 76.81-02 76.82-02 76.83-02 76.84-02 76.85-02 76.86-02 76.87-02 76.88-02 76.89-02 684.22 76.80-03 76.81-03 76.82-03 76.83-03 76.84-03 76.85-03 76.86-03 76.87-03 76.88-03 76.89-03 684.23 76.80-04 76.81-04 76.82-04 76.83-04 76.84-04 76.85-04 76.86-04 76.87-04 76.88-04 76.89-04 684.24 76.80-05 76.81-05 76.82-05 76.83-05 76.84-05 76.85-05 76.86-05 76.87-05 76.88-05 76.89-05 684.25 76.80-06 76.81-06 76.82-06 76.83-06 76.84-06 76.85-06 76.86-06 76.87-06 76.88-06 76.89-06 684.26 76.80-07 76.81-07 76.82-07 76.83-07 76.84-07 76.85-07 76.86-07 76.87-07 76.88-07 76.89-07 691.10 73.80-21 73.81-21 73.82-21 73.83-21 73.84-21 73.85-21 73.86-21 73.87-21 73.88-21 73.89-21 691.20 76.80-08 76.81-08 76.82-08 76.83-08 76.84-08 76.85-08 76.86-08 76.87-08 76.88-08 76.89-08 692.11 73.80-22 73.81-22 73.82-22 73.83-22 73.84-22 73.85-22 73.86-22 73.87-22 73.88-22 73.89-22 692.13 76.80-09 76.81-09 76.82-09 76.83-09 76.84-09 76.85-09 76.86-09 76.87-09 76.88-09 76.89-09 692.41 73.80-23 73.81-23 73.82-23 73.83-23 73.84-23 73.85-23 73.86-23 73.87-23 73.88-23 73.89-23 692.42 76.80-10 76.81-10 76.82-10 76.83-10 76.84-10 76.85-10 76.86-10 76.87-10 76.88-10 76.89-10 692.43 73.80-24 73.81-24 73.82-24 73.83-24 73.84-24 73.85-24 73.86-24 73.87-24 73.88-24 73.89-24 692.44 76.80-1 1 76.81-11 76.82-11 76.83-11 76.84-11 76.85-11 76.86-1 1 76.87-1 1 76.88-11 76.89-11 693.11 73.80-25 73.81-25 73.82-25 73.83-25 73.84-25 73.85-25 73.86-25 73.87-25 73.88-25 73.89-25 693.13 76.80-12 76.81-12 76.82-12 76.83-12 76.84-12 76.85-12 76.86-12 76.87-12 76.88-12 76.89-12 693.20 73.80-26 73.81-26 73.82-26 73.83-26 73.84-26 73.85-26 73.86-26 73.87-26 73.88-26 73.89-26 693.51 73.80-27 73.81-27 73.82-27 73.83-27 73.84-27 73.85-27 73.86-27 73.87-27 73.88-27 73.89-27 694.01 73.80-31 73.81-31 73.82-31 73.83-31 73.84-31 73.85-31 73.86-31 73.87-31 73.88-31 73.89-31 694.02 73.80-32 73.81-32 73.82-32 73.83-32 73.84-32 73.85-32 73.86-32 73.87-32 73.88-32 73.89-32 695.10 82.80-01 82.81-01 82.82-01 82.83-01 82.84-01 82.85-01 82.86-01 82.87-01 82.88-01 82.89-01 695.30 82.80-03 82.81-03 82.82-03 82.83-03 82.84-03 82.85-03 82.86-03 82.87-03 82.88-03 82.89-03 695.31 82.80-02 82.81-02 82.82-02 82.83-02 82.84-02 82.85-02 82.86-02 82.87-02 82.88-02 82.89-02 695.39 82.80-04 82.81-04 82.82-04 82.83-04 82.84-04 82.85-04 82.86-04 82.87-04 82.88-04 82.89-04 695.41 82.80-05 82.81-05 82.82-05 82.83-05 82.84-05 82.85-05 82.86-05 82.87-05 82.88-05 82.89-05 695.42 82.80-06 82.81-06 82.82-06 82.83-06 82.84-06 82.85-06 82.86-06 82.87-06 82.88-06 82.89-06 695.43 82.80-07 82.81-07 82.82-07 82.83-07 82.84-07 82.85-07 82.86-07 82.87-07 * 82.88-07 82.89-07 696.03 82.80-11 82.81-11 82.82-11 82.83-11 82.84-11 82.85-11 82.86-1 1 82.87-11 82.88-11 82.89-1 1 696.04 82.80-12 82.81-12 82.82-12 82.83-12 82.84-12 82.85-12 82.86-12 82.87-12 82.88-12 82.89-12 696.05 82.80-13 82.81-13 82.82-13 82.83-13 82.84-13 82.85-13 82.86-13 82.87-13 82.88-13 82.89-13 696.06 82.80-14 82.81-14 82.82-14 82.83-14 82.84-14 82.85-14 82.86-14 82.87-14 82.88-14 82.89-14 696.07 82.80-15 82.81-15 82.82-15 82.83-15 82.84-15 82.85-15 82.86-15 82.87-15 82.88-15 82.89-15 696.08 82.80-09 82.81-09 82.82-09 82.83-09 82.84-09 82.85-09 82.86-09 82.87-09 82.88-09 82.89-09 697.30 73.80-36 73.81-36 73.82-36 73.83-36 73.84-36 73.85-36 73.86-36 73.87-36 73.88-36 73.89-36 697.51 73.80-38 73.81-38 73.82-38 73.83-38 73.84-38 73.85-38 73.86-38 73.87-38 73.88-38 73.89-38 697.53 76.80-15 76.81-15 76.82-15 76.83-15 76.84-15 76.85-15 76.86-15 76.87-15 76.88-15 76.89-15 697.81 82.80-08 82.81-08 82.82-08 82.83-08 82.84-08 82.85-08 82.86-08 82.87-08 82.88-08 82.89-08 699.20 73.80-29 73.81-29 73.82-29 73.83-29 73.84-29 73.85-29 73.86-29 73.87-29 73.88-29 73.89-29 699.31 73.80-33 73.81-33 73.82-33 73.83-33 73.84-33 73.85-33 73.86-33 73.87-33 73.88-33 73.89-33 699.32 73.80-34 73.81-34 73.82-34 73.83-34 73.84-34 73.85-34 73.86-34 73.87-34 73.88-34 73.89-34 699.41 73.80-35 73.81-35 73.82-35 73.83-35 73.84-35 73.85-35 73.86-35 73.87-35 73.88-35 73.89-35 699.71 73.80-30 73.81-30 73:82-30 73.83-30 73.84-30 73.85-30 73.86-30 73.87-30 73.88-30 73.89-30 699.83 76.80-16 76.81-16 76.82-16 76.83-16 76.84-16 76.85-16 76.86-16 76.87-16 76.88-16 76.89-16 700.08 84.80-00 84.81-00 84.82-00 84.83-00 84.84-00 84.85-00 84.86-00 84.87-00 84.88-00 84.89-00 701.00 84.80-40 84.81-40 84.82-40 84.83-40 84.84-40 84.85-40 84.86-40 84.87-40 84.88-40 84.89-40 702.00 84.80-59 84.81-59 84.82-59 84.83-59 84.84-59 84.85-59 84.86-59 84.87-59 84.88-59 84.89-59 703.00 85.80-01 85.81-01 85.82-01 85.83-01 85.84-01 85.85-01 85.86-01 85.87-01 85.88-01 85.89-01 703.08 85.80-00 85.81-00 85.82-00 85.83-00 85.84-00 85.85-00 85.86-00 85.87-00 85.88-00 85.89-00 704.00 85.80-1 1 85.81-11 85.82-11 85.83-11 85.84-1 1 85.85-11 85.86-1 1 85.87-11 85.88-1 1 85.89-1 1 704.08 86.80-00 86.81-00 86.82-00 86.83-00 86.84-00 86.85-00 86.86-00 86.87-00 86.88-00 86.89-00 705.08 87.80-00 87.81-00 87.82-00 87.83-00 87.84-00 87.85-00 87.86-00 87.87-00 87.88-00 87.89-00 706.00 87.80-01 87.81-01 87.82-01 87.83-01 87.84-01 87.85-01 87.86-01 87.87-01 87.88-01 87.89-01 711.10 84.80-01 84.81-01 84.82-01 84.83-01 84.84-01 84.85-01 84.86-01 84.87-01 84.88-01 84.89-01 711.20 84.80-02 84.81-02 84.82-02 84.83-02 84.84-02 84.85-02 84.86-02 84.87-02 84.88-02 84.89-02 712.60 84.80-05 84.81-05 84.82-05 84.83-05 84.84-05 84.85-05 84.86-05 84.87-05 84.88-05 84.89-05 713.00 84.80-06 84.81-06 84.82-06 84.83-06 84.84-06 84.85-06 84.86-06 84.87-06 84.88-06 84.89-06 714.00 84.80-08 84.81-08 84.82-08 84.83-08 84.84-08 84.85-08 84.86-08 84.87-08 84.88-08 84.89-08 718.80 84.80-07 84.81-07 84.82-07 84.83-07 84.84-07 84.85-07 84.86-07 84.87-07 84.88-07 84.89-07 721.10 84.80-24 84.81-24 84.82-24 84.83-24 84.84-24 84.85-24 84.86-24 84.87-24 84.88-24 84.89-24 721.20 84.80-25 84.81-25 84.82-25 84.83-25 84.84-25 84.85-25 84.86-25 84.87-25 84.88-25 84.89-25 721.91 84.80-26 84.81-26 84.82-26 84.83-26 84.84-26 84.85-26 84.86-26 84.87-26 84.88-26 84.89-26 721.97 84.80-28 84.81-28 84.82-28 84.83-28 84.84-28 84.85-28 84.86-28 84.87-28 84.88-28 84.89-28 778.40 85.80-05 85.81-05 85.82-05 85.83-05 85.84-05 85.85-05 85.86-05 85.87-05 85.88-05 85.89-05 778.81 85.80-02 85.81-02 85.82-02 85.83-02 85.84-02 85.85-02 85.86-02 85.87-02 85.88-02 85.89-02 778.82 85.80-16 85.81-16 85.82-16 85.83-16 85.84-16 85.85-16 85.86-16 85.87-16 85.88-16 85.89-16 778.83 85.80-17 85.81-17 85.82-17 85.83-17 85.84-17 85.85-17 85.86-17 85.87-17 85.88-17 85.89-17 778.84 85.80-18 85.81-18 85.82-18 85.83-18 85.84-18 85.85-18 85.86-18 85.87-18 85.88-18 85.89-18 778.86 85.80-22 85.81-22 85.82-22 85.83-22 85.84-22 85.85-22 85.86-22 85.87-22 85.88-22 85.89-22 778.87 85.80-24 85.81-24 85.82-24 85.83-24 85.84-24 85.85-24 85.86-24 85.87-24 85.88-24 85.89-24 778.89 85.80-28 85.81-28 85.82-28 85.83-28 85.84-28 85.85-28 85.86-28 85.87-28 85.88-28 85.89-28 782.20 87.80-03 87.81-03 87.82-03 87.83-03 87.84-03 87.85-03 87.86-03 87.87-03 87:88-03 87.89-03 783.10 87.80-02 87.81-02 87.82-02 87.83-02 87.84-02 87.85-02 87.86-02 87.87-02 87.88-02 87.89-02 SITC NIMEXESITC NIMEXE 774.20 90.80-20 90.81-20 90.82-20 90.83-20 90.84-20 90.85-20 90.86-20 90.87-20 90.88-20 90.89-20 775.40 85.80-07 85.81-07 85.82-07 85.83-07 85.84-07 85.85-07 85.86-07 85.87-07 85.88-07 85.89-07 775.70 85.80-06 85.81-06 85.82-06 85.83-06 85.84-06 85.85-06 85.86-06 85.87-06 85.88-06 85.89-06 775.80 85.80-12 85.81-12 85.82-12 85.83-12 85.84-12 85.85-12 85.86-12 85.87-12 85.88-12 85.89-12 776.00 85.80-21 85.81-21 85.82-21 85.83-21 85.84-21 85.85-21 85.86-21 85.87-21 85.88-21 85.89-21 778.11 85.80-03 85.81-03 85.82-03 85.83-03 85.84-03 85.85-03 85.86-03 85.87-03 85.88-03 85.89-03 778.12 85.80-04 85.81-04 85.82-04 85.83-04 85.84-04 85.85-04 85.86-04 85.87-04 85.88-04 85.89-04 778.20 85.80-20 85.81-20 85.82-20 85.83-20 85.84-20 85.85-20 85.86-20 85.87-20 85.88-20 85.89-20 778.31 85.80-08 85.81-08 85.82-08 85.83-08 85.84-08 85.85-08 85.86-08 85.87-08 85.88-08 85.89-08 778.32 85.80-09 85.81-09 85.82-09 85.83-09 85.84-09 85.85-09 85.86-09 85.87-09 85.88-09 85.89-09 SITC NIMEXE 752.00 84.80-53 84.81-53 84.82-53 84.83-53 84.84-53 84.85-53 84.86-53 84.87-53 84.88-53 84.89-53 759.00 84.80-55 84.81-55 84.82-55 84.83-55 84.84-55 84.85-55 84.86-55 84.87-55 84.88-55 84.89-55 760.00 85.80-15 85.81-15 85.82-15 85.83-15 85.84-15 85.85-15 85.86-15 85.87-15 85.88-15 85.89-15 764.10 85.80-13 85.81-13 85.82-13 85.83-13 85.84-13 85.85-13 85.86-13 85.87-13 85.88-13 85.89-13 764.20 85.80-14 85.81-14 85.82-14 85.83-14 85.84-14 85.85-14 85.86-14 85.87-14 85.88-14 85.89-14 772.00 85.80-19 85.81-19 85.82-19 85.83-19 85.84-19 85.85-19 85.86-19 85.87-19 85.88-19 85.89-19 773.10 85.80-23 85.81-23 85.82-23 85.83-23 85.84-23 85.85-23 85.86-23 85.87-23 85.88-23 85.89-23 773.20 85.80-25 85.81-25 85.82-25 85.83-25 85.84-25 85.85-25 85.86-25 85.87-25 85.88-25 85.89-25 773.21 85.80-27 85.81-27 85.82-27 85.83-27 85.84-27 85.85-27 85.86-27 85.87-27 85.88-27 85.89-27 773.29 85.80-26 85.81-26 85.82-26 85.83-26 85.84-26 85.85-26 85.86-26 85.87-26 85.88-26 85.89-26 SITC NIMEXE 745.27 84.80-21 84.81-21 84.82-21 84.83-21 84.84-21 84.85-21 84.86-21 84.87-21 84.88-21 84.89-21 749.10 84.80-62 84.81-62 84.82-62 84.83-62 84.84-62 84.85-62 84.86-62 84.87-62 84.88-62 84.89-62 749.20 84.80-61 84.81-61 84.82-61 84.83-61 84.84-61 84.85-61 84.86-61 84.87-61 84.88-61 84.89-61 749.30 84.80-63 84.81-63 84.82-63 84.83-63 84.84-63 84.85-63 84.86-63 84.87-63 84.88-63 84.89-63 749.91 84.80-60 84.81-60 84.82-60 84.83-60 84.84-60 84.85-60 84.86-60 84.87-60 84.88-60 84.89-60 749.92 84.80-64 84.81-64 84.82-64 84.83-64 84.84-64 84.85-64 84.86-64 84.87-64 84.88-64 84.89-64 749.99 84.80-65 84.81-65 84.82-65 84.83-65 84.84-65 84.85-65 84.86-65 84.87-65 84.88-65 84.89-65 751.10 84.80-51 84.81-51 84.82-51 84.83-51 84.84-51 84.85-51 84.86-51 84.87-51 84.88-51 84.89-51 751.20 84.80-52 84.81-52 84.82-52 84.83-52 84.84-52 84.85-52 84.86-52 84.87-52 84.88-52 84.89-52 751.80 84.80-54 84.81-54 84.82-54 84.83-54 84.84-54 84.85-54 84.86-54 84.87-54 84.88-54 84.89-54 528 Official Journal of the European Communities 22. 12. 80 SITC NIMEXE 742.00 84.80-10 84.81-10 84.82-10 84.83-10 84.84-10 84.85-10 84.86-10 84.87-10 84.88-10 84.89-10 743.00 84.80-1 1 84.81-11 84.82-1 1 84.83-1 1 84.84-1 1 84.85-11 84.86-1 1 84.87-11 84.88-1 1 84.89-11 84.80-18 84.81-18 84.82-18 84.83-18 84.84-18 84.85-18 84.86-18 84.87-18 84.88-18 84.89-18 744.11 87.80-07 87.81-07 87.82-07 87.83-07 87.84-07 87.85-07 87.86-07 87.87-07 87.88-07 87.89-07 744.20 84.80-22 84.81-22 84.82-22 84.83-22 84.84-22 84.85-22 84.86-22 84.87-22 84.88-22 84.89-22 745.11 84.80-49 84.81-49 84.82-49 84.83-49 84.84-49 84.85-49 84.86-49 84.87-49 84.88-49 84.89-49 745.21 84.80-16 84.81-16 84.82-16 84.83-16 84.84-16 84.85-16 84.86-16 84.87-16 84.88-16 84.89-16 745.22 84.80-19 84.81-19 84.82-19 84.83-19 84.84-19 84.85-19 84.86-19 84.87-19 84.88-19 84.89-19 745.24 84.80-58 84.81-58 84.82-58 84.83-58 84.84-58 84.85-58 84.86-58 84.87-58 84.88-58 84.89-58 745.25 84.80-20 84.81-20 84.82-20 84.83-20 84.84-20 84.85-20 84.86-20 84.87-20 84.88-20 84.89-20 SITC NIMEXE 736.80 84.80-48 84.81-48 84.82-48 84.83-48 84.84-48 84.85-48 84.86-48 84.87-48 84.88-48 84.89-48 737.11 84.80-43 84.81-43 84.82-43 84.83-43 84.84-43 84.85-43 84.86-43 84.87-43 84.88-43 84.89-43 737.21 84.80-44 84.81-44 84.82-44 84.83-44 84.84-44 84.85-44 84.86-44 84.87-44 84.88-44 84.89-44 737.31 84.80-50 84.81-50 84.82-50 84.83-50 84.84-50 84.85-50 84.86-50 84.87-50 84.88-50 84.89-50 741.10 84.80-03 84.81-03 84.82-03 84.83-03 84.84-03 84.85-03 84.86-03 84.87-03 84.88-03 84.89-03 741.20 84.80-13 84.81-13 84.82-13 84.83-13 84.84-13 84.85-13 84.86-13 84.87-13 84.88-13 84.89-13 741.32 84.80-14 84.81-14 84.82-14 84.83-14 84.84-14 84.85-14 84.86-14 84.87-14 84.88-14 84.89-14 741.41 84.80-15 84.81-15 84.82-15 84.83-15 84.84-15 84.85-15 84.86-15 84.87-15 84.88-15 84.89-15 741.50 84.80-12 84.81-12 84.82-12 84.83-12 84.84-12 84.85-12 84.86-12 84.87-12 84.88-1 2 84.89-12 741.60 84.80-17 84.81-17 84.82-17 84.83-17 84.84-17 84.85-17 84.86-17 84.87-17 84.88-17 84.89-17 SITC NIMEXE 726.00 84.80-35 84.81-35 84.82-35 84.83-35 84.84-35 84.85-35 84.86-35 84.87-35 84.88-35 84.89-35 726.30 84.80-34 84.81-34 84.82-34 84.83-34 84.84-34 84.85-34 84.86-34 84.87-34 84.88-34 84.89-34 726.81 84.80-32 84.81-32 84.82-32 84.83-32 84.84-32 84.85-32 84.86-32 84.87-32 84.88-32 84.89-32 727.11 84.80-29 84.81-29 84.82-29 84.83-29 84.84-29 84.85-29 84.86-29 84.87-29 84.88-29 84.89-29 727.22 84.80-30 84.81-30 84.82-30 84.83-30 84.84-30 84.85-30 84.86-30 84.87-30 84.88-30 84.89-30 728.11 84.80-46 84.81-46 84.82-46 84.83-46 84.84-46 84.85-46 84.86-46 84.87-46 84.88-46 84.89-46 728.12 84.80-47 84.81-47 84.82-47 84.83-47 84.84-47 84.85-47 84.86-47 84.87-47 84.88-47 84.89-47 728.30 84.80-56 84.81-56 84.82-56 84.83-56 84.84-56 84.85-56 84.86-56 84.87-56 84.88-56 84.89-56 728.41 84.80-57 84.81-57 84.82-57 84.83-57 84.84-57 84.85-57 84.86-57 84.87-57 84.88-57 84.89-57 736.00 84.80-45 84.81-45 84.82-45 84.83-45 84.84-45 84.85-45 84.86-45 84.87-45 84.88-45 84.89-45 SITC NIMEXE 723.30 84.80-09 84.81-09 84.82-09 84.83-09 84.84-09 84.85-09 84.86-09 84.87-09 84.88-09 84.89-09 723.40 84.80-23 84.81-23 84.82-23 84.83-23 84.84-23 84.85-23 84.86-23 84.87-23 84.88-23 84.89-23 724.00 84.80-38 84.81-38 84.82-38 84.83-38 84.84-38 84.85-38 84.86-38 84.87-38 84.88-38 84.89-38 724.31 84.80-41 84.81-41 84.82-41 84.83-41 84.84-41 84.85-41 84.86-41 84.87-41 84.88-41 84.89-41 724.40 84.80-36 84.81-36 84.82-36 84.83-36 84.84-36 84.85-36 84.86-36 84.87-36 84.88-36 84.89-36 724.50 84.80-37 84.81-37 84.82-37 84.83-37 84.84-37 84.85-37 84.86-37 84.87-37 84.88-37 84.89-37 724.54 84.80-39 84.81-39 84.82-39 84.83-39 84.84-39 84.85-39 84.86-39 84.87-39 84.88-39 84.89-39 724.80 84.80-42 84.81-42 84.82-42 84.83-42 84.84-42 84.85-42 84.86-42 84.87-42 84.88-42 84.89-42 725.12 84.80-31 84.81-31 84.82-31 84.83-31 84.84-31 84.85-31 84.86-31 84.87-31 84.88-31 84.89-31 725.20 84.80-33 84.81-33 84.82-33 84.83-33 84.84-33 84.85-33 84.86-33 84.87-33 84.88-33 84.89-33 22 . 12. 80 Official Journal of the European Communities 529 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 784.10 87.80-04 87.81-04 87.82-04 87.83-04 87.84-04 87.85-04 87.86-04 87.87-04 87.88-04 87.89-04 784.20 87.80-05 87.81-05 87.82-05 87.83-05 87.84-05 87.85-05 87.86-05 87.87-05 87.88-05 87.89-05 784.90 87.80-06 87.81-06 87.82-06 87.83-06 87.84-06 87.85-06 87.86-06 87.87-06 87.88-06 87.89-06 785.39 87.80-1 f 87.81-12 87.82-12 87.83-12 87.84-12 87.85-12 87.86-12 87.87-12 87.88-12 87.89-12 786.12 87.80-14 87.81-14 87.82-14 87.83-14 87.84-14 87.85-14 87.86-14 87.87-14 87.88-14 87.89-14 786.13 86.80-08 86.81-08 86.82-08 86.83-08 86.84-08 86.85-08 86.86-08 86.87-08 86.88-08 86.89-08 791.10 86.80-02 86.81-02 86.82-02 86.83-02 86.84-02 86.85-02 86.86-02 86.87-02 86.88-02 86.89-02 791.20 86.80-03 86.81-03 86.82-03 86.83-03 86.84-03 86.85-03 86.86-03 86.87-03 86.88-03 86.89-03 791.30 86.80-04 86.81-04 86.82-04 86.83-04 86.84-04 86.85-04 86.86-04 86.87-04 86.88-04 86.89-04 791.40 86.80-05 86.81-05 86.82-05 86.83-05 86.84-05 86.85-05 86.86-05 86.87-05 86.88-05 86.89-05 791.51 86.80-06 86.81-06 86.82-06 88.83-06 86.84-06 86.85-06 86.86-06 86.87-06 86.88-06 86.89-06 791.52 86.80-07 86.81-07 86.82-07 86.83-07 86.84-07 86.85-07 86.86-07 86.87-07 86.88-07 86.89-07 791.91 86.80-10 86.81-10 86.82-10 86.83-10 86.84-10 86.85-10 86.86-10 86.87-10 86.88-10 86.89-10 791.99 86.80-09 86.81-09 86.82-09 86.83-09 86.84-09 86.85-09 86.86-09 86.87-09 86.88-09 86.89-09 801.08 90.80-00 90.81-00 90.82-00 90.83-00 90.84-00 90.85-00 90.86-00 90.87-00 90.88-00 90.89-00 802.08 94.80-00 94.81-00 94.82-00 94.83-00 94.84-00 94.85-00 94.86-00 94.87-00 94.88-00 94.89-00 812.10 73.80-37 73.81-37 73.82-37 73.83-37 73.84-37 73.85-37 73.86-37 73.87-37 73.88-37 73.89-37 812.20 69.80-10 69.81-10 69.82-10 69.83-10 69.84-10 69.85-10 69.86-10 69.87-10 69.88-10 69.89-10 812.41 70.80-14 70.81-14 70.82-14 70.83-14 70.84-14 70.85-14 70.86-14 70.87-14 70.88-14 70.89-14 812.43 85.80-10 85.81-10 85.82-10 85.83-10 85.84-10 85.85-10 85.86-10 85.87-10 85.88-10 85.89-10 821.11 94.80-01 94.81-01 94.82-01 94.83-01 94.84-01 94.85-01 94.88-01 94.87-01 94.88-01 94.89-01 821.21 94.80-02 94.81-02 94.82-02 94.83-02 94.84-02 94.85-02 94.86-02 94.87-02 94.88-02 94.89-02 821.22 94.80-04 94.81-04 94.82-04 94.83-04 94.84-04 94.85-04 94.86-04 94.87-04 94.88-04 94.89-04 821.90 94.80-03 94.81-03 94.82-03 94.83-03 94.84-03 94.85-03 94.86-03 94.87-03 94.88-03 94.89-03 871.01 90.80-05 90.81-05 90.82-05 90.83-05 90.84-05 90.85-05 90.86-05 90.87-05 90.88-05 90.89-05 871.02 90.80-06 90.81-06 90.82-06 90.83-06 90.84-06 90.85-06 90.86-06 90.87-06 90.88-06 90.89-06 871.03 90.80-11 90.81-11 90.82-1 1 90.83-11 90.84-11 90.85-1 1 90.86-11 90.87-11 90.88-1 1 90.89-11 871.04 90.80-12 90.81-12 90.82-12 90.83-12 90.84-12 90.85-12 90.86-12 90.87-12 90.88-12 90.89-12 871.09 90.80-13 90.81-13 90.82-13 90.83-13 90.84-13 90.85-13 90.86-13 90.87-13 90.88-13 90.89-13 872.03 90.80-18 90.81-18 90.82-18 90.83-18 90.84-18 90.85-18 90.86-18 90.87-18 90.88-18 90.89-18 873.10 90.80-26 90.81-26 90.82-26 90.83-26 90.84-26 90.85-26 90.86-26 90.87-26 90.88-26 90.89-26 873.20 90.80-27 90.81-27 90.82-27 90.83-27 90.84-27 90.85-27 90.86-27 90.87-27 90.88-27 90.89-27 874.12 90.80-14 90.81-14 90.82-14 90.83-14 90.84-14 90.85-14 90.86-14 90.87-14 90.88-14 90.89-14 874.21 90.80-16 90.81-16 90.82-16 90.83-16 90.84-16 90.85-16 90.86-16 90.87-16 90.88-16 90.89-16 874.30 90.80-24 90.81-24 90.82-24 90.83-24 90.84-24 90.85-24 90.86-24 90.87-24 90.88-24 90.89-24 874.40 90.80-25 90.81-25 90.82-25 90.83-25 90.84-25 90.85-25 90.86-25 90.87-25 90.88-25 90.89-25 874.51 90.80-15 90.81-15 90.82-15 90.83-15 90.84-15 90.85-15 90.86-15 90.87-15 90.88-15 90.89-15 874.52 90.80-21 90.81-21 90.82-21 90.83-21 90.84-21 90.85-21 90.86-21 ¢90.87-21 90.88-21 90.89-21 874.53 90.80-22 90.81-22 90.82-22 90.83-22 90.84-22 90.85-22 90.86-22 90.87-22 90.88-22 90.89-22 874.54 90.80-23 90.81-23 90.82-23 90.83-23 90.84-23 90.85-23 90.86-23 90.87-23 90.88-23 90.89-23 874.80 90.80-28 90.81-28 90.82-28 90.83-28 90.84-28 90.85-28 90.86-28 90.87-28 90.88-28 90.89-28 874.90 90.80-29 90.81-29 90.82-29 90.83-29 90.84-29 90.85-29 90.86-29 90.87-29 90.88-29 90.89-29 881.11 90.80-07 90.81-07 90.82-07 90.83-07 90.84-07 90.85-07 90.86-07 90.87-07 90.88-07 90.89-07 881.20 90.80-08 90.81-08 90.82-08 90.83-08 90.84-08 90.85-08 90.86-08 90.87-08 90.88-08 90.89-08 881.31 90.80-09 90.81-09 90.82-09 90.83-09 90.84-09 90.85-09 90.86-09 90.87-09 90.88-09 90.89-09 884.11 90.80-01 90.81-01 90.82-01 90.83-01 90.84-01 90.85-01 90.86-01 90.87-01 90.88-01 90.89-01 884.12 90.80-02 90.81-02 90.82-02 90.83-02 90.84-02 90.85-02 90.86-02 90.87-02 90.88-02 90.89-02 884.21 90.80-03 90.81-03 90.82-03 90.83-03 90.84-03 90.85-03 90.86-03 90.87-03 90.88-03 90.89-03 884.22 90.80-04 90.81-04 90.82-04 90.83-04 90.84-04 90.85-04 , 90.86-04 90.87-04 90.88-04 90.89-04 931.00 99.80-00 99.81-00 99.82-00 99.83-00 99.84-00 99.85-00 99.86-00 99.87-00 99.88-00 99.89-00 980.00 90.80-10 90.81-10 90.82-10 90.83-10 90.84-10 90.85-10 90.86-10 90.87-10 90.88-10 90.89-10 980.01 90.80-17 90.81-17 90.82-17 90.83-17 90.84-17 90.85-17 90.86-17 90.87-17 90.88-17 90.89-17